Exhibit 10.4
AMENDMENT NUMBER 4
CONTRACTOR RISK AGREEMENT
BETWEEN
THE STATE OF TENNESSEE,
d.b.a. TENNCARE
AND
AMERIGROUP TENNESSEE, INC.
CONTRACT NUMBER: FA- 07-16936-00
For and in consideration of the mutual promises herein contained and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree to clarify and/or amend the Contractor Risk
Agreement (CRA) by and between the State of Tennessee TennCare Bureau,
hereinafter referred to as TENNCARE, and AMERIGROUP TENNESSEE, INC., hereinafter
referred to as the CONTRACTOR as specified below.
Titles and numbering of paragraphs used herein are for the purpose of
facilitating use of reference only and shall not be construed to infer a
contractual construction of language.

1.   The preamble shall be amended to add references to long-term care services
and delete references to “State Onlys and Judicials” and shall read as follows:

This Agreement is entered into by and between THE STATE OF TENNESSEE,
hereinafter referred to as “TENNCARE” or “State” and AMERIGROUP, Tennessee,
Inc., hereinafter referred to as “the CONTRACTOR”.
     WHEREAS, the purpose of this Agreement is to assure the provision of
quality physical health, behavioral health, and long-term care services while
controlling the costs of such services;
     WHEREAS, consistent with waivers granted by the Centers for Medicare &
Medicaid Services, U.S. Department of Health and Human Services, the State of
Tennessee has been granted the authority to pay a monthly prepaid capitated
payment amount to Health Maintenance Organizations (HMOs), referred to as
Managed Care Organizations or MCOs, for rendering or arranging necessary
physical health, behavioral health, and long-term care services to persons who
are enrolled in Tennessee’s TennCare program;
     WHEREAS, the Tennessee Department of Finance and Administration is the
state agency responsible for administration of the TennCare program and is
authorized to contract with MCOs for the purpose of providing the services
specified herein for the benefit of persons who are eligible for and are
enrolled in the TennCare program; and
     WHEREAS, the CONTRACTOR is a Managed Care Organization as described in the
42 CFR Part 438, is licensed to operate as an HMO in the State of Tennessee, has
met additional qualifications established by the State, is capable of providing
or arranging for the provision of covered services to persons who are enrolled
in the TennCare

Page 1 of 374



--------------------------------------------------------------------------------



 



program for whom it has received prepayment, is engaged in said business, and is
willing to do so upon and subject to the terms and conditions hereof;
NOW, THEREFORE, in consideration of the mutual promises contained herein the
parties have agreed and do hereby enter into this Agreement according to the
provisions set forth herein:

2.   Section 1 shall be deleted in its entirety and replaced with the following:

SECTION 1 — DEFINITIONS, ACRONYMS, AND ABBREVIATIONS
The terms used in this Agreement shall be given the meaning used in TennCare
rules and regulations. However, the following terms when used in this Agreement,
shall be construed and/or interpreted as follows, unless the context expressly
requires a different construction and/or interpretation. In the event of a
conflict in language between these Definitions, Attachments, and other Sections
of this Agreement, the specific language in Sections 2 through 4 of this
Agreement shall govern.
Administrative Cost — All costs to the CONTRACTOR related to the administration
of this Agreement that are non-medical in nature including, but not limited to:

  1.   Meeting general requirements in Section 2.2;     2.   Enrollment and
disenrollment in accordance with Section 2.4 and 2.5;     3.   Additional
services and use of incentives in Section 2.6.6;     4.   Health education and
outreach in Section 2.7.4;     5.   Meeting requirements for coordination of
services specified in Section 2.9, including care coordination for CHOICES
members and the CONTRACTOR’s electronic visit verification system except as
otherwise provided in Section 3;     6.   Establishing and maintaining a
provider network in accordance with the requirements specified in Section 2.11,
Attachments III, IV and V;     7.   Utilization Management as specified in
Section 2.14;     8.   Quality Management and Quality Improvement activities as
specified in Section 2.15;     9.   Production and distribution of Member
Materials as specified in Section 2.17;     10.   Customer service requirements
in Section 2.18;     11.   Complaint and appeals processing and resolution in
accordance with Section 2.19;     12.   Determination of recoveries from third
party liability resources in accordance with Section 2.21.4;     13.   Claims
Processing in accordance with Section 2.22;

Page 2 of 374



--------------------------------------------------------------------------------



 



  14.   Maintenance and operation of Information Systems in accordance with
Section 2.23;     15.   Personnel requirements in Section 2.29;     16.  
Production and submission of required reports as specified in Section 2.30;    
17.   Administration of this Agreement in accordance with policies and
procedures;     18.   All other Administration and Management responsibilities
as specified in Attachments II through IX and Sections 2.20, 2.21, 2.24, 2.25,
2.26, 2.27, and 2.28;     19.   Premium tax; and     20.   Costs of
subcontractors engaged solely to perform a non-medical administrative function
for the CONTRACTOR specifically related to securing or fulfilling the
CONTRACTOR’s obligations to TENNCARE under the terms of this Agreement (e.g.,
claims processing) are considered to be an “administrative cost”.

Adult Protective Services (APS) — An office within the Tennessee Department of
Human Services that investigates reports of abuse, neglect (including
self-neglect) or financial exploitation of vulnerable adults. APS staff assess
the need for protective services and provide services to reduce the identified
risk to the adult.
Adverse Action — Any action taken by the CONTRACTOR to deny, reduce, terminate,
delay or suspend a covered service as well as any other acts or omissions of the
CONTRACTOR which impair the quality, timeliness or availability of such
benefits.
Affiliate — Any person, firm, corporation (including, without limitation,
service corporation and professional corporation), partnership (including,
without limitation, general partnership, limited partnership and limited
liability partnership), limited liability company, joint venture, business
trust, association or other entity or organization that now or in the future
directly or indirectly controls, is controlled by, or is under common control
with the CONTRACTOR.
Appeal Procedure — The process to resolve an enrollee’s right to contest
verbally or in writing, any adverse action taken by the CONTRACTOR to deny,
reduce, terminate, delay, or suspend a covered service as well as any other acts
or omissions of the CONTRACTOR which impair the quality, timeliness or
availability of such benefits. The appeal procedure shall be governed by
TennCare rules and regulations and any and all applicable court orders and
consent decrees.
Area Agency on Aging and Disability (AAAD) — The agency designated by the
Tennessee Commission on Aging and Disability (TCAD) to develop and administer a
comprehensive and coordinated community based system in, or serving, a defined
planning and service area.
At-Risk — As it relates to the CHOICES program, SSI eligible adults age
sixty-five (65) and older or age twenty-one (21) or older with physical
disabilities, who do not meet the established level of care criteria for nursing
facility services, but have a lesser number or level of functional deficits in
activities of daily living as defined in TennCare rules and regulations, such
that, in the absence of the provision of a moderate level of home and community
based services, the individual’s condition and/or ability to continue living in
the community will likely deteriorate, resulting in the need for more expensive
institutional placement.

Page 3 of 374



--------------------------------------------------------------------------------



 



Base Capitation Rate — The amount established by TENNCARE pursuant to the
methodology described in Section 3 of this Agreement as compensation for the
provision of all covered services except for behavioral services for Priority
enrollees.
Behavioral Health Assessment — Procedures used to diagnose mental health or
substance abuse conditions and determine treatment plans.
Behavioral Health Services — Mental health and/or substance abuse services.
Benefits — The package of health care services, including physical health,
behavioral health, and long-term care services, that define the covered services
available to TennCare enrollees enrolled in the CONTRACTOR’s MCO pursuant to
this Agreement.
Bureau of TennCare — The division of the Tennessee Department of Finance and
Administration (the single state Medicaid agency) that administers the TennCare
program. For the purposes of this Agreement, Bureau of TennCare shall mean the
State of Tennessee and its representatives.
Business Day — Monday through Friday, except for State of Tennessee holidays.
CAHPS (Consumer Assessment of Healthcare Providers and Systems) — A
comprehensive and evolving family of surveys that ask consumers and patients to
evaluate various aspects of health care.
Capitation Payment — The fee that is paid by TENNCARE to the CONTRACTOR for each
member covered by this Agreement. The CONTRACTOR is at financial risk as
specified in Section 3 of this Agreement for the payment of services incurred in
excess of the amount of the capitation payment. “Capitation Payment” includes
Base Capitation Rate payments and Priority Add-on rate payments, unless
otherwise specified.
Capitation Rate — The amount established by TENNCARE pursuant to the methodology
described in Section 3 of this Agreement, including the base capitation rates
and priority add-on rate.
Care Coordinator — The individual who has primary responsibility for performance
of care coordination activities for a CHOICES member as specified in this
Agreement and meets the qualifications specified in Section 2.9.6.
Care Coordination Team — If an MCO elects to use a care coordination team, the
care coordination team shall consist of a care coordinator and specific other
persons with relevant expertise and experience who are assigned to support the
care coordinator in the performance of care coordination activities for a
CHOICES member as specified in this Agreement and in accordance with
Section 2.9.6.
Care Coordination Unit — A specific group of staff within the MCO’s organization
dedicated to CHOICES that is comprised of care coordinators and care coordinator
supervisors and which may also include care coordination teams.
Caregiver — For purposes of CHOICES, a person who is (a) a family member or is
unrelated to the member but has a close, personal relationship with the member
and (b) routinely involved in

Page 4 of 374



--------------------------------------------------------------------------------



 



providing unpaid support and assistance to the member. A caregiver may be also
designated by the member as a representative for CHOICES or for consumer
direction of HCBS.
CEA — Cost Effective Alternative (see Section 2.6.5 of this Agreement).
Centers of Excellence (COE) for AIDS — Integrated networks designated by the
State as able to provide a standardized and coordinated delivery system
encompassing a range of services needed by TennCare enrollees with HIV or AIDS.
Centers of Excellence (COE) for Behavioral Health — COEs that provide a limited
range of direct services to children in and at risk for state custody (i.e., not
just DCS children/youth). These services are to augment the existing service
system. Therefore, COEs for Behavioral Health typically only provide services
where there is sufficient complexity in the case to warrant the COE for
Behavioral Health resources and/or all other means to provide the service in the
TennCare network have been exhausted.
CFR — Code of Federal Regulations.
Child Protective Services (CPS) — A program division of the Tennessee Department
of Children’s Services whose purpose is to investigate allegations of child
abuse and neglect and provide and arrange preventive, supportive, and
supplementary services.
CHOICES Group (Group) — One of the three groups of TennCare enrollees who are
enrolled in CHOICES. There are three CHOICES groups:

  1.   Group 1         Medicaid enrollees of all ages who are receiving
Medicaid-reimbursed care in a nursing facility.     2.   Group 2         Persons
age sixty-five (65) and older and adults age twenty-one (21) and older with
physical disabilities who meet the nursing facility level of care, who qualify
for TennCare either as SSI recipients or as members of the CHOICES 217-Like HCBS
Group, and who need and are receiving HCBS as an alternative to nursing facility
care. The CHOICES 217-Like HCBS Group includes persons who could have been
eligible under 42 CFR 435.217 had the state continued its 1915(c) HCBS waiver
for elders and/or persons with physical disabilities. TENNCARE has the
discretion to apply an enrollment target to this group, as described in TennCare
rules and regulations.     3.   Group 3         Persons age sixty-five (65) and
older and adults age twenty-one (21) and older with physical disabilities who
qualify for TennCare as SSI recipients, who do not meet the nursing facility
level of care, but who, in the absence of HCBS, are “at-risk” for nursing
facility care, as defined by the State. TENNCARE has the discretion to apply an
enrollment target to this group, as described in TennCare rules and regulations.
Group 3 will not be included in CHOICES on the date of CHOICES implementation.
TENNCARE intends to include CHOICES Group 3 on January 1, 2011. TENNCARE will
notify the CONTRACTOR at least sixty (60) days prior to the proposed date for
including Group 3 in CHOICES. As of the date specified in that notice, the
CONTRACTOR shall accept members in CHOICES Group 3 and shall implement all of
the requirements in this Agreement that are applicable to CHOICES Group 3.

Page 5 of 374



--------------------------------------------------------------------------------



 



CHOICES Implementation Date — The date, as determined by TENNCARE, when the
CONTRACTOR shall begin providing long-term care services to CHOICES members.
CHOICES Member — A member who has been enrolled by TENNCARE into CHOICES.
Clean Claim — A claim received by the CONTRACTOR for adjudication that requires
no further information, adjustment, or alteration by the provider of the
services in order to be processed and paid by the CONTRACTOR.
Clinical Practice Guidelines — Systematically developed tools or standardized
specifications for care to assist practitioners and patient decisions about
appropriate care for specific clinical circumstances. Such guidelines are
typically developed through a formal process and are based on authoritative
sources that include clinical literature and expert consensus.
Clinically Related Group 1: Severely and/or Persistently Mentally Ill (SPMI) —
Persons in this group are 18 years or older with a valid DSM-IV-TR (and
subsequent revisions) diagnosis excluding substance use disorders, developmental
disorders or V-codes. They are recently severely impaired and the duration of
their severe impairment totals six months or longer of the past year.
Clinically Related Group 2: Persons with Severe Mental Illness (SMI) — Persons
in this group are 18 years or older with a valid DSM-IV-TR (and subsequent
revisions) diagnosis excluding substance use disorders, developmental disorders
or V-codes. Persons in this group are recently severely impaired and the
duration of their severe impairment totals less than six months of the past
year.
Clinically Related Group 3: Persons who are Formerly Severely Impaired — Persons
in this group are 18 years or older with a valid DSM-IV-TR (and subsequent
revisions) diagnosis excluding substance use disorders, developmental disorders
or V-codes. Persons in this group are not recently severely impaired but have
been severely impaired in the past and need services to prevent relapse.
Clinically Related Group 4: Persons with Mild or Moderate Mental Disorders —
Persons in this group are 18 years or older with a valid DSM-IV-TR (and
subsequent revisions) diagnosis excluding substance use disorders, developmental
disorders or V-codes. Persons in this group are not recently severely impaired
and are either not formerly severely impaired or are formerly severely impaired
but do not need services to prevent relapse.
Clinically Related Group 5: Persons who are not in clinically related groups 1-4
as a result of their diagnosis — Persons in this group are 18 years or older
diagnosed with DSM-IV-TR (and subsequent revisions) substance use disorders,
developmental disorders or V-codes only.
CMS — Centers for Medicare & Medicaid Services.
Community-Based Residential Alternatives to Institutional Care (Community-Based
Residential Alternatives) — Residential services that offer a cost-effective,
community-based alternative to nursing facility care for persons who are elderly
and/or adults with physical disabilities. This includes, but is not limited to,
assisted care living facilities, adult care homes, and companion care.

Page 6 of 374



--------------------------------------------------------------------------------



 



Complaint — A written or verbal expression of dissatisfaction from a member
about an action taken by the CONTRACTOR or service provider other than an
adverse action. The CONTRACTOR shall not treat anything as a complaint that
falls within the definition of adverse action.
Contract Provider — A provider that is employed by or has signed a provider
agreement with the CONTRACTOR to provide covered services.
Consumer — Except when used regarding consumer direction of HCBS, an individual
who uses a mental health or substance abuse service.
Consumer-Directed Worker (Worker) — An individual who has been hired by a
CHOICES member participating in consumer direction of HCBS or his/her
representative to provide one or more eligible HCBS to the member. Worker does
not include an employee of an agency that is being paid by an MCO to provide
HCBS to the member.
Consumer Direction of HCBS — The opportunity for a CHOICES member assessed to
need specified types of HCBS including attendant care, personal care, homemaker,
in-home respite, companion care and/or any other service specified in TennCare
rules and regulations as available for consumer direction to elect to direct and
manage (or to have a representative direct and manage) certain aspects of the
provision of such services—primarily, the hiring, firing, and day- to-day
supervision of consumer-directed workers delivering the needed service(s).
Cost Neutrality Cap — The requirement that the cost of providing care to a
member in CHOICES Group 2, including HCBS, home health, and private duty
nursing, shall not exceed the cost of providing nursing facility services to the
member, as determined in accordance with TennCare policy.
Covered Services — See Benefits.
CRA — Contractor Risk Agreement; also referred to as “Agreement.”
CRG (Clinically Related Group) — Defining and classifying consumers 18 years or
older into clinically related groups involves diagnosis, the severity of
functional impairment, the duration of severe functional impairment, and the
need for services to prevent relapse. Based on these criteria, there are five
clinically related groups:

  Group 1   —      Persons with Severe and Persistent Mental Illness (SPMI)    
Group 2   —      Persons with Severe Mental Illness (SMI)     Group 3   —     
Persons who were Formerly Severely Impaired and need services to prevent relapse
    Group 4   —      Persons with Mild or Moderate Mental Disorder     Group 5  
—      Persons who are not in Clinically Related Groups 1 — 4 as a result of
their diagnosis being substance use disorder, developmental disorder, or V-codes

Days — Calendar days unless otherwise specified.

Page 7 of 374



--------------------------------------------------------------------------------



 



Dental Benefits Manager (DBM) — An entity responsible for the provision and
administration of dental services, as defined by TENNCARE.
DHHS — United States Department of Health and Human Services.
Disenrollment — The removal of an enrollee from participation in the
CONTRACTOR’s MCO and deletion from the enrollment file furnished by TENNCARE to
the CONTRACTOR.
Electronic Visit Verification (EVV) System — An electronic system into which
provider staff and consumer-directed workers can check-in at the beginning and
check-out at the end of each period of service delivery to monitor member
receipt of HCBS and which may also be utilized for submission of claims.
Eligible — Any person certified by TENNCARE as eligible to receive services and
benefits under the TennCare program. As it relates to CHOICES a person is
eligible to receive CHOICES benefits only if he/she has been enrolled in CHOICES
by TENNCARE.
Emergency Medical Condition — A physical or behavioral condition manifesting
itself by acute symptoms of sufficient severity (including severe pain) that a
prudent layperson, who possesses an average knowledge of health and medicine,
could reasonably expect the absence of immediate medical attention to result in
the following (1) placing the health of the individual (or, with respect to a
pregnant woman, the health of the woman or her unborn child) in serious
jeopardy; (2) serious impairment to bodily functions; (3) serious dysfunction of
any bodily organ or part.
Emergency Services — Covered inpatient and outpatient services that are as
follows: (1) furnished by a provider that is qualified to furnish these
services; and (2) needed to evaluate or stabilize an emergency medical
condition.
Enrollee — A person who has been determined eligible for TennCare and who has
been enrolled in the TennCare program (see Member, also).
Enrollment — The process by which a TennCare enrollee becomes a member of the
CONTRACTOR’s MCO.
EPSDT — The Early and Periodic Screening, Diagnostic, and Treatment
(EPSDT) service is Medicaid’s comprehensive and preventive child health program
for individuals under the age of 21. EPSDT was defined by law as part of the
Omnibus Budget Reconciliation Act of 1989 (OBRA ‘89) legislation and includes
periodic screening, vision, dental, and hearing services. In addition,
Section 1905(r)(5) of the Social Security Act (the Act) requires that any
medically necessary health care service listed at Section 1905(a) of the Act be
provided to an EPSDT recipient even if the service is not available under the
State’s Medicaid plan to the rest of the Medicaid population. The federal
regulations for EPSDT are in 42 CFR Part 441, Subpart B.
Essential Hospital Services — Tertiary care hospital services to which it is
essential for the CONTRACTOR to provide access. Essential hospital services
include, but are not limited to, neonatal, perinatal, pediatric, trauma and burn
services.
Evidence-Based Practice — A clinical intervention that has demonstrated positive
outcomes in several research studies to assist consumers in achieving their
desired goals of health and wellness; specifically, the evidence-based practices
recognized by the Substance Abuse and

Page 8 of 374



--------------------------------------------------------------------------------



 



Mental Health Services Administration’s (SAMHSA) Center for Mental Health
Services (CMHS).
Expenditure Cap — The annual limit on expenditures for HCBS, excluding home
modifications, for CHOICES members in CHOICES Group 3. The expenditure cap is
$15,000.
Facility — Any premises (a) owned, leased, used or operated directly or
indirectly by or for the CONTRACTOR or its affiliates for purposes related to
this Agreement; or (b) maintained by a subcontractor or provider to provide
services on behalf of the CONTRACTOR.
Fee-for-Service — A method of making payment for health services based on a fee
schedule that specifies payment for defined services.
Fiscal Employer Agent (FEA) — An entity contracting with the State and/or an MCO
that helps CHOICES members participating in consumer direction of HCBS. The FEA
provides both financial administrative services and supports brokerage to
CHOICES members participating in consumer direction of HCBS.
FQHC — Federally Qualified Health Center.
Grand Region — A defined geographical region that includes specified counties in
which the CONTRACTOR is authorized to enroll and serve TennCare enrollees in
exchange for a monthly capitation payment. The CONTRACTOR shall serve an entire
Grand Region. The following counties constitute the Grand Regions in Tennessee:

East Grand Region –    Anderson, Bledsoe, Blount, Bradley, Campbell, Carter,
Claiborne, Cocke, Franklin, Grainger, Greene, Grundy, Hamblen, Hamilton,
Hancock, Hawkins, Jefferson, Johnson, Knox, Loudon, Marion, McMinn, Meigs,
Monroe, Morgan, Polk, Rhea, Roane, Scott, Sequatchie, Sevier, Sullivan, Unicoi,
Union, and Washington Counties   Middle Grand Region –    Bedford, Cannon,
Cheatham, Clay, Coffee, Cumberland, Davidson, DeKalb, Dickson, Fentress, Giles,
Hickman, Houston, Humphreys, Jackson, Lawrence , Lewis, Lincoln, Macon,
Marshall, Maury, Montgomery, Moore, Overton, Perry, Pickett, Putnam, Robertson,
Rutherford, Smith, Stewart, Sumner, Trousdale, Van Buren, Warren, Wayne, White,
Williamson, and Wilson Counties   West Grand Region –    Benton, Carroll,
Chester, Crockett, Decatur, Dyer, Fayette, Gibson, Hardeman, Hardin, Haywood,
Henderson, Henry, Lake, Lauderdale, Madison, McNairy, Obion, Shelby, Tipton, and
Weakley Counties

Grand Rounds — As used with respect to CHOICES members residing in a nursing
facility, a planned quarterly meeting between nursing facility staff and MCO
staff, including, at minimum, the care coordinator(s) assigned to residents of
the facility conducted in order to: (1) address issues or concerns regarding
members who have experienced a potential significant change in needs or
circumstances or about whom the nursing facility or MCO has concerns (not
necessarily all members who are residents of the facility); (2) identify any
change in services or interventions for the members, including but not limited
to changes in the members’ plans of care or supplements to the members’ plans of
care; and (3) facilitate access to and coordination of physical health and/or
behavioral health services needed by the members and to ensure the proper

Page 9 of 374



--------------------------------------------------------------------------------



 



management of the members’ acute and/or chronic conditions. At least two of the
quarterly Grand Rounds per year shall be conducted on-site in the facility.
Healthcare Effectiveness Data and Information Set (HEDIS) — The most widely used
set of standardized performance measures used in the managed care industry,
designed to allow reliable comparison of the performance of managed health care
plans. HEDIS is sponsored, supported, and maintained by the National Committee
for Quality Assurance.
Health Maintenance Organization (HMO) — An entity certified by TDCI under
applicable provisions of TCA Title 56, Chapter 32.
HIPAA — Health Insurance Portability and Accountability Act.
Home and Community-Based Services (HCBS) — Services not covered by Tennessee’s
Title XIX state plan that are provided as an alternative to long-term care
institutional services in a nursing facility or an Intermediate Care Facility
for the Mentally Retarded (ICF/MR). HCBS does not include home health or private
duty nursing services.
Hospice — Services as described in TennCare rules and regulations and 42 CFR
Part 418, which are provided to terminally ill individuals who elect to receive
hospice services provided by a certified hospice agency.
Information System(s) (Systems) — A combination of computing and
telecommunications hardware and software that is used in: (a) the capture,
storage, manipulation, movement, control, display, interchange and/or
transmission of information, i.e., structured data (which may include digitized
audio and video) and documents as well as non-digitized audio and video; and/or
(b) the processing of information and non-digitized audio and video for the
purposes of enabling and/or facilitating a business process or related
transaction.
Immediate Eligibility — A mechanism by which the State can, based on a
preliminary determination of a person’s eligibility for the CHOICES 217-Like
HCBS Group, enroll the person into CHOICES Group 2 and provide immediate access
to a limited package of HCBS pending a final determination of eligibility. To
qualify for immediate eligibility, a person must be applying to receive covered
HCBS, be determined by TENNCARE to meet nursing facility level of care, have
submitted an application for financial eligibility determination to DHS, and be
expected to qualify for CHOICES Group 2 based on review of the financial
information provided by the applicant. Immediate eligibility shall only be for
specified HCBS (no other covered services) and for a maximum of forty-five
(45) days.
Intervention — An action or ministration that is intended to produce an effect
or that is intended to alter the course of a pathologic process.
Law — Statutes, codes, rules, regulations, and/or court rulings.
Legally Appointed Representative — Any person appointed by a court of competent
jurisdiction or authorized by legal process (e.g., power of attorney for health
care treatment, declaration for mental health treatment) to determine the legal
and/or health care interests of an individual and/or his/her estate.
Long-Term Care — The services of a nursing facility (NF), an Intermediate Care
Facility for the Mentally Retarded (ICF/MR), or Home and Community-Based
Services (HCBS).

Page 10 of 374



--------------------------------------------------------------------------------



 



Long-Term Care Ombudsman Program — A statewide program for the benefit of
individuals residing in long-term care facilities, which may include nursing
homes, residential homes for the aged, assisted care living facilities, and
community-based residential alternatives developed by the State. The Ombudsman
is available to help these individuals and their families resolve questions or
problems. The program is authorized by the federal Older Americans Act and
administered by the Tennessee Commission on Aging and Disability (TCAD).
Managed Care Organization (MCO) — An HMO that participates in the TennCare
program.
Mandatory Outpatient Treatment (MOT) — Process whereby a person who was
hospitalized for psychiatric reasons and who requires outpatient treatment can
be required by a court to participate in that behavioral health outpatient
treatment to prevent deterioration in his/her mental condition.
Marketing — Any communication, from the CONTRACTOR to a TennCare enrollee who is
not enrolled in the CONTRACTOR’s MCO, that can reasonably be interpreted as
intended to influence the person to enroll in the CONTRACTOR’s MCO, or either to
not enroll in, or to disenroll from, another MCO’s TennCare product.
Medical Expenses — Shall be determined as follows:

  1.   Medical Expenses include the amount paid to providers for the provision
of covered physical health, behavioral health, and/or long-term care services to
members pursuant to the following listed Sections of the Agreement:

  a.   Section 2.6.1, CONTRACTOR Covered Benefits;     b.   Section 2.6.4,
Second Opinions;     c.   Section 2.6.5, Use of Cost Effective Alternative
Services;     d.   Section 2.7, Specialized Services except TENNderCare member
and provider outreach and education, health education and outreach and advance
directives;     e.   Capitated payment to licensed providers;     f.   Medical
services directed by TENNCARE or an Administrative Law Judge; and     g.   Net
impact of reinsurance coverage purchased by the CONTRACTOR.

  2.   Medical Expenses do not include:

  a.   2.6.2 TennCare Benefits Provided by TENNCARE;     b.   2.6.7 Cost sharing
for services;     c.   2.10 Services Not Covered;     d.   Services eligible for
reimbursement by Medicare; or

Page 11 of 374



--------------------------------------------------------------------------------



 



  e.   The activities described in or required to be conducted in Attachments II
through X, which are administrative costs.

  3.   Medical expenses shall be net of any TPL recoveries or subrogation
activities.     4.   This definition does not apply to NAIC filings.

Medical Loss Ratio (MLR) — The percentage of capitation payment received from
TENNCARE that is used to pay medical expenses.
Medical Records — All medical, behavioral health, and long-term care histories;
records, reports and summaries; diagnoses; prognoses; records of treatment and
medication ordered and given; X- ray and radiology interpretations; physical
therapy charts and notes; lab reports; other individualized medical, behavioral
health, and long-term care documentation in written or electronic format; and
analyses of such information.
Member — A TennCare enrollee who enrolls in the CONTRACTOR’s MCO under the
provisions of this Agreement (see Enrollee, also).
Member Month — A month of coverage for a TennCare enrollee enrolled in the
CONTRACTOR’s MCO.
Mental Health Services — The diagnosis, evaluation, treatment, residential care,
rehabilitation, counseling or supervision of persons who have a mental illness.
NAIC — National Association of Insurance Commissioners.
National Committee for Quality Assurance (NCQA) — A nonprofit organization
committed to assessing, reporting on and improving the quality of care provided
by organized delivery systems.
Non-Contract Provider — Any provider that is not directly or indirectly employed
by or does not have a provider agreement with the CONTRACTOR or any of its
subcontractors pursuant to the Agreement between the CONTRACTOR and TENNCARE.
Office of the Comptroller of the Treasury — The Comptroller of the Treasury is a
State of Tennessee constitutional officer elected by the General Assembly for a
term of two years. Statutes prescribe the comptroller’s duties, the most
important of which relate to audit of state and local government entities and
participation in the general financial and administrative management of state
government.
Office of Inspector General (OIG) — The State of Tennessee agency that
investigates and may prosecute civil and criminal fraud and abuse of the
TennCare program or any other violations of state law related to the operation
of the TennCare program administratively, civilly or criminally.
One-Time HCBS — In-home respite, in-patient respite, assistive technology, minor
home modifications, and/or pest control.
Ongoing HCBS — Community-based residential alternatives, personal care,
attendant care, homemaker services, home-delivered meals, and/or adult day care.
PASRR — Preadmission Screening and Resident Review.

Page 12 of 374



--------------------------------------------------------------------------------



 



Patient Liability — The amount of an enrollee’s income, as determined by DHS, to
be collected each month to help pay for the enrollee’s long-term care services.
Pharmacy Benefits Manager (PBM) — An entity responsible for the provision and
administration of pharmacy services.
Post-stabilization Care Services — Covered services, related to an emergency
medical condition that are provided after a member is stabilized in order to
maintain the stabilized condition, or, under the circumstances described in 42
CFR 438.114(e), to improve or resolve the member’s condition.
Prepaid Limited Health Service Organization (PLHSO) — An entity certified by
TDCI under applicable provisions of TCA Title 56, Chapter 51.
Presumptive Eligibility — An established period of time (45 days) during which
certain pregnant women are eligible for TennCare Medicaid. During this period of
time the presumptively eligible enrollee must complete an application for
Medicaid in order to stay on the program.
Primary Care Physician — A physician responsible for providing preventive and
primary health care to patients; for initiating referrals for specialist care;
and for maintaining the continuity of patient care. A primary care physician is
generally a physician who has limited his/her practice of medicine to general
practice or who is an Internist, Pediatrician, Obstetrician/Gynecologist,
Geriatrician, or Family Practitioner. However, as provided in Section 2.11.2.4
of this Agreement, in certain circumstances other physicians may be primary care
physicians if they are willing and able to carry out all PCP responsibilities in
accordance with this Agreement.
Primary Care Provider (PCP) — A primary care physician or other licensed health
practitioner practicing in accordance with state law who is responsible for
providing preventive and primary health care to patients; for initiating
referrals for specialist care; and for maintaining the continuity of patient
care. A PCP may practice in various settings such as local health departments,
FQHCs or community mental health agencies (CMHAs) provided that the PCP is
willing and able to carry out all PCP responsibilities in accordance with this
Agreement.
Prior Authorization — The act of authorizing specific services or activities
before they are rendered or occur.
Priority Add-on Rate — The amount established by TENNCARE pursuant to the
methodology described in Section 3 of this Agreement as compensation for the
provision of behavioral health services for Priority enrollees.
Priority Enrollee — A TennCare enrollee who has been assessed within the past
twelve (12) months as belonging in Clinically Related Groups (CRGs) 1, 2, or 3
if he/she is 18 years old or older, or Target Population Group (TPG) 2 if he/she
is under the age of 18 years. This assessment as a Priority enrollee expires
twelve (12) months after the assessment as been completed. In order for an
individual to remain a Priority enrollee after the twelve (12) month period
ends, he/she must be reassessed as continuing to meet the criteria to belong in
CRGs 1, 2, or 3 or TPG 2 categories. The reassessment, like the initial
assessment, expires after twelve (12) months unless another assessment is done.
Also referred to as Priority member once the enrollee is enrolled in the
CONTRACTOR’s MCO.

Page 13 of 374



--------------------------------------------------------------------------------



 



Privacy Rule — Standards for the Privacy of Individually Identifiable Health
Information at 45 CFR Part 160 and Part 164.
Protected Health Information (PHI) — Identifiable health information as defined
in 45 CFR Part 160 and Part 164.
Provider — An institution, facility, agency, physician, health care
practitioner, or other entity that is licensed or otherwise authorized to
provide any of the covered services in the state in which they are furnished.
Provider does not include consumer-directed workers (see Consumer-Directed
Worker); nor does provider include the FEA (see Fiscal Employer Agent).
Provider Agreement — An agreement, using the provider agreement template
approved by TDCI, between the CONTRACTOR and a provider or between the
CONTRACTOR’s subcontractor and a provider that describes the conditions under
which the provider agrees to furnish covered services to the CONTRACTOR’s
members.
Quality Management/Quality Improvement (QM/QI) — The development and
implementation of strategies to assess and improve the performance of a program
or organization on a continuous basis. This includes the identification of key
measures of performance, discovery and data collection processes, identification
and remediation of issues, and systems improvement activities.
Recovery — A consumer driven process in which consumers are able to work, learn
and participate fully in their communities. Recovery is the ability to live a
fulfilling and productive life despite a disability.
Representative — In general, for CHOICES members, a person who is at least
eighteen (18) years of age and is authorized by the member to participate in
care planning and implementation and to speak and make decisions on the member’s
behalf, including but not limited to identification of needs, preference
regarding services and service delivery settings, and communication and
resolution of complaints and concerns. As it relates to consumer direction of
HCBS, a person who meets the qualifications specified in Section 2.9.7 of this
Agreement, is authorized by the member to direct and manage the consumer’s
worker(s), and signs a representative agreement.
Representative Agreement — The agreement between a CHOICES member electing
consumer direction of HCBS who has a representative direct and manage the
consumer’s worker(s) and the member’s representative that specifies the roles
and responsibilities of the member and the member’s representative.
Resilience — A dynamic developmental process for children and adolescents that
encompasses positive adaptation and is manifested by traits of self-efficacy,
high self-esteem, maintenance of hope and optimism within the context of
significant adversity.
Risk Agreement — An agreement signed by a member who will receive HCBS (or
his/her representative) that includes, at a minimum, identified risks to the
member of residing in the community and receiving HCBS, the consequences of such
risks, strategies to mitigate the identified risks, and the member’s decision
regarding his/her acceptance of risk. See Section 2.9.6 of this Agreement for
related requirements.
Routine Care — Non-urgent and non-emergency medical or behavioral health care
such as screenings, immunizations, or health assessments.

Page 14 of 374



--------------------------------------------------------------------------------



 



Security Incident — The attempted or successful unauthorized access, use,
disclosure, modification or destruction of information or interference with the
system operations in an information system.
Security Rule — The Final Rule adopting Security Standards for the Protection of
Electronic Health Information at 45 CFR Parts 160 and 164.
Seriously Emotionally Disturbed (SED) — Seriously Emotionally Disturbed shall
mean persons who have been identified by the Tennessee Department of Mental
Health and Developmental Disabilities or its designee as meeting the criteria
provided below:

  1.   Person under the age of 18; and     2.   Currently, or at any time during
the past year, has had a diagnosable mental, behavioral, or emotional disorder
of sufficient duration to meet diagnostic criteria specified within DSM-IV-TR
(and subsequent revisions) of the American Psychiatric Association with the
exception of DSM-IV-TR (and subsequent revisions) V- codes, substance use, and
developmental disorders, unless these disorders co-occur with another
diagnosable mental, behavioral, or emotional disturbance other than above
exclusions. All of these disorders have episodic, recurrent, or persistent
features; however, they vary in terms of severity and disabling effects; and    
3.   The diagnosable mental, behavioral, or emotional disorder identified above
has resulted in functional impairment which substantially interferes with or
limits the child’s role or functioning in family, school, and community
activities. Functional impairment is defined as difficulties that substantially
interfere with or limit a child or adolescent in achieving or maintaining
developmentally appropriate social, behavioral, cognitive, communicative, or
adaptive skills and is evidenced by a Global Assessment of Functioning
(GAF) score of 50 or less in accordance with the DSM-IV-TR (and subsequent
revisions). Children and adolescents who would have met functional impairment
criteria during the referenced year without the benefit of treatment or other
support services are included in this definition.

Service Agreement — The agreement between a CHOICES member electing consumer
direction of HCBS (or the member’s representative) and the member’s
consumer-directed worker that specifies the roles and responsibilities of the
member (or the member’s representative) and the member’s worker.
Service Gap — A delay in initiating any long-term care service and/or a
disruption of a scheduled, ongoing HCBS that was not initiated by a member,
including a late visit that was not remedied within the timeframe specified by
TENNCARE.
Severely and/or Persistently Mentally Ill (SPMI) — Severely and/or Persistently
Mentally Ill shall mean individuals who have been identified by the Tennessee
Department of Mental Health and Developmental Disabilities or its designee as
meeting the following criteria. These persons will be identified as belonging in
one of the Clinically Related Groups that follow the criteria:

  1.   Age 18 and over; and

Page 15 of 374



--------------------------------------------------------------------------------



 



  2.   Currently, or at any time during the past year, has had a diagnosable
mental, behavioral, or emotional disorder of sufficient duration to meet the
diagnostic criteria specified within DSM-IV-TR (and subsequent revisions) of the
American Psychiatric Association, with the exception of DSM-IV-TR (and
subsequent revisions) V-codes, substance use disorders, and developmental
disorders, unless these disorders co-occur with another diagnosable serious
mental illness other than above exclusions. All of these disorders have
episodic, recurrent, or persistent features, however, they vary in terms of
severity and disabling effects; and     3.   The diagnosable mental, behavioral,
or emotional disorder identified above has resulted in functional impairment
which substantially interferes with or limits major life activities. Functional
impairment is defined as difficulties that substantially interfere with or limit
role functioning in major life activities including basic living skills (e.g.,
eating, bathing, dressing); instrumental living skills (maintaining a household,
managing money, getting around in the community, taking prescribed medication);
and functioning in social, family, and vocational/educational contexts. This
definition includes adults who would have met functional impairment criteria
during the referenced year without the benefit of treatment or other support
services.

Shall — Indicates a mandatory requirement or a condition to be met.
Span of Control — Information systems and telecommunications capabilities that
the CONTRACTOR itself operates or for which it is otherwise legally responsible
according to this Agreement. The CONTRACTOR’s span of control also includes
Systems and telecommunications capabilities outsourced by the CONTRACTOR.
Specialty Services — Includes Essential Hospital Services and specialty
physician services.
SSA — Social Security Administration.
SSI — Supplemental Security Income.
Start Date of Operations — The date, as determined by TENNCARE, when the
CONTRACTOR shall begin providing services to members.
State — The State of Tennessee, including, but not limited to, any entity or
agency of the state, such as the Tennessee Department of Finance and
Administration, the Office of Inspector General, the Bureau of TennCare, the
Tennessee Bureau of Investigation, Medicaid Fraud Control Unit, the Tennessee
Department of Mental Health and Developmental Disabilities, the Tennessee
Department of Children’s Services, the Tennessee Department of Health, the
Tennessee Department of Commerce and Insurance, and the Office of the Attorney
General.

Page 16 of 374



--------------------------------------------------------------------------------



 



Subcontract — An agreement entered into by the CONTRACTOR with any other
organization or person who agrees to perform any administrative function or
service for the CONTRACTOR specifically related to securing or fulfilling the
CONTRACTOR’s obligations to TENNCARE under the terms of this Agreement (e.g.,
claims processing, disease management) when the intent of such an agreement is
to delegate the responsibility for any major service or group of services
required by this Agreement. This shall also include any and all agreements
between any and all subcontractors for the purposes related to securing or
fulfilling the CONTRACTOR’s obligations to TENNCARE under the terms of this
Agreement. Agreements to provide covered services as described in Section 2.6 of
this Agreement shall be considered provider agreements and governed by
Section 2.12 of this Agreement.
Subcontractor — Any organization or person who provides any function or service
for the CONTRACTOR specifically related to securing or fulfilling the
CONTRACTOR’s obligations to TENNCARE under the terms of this Agreement.
Subcontractor does not include provider unless the provider is responsible for
services other than those that could be covered in a provider agreement.
Substance Abuse Services — The assessment, diagnosis, treatment, detoxification,
residential care, rehabilitation, education, training, counseling, referral or
supervision of individuals who are abusing or have abused substances.
System Unavailability — As measured within the CONTRACTOR’s information systems
span of control, when a system user does not get the complete, correct
full-screen response to an input command within three (3) minutes after
depressing the “Enter” or other function key.
Target Population Group (TPG) — An assessment mechanism for children and
adolescents under the age of 18 to determine an individual’s level of
functioning and severity of impairment due to a mental illness. Based on these
criteria, there are three target population groups.

  1.   Target Population Group 2: Seriously Emotionally Disturbed (SED)        
Children and adolescents under 18 years of age with a valid DSM-IV-TR (and
subsequent revisions) diagnosis excluding substance use disorders, developmental
disorders or V-codes. These children are currently severely impaired as
evidenced by 50 or less Global Assessment of Functioning (GAF).     2.   Target
Population Group 3: At Risk of a (SED)         Children and adolescents under
18 years of age without a valid DSM-IV-TR (and subsequent revisions) diagnosis
excluding substance use disorders, developmental disorders or V-codes. These
children may or may not be currently seriously impaired as evidenced by Global
Assessment of Functioning (GAF). These children have psychosocial issues that
can potentially place them at risk of a SED.

Page 17 of 374



--------------------------------------------------------------------------------



 



  3.   Target Population Group 4: Persons who do not meet criteria TPG Group 2
or 3         Children and adolescents under 18 years of age without a valid
DSM-IV-TR (and subsequent revisions) diagnosis and are not currently seriously
impaired as evidenced by Global Assessment of Functioning (GAF). These children
have no psychosocial issues that can potentially place them at risk of a SED.

TCA — Tennessee Code Annotated.
TENNCARE — TENNCARE shall have the same meaning as “State.”
TennCare or TennCare Program — The program administered by the single state
agency, as designated by the state and CMS, pursuant to Title XIX of the Social
Security Act and the Section 1115 research and demonstration waiver granted to
the State of Tennessee and any successor programs.
TennCare CHOICES in Long-Term Care (CHOICES) — A program in which long-term care
services for elders and/or persons with physical disabilities are integrated
into TennCare’s managed care delivery system.
TennCare Medicaid Enrollee — An enrollee who qualifies and has been determined
eligible for benefits in the TennCare program through Medicaid eligibility
criteria as described in TennCare rules and regulations.
TennCare Select — TennCare Select is a statewide MCO whose risk is backed by the
State of Tennessee. TennCare Select was created to serve as a backup if other
MCOs failed or there was inadequate MCO capacity and to be the MCO for certain
populations, including children in state custody and children eligible for SSI.
Children eligible for SSI may opt out of TennCare Select and enroll in another
MCO.
TennCare Standard Enrollee — An enrollee who qualifies and has been determined
eligible for benefits in the TennCare program through eligibility criteria
designated as “TennCare Standard” as described in the approved TennCare waiver
and the TennCare rules and regulations.
TENNderCare — Tennessee’s EPSDT program; see EPSDT.
Tennessee Bureau of Investigation, Medicaid Fraud Control Unit (TBI MFCU) — The
Tennessee Bureau of Investigation’s Medicaid Fraud Control Unit has the
authority to investigate and prosecute (or refer for prosecution) violations of
all applicable state and federal laws pertaining to fraud in the administration
of the Medicaid program, the provision of medical assistance, the activities of
providers of medical assistance in the state Medicaid program (TennCare),
allegations of abuse or neglect of patients in health care facilities receiving
payments under the state Medicaid program, misappropriation of patients’ private
funds in such facilities, and allegations of fraud and abuse in board and care
facilities.
Tennessee Department of Children’s Services (DCS) — The state agency responsible
for child protective services, foster care, adoption, programs for delinquent
youth, probation, aftercare, treatment and rehabilitation programs for
identified youth, and licensing for all child-welfare agencies, except for child
(day) care agencies and child support.

Page 18 of 374



--------------------------------------------------------------------------------



 



Tennessee Department of Commerce and Insurance (TDCI) — The state agency having
the statutory authority to regulate, among other entities, insurance companies
and health maintenance organizations.
Tennessee Department of Finance and Administration (F&A) — The state agency that
oversees all state spending and acts as the chief corporate office of the state.
It is the single state Medicaid agency. The Bureau of TennCare is a division of
the Tennessee Department of Finance and Administration.
Tennessee Department of Health (DOH) — The state agency having the statutory
authority to provide for health care needs in Tennessee.
Tennessee Department of Human Services (DHS) — The state agency having the
statutory authority to provide human services to meet the needs of Tennesseans
and enable them to achieve self-sufficiency. DHS is responsible for TennCare
eligibility determinations (other than presumptive eligibility and S SI).
Tennessee Department of Mental Health and Developmental Disabilities (TDMHDD) —
The state agency having the authority to provide care for persons with mental
illness, substance abuse, and/or developmental disabilities. For the purposes of
this Agreement, TDMHDD shall mean the State of Tennessee and its
representatives.
Third Party Liability (TPL) — Any amount due for all or part of the cost of
medical, behavioral health, or long-term care services from a third party.
Third Party Resource — Any entity or funding source other than the enrollee or
his/her responsible party, which is or may be liable to pay for all or part of
the cost of health care of the enrollee.
Transition Allowance — A per member allotment not to exceed two thousand dollars
($2,000) per lifetime which may, at the sole discretion of the CONTRACTOR, be
provided as a cost-effective alternative to continued institutional care for a
CHOICES member in order to facilitate transition from a nursing facility to the
community when such member will, upon transition, receive more cost-effective
non-residential home and community based services or companion care. Items that
may be purchased or reimbursed are only those items that the member has no other
means to obtain and that are essential in order to establish a community
residence when such residence is not already established and to facilitate the
member’s safe and timely transition, including rent and/or utility deposits,
essential kitchen appliances, basic furniture, and essential basic household
items, such as towels, linens, and dishes.
USC — United States Code.
Vital MCO Documents — Consent forms and notices pertaining to the reduction,
denial, delay, suspension or termination of services. All vital documents shall
be available in Spanish.
Warm Transfer — A telecommunications mechanism in which the person answering the
call facilitates transfer to a third party, announces the caller and issue, and
remains engaged as necessary to provide assistance.
Worker — See Consumer-Directed Worker.



Page 19 of 374



--------------------------------------------------------------------------------



 



3.   Section 2.1.2 shall be amended by adding a new Section 2.1.2.4 and
renumbering existing subparts accordingly, including any references thereto.

  2.1.2.4   Prior to the date of implementation of CHOICES in the Grand Region
covered by this Agreement, as determined by TENNCARE, the CONTRACTOR shall
demonstrate to TENNCARE’s satisfaction that it is able to meet all requirements
related to the CHOICES program. The CONTRACTOR shall cooperate in this
“readiness review,” which may include, but is not limited to, desk and on-site
review of documents provided by the CONTRACTOR, a walk-through of the
CONTRACTOR’s operations, system demonstrations (including systems connectivity
testing), and interviews with CONTRACTOR’s staff. The scope of the review may
include any and all requirements of the Agreement related to the CHOICES
program, as determined by TENNCARE. Based on the results of the review
activities, TENNCARE will issue a letter of findings and, if needed, will
request a corrective action plan from the CONTRACTOR. TENNCARE will not enroll
members into the CONTRACTOR’s CHOICES program until TENNCARE has determined that
the CONTRACTOR is able to meet all requirements related to the CHOICES program.

4. Sections 2.3 shall be deleted in its entirety and replaced with the
following:
2.3 ELIGIBILITY FOR TENNCARE
2.3.1 Overview

      TennCare is Tennessee’s Medicaid program operating under the authority of
a research and demonstration project approved by the federal government pursuant
to Section 1115 of the Social Security Act. Eligibility for TennCare is
determined by the State in accordance with federal requirements and state law
and policy.

2.3.2 Eligibility Categories

      TennCare currently consists of traditional Medicaid coverage groups
(TennCare Medicaid) and an expanded population (TennCare Standard).

    2.3.2.1   TennCare Medicaid           As provided in state rules and
regulations, TennCare Medicaid covers all Medicaid mandatory eligibility groups
as well as various optional categorically needy and medically needy groups,
including children, pregnant women, the aged, and individuals with disabilities.
Additional detail about eligibility criteria for covered groups is provided in
state rules and regulations.       2.3.2.2   TennCare Standard          
TennCare Standard includes the Standard Spend Down (SSD) population, the CHOICES
217-Like HCBS Group, and an expanded population of children. Additional detail
about eligibility criteria for covered groups is provided in state rules and
regulations.

Page 20 of 374



--------------------------------------------------------------------------------



 



2.3.3 TennCare CHOICES Groups

      As specified in Section 2.6.1.5, in order to receive covered long-term
care services, a member must be enrolled by TENNCARE into one of the CHOICES
Groups (as defined in Section 1).

2.3.4 TennCare Applications

      The CONTRACTOR shall not cause applications for TennCare to be submitted.
However, as provided in Section 2.9.6.3, the CONTRACTOR shall facilitate
members’ eligibility determination for CHOICES enrollment.

2.3.5 Eligibility Determination and Determination of Cost Sharing

      The State shall have sole responsibility for determining the eligibility
of an individual for TennCare. The State shall have sole responsibility for
determining the applicability of TennCare cost sharing amounts, the collection
of applicable premiums, and determination of patient liability.

2.3.6 Eligibility for Enrollment in an MCO

      Except for TennCare enrollees enrolled in the Program of All-Inclusive
Care for the Elderly (PACE) and enrollees who are only receiving assistance with
Medicare cost sharing, all TennCare enrollees will be enrolled in an MCO,
including TennCare Select (see definition in Section 1 of this Agreement).

5. Section 2.4 shall be deleted in its entirety and replaced with the following:
2.4 ENROLLMENT IN AN MCO
2.4.1 General

      TENNCARE is solely responsible for enrollment of TennCare enrollees in an
MCO.

2.4.2 Authorized Service Area

  2.4.2.1   Grand Region         Enrollees will be enrolled in MCOs by Grand
Region(s) of the state. The specific counties in each Grand Region are listed in
Section 1 of this Agreement.     2.4.2.2   CONTRACTOR’s Authorized Service Area
        The CONTRACTOR is authorized under this Agreement to serve enrollees who
reside in the Grand Region(s) specified below:         o East Grand Region     
þ Middle Grand Region      o West Grand Region

2.4.3 Maximum Enrollment

  2.4.3.1   The CONTRACTOR agrees to accept enrollment in the CONTRACTOR’s MCO
of up to seventy percent (70%) of the eligible population in the applicable
Grand

Page 21 of 374



--------------------------------------------------------------------------------



 



      Region. TENNCARE shall determine and notify the CONTRACTOR of the number
of eligibles in the applicable Grand Region and the CONTRACTOR’s maximum
enrollment limit, which shall be approximately seventy percent (70%) of the
eligible population in the applicable Grand Region.     2.4.3.2   TENNCARE shall
establish an enrollment threshold for the CONTRACTOR that will equal
approximately ninety percent (90%) of the maximum enrollment limit established
in Section 2.4.3.1 above. This enrollment threshold may be adjusted by TENNCARE
at its discretion.     2.4.3.3   Once the CONTRACTOR’s enrollment threshold is
met, TENNCARE may discontinue default assignment of enrollees to the
CONTRACTOR’s MCO. Enrollees who select the CONTRACTOR or whose family members
are enrolled in the CONTRACTOR’s MCO shall continue to be enrolled in the
CONTRACTOR’s MCO until the maximum enrollment limit established in
Section 2.4.3.1 above is met.     2.4.3.4   Both TENNCARE and the CONTRACTOR
recognize that management of the CONTRACTOR’s maximum enrollment limit and
enrollment threshold within exact limits may not be possible. In the event
enrollment in the CONTRACTOR’s MCO exceeds the maximum enrollment limit,
TENNCARE may reduce enrollment in the CONTRACTOR’s MCO based on a plan
established by TENNCARE that provides appropriate notice to the CONTRACTOR,
allows appropriate choice of MCOs for enrollees, and meets the objectives of the
TennCare program.     2.4.3.5   The establishment of a maximum enrollment limit
and/or of an enrollment threshold does not obligate the State to enroll a
certain number of TennCare enrollees in the CONTRACTOR’s MCO and does not create
in the CONTRACTOR any rights, interests or claims of entitlement to enrollment.
The CONTRACTOR’s actual enrollment level will be determined through the MCO
selection and assignment process described in Section 2.4.4 below.     2.4.3.6  
Upon the request of TENNCARE, the CONTRACTOR shall demonstrate to the
satisfaction of TENNCARE it has the capacity to serve the number of enrollees in
the maximum enrollment limit.

2.4.4 MCO Selection and Assignment

  2.4.4.1   General         TENNCARE shall enroll individuals determined
eligible for TennCare and eligible for enrollment in an MCO that is available in
the Grand Region in which the enrollee resides. Enrollment in an MCO may be the
result of an enrollee’s selection of a particular MCO or assignment by TENNCARE.
Enrollment in the CONTRACTOR’s MCO is subject to the CONTRACTOR’s maximum
enrollment limit and threshold (see Section 2.4.3) and capacity to accept
additional members.

Page 22 of 374



--------------------------------------------------------------------------------



 



  2.4.4.2   Current TennCare Enrollees         TennCare enrollees who are known
to be eligible for enrollment with the CONTRACTOR as of the start date of
operations (defined in Section 1 of this Agreement) and residing in the Grand
Region served by the CONTRACTOR shall be assigned by TENNCARE to the MCOs
serving the Grand Region in accordance with the process described in
Section 2.4.4.6 below. Except as otherwise provided in Section 2.4.4, this
includes enrollees currently enrolled in another MCO, including TennCare Select.
    2.4.4.3   New TennCare Enrollees     2.4.4.3.1   Except as otherwise
provided in this Agreement, all non-SSI applicants shall be required at the time
of their application to select an MCO other than TennCare Select from those MCOs
available in the Grand Region where the applicant resides. If the applicant does
not select an MCO, the person will be assigned to an MCO by the State in
accordance with Section 2.4.4.6.     2.4.4.3.2   Adults eligible for TennCare as
a result of being eligible for SSI benefits will be assigned to an MCO (other
than TennCare Select) by the State.     2.4.4.3.3   Children eligible for
TennCare as a result of being eligible for SSI will be assigned to TennCare
Select (defined in Section 1 of this Agreement) but may opt-out of TennCare
Select and choose another MCO.     2.4.4.3.4   TennCare may allow enrollment of
new TennCare enrollees in TennCare Select if there is insufficient capacity in
other MCOs.     2.4.4.4   Children in State Custody         TennCare enrollees
who are children in the custody of the Department of Children’s Services
(DCS) will be enrolled in TennCare Select. When these enrollees exit state
custody, they remain enrolled in TennCare Select for a specified period of time
and then are disenrolled from TennCare Select. After disenrollment from TennCare
Select, if the enrollee has a family member in an MCO (other than TennCare
Select) he/she will be enrolled in that MCO. Otherwise, the enrollee will be
given the opportunity to select another MCO. If the enrollee does not select
another MCO, he/she will be assigned to an MCO (other than TennCare Select)
using the default logic in the auto assignment process (see Section 2.4.4.6
below).     2.4.4.5   Enrollment in MCO Other than the MCO Selected         In
certain circumstances, if an enrollee requests enrollment in a particular MCO,
the enrollee may be assigned by the State to an MCO other than the one that
he/she requested. Examples of circumstances when an enrollee would not be
enrolled in the requested MCO include, but are not limited to, such factors as
the enrollee does not reside in the Grand Region covered by the requested MCO,
the enrollee has other family members already enrolled in a different MCO, the
MCO is closed to new TennCare enrollment, or the enrollee is a member of a
population that is to be enrolled in a specified MCO as defined by TENNCARE
(e.g., children in the custody of the Department of Children’s Services are
enrolled in TennCare Select).

Page 23 of 374



--------------------------------------------------------------------------------



 



  2.4.4.6   Auto Assignment     2.4.4.6.1   TENNCARE will auto assign an
enrollee to an MCO, in specified circumstances, including but not limited to,
the enrollee does not request enrollment in a specified MCO, cannot be enrolled
in the requested MCO, or is an adult eligible as a result of receiving SSI
benefits.     2.4.4.6.2   The current auto assignment process does not apply to
children eligible for TennCare as a result of being eligible for SSI or children
in the state’s custody.     2.4.4.6.3   There are four different levels to the
current auto assignment process:     2.4.4.6.3.1   If the enrollee was
previously enrolled with an MCO and lost TennCare eligibility for a period of
two (2) months or less, the enrollee will be re-enrolled with that MCO.    
2.4.4.6.3.2   If the enrollee has family members in an MCO (other than TennCare
Select), the enrollee will be enrolled in that MCO.     2.4.4.6.3.3   If the
enrollee is a newborn, the enrollee will be assigned to his/her mother’s MCO.  
  2.4.4.6.3.4   If none of the above applies, the enrollee will be assigned
using default logic that randomly assigns enrollees to MCOs (other than TennCare
Select).     2.4.4.6.4   TENNCARE may modify the auto assignment algorithm to
change or add criteria including but not limited to quality measures or cost or
utilization management performance.     2.4.4.7   Non-Discrimination    
2.4.4.7.1   The CONTRACTOR shall accept enrollees in the order in which
applications are approved and enrollees are assigned to the CONTRACTOR (whether
by selection or assignment).     2.4.4.7.2   The CONTRACTOR shall accept an
enrollee in the health condition the enrollee is in at the time of enrollment
and shall not discriminate against individuals on the basis of health status or
need for health care services.     2.4.4.8   Family Unit         If an
individual is determined eligible for TennCare and has another family member
already enrolled in an MCO, that individual shall be enrolled in the same MCO.
This does not apply when the individual or family member is assigned to TennCare
Select. If the newly enrolled family member opts to change MCOs during the
45-day change period (see Section 2.4.7.2.1), all family members in the case
will be transferred to the new MCO.

Page 24 of 374



--------------------------------------------------------------------------------



 



2.4.5 Effective Date of Enrollment

  2.4.5.1   Initial Enrollment of Current TennCare Enrollees         The
effective date of initial enrollment in an MCO for TennCare enrollees who are
enrolled in accordance with Section 2.4.4.2 shall be the date provided on the
enrollment file from TENNCARE. In general, the effective date of enrollment for
these enrollees will be the start date of operations.     2.4.5.2   Ongoing
Enrollment         In general, a member’s effective date of enrollment in the
CONTRACTOR’s MCO will be the member’s effective date of eligibility for
TennCare. For SSI enrollees the effective date of eligibility/enrollment is
determined by the Social Security Administration in approving SSI coverage for
the individual. The effective date of eligibility for other TennCare enrollees
is the date of application or the date of the qualifying event (e.g., the date
the spend down obligation is met for medically needy enrollees). The effective
date on the enrollment file provided by TENNCARE to the CONTRACTOR shall govern
regardless of the other provisions of this Section 2.4.5.2.     2.4.5.3   In the
event the effective date of eligibility provided by TENNCARE to the CONTRACTOR
for either the initial enrollment of current TennCare enrollees or ongoing
enrollment precedes the start date of operations, the CONTRACTOR shall treat the
enrollee as a member of the CONTRACTOR’s MCO effective on the start date of
operations. Although the enrollee is not a member of the CONTRACTOR’s MCO prior
to the start date of operations, the CONTRACTOR shall be responsible for the
payment of claims incurred by the enrollee during the period of eligibility
prior to the start date of operations as specified in Section 3.7.1.2.1.    
2.4.5.4   TENNCARE will be responsible for the payment of claims for long-term
care services provided to a CHOICES member during the member’s period of
TennCare eligibility prior to the implementation of CHOICES in the Grand Region
covered by this Agreement.     2.4.5.5   Enrollment Prior to Notification    
2.4.5.5.1   Because individuals can be retroactively eligible for TennCare, and
the effective date of initial enrollment in an MCO is the effective date of
eligibility or start date of operations, whichever is sooner, the effective date
of enrollment may occur prior to the CONTRACTOR being notified of the person’s
enrollment. Therefore, enrollment of individuals in the CONTRACTOR’s MCO may
occur without prior notice to the CONTRACTOR or enrollee.     2.4.5.5.2   The
CONTRACTOR shall not be liable for the cost of any covered services prior to the
effective date of enrollment/eligibility but shall be responsible for the costs
of covered services obtained on or after 12:01 a.m. on the effective date of
enrollment/eligibility.     2.4.5.5.3   TENNCARE shall make payments to the
CONTRACTOR from the effective date of an enrollee’s date of
enrollment/eligibility. If the effective date of

Page 25 of 374



--------------------------------------------------------------------------------



 



      enrollment/eligibility precedes the start date of operations, payment
shall be made in accordance with Section 3.7.1.2.1. TENNCARE will be responsible
for the payment of claims for long-term care services provided to a CHOICES
member during the member’s period of TennCare eligibility prior to the
implementation of CHOICES in the Grand Region covered by this Agreement.    
2.4.5.5.4   Except for applicable TennCare cost sharing and patient liability,
the CONTRACTOR shall ensure that members are held harmless for the cost of
covered services provided as of the effective date of enrollment with the
CONTRACTOR.

2.4.6 Eligibility and Enrollment Data

  2.4.6.1   The CONTRACTOR shall receive, process, and update enrollment files
from TENNCARE. Enrollment data shall be updated or uploaded to the CONTRACTOR’s
eligibility/enrollment database(s) within twenty-four (24) hours of receipt from
TENNCARE.     2.4.6.2   The CONTRACTOR shall provide an electronic eligibility
file to TENNCARE as specified and in conformance to data exchange format and
method standards outlined in Section 2.23.5.

2.4.7 Enrollment Period

  2.4.7.1   General     2.4.7.1.1   The CONTRACTOR shall be responsible for the
provision and costs of all covered physical health and behavioral health
services provided to enrollees during their period of enrollment with the
CONTRACTOR. The CONTRACTOR shall be responsible for the provision and costs of
covered long-term care services provided to CHOICES members as of the date of
CHOICES implementation.     2.4.7.1.2   Enrollment shall begin at 12:0 1 a.m. on
the effective date of enrollment in the CONTRACTOR’s MCO and shall end at 12:00
midnight on the date that the enrollee is disenrolled from the CONTRACTOR’s MCO
(see Section 2.5).     2.4.7.1.3   Once enrolled in the CONTRACTOR’s MCO, the
member shall remain enrolled in the CONTRACTOR’s MCO until or unless the
enrollee is disenrolled pursuant to Section 2.5 of this Agreement.     2.4.7.2  
Changing MCOs     2.4.7.2.1   45-Day Change Period         After becoming
eligible for TennCare and enrolling in the CONTRACTOR’s MCO (whether the result
of selection by the enrollee or assignment by TENNCARE), enrollees shall have
one (1) opportunity, anytime during the forty-five (45) day period immediately
following the date of enrollment with the CONTRACTOR’s MCO or the date TENNCARE
sends the member notice of enrollment in an MCO, whichever is later, to request
to change MCOs. Children eligible for TennCare as a result of being eligible for
SSI may request to enroll in another MCO or remain with TennCare Select.

Page 26 of 374



--------------------------------------------------------------------------------



 



  2.4.7.2.2   Annual Choice Period     2.4.7.2.2.1   TENNCARE shall provide an
opportunity for members to change MCOs (excluding TennCare Select) every twelve
(12) months. Children eligible for TennCare as a result of being eligible for
SSI may request to enroll in another MCO or remain with TennCare Select.    
2.4.7.2.2.2   Members who do not select another MCO will be deemed to have
chosen to remain with their current MCO.     2.4.7.2.2.3   Enrollees who select
a new MCO shall have one (1) opportunity anytime during the forty-five (45) day
period immediately following the specified enrollment effective date in the
newly selected MCO to request to change MCOs.     2.4.7.2.3   Appeal Based on
Hardship Criteria         As provided in TennCare rules and regulations, members
may appeal to TENNCARE to change MCOs based on hardship criteria.     2.4.7.2.4
  Additional Reasons for Disenrollment         As provided in Section 2.5.2, a
member may be disenrolled from the CONTRACTOR’s MCO for the reasons specified
therein.     2.4.7.3   Member Moving out of Grand Region         The CONTRACTOR
shall be responsible for the provision and cost of all covered services for any
member moving outside the CONTRACTOR’s Grand Region until the member is
disenrolled by TENNCARE. TENNCARE shall continue to make payments to the
CONTRACTOR on behalf of the enrollee until such time as the enrollee is enrolled
in another MCO or otherwise disenrolled by TENNCARE (e.g., enrollee is
terminated from the TennCare program). TENNCARE shall notify the CONTRACTOR
promptly upon enrollment of the enrollee in another MCO.

2.4.8 Transfers from Other MCOs

  2.4.8.1   The CONTRACTOR shall accept enrollees (enrolled or pending
enrollment) from any MCO in the CONTRACTOR’s service area as authorized by
TENNCARE. The transfer of membership may occur at any time during the year. No
enrollee from another MCO shall be transferred retroactively to the CONTRACTOR
except as specified in Section 2.4.9. Except as provided in Section 2.4.9, the
CONTRACTOR shall not be responsible for payment of any covered services incurred
by enrollees transferred to the CONTRACTOR prior to the effective date of
transfer to the CONTRACTOR.     2.4.8.2   Transfers from other MCOs shall be in
consideration of the maximum enrollment levels established in Section 2.4.3.    
2.4.8.3   To the extent possible and practical, TENNCARE shall provide advance
notice to all MCOs serving a Grand Region of the impending failure of one of the
MCOs serving

Page 27 of 374



--------------------------------------------------------------------------------



 



      the Grand Region; however, failure by TENNCARE to provide advance notice
shall not limit in any manner the responsibility of each MCO to accept enrollees
from failed MCOs.

2.4.9 Enrollment of Newborns

  2.4.9.1   TennCare-eligible newborns and their mothers, to the extent that the
mother is eligible for TennCare, should be enrolled in the same MCO with the
exception of newborns that are SSI eligible at birth. Newborns that are SSI
eligible at birth shall be assigned to TennCare Select but may opt out and
enroll in another MCO.     2.4.9.2   A newborn may be inadvertently enrolled in
an MCO different than its mother. When such cases are identified by the
CONTRACTOR, the CONTRACTOR shall immediately report to TENNCARE, in accordance
with written procedures provided by TENNCARE, that a newborn has been
incorrectly enrolled in an MCO different than its mother.     2.4.9.3   Upon
receipt of notice from the CONTRACTOR or discovery by TENNCARE that a newborn
has been incorrectly enrolled in an MCO different than its mother, TENNCARE
shall immediately:     2.4.9.3.1   Disenroll the newborn from the incorrect MCO;
    2.4.9.3.2   Enroll the newborn in the same MCO as its mother with the same
effective date as when the newborn was enrolled in the incorrect MCO;    
2.4.9.3.3   Recoup any payments made to the incorrect MCO for the newborn; and  
  2.4.9.3.4   Make payments only to the correct MCO for the period of coverage.
    2.4.9.4   The MCO in which the newborn is correctly enrolled shall be
responsible for the coverage and payment of covered services provided to the
newborn for the full period of eligibility. Except as provided below, the MCO in
which the newborn was incorrectly enrolled shall have no liability for the
coverage or payment of any services during the period of incorrect MCO
assignment. TENNCARE shall only be liable for the capitation payment to the
correct MCO.     2.4.9.5   There are circumstances in which a newborn’s mother
may not be eligible for participation in the TennCare program. The CONTRACTOR
shall be required to process claims received for services provided to newborns
within the time frames specified in Section 2.22.4 of this Agreement. A
CONTRACTOR shall not utilize any blanket policy which results in the automatic
denial of claims for services provided to a TennCare-eligible newborn, during
any period of enrollment in the CONTRACTOR’s MCO, because the newborn’s mother
is not a member of the CONTRACTOR’s MCO. However, it is recognized that in
complying with the claims processing time frames specified in 2.22.4 of this
Agreement, a CONTRACTOR may make payment for services provided to a
TennCare-eligible newborn enrolled in the CONTRACTOR’s MCO at the time of
payment but the newborn’s eligibility may subsequently be moved to another MCO.
In such event, the MCO in which the newborn is first enrolled (first MCO) may
submit supporting documentation to the MCO in which the newborn is moved (second
MCO) and the

Page 28 of 374



--------------------------------------------------------------------------------



 



      second MCO shall reimburse the first MCO within thirty (30) calendar days
of receipt of such properly documented request for reimbursement, for the amount
expended on behalf of the newborn prior to the newborn’s eligibility having been
moved to the second MCO. Such reimbursement shall be the actual amount expended
by the first MCO. The second MCO agrees that should the second MCO fail to
reimburse the first MCO the actual amount expended on behalf of the newborn
within thirty (30) calendar days of receipt of a properly documented request for
payment, TENNCARE is authorized to deduct the amount owed from any funds due the
second MCO and to reimburse the first MCO. In the event that the CONTRACTOR
fails to reimburse the first MCO the actual amount expended on behalf of the
newborn within thirty (30) calendar days of receipt of a properly documented
request for payment, TENNCARE may assess liquidated damages as specified in
Section 4.20.2. Should it become necessary for TENNCARE to intervene in such
cases, both the second MCO and the first MCO agree that TENNCARE shall be held
harmless by both MCOs for actions taken by TENNCARE to resolve the dispute.

2.4.10 Information Requirements Upon Enrollment

    As described in Section 2.17 of this Agreement, the CONTRACTOR shall provide
the following information to new members: a member handbook, a provider
directory and an identification card. In addition, the CONTRACTOR shall provide
CHOICES members with CHOICES member education materials (see Section 2.17.7).  
6.   Section 2.5.2 shall be amended by adding a new Section 2.5.2.3 and
renumbering existing subparts accordingly, including any references thereto.

  2.5.2.3   A request by the member to change MCOs based on hardship criteria
(pursuant to TennCare rules and regulations) is approved by TENNCARE, and the
member is enrolled in another MCO;

7.   Section 2.5.5 shall be amended by adding “from an MCO” to the end of the
heading to read as follows:

  2.5.5   Effective Date of Disenrollment from an MCO

8.   Section 2.6 shall be deleted in its entirety and replaced with the
following:     2.6   BENEFITS/SERVICE REQUIREMENTS AND LIMITS

2.6.1 CONTRACTOR Covered Benefits

  2.6.1.1   The CONTRACTOR shall cover the physical health, behavioral health
and long-term care services/benefits outlined below. Additional requirements for
behavioral health services are included in Section 2.7.2 and Attachment I.    
2.6.1.2   The CONTRACTOR shall integrate the delivery of physical health,
behavioral health and long-term care services. This shall include but not be
limited to the following:

Page 29 of 374



--------------------------------------------------------------------------------



 



  2.6.1.2.1   The CONTRACTOR shall operate a member services toll-free phone
line (see Section 2.18.1) that is used by all members, regardless of whether
they are calling about physical health, behavioral health and/or long-term care
services. The CONTRACTOR shall not have a separate number for members to call
regarding behavioral health and/or long-term care services. The CONTRACTOR may
either route the call to another entity or conduct a “warm transfer” to another
entity, but the CONTRACTOR shall not require an enrollee to call a separate
number regarding behavioral health and/or long-term care services.     2.6.1.2.2
  If the CONTRACTOR’s nurse triage/nurse advice line is separate from its member
services line, the CONTRACTOR shall comply with the requirements in
Section 2.6.1.2.2 as applied to the nurse triage/nurse advice line. The number
for the nurse triage/nurse advice line shall be the same for all members,
regardless of whether they are calling about physical health, behavioral health
and/or long-term services, and the CONTRACTOR may either route calls to another
entity or conduct “warm transfers,” but the CONTRACTOR shall not require an
enrollee to call a separate number.     2.6.1.2.3   As required in
Sections 2.9.5 and 2.9.6, the CONTRACTOR shall ensure continuity and
coordination among physical health, behavioral health, and long-term care
services and ensure collaboration among physical health, behavioral health, and
long-term care providers. For CHOICES members, the member’s care coordinator
shall ensure continuity and coordination of physical health, behavioral health,
and long-term care services, and facilitate communication and ensure
collaboration among physical health, behavioral health, and long-term care
providers.     2.6.1.2.4   Each of the CONTRACTOR’s disease management programs
(see Section 2.8) shall address the needs of members who have co-morbid physical
health and behavioral health conditions.     2.6.1.2.5   As required in
Section 2.9.5.2.2, the CONTRACTOR shall provide MCO case management to
non-CHOICES members with co-morbid physical health and behavioral health
conditions. These members should have a single case manager that is trained to
provide MCO case management to enrollees with co-morbid physical health and
behavioral health conditions. If a member with co-morbid physical and behavioral
health conditions does not have a single case manager, the CONTRACTOR shall
ensure, at a minimum, that the member’s MCO case managers collaborate and
communicate in an effective and ongoing manner. As required in Section 2.9.6.1.8
of this Agreement, the CONTRACTOR shall ensure that upon enrollment into
CHOICES, MCO case management activities are integrated with CHOICES care
coordination processes and functions, and that the member’s assigned care
coordinator has primary responsibility for coordination of all the member’s
physical health, behavioral health, and long-term care needs. The member’s care
coordinator may use resources and staff from the CONTRACTOR’s case management
program, including persons with specialized expertise in areas such as
behavioral health, to supplement but not supplant the role and responsibilities
of the member’s care coordinator/care coordination team. The CONTRACTOR shall
report on its case management activities per requirements in Section 2.30.6.1.

Page 30 of 374



--------------------------------------------------------------------------------



 



  2.6.1.2.6   If the CONTRACTOR uses different Systems for physical health
services, behavioral health and/or long-term care services, these systems shall
be interoperable. In addition, the CONTRACTOR shall have the capability to
integrate data from the different systems.     2.6.1.2.7   The CONTRACTOR’s
administrator/project director (see Section 2.29.1.3.1) shall be the primary
contact for TENNCARE regarding all issues, regardless of the type of service,
and shall not direct TENNCARE to other entities. The CONTRACTOR’s
administrator/project director shall coordinate with the CONTRACTOR’s senior
executive psychiatrist who oversees behavioral health activities (see
Section 2.29.1.3.4 of this Agreement) for all behavioral health issues and the
senior executive responsible for CHOICES activities (see Section 2.29.1.3.5 of
this Agreement) for all issues pertaining to the CHOICES program.     2.6.1.3  
CONTRACTOR Physical Health Benefits Chart

      SERVICE   BENEFIT LIMIT
Inpatient
Hospital
Services
  Medicaid/Standard Eligible, Age 21 and older: As medically necessary.
Inpatient rehabilitation hospital facility services are not covered for adults
unless determined by the CONTRACTOR to be a cost effective alternative (see
Section 2.6.5).
 
   
 
  Medicaid/Standard Eligible, Under age 21: As medically necessary, including
rehabilitation hospital facility.
 
   
Outpatient
Hospital
Services
  As medically necessary.
 
   
Physician
Inpatient
Services
  As medically necessary.
 
   
Physician
Outpatient
Services/Community
Health Clinic
Services/Other Clinic
Services
  As medically necessary.

Page 31 of 374



--------------------------------------------------------------------------------



 



      SERVICE   BENEFIT LIMIT
TENNderCare
Services
  Medicaid/Standard Eligible, Age 21 and older: Not covered.
 
   
 
  Medicaid/Standard Eligible, Under age 21: Covered as medically necessary,
except that the screenings do not have to be medically necessary. Children may
also receive screenings in-between regular checkups if a parent or caregiver
believes there is a problem.
 
   
 
  Screening, interperiodic screening, diagnostic and follow-up treatment
services as medically necessary in accordance with federal and state
requirements. See Section 2.7.6.    
Preventive Care
Services
  As described in Section 2.7.5.
 
   
Lab and X-ray
Services
  As medically necessary.
 
   
Hospice
Care
  As medically necessary. Shall be provided by a Medicare-certified hospice.
 
   
Dental Services
  Dental Services shall be provided by the Dental Benefits Manager.
 
   
 
  However, the facility, medical and anesthesia services related to the dental
service that are not provided by a dentist or in a dentist’s office shall be
covered services provided by the CONTRACTOR when the dental service is covered
by the DBM. This requirement only applies to Medicaid/Standard Eligibles Under
age 21.
 
   
Vision

  Medicaid/Standard Eligible, Age 21 and older:
Services
  Medical eye care, meaning evaluation and management of abnormal conditions,
diseases, and disorders of the eye (not including evaluation and treatment of
refractive state), shall be covered as medically necessary. Routine periodic
assessment, evaluation, or screening of normal eyes and examinations for the
purpose of prescribing fitting or changing eyeglass and/or contact lenses are
not covered. One pair of cataract glasses or lenses is covered for adults
following cataract surgery.
 
   
 
  Medicaid/Standard Eligible, Under age 21 :
 
  Preventive, diagnostic, and treatments services (including eyeglasses) are
covered as medically necessary in accordance with TENNderCare requirements.

Page 32 of 374



--------------------------------------------------------------------------------



 



      SERVICE   BENEFIT LIMIT
Home Health

  Medicaid /Standard Eligible, Age 21 and older:
Care
  Covered as medically necessary and in accordance with the definition of Home
Health Care at Rule 1200-13-13-.01 (for TennCare Medicaid) and Rule
1200-13-14-.01 (for TennCare Standard). Prior authorization required for home
health nurse and home health aide services, as described in Rule 1200-13-13-.04
(for TennCare Medicaid) and 1200-13-14-.04 (for TennCare Standard).
 
   
 
  Medicaid/Standard Eligible, Under age 21:
 
  Covered as medically necessary in accordance with the definition of Home
Health Care at Rule 1200-13-13-.01 (for TennCare Medicaid) and Rule
1200-13-14-.01 (for TennCare Standard). Prior authorization required for home
health nurse and home health aide services, as described in Rule 1200-13-13-.04
(for TennCare Medicaid) and 1200-13-14-.04 (for TennCare Standard).
 
   
Pharmacy
Services
  Pharmacy services shall be provided by the Pharmacy Benefits Manager (PBM),
unless otherwise described below.
 
   
 
  The CONTRACTOR shall be responsible for reimbursement of injectable drugs
obtained in an office/clinic setting and to providers providing both home
infusion services and the drugs and biologics. The CONTRACTOR shall require that
all home infusion claims contain National Drug Code (NDC) coding and unit
information to be paid.
 
   
 
  Services reimbursed by the CONTRACTOR shall not be included in any pharmacy
benefit limits established by TENNCARE for pharmacy services (see
Section 2.6.2.2).
 
   
Durable Medical
Equipment (DME)
  As medically necessary.
 
   
 
  Specified DME services shall be covered/non-covered in accordance with
TennCare rules and regulations.
 
   
Medical
Supplies
  As medically necessary.
 
   
 
  Specified medical supplies shall be covered/non-covered in accordance with
TennCare rules and regulations.
 
   
Emergency Air And
Ground Ambulance
Transportation
  As medically necessary.
 
   
Non-emergency
Medical
Transportation
(including Non-
Emergency
  Covered non-emergency medical transportation (NEMT) services are necessary
non-emergency transportation services provided to convey members to and from
TennCare covered services (see definition in Exhibit A to Attachment XI). Non
emergency transportation services

Page 33 of 374



--------------------------------------------------------------------------------



 



      SERVICE   BENEFIT LIMIT
Ambulance
Transportation)
  shall be provided in accordance with federal law and the Bureau of TennCare’s
rules and policies and procedures. TennCare covered services (see definition in
Exhibit A to Attachment XI) include services provided to a member by a
non-contract or non-TennCare provider if (a) the service is covered by
Tennessee’s Medicaid State Plan or Section 1115 demonstration waiver, (b) the
provider could be a TennCare provider for that service, and (c) the service is
covered by a third party resource (see definition in Section 1 of the
Agreement).
 
   
 
  If a member requires assistance, an escort (as defined in TennCare rules and
regulations) may accompany the member; however, only one (1) escort is allowed
per member (see TennCare rules and regulations). Except for fixed route and
commercial carrier transport, the CONTRACTOR shall not make separate or
additional payment to a NEMT provider for an escort. Covered NEMT services
include having an accompanying adult ride with a member if the member is under
age eighteen (18). Except for fixed route and commercial carrier transport, the
CONTRACTOR shall not make separate or additional payment to a NEMT provider for
an adult accompanying a member under age eighteen (18).
 
   
 
  The CONTRACTOR is not responsible for providing NEMT to HCBS, including
services provided through a 1915(c) waiver program for persons with mental
retardation and HCBS provided through the CHOICES program. However, as specified
in Section 2.11.1.8 in the event the CONTRACTOR is unable to meet the access
standard for adult day care (see Attachment III), the CONTRACTOR shall provide
and pay for the cost of transportation for the member to the adult day care
facility until such time the CONTRACTOR has sufficient provider capacity.
 
   
 
  Mileage reimbursement, car rental fees, or other reimbursement for use of a
private automobile (as defined in Exhibit A to Attachment XI) is not a covered
NEMT service.
 
   
 
  If the member is a child, transportation shall be provided in accordance with
TENNderCare requirements (see Section 2.7.6.4.6).
 
   
 
  Failure to comply with the provisions of this Section may result in liquidated
damages.

Page 34 of 374



--------------------------------------------------------------------------------



 



      SERVICE   BENEFIT LIMIT
Renal Dialysis
Services
  As medically necessary.
 
   
Private Duty

  Medicaid/Standard Eligible, Age 21 and older:
Nursing
  Covered as medically necessary in accordance with the definition of Private
Duty Nursing at Rule 1200-13-13-.01 (for TennCare Medicaid) and
Rule 1200-13-14-.01 (for TennCare Standard), when prescribed by an attending
physician for treatment and services rendered by a Registered Nurse (R.N.) or a
licensed practical nurse (L.P.N.) who is not an immediate relative. Private duty
nursing services are limited to services that support the use of ventilator
equipment or other life sustaining technology when constant nursing supervision,
visual assessment, and monitoring of both equipment and patient are required.
Prior authorization required, as described Rule 1200-13-13-.04 (for TennCare
Medicaid) and 1200- 13-14-.04 (for TennCare Standard).
 
   
 
  Medicaid/Standard Eligible, Under age 21:
 
  Covered as medically necessary in accordance with the definition of Private
Duty Nursing at Rule 1200-13-13-.01 (for TennCare Medicaid) and 1200-13-14-.01
(for TennCare Standard) when prescribed by an attending physician for treatment
and services rendered by a registered nurse (R.N.) or a licensed practical nurse
(L.P.N.), who is not an immediate relative. Prior authorization required as
described in Rule 1200-13-13-.04 (for TennCare Medicaid) and 1200-13-14-.04 (for
TennCare Standard).
 
   
Speech

  Medicaid/Standard Eligible, Age 21 and older:
Therapy
  Covered as medically necessary by a Licensed Speech Therapist to restore
speech (as long as there is continued medical progress) after a loss or
impairment. The loss or impairment must not be caused by a mental,
psychoneurotic or personality disorder.
 
   
 
  Medicaid/Standard Eligible, Under age 21:
 
  Covered as medically necessary in accordance with TENNderCare requirements.
 
   
Occupational

  Medicaid/Standard Eligible, Age 21 and older:
Therapy
  Covered as medically necessary when provided by a Licensed Occupational
Therapist to restore, improve, or stabilize impaired functions.
 
   
 
  Medicaid/Standard Eligible, Under age 21:
 
  Covered as medically necessary in accordance with TENNderCare requirements.

Page 35 of 374



--------------------------------------------------------------------------------



 



      SERVICE   BENEFIT LIMIT
Physical

  Medicaid/Standard Eligible, Age 21 and older:
Therapy
  Covered as medically necessary when provided by a Licensed Physical Therapist
to restore, improve, or stabilize impaired functions.
 
   
 
  Medicaid Standard Eligible, Under age 21: Covered as medically necessary in
accordance with TENNderCare requirements.
 
   
Organ and Tissue
Transplant
And Donor Organ
Procurement
  Medicaid/Standard Eligible, Age 21 and older: All medically necessary and
non-investigational/experimental organ and tissue transplants, as covered by
Medicare, are covered. These include, but may not be limited to:
 
  Bone marrow/Stem cell;
 
  Cornea;
 
  Heart;
 
  Heart/Lung;
 
  Kidney;
 
  Kidney/ Pancreas;
 
  Liver;
 
  Lung;
 
  Pancreas; and
 
  Small bowel/Multi-visceral.
 
   
 
  Medicaid/Standard Eligible, Under age 21: Covered as medically necessary in
accordance with TENNderCare requirements. Experimental or investigational
transplants are not covered.
 
   
Reconstructive Breast
Surgery
  Covered in accordance with TCA 56-7-2507, which requires coverage of all
stages of reconstructive breast surgery on a diseased breast as a result of a
mastectomy, as well as surgical procedures on the non-diseased breast to
establish symmetry between the two breasts in the manner chosen by the
physician. The surgical procedure performed on a non-diseased breast to
establish symmetry with the diseased breast shall only be covered if the
surgical procedure performed on a non-diseased breast occurs within five
(5) years of the date the reconstructive breast surgery was performed on a
diseased breast.
 
   
Chiropractic
Services
  Medicaid/Standard Eligible, Age 21 and older: Not covered unless determined by
the CONTRACTOR to be a cost effective alternative (see Section 2.6.5).
 
   
 
  Medicaid/Standard Eligible, Under age 21: Covered as medically necessary in
accordance with TENNderCare requirements.

Page 36 of 374



--------------------------------------------------------------------------------



 



2.6.1.4 CONTRACTOR Behavioral Health Benefits Chart

      SERVICE   BENEFIT LIMIT
Psychiatric Inpatient
Hospital
Services (including
physician services)
  As medically necessary.
 
   
24-hour Psychiatric
Residential Treatment
  Medicaid/Standard Eligible, Age 21 and older: As medically necessary.
 
   
 
  Medicaid/Standard Eligible, Under age 21: Covered as medically necessary.
 
   
Outpatient Mental
Health Services
(including physician
services)
  As medically necessary.
 
   
Inpatient, Residential
& Outpatient
Substance Abuse
Benefits1
  Medicaid/Standard Eligible, Age 21 and older: Limited to ten (10) days detox,
$30,000 in medically necessary lifetime benefits unless otherwise described in
the 2008 Mental Health Parity Act as determined by TENNCARE.
 
   
 
  Medicaid/Standard Eligible, Under age 21: Covered as medically necessary.
 
   
Mental Health Case
Management
  As medically necessary.
 
   
Psychiatric-
Rehabilitation
Services
  As medically necessary.
 
   
Behavioral Health
Crisis Services
  As necessary.
 
   
Lab and X-ray
Services
  As medically necessary.
 
   
Non-emergency
Medical
Transportation
(including Non-
Emergency
Ambulance
Transportation)
  Same as for physical health (see Section 2.6.1.3 above).

 

1   When medically appropriate, services in a licensed substance abuse
residential treatment facility may be substituted for inpatient substance abuse
services. Methadone clinic services are not covered for adults.

  2.6.1.5   Long-Term Care Benefits for CHOICES Members     2.6.1.5.1   In
addition to physical health benefits (see Section 2.6.1.3) and behavioral health
benefits (see Section 2.6.1.4), the CONTRACTOR shall provide long-term care
services (including HCBS and nursing facility care) as described in this Section
2.6.1.5 to members who have been enrolled into CHOICES by TENNCARE, as shown in
the enrollment file furnished by TENNCARE to the CONTRACTOR, effective upon the
CHOICES Implementation Date (see Section 1).

Page 37 of 374



--------------------------------------------------------------------------------



 



  2.6.1.5.2   TennCare enrollees will be enrolled by TENNCARE into CHOICES if
the following conditions, at a minimum, are met:

  2.6.1.5.2.1   TENNCARE or its designee determines the enrollee meets the
categorical and financial eligibility criteria for Group 1, 2 or 3;    
2.6.1.5.2.2   For Groups 1 and 2, TENNCARE determines that the enrollee meets
nursing facility level of care;     2.6.1.5.2.3   For Group 2, the CONTRACTOR
or, for new TennCare applicants, TENNCARE or its designee, determines that the
enrollee’s combined HCBS, private duty nursing and home health care can be
safely provided at a cost less than the cost of nursing facility care for the
member;     2.6.1.5.2.4   For Group 3, TENNCARE determines that the enrollee
meets the at-risk level of care; and     2.6.1.5.2.5   For Groups 2 and 3, if
there is an enrollment target, TENNCARE determines that the enrollment target
has not been met or, for Group 2, approves the CONTRACTOR’s request to provide
HCBS as a cost effective alternative (see Section 2.6.5). Enrollees
transitioning from a nursing facility to the community will not be subject to
the enrollment target for Group 2 but must meet categorical and financial
eligibility for Group 2.

  2.6.1.5.3   For persons determined to be eligible for enrollment in Group 2 as
a result of Immediate Eligibility (as defined in Section 1 of this Agreement),
the CONTRACTOR shall provide a limited package of HCBS (personal care, attendant
care, homemaker services, home-delivered meals, PERS, adult day care, and/or any
other services as specified in TennCare rules and regulations) as identified
through a needs assessment and specified in the plan of care. Upon notice that
the State has determined that the member meets categorical and financial
eligibility for TennCare CHOICES, the CONTRACTOR shall authorize additional
services in accordance with Section 2.9.6.2.5. For members residing in a
community-based residential alternative at the time of CHOICES enrollment,
authorization for community-based residential alternative services shall be
retroactive to the member’s effective date of CHOICES enrollment.     2.6.1.5.4
  The following long-term care services are available to CHOICES members, per
Group, when the services have been determined medically necessary by the
CONTRACTOR.

              Service and Benefit Limit   Group 1   Group 2   Group 3
Nursing facility care
  X   Short-term only (up to 90 days)   Short-term only
(up to 90 days)
 
           
Community-based
residential alternatives
      X    
 
           
Personal care visits (up to 2 visits per day)
      X   X

Page 38 of 374



--------------------------------------------------------------------------------



 



              Service and Benefit Limit   Group 1   Group 2   Group 3
Attendant care (up to 1080 hours per calendar year)
      X   X
 
           
Homemaker services (up to 3 visits per week)
      X   X
 
           
Home-delivered meals (up to 1 meal per day)
      X   X
 
           
Personal Emergency Response Systems
      X   X
 
           
Adult day care (up to 2080 hours per calendar year)
      X   X
 
           
In-home respite care (up to 216 hours per calendar year)
      X   X
 
           
In-patient respite care (up to 9 days per calendar year)
      X   X
 
           
Assistive technology (up to $900 per calendar year)
      X   X
 
           
Minor home modifications (up to $6,000 per project; $10,000 per calendar year;
and $20,000 per lifetime)
      X   X
 
           
Pest control (up to 9 units per calendar year)
      X   X

  2.6.1.5.5   In addition to the benefit limits described above, in no case
shall the CONTRACTOR exceed the cost neutrality cap for CHOICES Group 2 or the
expenditure cap for Group 3. For CHOICES members in Group 2, the total cost of
HCBS, home health care and private duty nursing shall not exceed a member’s cost
neutrality cap (as defined in Section 1 of this Agreement). For CHOICES members
in Group 3, the total cost of HCBS, excluding minor home modifications, shall
not exceed the expenditure cap (as defined in Section 1 of this Agreement).    
2.6.1.5.6   CHOICES members may, pursuant to Section 2.9.7, choose to
participate in consumer direction of HCBS and, at a minimum, hire, fire and
supervise workers of eligible HCBS.     2.6.1.5.7   The CONTRACTOR shall monitor
CHOICES members’ receipt and utilization of long-term care services, identify
CHOICES members who have not received long-term care services within a thirty
(30) day period of time, and notify TENNCARE regarding these members pursuant to
Section 2.30.10.5. TENNCARE will investigate to determine if the member should
remain enrolled in CHOICES.     2.6.1.5.8   The CONTRACTOR may submit to
TENNCARE a request to no longer provide long-term care services to a member due
to concerns regarding the ability to safely and effectively care for the member
in the community and/or to ensure the member’s health, safety and welfare.
Acceptable reasons for this request include but are not limited to the
following:

Page 39 of 374



--------------------------------------------------------------------------------



 



  2.6.1.5.8.1   A member in Group 2 or 3 for whom the CONTRACTOR has determined
that it cannot safely and effectively meet the member’s needs at a cost that is
less than the member’ cost neutrality cap, and the member declines to transition
to a nursing facility;     2.6.1.5.8.2   A member in Group 2 or 3 who repeatedly
refuses to allow a care coordinator entrance into his/her place of residence
(Section 2.9.6);     2.6.1.5.8.3   A member in Group 2 or 3 who refuses to
receive critical HCBS as identified through a needs assessment and documented in
the member’s plan of care; and     2.6.1.5.8.4   A member in Group 1 who fails
to pay his/her patient liability and the CONTRACTOR is unable to find a nursing
facility willing to provide services to the member (Section 2.6.7.2).    
2.6.1.5.8.5   The CONTRACTOR’s request to no longer provide long-term care
services to a member shall include documentation as specified by TENNCARE. The
State shall make any and all determinations regarding whether the CONTRACTOR may
discontinue providing long-term care services to a member, disenrollment from
CHOICES, and, as applicable, termination from TennCare.

2.6.2 TennCare Benefits Provided by TENNCARE
TennCare shall be responsible for the payment of the following benefits:

  2.6.2.1   Dental Services         Except as provided in Section 2.6.1.3 of
this Agreement, dental services shall not be provided by the CONTRACTOR but
shall be provided by a dental benefits manager (DBM) under contract with
TENNCARE. Coverage of dental services is described in TennCare rules and
regulations.     2.6.2.2   Pharmacy Services         Except as provided in
Section 2.6.1.3 of this Agreement, pharmacy services shall not be provided by
the CONTRACTOR but shall be provided by a pharmacy benefits manager (PBM) under
contract with TENNCARE. Coverage of pharmacy services is described in TennCare
rules and regulations. TENNCARE does not cover pharmacy services for enrollees
who are dually eligible for TennCare and Medicare.     2.6.2.3   ICF/MR Services
and Alternatives to ICF/MR Services         For qualified enrollees in
accordance with TennCare policies and/or TennCare rules and regulations,
TENNCARE covers the costs of long-term care institutional services in an
Intermediate Care Facility for the Mentally Retarded (ICF/MR) or alternative to
an ICF/MR provided through a Home and Community Based Services (HCBS) waiver for
persons with MR.

Page 40 of 374



--------------------------------------------------------------------------------



 



2.6.3 Medical Necessity Determination

  2.6.3.1   The CONTRACTOR may establish procedures for the determination of
medical necessity. The determination of medical necessity shall be made on a
case by case basis and in accordance with the definition of medical necessity
defined in TCA 71- 5-144 and TennCare rules and regulations. However, this
requirement shall not limit the CONTRACTOR’s ability to use medically
appropriate cost effective alternatives in accordance with Section 2.6.5.    
2.6.3.2   The CONTRACTOR shall not employ, and shall not permit others acting on
their behalf to employ, utilization control guidelines or other quantitative
coverage limits, whether explicit or de facto, unless supported by an
individualized determination of medical necessity based upon the needs of each
TennCare enrollee and his/her medical history. The CONTRACTOR shall have the
ability to place tentative limits on a service; however, such tentative limits
placed by the CONTRACTOR shall be exceeded (up to the applicable benefit limits
on behavioral health and long-term care services provided in Section 2.6.1.4 and
2.6.1.5 above) when medically necessary based on a member’s individual
characteristics.     2.6.3.3   The CONTRACTOR shall not arbitrarily deny or
reduce the amount, duration, or scope of a required service solely because of
the diagnosis, type of illness, or condition.     2.6.3.4   The CONTRACTOR may
deny services that are non-covered except as otherwise required by TENNderCare
or unless otherwise directed to provide by TENNCARE and/or an administrative law
judge.     2.6.3.5   All medically necessary services shall be covered for
enrollees under twenty-one (21) years of age in accordance with TENNderCare
requirements (see Section 2.7.6).

2.6.4 Second Opinions
The CONTRACTOR shall provide for a second opinion in any situation where there
is a question concerning a diagnosis or the options for surgery or other
treatment of a health condition when requested by a member, parent and/or
legally appointed representative. The second opinion shall be provided by a
contracted qualified health care professional or the CONTRACTOR shall arrange
for a member to obtain one from a non-contract provider. The second opinion
shall be provided at no cost to the member.
2.6.5 Use of Cost Effective Alternative Services

  2.6.5.1   The CONTRACTOR shall be allowed to use cost effective alternative
services, whether listed as covered or non-covered or omitted in Section 2.6.1
of this Agreement, when the use of such alternative services is medically
appropriate and is cost effective. This may include, for example, use of nursing
facilities as step down alternatives to acute care hospitalization or hotel
accommodations for persons on outpatient radiation therapy to avoid the rigors
of daily transportation. The CONTRACTOR shall comply with TennCare policies and
procedures. As provided in the applicable TennCare policies and procedures,
services not listed in the TennCare policies and procedures must be prior
approved in writing by TENNCARE.

Page 41 of 374



--------------------------------------------------------------------------------



 



  2.6.5.2   For CHOICES members, the CONTRACTOR may choose to provide the
following as a cost effective alternative to other covered services:

  2.6.5.2.1   HCBS to CHOICES members who would otherwise receive nursing
facility care. If a member meets categorical and financial eligibility
requirements for enrollment in Group 2 and also meets the nursing facility level
of care, as determined by TENNCARE, and would otherwise remain in or be admitted
to a nursing facility (as determined by the CONTRACTOR and demonstrated to the
satisfaction of TENNCARE), the CONTRACTOR may, at its discretion and upon
TENNCARE written prior approval, offer that member HCBS as a cost effective
alternative to nursing facility care (see Section 2.9.6.3.13). In this instance,
TENNCARE will enroll the member receiving HCBS as a cost effective alternative
to nursing facility services in Group 2, notwithstanding any enrollment target
for Group 2 that has been reached.     2.6.5.2.2   HCBS to CHOICES members in
Group 2 in excess of the benefit limits described in Section 2.6.1.5.4 as a cost
effective alternative to nursing facility care or covered home health services.
    2.6.5.2.3   HCBS to CHOICES members in Group 3 in excess of the benefit
limits described in Section 2.6.1.5.4 as a cost effective alternative to covered
home health services. Members in Group 3 do not meet nursing facility level of
care and as such, HCBS in excess of benefit limits specified in
Section 2.6.1.5.4 may not be offered as a cost effective alternative to nursing
facility care.     2.6.5.2.4   Non-covered HCBS services to CHOICES members in
Group 2 not otherwise specified in this Agreement or in applicable TennCare
policies and procedures, upon written prior approval from TENNCARE.    
2.6.5.2.5   For CHOICES members transitioning from a nursing facility to a
community setting, a one-time transition allowance, per member. The amount of
the transition allowance shall not exceed two thousand dollars ($2,000) and may
be used for items such as, but not limited to, the first month’s rent and/or
utility deposits, kitchen appliances, furniture, and basic household items.    
2.6.5.2.6   For CHOICES members in Groups 2 or 3, non-emergency medical
transportation (NEMT) not otherwise covered by this Agreement.     2.6.5.3   If
the CONTRACTOR chooses to provide cost effective alternative services to a
CHOICES member, in no case shall the cost of HCBS, private duty nursing and home
health care for Group 2 exceed a member’s cost neutrality cap nor the total cost
of HCBS, excluding minor home modifications, for members in Group 3 exceed the
expenditure cap. The total cost of HCBS includes all HCBS (whether otherwise
covered or not covered) and other services that are offered as a cost effective
alternative to nursing facility care, HCBS, or home health, including, as
applicable, the one-time transition allowance for Group 2 and NEMT for Groups 2
and 3.

Page 42 of 374



--------------------------------------------------------------------------------



 



2.6.6 Additional Services and Use of Incentives

  2.6.6.1   The CONTRACTOR shall not advertise any services that are not
required by this Agreement other than those covered pursuant to Section 2.6.1 of
this Agreement.     2.6.6.2   The CONTRACTOR shall not offer or provide any
services other than services covered by this Agreement (see Section 2.6.1) or
services provided as a cost effective alternative (see Section 2.6.5) of this
Agreement. However, the CONTRACTOR may provide incentives that have been
specifically prior approved in writing by TENNCARE. For example, TENNCARE may
approve the use of incentives given to enrollees to encourage participation in
disease management programs.

2.6.7 Cost Sharing and Patient Liability

  2.6.7.1   General         The CONTRACTOR and all providers and subcontractors
shall not require any cost sharing or patient liability responsibilities for
covered services except to the extent that cost sharing or patient liability
responsibilities are required for those services by TENNCARE in accordance with
TennCare rules and regulations, including but not limited to, holding enrollees
liable for debt due to insolvency of the CONTRACTOR or non-payment by the State
to the CONTRACTOR. Further, the CONTRACTOR and all providers and subcontractors
shall not charge enrollees for missed appointments.     2.6.7.2   Patient
Liability     2.6.7.2.1   TENNCARE will notify the CONTRACTOR of any applicable
patient liability amounts for CHOICES members in Group 1 via the
eligibility/enrollment file. The CONTRACTOR shall delegate collection of patient
liability to the nursing facility and shall pay the facility net of the
applicable patient liability amount.     2.6.7.2.2   In accordance with the
involuntary discharge process, including notice and appeal (see
Section 2.12.11.3), a nursing facility may refuse to continue providing services
to a member who fails to pay his or her patient liability and for whom the
nursing facility can demonstrate to the CONTRACTOR that it has made a good faith
effort to collect payment.     2.6.7.2.3   If the CONTRACTOR is notified that a
nursing facility is considering discharging a member (see Section 2.12.11.3),
the CONTRACTOR shall work to find an alternate nursing facility willing to serve
the member and document its efforts in the member’s files.     2.6.7.2.4   If
the CONTRACTOR is unable to find an alternate nursing facility willing to serve
the member, the CONTRACTOR shall determine if it can safely and effectively
serve the member in the community and within the cost neutrality cap. If it can,
the member shall be offered a choice of HCBS. If the member chooses HCBS, the
CONTRACTOR shall forward all relevant information to TENNCARE for a decision
regarding enrollment in Group 2 (Section 2.9.6.3).

Page 43 of 374



--------------------------------------------------------------------------------



 



  2.6.7.2.5   If the CONTRACTOR is unable to find an alternate nursing facility
willing to serve the member and the CONTRACTOR determines that it cannot safely
and effectively serve the member in the community and within the cost neutrality
cap, the member declines to enroll in Group 2, or TENNCARE denies enrollment in
Group 2, the CONTRACTOR may, pursuant to Section 2.6.1.5.8, request to no longer
provide long-term care services to the member.     2.6.7.3   Preventive Services
        TennCare cost sharing or patient liability responsibilities shall apply
to covered services other than the preventive services described in TennCare
rules and regulations.     2.6.7.4   Cost Sharing Schedule         The current
TennCare cost sharing schedule is included in this Agreement as Attachment II.
The CONTRACTOR shall not waive or use any alternative cost sharing schedules,
unless required by TENNCARE.     2.6.7.5   Provider Requirements     2.6.7.5.1  
Providers or collection agencies acting on the provider’s behalf may not bill
enrollees for amounts other than applicable TennCare cost sharing or patient
liability amounts for covered services, including but not limited to, services
that the State or the CONTRACTOR has not paid for, except as permitted by
TennCare rules and regulations and as described below. Providers may seek
payment from an enrollee only in the following situations.     2.6.7.5.1.1   If
the services are not covered services and, prior to providing the services, the
provider informed the enrollee that the services were not covered. The provider
shall inform the enrollee of the non-covered service and have the enrollee
acknowledge the information. If the enrollee still requests the service, the
provider shall obtain such acknowledgment in writing prior to rendering the
service. Regardless of any understanding worked out between the provider and the
enrollee about private payment, once the provider bills an MCO for the service
that has been provided, the prior arrangement with the enrollee becomes null and
void without regard to any prior arrangement worked out with the enrollee.    
2.6.7.5.1.2   If the enrollee’s TennCare eligibility is pending at the time
services are provided and if the provider informs the person they will not
accept TennCare assignment whether or not eligibility is established
retroactively. Regardless of any understanding worked out between the provider
and the enrollee about private payment, once the provider bills an MCO for the
service the prior arrangement with the enrollee becomes null and void without
regard to any prior arrangement worked out with the enrollee.

Page 44 of 374



--------------------------------------------------------------------------------



 



  2.6.7.5.1.3   If the enrollee’s TennCare eligibility is pending at the time
services are provided, however, all monies collected, except applicable TennCare
cost sharing or patient liability amounts shall be refunded when a claim is
submitted to an MCO because the provider agreed to accept TennCare assignment
once retroactive TennCare eligibility was established. (The monies collected
shall be refunded as soon as a claim is submitted and shall not be held
conditionally upon payment of the claim.)     2.6.7.5.1.4   If the services are
not covered because they are in excess of an enrollee’s benefit limit, and the
provider complies with applicable TennCare rules and regulations.     2.6.7.5.2
  The CONTRACTOR shall require, as a condition of payment, that the provider
accept the amount paid by the CONTRACTOR or appropriate denial made by the
CONTRACTOR (or, if applicable, payment by the CONTRACTOR that is supplementary
to the enrollee’s third party payer) plus any applicable amount of TennCare cost
sharing or patient liability responsibilities due from the enrollee as payment
in full for the service. Except in the circumstances described above, if the
CONTRACTOR is aware that a provider, or a collection agency acting on the
provider’s behalf, bills an enrollee for amounts other than the applicable
amount of TennCare cost sharing or patient liability responsibilities due from
the enrollee, the CONTRACTOR shall notify the provider and demand that the
provider and/or collection agency cease such action against the enrollee
immediately. If a provider continues to bill an enrollee after notification by
the CONTRACTOR, the CONTRACTOR shall refer the provider to the Tennessee Bureau
of Investigation.

9. Section 2.7 shall be deleted in its entirety and replaced with the following:
2.7 SPECIALIZED SERVICES
2.7.1 Emergency Services

  2.7.1.1   Emergency services (as defined in Section 1 of this Agreement) shall
be available twenty-four (24) hours a day, seven (7) days a week.     2.7.1.2  
The CONTRACTOR shall review and approve or disapprove claims for emergency
services based on the definition of emergency medical condition specified in
Section 1 of this Agreement. The CONTRACTOR shall base coverage decisions for
emergency services on the severity of the symptoms at the time of presentation
and shall cover emergency services where the presenting symptoms are of
sufficient severity to constitute an emergency medical condition in the judgment
of a prudent layperson. The CONTRACTOR shall not impose restrictions on coverage
of emergency services more restrictive than those permitted by the prudent
layperson standard.     2.7.1.3   The CONTRACTOR shall provide coverage for
inpatient and outpatient emergency services, furnished by a qualified provider,
regardless of whether the member obtains the services from a contract provider,
that are needed to evaluate or stabilize an emergency medical condition that is
found to exist using the prudent layperson standard. These services shall be
provided without prior authorization in accordance with 42 CFR 438.114. The
CONTRACTOR shall pay for any emergency screening examination services conducted
to determine whether an emergency medical

Page 45 of 374



--------------------------------------------------------------------------------



 



      condition exists and for all emergency services that are medically
necessary until the member is stabilized.     2.7.1.4   If an emergency
screening examination leads to a clinical determination by the examining
provider that an actual emergency medical condition exists, the CONTRACTOR shall
pay for both the services involved in the screening examination and the services
required to stabilize the member. The CONTRACTOR shall be required to pay for
all emergency services which are medically necessary until the clinical
emergency is stabilized. This includes all medical and behavioral health
services that may be necessary to assure, within reasonable medical probability,
that no material deterioration of the member’s condition is likely to result
from, or occur during, discharge of the member or transfer of the member to
another facility. If there is a disagreement between the treating facility and
the CONTRACTOR concerning whether the member is stable enough for discharge or
transfer, or whether the medical benefits of an un-stabilized transfer outweigh
the risks, the judgment of the attending provider(s) actually caring for the
member at the treating facility prevails and is binding on the CONTRACTOR. The
CONTRACTOR, however, may establish arrangements with a treating facility whereby
the CONTRACTOR may send one of its own providers with appropriate emergency room
privileges to assume the attending provider’s responsibilities to stabilize,
treat, and transfer the member, provided that such arrangement does not delay
the provision of emergency services.     2.7.1.5   The CONTRACTOR shall not
retroactively deny a claim for an emergency screening examination because the
condition, which appeared to be an emergency medical condition under the prudent
layperson standard, turned out to be non-emergency in nature. If an emergency
screening examination leads to a clinical determination by the examining
provider that an actual emergency medical condition does not exist, then the
determining factor for payment liability shall be whether the member had acute
symptoms of sufficient severity at the time of presentation. In such cases, the
CONTRACTOR shall review the presenting symptoms of the member and shall pay for
all services involved in the screening examination where the presenting symptoms
(including severe pain) were of sufficient severity to have warranted emergency
attention under the prudent layperson standard regardless of final diagnosis.  
  2.7.1.6   When the member’s PCP or the CONTRACTOR instructs the member to seek
emergency services, the CONTRACTOR shall be responsible for payment for the
medical screening examination and for other medically necessary emergency
services, without regard to whether the member’s condition meets the prudent
layperson standard.     2.7.1.7   Once the member’s condition is stabilized, the
CONTRACTOR may require prior authorization for hospital admission or follow-up
care.

2.7.2 Behavioral Health Services

  2.7.2.1   General Provisions     2.7.2.1.1   The CONTRACTOR shall provide all
behavioral health services as described in this Section, Section 2.6.1 and
Attachment I.

Page 46 of 374



--------------------------------------------------------------------------------



 



  2.7.2.1.2   The CONTRACTOR shall provide behavioral health services in
accordance with best practice guidelines, rules and regulations, and policies
and procedures issued by TDMHDD and approved by the Bureau of TennCare,
including but not limited to “Managed Care Standards for Delivery of Behavioral
Health Services”.     2.7.2.1.3   The CONTRACTOR shall ensure that all members
receiving behavioral health services from providers whose primary focus is to
render behavioral health services have individualized treatment plans. Providers
included in this requirement are:     2.7.2.1.3.1   Community mental health
agencies;     2.7.2.1.3.2   Case management agencies;     2.7.2.1.3.3  
Psychiatric rehabilitation agencies;     2.7.2.1.3.4   Psychiatric and substance
abuse residential treatment facilities; and     2.7.2.1.3.5   Psychiatric and
substance abuse inpatient facilities.     2.7.2.1.4   Individualized treatment
plans shall be completed within thirty (30) calendar days of the start date of
service and updated every six (6) months, or more frequently as clinically
appropriate. The treatment plans shall be developed, negotiated and agreed upon
by the members and/or their support systems in face-to-face encounters and shall
be used to identify the treatment needs necessary to meet the members’ stated
goals. The duration and intensity of treatment shall promote the recovery and
resilience of members and shall be documented in the treatment plans.    
2.7.2.2   Psychiatric Inpatient Hospital Services     2.7.2.2.1   The CONTRACTOR
shall ensure that all psychiatric inpatient hospitals serving children, youth,
and adults separate members by age and render developmental age appropriate
services.     2.7.2.2.2   The CONTRACTOR shall require that all psychiatric
inpatient facilities are accredited by the Joint Commission and accept voluntary
and involuntary admissions.     2.7.2.3   24-Hour Psychiatric Residential
Treatment     2.7.2.3.1   The CONTRACTOR shall ensure that 24-hour psychiatric
residential treatment facilities (RTFs) serving children, youth, and adults
separate members by age and render developmental age appropriate services.    
2.7.2.3.2   The CONTRACTOR shall ensure RTFs have the capacity to render short
term crisis stabilization and long-term treatment and rehabilitation.    
2.7.2.3.3   The CONTRACTOR shall ensure all RTFs meet local housing codes.    
2.7.2.3.4   The CONTRACTOR shall ensure all RTFs are accredited by a
State-recognized accreditation organization as required by 42 CFR 441.151.

Page 47 of 374



--------------------------------------------------------------------------------



 



  2.7.2.4   Outpatient Mental Health Services     2.7.2.4.1   The CONTRACTOR
shall ensure that outpatient mental health providers (including providers of
intensive outpatient and providers of partial hospitalization services) serving
children, youth and adults separate members by age and render developmental age
appropriate services.     2.7.2.4.2   The CONTRACTOR shall ensure outpatient
mental health providers are capable of rendering services both on and off site,
as appropriate, depending on the services being rendered. On site services
include, but are not limited to intensive outpatient services, partial
hospitalization and many types of therapy. Off site services include but are not
limited to intensive in home service for children and youth and home and
community treatment for adults.     2.7.2.5   Inpatient, Residential &
Outpatient Substance Abuse Services

  2.7.2.5.1   The CONTRACTOR shall provide substance abuse treatment through
inpatient, residential and outpatient services.     2.7.2.5.2   Detoxification
services may be rendered as part of inpatient, residential or outpatient
services, as clinically appropriate. The CONTRACTOR shall ensure all member
detoxifications are supervised by Tennessee licensed physicians with a minimum
daily re-evaluations by a physician or a registered nurse.     2.7.2.6   Mental
Health Case Management     2.7.2.6.1   The CONTRACTOR shall provide mental
health case management services only through providers licensed by the State to
provide mental health outpatient services.     2.7.2.6.2   The CONTRACTOR shall
provide mental health case management services according to mental health case
management standards set by the State and outlined in Attachment I. Mental
health case management services shall consist of two (2) levels of service as
specified in Attachment I.     2.7.2.6.3   The CONTRACTOR shall require its
providers to collect and submit individual encounter records for each mental
health case management visit, regardless of the method of payment by the
CONTRACTOR. The CONTRACTOR shall identify and separately report “level 1” and
“level 2” mental health case management encounters outlined in Attachment I.    
2.7.2.6.4   The CONTRACTOR shall require mental health case managers to involve
the member, the member’s family or parent(s), or legally appointed
representative, PCP, care coordinator for CHOICES members, and other agency
representatives, if appropriate and authorized by the member as required, in
mental health case management activities.     2.7.2.6.5   The CONTRACTOR shall
ensure the continuing provision of mental health case management services to
members under the conditions and time frames indicated below:

Page 48 of 374



--------------------------------------------------------------------------------



 



  2.7.2.6.5.1   Members receiving mental health case management services at the
start date of operations shall be maintained in mental health case management
until such time as the member no longer qualifies on the basis of medical
necessity or refuses treatment;     2.7.2.6.5.2   Members discharged from
psychiatric inpatient hospitals and psychiatric residential treatment facilities
shall be evaluated for mental health case management services and provided with
appropriate behavioral health follow-up services; and     2.7.2.6.5.3   The
CONTRACTOR shall review the cases of members referred by PCPs or otherwise
identified to the CONTRACTOR as potentially in need of mental health case
management services and shall contact and offer such services to all members who
meet medical necessity criteria.     2.7.2.7   Psychiatric Rehabilitation
Services         The CONTRACTOR shall provide psychiatric rehabilitation
services in accordance with the requirements in Attachment I. As described in
Attachment I, the covered array of services available under psychiatric
rehabilitation are psychosocial rehabilitation, supported employment, peer
support, illness management and recovery, and supported housing. An individual
may receive one or more of these services and may receive different services
from different providers.     2.7.2.8   Behavioral Health Crisis Services    
2.7.2.8.1   Entry into the Behavioral Health Crisis Services System    
2.7.2.8.1.1   The State shall maintain a statewide toll-free telephone number
for entry into the behavioral health crisis system. This line shall be for any
individual in the general population for the purposes of providing immediate
phone intervention by trained crisis specialists and dispatch of mobile crisis
teams.     2.7.2.8.1.2   The CONTRACTOR shall ensure that the crisis telephone
line is linked to an appropriate crisis service team staffed by qualified crisis
service providers in order to provide crisis intervention services to members.  
  2.7.2.8.1.3   As required in Section 2.11.5.3, the CONTRACTOR shall contract
with specified crisis service teams for both adults and children as directed by
the State.     2.7.2.8.1.4   The CONTRACTOR shall require the crisis service
teams to provide telephone and walk-in triage screening services, telephone and
face-to-face crisis intervention/assessment services, and follow-up telephone or
face-to-face assessments to ensure the safety of the member until the member’s
treatment begins and/or the crisis is alleviated and/or stabilized.    
2.7.2.8.1.5   Prior to admission to a psychiatric inpatient hospital on an
involuntary basis, the CONTRACTOR shall ensure that the member has been
evaluated by a crisis team. In addition, the CONTRACTOR shall ensure that
Tennessee’s statutory requirement for a face-to-face evaluation by a mandatory
pre-screening agent (MPA), is conducted to assess eligibility for emergency
involuntary admission to


Page 49 of 374



--------------------------------------------------------------------------------



 



      an RMHI (Regional Mental Health Institute) and determine whether all
available less drastic alternatives services and supports are unsuitable.

  2.7.2.8.2   Behavioral Health Crisis Respite and Crisis Stabilization Services
    2.7.2.8.2.1   The CONTRACTOR shall ensure access to behavioral health crisis
respite and crisis stabilization services.     2.7.2.8.2.2   Behavioral health
crisis respite services provide immediate shelter to members with
emotional/behavioral problems who are in need of emergency respite. The
CONTRACTOR shall ensure that behavioral health crisis respite services are
provided in a CONTRACTOR approved community location.     2.7.2.8.2.3   The
CONTRACTOR shall ensure behavioral health crisis stabilization services are
rendered at sites licensed by the State. These services are more intensive than
regular behavioral health crisis services in that they require more secure
environments, highly trained staff, and typically have longer stays.    
2.7.2.8.3   The CONTRACTOR shall monitor behavioral health crisis services and
report information to TENNCARE on a quarterly basis as described in
Section 2.30.4.4.     2.7.2.9   Clinically Related Group (CRG) and Target
Population Group (TPG) Assessments     2.7.2.9.1   The CONTRACTOR shall provide
CRG/TPG assessments in response to requests from members or legally appointed
representatives or, in the case of minors, the members’ parents or legally
appointed representatives, behavioral health providers, PCPs, or the State.    
2.7.2.9.2   The CONTRACTOR shall complete CRG/TPG assessments within fourteen
(14) calendar days of the requests. The CONTRACTOR shall not require prior
authorization in order for a member to receive a CRG/TPG assessment.    
2.7.2.9.3   The CONTRACTOR shall ensure that its contract providers are trained
and that there is sufficient capacity to perform CRG/TPG assessments. The
CONTRACTOR shall require providers to use the CRG/TPG assessment form(s) as
appropriate, prescribed by and in accordance with the policies of the state. The
CRG/TPG assessments shall be subject to review and prior written approval by the
State.     2.7.2.9.4   The CONTRACTOR shall identify persons in need of CRG/TPG
assessments. The CONTRACTOR shall use the CRG/TPG assessments to identify
persons who are SPMI or SED for reporting and tracking purposes, in accordance
with the definitions contained in Section 1.     2.7.2.9.5   The CONTRACTOR
shall ensure that providers who perform CRG/TPG assessments have been trained
and authorized by the State to perform CRG/TPG assessments. Certified trainers
shall be responsible for providing rater training within their agencies.    
2.7.2.9.6   The CONTRACTOR shall reject all CRG/TPG assessments completed by
unapproved raters. The CONTRACTOR shall report on rejected assessments as
required in Section 2.30.4.6.

Page 50 of 374



--------------------------------------------------------------------------------



 



  2.7.2.9.7   The CONTRACTOR shall conduct audits of CRG/TPG assessments for
accuracy and conformity to state policies and procedures. The CONTRACTOR shall
audit all providers conducting these assessments on at least an annual basis.
The methodology for these audits and the results of these audits shall be
reported as required in Sections 2.30.4.7 and 2.30.4.8.     2.7.2.10   Judicial
Services     2.7.2.10.1   The CONTRACTOR shall provide covered court ordered
behavioral health services to its members pursuant to court order(s). The
CONTRACTOR shall furnish these services in the same manner as services furnished
to other members.     2.7.2.10.2   The CONTRACTOR shall provide for behavioral
health services to its members in accordance with state law. Specific laws
employed include the following:     2.7.2.10.2.1   Psychiatric treatment for
persons found by the court to require judicial psychiatric hospitalization (TCA
33-6 part 4 and part 5). The CONTRACTOR may apply medical necessity criteria to
the situation after seventy-two (72) hours of emergency services, unless there
is a court order prohibiting release;     2.7.2.10.2.2   Judicial review of
discharge for persons hospitalized by a circuit, criminal or juvenile court (TCA
33-6-708);     2.7.2.10.2.3   Access to and provision of mandatory outpatient
psychiatric treatment and services to persons who are discharged from
psychiatric hospitals after being hospitalized (TCA 33-6, Part 6);    
2.7.2.10.2.4   Inpatient psychiatric examination for up to forty-eight
(48) hours for persons whom the court has ordered to be detained for examination
but who have been unwilling to be evaluated for hospital admission (TCA
33-3-607);     2.7.2.10.2.5   Voluntary psychiatric hospitalization for persons
when determined to be medically necessary, subject to the availability of
suitable accommodations (TCA 33-6, Part 2); and     2.7.2.10.2.6   Voluntary
psychiatric hospitalization for persons with a severe impairment when determined
to be medically necessary but who do not meet the criteria for emergency
involuntary hospitalization, subject to the availability of suitable
accommodations (TCA 33-6, Part 3).     2.7.2.11   Mandatory Outpatient Treatment
    2.7.2.11.1   The CONTRACTOR shall provide mandatory outpatient treatment for
individuals found not guilty by reason of insanity following a thirty (30) to
sixty (60) calendar day inpatient evaluation. Treatment can be terminated only
by the court pursuant to TCA 33-7-303(b).     2.7.2.11.2   The State will assume
responsibility for all forensic services other than the mandatory outpatient
treatment service identified in Section 2.7.2.11.1 (TCA 33-7- 30 1(a),
33-7-301(b), 33-7-303(a) and 33-7-303(c)).

Page 51 of 374



--------------------------------------------------------------------------------



 



2.7.3 Self-Direction of Health Care Tasks
The CONTRACTOR shall, as specified in TennCare rules and regulations, offer
CHOICES members the option to direct and supervise a paid personal aide in the
performance of health care tasks.
2.7.4 Health Education and Outreach

  2.7.4.1   The CONTRACTOR shall develop programs and participate in activities
to enhance the general health and well-being of members. Health education and
outreach programs and activities may include the following:     2.7.4.1.1  
General physical, behavioral health and long-term care education classes;    
2.7.4.1.2   Mental illness awareness programs and education campaigns with
special emphasis on events such as National Mental Health Month and National
Depression Screening Day;     2.7.4.1.3   Smoking cessation programs with
targeted outreach for adolescents and pregnant women;     2.7.4.1.4   Nutrition
counseling;     2.7.4.1.5   Early intervention and risk reduction strategies to
avoid complications of disability and chronic illness;     2.7.4.1.6  
Prevention and treatment of substance abuse;     2.7.4.1.7   Self care training,
including self-examination;     2.7.4.1.8   Need for clear understanding of how
to take medications and the importance of coordinating all medications;    
2.7.4.1.9   Understanding the difference between emergent, urgent and routine
health conditions;     2.7.4.1.10   Education for members on the significance of
their role in their overall health and welfare and available resources;    
2.7.4.1.11   Education for caregivers on the significance of their role in the
overall health and welfare of the member and available resources;     2.7.4.1.12
  Education for members and caregivers about identification and reporting of
suspected abuse and neglect;     2.7.4.1.13   Telephone calls, mailings and home
visits to current members for the sole purpose of educating current members
about services offered by or available through the CONTRACTOR’s MCO; and

Page 52 of 374



--------------------------------------------------------------------------------



 



  2.7.4.1.14   General activities that benefit the entire community (e.g.,
health fairs and school activity sponsorships).     2.7.4.2   The CONTRACTOR
shall ensure that all health education and outreach activities are prior
approved in writing by TENNCARE (see Section 2.17.1).

2.7.5 Preventive Services

  2.7.5.1   The CONTRACTOR shall provide preventive services which include, but
are not limited to, initial and periodic evaluations, family planning services,
prenatal care, laboratory services and immunizations in accordance with TennCare
rules and regulations. These services shall be exempt from TennCare cost sharing
responsibilities described in Section 2.6.7 of this Agreement (see TennCare
rules and regulations for service codes).     2.7.5.2   Prenatal Care    
2.7.5.2.1   The CONTRACTOR shall provide or arrange for the provision of
medically necessary prenatal care to members beginning on the date of their
enrollment in the CONTRACTOR’s MCO. This requirement includes pregnant women who
are presumptively eligible for TennCare, enrollees who become pregnant, as well
as enrollees who are pregnant on the effective date of enrollment in the
CONTRACTOR’s MCO. The requirement to provide or arrange for the provision of
medically necessary prenatal care shall include assistance in making a timely
appointment for a woman who is presumptively eligible and shall be provided as
soon as the CONTRACTOR becomes aware of the enrollment. For a woman in her
second or third trimester, the appointment shall occur as required in
Section 2.11.4.2. In the event a member enrolling in the CONTRACTOR’s MCO is
receiving medically necessary prenatal care services the day before enrollment,
the CONTRACTOR shall comply with the requirements in Sections 2.9.2.2 and
2.9.2.3 regarding prior authorization of prenatal care.     2.7.5.2.2   Failure
of the CONTRACTOR to respond to a member’s request for prenatal care by failing
to identify a prenatal care provider to honor a request from a member, including
a presumptively eligible member, (or from an PCP or patient advocate acting on
behalf of a member) for a prenatal care appointment shall be considered a
material breach of this Agreement.     2.7.5.2.3   The CONTRACTOR shall notify
all contract providers that any unreasonable delay in providing care to a
pregnant member seeking prenatal care shall be considered a material breach of
the provider’s agreement with the CONTRACTOR. Unreasonable delay in care for
pregnant members shall mean failure of the prenatal care provider to meet the
accessibility requirements required in Section 2.11.4 of this Agreement.

2.7.6 TENNderCare

  2.7.6.1   General Provisions     2.7.6.1.1   The CONTRACTOR shall provide
TENNderCare services to members under age twenty-one (21) in accordance with
TennCare and federal requirements including TennCare rules and regulations,
TennCare policies and procedures, 42 USC

Page 53 of 374



--------------------------------------------------------------------------------



 



      1396a(a)(43), 1396d(a) and (r), 42 CFR Part 441, Subpart B, the Omnibus
Budget Reconciliation Act of 1989, and the State Medicaid Manual. TENNderCare
services means early and periodic screening, diagnosis and treatment of members
under age twenty-one (21) to ascertain children’s individual (or
individualized/or on an individual basis) physical and mental defects, and
providing treatment to correct or ameliorate, or prevent from worsening defects
and physical and mental illnesses and conditions discovered by the screening
services, regardless of whether the required service is a covered benefit as
described in Section 2.6.1.     2.7.6.1.2   The CONTRACTOR shall use the name
“TENNderCare” in describing or naming the State’s EPSDT program or services.
This requirement is applicable for all policies, procedures and other material,
regardless of the format or media. No other names or labels shall be used.    
2.7.6.1.3   The CONTRACTOR shall have written policies and procedures for the
TENNderCare program that include coordinating services with child-serving
agencies and providers, providing all medically necessary TENNderCare services
to all eligible members under the age of twenty-one (21) regardless of whether
the service is included in the Medicaid State Plan, and conducting outreach and
education. The CONTRACTOR shall ensure the availability and accessibility of
required health care resources and shall help members and their parents or
legally appointed representatives use these resources effectively.     2.7.6.1.4
  The CONTRACTOR shall be responsible for and comply with all provisions related
to screening, vision, dental, and hearing services (including making
arrangements for necessary follow-up if all components of a screen cannot be
completed in a single visit).     2.7.6.1.5   The CONTRACTOR shall:    
2.7.6.1.5.1   Require that providers provide TENNderCare services;    
2.7.6.1.5.2   Require that providers make appropriate referrals and document
said referrals in the member’s medical record;     2.7.6.1.5.3   Educate
contract providers about proper coding and encourage them to submit the
appropriate diagnosis codes identified by TENNCARE in conjunction with
evaluation and management procedure codes for TENNderCare services;    
2.7.6.1.5.4   Educate contract providers about how to submit claims with
appropriate codes and modifiers as described in standardized billing
requirements (e.g., CPT, HCPCS, etc.) and require that they adjust billing
methodology according to described components of said procedure codes/modifiers;
and     2.7.6.1.5.5   Monitor provider compliance with required TENNderCare
activities including compliance with proper coding.     2.7.6.1.6   The
CONTRACTOR shall require that its contract providers notify the CONTRACTOR in
the event a screening reveals the need for other health care services and the
provider is unable to make an appropriate referral for those services. Upon
notification of the inability to make an appropriate referral, the

Page 54 of 374



--------------------------------------------------------------------------------



 



      CONTRACTOR shall secure an appropriate referral and contact the member to
offer scheduling assistance and transportation for members lacking access to
transportation. In the event the failed referral is for dental services, the
CONTRACTOR shall coordinate with the DBM to arrange for services.     2.7.6.1.7
  The CONTRACTOR shall not require prior authorization for periodic and
interperiodic screens conducted by PCPs. The CONTRACTOR shall provide all
medically necessary covered services regardless of whether the need for such
services was identified by a provider who had received prior authorization from
the CONTRACTOR or from a contract provider.     2.7.6.1.8   The CONTRACTOR shall
have a tracking system to monitor each TENNderCare eligible member’s receipt of
the required screening, diagnosis, and treatment services. The tracking system
shall have the ability to generate immediate reports on each member’s
TENNderCare status, reflecting all encounters reported more than sixty (60) days
prior to the date of the report.     2.7.6.1.9   In the event that a member
under sixteen (16) years of age is seeking behavioral health TENNderCare
services and the member’s parent(s), or legally appointed representative is
unable to accompany the member to the examination, the CONTRACTOR shall require
that its providers either contact the member’s parent(s), or legally appointed
representative to discuss the findings and inform the family of any other
necessary health care, diagnostic services, treatment or other measures
recommended for the member or notify the MCO to contact the parent(s), or
legally appointed representative with the results.     2.7.6.2   Member
Education and Outreach     2.7.6.2.1   The CONTRACTOR shall be responsible for
outreach activities and for informing members who are under the age of
twenty-one (21), or their parent or legally appointed representative, of the
availability of TENNderCare services. All TENNderCare member materials shall be
submitted to TENNCARE for written approval prior to distribution in accordance
with Section 2.17.1 and shall be made available in accordance with the
requirements specified in Section 2.17.2.     2.7.6.2.2   The CONTRACTOR shall
have a minimum of six (6) “outreach contacts” per member per calendar year in
which it provides information about TENNderCare to members. The minimum
“outreach contacts” include: one (1) member handbook as described in
Section 2.17.4, four (4) quarterly member newsletters as described in
Section 2.17.5, and one (1) reminder notice issued before a screening is due.
The reminder notice shall include an offer of transportation and scheduling
assistance.     2.7.6.2.2.1   If the CONTRACTOR’s TENNderCare screening rate is
below ninety percent (90%), as determined in the most recent CMS 416 report, the
CONTRACTOR shall conduct New Member Calls for all new members under the age of
twenty- one (21) to inform them of TENNderCare services including assistance
with appointment scheduling and transportation to appointments.     2.7.6.2.2.2
  The CONTRACTOR shall have the ability to conduct EPSDT outreach in formats
appropriate to members who are blind, deaf, illiterate or have Limited English
Proficiency. At least one of the 6 outreach attempts identified above shall

Page 55 of 374



--------------------------------------------------------------------------------



 



      advise members regarding how to request and/or access such assistance
and/or information. The CONTRACTOR shall collaborate with agencies that have
established procedures for working with special populations in order to develop
effective outreach materials.     2.7.6.2.3   The CONTRACTOR shall have a
mechanism for systematically notifying families when TENNderCare screens are
due.     2.7.6.2.4   As part of its TENNderCare policies and procedures, the
CONTRACTOR shall have a written process for following up with members who do not
get their screenings timely. This process for follow up shall include provisions
for documenting all outreach attempts and maintaining records of efforts made to
reach out to members who have missed screening appointments or who have failed
to receive regular check-ups. The CONTRACTOR shall make at least one (1) effort
per quarter in excess of the six (6) “outreach contacts” to get the member in
for a screening. The efforts, whether written or oral, shall be different each
quarter. The CONTRACTOR is prohibited from simply sending the same letter four
(4) times.     2.7.6.2.5   The CONTRACTOR shall have a process for determining
if a member who is eligible for TENNderCare has used no services within a year
and shall make two (2) reasonable attempts to re-notify such members about
TENNderCare. The attempts must be different in format or message. One (1) of
these attempts can be a referral to DOH for a screen. (These two (2) attempts
are in addition to the one (1) attempt per quarter mentioned in
Section 2.7.6.2.4 above.)     2.7.6.2.6   The CONTRACTOR shall require that
providers have a process for documenting services declined by a parent or
legally appointed representative or mature competent child, specifying the
particular service was declined. This process shall meet all requirements
outlined in Section 5320.2.A of the State Medicaid Manual.     2.7.6.2.7   The
CONTRACTOR shall make and document a minimum of two (2) reasonable attempts to
find a member with one (1) of the two (2) attempts being made within thirty
(30) days of receipt of mail returned as undeliverable and the second being made
within ninety (90) days of receipt of mail returned as undeliverable. At least
one (1) of these attempts shall be by phone.     2.7.6.2.8   The CONTRACTOR
shall make available to members and families accurate lists of names and phone
numbers of contract providers who are currently accepting TennCare members as
described in Section 2.17.8 of this Agreement.     2.7.6.2.9   The CONTRACTOR
shall target specific informing activities to pregnant women and families with
newborns. Provided that the CONTRACTOR is aware of the pregnancy, the CONTRACTOR
shall inform all pregnant women prior to the estimated delivery date about the
availability of TENNderCare services for their children. The CONTRACTOR shall
offer TENNderCare services for the child when it is born.     2.7.6.2.10   The
CONTRACTOR shall provide member education and outreach in community settings.
Outreach events shall be conducted in the Grand Region covered by this Agreement
in accordance with the following specifications:

Page 56 of 374



--------------------------------------------------------------------------------



 



  2.7.6.2.10.1   Outreach events shall number a minimum of one hundred fifty
(150) per year with no less than twenty-five (25) per region, per quarter.    
2.7.6.2.10.1.1   At least thirty percent (30%) shall be conducted in rural
areas. Results of the CONTRACTOR’s 416 report and HEDIS report, as well as
county demographics, shall be utilized in determining counties for targeted
activities and in developing strategies for specific populations.    
2.7.6.2.10.2   The CONTRACTOR shall contact a minimum of twenty-five (25) state
agencies or community-based organizations per quarter, to either educate them on
services available through the CONTRACTOR or to develop outreach and educational
initiatives. All of the agencies engaged shall be those who serve TennCare
enrollees. Collaborative activities should include those designed to reach
enrollees with limited English proficiency, low literacy levels, behavioral
health and special health care needs or who are pregnant.     2.7.6.3  
Screening     2.7.6.3.1   The CONTRACTOR shall provide periodic comprehensive
child health assessments meaning, “regularly scheduled examinations and
evaluations of the general physical and mental health, growth, development, and
nutritional status of infants, children, and youth.”     2.7.6.3.2   At a
minimum, these screens shall include periodic and interperiodic screens and be
provided at intervals which meet reasonable standards of medical, behavioral and
dental practice, as determined by the State after consultation with recognized
medical and dental organizations involved in child health care. The State has
determined that “reasonable standards of medical and dental practice” are those
standards set forth in the American Academy of Pediatrics Recommendations for
Preventive Pediatric Health Care for medical practice and American Academy of
Pediatric Dentistry (AAPD) guidelines for dental practice. Tools used for
screening shall be consistent with the screening guidelines recommended by the
State which are available on the TennCare web site. These include, but are not
limited to recommended screening guidelines for developmental/behavioral
surveillance and screening, hearing screenings, and vision screenings.    
2.7.6.3.3   The screens shall include, but not be limited to:     2.7.6.3.3.1  
Comprehensive health and developmental history (including assessment of physical
and mental health development and dietary practices);     2.7.6.3.3.2  
Comprehensive unclothed physical examination, including measurements (the
child’s growth shall be compared against that considered normal for the child’s
age and gender);     2.7.6.3.3.3   Appropriate immunizations scheduled according
to the most current Advisory Committee on Immunization Practices (ACIP) schedule
according to age and health history;

Page 57 of 374



--------------------------------------------------------------------------------



 



  2.7.6.3.3.4   Appropriate vision and hearing testing provided at intervals
which meet reasonable standards of medical practice and at other intervals as
medically necessary to determine the existence of suspected illness or
condition;     2.7.6.3.3.5   Appropriate laboratory tests (including lead
toxicity screening appropriate for age and risk factors). All children are
considered at risk and shall be screened for lead poisoning. All children shall
receive a screening blood lead test at twelve (12) and twenty-four (24) months
of age. Children between the ages of thirty-six (36) months and seventy-two
(72) months of age shall receive a screening blood lead test if they have not
been previously screened for lead poisoning. A blood lead test shall be used
when screening Medicaid-eligible children. A blood lead test equal to or greater
than ten (10) ug/dL obtained by capillary specimen (finger stick) shall be
confirmed by using a venous blood sample; and     2.7.6.3.3.6   Health education
which includes anticipatory guidance based on the findings of all screening.
Health education should include counseling to both members and members’ parents
or to the legally appointed representative to assist in understanding what to
expect in terms of the child’s development and to provide information about the
benefits of healthy lifestyles and practices as well as accident and disease
prevention.     2.7.6.3.4   The CONTRACTOR shall encourage providers to refer
children to dentists for periodic dental screens beginning no later than three
(3) years of age and earlier as needed (as early as six (6) to twelve
(12) months in accordance with the American Academy of Pediatric Dentistry
(AAPD) guidelines) and as otherwise appropriate.     2.7.6.3.5   The CONTRACTOR
shall establish a procedure for PCPs or other providers completing TENNderCare
screenings to refer TENNderCare eligible members requiring behavioral health
services to appropriate providers.     2.7.6.4   Services     2.7.6.4.1   Should
screenings indicate a need, the CONTRACTOR shall provide all necessary health
care, diagnostic services, treatment, and other measures described in 42 USC
1396d(a) (Section 1905(a) of the Social Security Act) to correct or ameliorate
or prevent from worsening defects and physical and mental illnesses and
conditions discovered by the screening services, whether or not such services
are covered under the Medicaid State plan (see Section 2.7.6.4.8). This
includes, but is not limited to, the services detailed below.     2.7.6.4.2  
The CONTRACTOR shall provide treatment for defects in vision and hearing,
including eyeglasses and hearing aids.     2.7.6.4.3   The CONTRACTOR shall
coordinate with the DBM to ensure that TENNderCare eligible members receive
dental care services furnished by direct referral to a dentist, at as early an
age as necessary, and at intervals which meet reasonable standards of dental
practice as determined by the State and at other intervals as medically
necessary to determine the existence of a suspected illness or condition.    
2.7.6.4.4   The CONTRACTOR shall not require prior authorization or written PCP
referral in order for a member to obtain a mental health or substance abuse
assessment, whether

Page 58 of 374



--------------------------------------------------------------------------------



 



      the assessment is requested as follow-up to a TENNderCare screening or an
interperiodic screening. This requirement shall not preclude the CONTRACTOR from
requiring notification for a referral for an assessment. Furthermore, the
CONTRACTOR shall establish a procedure for PCPs, or other providers, completing
TENNderCare screenings, to refer members under the age of twenty-one (21) for a
mental health or substance abuse assessment.     2.7.6.4.5   For services not
covered by Section 1905(a) of the Social Security Act, but found to be needed as
a result of conditions disclosed during screening and diagnosis, the CONTRACTOR
shall provide referral assistance as required by 42 CFR 441.61, including
referral to providers and State health agencies.     2.7.6.4.6   Transportation
Services     2.7.6.4.6.1   The CONTRACTOR shall provide transportation
assistance for a child and for the child’s escort or accompanying adult,
including related travel expenses, cost of meals, and lodging en route to and
from TennCare covered services. The requirement to provide the cost of meals
shall not be interpreted to mean that a member (or the child’s escort or
accompanying adult) can request meals while in transport to and from care.
Reimbursement for meals and lodging shall only be provided when transportation
for a TennCare covered service cannot be completed in one (1) day and would
require an overnight stay.     2.7.6.4.6.2   The CONTRACTOR shall offer
transportation and scheduling assistance to all members under age twenty-one
(21) who do not have access to transportation in order to access covered
services. This may be accomplished through various means of communication to
members, including but not limited to, member handbooks, TENNderCare outreach
notifications, etc.     2.7.6.4.7   Services for Elevated Blood Lead Levels    
2.7.6.4.7.1   The CONTRACTOR shall provide follow up for elevated blood lead
levels in accordance with the State Medicaid Manual, Part 5. The Manual
currently says that children with blood lead levels equal to or greater than ten
(10) ug/dL should be followed according to CDC guidelines. These guidelines
include follow up blood tests and investigations to determine the source of
lead, when indicated.     2.7.6.4.7.2   The CONTRACTOR shall provide for any
follow up service within the scope of the federal Medicaid statute, including
diagnostic or treatment services determined to be medically necessary when
elevated blood lead levels are identified in children. Such services would
include both MCO case management services and a one (1) time investigation to
determine the source of lead.     2.7.6.4.7.3   The CONTRACTOR is responsible
for the primary environmental lead investigation—commonly called a “lead
inspection”—for children when elevated blood levels suggest a need for such an
investigation.     2.7.6.4.7.4   If the lead inspection does not reveal the
presence of lead paint in the home, there may be a need for other testing, such
as risk assessments involving water and soil sampling or inspections of sites
other than the primary residence if the child spends a substantial amount of
time in another location. The

Page 59 of 374



--------------------------------------------------------------------------------



 



      CONTRACTOR is not responsible for either the risk assessments or the lead
inspection at the secondary site. However, the CONTRACTOR shall contact the DOH
when these services are indicated as this agency is responsible for these
services.     2.7.6.4.7.5   CONTRACTOR reimbursement for the primary
environmental investigations is limited to the items specified in Part 5 of the
State Medicaid Manual. These items include the health professional’s time and
activities during the on-site investigation of the child’s primary residence.
They do not include testing of environmental substances such as water, paint, or
soil.     2.7.6.4.8   Services Chart         Pursuant to federal and state
requirements, TennCare enrollees under the age of 21 are eligible for all
services listed in Section 1905(a) of the Social Security Act. These services,
and the entity responsible for providing them to TennCare enrollees under the
age of 21, are listed below. Notwithstanding any other provision of this
Agreement, the CONTRACTOR shall provide all services for which “MCO” is
identified as the responsible entity to members under the age of 21. All
services, other than TENNderCare screens and interperiodic screens, must be
medically necessary in order to be covered by the CONTRACTOR. The CONTRACTOR
shall provide all medically necessary TENNderCare covered services regardless of
whether or not the need for such services was identified by a provider whose
services had received prior authorization from the CONTRACTOR or by a contract
provider.

          Services Listed in Social         Security Act Section   Responsible
Entity in     1905(a)   Tennessee   Comments
(1)        Inpatient hospital
services (other than services in an institution for mental diseases)
  MCO    
 
       
(2)(A)   Outpatient hospital services
  MCO    
 
       
(2)(B)   Rural health clinic services (RHCs)
  MCO   MCOs are not required to contract with RHCs if the services are
available through other contract providers.
 
       
(2)(C)   Federally-qualified health center services (FQHCs)
  MCO   MCOs are not required to contract with FQHCs if they can demonstrate
adequate provider capacity without them.
 
       
(3)         Other laboratory and X-ray services
  MCO    
 
       
(4)(A)   Nursing facility services for individuals age 21 and older
      Not applicable for
TENNderCare

Page 60 of 374



--------------------------------------------------------------------------------



 



          Services Listed in Social         Security Act Section   Responsible
Entity in     1905(a)   Tennessee   Comments
(4)(B)   EPSDT services
  MCO for physical health and behavioral health services; DBM for dental
services except as described in Section 2.6.1.3;
PBM for pharmacy services as described except as in Section 2.6.1.3    
 
       
(4)(C)   Family planning services and supplies
  MCO;
PBM for pharmacy services except as described in Section 2.6.1.3    
 
       
(5)(A)   Physicians’ services furnished by a physician, whether furnished in the
office, the patient’s home, a hospital, or a nursing facility
  MCO    
 
       
(5)(B)   Medical and surgical services furnished by a dentist
  DBM except as described in Section 2.6.1.3    
 
       
(6)        Medical care, or any other type of remedial care recognized under
state law, furnished by licensed practitioners within the scope of their
practice as defined by state law
  MCO   See Item (13)
 
       
(7)        Home health care
services
  MCO    
 
       
(8)        Private duty nursing
services
  MCO    
 
       
(9)        Clinic services
  MCO    
 
       
(10)      Dental services
  DBM except as described in Section 2.6.1.3    
 
       
(11)      Physical therapy and related services
  MCO    
 
       
(12)      Prescribed drugs, dentures, and prosthetic devices, and eyeglasses
  MCO;
PBM for pharmacy services except as described in Section 2.6.1.3;
DBM for dentures    
 
       
(13)     Other diagnostic, screening, preventive, and rehabilitative
  MCO for physical health and behavioral health services;
DBM for dental services   The following are considered practitioners of the
healing arts in

Page 61 of 374



--------------------------------------------------------------------------------



 



          Services Listed in Social         Security Act Section   Responsible
Entity in     1905(a)   Tennessee   Comments
services, including any medical or remedial services recommended by a physician
or other licensed practitioner of the healing arts within the scope of their
practice under state law, for the maximum reduction of physical or mental
disability and restoration of an individual to the best possible functional
level
  except as described in Section 2.6.1.3;
PBM for pharmacy services except as described in Section 2.6.1.3   Tennessee
law:1
•      Alcohol and drug abuse counselor
•      Athletic trainer
•      Audiologist
•      Certified acupuncturist
•      Certified master social worker
•      Certified nurse practitioner
•      Certified professional counselor
•      Certified psychological assistant
 
     
•      Chiropractic physician
 
     
•      Chiropractic therapy assistant
 
     
•      Clinical pastoral therapist
 
     
•      Dentist
 
     
•      Dental assistant
 
     
•      Dental hygienist
 
     
•      Dietitian/nutritionist
 
     
•      Dispensing optician
 
     
•      Electrologist
 
     
•      Emergency medical personnel
 
     
•      First responder
 
     
•      Hearing instrument specialist
 
     
•      Laboratory personnel
 
     
•      Licensed clinical perfusionist
 
     
•      Licensed clinical social worker
 
     
•      Licensed practical nurse
 
     
•      Licensed professional

 

1   This list was provided by the Tennesse Department of Health.

Page 62 of 374



--------------------------------------------------------------------------------



 



          Services Listed in Social         Security Act Section   Responsible
Entity in     1905(a)   Tennessee   Comments
 
     
      counselor
•      Marital and family therapist, certified
 
     
•      Marital and family therapist, licensed
 
     
•      Massage therapist
 
     
•      Medical doctor
 
     
•      Medical doctor (special training)
 
     
•      Midwives and nurse midwives
 
     
•      Nurse aide
 
     
•      Occupational therapist
 
     
•      Occupational therapy assistant
 
     
•      Optometrist
 
     
•      Osteopathic physician
 
     
•      Pharmacist
 
     
•      Physical therapist
 
     
•      Physical therapist assistant
 
     
•      Physician assistant
 
     
•      Podiatrist
 
     
•      Psychological examiner
 
     
•      Psychologist
 
     
•      Registered nurse
 
     
•      Registered certified reflexologist
 
     
•      Respiratory care assistant
 
     
•      Respiratory care technician
 
     
•      Respiratory care therapist
 
       
 
     
•      Senior psychological examiner
 
     
•      Speech pathologist
 
     
•      Speech pathology aide
 
     
•      X-ray op in chiropractic physician’s office

Page 63 of 374



--------------------------------------------------------------------------------



 



          Services Listed in Social         Security Act Section   Responsible
Entity in     1905(a)   Tennessee   Comments
 
     
•      X-ray op in MD office
 
     
•      X-ray op in osteopathic office
 
     
•      X-ray op in podiatrist’s office
 
       
(14)      Inpatient hospital services and nursing facility services for
individuals 65 years of age or over in an institution for mental diseases
      Not applicable for
TENNderCare
 
       
(15)      Services in an
intermediate care facility
for the mentally retarded
  TENNCARE    
 
       
(16)      Inpatient psychiatric
services for individuals
under age 21
  MCO    
 
       
(17)       Services furnished by a
nurse-midwife
  MCO   The MCOs are not required to contract with nurse-midwives if the
services are available through other contract providers.
 
       
(18)      Hospice care
  MCO    
 
       
(19)      Case management services
  MCO    
 
       
(20)      Respiratory care services
  MCO    
 
       
(21)      Services furnished by a
certified pediatric nurse
practitioner or certified
family nurse practitioner
  MCO   The MCOs are not required to contract with PNPs or CFNPs if the services
are available through other contract providers.
 
       
(22)      Home and community care for functionally disabled elderly individuals
      Not applicable for
TENNderCare
 
       
(23)      Community supported
living arrangements services
      Not applicable for
TENNderCare
 
       
(24)      Personal care services
  MCO    

Page 64 of 374



--------------------------------------------------------------------------------



 



          Services Listed in Social         Security Act Section   Responsible
Entity in     1905(a)   Tennessee   Comments
(25)      Primary care case management services
      Not applicable
 
       
(26)      Services furnished under a PACE program
      Not applicable for
TENNderCare
 
       
(27)      Any other medical care, and any other type of remedial care recognized
under state law.
  MCO for physical and behavioral health services; DBM for dental services
except as described in Section 2.6.1.3;
PBM for pharmacy services except as described in Section 2.6.1.3   See Item (13)

  2.7.6.4.8.1   Note 1: “Targeted case management services,” which are listed
under Section 191 5(g)(1), are not TENNderCare services except to the extent
that the definition in Section 1915(g)(2) is used with Item (19) above.    
2.7.6.4.8.2   Note 2: “Psychiatric residential treatment facility” is not listed
in Social Security Act Section 1905(a). It is, however, defined in 42 CFR
483.352 as “a facility other than a hospital, that provides psychiatric
services, as described in subpart D of part 441 of this chapter, to individuals
under age twenty-one (21), in an inpatient setting.”     2.7.6.4.8.3   Note 3:
“Rehabilitative” services are differentiated from “habilitative” services in
federal law. “Rehabilitative” services, which are TENNderCare services, are
defined in 42 CFR 440.130(d) as services designed “for maximum reduction of
physical or mental disability and restoration of a recipient to his best
possible functional level.” “Habilitative” services, which are not TENNderCare
services, are defined in Section 1915(c)(5) as services designed “to assist
individuals in acquiring, retaining, and improving the self-help, socialization,
and adaptive skills necessary to reside successfully in home and community based
settings.”     2.7.6.4.8.4   Note 4: Certain services are covered under a Home
and Community Based waiver but are not TENNderCare services because they are not
listed in the Social Security Act Section 1905(a). These services include
habilitation, prevocational, supported employment services, homemaker services
and respite services. (See Section 1915(c)(4).)     2.7.6.4.8.5   Note 5:
Certain services are not coverable even under a Home and Community Based waiver
and are not TENNderCare services. These services include room and board, and
special education and related services which are otherwise available through a
Local Education Agency. (See Section 191 5(c)(5).)

Page 65 of 374



--------------------------------------------------------------------------------



 



  2.7.6.5   Children with Special Health Care Needs         Children with
special health care needs are those children who are in the custody of DCS. As
provided in Section 2.4.4.4, TennCare enrollees who are in the custody of DCS
will be enrolled in TennCare Select.

2.7.7 Advance Directives

  2.7.7.1   The CONTRACTOR shall maintain written policies and procedures for
advance directives that comply with all federal and state requirements
concerning advance directives, including but not limited to 42 CFR 422.128,
438.6 and 489 Subpart I; TCA 32-11-101 et seq., 34-6-201 et seq., and 68-11-201
through 68-11-224; and any requirements as stipulated by the member. Any written
information provided by the CONTRACTOR shall reflect changes in state law by the
effective date specified in the law, if not specified then within thirty (30)
calendar days after the effective date of the change.     2.7.7.2   The
CONTRACTOR shall provide its policies and procedures to all members eighteen
(18) years of age and older and shall educate members about their ability to
direct their care using this mechanism and shall specifically designate which
staff members and/or contract providers are responsible for providing this
education.     2.7.7.3   The CONTRACTOR shall educate its staff about its
policies and procedures on advance directives, situations in which advance
directives may be of benefit to members, and their responsibility to educate
members about this tool and assist them to make use of it.     2.7.7.4   The
CONTRACTOR, for behavioral health services, shall provide its policies and
procedures to all members sixteen (16) years of age and older and shall educate
members about their ability to direct their care using advance directives
including the use of Declarations for Mental Health Treatment under TCA Title
33, Chapter 6, Part 10. The CONTRACTOR shall specifically designate staff
members and/or providers responsible for providing this education.     2.7.7.5  
For CHOICES members, the care coordinator shall educate members about their
ability to use advance directives during the face-to-face intake visit for
current members or the face-to-face visit with new members, as applicable.

2.7.8 Sterilizations, Hysterectomies and Abortions

  2.7.8.1   The CONTRACTOR shall cover sterilizations, hysterectomies and
abortions pursuant to applicable federal and state law. The CONTRACTOR shall
ensure that when coverage requires the completion of a specific form, the form
is properly completed as described in the instructions with the original form
maintained in the member’s medical records and a copy submitted to the
CONTRACTOR for retention in the event of audit.

Page 66 of 374



--------------------------------------------------------------------------------



 



  2.7.8.2   Sterilizations         Sterilization shall mean any medical
procedure, treatment or operation done for the purpose of rendering an
individual permanently incapable of reproducing. The CONTRACTOR shall cover
sterilizations only if the following requirements are met:     2.7.8.2.1   At
least thirty (30) calendar days, but not more than one hundred eighty
(180) calendar days, have passed between the date of informed consent and the
date of the sterilization, except in the case of premature delivery or emergency
abdominal surgery. A member may consent to be sterilized at the time of a
premature delivery or emergency abdominal surgery if at least seventy-two
(72) hours have passed since the member gave informed consent for the
sterilization. In the case of premature delivery, the informed consent must have
been given at least thirty (30) calendar days before the expected date of
delivery;     2.7.8.2.2   The member is at least twenty-one (21) years old at
the time consent is obtained;     2.7.8.2.3   The member is mentally competent;
    2.7.8.2.4   The member is not institutionalized (i.e., not involuntarily
confined or detained under a civil or criminal status in a correctional or
rehabilitative facility or confined in a mental hospital or other facility for
the care and treatment of mental illness, whether voluntarily or involuntarily
committed); and     2.7.8.2.5   The member has voluntarily given informed
consent on the approved “STERILIZATION CONSENT FORM” which is available on
TENNCARE’s web site. The form shall be available in English and Spanish, and the
CONTRACTOR shall provide assistance in completing the form when an alternative
form of communication is necessary.     2.7.8.3   Hysterectomies     2.7.8.3.1  
Hysterectomy shall mean a medical procedure or operation for the purpose of
removing the uterus. The CONTRACTOR shall cover hysterectomies only if the
following requirements are met:     2.7.8.3.1.1   The hysterectomy is medically
necessary;     2.7.8.3.1.2   The member or her authorized representative, if
any, has been informed orally and in writing that the hysterectomy will render
the member permanently incapable of reproducing; and     2.7.8.3.1.3   The
member or her authorized representative, if any, has signed and dated an
“ACKNOWLEDGMENT OF HYSTERECTOMY INFORMATION” form which is available on the
Bureau of TennCare’s web site, prior to the hysterectomy. Informed consent shall
be obtained regardless of diagnosis or age in accordance with federal
requirements. The form shall be available in English and Spanish, and assistance
shall be provided in completing the form when an alternative form of
communication is necessary. Refer to “ACKNOWLEDGMENT OF HYSTERECTOMY
INFORMATION” form and instructions for additional guidance and exceptions.

Page 67 of 374



--------------------------------------------------------------------------------



 



  2.7.8.3.2   The CONTRACTOR shall not cover hysterectomies under the following
circumstances:     2.7.8.3.2.1   If it is performed solely for the purpose of
rendering an individual permanently incapable of reproducing;     2.7.8.3.2.2  
If there is more than one purpose for performing the hysterectomy, but the
primary purpose is to render the individual permanently incapable of
reproducing; or     2.7.8.3.2.3   It is performed for the purpose of cancer
prophylaxis.     2.7.8.4   Abortions     2.7.8.4.1   The CONTRACTOR shall cover
abortions and services associated with the abortion procedure only if the
pregnancy is the result of an act of rape or incest; or in the case where a
woman suffers from a physical disorder, physical injury, or physical illness,
including a life-endangering physical condition caused by or arising from the
pregnancy itself, that would, as certified by a physician, place the woman in
danger of death unless an abortion is performed.     2.7.8.4.2   The CONTRACTOR
shall ensure that a “CERTIFICATION OF MEDICAL NECESSITY FOR ABORTION” form,
which is available on TENNCARE’s web site, is completed. The form shall be
available in English and Spanish, and assistance shall be provided in completing
the form when an alternative form of communication is necessary.

10. Section 2.8 shall be deleted in its entirety and replaced with the
following:
2.8 DISEASE MANAGEMENT
2.8.1 General

  2.8.1.1   The CONTRACTOR shall establish and operate a disease management (DM)
program for each of the following conditions:     2.8.1.1.1   Maternity care
management, in particular high-risk obstetrics;     2.8.1.1.2   Diabetes;    
2.8.1.1.3   Congestive heart failure;     2.8.1.1.4   Asthma;     2.8.1.1.5  
Coronary artery disease;     2.8.1.1.6   Chronic-obstructive pulmonary disease;
    2.8.1.1.7   Bipolar disorder;

Page 68 of 374



--------------------------------------------------------------------------------



 



  2.8.1.1.8   Major depression; and     2.8.1.1.9   Schizophrenia.     2.8.1.2  
Each DM program shall utilize evidence-based clinical practice guidelines
(hereafter referred to as the guidelines) that have been formally adopted by the
CONTRACTOR’s Quality Management/Quality Improvement (QM/QI) committee or other
clinical committee and patient empowerment strategies to support the
provider-patient relationship and the plan of care. For the conditions listed in
2.8.1.1.1 through 2.8.1.1.9, the guidelines shall include a requirement to
conduct a mental health and substance abuse screening. The DM programs for
bipolar disorder, major depression, and schizophrenia shall include the use of
the evidence-based practice for co-occurring disorders.     2.8.1.3   The DM
programs shall emphasize the prevention of exacerbation and complications of the
conditions as evidenced by decreases in emergency room utilization and inpatient
hospitalization and/or improvements in condition-specific health status
indicators.     2.8.1.4   The CONTRACTOR shall develop and maintain DM program
policies and procedures, which shall include program descriptions. These
policies and procedures shall include, for each of the conditions listed above,
the following:     2.8.1.4.1   The definition of the target population;    
2.8.1.4.2   Member identification strategies, which shall not exclude CHOICES
members, including dual eligible CHOICES members;     2.8.1.4.3   The
guidelines;     2.8.1.4.4   Written description of the stratification levels for
each of the conditions, including member criteria and associated interventions;
    2.8.1.4.5   Program content;     2.8.1.4.6   Targeted methods for informing
and educating members which may include, but shall not be limited to mailing
educational materials;     2.8.1.4.7   Methods for informing and educating
providers; and     2.8.1.4.8   Program evaluation.     2.8.1.5   As part of its
DM program policies and procedures, the CONTRACTOR shall also address how the DM
programs will coordinate with MCO case management activities, in particular for
members who would benefit from both.     2.8.1.6   The CONTRACTOR’s DM and care
coordination policies and procedures shall address how the CONTRACTOR shall
ensure that upon enrollment into CHOICES, disease management activities are
integrated with CHOICES care coordination processes and functions, and that the
member’s assigned care coordinator has primary responsibility for coordination
of all the member’s physical health,


Page 69 of 374



--------------------------------------------------------------------------------



 



      behavioral health, and long-term care services, including appropriate
management of conditions specified in 2.8.1.1. If a CHOICES member has one or
more of the conditions specified in Section 2.8.1.1, the member’s care
coordinator may use the CONTRACTOR’s applicable DM tools and resources,
including staff with specialized training, to help manage the member’s condition
and shall integrate the use of these DM tools and resources with care
coordination. DM staff shall supplement but not supplant the role and
responsibilities of the member’s care coordinator/care coordination team. The
CONTRACTOR’s policies and procedures shall also include at a minimum how the
CONTRACTOR will address the following for CHOICES members:     2.8.1.6.1  
Notify the member’s care coordinator of the member’s participation in a DM
program;     2.8.1.6.2   Provide to the member’s care coordinator information
about the member collected through the DM program;     2.8.1.6.3   Provide to
the care coordinator any educational materials given to the member through the
DM program;     2.8.1.6.4   Ensure that the care coordinator reviews the
information noted in Section 2.8.1.6.3 above verbally with the member and with
the member’s paid and/or unpaid caregiver and coordinates any necessary
follow-up that may be needed regarding the DM program such as scheduling
screenings or appointments;     2.8.1.6.5   Ensure that the care coordinator
integrates into the member’s plan of care aspects of the DM program that would
help to better manage the member’s condition; and     2.8.1.6.6   Ensure that
the member’s care coordinator shall be responsible for coordinating with the
member’s providers regarding the development and implementation of an
individualized treatment plan which shall be integrated into the member’s plan
of care and which shall include monitoring the member’s condition, helping to
ensure compliance with treatment protocols, and to the extent appropriate,
lifestyle changes which will help to better ensure management of the member’s
condition (see Section 2.9.6 of this Agreement).     2.8.1.7   The CONTRACTOR
shall implement DM programs specific to CHOICES members in accordance with the
following schedule:     2.8.1.7.1   After the second calendar quarter following
CHOICES implementation in the Grand Region covered by this Agreement, the
CONTRACTOR shall implement DM programs for CHOICES members for four of the six
disease management conditions listed in Sections 2.8.1.1.2, 2.8.1.1.3,
2.8.1.1.5, 2.8.1.1.6, 2.8.1.1.8, and 2.8.8).     2.8.1.7.2   After the fourth
calendar quarter following CHOICES implementation in the Grand Region covered by
this Agreement, the CONTRACTOR shall implement DM programs for CHOICES members
for the two DM conditions listed in Sections 2.8.1.1.2, 2.8.1.1.3, 2.8.1.1.5,
2.8.1.1.6, 2.8.1.1.8, and 2.8.8 for which the CONTRACTOR has not developed a DM
program for CHOICES members.

Page 70 of 374



--------------------------------------------------------------------------------



 



  2.8.1.7.3   After the sixth calendar quarter following CHOICES implementation
in the Grand Region covered by this Agreement, the CONTRACTOR shall implement DM
programs for CHOICES members for the three DM conditions listed in Sections
2.8.1.1.4, 2.8.1.1.7, and 2.8.1.1.9, for a total of nine (9) DM programs for
CHOICES members.

2.8.2 Member Identification Strategies

  2.8.2.1   The CONTRACTOR shall have a systematic method of identifying and
enrolling eligible members in each DM program, including CHOICES members,
through the same processes used for identification of non-CHOICES members and
the CHOICES care coordination process..     2.8.2.2   The CONTRACTOR shall
operate its disease management programs using an “opt out” methodology, meaning
that disease management services shall be provided to eligible members unless
they specifically ask to be excluded.

2.8.3 Stratification
As part of the DM programs, the CONTRACTOR shall classify eligible members into
stratification levels according to condition severity or other clinical or
member-provided information which, for members enrolled in the CHOICES program
shall also include stratification by the type of setting in which long-term care
services are delivered, i.e., nursing facility, community-based residential
alternative, or home-based. The DM programs shall tailor the program content and
education activities for each stratification level. For CHOICES members, this
shall include targeted interventions based on the setting in which the member
resides.
2.8.4 Program Content
Each DM program shall include the development of treatment plans, as described
in NCQA Disease Management program content, that serve as the outline for all of
the activities and interventions in the program. At a minimum the activities and
interventions associated with the treatment plan shall address condition
monitoring, patient adherence to the treatment plan, consideration of other
co-morbidities, and condition-related lifestyle issues. For CHOICES members,
appropriate elements of the treatment plan shall be individualized and
integrated into the member’s plan of care to facilitate better management of the
member’s condition.
2.8.5 Informing and Educating Members
The DM programs shall educate members and/or their caregivers regarding their
particular condition(s) and needs. This information shall be provided upon
enrollment in the DM program. The DM programs shall educate members to increase
their understanding of their condition(s), the factors that impact their health
status (e.g., diet and nutrition, lifestyle, exercise, medication compliance),
and to empower members to be more effective in self-care and management of their
health so they:

  2.8.5.1   Are proactive and effective partners in their care;     2.8.5.2  
Understand the appropriate use of resources needed for their care;

Page 71 of 374



--------------------------------------------------------------------------------



 



  2.8.5.3   Identify precipitating factors and appropriate responses before they
require more acute intervention; and     2.8.5.4   Are compliant and cooperative
with the recommended treatment plan.

2.8.6 Informing and Educating Providers
As part of the DM programs, the CONTRACTOR shall educate providers regarding the
guidelines and shall distribute the guidelines to providers who are likely to
treat enrollees with the DM conditions. This includes, but is not limited to,
PCPs and specialists involved in treating that particular condition. The
CONTRACTOR shall also provide each PCP with a list of their patients enrolled in
each DM program upon the member’s initial enrollment and at least annually
thereafter. The CONTRACTOR shall provide specific information to the provider
concerning how the program(s) works. The DM’s provider education shall be
designed to increase the providers’ adherence to the guidelines in order to
improve the members’ conditions.
2.8.7 Program Evaluation (Satisfaction and Effectiveness)

  2.8.7.1   The CONTRACTOR shall evaluate member satisfaction with the DM
services (as described by NCQA) by systematically analyzing feedback from
members and analyzing member complaints and inquiries at least annually. The
feedback on satisfaction shall be specific to DM programs.     2.8.7.1.1   A
written summary, of member satisfaction with the DM program, shall be included
in the annual DM report.     2.8.7.2   The CONTRACTOR shall establish measurable
benchmarks and goals for each DM program and shall evaluate the programs using
these benchmarks and goals. These benchmarks and goals shall be specific to each
condition but should include:     2.8.7.2.1   Performance measured against at
least two important clinical aspects of the guidelines associated with each DM
program;     2.8.7.2.2   The rate of emergency department utilization, inpatient
hospitalization, and nursing facility admission;     2.8.7.2.3   Neonatal
Intensive Care Unit (NICU) days for births associated with members enrolled in
the maternity care management program;     2.8.7.2.4   Appropriate HEDIS
measures;     2.8.7.2.5   The passive participation rates (as defined by NCQA)
and the number of individuals participating in each level of each of the DM
programs;     2.8.7.2.6   Cost savings;     2.8.7.2.7   Member adherence to
treatment plans; and     2.8.7.2.8   Provider adherence to the guidelines.

Page 72 of 374



--------------------------------------------------------------------------------



 



  2.8.7.3   For CHOICES members, measures of member satisfaction and
effectiveness shall be reported by the type of setting in which long-term care
services are delivered in order to facilitate comparison across long-term care
service delivery settings.     2.8.7.4   The CONTRACTOR shall report on DM
activities as required in Section 2.30.5.

2.8.8 Obesity Disease Management
In addition to the aforementioned DM program requirements, the CONTRACTOR shall
have a DM program for obesity that is provided as a cost effective alternative
service (see Section 2.6.5). The CONTRACTOR may fulfill this requirement by
entering into a provider agreement with Weight Watchers and then
referring/authorizing eligible obese and overweight members to participate in a
Weight Watchers program. If the CONTRACTOR identifies another weight management
program as the cost effective alternative service, the CONTRACTOR shall include
a narrative of the program (including target population and description of
services) as part of its quarterly disease management report (see
Section 2.30.5.1) applicable to the quarter in which the program was
implemented.
11. Section 2.9 shall be deleted in its entirety and replaced with the
following:
2.9 SERVICE COORDINATION
2.9.1 General

  2.9.1.1   The CONTRACTOR shall be responsible for the management,
coordination, and continuity of care for all its TennCare members and shall
develop and maintain policies and procedures to address this responsibility. For
CHOICES members, these policies and procedures shall specify the role of the
care coordinator/care coordination team in conducting these functions (see
Section 2.9.6).     2.9.1.2   The CONTRACTOR shall:     2.9.1.2.1   Coordinate
care among PCPs, specialists, behavioral health providers, and long-term care
providers;     2.9.1.2.2   Perform reasonable preventive health case management
services, have mechanisms to assess the quality and appropriateness of services
furnished, and provide appropriate referral and scheduling assistance;    
2.9.1.2.3   Monitor members with ongoing medical or behavioral health
conditions;     2.9.1.2.4   Provide care coordination to CHOICES members (see
Section 2.9.6);     2.9.1.2.5   Identify members using emergency department
services inappropriately to assist in scheduling follow-up care with PCPs and/or
appropriate specialists to improve continuity of care and establish a medical
home;     2.9.1.2.6   Maintain and operate a formalized hospital and/or
institutional discharge planning program;

Page 73 of 374



--------------------------------------------------------------------------------



 



  2.9.1.2.7   Coordinate hospital and/or institutional discharge planning that
includes post- discharge care, as appropriate;     2.9.1.2.8   Maintain an
internal tracking system that identifies the current preventive services
screening status and pending preventive services screening due dates for each
member; and     2.9.1.2.9   Authorize services provided by non-contract
providers, as required in this Agreement (see, e.g., Section 2.13).

2.9.2 Transition of New Members

  2.9.2.1   In the event an enrollee entering the CONTRACTOR’s MCO, either as a
new TennCare enrollee or transferring from another MCO, is receiving medically
necessary covered services in addition to or other than prenatal services (see
below for enrollees receiving only prenatal services) the day before enrollment,
the CONTRACTOR shall be responsible for the costs of continuation of such
medically necessary services, without any form of prior approval and without
regard to whether such services are being provided by contract or non-contract
providers. Except as specified in this Section 2.9.2 or in Sections 2.9.3 or
2.9.6, this requirement shall not apply to long-term care services.    
2.9.2.1.1   For medically necessary covered services, other than long-term care
services, being provided by a non-contract provider, the CONTRACTOR shall
provide continuation of such services for up to ninety (90) calendar days or
until the member may be reasonably transferred without disruption to a contract
provider, whichever is less. The CONTRACTOR may require prior authorization for
continuation of services beyond thirty (30) calendar days; however, the
CONTRACTOR is prohibited from denying authorization solely on the basis that the
provider is a non-contract provider.     2.9.2.1.2   For medically necessary
covered services, other than long-term care services, being provided by a
contract provider, the CONTRACTOR shall provide continuation of such services
from that provider but may require prior authorization for continuation of such
services from that provider beyond thirty (30) calendar days. The CONTRACTOR may
initiate a provider change only as otherwise specified in this Agreement.    
2.9.2.1.3   For medically necessary covered long-term care services for CHOICES
members who are new to both TennCare and CHOICES, the CONTRACTOR shall provide
long-term care services as specified in Sections 2.9.6.2.4 and 2.9.6.2.5.    
2.9.2.1.4   For covered long-term care services for CHOICES members who are
transferring from another MCO, the CONTRACTOR shall be responsible for
continuing to provide covered long-term care services, including both HCBS
authorized by the transferring MCO and nursing facility services, without regard
to whether such services are being provided by contract or non-contract
providers.     2.9.2.1.4.1   For a member in CHOICES Group 2 or 3, the
CONTRACTOR shall continue HCBS authorized by the transferring MCO for a minimum
of thirty (30) days after the member’s enrollment and thereafter shall not
reduce these services unless a care coordinator has conducted a comprehensive
needs assessment and

Page 74 of 374



--------------------------------------------------------------------------------



 



      developed a plan of care, and the CONTRACTOR has authorized and initiated
HCBS in accordance with the member’s new plan of care. If a member in CHOICES
Group 2 or 3 is receiving short-term nursing facility care, the CONTRACTOR shall
continue to provide nursing facility services to the member in accordance with
the level of nursing facility services (Level I or Level II) approved by
TENNCARE (see Section 2.14.1.12). For a member in Group 1, the CONTRACTOR shall
provide nursing facility services to the member in accordance with the level of
nursing facility services (Level I or Level II) approved by TENNCARE (see
Section 2.14.1.12); however, the member may be transitioned to the community in
accordance with Section 2.9.6.8 of this Agreement.     2.9.2.1.4.2   For a
member in CHOICES Group 2 or 3, within thirty (30) days of notice of the
member’s enrollment with the CONTRACTOR, a care coordinator shall conduct a
face-to-face visit (see Section 2.9.6.2.5), including a comprehensive needs
assessment (see Section 2.9.6.5), and develop a plan of care (see
Section 2.9.6.6), and the CONTRACTOR shall authorize and initiate HCBS in
accordance with the new plan of care (see Section 2.9.6.2.5). If a member in
Group 2 or 3 is receiving short-term nursing facility care on the date of
enrollment with the CONTRACTOR, a care coordinator shall complete a face-to-face
visit prior to the expiration date of the level of nursing facility services
approved by TENNCARE, but no later than thirty (30) days after enrollment to
determine appropriate needs assessment and care planning activities (see
Section 2.9.6.2.5 for members who will be discharged from the nursing facility
and remain in Group 2 or 3 and Section 2.9.6.2.4 for members who will remain in
the nursing facility and be enrolled in Group 1). If the expiration date for the
level of nursing facility services approved by TENNCARE occurs prior to thirty
(30) days after enrollment, and the CONTRACTOR is unable to conduct the
face-to-face visit prior to the expiration date, the CONTRACTOR shall be
responsible for facilitating discharge to the community or enrollment in Group
1, whichever is appropriate.     2.9.2.1.4.3   If at any time before conducting
a comprehensive needs assessment for a member in CHOICES Group 2 or 3 the
CONTRACTOR becomes aware of an increase in the member’s needs, a care
coordinator shall immediately conduct a comprehensive needs assessment and
update the member’s plan of care, and the CONTRACTOR shall initiate the change
in services within ten (10) days of becoming aware of the increase in the
member’s needs.     2.9.2.1.4.4   For a member in CHOICES Group 1 who, at the
time of enrollment with the CONTRACTOR, has resided in a nursing facility for
less than ninety (90) days, a care coordinator shall conduct a face-to-face
in-facility visit within thirty (30) days of the member’s enrollment with the
CONTRACTOR and conduct a needs assessment as determined necessary by the
CONTRACTOR (see Section 2.9.6.5). For a member in CHOICES Group 1 who, at the
time of enrollment with the CONTRACTOR, has resided in a nursing facility for
ninety (90) days or more, a care coordinator shall conduct a face-to-face
in-facility visit within sixty (60) days of the member’s enrollment with the
CONTRACTOR and conduct a needs assessment as determined necessary by the
CONTRACTOR (see Section 2.9.6.5).

Page 75 of 374



--------------------------------------------------------------------------------



 



  2.9.2.1.4.5   The CONTRACTOR shall facilitate a seamless transition to new
services and/or providers, as applicable, in the plan of care developed by the
CONTRACTOR without any disruption in services.     2.9.2.1.4.6   The CONTRACTOR
shall not:     2.9.2.1.4.6.1   Transition nursing facility residents or
residents of community-based residential alternatives to another facility unless
(1) the member or his/her representative specifically requests to transition,
which shall be documented in the member’s file, (2) the member or his/her
representative provides written consent to transition based on quality or other
concerns raised by the CONTRACTOR, which shall not include the nursing
facility’s rate of reimbursement; or (3) the facility where the member is
residing is not a contract provider; if the community-based residential facility
where the member is currently residing is not a contract provider, the
CONTRACTOR shall provide continuation of services in such facility for at least
thirty (30) days, which shall be extended as necessary to ensure continuity of
care pending the facility’s contracting with the CONTRACTOR or the member’s
transition to a contract facility; if the member is transitioned to a contract
facility, the CONTRACTOR shall facilitate a seamless transition to the new
facility; if the nursing facility where the member is currently residing is a
non-contract provider, the CONTRACTOR shall (a) authorize continuation of the
services pending enrollment of the facility as a contract provider (except a
facility excluded for a 2-year period when the facility has withdrawn from
Medicaid participation); (b) authorize continuation of the services pending
facilitation of the member’s transition to a contract facility, subject to the
member’s agreement with such transition; or (c) may continue to reimburse
services from the non-contract nursing facility in accordance with TennCare
rules and regulations;     2.9.2.1.4.6.2   Transition Group 1 members to HCBS
unless the member chooses to receive HCBS as an alternative to nursing facility
care and is enrolled in CHOICES Group 2 (see Section 2.9.6.8 for requirements
regarding nursing facility to community transition);     2.9.2.1.4.6.3   Admit a
member in CHOICES Group 2 to a nursing facility unless (1) the member requires a
short-term nursing facility care stay; (2) the member chooses to transition to a
nursing facility and enroll in Group 1; or (3) the CONTRACTOR determines that it
cannot safely and effectively meet the needs of the member and within the
member’s cost neutrality cap, and the member agrees to transition to a nursing
facility and enroll in Group 1;     2.9.2.1.4.6.4   Admit a member enrolled in
CHOICES Group 3 to a nursing facility unless: (1) the member meets nursing
facility level of care and is expected to require nursing facility services for
ninety (90) days or less; or (2) the member meets nursing facility level of
care, is expected to require nursing facility services for more than ninety
(90) days and chooses to transition to a nursing facility and enroll in Group 1;
or     2.9.2.1.4.6.5   Transition members in Group 2 or 3 to another HCBS
provider for continuing services unless the current HCBS provider is not a
contract provider; if the current HCBS provider is not a contract provider, the
CONTRACTOR shall

Page 76 of 374



--------------------------------------------------------------------------------



 



      provide continuation of HCBS from that provider for at least thirty
(30) days, which shall be extended as necessary to ensure continuity of care
pending the provider’s contracting with the CONTRACTOR or the member’s
transition to a contract provider; if the member is transitioned to a contract
provider, the CONTRACTOR shall facilitate a seamless transition to the new
provider.     2.9.2.1.5   For CHOICES members who are transferring to the
CONTRACTOR’s MCO serving the Grand Region covered by this Agreement from a Grand
Region where CHOICES has not yet been implemented, the CONTRACTOR shall be
responsible for continuing to provide covered long-term care services, including
both HCBS in the member’s approved HCBS E/D waiver plan of care and nursing
facility services.     2.9.2.1.5.1   For CHOICES members in Group 2, the
CONTRACTOR shall be responsible for continuing to provide HCBS in accordance
with the member’s approved HCBS E/D waiver plan of care for a minimum of thirty
(30) calendar days after enrollment; thereafter the CONTRACTOR shall not reduce
the member’s HCBS unless a care coordinator has conducted a comprehensive needs
assessment and developed a plan of care, and the CONTRACTOR has authorized and
initiated HCBS in accordance with the member’s new plan of care. If a member in
CHOICES Group 2 is receiving short-term nursing facility care, the CONTRACTOR
shall continue to provide nursing facility services to the member in accordance
with the level of nursing facility services (Level I or Level II) approved by
TENNCARE (see Section 2.14.1.12). For a member in Group 1, the CONTRACTOR shall
provide nursing facility services to the member in accordance with the level of
nursing facility services (Level I or Level II) approved by TENNCARE (see
Section 2.14.1.12); however, the member may be transitioned to the community in
accordance with Section 2.9.6.8 of this Agreement.     2.9.2.1.5.2   For a
member in CHOICES Group 2, within thirty (30) days of notice of the member’s
enrollment, a care coordinator shall conduct a face-to-face visit (see Section
2.9.6.2.5), including a comprehensive needs assessment (see Section 2.9.6.5),
and develop a plan of care (see Section 2.9.6.6), and the CONTRACTOR shall
authorize and initiate HCBS in accordance with the new plan of care (see
Section 2.9.6.2.5). If the member is receiving short-term nursing facility care
on the date of enrollment with the CONTRACTOR, a care coordinator shall complete
a face-to-face visit prior to the expiration date of the level of nursing
facility services approved by TENNCARE, and within no more than thirty (30) days
of the member’s enrollment, to determine appropriate needs assessment and care
planning activities (see Section 2.9.6.2.5 for members who will be discharged
for the nursing facility and remain in Group 2 and Section 2.9.6.2.4 for members
who will remain in the nursing facility and be enrolled in Group 1). If the
expiration date for the level of nursing facility services approved by TENNCARE
occurs prior to thirty (30) days after enrollment, and the CONTRACTOR is unable
to conduct the face-to-face visit prior to the expiration date, the CONTRACTOR
shall be responsible for facilitating discharge to the community or enrollment
in Group 1, whichever is appropriate.     2.9.2.1.5.3   If at any time before
conducting the comprehensive needs assessment for a member in CHOICES Group 2
the CONTRACTOR becomes aware of an increase in the member’s needs, a care
coordinator shall immediately conduct a comprehensive needs assessment and
update the member’s plan of

Page 77 of 374



--------------------------------------------------------------------------------



 



      care, and the CONTRACTOR shall initiate the change in services within ten
(10) days of becoming aware of the change in the member’s needs.     2.9.2.1.5.4
  For a member in CHOICES Group 1 who, at the time of enrollment with the
CONTRACTOR, has resided in a nursing facility for less than ninety (90) days, a
care coordinator shall conduct a face-to-face in-facility visit within thirty
(30) days of the member’s enrollment with the CONTRACTOR and conduct a needs
assessment as determined necessary by the CONTRACTOR (see Section 2.9.6.5). For
a member in CHOICES Group 1 who, at the time of enrollment with the CONTRACTOR,
has resided in a nursing facility for ninety (90) days or more, a care
coordinator shall conduct a face-to-face in-facility visit within sixty
(60) days of the member’s enrollment with the CONTRACTOR and conduct a needs
assessment as determined necessary by the CONTRACTOR (see Section 2.9.6.5).    
2.9.2.1.5.5   The CONTRACTOR shall facilitate a seamless transition to new
services and/or providers, as applicable, in the plan of care developed by the
CONTRACTOR without any disruption in services.     2.9.2.1.5.6   The CONTRACTOR
shall not:     2.9.2.1.5.6.1   Transition nursing facility residents or
residents of community-based residential alternatives to another facility unless
(1) the member or his/her representative specifically requests to transition,
which shall be documented in the member’s file, (2) the member or his/her
representative provides written consent to transition based on quality or other
concerns raised by the CONTRACTOR, which shall not include the nursing
facility’s rate of reimbursement; or (c) the facility where the member is
residing is not a contract provider; if the community-based residential facility
where the member is currently residing is not a contract provider, the
CONTRACTOR shall provide continuation of services in such facility for at least
thirty (30) days, which shall be extended as necessary to ensure continuity of
care pending the facility’s contracting with the CONTRACTOR or the member’s
transition to a contract facility; if the member is transitioned to a contract
facility, the CONTRACTOR shall facilitate a seamless transition to the new
facility; if the nursing facility where the member is currently residing is a
non-contract provider, the CONTRACTOR shall (a) authorize continuation of the
services pending enrollment of the facility as a contract provider (except a
facility excluded for a 2-year period when the facility has withdrawn from
Medicaid participation); (b) authorize continuation of the services pending
facilitation of the member’s transition to a contract facility, subject to the
member’s agreement with such transition; or (c) may continue to reimburse
services from the non-contract nursing facility in accordance with TennCare
rules and regulations;     2.9.2.1.5.6.2   Transition Group 1 members to HCBS
unless the member chooses to receive HCBS as an alternative to nursing facility
care and is enrolled in CHOICES Group 2 (see Section 2.9.6.8 for requirements
regarding nursing facility to community transition);

Page 78 of 374



--------------------------------------------------------------------------------



 



  2.9.2.1.5.6.3   Admit a member in CHOICES Group 2 to a nursing facility unless
(1) the member requires a short-term nursing facility care stay; (2) the member
chooses to transition to a nursing facility and enroll in Group 1; or (3) the
CONTRACTOR determines that it cannot safely and effectively meet the needs of
the member and within the member’s cost neutrality cap and the member agrees to
transition to a nursing facility and enroll in Group 1; or     2.9.2.1.5.6.4  
Transition members in Group 2 to another HCBS provider for continuing services
unless the current HCBS provider is not a contract provider; if the current HCBS
provider is not a contract provider, the CONTRACTOR shall provide continuation
of HCBS from that provider for at least thirty (30) days, which shall be
extended as necessary to ensure continuity of care pending the provider’s
contracting with the CONTRACTOR or the member’s transition to a contract
provider; if the member is transitioned to a contract provider, the CONTRACTOR
shall facilitate a seamless transition to the new provider.     2.9.2.2   In the
event an enrollee entering the CONTRACTOR’s MCO, either as a new TennCare
enrollee or transferring from another MCO, is in her first trimester of
pregnancy and is receiving medically necessary covered prenatal care services
the day before enrollment, the CONTRACTOR shall be responsible for the costs of
continuation of such medically necessary prenatal care services, including
prenatal care, delivery, and post-natal care, without any form of prior approval
and without regard to whether such services are being provided by a contract or
non-contract provider.     2.9.2.2.1   If the member is receiving services from
a non-contract provider, the CONTRACTOR shall be responsible for the costs of
continuation of medically necessary covered prenatal services, without any form
of prior approval, until such time as the CONTRACTOR can reasonably transfer the
member to a contract provider without impeding service delivery that might be
harmful to the member’s health.     2.9.2.2.2   If the member is receiving
services from a contract provider, the CONTRACTOR shall be responsible for the
costs of continuation of medically necessary covered prenatal services from that
provider, without any form of prior approval, through the postpartum period.    
2.9.2.3   In the event an enrollee entering the CONTRACTOR’s MCO, either as a
new TennCare enrollee or transferring from another MCO, is in her second or
third trimester of pregnancy and is receiving medically necessary covered
prenatal care services the day before enrollment, the CONTRACTOR shall be
responsible for providing continued access to the prenatal care provider
(whether contract or noncontract provider) through the postpartum period,
without any form of prior approval.     2.9.2.4   If a member enrolls in the
CONTRACTOR’s MCO from another MCO, the CONTRACTOR shall immediately contact the
member’s previous MCO and request the transfer of “transition of care data” as
specified by TENNCARE. If the CONTRACTOR is contacted by another MCO requesting
“transition of care data” for a member who has transferred from the CONTRACTOR
to the requesting MCO (as verified by the CONTRACTOR), the CONTRACTOR shall
provide such data in the timeframe and format specified by TENNCARE.

Page 79 of 374



--------------------------------------------------------------------------------



 



  2.9.2.5   If the CONTRACTOR becomes aware that a CHOICES member will be
transferring to another MCO, the CONTRACTOR (including, but not limited to the
member’s care coordinator) shall work with the other MCO in facilitating a
seamless transition for that member. If a member in Group 2 or 3 is transferring
to a Grand Region where CHOICES has not been implemented, the care coordinator
shall provide the local Area Agency on Aging and Disability (AAAD) with the
member’s plan of care and other information specified by TENNCARE within the
timeframe and in the format specified by TENNCARE and shall work with the AAAD
to facilitate a seamless transition for that member.     2.9.2.6   The
CONTRACTOR shall ensure that any member entering the CONTRACTOR’s MCO is held
harmless by the provider for the costs of medically necessary covered services
except for applicable TennCare cost sharing and patient liability amounts (see
Section 2.6.7 of this Agreement).     2.9.2.7   The CONTRACTOR shall develop and
maintain policies and procedures regarding the transition of new members.

2.9.3 Transition of Members Receiving Long-Term Care Services at the Time of
CHOICES Implementation

  2.9.3.1   For each member who is enrolling in CHOICES as of the date of
CHOICES implementation in the Grand Region covered by this Agreement, as
identified by TENNCARE (herein referred to as “transitioning CHOICES members”),
the CONTRACTOR shall assign a care coordinator prior to the first face-to-face
visit. If the face-to-face visit will not occur within ten (10) days after the
implementation of CHOICES, the CONTRACTOR shall send the member written
notification within ten (10) calendar days of implementation that explains how
the member can reach the care coordination unit for assistance with concerns or
questions pending the assignment of a specific care coordinator.     2.9.3.2  
For each transitioning CHOICES member, the CONTRACTOR shall be responsible for
the costs of continuing to provide covered long-term care services previously
authorized by TENNCARE or its designee, including, as applicable, HCBS in the
member’s approved HCBS E/D waiver plan of care and nursing facility services
without regard to whether such services are being provided by contract or
noncontract providers.     2.9.3.3   For members in Group 2 the CONTRACTOR shall
continue HCBS in the member’s approved HCBS E/D waiver plan of care except case
management for a minimum of thirty (30) days after the member’s enrollment and
thereafter shall not reduce HCBS unless the member’s care coordinator has
conducted a comprehensive needs assessment and developed a plan of care and the
CONTRACTOR has authorized and initiated HCBS in accordance with the member’s new
plan of care. If a member in CHOICES Group 2 is receiving short-term nursing
facility care, the CONTRACTOR shall continue to provide nursing facility
services to the member in accordance with the level of nursing facility services
(Level I or Level II) approved by TENNCARE (see Section 2.14.1.12).

Page 80 of 374



--------------------------------------------------------------------------------



 



  2.9.3.4   For a member in CHOICES Group 2, within ninety (90) days of CHOICES
implementation, the member’s care coordinator shall conduct a face-to-face visit
(see Section 2.9.6.2.5), including a comprehensive needs assessment (see
Section 2.9.6.5), and develop a plan of care (see Section 2.9.6.6), and the
CONTRACTOR shall authorize and initiate HCBS in accordance with the new plan of
care. If a member in Group 2 is receiving short-term nursing facility care on
the date of enrollment with the CONTRACTOR the member’s care coordinator shall
complete a face-to-face visit prior to the expiration date of the level of
nursing services approved by TENNCARE, but no more than ninety (90) days after
CHOICES implementation, to determine appropriate needs assessment and care
planning activities (see Section 2.9.6.2.5 for members who will be discharged
from the nursing facility and remain in Group 2 or 3 and Section 2.9.6.2.4 for
members who will remain in the nursing facility and be enrolled in Group 1). If
the expiration date for the level of nursing facility services approved by
TENNCARE occurs prior to ninety (90) days after CHOICES implementation, and the
CONTRACTOR is unable to conduct the face-to- face visit prior to the expiration
date, the CONTRACTOR shall be responsible for facilitating discharge to the
community or enrollment in Group 1, whichever is appropriate.     2.9.3.5   If
at any time before conducting a comprehensive needs assessment for a member in
CHOICES Group 2 the CONTRACTOR becomes aware of an increase in the member’s
needs, the member’s care coordinator shall immediately conduct a comprehensive
needs assessment and update the member’s plan of care, and the CONTRACTOR shall
initiate the change in services within ten (10) days of becoming aware of the
change in the member’s needs.     2.9.3.6   The CONTRACTOR shall provide nursing
facility services to a member in Group 1 in accordance with the level of nursing
facility services (Level I or Level II) approved by TENNCARE (see
Section 2.14.1.12); however, the member may be transitioned to the community in
accordance with Section 2.9.6.8 of this Agreement.     2.9.3.7   For a member in
CHOICES Group 1 who, at the time of enrollment with the CONTRACTOR, has resided
in a nursing facility for less than ninety (90) days, the member’s care
coordinator shall conduct a face-to-face in-facility visit within ninety
(90) days of the implementation of CHOICES and conduct a needs assessment as
determined necessary by the CONTRACTOR (see Section 2.9.6.5.1). For a member in
CHOICES Group 1 who, at the time of implementation of CHOICES, has resided in a
nursing facility for ninety (90) days or more, the member’s care coordinator
shall conduct a face-to-face in-facility visit within six (6) months of the
member’s enrollment with the CONTRACTOR and conduct a needs assessment as
determined necessary by the CONTRACTOR (see Section 2.9.6.5.1).     2.9.3.8  
The CONTRACTOR shall facilitate a seamless transition to new services and/or
providers, as applicable, in the plan of care developed by the CONTRACTOR
without any disruption in services.     2.9.3.9   The CONTRACTOR shall not:    
2.9.3.9.1   Transition nursing facility residents or residents of
community-based residential alternatives to another facility unless (1) the
member or his/her representative specifically requests to transition, which
shall be documented in the member’s file,

Page 81 of 374



--------------------------------------------------------------------------------



 



      (2) the member or his/her representative provides written consent to
transition based on quality or other concerns raised by the CONTRACTOR, which
shall not include the nursing facility’s rate of reimbursement; or (3) the
facility where the member is residing is not a contract provider; if the
community-based residential facility where the member is currently residing is
not a contract provider, the CONTRACTOR shall provide continuation of services
in such facility for at least thirty (30) days, which shall be extended as
necessary to ensure continuity of care pending the facility’s contracting with
the CONTRACTOR or the member’s transition to a contract facility; if the member
is transitioned to a contract facility, the CONTRACTOR shall facilitate a
seamless transition to the new facility; if the nursing facility where the
member is currently residing is a non-contract provider, the CONTRACTOR shall
(a) authorize continuation of the services pending enrollment of the facility as
a contract provider (except a facility excluded for a 2-year period when the
facility has withdrawn from Medicaid participation); (b) authorize continuation
of the services pending facilitation of the member’s transition to a contract
facility, subject to the member’s agreement with such transition; or (c) may
continue to reimburse services from the non-contract nursing facility in
accordance with TennCare rules and regulations;     2.9.3.9.2   Transition Group
1 members to HCBS unless the member chooses to receive HCBS as an alternative to
nursing facility care and is enrolled in CHOICES Group 2 (see Section 2.9.6.8
for requirements regarding nursing facility to community transition);    
2.9.3.9.3   Admit a member in CHOICES Group 2 to a nursing facility unless
(1) the member requires a short-term nursing facility care stay; (2) the member
chooses to transition to a nursing facility and enroll in Group 1; or (3) the
CONTRACTOR determines that it cannot safely and effectively meet the needs of
the member and within the member’s cost neutrality cap, and the member agrees to
transition to a nursing facility and enroll in Group 1; or     2.9.3.9.4  
Transition members in Group 2 or 3 to another HCBS provider for continuing
services unless the current HCBS provider is not a contract provider; if the
current HCBS provider is not a contract provider, the CONTRACTOR shall provide
continuation of HCBS from that provider for at least thirty (30) days, which
shall be extended as necessary to ensure continuity of care pending the
provider’s contracting with the CONTRACTOR or the member’s transition to a
contract provider; if the member is transitioned to a contract provider, the
CONTRACTOR shall facilitate a seamless transition to the new provider.

2.9.4 Transition of Care

  2.9.4.1   The CONTRACTOR shall actively assist members with chronic or acute
medical or behavioral health conditions, members who are receiving long-term
care services, and members who are pregnant in transitioning to another provider
when a provider currently treating their chronic or acute medical or behavioral
health condition, currently providing their long-term care services, or
currently providing prenatal services has terminated participation with the
CONTRACTOR. For CHOICES members, this assistance shall be provided by the
member’s care coordinator/care coordination team.

Page 82 of 374



--------------------------------------------------------------------------------



 



  2.9.4.1.1   Except as provided below regarding members who are in their second
or third trimester of pregnancy, the CONTRACTOR shall provide continuation of
such provider for up to ninety (90) calendar days or until the member may be
reasonably transferred to another provider without disruption of care, whichever
is less.     2.9.4.1.2   For members in their second or third trimester of
pregnancy, the CONTRACTOR shall allow continued access to the member’s prenatal
care provider and any provider currently treating the member’s chronic or acute
medical or behavioral health condition or currently providing long-term care
services, through the postpartum period.     2.9.4.2   The CONTRACTOR shall
actively assist members in transitioning to another provider when there are
changes in providers. The CONTRACTOR shall have transition policies that, at a
minimum, include the following:     2.9.4.2.1   A schedule which ensures
transfer does not create a lapse in service;     2.9.4.2.2   For CHOICES members
in Groups 2 and 3, the requirement for a HCBS provider that is no longer willing
or able to provide services to a member to cooperate with the member’s care
coordinator to facilitate a seamless transition to another HCBS provider (see
Section 2.12.12.1) and to continue to provide services to the member until the
member has been transitioned to another HCBS provider, as determined by the
CONTRACTOR, or as otherwise directed by the CONTRACTOR (see Section 2.12.12.2);
    2.9.4.2.3   A mechanism for timely information exchange (including transfer
of the member record);     2.9.4.2.4   A mechanism for assuring confidentiality;
    2.9.4.2.5   A mechanism for allowing a member to request and be granted a
change of provider;     2.9.4.2.6   An appropriate schedule for transitioning
members from one (1) provider to another when there is medical necessity for
ongoing care.     2.9.4.2.7   Specific transition language on the following
special populations:     2.9.4.2.7.1   Children who are SED;     2.9.4.2.7.2  
Adults who are SPMI;     2.9.4.2.7.3   Persons who have addictive disorders;    
2.9.4.2.7.4   Persons who have co-occurring disorders of both mental health and
substance abuse disorders; and     2.9.4.2.7.5   Persons with behavioral health
conditions who also have a developmental disorder (dually diagnosed). These
members shall be allowed to remain with their providers of the services listed
below for the minimum time frames set out below as long as the services continue
to be medically necessary. The CONTRACTOR may shorten these transition time
frames only when the provider of services is no

Page 83 of 374



--------------------------------------------------------------------------------



 



      longer available to serve the member or when a change in providers is
agreed to in writing by the member.     2.9.4.2.7.5.1   Mental health case
management: three (3) months;     2.9.4.2.7.5.2   Psychiatrist: three
(3) months;     2.9.4.2.7.5.3   Outpatient behavioral health therapy: three
(3) months;     2.9.4.2.7.5.4   Psychosocial rehabilitation and supported
employment: three (3) months; and     2.9.4.2.7.5.5   Psychiatric inpatient or
residential treatment and supported housing: six (6) months.

2.9.5 MCO Case Management

  2.9.5.1   The CONTRACTOR shall maintain an MCO case management program that
includes the following components:     2.9.5.1.1   A systematic approach to
identify eligible members;     2.9.5.1.2   Assessment of member needs;    
2.9.5.1.3   Development of an individualized plan of care;     2.9.5.1.4  
Implementation of the plan of care, including coordination of care that actively
links the member to providers and support services; and     2.9.5.1.5   Program
Evaluation (Satisfaction and Effectiveness).     2.9.5.2   The CONTRACTOR shall
provide MCO case management to members who are at high risk or have unique,
chronic, or complex needs. This shall include but not be limited to members with
co-occurring mental illness and substance abuse and/or co- morbid physical
health and behavioral health conditions.     2.9.5.3   The CONTRACTOR has the
option of allowing members to be enrolled in both MCO case management and a
disease management program.     2.9.5.4   The CONTRACTOR shall ensure that, upon
a member’s enrollment in CHOICES, MCO case management activities are integrated
with CHOICES care coordination processes and functions, and that the member’s
assigned care coordinator has primary responsibility for coordination of all the
member’s physical health, behavioral health, and long-term care needs. The care
coordinator may use resources and staff from the CONTRACTOR’s MCO case
management program, including persons with specialized expertise in areas such
as behavioral health, to supplement but not supplant the role and
responsibilities of the member’s care coordinator/care coordination team.    
2.9.5.5   Eligible members shall be offered MCO case management services.
However, member participation shall be voluntary.

Page 84 of 374



--------------------------------------------------------------------------------



 



  2.9.5.6   The CONTRACTOR shall develop a process to inform members and
providers about the availability of MCO case management and to inform the
member’s PCP and/or appropriate specialist when a member has been assigned to
the MCO case management program.     2.9.5.7   The CONTRACTOR shall use
utilization data, including pharmacy data provided by TENNCARE or its PBM (see
Section 2.9.10), to identify members for MCO case management services as
appropriate. In particular, the CONTRACTOR shall track utilization data to
determine when a member has exceeded the ED threshold (see Section 2.14.1.13).

Page 85 of 374



--------------------------------------------------------------------------------



 



  2.9.6.1   General     2.9.6.1.1   The CONTRACTOR shall provide care
coordination to all persons enrolled in TennCare CHOICES in accordance with this
Agreement and to other TennCare members only in order to determine the member’s
eligibility for and facilitate the member’s enrollment in TennCare CHOICES.
Except for the initial process for current members that is necessary to
determine the member’s eligibility for and facilitate the member’s enrollment in
TennCare CHOICES, care coordination shall not be available to non-CHOICES
members.     2.9.6.1.2   The CONTRACTOR shall provide care coordination in a
comprehensive, holistic, person-centered manner.     2.9.6.1.3   The CONTRACTOR
shall use care coordination as the continuous process of: (1) assessing a
member’s physical, behavioral, functional, and psychosocial needs;
(2) identifying the physical health, behavioral health and long-term care
services and other social support services and assistance (e.g., housing or
income assistance) that are necessary to meet identified needs; (3) ensuring
timely access to and provision, coordination and monitoring of physical health,
behavioral health, and long-term care services needed to help the member
maintain or improve his or her physical or behavioral health status or
functional abilities and maximize independence; and (4) facilitating access to
other social support services and assistance needed in order to ensure the
member’s health, safety and welfare, and as applicable, to delay or prevent the
need for more expensive institutional placement.     2.9.6.1.4   Long-term care
services identified through care coordination and provided by the CONTRACTOR
shall build upon and not supplant a member’s existing support system, including
but not limited to informal supports provided by family and other caregivers,
services that may be available at no cost to the member through other entities,
and services that are reimbursable through other public or private funding
sources, such as Medicare or long-term care insurance.     2.9.6.1.5   The
CONTRACTOR shall develop and implement policies and procedures for care
coordination that comply with the requirements of this Agreement.     2.9.6.1.6
  The CONTRACTOR’s failure to meet requirements, including timelines, for care
coordination set forth in this Agreement, except for good cause, constitutes
noncompliance with this Agreement. Such failure shall not affect any
determination of eligibility for CHOICES enrollment, which shall be based only
on whether the member meets CHOICES eligibility and enrollment criteria, as
defined pursuant to the Section 1115 TennCare Demonstration Waiver, federal and
state laws and regulations, this Agreement, and TennCare policies and protocols.
Nor shall such failure affect any determination of coverage for CHOICES benefits
which shall be based only on the covered benefits for the applicable CHOICES
group in which the member is enrolled as defined pursuant to the Section 1115
TennCare Demonstration Waiver, federal and state laws and regulations, this
Agreement, and TennCare policies and protocols; and in accordance with
requirements pertaining to medical necessity.



Page 86 of 374



--------------------------------------------------------------------------------



 



  2.9.6.1.7   The CONTRACTOR shall ensure that its care coordination program
complies with 42 CFR 438.208.     2.9.6.1.8   The CONTRACTOR shall ensure that,
upon enrollment into CHOICES, MCO case management and/or disease management
activities are integrated with CHOICES care coordination processes and
functions, and that the member’s assigned care coordinator has primary
responsibility for coordination of all the member’s physical health, behavioral
health, and long-term care needs, including appropriate management of conditions
specified in 2.8.1.1. The care coordinator may use resources and staff from the
CONTRACTOR’s case management and disease management programs, including persons
with specialized expertise in areas such as behavioral health, to supplement but
not supplant the role and responsibilities of the care coordinator/care
coordination team.     2.9.6.2   Intake Process for Members New to Both TennCare
and CHOICES     2.9.6.2.1   The CONTRACTOR shall refer all inquiries regarding
CHOICES enrollment by or on behalf of individuals who are not enrolled with the
CONTRACTOR to TENNCARE or its designee. The form and format for such referrals
shall be developed in collaboration with the CONTRACTOR and TENNCARE or its
designee.     2.9.6.2.2   TENNCARE or its designee will assist individuals who
are not enrolled in TennCare with TennCare eligibility and CHOICES enrollment.  
  2.9.6.2.3   Functions of the Single Point of Entry (SPOE)     2.9.6.2.3.1  
For persons wishing to apply for CHOICES, TENNCARE or its designee may employ a
screening process, using the tool and protocols specified by TENNCARE, to assist
with intake for persons new to both TennCare and CHOICES. Such screening process
shall assess: (1) whether the applicant appears to meet categorical and
financial eligibility criteria for CHOICES; (2) whether the applicant appears to
meet nursing facility level of care; and (3) for applicants seeking access to
HCBS through enrollment in CHOICES Group 2, whether it appears that the
applicant’s needs can be safely and effectively met in the community and at a
cost that does not exceed nursing facility care.     2.9.6.2.3.2   For persons
identified by TENNCARE or its designee as meeting the screening criteria, or for
whom TENNCARE or its designee opts not to use a screening process, TENNCARE or
its designee will conduct a face-to-face intake visit with the applicant. As
part of this intake visit TENNCARE or its designee will, using the tools and
protocols specified by TENNCARE, conduct a level of care and needs assessment;
assess the member’s existing natural support system, including but not limited
to informal supports provided by family and other caregivers, services that may
be available at no cost to the member through other entities, and services that
are reimbursable through other public or private funding sources, such as
Medicare or long-term care insurance; and identify the long-term care services
and home health and/or private duty nursing services that may be needed by the
applicant upon enrollment into CHOICES that would build upon and not supplant a
member’s existing natural support system.

Page 87 of 374



--------------------------------------------------------------------------------



 



  2.9.6.2.3.3   TENNCARE or its designee shall conduct the intake visit,
including the level of care and needs assessment, in the applicant’s place of
residence, except under extenuating circumstances (such as the member’s
hospitalization), which shall be documented in writing.     2.9.6.2.3.4   As
part of the intake visit, TENNCARE or its designee shall: (1) provide general
CHOICES education and information, as specified by TENNCARE, and assist in
answering any questions the applicant may have; (2) provide information about
estate recovery; (3) provide choice counseling and facilitate the selection of
an MCO by the applicant or his/her representative; (4) provide information
regarding freedom of choice of nursing facility versus HCBS, both verbally and
in writing, and obtain a Freedom of Choice form signed by the applicant or
his/her representative; (5) for applicants who want to receive NF services
(a) provide detailed information and signed acknowledgement of understanding
regarding a CHOICES member’s responsibility with respect to payment of patient
liability amounts, including, as applicable, the potential consequences for
non-payment of patient liability which may include loss of the member’s current
nursing facility provider, disenrollment from CHOICES, and to the extent the
member’s eligibility is dependent on receipt of long-term care services,
possible loss of eligibility for TennCare; and (b) provide information regarding
the completion of all PASRR requirements prior to nursing facility admission;
(6) for applicants who are seeking HCBS: (a) conduct a risk assessment using a
tool and protocol specified by TENNCARE and develop, as applicable, a risk
agreement that shall be signed by the applicant or his/her representative and
which shall include identified risks to the applicant, the consequences of such
risks, strategies to mitigate the identified risks, and the applicant’s decision
regarding his/her acceptance of risk; (b) make a determination regarding whether
the applicant’s needs can be safely and effectively met in the community and at
a cost that does not exceed nursing facility care, including explanation to the
applicant regarding the individual cost neutrality cap, and notification to and
signed acknowledgement of understanding by the applicant or his/her
representative that a change in a member’s needs or circumstances that would
result in the cost neutrality cap being exceeded or that would result in the
MCO’s inability to safely and effectively meet a member’s needs in the community
and within the cost neutrality cap may result in the member’s disenrollment from
CHOICES Group 2, in which case, the care coordinator will assist with transition
to a more appropriate care delivery setting; and (c) provide information
regarding consumer direction and obtain signed documentation of the applicant’s
interest in participating in consumer direction; and (7) provide information
regarding next steps in the process including the need for approval by TENNCARE
to enroll in CHOICES and the functions of the CONTRACTOR, including that the
CONTRACTOR will develop and approve a plan of care.     2.9.6.2.3.5   The
listing of HCBS and home health and/or private duty nursing services the member
may need shall be used by TENNCARE or its designee to determine whether services
can be provided within the member’s cost neutrality cap and may be further
refined based on the CONTRACTOR’s comprehensive needs assessment and plan of
care development processes.

Page 88 of 374



--------------------------------------------------------------------------------



 



  2.9.6.2.3.6   The State will be responsible for determining TennCare
categorical and financial eligibility and level of care and enrolling eligible
TennCare members into CHOICES.     2.9.6.2.3.7   TENNCARE will notify the
CONTRACTOR via the 834 eligibility file when a person has been enrolled in
CHOICES and the member’s CHOICES Group. For members in CHOICES Group 2, TENNCARE
will notify the CONTRACTOR of the member’s cost neutrality cap (see definition
in Section 1 and see Section 2.6.1.5.2.3). For members in CHOICES Group 1,
TENNCARE will notify the CONTRACTOR of applicable patient liability amounts (see
Section 2.6.7.2).     2.9.6.2.3.8   TENNCARE or its designee will make available
to the CONTRACTOR the documentation from the intake visit, including but not
limited to the member’s level of care and needs assessment, the assessment of
the member’s existing natural support system, the member’s risk assessment and
signed risk agreement (for members in CHOICES Group 2), and the services
identified by TENNCARE or its designee.     2.9.6.2.4   Functions of the
CONTRACTOR for Members in CHOICES Group 1     2.9.6.2.4.1   For members enrolled
in CHOICES Group 1, who are, upon CHOICES enrollment, receiving nursing facility
services, the CONTRACTOR shall immediately authorize such services in accordance
with the level of nursing facility services (Level I or Level II) approved by
TENNCARE (see Section 2.14.1.12). Authorization for such services shall be from
the current provider as of the effective date of CHOICES enrollment. The
CONTRACTOR shall not move members enrolled in CHOICES Group 1 who are, upon
CHOICES enrollment, receiving nursing facility services, to another facility
unless: (1) the member or his/her representative specifically requests to move,
which shall be documented in the member’s file; (2) the member or his/her
representative provides written consent to move based on quality or other
concerns raised by the CONTRACTOR, which shall not include the nursing
facility‘s rate of reimbursement; or (3) the facility where the member is
residing is not a contract provider. If the nursing facility is a non-contract
provider, the CONTRACTOR shall (a) authorize continuation of the services
pending enrollment of the facility as a contract provider (except a facility
excluded for a 2-year period when the facility has withdrawn from Medicaid
participation); (b) authorize continuation of the services pending facilitation
of the member’s transition to a contract facility, subject to the member’s
agreement with such transition; or (c) may continue to reimburse services from
the non-contract nursing facility in accordance with TennCare rules and
regulations.     2.9.6.2.4.2   For members in CHOICES Group 1 who are receiving
services in a nursing facility at the time of enrollment in CHOICES and have
received such services for ninety (90) days or more, the CONTRACTOR shall,
within sixty (60) calendar days of notice of the member’s enrollment in CHOICES,
conduct a face-to-face visit with the member and perform any additional needs
assessment deemed necessary by the CONTRACTOR (see Section 2.9.6.5.1). The care
coordinator shall review the plan of care developed by the nursing facility and
may supplement the plan of care as necessary and appropriate (see
Section 2.9.6.6.1).

Page 89 of 374



--------------------------------------------------------------------------------



 



  2.9.6.2.4.3   The care coordinator shall, for members in CHOICES Group 1 who
are receiving services in a nursing facility at the time of enrollment in
CHOICES and are new admissions to a nursing facility, having resided in the
nursing facility for less than ninety (90) days, within thirty (30) calendar
days of notice of the member’s enrollment in CHOICES conduct a face-to-face
visit with the member and perform any additional needs assessment deemed
necessary by the CONTRACTOR (see Section 2.9.6.5.1). The care coordinator shall
review the plan of care developed by the nursing facility and may supplement the
plan of care as necessary and appropriate (see in Section 2.9.6.6.1).    
2.9.6.2.4.4   For members in CHOICES Group 1 who are waiting for placement in a
nursing facility, within ten (10) calendar days of notice of the member’s
enrollment in CHOICES (1) the member’s care coordinator shall conduct a
face-to-face visit with the member, which shall include (a) member education
regarding choice of contract nursing facility providers, subject to the
provider’s availability and willingness to timely delivery services, and obtain
signed confirmation of the member’s choice of nursing facility; and
(b) performing any additional needs assessment deemed necessary by the
CONTRACTOR (see Section 2.9.6.5.1); and (2) the CONTRACTOR shall authorize and
initiate nursing facility services. Upon admission to a nursing facility, the
care coordinator shall participate as appropriate in the nursing facility’s care
planning process (see Section 2.9.6.6.1.2) and may supplement the plan of care
as necessary (see Section 2.9.6.6. 1. 1).     2.9.6.2.4.5   The CONTRACTOR shall
not divert or transition members in Group 1 to HCBS unless the member chooses to
receive HCBS as an alternative to nursing facility and is enrolled in Group 2 or
3.     2.9.6.2.4.6   The CONTRACTOR shall ensure that all PASRR requirements are
met prior to a member’s admission to a nursing facility.     2.9.6.2.4.7   For
purposes of the CHOICES program, service authorization for nursing facility
services shall be for the level of nursing facility services (Level I or Level
II) approved by TENNCARE (see Section 2.14.1.12) and shall include the duration
of nursing facilities services to be provided; the requested start date; and
other relevant information as prescribed by TENNCARE. The CONTRACTOR shall be
responsible for confirming the nursing facility’s capacity and commitment to
initiate services as authorized on or before the requested start date, and if
the nursing facility is unable to initiate services as authorized on or before
the requested start date, for arranging an alternative nursing facility that is
able to initiate services as authorized on or before the requested start date in
accordance with Section 2.9.6.2.4.8.     2.9.6.2.4.8   If the CONTRACTOR is
unable to place a member in the nursing facility requested by the member, the
care coordinator shall meet with the member and his/her representative to
discuss the reasons why the member cannot be placed with the requested nursing
facility and the available options and identify an alternative nursing facility.

Page 90 of 374



--------------------------------------------------------------------------------



 



  2.9.6.2.4.9   If the CONTRACTOR is unable to initiate any nursing facility
service(s) in accordance with the timeframes specified in Section 2.9.6.2.4.1,
the CONTRACTOR shall issue written notice to the member, documenting that the
service will be delayed, the reasons for the delay, and the date the service
will start, and shall make good faith efforts to ensure that services are
provided as soon as practical.     2.9.6.2.4.10   For CHOICES members approved
by TENNCARE for Level II (or skilled) nursing facility services, the CONTRACTOR
shall be responsible for monitoring the member’s continued need for Medicaid
reimbursed skilled and/or rehabilitation services, promptly notifying TENNCARE
when Level II nursing facility services are no longer medically necessary, and
for the submission of information needed by TENNCARE to reevaluate the member’s
level of care for nursing facility services (see also Section 2.14.1.12.2).    
2.9.6.2.5   Functions of the CONTRACTOR for Members in CHOICES Groups 2 and 3  
  2.9.6.2.5.1   For members enrolled in CHOICES Group 2 who are, upon CHOICES
enrollment, receiving community-based residential alternative services, the
CONTRACTOR shall, immediately upon notice of the member’s enrollment in CHOICES,
authorize such services from the current provider as of the effective date of
CHOICES enrollment. In the case of those members enrolled in CHOICES Group 2 on
the basis of Immediate Eligibility, community-based residential alternative
services shall be authorized immediately upon notice of the member’s categorical
and financial eligibility for TennCare CHOICES as of the effective date of
CHOICES enrollment. The CONTRACTOR shall not transition members enrolled in
CHOICES Group 2 who are, upon CHOICES enrollment, receiving services in a
community-based residential alternative setting to another facility unless:
(1) the member or his/her representative specifically requests to move, which
shall be documented in the member’s file; (2) the member or his/her
representative provides written consent to move based on quality or other
concerns raised by the CONTRACTOR; or (3) the facility where the member is
residing is not a contract provider; if the facility is a non-contract provider,
the CONTRACTOR shall authorize medically necessary services from the noncontract
provider for at least thirty (30) days which shall be extended as necessary to
ensure continuity of care pending the facility’s enrollment with the CONTRACTOR
or the member’s transition to a contract provider     2.9.6.2.5.2   For members
in CHOICES Group 2 who upon CHOICES enrollment are receiving services in a
community-based residential alternative setting, within ten (10) calendar days
of notice of the member’s enrollment in CHOICES the care coordinator shall
conduct a face-to-face visit with the member, perform a comprehensive needs
assessment (see Section 2.9.6.5), develop a plan of care (see Section 2.9.6.6),
and authorize and initiate additional HCBS specified in the plan of care (i.e.,
assistive technology), except in the case of members enrolled on the basis of
Immediate Eligibility. If a member residing in a community-based residential
alternative setting is enrolled on the basis of Immediate Eligibility, the
CONTRACTOR shall, upon notice that the State has determined that the member
meets categorical and financial eligibility for TennCare CHOICES, immediately
authorize community-based residential services and shall authorize and initiate
additional HCBS specified in the member’s plan of care (i.e., assistive

Page 91 of 374



--------------------------------------------------------------------------------



 



      technology) within five (5) days of notice; authorization for
community-based residential alternative services shall be retroactive to the
member’s effective date of CHOICES enrollment.     2.9.6.2.5.3   The care
coordinator shall, for all other CHOICES members in Groups 2 and 3 not specified
in 2.9.6.2.5.1 — 2.9.6.2.5.2 above, within ten (10) calendar days of notice of
the member’s enrollment in CHOICES, conduct a face-to-face visit with the
member, perform a comprehensive needs assessment (see Section 2.9.6.5), develop
a plan of care (see Section 2.9.6.6), and authorize and initiate HCBS, except in
the case of members enrolled on the basis of Immediate Eligibility in which case
only the limited package of HCBS shall be authorized and initiated. Members
enrolled on the basis of Immediate Eligibility shall have access only to a
limited package of HCBS (see Section 2.6.1.5.3) pending determination of
categorical and financial eligibility for TennCare CHOICES; however all needed
services shall be listed in the plan of care, and the CONTRACTOR shall
immediately revise the service authorizations as necessary upon notice that the
State has determined that the member meets categorical and financial eligibility
for TennCare CHOICES and initiate services within five (5) days of notice.    
2.9.6.2.5.4   At the discretion of the CONTRACTOR, authorization of home health
or private duty nursing services may be completed by the care coordinator or
through the CONTRACTOR’s established UM processes but shall be in accordance
with Section 2.9.2.1 of this Agreement, which requires the CONTRACTOR to
continue providing medically necessary home health or private duty nursing
services the member was receiving upon TennCare enrollment.     2.9.6.2.5.5  
The CONTRACTOR shall not admit a member enrolled in CHOICES Group 2 to a nursing
facility unless: (1) the member requires a short-term nursing facility care
stay; (2) the member chooses to transition to a nursing facility and enroll in
Group 1; or (3) the CONTRACTOR determines that it cannot safely and effectively
meet the needs of the member and at a cost that is less than the member’s cost
neutrality cap and the member agrees to transition to a nursing facility and
enroll in Group 1.     2.9.6.2.5.6   The CONTRACTOR shall not admit a member
enrolled in CHOICES Group 3 to a nursing facility unless: (1) the member meets
nursing facility level of care and is expected to require nursing facility
services for ninety (90) days or less; or (2) the member meets nursing facility
level of care, is expected to require nursing facility services for more than
ninety (90) days and chooses to transition to a nursing facility and enroll in
Group 1.     2.9.6.2.5.7   In preparation for the face-to-face visit, the care
coordinator shall review in-depth the information from the SPOE’s intake process
(see Section 2.9.6.2.3), and the care coordinator shall consider that
information, including the services identified by TENNCARE or its designee, when
developing the member’s plan of care.     2.9.6.2.5.8   As part of the
face-to-face visit for members in CHOICES Group 2, the care coordinator shall
review, and revise as necessary, the member’s risk assessment and risk agreement
and have the member or his/her representative sign any revised risk agreement.

Page 92 of 374



--------------------------------------------------------------------------------



 



  2.9.6.2.5.9   As part of the face-to-face visit, the care coordinator shall
provide member education regarding choice of contract providers for HCBS,
subject to the provider’s availability and willingness to timely deliver
services, and obtain signed confirmation of the member’s choice of contract
providers.     2.9.6.2.5.10   For purposes of the CHOICES program, service
authorizations shall include the amount, frequency, and duration of each service
to be provided and the schedule at which such care is needed, as applicable; the
requested start date; and other relevant information as prescribed by TENNCARE.
The CONTRACTOR shall be responsible for confirming the provider’s capacity and
commitment to initiate services as authorized on or before the requested start
date, and if the provider is unable to initiate services as authorized on or
before the requested start date, for arranging an alternative provider who is
able to initiate services as authorized on or before the requested start date.  
  2.9.6.2.5.11   The member’s care coordinator/care coordination team shall
provide at least verbal notification to the member prior to initiation of HCBS
identified in the plan of care regarding any change in providers selected by the
member for each HCBS, including the reason such change has been made.    
2.9.6.2.5.12   If the CONTRACTOR is unable to initiate any HCBS in accordance
with the timeframes specified herein, the CONTRACTOR shall issue written notice
to the member, documenting the service(s) that will be delayed, the reasons for
the delay, and the date the service(s) will start, and shall make good faith
efforts to ensure that services are provided as soon as practical.    
2.9.6.2.5.13   TENNCARE may establish, pursuant to policies and protocols for
management of waiting lists, alternative timeframes for completion of specified
intake functions and activities when there is a waiting list, which may include
at the time of CHOICES implementation.

  2.9.6.3   CHOICES Intake Process for the CONTRACTOR’s Current Members    
2.9.6.3.1   The CONTRACTOR shall develop and implement policies and procedures
for ongoing identification of members who may be eligible for CHOICES. The
CONTRACTOR shall use the following, at a minimum, to identify members who may be
eligible for CHOICES:     2.9.6.3.1.1   Referral from member’s PCP, specialist
or other provider or other referral source;     2.9.6.3.1.2   Self-referral by
member or referral by member’s family or guardian;     2.9.6.3.1.3   Referral
from CONTRACTOR’s staff including but not limited to DM, MCO case management,
and UM staff;     2.9.6.3.1.4   Notification of hospital admission (see
Section 2.12.9.38); and     2.9.6.3.1.5   Upon notice from TENNCARE but no more
than one hundred eighty (180) days following implementation of CHOICES in the
Grand Region covered by this Agreement, periodic review (at least quarterly) of:

Page 93 of 374



--------------------------------------------------------------------------------



 



  2.9.6.3.1.5.1   Claims or encounter data;     2.9.6.3.1.5.2   Hospital
admission or discharge data;     2.9.6.3.1.5.3   Pharmacy data; and    
2.9.6.3.1.5.4   Data collected through the DM and/or UM processes.    
2.9.6.3.1.5.5   The CONTRACTOR may define in its policies and procedures, other
steps that will be taken to better assess if the members identified through
means other than referral or notice of hospital admission will likely qualify
for CHOICES, and may target its screening and intake efforts to a more targeted
list of persons that are most likely to need and to qualify for CHOICES
services.     2.9.6.3.2   As part of its identification process for members who
may be eligible for CHOICES, the CONTRACTOR may initiate a telephone screening
process, using the tool and protocols specified by TENNCARE. Such screening
process shall: (1) verify the member’s current eligibility category based on
information provided by TENNCARE in the 834 eligibility file; for persons
seeking access to HCBS through enrollment in CHOICES Groups 2 or 3, identify
whether the member meets categorical eligibility requirements for enrollment in
such group based on his/her current eligibility category, and if not, for
persons seeking to enroll in CHOICES Group 2, whether the member appears to meet
categorical and financial eligibility criteria for the Institutional (i.e.,
CHOICES 217-Like HCBS) category); (2) determine whether the member appears to
meet level of care eligibility for CHOICES; and (3) for members seeking access
to HCBS through enrollment in CHOICES Group 2, determine whether it appears that
the member’s needs can be safely and effectively met in the community and at a
cost that does not exceed nursing facility care. Such telephone screening shall
be conducted at the time of the initial call by the CONTRACTOR unless the member
requests that the screening be conducted at another time, which shall be
documented in writing in the CHOICES intake record.     2.9.6.3.3   For CHOICES
referrals by or on behalf of a potential CHOICES member, regardless of referral
source, if the CONTRACTOR opts to use a telephone screening process, the
CONTRACTOR shall make every effort to conduct such screening process at the time
of referral, unless the person making the referral is not able or not authorized
by the member to assist with the screening process, in which case the CONTRACTOR
shall complete the telephone screening process as expeditiously as possible.    
2.9.6.3.3.1   Documentation of at least three (3) attempts to contact the member
by phone (which shall include at least one (1) attempt to contact the member at
the number most recently reported by the member and at least one (1) attempt to
contact the member at the number provided in the referral, if different),
followed by a letter sent to the member’s most recently reported address that
provides information about CHOICES and how to obtain a screening for CHOICES,
shall constitute sufficient effort by the CONTRACTOR to assist a member who has
been referred for CHOICES, regardless of referral source.     2.9.6.3.4   For
persons identified through notification of hospital admission, the CONTRACTOR
shall work with the discharge planner to determine whether long-

Page 94 of 374



--------------------------------------------------------------------------------



 



      term care services may be needed upon discharge, and if so, shall complete
all applicable screening and/or intake processes immediately to facilitate
timely transition to the most integrated and cost effective long-term care
delivery setting appropriate for the member’s needs.     2.9.6.3.5   For
identification by the CONTRACTOR of a member who may be eligible for CHOICES by
means other than referral or notice of hospital admission, if the CONTRACTOR
opts to use a telephone screening process, the CONTRACTOR shall complete the
telephone screening process as expeditiously as possible.     2.9.6.3.5.1  
Documentation of at least one (1) attempt to contact the member by phone at the
number most recently reported by the member, followed by a letter sent to the
member’s most recently reported address that provides information about CHOICES
and how to obtain a screening for CHOICES shall constitute sufficient effort by
the CONTRACTOR to assist a member that has been identified by the CONTRACTOR by
means other than referral.     2.9.6.3.6   If the CONTRACTOR uses a telephone
screening process, the CONTRACTOR shall document all screenings conducted by
telephone and their disposition, with a written record.     2.9.6.3.7   If the
member does not meet the telephone screening criteria, the CONTRACTOR shall
notify the member verbally and in writing: (1) that he/she does not appear to
meet the criteria for enrollment in CHOICES; (2) that he/she has the right to
continue with the CHOICES intake process and, if determined not eligible, to
receive notice of such denial, including the member’s due process right to
appeal; and (3) how, if the member wishes to proceed with the CHOICES intake
process, the member can submit a written request to proceed with the CHOICES
intake process to the CONTRACTOR. In the event that a member does submit such
written request, the CONTRACTOR shall conduct a face-to-face intake visit,
including level of care assessment and needs assessment, within five
(5) business days of receipt of the member’s written request.     2.9.6.3.8  
If, through the screening process described above, or upon other identification
by the CONTRACTOR of a member who appears to be eligible for CHOICES for whom
the CONTRACTOR opts not to use such screening process, the care coordinator
shall conduct a face-to-face intake visit with the member that includes a level
of care assessment and a needs assessment (see Section 2.9.6.5) using tool(s)
prior approved by TENNCARE and in accordance with the protocols specified by
TENNCARE. The CONTRACTOR shall complete the telephone screening process and the
face-to-face intake visit with the member within six (6) business days of
receipt of the referral.     2.9.6.3.8.1   For members in a nursing facility or
seeking nursing facility services, the care coordinator shall perform any
additional needs assessment deemed necessary by the CONTRACTOR (see
Section 2.9.6.5.1).     2.9.6.3.8.2   For members seeking HCBS, the care
coordinator shall, using the tools and protocols specified by TENNCARE, assess
the member’s existing natural support system, including but not limited to
informal supports provided by family and other caregivers, services that may be
available at no cost to the member through other entities, and services that are
reimbursable through other public or private funding sources, such as Medicare
or long-term care insurance; and identify the long-term care services and home
health and/or private duty nursing

Page 95 of 374



--------------------------------------------------------------------------------



 



      services that may be needed by the member upon enrollment into CHOICES
that would build upon and not supplant a member’s existing natural support
system.     2.9.6.3.9   As part of the face-to-face intake visit, the care
coordinator/care coordination team shall: (1) provide general CHOICES education
and information, as specified by TENNCARE, to the member and assist in answering
questions the member may have; (2) provide information about estate recovery;
(3) provide assistance, as necessary, in facilitating gathering of
categorical/financial documentation needed by DHS; (4) provide information
regarding freedom of choice of nursing facility versus HCBS, both verbally and
in writing, and obtain a Freedom of Choice form signed by the member or his/her
representative; (5) for members who want to receive nursing facility services,
(a) provide detailed information and signed acknowledgement of understanding
regarding a CHOICES member’s responsibility with respect to payment of patient
liability amounts, including the potential consequences for nonpayment of
patient liability which may include loss of the member’s current nursing
facility provider, disenrollment from CHOICES, and to the extent the member’s
eligibility is dependent on receipt of long-term care services, possible loss of
eligibility for TennCare; and (b) provide information regarding the completion
of all PASRR requirements prior to nursing facility admission; (6) for members
who are seeking HCBS, the care coordinator, shall: (a) conduct a risk assessment
using a tool and protocol specified by TENNCARE and shall develop, as
applicable, a risk agreement that shall be signed by the member or his/her
representative and which shall include identified risks to the member, the
consequences of such risks, strategies to mitigate the identified risks, and the
member’s decision regarding his/her acceptance of risk; (b) make a determination
regarding whether the person’s needs can be safely and effectively met in the
community and at a cost that does not exceed nursing facility care, including
explanation to the member regarding the individual cost neutrality cap, and
notification to and signed acknowledgement of understanding by the member or
his/her representative that a change in needs or circumstances that would result
in the cost neutrality cap being exceeded or that would result in the
CONTRACTOR’s inability to safely and effectively meet the member’s needs in the
community and within the cost neutrality cap may result in the member’s
disenrollment from CHOICES Group 2, in which case, the member’s care coordinator
will assist with transition to a more appropriate care delivery setting; and (c)
provide information regarding consumer direction and obtain written confirmation
of the member’s decision regarding participation in consumer direction; and
(7) for all members, provide information regarding choice of contract providers,
subject to the provider’s availability and willingness to timely deliver
services, and obtain signed documentation of the member’s choice of contract
providers.     2.9.6.3.10   For CHOICES referrals by or on behalf of a potential
CHOICES member, regardless of referral source, the care coordinator shall
conduct the face-to-face intake visit and shall develop a plan of care, as
appropriate (see Section 2.9.6.6), within six (6) business days of receipt of
such referral, unless a later date is requested by the member, which shall be
documented in writing in the CHOICES intake record.     2.9.6.3.11   For members
identified by the CONTRACTOR as potentially eligible for CHOICES by means other
than referral, the care coordinator shall conduct the face-to-face intake visit
and shall develop a plan of care, as appropriate (see Section 2.9.6.6),

Page 96 of 374



--------------------------------------------------------------------------------



 



      within thirty (30) days of identification of the member as potentially
eligible for CHOICES. For persons identified through notification of hospital
admission, the CONTRACTOR shall coordinate with the hospital discharge planner
to determine whether long-term care services may be needed upon discharge, and
if so, complete all applicable screening and/or intake processes immediately to
facilitate timely transition to the most integrated and cost effective long-term
care delivery setting appropriate for the member’s needs.     2.9.6.3.12   Once
completed, the CONTRACTOR shall submit the level of care and, for members
requesting HCBS, documentation, as specified by TENNCARE, to verify that the
member’s needs can be safely and effectively met in the community and within the
cost neutrality cap to TENNCARE within one (1) business day.     2.9.6.3.13   If
the member is seeking access to HCBS through enrollment in CHOICES Group 2 and
the enrollment target for CHOICES Group 2 has been reached, the CONTRACTOR shall
notify TENNCARE, at the time of submission of the level of care and needs
assessment and plan of care, as appropriate, whether the person shall be placed
on a waiting list for CHOICES Group 2. If the CONTRACTOR wishes to enroll the
person in CHOICES Group 2 as a cost effective alternative (CEA) to nursing
facility care that would otherwise be provided, the CONTRACTOR shall submit to
TENNCARE the following:     2.9.6.3.13.1   A written summary of the CONTRACTOR’s
CEA determination, including and explanation of the member’s circumstances which
warrant the immediate provision of nursing facility services unless HCBS are
immediately available.     2.9.6.3.13.2   TENNCARE may request additional
information as needed to confirm the CONTRACTOR’s CEA determination and/or
provider capacity to meet the member’s needs, and shall, only upon receipt of
satisfactory documentation, enroll the member in CHOICES.     2.9.6.3.14   The
CONTRACTOR shall be responsible for (1) advising members who appear to meet the
nursing facility level of care that are seeking access to HCBS through
enrollment in CHOICES Group 2 when an enrollment target has been (or will soon
be) reached; (2) advising such persons that they may choose to receive nursing
facility services if HCBS are not immediately available; (3) determining whether
the person wants nursing facility services if HCBS are not immediately
available; and (4) at the CONTRACTOR’s sole discretion, making a determination
regarding whether enrollment in Group 2 constitutes a CEA because the immediate
provision of nursing facility services will otherwise be required.    
2.9.6.3.15   The State will be responsible for determining TennCare categorical
and financial eligibility and level of care and enrolling eligible TennCare
members into CHOICES.     2.9.6.3.16   TENNCARE will notify the CONTRACTOR via
the 834 eligibility file when a person has been enrolled in CHOICES and, if the
member is enrolled in CHOICES, the member’s CHOICES Group. For members in
CHOICES Group 2, TENNCARE will notify the CONTRACTOR of the member’s cost
neutrality cap (see definition in Section 1 and see Section 2.6.1.5.2.3). For
members in CHOICES Group 1, TENNCARE will notify the CONTRACTOR of applicable
patient liability amounts (see Section 2.6.7.2).

Page 97 of 374



--------------------------------------------------------------------------------



 



  2.9.6.3.17   The CONTRACTOR shall, within five (5) calendar days of notice of
the member’s enrollment in CHOICES, authorize and initiate long-term care
services.     2.9.6.3.17.1   For purposes of the CHOICES program, service
authorizations shall include the amount, frequency, and duration of each service
to be provided, and the schedule at which such care is needed, as applicable;
and other relevant information as prescribed by TENNCARE. The CONTRACTOR is
responsible for confirming the provider’s capacity and commitment to initiate
services as authorized on or before the requested start date, and if the
provider is unable to initiate services as authorized on or before the requested
start date, shall select an alternative provider who is able to initiate
services as authorized on or before the requested start date.     2.9.6.3.17.2  
The CONTRACTOR shall provide at least verbal notice to the member prior to
initiation of HCBS identified in the plan of care regarding any change in
providers selected by the member for each HCBS; including the reason such change
has been made. If the CONTRACTOR is unable to place a member in the nursing
facility or community-based residential alternative setting requested by the
member, the care coordinator shall meet with the member and his/her
representative to discuss the reasons why the member cannot be placed with the
requested facility and the available options and identify an alternative
facility.     2.9.6.3.17.3   If the CONTRACTOR is unable to initiate any
long-term care service within the timeframes specified in this Agreement, the
CONTRACTOR shall issue written notice to the member, documenting the service(s)
that will be delayed, the reasons for the delay and the date the service(s) will
start, and shall make good faith efforts to ensure that services are provided as
soon as practical.     2.9.6.3.17.4   For members enrolled in CHOICES Groups 1
or 2 who are, upon CHOICES enrollment, receiving nursing facility or
community-based residential alternative services from a contract provider, the
CONTRACTOR shall authorize such services from the current provider as of the
effective date of CHOICES enrollment. The CONTRACTOR shall not move members
enrolled in CHOICES Groups 1 or 2 who are, upon CHOICES enrollment, receiving
services in a nursing facility or community-based residential alternative
setting to another facility unless: (1) the member or his/her representative
specifically requests to move, which shall be documented in the member’s file;
(2) the member or his/her representative provides written consent to move based
on quality or other concerns raised by the CONTRACTOR, which shall not include
the nursing facility’s rate of reimbursement; or (3) the facility where the
member is residing is not a contract provider; if the community-based
residential facility where the member is currently residing is not a contract
provider, the CONTRACTOR shall provide continuation of services in such facility
for at least thirty (30) days, which shall be extended as necessary to ensure
continuity of care pending the facility’s contracting with the CONTRACTOR or the
member’s transition to a contract facility; if the member is transitioned to a
contract facility, the CONTRACTOR shall facilitate a seamless transition to the
new facility; if the nursing facility where the member is currently residing is
a non-contract provider, the CONTRACTOR shall (a) authorize continuation of the
services pending enrollment of the facility as a contract provider (except a

Page 98 of 374



--------------------------------------------------------------------------------



 



      facility excluded for a 2-year period when the facility has withdrawn from
Medicaid participation); (b) authorize continuation of the services pending
facilitation of the member’s transition to a contract facility, subject to the
member’s agreement with such transition; or (c) may continue to reimburse
services from the non-contract nursing facility in accordance with TennCare
rules and regulations.     2.9.6.3.17.5   For members receiving nursing facility
services, the care coordinator shall participate as appropriate in the nursing
facility’s care planning process (see Section 2.9.6.5.1) and may supplement the
plan of care as necessary (see Section 2.9.6.6.1).     2.9.6.3.17.6   The
CONTRACTOR shall not divert or transition members in CHOICES Group 1 to HCBS
unless the member chooses to receive HCBS as an alternative to nursing facility
and is enrolled in Group 2 or 3.     2.9.6.3.17.7   The CONTRACTOR shall ensure
that all PASRR requirements are met prior to a member’s admission to a nursing
facility.     2.9.6.3.17.8   The CONTRACTOR shall not admit a member enrolled in
CHOICES Group 2 to a nursing facility unless: (1) the member requires a
short-term nursing facility care stay; (2) the member chooses to transition to a
nursing facility and enroll in Group 1; or (3) the CONTRACTOR determines that it
cannot safely and effectively meet the needs of the member and at a cost that is
less than the member’s cost neutrality cap and the member agrees to transition
to a nursing facility and enroll in Group 1.     2.9.6.3.17.9   The CONTRACTOR
shall not admit a member enrolled in CHOICES Group 3 to a nursing facility
unless: (1) the member meets nursing facility level of care and is expected to
require nursing facility services for ninety (90) days or less; or (2) the
member meets nursing facility level of care, is expected to require nursing
facility services for more than ninety (90) days and chooses to transition to a
nursing facility and enroll in Group 1.     2.9.6.3.18   TENNCARE may establish,
pursuant to policies and protocols for management of waiting lists, alternative
timeframes for completion of specified intake functions and activities for
persons when there is a waiting list, which may include at the time of CHOICES
implementation.     2.9.6.4   Care Coordination upon Enrollment in CHOICES    
2.9.6.4.1   Upon notice of a member’s enrollment in CHOICES, the CONTRACTOR
shall assume responsibility for all care coordination functions and activities
described herein (assessment and care planning activities for members currently
enrolled with the CONTRACTOR shall begin prior to CHOICES enrollment; see
Section 2.9.6.3).     2.9.6.4.2   The CONTRACTOR shall be responsible for all
aspects of care coordination and all requirements pertaining thereto, including
but not limited to requirements set forth in the Section 1115 TennCare
Demonstration Waiver, federal and state laws and regulations, this Agreement,
and TENNCARE policies and protocols.

Page 99 of 374



--------------------------------------------------------------------------------



 



  2.9.6.4.3   The CONTRACTOR shall assign to each member a specific care
coordinator who shall have primary responsibility for performance of care
coordination activities as specified in this Agreement, and who shall be the
member’s point of contact for coordination of all physical health, behavioral
health, and long-term care services.     2.9.6.4.3.1   For CHOICES members, who
are, upon CHOICES enrollment, receiving services in a nursing facility or a
community-based residential alternative setting, the CONTRACTOR shall assign a
specific care coordinator prior to the first face-to-face visit required in this
Agreement. If the first face-to-face visit will not occur within the first ten
(10) days of the member’s enrollment in CHOICES, the CONTRACTOR shall send the
member written notification within ten (10) calendar days of the member’s
enrollment that explains how the member can reach the care coordination unit for
assistance with concerns or questions pending the assignment of a specific care
coordinator.     2.9.6.4.3.2   For CHOICES members who, upon enrollment in
CHOICES, are not receiving services in a nursing facility or a community-based
residential alternative setting, the CONTRACTOR shall assign a specific care
coordinator and shall advise the member of the name of his/her care coordinator
and provide contact information prior to the initiation of services (see
Section 2.9.6.2.4.4 and 2.9.6.2.5.3), but no more than ten (10) calendar days
following CHOICES enrollment.     2.9.6.4.4   The CONTRACTOR may utilize a care
coordination team approach to performing care coordination activities prescribed
in Section 2.9.6. For each CHOICES member, the CONTRACTOR’s care coordination
team shall consist of the member’s care coordinator and specific other persons
with relevant expertise and experience appropriate to address the needs of
CHOICES members. Care coordination teams shall be discrete entities within the
CONTRACTOR’s organizational structure dedicated to fulfilling CHOICES care
coordination functions. The CONTRACTOR shall establish policies and procedures
that specify, at a minimum: the composition of care coordination teams; the
tasks that will be performed directly by the care coordinator; measures taken to
ensure that the care coordinator remains the member’s primary point of contact
for the CHOICES program and related issues; escalation procedures to elevate
issues to the care coordinator in a timely manner; and measures taken to ensure
that if a member needs to reach his/her care coordinator specifically, calls
that require immediate attention by a care coordinator are handled by a care
coordinator and calls that do not require immediate attention are returned by
the member’s care coordinator the next business day.

Page 100 of 374



--------------------------------------------------------------------------------



 



  2.9.6.5   Needs Assessment

  2.9.6.5.1   For Members in CHOICES Group 1     2.9.6.5.1.1   As part of the
face-to-face intake visit for current members or face-to-face visit with new
members in CHOICES Group 1, as applicable, a care coordinator shall conduct any
needs assessment deemed necessary by the CONTRACTOR, using a tool prior approved
by TENNCARE and in accordance with protocols specified by TENNCARE. The care
coordinator shall assess the member’s potential for and interest in transition
to the community and ensure coordination of the member’s physical health,
behavioral health, and long-term care needs. This assessment may include
identification of targeted strategies related to improving health, functional,
or quality of life outcomes (e.g., related to disease management or pharmacy
management) or to increasing and/or maintaining functional abilities, including
services covered by the CONTRACTOR that are beyond the scope of the nursing
facility services benefit.     2.9.6.5.1.2   Needs reassessments shall be
conducted as the care coordinator deems necessary.     2.9.6.5.2   For Members
in CHOICES Groups 2 and 3     2.9.6.5.2.1   The care coordinator shall conduct a
comprehensive needs assessment using a tool prior approved by TENNCARE and in
accordance with protocols specified by TENNCARE as part of its face-to-face
visit with new members in CHOICES Groups 2 and 3 (see Section 2.9.6.2.5) and as
part of its face-to-face intake visit for current members applying for CHOICES
Groups 2 and 3.     2.9.6.5.2.2   At a minimum, for members in CHOICES Group 2
and 3, the comprehensive needs assessment shall assess: (1) the member’s
physical, behavioral, functional, and psychosocial needs, including an
evaluation of the member’s financial health as it relates to the member’s
ability to maintain a safe and healthy living environment; (2) the member’s
natural supports, including care being provided by family members and/or other
caregivers, and long-term care services the member is currently receiving
(regardless of payor), and whether there is any anticipated change in the
member’s need for such care or services or the availability of such care or
services from the current caregiver or payor; and (3) the physical health,
behavioral health, and long-term care services and other social support services
and assistance (e.g., housing or income assistance) that are needed, as
applicable, to ensure the member’s health safety and welfare in the community
and to delay or prevent the need for institutional placement.     2.9.6.5.2.3  
The comprehensive needs assessment shall be conducted at least annually and as
the care coordinator deems necessary.     2.9.6.5.2.4   For CHOICES Group 2 and
3 members, the CONTRACTOR shall visit the member face-to-face within five
(5) business days of becoming aware that the member has a significant change in
needs or circumstances as defined in Section 2.9.6.9.2.1.16 The care coordinator
shall assess the member’s needs, conduct a comprehensive needs assessment and
update the member’s plan of care as deemed necessary based on the member’s
circumstances.

Page 101 of 374



--------------------------------------------------------------------------------



 



  2.9.6.6   Plan of Care

  2.9.6.6.1   For Members in CHOICES Group 1     2.9.6.6.1.1   For members in
CHOICES Group 1, the member’s care coordinator/care coordination team may:
(1) rely on the plan of care developed by the nursing facility for service
delivery instead of developing a plan of care for the member; and (2) supplement
the plan of care as necessary with the development and implementation of
targeted strategies to improve health, functional, or quality of life outcomes
(e.g., related to disease management or pharmacy management) or to increase
and/or maintain functional abilities. A copy of any supplements to the nursing
facility plan of care, and updates to such supplements, shall be maintained by
the CONTRACTOR in the member’s file.     2.9.6.6.1.2   The member’s care
coordinator shall participate as appropriate in the nursing facility’s care
planning process and advocate for the member.     2.9.6.6.1.3   The member’s
care coordinator/care coordination team shall be responsible for coordination of
the member’s physical health, behavioral health, and long-term care needs, which
shall include coordination with the nursing facility as necessary to facilitate
access to physical health and/or behavioral health services needed by the member
and to help ensure the proper management of the member’s acute and/or chronic
physical health or behavioral health conditions, including services covered by
the CONTRACTOR that are beyond the scope of the nursing facility services
benefit.     2.9.6.6.2   For Members in CHOICES Groups 2 and 3     2.9.6.6.2.1  
For members in CHOICES Groups 2 and 3, the care coordinator shall coordinate and
facilitate a care planning team that includes, at a minimum, the member and the
member’s care coordinator. As appropriate, the care coordinator shall include or
seek input from other individuals such as the member’s representative or other
persons authorized by the member to assist with needs assessment and care
planning activities.     2.9.6.6.2.2   The CONTRACTOR shall ensure that care
coordinators consult with the member’s PCP, specialists, behavioral health
providers, other providers, and interdisciplinary team experts, as needed when
developing the plan of care.     2.9.6.6.2.3   The care coordinator shall verify
that the decisions made by the care planning team are documented in a written,
comprehensive plan of care.     2.9.6.6.2.4   The plan of care developed for
CHOICES members in Groups 2 and 3 prior to initiation of HCBS shall at a minimum
include: (1) pertinent demographic information regarding the member including
the name and contact information of any representative and a list of other
persons authorized by the member to have access to health care (including
long-term care) related information and to assist with assessment, planning,
and/or implementation of health care (including longterm care) related services
and supports; (2) care, including specific tasks and functions, that will be
performed by family members and other caregivers; (3) home health, private duty
nursing, and long-term care services the member will

Page 102 of 374



--------------------------------------------------------------------------------



 



      receive from other payor sources including the payor of such services;
(4) home health and private duty nursing that will be authorized by the
CONTRACTOR, except in the case of persons enrolled on the basis of Immediate
Eligibility who shall have access to services beyond the limited package of HCBS
(see Section 2.6.1.5.3) only upon determination of categorical and financial
eligibility for TennCare; (5) HCBS that will be authorized by the CONTRACTOR,
including the amount, frequency, duration, and scope (tasks and functions to be
performed) of each service to be provided, and the schedule at which such care
is needed, as applicable; members enrolled on the basis of Immediate Eligibility
shall have access only to a limited package of HCBS (see Section 2.6.1.5.3)
pending determination of categorical and financial eligibility for TennCare
CHOICES however all identified needed services shall be listed in the plan of
care; (6) a detailed back-up plan for situations when regularly scheduled HCBS
providers are unavailable or do not arrive as scheduled; the back-up plan may
include paid and unpaid supports and shall include the names and telephone
numbers of persons and agencies to contact and the services provided by listed
contacts; the CONTRACTOR shall assess the adequacy of the back-up plan; and
(7) for CHOICES Group 2 members, the projected TennCare monthly and annual cost
of home health and private duty nursing identified in (4) above, and the
projected monthly and annual cost of HCBS specified in (5) above, and for
CHOICES Group 3 members, the projected total cost of HCBS specified in
(5) above, excluding the cost of minor home modifications.

  2.9.6.6.2.5   Within thirty (30) calendar days of notice of enrollment in
CHOICES, for members in CHOICES Groups 2 and 3 the plan of care shall include,
at a minimum, the following additional elements:     2.9.6.6.2.5.1   Description
of the member’s current physical and behavioral health conditions and functional
status (i.e., areas of functional deficit), and the member’s physical,
behavioral and functional needs;     2.9.6.6.2.5.2   Description of the member’s
physical environment and any modifications necessary to ensure the member’s
health and safety;     2.9.6.6.2.5.3   Description of medical equipment used or
needed by the member (if applicable);     2.9.6.6.2.5.4   Description of any
special communication needs including interpreters or special devices;    
2.9.6.6.2.5.5   A description of the member’s psychosocial needs, including any
housing or financial assistance needs which could impact the member’s ability to
maintain a safe and healthy living environment;     2.9.6.6.2.5.6   Goals,
objectives and desired health, functional, and quality of life outcomes for the
member;     2.9.6.6.2.5.7   Description of other services that will be provided
to the member, including (1) covered physical and behavioral health services
that will be provided by the CONTRACTOR to help the member maintain or improve
his or her physical or behavioral health status or functional abilities and
maximize independence; (2) other social support services and assistance needed
in order to ensure the

Page 103 of 374



--------------------------------------------------------------------------------



 



      member’s health, safety and welfare, and as applicable, to delay or
prevent the need for more expensive institutional placement; and (3) any
non-covered services including services provided by other community resources,
including plans to link the member to financial assistance programs including
but not limited to housing, utilities and food as needed;     2.9.6.6.2.5.8  
Relevant information from the member’s individualized treatment plan for any
member receiving behavioral health services (see Section 2.7.2.1.4 of this
Agreement) that is needed by a long-term care provider, caregiver or the care
coordinator to ensure appropriate delivery of services or coordination of
services;     2.9.6.6.2.5.9   Relevant information regarding the member’s
physical health condition(s), including treatment and medication regimen, that
is needed by a long-term care provider, caregiver or the care coordinator to
ensure appropriate delivery of services or coordination of care;    
2.9.6.6.2.5.10   Frequency of planned care coordinator contacts needed, which
shall include consideration of the member’s individualized needs and
circumstances, and which shall at minimum meet required contacts as specified in
Section 2.9.6.9.4 (unplanned care coordinator contacts shall be provided as
needed);     2.9.6.6.2.5.11   Additional information for members who elect
consumer direction of HCBS, including but not limited to whether the member
requires a representative to participate in consumer direction and the specific
services that will be consumer directed;     2.9.6.6.2.5.12   If the member
chooses to self-direct any health care tasks, the type of tasks that will be
self-directed;     2.9.6.6.2.5.13   Any steps the member and/or representative
should take in the event of an emergency that differ from the standard emergency
protocol;     2.9.6.6.2.5.14   A disaster preparedness plan specific to the
member; and     2.9.6.6.2.5.15   The member’s TennCare eligibility end date.    
2.9.6.6.2.6   The member’s care coordinator/care coordination team shall ensure
that the member reviews, signs and dates the plan of care as well as any
updates.     2.9.6.6.2.6.1   The CONTRACTOR shall develop policies and
procedures that describe the measures taken by the CONTRACTOR to address
instances when a member refuses to sign the plan of care. The policies and
procedures shall include a specific escalation process (ultimately to TENNCARE)
that includes a review of the reasons for the member’s refusal as well as
actions taken to resolve any disagreements with the plan of care and shall
involve the consumer advocate in helping to facilitate resolution.    
2.9.6.6.2.6.2   When the refusal to sign is due to a member’s request for
additional services, including requests for a different type or an increased
amount, frequency, scope, and/or duration of services than what is included in
the plan of care, the CONTRACTOR shall, in the case of a new plan of care,
authorize and initiate

Page 104 of 374



--------------------------------------------------------------------------------



 



      services in accordance with the plan of care; and, in the case of an
annual or revised plan of care, ensure continuation of at least the level of
services in place at the time the annual or revised plan of care was developed
until a resolution is reached, which may include resolution of a timely filed
appeal, if applicable. The CONTRACTOR shall not use the member’s acceptance of
services as a waiver of the member’s right to dispute the plan of care or as
cause to stop the resolution process.     2.9.6.6.2.6.3   When the refusal to
sign is due to the inclusion of services that the member does not want to
receive, either in totality or in the amount, frequency, scope or duration of
services in the plan of care, the care coordinator shall modify the risk
agreement to note this issue, the associated risks, and the measures to mitigate
the risks. The risk agreement shall be signed and dated by the member or his/her
representative and the care coordinator. In the event the care coordinator
determines that the member’s needs cannot be safely and effectively met in the
community without receiving these services, the CONTRACTOR may request that it
no longer provide long-term care services to the member (see Section 2.6.1.5.8).
    2.9.6.6.2.7   The member’s care coordinator/care coordination team shall
provide a copy of the member’s completed plan of care, including any updates, to
the member, the member’s representative, as applicable, and the member’s
community residential alternative provider, as applicable. The member’s care
coordinator/care coordination team shall provide copies to other providers
authorized to deliver care to the member upon request, and shall ensure that
such providers who do not receive a copy of the plan of care are informed in
writing of all relevant information needed to ensure the provision of quality
care for the member and to help ensure the member’s health, safety, and welfare,
including but not limited to the tasks and functions to be performed.    
2.9.6.6.2.8   Within five (5) business days of completing a reassessment of a
member’s needs, the member’s care coordinator/care coordination team shall
update the member’s plan of care as appropriate, and the CONTRACTOR shall
authorize and initiate HCBS in the updated plan of care. The CONTRACTOR shall
comply with requirements for service authorization in Section 2.9.6.2.5.10,
change of provider in Section 2.9.6.2.5.11, and notice of service delay in
Section 2.9.6.2.5.12.     2.9.6.6.2.9   The member’s care coordinator shall
inform each member of his/her eligibility end date and educate members regarding
the importance of maintaining TennCare CHOICES eligibility, that eligibility
must be redetermined at least once a year, and that members will be contacted by
TENNCARE or its designee near the date a redetermination is needed to assist
them with the process, e.g., collecting appropriate documentation and completing
the necessary forms.

  2.9.6.7   Nursing Facility Diversion

  2.9.6.7.1   The CONTRACTOR shall develop and implement a nursing facility
diversion process that complies with the requirements in this Section 2.9.6.7
and is prior approved in writing by TENNCARE. The diversion process shall not
prohibit or delay a member’s access to nursing facility services when these
services are medically necessary and requested by the member.



Page 105 of 374



--------------------------------------------------------------------------------



 



  2.9.6.7.2   At a minimum the CONTRACTOR’s diversion process shall target the
following groups for diversion activities:     2.9.6.7.2.1   Members in CHOICES
Group 1 who are waiting for placement in a nursing facility;     2.9.6.7.2.2  
CHOICES members residing in their own homes who have a negative change in
circumstances and/or deterioration in health or functional status and who
request nursing facility services;     2.9.6.7.2.3   CHOICES members residing in
adult care homes or other community-based residential alternative settings who
have a negative change in circumstances and/or deterioration in health or
functional status and who request nursing facility services;     2.9.6.7.2.4  
CHOICES and non-CHOICES members admitted to an inpatient hospital or inpatient
rehabilitation who are not residents of a nursing facility; and     2.9.6.7.2.5
  CHOICES and non-CHOICES members who are placed short-term in a nursing
facility regardless of payer source.     2.9.6.7.3   The CONTRACTOR’s nursing
facility diversion process shall be tailored to meet the needs of each group
identified in Section 2.9.6.7.2 above.     2.9.6.7.4   The CONTRACTOR’s nursing
facility diversion process shall include a detailed description of how the
CONTRACTOR will work with providers (including hospitals regarding notice of
admission and discharge planning; see Sections 2.9.6.3.4 and 2.9.6.3.11) to
ensure appropriate communication among providers and between providers and the
CONTRACTOR, training for key CONTRACTOR and provider staff, early identification
of members who may be candidates for diversion (both CHOICES and non-CHOICES
members), and follow-up activities to help sustain community living.    
2.9.6.7.5   The CONTRACTOR’s nursing facility diversion process shall include
specific timelines for each identified activity.

  2.9.6.8   Nursing Facility-to-Community Transition

  2.9.6.8.1   The CONTRACTOR shall develop and implement methods for identifying
members who may have the ability and/or desire to transition from a nursing
facility to the community. Such methods shall include, at a minimum:    
2.9.6.8.1.1   Starting on the date of implementation of CHOICES in the Grand
Region covered by this Agreement, referrals, including but not limited to,
treating physician, nursing facility, other providers, community-based
organizations, family, and self-referrals;     2.9.6.8.1.2   Starting on the
date of implementation of CHOICES in the Grand Region covered by this Agreement,
identification through the care coordination process,

Page 106 of 374



--------------------------------------------------------------------------------



 



      including but not limited to: assessments, information gathered from
nursing facility staff or participation in Grand Rounds (as defined in
Section 1); and     2.9.6.8.1.3   Upon notice from TENNCARE but no more than one
hundred and twenty (120) days following the implementation of CHOICES in the
Grand Region covered by this Agreement, review and analysis of members
identified by TENNCARE based on Minimum Data Set (MDS) data from nursing
facilities.     2.9.6.8.2   For transition referrals by or on behalf of a
nursing facility resident, regardless of referral source, the CONTRACTOR shall
ensure that within fourteen (14) days of the referral the CONTRACTOR conducts an
in-facility visit with the member to determine the member’s interest in and
potential ability to transition to the community, and provide orientation and
information to the member regarding transition activities. The member’s care
coordinator/care coordination team shall document in the member’s case file that
transition was discussed with the member and indicate the member’s wishes as
well as the member’s potential for transition. The CONTRACTOR shall not require
a member to transition when the member expresses a desire to continue receiving
nursing facility services.     2.9.6.8.3   For identification by the CONTRACTOR
by means other than referral or the care coordination process of a member who
may have the ability and/or desire to transition from a nursing facility to the
community, the CONTRACTOR shall ensure that within ninety (90) days of such
identification the CONTRACTOR conducts an in-facility visit with the member to
determine whether or not the member is interested in and potential ability to
pursue transition to the community. The member’s care coordinator/care
coordination team shall document in the member’s case file that transition was
discussed with the member and indicate the member’s wishes as well as the
member’s potential for transition. The CONTRACTOR shall not require a member to
transition when the member expresses a desire to continue receiving nursing
facility services.     2.9.6.8.4   If the member wishes to pursue transition to
the community, within fourteen (14) days of the initial visit (see
Sections 2.9.6.8.2 and 2.9.6.8.3 above) or within fourteen (14) days of
identification through the care coordination process, the care coordinator shall
conduct an in-facility assessment of the member’s ability and/or desire to
transition using tools and protocols specified or prior approved in writing by
TENNCARE. This assessment shall include the identification of any barriers to a
safe transition.     2.9.6.8.5   As part of the transition assessment, the care
coordinator shall conduct a risk assessment using a tool and protocol specified
by TENNCARE, discuss with the member the risk involved in transitioning to the
community and shall begin to develop, as applicable, a risk agreement that shall
be signed by the member or his/her representative and which shall include
identified risks to the member, the consequences of such risks, strategies to
mitigate the identified risks, and the member’s decision regarding his/her
acceptance of risk as part of the plan of care. The risk agreement shall include
the frequency and type of care coordinator contacts that exceed the minimum
contacts required (see Section 2.9.6.9.4), to mitigate any additional risks
associated with transition and shall address any special circumstances due to
transition. The member’s care coordinator/care coordination team shall also make
a determination regarding whether the member’s needs can be safely and

Page 107 of 374



--------------------------------------------------------------------------------



 



      effectively met in the community and at a cost that does not exceed
nursing facility care. The member’s care coordinator/care coordination team
shall explain to the member the individual cost neutrality cap and notification
process and obtain a signed acknowledgement of understanding by the member or
his/her representative that a change in a member’s needs or circumstances that
would result in the cost neutrality cap being exceeded or that would result in
the CONTRACTOR’s inability to safely and effectively meet a member’s needs in
the community and within the cost neutrality cap may result in the member’s
disenrollment from CHOICES Group 2, in which case, the CONTRACTOR will assist
with transition to a more appropriate care delivery setting.     2.9.6.8.6   For
those members whose transition assessment indicates that they are not candidates
for transition to the community, the care coordinator shall notify them in
accordance with the specified transition assessment protocol.     2.9.6.8.7  
For those members whose transition assessment indicates that they are candidates
for transition to the community, the care coordinator shall facilitate the
development of and complete a transition plan within fourteen (14) days of the
member’s transition assessment.     2.9.6.8.8   The care coordinator shall
include other individuals such as the member’s family and/or caregiver in the
transition planning process if the member requests and/or approves, and such
persons are willing and able to participate.     2.9.6.8.9   As part of
transition planning, prior to the member’s physical move to the community, the
care coordinator shall visit the residence where the member will live to conduct
an on-site evaluation of the physical residence and meet with the member’s
family or other caregiver who will be residing with the member (as appropriate).
The care coordinator shall include in the transition plan activities and/or
services needed to mitigate any perceived risks in the residence including but
not limited to an increase in face-to-face visits beyond the minimum required
contacts in Sections 2.9.6.8.18 and 2.9.6.8.17.     2.9.6.8.10   The transition
plan shall address all services necessary to safely transition the member to the
community and include at a minimum member needs related to housing,
transportation, availability of caregivers, and other transition needs and
supports. The transition plan shall also identify any barriers to a safe
transition and strategies to overcome those barriers.     2.9.6.8.11   The
CONTRACTOR shall approve the transition plan and authorize any covered or cost
effective alternative services included in the plan within ten (10) business
days of completion of the plan. The transition plan shall be fully implemented
within ninety (90) days from approval of the transition plan, except under
extenuating circumstances which must be documented in writing.     2.9.6.8.12  
The member’s care coordinator shall also complete a plan of care that meets all
criteria described in Section 2.9.6.6 for members in CHOICES Groups 2 and 3
including but not limited to completing a comprehensive needs assessment,
completing and signing the risk agreement and making a final determination of
cost neutrality. The plan of care shall be authorized and initiated prior to the
member’s transition to the community.

Page 108 of 374



--------------------------------------------------------------------------------



 



  2.9.6.8.13   The CONTRACTOR shall not prohibit a member from transitioning to
the community once the member has been counseled regarding risk. However, the
CONTRACTOR may determine that the member’s needs cannot be safely and
effectively met in the community and at a cost that does not exceed nursing
facility care. In such case, the CONTRACTOR shall seek written review and
approval from TENNCARE prior to denial of any member’s request to transition to
the community. If TENNCARE approves the CONTRACTOR’s request, the CONTRACTOR
shall notify the member in accordance with TennCare rules and regulations and
the transition assessment protocol, and the member shall have the right to
appeal the determination (see Section 2.19.3.12 of this Agreement).    
2.9.6.8.14   Once completed, the CONTRACTOR shall submit to TENNCARE
documentation, as specified by TENNCARE to verify that the member’s needs can be
safely and effectively met in the community and within the cost neutrality cap.
Before transitioning a member the CONTRACTOR shall verify that the member has
been approved for enrollment in CHOICES Group 2 effective as of the planned
transition date.     2.9.6.8.15   The member’s care coordinator shall monitor
all aspects of the transition process and take immediate action to address any
barriers that arise during transition.     2.9.6.8.16   For members
transitioning to a setting other than a community-based residential alternative
setting, the care coordinator shall upon transition utilize the EVV system to
monitor the initiation and daily provision of services in accordance with the
member’s new plan of care, and shall take immediate action to resolve any
service gaps (see definition in Section 1).     2.9.6.8.17   For members who
will live independently in the community or whose on-site visit during
transition planning indicated an elevated risk, within the first twenty-four
(24) hours, the care coordinator shall visit the member in his/her residence.
During the initial ninety (90) day post-transition period, the care coordinator
shall conduct monthly face-to-face in-home visits to ensure that the plan of
care is being followed, that the plan of care continues to meet the member’s
needs, and the member has successfully transitioned to the community.    
2.9.6.8.18   For members transitioning to a community-based residential
alternative setting or who will live with a relative or other caregiver, within
the first twenty-four (24) hours the care coordinator shall contact the member
and within seven (7) days after the member has transitioned to the community,
the care coordinator shall visit the member in his/her new residence. During the
initial ninety (90) day post-transition period, the care coordinator shall
(1) at a minimum, contact the member by telephone each month to ensure that the
plan of care is being followed, that the plan of care continues to meet the
member’s needs, and the member has successfully transitioned to the community;
and (2) conduct additional face-to-face visits as necessary to address issues
and/or concerns and to ensure that the member’s needs are met.     2.9.6.8.19  
The member’s care coordinator shall monitor hospitalizations and short-term
nursing facility stays for members who transition to identify and address issues
that may prevent the member’s long-term community placement.

Page 109 of 374



--------------------------------------------------------------------------------



 



  2.9.6.8.20   The CONTRACTOR shall monitor hospitalizations and nursing
facility re-admission for members who transition from a nursing facility to the
community to identify issues and implement strategies to improve transition
outcomes.     2.9.6.8.21   The CONTRACTOR shall be permitted to coordinate or
subcontract with local community-based organizations to assist in the
identification, planning and facilitation processes related to nursing
facility-to-community transitions.     2.9.6.8.22   The CONTRACTOR shall develop
and implement any necessary assessment tools, transition plan templates,
protocols, or training necessary to ensure that issues that may hinder a
member’s successful transition are identified and addressed. Any tool, template,
or protocol must be prior approved in writing by TENNCARE.

  2.9.6.9   Ongoing Care Coordination

  2.9.6.9.1   For Members in CHOICES Group 1     2.9.6.9.1.1   The CONTRACTOR
shall provide for the following ongoing care coordination to CHOICES members in
Group 1:     2.9.6.9.1.1.1   Develop protocols and processes to work with
nursing facilities to coordinate the provision of care. At minimum, a care
coordinator assigned to a resident of the nursing facility shall participate in
quarterly Grand Rounds (as defined in Section 1). At least two of the Grand
Rounds per year shall be conducted on-site in the facility, and the Grand Rounds
shall identify and address any member who has experienced a potential
significant change in needs or circumstances (see Section 2.9.6.9.1.1.5) or
about whom the nursing facility or MCO has expressed concerns;     2.9.6.9.1.1.2
  Develop and implement targeted strategies to improve health, functional, or
quality of life outcomes, e.g., related to disease management or pharmacy
management, or to increase and/or maintain functional abilities;    
2.9.6.9.1.1.3   Coordinate with the nursing facility as necessary to facilitate
access to physical health and/or behavioral health services needed by the member
and to help ensure the proper management of the member’s acute and/or chronic
health conditions, including services covered by the CONTRACTOR that are beyond
the scope of the nursing facility services benefit;     2.9.6.9.1.1.4  
Intervene and address issues as they arise regarding payment of patient
liability amounts and assist in interventions to address untimely or non-payment
of patient liability in order to avoid the consequences of non-payment; and    
2.9.6.9.1.1.5   At a minimum, the CONTRACTOR shall consider the following a
potential significant change in needs or circumstances for CHOICES Group 1
members who are residing in a nursing facility and contact the nursing facility
to determine if a visit and reassessment is needed:     2.9.6.9.1.1.5.1  
Pattern of recurring falls;     2.9.6.9.1.1.5.2   Incident, injury or complaint;

Page 110 of 374



--------------------------------------------------------------------------------



 



  2.9.6.9.1.1.5.3   Report of abuse or neglect;     2.9.6.9.1.1.5.4   Frequent
hospitalizations; or     2.9.6.9.1.1.5.5   Prolonged or significant change in
health and/or functional status.

  2.9.6.9.2   For Members in CHOICES Groups 2 and 3

  2.9.6.9.2.1   The CONTRACTOR shall provide for the following ongoing care
coordination to CHOICES members in Groups 2 and 3:     2.9.6.9.2.1.1  
Coordinate a care planning team, developing a plan of care and updating the plan
as needed;     2.9.6.9.2.1.2   During the development of the member’s plan of
care and as part of the annual updates, the care coordinator shall discuss with
the member his/her interest in consumer direction of HCBS;     2.9.6.9.2.1.3  
During the development of the member’s plan of care, the care coordinator shall
educate the member about his/her ability to use advance directives and document
the member’s decision in the member’s file;     2.9.6.9.2.1.4   Ensure the plan
of care addresses the member’s desired outcomes, needs and preferences;    
2.9.6.9.2.1.5   For members in CHOICES Group 2, each time a member’s plan of
care is updated to change the level or type of service, document in accordance
with TENNCARE policy that the projected total cost of HCBS, home health care and
private duty nursing is less than the member’s cost neutrality cap. The
CONTRACTOR shall monitor utilization to identify members who may exceed the cost
neutrality cap and to intervene as necessary to maintain the member’s community
placement. The CONTRACTOR shall also educate members in CHOICES Group 2 about
the cost neutrality cap and what will happen if the cap is met;    
2.9.6.9.2.1.6   For members in CHOICES Group 3, determine whether the cost of
HCBS, excluding minor home modifications, will exceed the expenditure cap for
CHOICES Group 3. The CONTRACTOR shall continuously monitor a member’s
expenditures and work with the member when he/she is approaching the limit
including identifying non-long term care services that will be provided when the
limit has been met to prevent/delay the need for institutionalization. Each time
the plan of care for a member in CHOICES Group 3 is updated, the CONTRACTOR
shall educate the member about the expenditure cap;     2.9.6.9.2.1.7   For new
services in an updated plan of care, the care coordinator shall provide the
member with information about potential providers for each HCBS that will be
provided by the CONTRACTOR and assist members with any requests for information
that will help the member in choosing a provider and, if applicable, in changing
providers, subject to the provider’s capacity and willingness to provide
service;

Page 111 of 374



--------------------------------------------------------------------------------



 



  2.9.6.9.2.1.8   Upon the scheduled initiation of services identified in the
plan of care, the member’s care coordinator/care coordination team shall begin
monitoring to ensure that services have been initiated and continue to be
provided as authorized. This shall include ongoing monitoring via electronic
visit verification to ensure that services are provided in accordance with the
member’s plan of care, including the amount, frequency, duration and scope of
each service, in accordance with the member’s service schedule; and that
services continue to meet the member’s needs;     2.9.6.9.2.1.9   Identify and
address service gaps, ensure that back-up plans are implemented and effectively
working, and evaluate service gaps to determine their cause and to minimize gaps
going forward. The CONTRACTOR shall describe in policies and procedures the
process for identifying, responding to, and resolving service gaps in a timely
manner;     2.9.6.9.2.1.10   Identify changes to member’s risk, address those
changes and update the member’s risk agreement as necessary;     2.9.6.9.2.1.11
  Reassess a member’s needs and update a member’s plan of care in accordance
with requirements and timelines specified Sections 2.9.6.5 and 2.9.6.6;    
2.9.6.9.2.1.12   Maintain appropriate on-going communication with community and
natural supports to monitor and support their ongoing participation in the
member’s care;     2.9.6.9.2.1.13   For services not covered by the CONTRACTOR,
coordinate with community organizations that provide services that are important
to the health, safety and well-being of members. This may include but shall not
be limited to referrals to other agencies for assistance and assistance as
needed with applying for programs, but the CONTRACTOR shall not be responsible
for the provision or quality of non-covered services provided by other entities;
    2.9.6.9.2.1.14   Notify TENNCARE immediately, in the manner specified by
TENNCARE, if the CONTRACTOR determines that the needs of a member in CHOICES
Group 2 cannot be met safely in the community and within the member’s cost
neutrality cap;     2.9.6.9.2.1.15   Perform additional requirements for
consumer direction of HCBS as specified in Section 2.9.6.10; and    
2.9.6.9.2.1.16   At a minimum, the CONTRACTOR shall consider the following a
significant change in needs or circumstances for members in CHOICES Groups 2 and
3 residing in the community:     2.9.6.9.2.1.16.1   Change of residence or
primary caregiver or loss of essential social supports;     2.9.6.9.2.1.16.2  
Significant change in health and/or functional status;     2.9.6.9.2.1.16.3  
Loss of mobility;     2.9.6.9.2.1.16.4   An event that significantly increases
the perceived risk to a member; or

Page 112 of 374



--------------------------------------------------------------------------------



 



  2.9.6.9.2.1.17   Identify and immediately respond to problems and issues
including but not limited to circumstances that would impact the member’s
ability to continue living in the community.

  2.9.6.9.3   For ALL CHOICES Members

  2.9.6.9.3.1   The CONTRACTOR shall provide for the following ongoing care
coordination to all CHOICES members:     2.9.6.9.3.1.1   Conduct a level of care
reassessment at least annually and within five (5) business days of the
CONTRACTOR’s becoming aware that the member’s functional or medical status has
changed in a way that may affect level of care eligibility.     2.9.6.9.3.1.1.1
  If the level of care assessment indicates a change in the level of care or if
the assessment was prompted by a request by a member, a member’s representative
or caregiver or another entity for a change in level of services, the assessment
shall be forwarded to TENNCARE for determination;     2.9.6.9.3.1.1.2   If the
level of care assessment indicates no change in level of care, the CONTRACTOR
shall document the date the level of care assessment completed in the member’s
file; any level of care assessments prompted by a request for a change in level
of services shall be submitted to TENNCARE for determination.     2.9.6.9.3.1.2
  Facilitate access to physical and/or behavioral health services as needed,
including transportation to services as specified in Section 2.6.1 and
Attachment XI; except as provided in Sections 2.11.1.8 or 2.6.5, transportation
for HCBS is not included;     2.9.6.9.3.1.3   Monitor and ensure the provision
of covered physical health, behavioral health, and/or long-term care services as
well as services provided as a cost-effective alternative to other covered
services and ensure that services provided meet the member’s needs;    
2.9.6.9.3.1.4   Provide assistance in resolving concerns about service delivery
or providers;     2.9.6.9.3.1.5   Coordinate with a member’s PCP, specialists
and other providers, such as the member’s mental health case manager, to
facilitate a comprehensive, holistic, person-centered approach to care;    
2.9.6.9.3.1.6   Contact providers and workers on a periodic basis and coordinate
with providers and workers to collaboratively address issues regarding member
service delivery and to maximize community placement strategies;    
2.9.6.9.3.1.7   Share relevant information with and among providers and others
when information is available and it is necessary to share for the well-being of
the member;

Page 113 of 374



--------------------------------------------------------------------------------



 



  2.9.6.9.3.1.8   Determine the appropriate course as specified herein upon
(1) receipt of any contact made by or on behalf of a member, regardless of
source, which asserts that the member’s needs are not met by currently
authorized services; (2) the member’s hospitalization; or (3) other
circumstances which warrant review and potential modification of services
authorized for the member;     2.9.6.9.3.1.9   Ensure that all PASRR
requirements are met prior to the member’s admission to a nursing facility;    
2.9.6.9.3.1.10   Update consent forms as necessary; and     2.9.6.9.3.1.11  
Assure that the organization of and documentation included in the member’s file
meets all applicable CONTRACTOR standards.     2.9.6.9.3.2   The CONTRACTOR
shall provide to contract providers, including but not limited to hospitals,
nursing facilities, physicians, and behavioral health providers, and caregivers
information regarding the role of the care coordinator and shall request
providers and caregivers to notify a member’s care coordinator, as expeditiously
as warranted by the member’s circumstances, of any significant changes in the
member’s condition or care, hospitalizations, or recommendations for additional
services. The CONTRACTOR shall provide training to key providers and caregivers
regarding the value of this communication and remind them that the member
identification card indicates if a member is enrolled in CHOICES.    
2.9.6.9.3.3   The CONTRACTOR shall have systems in place to facilitate timely
communication between internal departments and the care coordinator to ensure
that each care coordinator receives all relevant information regarding his/her
members, e.g., member services, disease management, utilization management, and
claims processing. The care coordinator shall follow-up on this information as
appropriate, e.g., documentation in the member’s plan of care, monitoring of
outcomes, and, as appropriate, needs reassessment and updating the plan of care.
    2.9.6.9.3.4   The CONTRACTOR shall monitor and evaluate a member’s emergency
department and behavioral health crisis service utilization to determine the
reason for these visits. The care coordinator shall take appropriate action to
facilitate appropriate utilization of these services, e.g., communicating with
the member’s providers, educating the member, conducting a needs reassessment,
and/or updating the member’s plan of care and to better manage the member’s
physical health or behavioral health condition(s).

  2.9.6.9.3.5   The CONTRACTOR shall develop policies and procedures to ensure
that care coordinators are actively involved in discharge planning when a
CHOICES member is hospitalized. The CONTRACTOR shall define circumstances that
require that hospitalized CHOICES members receive a face-to-face visit to
complete a needs reassessment and an update to the member’s plan of care as
needed.

Page 114 of 374



--------------------------------------------------------------------------------



 



  2.9.6.9.3.6   The CONTRACTOR shall ensure that at each face-to-face visit the
care coordinator makes the following observations and documents the observations
in the member’s file:

  2.9.6.9.3.6.1   Member’s physical condition including observations of the
member’s skin, weight changes and any visible injuries;     2.9.6.9.3.6.2  
Member’s physical environment;     2.9.6.9.3.6.3   Member’s satisfaction with
services and care;     2.9.6.9.3.6.4   Member’s upcoming appointments;    
2.9.6.9.3.6.5   Member’s mood and emotional well-being;     2.9.6.9.3.6.6  
Member’s falls and any resulting injuries;     2.9.6.9.3.6.7   A statement by
the member regarding any concerns or questions; and     2.9.6.9.3.6.8   A
statement from the member’s representative or caregiver regarding any concerns
or questions (when the representative/caregiver is available).     2.9.6.9.3.7  
The CONTRACTOR shall identify and immediately respond to problems and issues
including but not limited to:     2.9.6.9.3.7.1   Service gaps; and    
2.9.6.9.3.7.2   Complaints or concerns regarding the quality of care rendered by
providers, workers, or care coordination staff.

  2.9.6.9.4   Minimum Care Coordinator Contacts

  2.9.6.9.4.1   The care coordinator shall conduct all needs assessment and care
planning activities, and shall make all minimum care coordinator contacts as
specified below in the member’s place of residence, except under extenuating
circumstances (such as assessment and care planning conducted during the
member’s hospitalization, or upon the member’s request), which shall be
documented in writing.     2.9.6.9.4.1.1   While the CONTRACTOR may grant a
member’s request to conduct certain care coordination activities outside his or
her place of residence, the CONTRACTOR is responsible for assessing the member’s
living environment in order to identify any modifications that may be needed and
to identify and address, on an ongoing basis, any issues which may affect the
member’s health, safety and welfare. Repeated refusal by the member to allow the
care coordinator to conduct visits in his or her home may, subject to review and
approval by TENNCARE, constitute grounds for disenrollment from CHOICES Groups 2
or 3, if the CONTRACTOR is unable to properly perform monitoring and other
contracted functions and to confirm that the member’s needs can be safely and
effectively met in the home setting.

Page 115 of 374



--------------------------------------------------------------------------------



 



  2.9.6.9.4.2   A member may initiate a request to opt out of some of the
minimum face-to-face contacts, but only with TENNCARE review of circumstances
and approval. The CONTRACTOR shall not encourage a member to request a reduction
in face-to- face visits by the care coordinator.     2.9.6.9.4.3   The
CONTRACTOR shall ensure that care coordinators assess each member’s need for
contact with the care coordinator, to meet the member’s individual need and
ensure the member’s health and welfare. At a minimum, CHOICES members shall be
contacted by their care coordinator according to the following timeframes:    
2.9.6.9.4.3.1   Members shall receive a face-to-face visit from their care
coordinator in their residence within the timeframes specified in
Sections 2.9.6.2.4, 2.9.6.2.5 and 2.9.6.3.     2.9.6.9.4.3.2   Members who are
newly admitted to a nursing facility when the admission has not been authorized
by the CONTRACTOR, shall receive a face-to-face visit from their care
coordinator within ten (10) days of notification of admission.     2.9.6.9.4.3.3
  Members in CHOICES Group 2 who have transitioned from a nursing facility to
the community shall be contacted per the applicable timeframe specified in
Section 2.9.6.8.     2.9.6.9.4.3.4   Within five (5) business days of scheduled
initiation of services, the member’s care coordinator/care coordination team
shall contact members in CHOICES Groups 2 and 3 who begin receiving HCBS after
the date of enrollment in CHOICES to confirm that services are being provided
and that the member’s needs are being met (such initial contact may be conducted
by phone).     2.9.6.9.4.3.5   Within five (5) business days of scheduled
initiation of HCBS in the updated plan of care, the member’s care
coordinator/care coordination team shall contact members in CHOICES Groups 2 and
3 to confirm that services are being provided and that the member’s needs are
being met (such initial contact may be conducted by phone).     2.9.6.9.4.3.6  
Members in CHOICES Group 1 (who are residents of a nursing facility) shall
receive a face-to-face visit from their care coordinator at least twice a year
at a reasonable interval.     2.9.6.9.4.3.7   Members in CHOICES Group 2 shall
be contacted by their care coordinator at least monthly either in person or by
telephone. These members shall be visited in their residence face-to-face by
their care coordinator at least quarterly.     2.9.6.9.4.3.8   Members in
CHOICES Group 3 shall be contacted by their care coordinator at least quarterly
either in person or by telephone. These members shall be visited in their
residence face-to-face by their care coordinator a minimum of semiannually.    
2.9.6.9.5   The CONTRACTOR shall ensure a member’s care coordinator/care
coordination team coordinates with Medicare payers, Medicare Advantage plans,
and Medicare

Page 116 of 374



--------------------------------------------------------------------------------



 



      providers as appropriate to coordinate the care and benefits of members
who are also eligible for Medicare (see Section 2.9.12).

  2.9.6.9.6   Member Case Files

  2.9.6.9.6.1   The care coordinator/care coordination team shall maintain
individual files for each assigned CHOICES member.     2.9.6.9.6.2   For members
in CHOICES Group 1, the files shall contain at a minimum:     2.9.6.9.6.2.1  
Pertinent demographic information regarding the member including the name and
contact information of any representative and a list of other persons authorized
by the member to have access to health care (including long-term care) related
information;     2.9.6.9.6.2.2   Any supplements to the nursing facility plan of
care, as applicable;     2.9.6.9.6.2.3   A signed acknowledgement of the
member’s patient liability amount and the member’s understanding regarding
his/her responsibility with respect to payment of patient liability, including
the potential consequences for non-payment; and     2.9.6.9.6.2.4   Transition
assessment and transition plan, if applicable.     2.9.6.9.6.3   For members in
CHOICES Groups 2 or 3, the files shall contain at a minimum:     2.9.6.9.6.3.1  
The most current plan of care, including the detailed plan for back-up providers
in situations when regularly scheduled providers are unavailable or do not
arrive as scheduled;     2.9.6.9.6.3.2   List of providers who will be providing
home health, private duty nursing and HCBS paid for by other payors;    
2.9.6.9.6.3.3   Written confirmation of the member’s decision regarding
participation in consumer direction of HCBS;     2.9.6.9.6.3.4   For members who
are self-directing any health care tasks, a copy of the physician’s order;    
2.9.6.9.6.3.5   For members in CHOICES Group 2, a completed risk assessment and
a risk agreement signed by the member or his/her representative; and
documentation that the person’s needs can be safely and effectively met in the
community and at a cost that does not exceed nursing facility care, including
signed acknowledgement of understanding by the member or his/her representative
that a change in needs or circumstances that would result in the cost neutrality
cap being exceeded or that would result in the CONTRACTOR’s inability to safely
and effectively meet the member’s needs in the community and within the cost
neutrality cap may result in the member’s disenrollment from CHOICES Group 2;  
  2.9.6.9.6.3.6   For members in CHOICES Group 2, the cost neutrality cap
provided by TENNCARE, a determination by the CONTRACTOR that the projected cost
of

Page 117 of 374



--------------------------------------------------------------------------------



 



      HCBS, home health, and private duty nursing services will not exceed the
member’s cost neutrality cap, and signed acknowledgement of understanding by the
member or his/her representative that a change in his/her needs or circumstances
that would result in the cost neutrality cap being exceeded or that would result
in the MCO’s inability to safely and effectively meet a member’s needs in the
community and within the cost neutrality cap may result in the member’s
disenrollment from CHOICES Group 2 ; and     2.9.6.9.6.3.7   For members in
CHOICES Group 3, signed acknowledgement regarding the expenditure cap.    
2.9.6.9.6.4   For all CHOICES members, files shall contain at a minimum:    
2.9.6.9.6.4.1   For CHOICES members in Groups 1 and 2, Freedom of Choice form
signed by the member or his/her representative;     2.9.6.9.6.4.2   Evidence
that a care coordinator/the care coordination team provided the member with
CHOICES member education materials (see Section 2.17.7 of this Agreement),
reviewed the materials, and provided assistance with any questions;    
2.9.6.9.6.4.3   Evidence that a care coordinator/the care coordination team
provided the member with education about the member’s ability to use an advance
directive and documentation of the member’s decision;     2.9.6.9.6.4.4   The
most recent level of care assessment and needs assessment (if applicable);    
2.9.6.9.6.4.5   Documentation of the member’s choice of contract providers for
long-term care services;     2.9.6.9.6.4.6   Signed consent forms as necessary
in order to share confidential information with and among providers consistent
with all applicable state and federal laws and regulations;     2.9.6.9.6.4.7  
A list of emergency contacts approved by the member;     2.9.6.9.6.4.8  
Documentation of observations completed during face-to-face contact by the care
coordinator; and     2.9.6.9.6.4.9   The member’s TennCare eligibility end date.

  2.9.6.10   Additional Requirements for Care Coordination Regarding Consumer
Direction of HCBS

  2.9.6.10.1   In addition to the roles and responsibilities otherwise specified
in this Section 2.9.6, the CONTRACTOR shall ensure that the following additional
care coordination functions related to consumer direction of HCBS are fulfilled.
    2.9.6.10.2   The CONTRACTOR shall be responsible for providing all needed
eligible HCBS using contract providers until all necessary requirements have
been fulfilled in order to implement consumer direction of HCBS, including but
not limited to: the FEA verifies that workers for these services meet all
necessary requirements (see Section

Page 118 of 374



--------------------------------------------------------------------------------



 



  2.9.7.6.1   of this Agreement); service agreements are completed and signed;
and authorizations for consumer directed services are in place. The CONTRACTOR,
in conjunction with the FEA, shall facilitate a seamless transition between
contract providers and workers and ensure that there are no interruptions or
gaps in services.

  2.9.6.10.3   If a member is interested in participating in consumer direction
of HCBS and the member does not intend to appoint a representative, the care
coordinator shall determine the extent to which the member may require
assistance to direct his/her services (see Section 2.9.7.4.5). If the care
coordinator determines that the member requires assistance to direct his/her
services, based upon the results of a completed self-assessment instrument
developed by TENNCARE, the care coordinator shall inform the member that he/she
will need to designate a representative to assume the consumer direction
functions on his/her behalf (see Section 2.9.7.4.5.1).     2.9.6.10.4   The
member’s care coordinator/care coordination team shall ensure that the person
identified to serve as the representative meets all qualifications (see
Section 2.9.7.2.1) and that a representative agreement is completed and signed
by the member prior to forwarding a referral to the FEA (see Section 2.9.7.4.7).
    2.9.6.10.5   Within two (2) business days of signing the representative
agreement or completion of the self-assessment instrument if the member does not
use a representative, the CONTRACTOR shall forward to the FEA a referral
initiating the member’s participation in consumer direction of HCBS.    
2.9.6.10.6   The care coordinator, in conjunction with the FEA, shall assist the
member and/or the representative as needed in developing a back-up plan for
consumer direction that adequately identifies how the member will address
situations when a scheduled worker fails to show up. The member and his/her
representative (as applicable) shall have primary responsibility for the
development of the back-up plan for consumer directed services. The back-up plan
shall include the names and telephone number of contacts for alternate care, the
order in which contact shall be made and the services to be provided by
contacts. Back-up workers may include paid and non-paid supports; however, it is
the responsibility of the member electing consumer direction and/or his/her
representative to secure paid (as well as unpaid) back-up staff who are willing
and available to serve in this capacity. The CONTRACTOR shall not be expected or
required to maintain contract providers “on standby” to serve in a backup
capacity for services a member has elected to receive through consumer
direction. All persons and/or organizations noted in back-up plan for consumer
directed services shall first be contacted by the member and/or representative
to determine their willingness and availability to serve as back-up workers. The
care coordinator shall follow-up with these persons and/or organizations to
confirm their willingness and availability to provide care when needed.    
2.9.6.10.7   On an ongoing basis, the CONTRACTOR shall ensure that needs
reassessments and updates to the plan of care occur per requirements specified
in Sections 2.9.6.9 of this Agreement. The care coordinator shall ensure that
the member’s supports broker is invited to participate in these meetings.    
2.9.6.10.8   Within two (2) business days of receipt of the notification from
the FEA indicating that all requirements have been fulfilled and the date that
the consumer direction can begin for a member, the CONTRACTOR shall forward to
the FEA an authorization

Page 119 of 374



--------------------------------------------------------------------------------



 



      for consumer directed services for that member. Each authorization for
consumer directed services shall include the required elements for a referral
(see Section 2.9.7.4.7) including: authorized service, authorized units of
service, including amount, frequency and duration, start and end dates, and
service code.     2.9.6.10.9   The member’s care coordinator/care coordination
team shall work with and coordinate with a member’s supports broker in
implementing and monitoring consumer direction of HCBS (see Section 2.9.7.3.4).
    2.9.6.10.10   The CONTRACTOR shall establish a process that allows for the
efficient exchange of all relevant member information between the CONTRACTOR and
the FEA.     2.9.6.10.11   The care coordinator shall determine a member’s
interest in enrolling in or continuing to participate in consumer direction
annually and shall document the member’s decision in the member’s plan of care.
    2.9.6.10.12   If at any time the care coordinator or FEA suspects abuse or
neglect on the part of the representative or worker, the care coordinator and/or
FEA shall report the allegations to the CONTRACTOR. The CONTRACTOR shall report
the representative and/or worker to APS. The representative and/or worker shall
immediately be released from his/her duties until the APS investigation is
complete. The care coordinator shall work with the member to find a new
representative, and the FEA shall work with the member to find a suitable
replacement worker. If the allegations are substantiated as a result of the APS
investigation, the representative and/or worker shall no longer be allowed to
participate in the CHOICES program in any capacity.     2.9.6.10.13   In the
event the CONTRACTOR believes that it cannot safely and effectively serve the
member in the community, the care coordinator, with the assistance of and input
from the FEA, shall review with the member the previously developed risk
agreement and update it to ensure that any additional identified risks are
incorporated and measures are identified to mitigate risks. The representative
(if applicable) shall participate in the process. The updated risk assessment
shall be signed by the member or representative and the care coordinator. A copy
shall be given to the member or representative. The care coordinator and the FEA
shall file a copy in the member’s files. If the CONTRACTOR does not believe the
member can be safely and effectively served in the community, the CONTRACTOR may
request to involuntarily withdraw the member from consumer direction of HCBS
(see Section 2.9.7.9).

  2.9.6.11   Care Coordination Staff

  2.9.6.11.1   The CONTRACTOR shall establish qualifications for care
coordinators. At a minimum, care coordinators shall be an RN or LPN or have a
bachelor’s degree in social work, nursing or other health care profession. A
care coordinator’s direct supervisor shall be a licensed social worker or
registered nurse with a minimum of two (2) years of relevant health care
(preferably long-term care) experience.     2.9.6.11.2   If the CONTRACTOR
elects to use a care coordination team, the CONTRACTOR’s policies and procedures
shall specify the qualifications, experience and training of each member of the
team and ensure that functions specific to the assigned care coordinator are
performed by a qualified care coordinator (see Section 2.9.6.4.4).

Page 120 of 374



--------------------------------------------------------------------------------



 



  2.9.6.11.3   The CONTRACTOR shall ensure an adequate number of care
coordinators are available and that sufficient staffing ratios are maintained to
address the needs of CHOICES members and meet all the requirements described in
this Agreement.     2.9.6.11.4   The CONTRACTOR shall monitor staffing ratios
and adjust ratios as necessary to ensure that care coordinators are able to meet
the requirements of this Agreement and address members’ needs.     2.9.6.11.5  
While care coordination staffing ratios are not specified, the CONTRACTOR shall
submit to TennCare for review and approval at least 120 days in advance of
CHOICES implementation in the Grand Region covered by this Agreement a Care
Coordination Staffing Plan, which shall specify the number of care coordinators,
care coordination supervisors, other care coordination team members the
CONTRACTOR plans to initially employ, the ratio of care coordinators to members
the CONTRACTOR plans to maintain, an explanation of the methodology for
determining such ratio, and how the CONTRACTOR will ensure that such ratios are
sufficient to fulfill the requirements specified in this Agreement and roles and
responsibilities for each member of the care coordination team. TENNCARE shall
notify the CONTRACTOR in writing if the Care Coordination Staffing Plan is
insufficient and may require modifications to ensure, prior to implementation of
CHOICES, that the CONTRACTOR has sufficient care coordination staff. After
CHOICES has been implemented, the CONTRACTOR shall notify TENNCARE in writing of
substantive changes to its Care Coordination Staffing Plan, including a variance
of twenty (20) percent or more from the planned staffing ratio. TENNCARE may
request changes in the CONTRACTOR’s Care Coordination Staffing Plan at any time
it determines that the CONTRACTOR does not have sufficient care coordination
staff to properly and timely perform its obligations under this Agreement.    
2.9.6.11.6   The CONTRACTOR shall establish a system to assign care coordinators
and to notify the member of his/her assigned care coordinator’s name and contact
information in accordance with Section 2.9.6.4.3.     2.9.6.11.7   The
CONTRACTOR shall ensure that members have a telephone number to call to directly
contact (without having to disconnect or place a second call) their care
coordinator or a member of their care coordination team (if applicable) during
normal business hours. If the member’s care coordinator or a member of the
member’s care coordination team is not available, the call shall be answered by
another qualified staff person in the care coordination unit. If the call
requires immediate attention from a care coordinator, the staff member answering
the call shall immediately transfer the call to the member’s care coordinator
(or another care coordinator if the member’s care coordinator is not available)
as a “warm transfer” (see definition in Section 1). After normal business hours,
calls that require immediate attention by a care coordinator shall be
transferred to a care coordinator as specified in Section 2. 18.1.6.    
2.9.6.11.8   The CONTRACTOR shall permit members to change to a different care
coordinator if the member desires and there is an alternative care coordinator
available. Such availability may take into consideration the CONTRACTOR’s need
to efficiently deliver care coordination in accordance with requirements
specified herein, including

Page 121 of 374



--------------------------------------------------------------------------------



 



      for example, the assignment of a single care coordinator to all CHOICES
members receiving nursing facility or community-based residential alternative
services from a particular provider. Subject to the availability of an
alternative care coordinator, the CONTRACTOR may impose a six (6) month lock-in
period with an exception for cause after a member has been granted one
(1) change in care coordinators.     2.9.6.11.9   In order to ensure quality and
continuity of care, the CONTRACTOR shall make efforts to minimize the number of
changes in care coordinator assigned to a member. A CONTRACTOR initiated change
in care coordinators may be appropriate in the following circumstances:    
2.9.6.11.9.1   Care coordinator is no longer employed by the CONTRACTOR;    
2.9.6.11.9.2   Care coordinator has a conflict of interest and cannot serve the
member;     2.9.6.11.9.3   Care coordinator is on temporary leave from
employment; and     2.9.6.11.9.4   Care coordinator caseloads must be adjusted
due to the size or intensity of an individual care coordinator’s caseload.    
2.9.6.11.10   The CONTRACTOR shall develop policies and procedures regarding
notice to members of care coordinator changes initiated by either the CONTRACTOR
or the member, including advance notice of planned care coordinator changes
initiated by the CONTRACTOR.     2.9.6.11.11   The CONTRACTOR shall ensure
continuity of care when care coordinator changes are made whether initiated by
the member or by the CONTRACTOR. The CONTRACTOR shall demonstrate use of best
practices by encouraging newly assigned care coordinators to attend a
face-to-face transition visit with the member and the out-going care coordinator
when possible.     2.9.6.11.12   The CONTRACTOR shall provide initial training
to newly hired care coordinators and ongoing training at least annually to care
coordinators. Initial training topics shall include at a minimum:    
2.9.6.11.12.1   The CHOICES program including a description of the CHOICES
groups; eligibility for CHOICES enrollment; enrollment in CHOICES; enrollment
targets for Groups 2 and 3, including reserve capacity and administration of
waiting lists; and CHOICES benefits, including benefit limits, the individual
cost neutrality cap for Group 2, the expenditure cap for Group 3, and the
limited benefit package for members enrolled on the basis of Immediate
Eligibility;     2.9.6.11.12.2   Facilitating CHOICES enrollment for current
members;     2.9.6.11.12.3   Level of care and needs assessment and
reassessment, development of a plan of care, and updating the plan of care
including training on the tools and protocols;     2.9.6.11.12.4   Development
and implementation of back-up plans;     2.9.6.11.12.5   Consumer direction of
HCBS;

Page 122 of 374



--------------------------------------------------------------------------------



 



  2.9.6.11.12.6   Self-direction of health care tasks;     2.9.6.11.12.7  
Coordination of care for duals;     2.9.6.11.12.8   Electronic visit
verification;     2.9.6.11.12.9   Conducting a home visit and use of the
monitoring checklist;     2.9.6.11.12.10   How to immediately identify and
address service gaps;     2.9.6.11.12.11   Management of critical transitions
(including hospital discharge planning);     2.9.6.11.12.12   Nursing facility
diversion;     2.9.6.11.12.13   Nursing facility to community transitions,
including training on tools and protocols;     2.9.6.11.12.14   For members in
CHOICES Group 1, members’ responsibility regarding patient liability, including
the consequences of not paying patient liability;     2.9.6.11.12.15  
Alzheimer’s, dementia and cognitive impairments;     2.9.6.11.12.16   Traumatic
brain injury;     2.9.6.11.12.17   Physical disabilities;     2.9.6.11.12.18  
Disease management;     2.9.6.11.12.19   Behavioral health;     2.9.6.11.12.20  
Evaluation and management of risk;     2.9.6.11.12.21   Identifying and
reporting abuse/neglect (see Section 2.24.4);     2.9.6.11.12.22   Fraud and
abuse, including reporting fraud and abuse;     2.9.6.11.12.23   Advance
directives and end of life care;     2.9.6.11.12.24   HIPAA;     2.9.6.11.12.25
  Cultural competency;     2.9.6.11.12.26   Disaster planning; and    
2.9.6.11.12.27   Available community resources for non-covered services.    
2.9.6.11.13   The CONTRACTOR shall establish roles and job responsibilities for
care coordinators. The job responsibilities shall include a description of
activities and required timeframes for completion. These activities shall
include the requirements specified in this Section 2.9.6.

Page 123 of 374



--------------------------------------------------------------------------------



 



  2.9.6.12   Care Coordination Monitoring

  2.9.6.12.1   The CONTRACTOR shall develop a comprehensive program for
monitoring, on an ongoing basis, the effectiveness of its care coordination
processes. The CONTRACTOR shall immediately remediate all individual findings
identified through its monitoring process, and shall also track and trend such
findings and remediations to identify systemic issues of poor performance and/or
non-compliance, implement strategies to improve care coordination processes and
resolve areas of non-compliance, and shall measure the success of such
strategies in addressing identified issues. At a minimum, the CONTRACTOR shall
ensure that:     2.9.6.12.1.1   Care coordination tools and protocols are
consistently and objectively applied and outcomes are continuously measured to
determine effectiveness and appropriateness of processes;     2.9.6.12.1.2  
Level of care assessments and reassessments occur on schedule and are submitted
to TENNCARE in accordance with requirements in Section 2.9.6.9.3.1.1;    
2.9.6.12.1.3   Needs assessments and reassessment, as applicable, occur on
schedule and in compliance with this Agreement;     2.9.6.12.1.4   Plans of care
for CHOICES Groups 2 and 3 are developed and updated on schedule and in
compliance with this Agreement;     2.9.6.12.1.5   Plans of care for CHOICES
Groups 2 and 3 reflect needs identified in the needs assessment and reassessment
process;     2.9.6.12.1.6   Plans of care for CHOICES Groups 2 and 3 are
appropriate and adequate to address member needs;     2.9.6.12.1.7   Services
are delivered as described in the plan of care and authorized by the CONTRACTOR;
    2.9.6.12.1.8   Services are appropriate to address the member’s needs;    
2.9.6.12.1.9   Services are delivered in a timely manner;     2.9.6.12.1.10  
Service utilization is appropriate;     2.9.6.12.1.11   Service gaps are
identified and addressed in a timely manner;     2.9.6.12.1.12   Minimum care
coordinator contacts are conducted;     2.9.6.12.1.13   Care
coordinator-to-member ratios are appropriate;     2.9.6.12.1.14   The cost
neutrality cap for members in CHOICES Group 2 and the expenditure cap for
members in CHOICES Group 3 are monitored and appropriate action is taken if a
member is nearing or exceeds his/her cost neutrality or expenditure cap; and

Page 124 of 374



--------------------------------------------------------------------------------



 



  2.9.6.12.1.15   That benefit limits are monitored and that appropriate action
is taken if a member is nearing or exceeds a benefit limit.     2.9.6.12.2   The
CONTRACTOR shall provide to TENNCARE the reports required by Section 2.30.    
2.9.6.12.3   The CONTRACTOR shall purchase and implement an electronic visit
verification system to monitor member receipt and utilization of HCBS including
at a minimum, personal care, attendant care, homemaker services and
home-delivered meals. The CONTRACTOR shall select its own electronic visit
verification vendor and shall ensure, in the development of such system, the
following minimal functionality:     2.9.6.12.3.1   The ability to log the
arrival and departure of individual provider staff person or consumer direction
worker;     2.9.6.12.3.2   The ability to verify in accordance with business
rules that services are being delivered in the correct location (e.g., the
member’s home);     2.9.6.12.3.3   The ability to verify the identity of the
individual provider staff person or worker providing the service to the member;
    2.9.6.12.3.4   The ability to match services provided to a member with
services authorized in the plan of care;     2.9.6.12.3.5   The ability to
ensure that the provider/worker delivering the service is authorized to deliver
such services;     2.9.6.12.3.6   The ability to establish a schedule of
services for each member which identifies the time at which each service is
needed, and the amount, frequency, duration and scope of each service, and to
ensure adherence to the established schedule;     2.9.6.12.3.7   The ability to
provide immediate (i.e., “real time”) notification to care coordinators if a
provider or worker does not arrive as scheduled or otherwise deviates from the
authorized schedule so that service gaps and the reason the service was not
provided as scheduled, are immediately identified and addressed, including
through the implementation of back-up plans, as appropriate;     2.9.6.12.3.8  
The ability for a provider of home-delivered meals to log in and enter the meals
that have been delivered during the day, including the member’s name, time
delivered and the reason a meal was not delivered (when applicable);    
2.9.6.12.3.9   The ability for a provider, e.g., adult day care provider, to log
in and enter attendance for the day;     2.9.6.12.3.10   The ability for the
provider/worker to submit claims to the CONTRACTOR (claims from workers shall be
submitted initially to the FEA, and the FEA shall provide claims information to
the CONTRACTOR as specified in the subcontract with the FEA; see Section 2.26);
and     2.9.6.12.3.11   The ability to reconcile paid claims with service
authorizations.

Page 125 of 374



--------------------------------------------------------------------------------



 



  2.9.6.12.4   The CONTRACTOR shall not require that provider staff delivering
home-delivered meals log in at arrival and departure. Instead, the provider may
opt to log in on a daily basis after meals have been delivered and enter
information on all the meals that were delivered that day (see
Section 2.9.6.12.3.8 above).     2.9.6.12.5   The CONTRACTOR shall monitor and
use information from the electronic visit verification system to verify that
services are provided as specified in the plan of care, and in accordance with
the established schedule, including the amount, frequency, duration, and scope
of each service, and that services are provided by the authorized
provider/worker; and to identify and immediately address service gaps, including
late and missed visits. The CONTRACTOR shall monitor services anytime a member
is receiving services, including after the CONTRACTOR’s regular business hours.
    2.9.6.12.6   The CONTRACTOR shall develop and maintain an electronic case
management system that includes the functionality to ensure compliance with all
requirements specified in the Section 1115 TennCare Demonstration Waiver,
federal and state laws and regulations, this Agreement, and TennCare policies
and protocols, including but not limited to the following:     2.9.6.12.6.1  
The ability to capture and track key dates and timeframes specified in this
Agreement, e.g., as applicable, date of referral for potential CHOICES
enrollment, date the level of care assessment and plan of care were submitted to
TENNCARE, date of CHOICES enrollment, date of development of the plan of care,
date of authorization of the plan of care, date of initial service delivery for
each service in the plan of care, date of each level of care and needs
reassessment, date of each update to the plan of care, and dates regarding
transition from a nursing facility to the community;     2.9.6.12.6.2   The
ability to capture and track compliance with minimum care coordination contacts
as specified in Section 2.9.6.9.4 of this Agreement;     2.9.6.12.6.3   The
ability to notify the care coordinator about key dates, e.g., TennCare
eligibility end date, date for annual level of care reassessment, date of needs
reassessment, and date for update to the plan of care;     2.9.6.12.6.4   The
ability to capture and track eligibility/enrollment information, level of care
assessments and reassessments, and needs assessments and reassessments;    
2.9.6.12.6.5   The ability to capture and monitor the plan of care;    
2.9.6.12.6.6   The ability to track requested and approved service
authorizations, including covered long-term care services and any services
provided as a cost-effective alternative to other covered services;    
2.9.6.12.6.7   The ability to document all referrals received by the care
coordinator on behalf of the member for covered long-term care services; home
health and private duty nursing services; other physical or behavioral health
services needed to help the member maintain or improve his or her physical or
behavioral health status or functional abilities and maximize independence; and
other social support services and assistance needed in order to ensure the
member’s health, safety and welfare,

Page 126 of 374



--------------------------------------------------------------------------------



 



      and as applicable, to delay or prevent the need for more expensive
institutional placement, including notes regarding how such referral was handled
by the care coordinator;     2.9.6.12.6.8   The ability to establish a schedule
of services for each member which identifies the time at which each service is
needed and the amount, frequency, duration and scope of each service;    
2.9.6.12.6.9   The ability to provide, via electronic interface with the
electronic visit verification system, service authorizations on behalf of a
CHOICES member, including the schedule at which each service is needed;    
2.9.6.12.6.10   The ability to provide, via electronic interface with the FEA,
referrals and service authorizations;     2.9.6.12.6.11   The ability to track
service delivery against authorized services and providers;     2.9.6.12.6.12  
The ability to track actions taken by the care coordinator to immediately
address service gaps; and     2.9.6.12.6.13   The ability to document case notes
relevant to the provision of care coordination.

2.9.7 Consumer Direction of HCBS

  2.9.7.1   General

  2.9.7.1.1   The CONTRACTOR shall offer consumer direction of HCBS to all
CHOICES Group 2 and 3 members who are determined by a care coordinator, through
the needs assessment/reassessment process, to need attendant care, personal
care, homemaker, in-home respite, companion care services and/or any other
service specified in TennCare rules and regulations as available for consumer
direction. (Companion care is only available for persons electing consumer
direction of HCBS.) A service that is not specified in TennCare rules and
regulations as available for consumer direction shall not be consumer directed.
Consumer direction in CHOICES affords members the opportunity to have choice and
control over how eligible HCBS are provided, who provides the services and how
much workers are paid for providing care, up to a specified maximum amount
established by TENNCARE (see Section 2.9.7.6.11). Member participation in
consumer direction of HCBS is voluntary. Members may elect to participate in or
withdraw from consumer direction of HCBS at any time, service by service,
without affecting their enrollment in CHOICES. To the extent possible, the
member shall provide his/her care coordinator ten (10) days advance notice
regarding his/her intent to no longer direct one or more eligible HCBS or to
withdraw from participation in consumer direction of HCBS entirely. The
CONTRACTOR shall respond to the member’s request in keeping with the timeframes
and processes set forth in this Section, in order to facilitate a seamless
transition to appropriate service delivery. TENNCARE shall establish reasonable
limitations on the frequency with which members may opt into and out of consumer
direction of HCBS.

Page 127 of 374



--------------------------------------------------------------------------------



 



  2.9.7.1.2   Consumer direction is a process by which eligible HCBS are
delivered; it is not a service. If a member chooses not to direct his/her care,
he/she shall receive authorized HCBS through contract providers. While the
denial of a member’s request to participate in consumer direction or the
termination of a member’s participation in consumer direction gives rise to due
process including the right to fair hearing, such appeals shall be processed by
the TennCare Division of Long Term Care rather than the TennCare Solutions
Units, which manages medical appeals pertaining to TennCare benefits (i.e.,
services).     2.9.7.1.3   Members who participate in consumer direction of HCBS
choose either to serve as the employer of record of their workers or to
designate a representative (see definition below in Section 2.9.7.2.1) to serve
as the employer of record on his/her behalf. As the employer of record the
member or his/her representative is responsible for the following:    
2.9.7.1.3.1   Hiring/Firing workers;     2.9.7.1.3.2   Determining workers’
duties and developing job descriptions;     2.9.7.1.3.3   Scheduling workers;  
  2.9.7.1.3.4   Supervising workers;     2.9.7.1.3.5   Evaluating worker
performance and addressing any identified deficiencies or concerns;    
2.9.7.1.3.6   Setting wages up to a specified maximum amount established by
TENNCARE;     2.9.7.1.3.7   Training workers to provide personalized care based
on the member’s needs and preferences;     2.9.7.1.3.8   Reviewing and approving
timesheets;     2.9.7.1.3.9   Reviewing and ensuring proper documentation for
services provided; and     2.9.7.1.3.10   Developing and activating as needed a
back-up plan to address instances when a scheduled worker does not show up.    
2.9.7.1.3.10.1   The back-up plan developed by the member may include both paid
and unpaid supports; however, it is the responsibility of the member electing
consumer direction and/or his/her representative to secure paid (as well as
unpaid) back-up staff who are willing and available to serve in this capacity
for consumer directed services. The CONTRACTOR shall not be expected or required
to maintain contract providers “on standby” to serve in a back-up capacity for
services a member has elected to receive through consumer direction. The member
must make arrangements for the provision of needed medical care and does not
have the option of going without needed services.     2.9.7.1.3.10.2   In some
respects, the back-up plan for consumer direction is similar to the backup plan
that contract providers are obligated to maintain (i.e., to address instances
where an agency staff person does not show up). As the employer of record, the

Page 128 of 374



--------------------------------------------------------------------------------



 



      member and/or representative have willingly taken on the responsibilities
that would otherwise be performed by the contract provider agency. However, the
back-up plan for consumer directed workers is more comprehensive in that it is
intended to facilitate the provision of needed care even when another paid
worker is not available and is thus comparable to and shall be integrated with
the backup plan which is part of the member’s plan of care and which also
addresses (as applicable) instances in which a contract provider is authorized
to provide care and the contract provider’s back-up plan fails. The CONTRACTOR
shall assess the adequacy of the back-up plan.     2.9.7.2   Representative    
2.9.7.2.1   A member may designate, or have appointed by a guardian, a
representative to assume the consumer direction responsibilities on his/her
behalf. A representative shall meet, at minimum the following requirements: be
at least 18 years of age, have a personal relationship with the member and
understand his/her support needs; know the member’s daily schedule and routine,
medical and functional status, medication regimen, likes and dislikes, and
strengths and weaknesses; and be physically present in the member’s residence on
a regular basis or at least at a frequency necessary to supervise and evaluate
workers.     2.9.7.2.2   In order to participate in consumer direction of HCBS
with the assistance of a representative, one of the following must apply:
(1) the member must have the ability to designate a person to serve as his/her
representative or (2) the member has a legally appointed representative who may
serve as the member’s representative.     2.9.7.2.3   The care coordinator shall
determine if the member requires assistance in carrying out the responsibilities
required for consumer direction and therefore requires a representative. The
member’s care coordinator/care coordination team shall verify that a
representative meets the qualifications as described in Section 2.9.7.2.1 above.
    2.9.7.2.4   A member’s representative shall not receive payment for serving
in this capacity and shall not serve as the member’s worker for any consumer
directed service. The CONTRACTOR shall use a representative agreement developed
by TENNCARE to document a member’s choice of a representative for consumer
direction of HCBS and the representative’s contact information, and to confirm
the individual’s agreement to serve as the representative and to accept the
responsibilities and perform the associated duties defined therein. Ongoing, the
fiscal employer agent (FEA) shall notify the CONTRACTOR within one (1) business
day when it becomes aware of any changes to a representative’s contact
information. Conversely, the CONTRACTOR shall notify the FEA within one
(1) business day when it becomes aware of any changes to a representative’s
contact information.     2.9.7.2.5   The representative agreement shall be
signed by the member (or person authorized to sign on member’s behalf which
shall not also be the representative for consumer direction) and the
representative in the presence of the care coordinator. The care coordinator
shall include the representative agreement in the member’s file and provide
copies to the member and/or the member’s representative and the FEA (see
Section 2.9.7.3 below).

Page 129 of 374



--------------------------------------------------------------------------------



 



  2.9.7.2.6   A member may change his/her representative at any time. To the
extent possible, the member shall notify his/her care coordinator ten (10) days
in advance of initiating a change in representatives. The CONTRACTOR shall
respond to the member’s request in keeping with the timeframes and processes set
forth in this Section, in order to facilitate a seamless transition to a new
representative. TENNCARE shall establish reasonable limitations on the frequency
with which members may change representatives. In the event a member’s
representative is unexpectedly no longer willing or able to fulfill the consumer
direction functions on behalf of the member, the CONTRACTOR shall, as soon as
possible, work with the member to find an alternate representative.    
2.9.7.2.7   The member’s care coordinator/care coordination team shall verify
that the new representative meets the qualifications as described in
Section 2.9.7.2.1 above. A new representative agreement shall be completed and
signed, in the presence of a care coordinator, prior to the new representative
assuming the respective responsibilities. The member’s care coordinator/care
coordination team shall immediately notify the FEA when a member changes his/her
representative and provide a copy of the representative agreement. The
CONTRACTOR shall facilitate a seamless transition to the new representative, and
ensure that there are no interruptions or gaps in services. As part of the needs
assessment and plan of care process, the care coordinator shall educate the
member about the importance of notifying the care coordinator prior to changing
a representative.     2.9.7.2.8   The FEA shall ensure that the new
representative signs all service agreements (see Section 2.9.7.6.6).     2.9.7.3
  Fiscal Employer Agent (FEA)     2.9.7.3.1   The CONTRACTOR shall enter into a
subcontract with the FEA specified by TENNCARE to provide assistance to members
choosing consumer direction.     2.9.7.3.2   The FEA shall fulfill, at a
minimum, the following financial administrative and supports broker functions
for all CHOICES members electing consumer direction of HCBS:     2.9.7.3.2.1  
Assign a supports broker to each CHOICES member electing to participate in
consumer direction of HCBS;     2.9.7.3.2.2   Assist in identifying and
addressing in the risk assessment and planning processes any additional risk
associated with receiving consumer directed services;     2.9.7.3.2.3   Provide
initial and ongoing training to members and their representatives (as
applicable) on consumer direction and other relevant issues (see Section 2.9.7.7
of this Agreement);     2.9.7.3.2.4   Verify worker qualifications, including,
as specified by TENNCARE, conduct background checks on workers, enroll workers
into Medicaid, assign provider Medicaid ID numbers, and hold Medicaid provider
agreements (see Section 2.9.7.6.1 of this Agreement);

Page 130 of 374



--------------------------------------------------------------------------------



 



  2.9.7.3.2.5   Provide initial and ongoing training to workers on consumer
direction and other relevant issues (see Section 2.9.7.7 of this Agreement);

  2.9.7.3.2.6   Assist the member and/or representative in developing and
updating service agreements (see Section 2.9.7.6.6);     2.9.7.3.2.7   Receive,
review and process timesheets;     2.9.7.3.2.8   Resolve timesheet
discrepancies;     2.9.7.3.2.9   Obtain documentation from the member and/or
representative to ensure that services were provided prior to payment of
timesheets;

  2.9.7.3.2.10   Withhold, file and pay applicable: federal, state and local
income taxes; employment and unemployment taxes; and worker’s compensation;

  2.9.7.3.2.11   Pay workers for services rendered;

  2.9.7.3.2.12   Facilitate resolution of any disputes regarding payment to
workers for services rendered;

  2.9.7.3.2.13   Monitor quality of services provided by workers; and

  2.9.7.3.2.14   Report to the CONTRACTOR on worker and/or staff identification
of, response to, participation in and/or investigation of critical incidents
(see Section 2.15.8).

  2.9.7.3.3   The FEA shall also fulfill, at a minimum, the following financial
administrative and supports broker functions for CHOICES members electing
consumer direction of HCBS on an as needed basis:     2.9.7.3.3.1   Assist the
member and/or representative in developing job descriptions;     2.9.7.3.3.2  
Assist the member and/or representative in locating and recruiting workers;

  2.9.7.3.3.3   Assist the member and/or representative in interviewing workers
(developing questions, evaluating responses);

  2.9.7.3.3.4   Assist the member and/or representative in scheduling workers;

  2.9.7.3.3.5   Assist the member and/or representative in managing and
monitoring payments to workers; and     2.9.7.3.3.6   Assist the member and/or
representative in monitoring and evaluating the performance of workers.

  2.9.7.3.4   The CONTRACTOR’s care coordination functions shall not duplicate
the supports broker functions performed by the FEA or its subcontractor. A
member’s care coordinator shall work with and coordinate with a member’s
supports broker in implementing and monitoring consumer direction.

Page 131 of 374



--------------------------------------------------------------------------------



 



  2.9.7.3.5   The CONTRACTOR’s subcontract with the FEA shall include the
provisions specified by TENNCARE in the model FEA subcontract. The subcontract
shall specify at a minimum the functions noted in Section 2.9.7.3.2 through
2.9.7.3.3. above (or a reference to the functions); the FEA’s responsibilities
for communicating with the CONTRACTOR, members and workers; customer service
requirements; processes and timeframes for authorizations of consumer directed
services; processes and timeframes for service initiation; requirements and
timeframes for processing employee payroll; process and requirements for
billing; systems requirements and information exchange requirements;
requirements for notifying MCO regarding readiness to initiate consumer
direction of HCBS for a member; role and responsibility for training staff,
contractors, members, representatives and workers regarding abuse and neglect
plan protocols as described in Section 2.24.4.3 of this Agreement; and role and
responsibility for critical incident reporting and management (see
Section 2.15.8.4.6 of this Agreement).

  2.9.7.3.6   The CONTRACTOR in collaboration with the FEA shall establish a
process that allows for the efficient exchange of all relevant member
information between the CONTRACTOR and the FEA.

  2.9.7.3.7   The CONTRACTOR and FEA shall develop a protocol for interfaces and
transfers of customer service inquiries per the requirements of Section 2.18 of
this Agreement.

  2.9.7.3.8   The CONTRACTOR shall provide to the FEA copies of all relevant
initial and updated member documents, including at a minimum, plans of care,
representative agreements and risk agreements. The CONTRACTOR shall provide to
the FEA all relevant documentation prior to service delivery.

  2.9.7.4   Needs Assessment/Plan of Care Process

  2.9.7.4.1   A CHOICES member may choose to direct needed eligible HCBS at
anytime: during CHOICES intake, through the needs assessment/reassessment and
plan of care and plan of care update processes; and outside of these processes.
The care coordinator shall assess the member’s needs for eligible HCBS per
requirements in Sections 2.9.6.2.4, 2.9.6.3 and 2.9.6.5, as applicable. The care
coordinator shall use the plan of care process (including updates) to identify
the eligible services that the member will direct and to facilitate the member’s
enrollment in consumer direction of HCBS.

  2.9.7.4.2   The CONTRACTOR shall obtain written confirmation of the member’s
decision to participate in consumer direction of HCBS.

  2.9.7.4.2.1   The care coordinator shall assist the member in identifying
which of the needed eligible HCBS shall be consumer directed, provided by
contract providers or a combination of both, in which case, there must be a set
schedule which clearly defines when contract providers will be utilized. The
CONTRACTOR shall not be expected or required to maintain contract providers “on
standby” to serve in a back-up capacity for services a member has elected to
receive through consumer direction.

  2.9.7.4.3   If the member intends to direct one or more needed eligible HCBS,
throughout the period of time that consumer direction is being initiated, the
CONTRACTOR shall arrange for the provision of needed HCBS through contract
providers in accordance

Page 132 of 374



--------------------------------------------------------------------------------



 



      with 2.9.6. The care coordinator shall obtain from the member his/her
choice of contract providers who will provide HCBS until such time as workers
are secured and ready to begin delivering care through consumer direction,.

  2.9.7.4.3.1   If a member has been assessed to need companion care services,
the CONTRACTOR shall identify non-residential services that will offer interim
support to address the member’s needs and assist the member in obtaining
contract providers for these services.

  2.9.7.4.4   The CONTRACTOR shall be responsible for providing all needed
eligible HCBS using contract providers until all necessary requirements have
been fulfilled in order to implement consumer direction of HCBS, including but
not limited to: the FEA verifies that workers for these services meet all
necessary requirements (see Section 2.9.7.6.1 of this Agreement); service
agreements are completed and signed; and authorizations for consumer directed
services are in place. The CONTRACTOR, in conjunction with the FEA, shall
facilitate a seamless transition between contract providers and workers and
ensure that there are no interruptions or gaps in services.

  2.9.7.4.5   The care coordinator shall determine if the member will appoint a
representative to assume the consumer direction functions on his/her behalf (see
Section 2.9.7.6.1 of this Agreement). If the member does not intend to appoint a
representative, the care coordinator shall determine the extent to which a
member requires assistance to participate in consumer direction of HCBS, based
upon the results of the member’s responses to the self-assessment instrument
developed by TENNCARE. The self- assessment instrument shall be completed by the
member with assistance from the member’s care coordinator as appropriate. The
care coordinator shall file the completed self-assessment in the member’s file.

  2.9.7.4.5.1   If, based on the results of the self-assessment, the care
coordinator determines that a member requires assistance to direct his/her
services, and the member has not already designated a representative to assume
the consumer direction functions, the care coordinator shall inform the member
that he/she will need to designate a representative to assume the consumer
direction functions on his/her behalf.

  2.9.7.4.5.2   The CONTRACTOR shall forward to TENNCARE for disposition,
pursuant to TennCare policy, any cases in which the CONTRACTOR plans to deny
participation in consumer direction because a care coordinator has determined
that the health, safety and welfare of the member would be in jeopardy if the
member participates in consumer direction without a representative but the
member does not want to appoint a representative to assist in directing his/her
services. The CONTRACTOR shall abide by TENNCARE’s decision.

  2.9.7.4.6   The member’s care coordinator/care coordination team shall ensure
that the person identified to serve as the representative meets all
qualifications (see Section 2.9.7.2.1 of this Agreement) and that a
representative agreement is completed and signed by the member and the person
prior to forwarding a referral to the FEA (see Section 2.9.7.4.7 below).

  2.9.7.4.7   Within two (2) business days of signing the representative
agreement, the CONTRACTOR shall forward to the FEA a referral initiating the
member’s

Page 133 of 374



--------------------------------------------------------------------------------



 



      participation in consumer direction of HCBS. The referral shall include at
a minimum: the date of the referral; the member’s name, address, telephone
number, social security number; the name of the representative and telephone
number, if applicable, (if known at the time) and social security number; member
TennCare ID number; member’s CHOICES enrollment date; eligible selected HCBS,
including amount, frequency and duration of each; and care coordinator name and
contact information. The CONTRACTOR shall also forward to the FEA a copy of the
written confirmation of the member’s decision to participate in consumer
direction of HCBS.

  2.9.7.4.8   Within two (2) business days of receipt of the referral, the FEA
shall assign a supports broker to the member and shall notify the care
coordinator of the assignment.

  2.9.7.4.9   Within five (5) days of receipt of the referral, the FEA shall
contact the member to inform the member of his/her assigned supports broker,
provide contact information for the supports broker, and to begin the process of
initiating consumer direction of HCBS.

  2.9.7.4.10   The care coordinator, in conjunction with the FEA, shall assist
the member and/or the representative as needed in developing a back-up plan for
consumer direction that adequately identifies how the member will address
situations when a scheduled worker fails to show up. The member and his/her
representative (as applicable) shall have primary responsibility for the
development of the back-up plan for consumer directed services. The back-up plan
shall include the names and telephone numbers of contacts for alternate care,
the order in which contact shall be made and the services to be provided by
contacts. Back-up workers may include paid and non-paid supports; however, it is
the responsibility of the member electing consumer direction and/or his/her
representative to secure paid (as well as unpaid) back-up staff who are willing
and available to serve in this capacity. The CONTRACTOR shall not be expected or
required to maintain contract providers “on standby” to serve in a backup
capacity for services a member has elected to receive through consumer
direction. All persons and/or organizations noted in back-up plan for consumer
directed services shall first be contacted by the member and/or representative
to determine their willingness and availability to serve as back-up workers. The
care coordinator shall follow-up with these persons and/or organizations to
confirm their willingness and availability to provide care when needed. The
CONTRACTOR shall give a copy of the back-up plan, and any updates, to the FEA.

  2.9.7.4.11   The care coordinator, with assistance from the FEA, shall assist
the member and/or the representative in reviewing and updating the risk
agreement (as prescribed in Section 2.9.6.9.2.1.10 of this Agreement) in order
to ensure that any additional risks associated with the member’s decision to
direct his/her services are taken into consideration and that additional
measures to mitigate these risks are identified. The representative (if
applicable) shall participate in the process. The updated risk agreement shall
be signed by the care coordinator and the member (or the member’s
representative). A copy of the risk agreement shall be given to the member or
the member’s representative and the FEA. The FEA and care coordinator shall file
a copy of the updated risk assessment in the member’s files.

Page 134 of 374



--------------------------------------------------------------------------------



 



  2.9.7.4.12   On an ongoing basis, the CONTRACTOR shall ensure that needs
reassessments and updates to the plan of care occur per requirements specified
in Sections 2.9.6.9 of this Agreement. The care coordinator shall ensure that
the member’s supports broker is invited to participate in these meetings.

  2.9.7.5   Authorizations for Consumer Directed Services and Service Initiation

  2.9.7.5.1   Consumer direction of HCBS shall not be initiated until all
requirements are fulfilled including but not limited to the following: (1) the
FEA verifies that the member’s employer and related documentation is in order;
(2) the FEA verifies that workers meet all qualifications, including
participation in required training; (3) there is a signed service agreement
specific to each individual worker (see Section 2.9.7.6.7 of this Agreement);
and (4) the CONTRACTOR issues to the FEA an authorization for consumer directed
services (see 2.9.7.5.6 below) for each service.

  2.9.7.5.2   The FEA shall work with the member to determine the appropriate
level of assistance necessary to recruit, interview and hire workers and provide
the assistance.

  2.9.7.5.3   Once potential workers are identified, the FEA shall verify that a
potential worker meets all applicable qualifications (see Section 2.9.7.6.1 of
this Agreement).

  2.9.7.5.4   The FEA shall ensure that a service agreement is signed between
the member or member’s representative and his/her worker within five
(5) business days following the FEA’s verification that a worker meets all
qualifications.

  2.9.7.5.5   Within ten (10) days of receipt of the referral and every ten
(10) days thereafter, the FEA shall update the care coordinator of the status of
completing required functions necessary to initiate consumer direction,
including obtaining workers for each identified consumer directed service and
anticipated timeframes by which qualified workers shall be secured and consumer
directed services may begin.

  2.9.7.5.6   The provision of consumer directed services shall begin as soon as
possible but no longer than sixty (60) days from the date of the CONTRACTOR’s
referral to the FEA. Prior to beginning the provision of consumer directed
services, the FEA shall notify the CONTRACTOR that all requirements have been
fulfilled, and the date that consumer directed services can begin. Within two
(2) business days of receipt of the notification from the FEA, the CONTRACTOR
shall forward to the FEA an authorization for consumer directed services. Each
authorization for consumer directed services shall include the required elements
for a referral (see Section 2.9.7.4.7 of this Agreement) including: authorized
service, authorized units of service, including amount, frequency and duration,
start and end dates, and service code.

  2.9.7.5.7   If initiation of consumer directed services does not begin within
sixty (60) days from the date of the CONTRACTOR’s referral to the FEA, the FEA
shall contact the CONTRACTOR regarding the cause of the delay. The CONTRACTOR
shall determine the appropriate next steps, including but not limited to whether
an extension is warranted or if the member is still interested in participating
in consumer direction of HCBS.

Page 135 of 374



--------------------------------------------------------------------------------



 



  2.9.7.5.8   Upon the scheduled start date of consumer directed services, the
member’s care coordinator/care coordination team shall begin monitoring to
ensure that services have been initiated and continue to be provided as
authorized. This shall include ongoing monitoring via electronic visit
verification to ensure that services are provided in accordance with the
member’s plan of care, including the amount, frequency, duration and scope of
each service, in accordance with the member’s service schedule. Upon the
identification of any gaps in care, the member’s care coordinator/care
coordination team shall contact the FEA who will be responsible for assisting
the member or his/her representative as needed in activating the member’s
back-up plan for consumer direction.

  2.9.7.5.9   Within five (5) business days of the scheduled start date of
consumer directed services as specified in the authorization of consumer
directed services a member of the care coordinator team shall contact the member
or his/her representative to confirm that services are being provided and that
the member’s needs are being met.

  2.9.7.5.10   On an ongoing basis, in addition to requirements specified above
in 2.9.7.5.3 – 2.9.7.5.7 above:

  2.9.7.5.10.1   The CONTRACTOR shall develop and forward to the FEA a new
authorization for consumer directed services when the following occur: a change
in the number of service units, or the frequency or duration of service
delivery; or a change in the services to be provided through consumer direction,
including the provision of a new service through consumer direction or
termination of a service through consumer direction.

  2.9.7.6   Worker Qualifications

  2.9.7.6.1   The FEA shall ensure that workers meet all requirements prior to
the worker providing services. The FEA shall ensure that workers: meet all
TennCare established requirements for providers of comparable, non-consumer
directed services; pass a background check which includes criminal background
check (including fingerprinting), or, as an alternative, a background check from
a licensed private investigation company, verification that the person’s name
does not appear on the State abuse registry, verification that the person’s name
does not appear on the state and national sexual offender registries and
licensure verification, as applicable; complete all required training, including
the training specified in Section 2.9.7.7 of this Agreement; complete all
required applications to become a TennCare provider; sign the TennCare provider
agreement; and are assigned a Medicaid provider ID number.

  2.9.7.6.1.1   A member cannot waive a background check for a potential worker.
The following findings shall disqualify a person from serving as a worker:    
2.9.7.6.1.1.1   Conviction of an offense involving physical, sexual or emotional
abuse, neglect, financial exploitation or misuse of funds, misappropriation of
property, theft from any person, violence against any person, or manufacture,
sale, possession or distribution of any drug;

Page 136 of 374



--------------------------------------------------------------------------------



 



  2.9.7.6.1.1.2   Entering of a plea of nolo contendere or when a jury verdict
of guilty is rendered but adjudication of guilt is withheld with respect to a
crime reasonably related to the nature of the position sought or held;

  2.9.7.6.1.1.3   Identification on the abuse registry;     2.9.7.6.1.1.4  
Identification on the state or national sexual offender registry;

  2.9.7.6.1.1.5   Failure to have a required license; and     2.9.7.6.1.1.6  
Refusal to cooperate with a background check.     2.9.7.6.1.2   In certain
instances a member may choose to hire a worker that fails a background check.
Exceptions to disqualification may be granted at the member’s discretion and
only if all of the following conditions are met:

  2.9.7.6.1.2.1   Offense is a misdemeanor;     2.9.7.6.1.2.2   Offense occurred
more than five (5) years ago;     2.9.7.6.1.2.3   Offense is not related to
physical or sexual or emotional abuse of another person;     2.9.7.6.1.2.4  
Offense does not involve violence against another person or the manufacture,
sale, or distribution of drugs; and     2.9.7.6.1.2.5   There is only one
disqualifying offense.

  2.9.7.6.2   The FEA shall make the decision regarding exceptions to
disqualification. In the event a member chooses to hire a worker that has failed
a background check but has met all of the conditions for an exception to
disqualification and the FEA has granted the exception, the FEA shall notify the
care coordinator prior to initiation of services provided by that worker.

  2.9.7.6.3   Workers are not required to be contract providers. The CONTRACTOR
shall not require a worker to sign a provider agreement or any other agreement
not specified by TENNCARE.     2.9.7.6.4   Members shall have the flexibility to
hire persons with whom they have a close personal relationship to serve as a
worker, such as a neighbor or a friend.

  2.9.7.6.5   Members may hire family members, excluding spouses, to serve as a
worker. A family member shall not be reimbursed for a service that he/she would
have otherwise provided without pay. The CONTRACTOR shall use the needs
assessment process (Section 2.9.6.5) to assess the member’s available existing
supports, including supports provided by family members.

  2.9.7.6.6   A member may have multiple workers or both a worker and a contract
provider for a given service, in which case, there must be a set schedule which
clearly defines when contract providers will be utilized. A member may elect to
have a worker provide more than one service.

Page 137 of 374



--------------------------------------------------------------------------------



 



  2.9.7.6.7   A member shall develop a service agreement with each worker. The
service agreement template shall be developed by TENNCARE and shall include, at
a minimum: the roles and responsibilities of the worker and the member; the
worker’s schedule (as developed by the member and/or representative), including
hours and days; the scope of each service, i.e., the specific tasks and
functions the worker is to perform; the service rate; and the requested start
date for services. The service agreement shall serve as the worker’s written
confirmation of his/her commitment to initiate services on or before the date
specified and to provide services in accordance with specified terms (including
the tasks and functions to be performed and the schedule at which care is
needed). If necessary, the FEA shall assist in this process. Service agreements
shall be updated anytime there is a change in any of the terms or conditions
specified in the agreement. Service agreements shall be signed by the new
representative when there is a change in representatives.

  2.9.7.6.8   The service agreement shall also stipulate if a worker will
provide one or more self- directed health care tasks, the specific task(s) to be
performed, and the frequency of each self-directed health care task (see
Section 2.7 3).

  2.9.7.6.9   The FEA shall ensure that a service agreement is in place for each
worker prior to the worker providing services.

  2.9.7.6.10   A copy of each service agreement shall be provided to the member
and/or representative. The FEA shall give a copy of the service agreement to the
worker and shall maintain a copy for its files.

  2.9.7.6.11   A member may terminate a worker at any time if he/she feels that
the worker is not adhering to the terms of the service agreement and/or is not
providing quality services. If the FEA or care coordinator has concerns that a
worker is unable to deliver appropriate care as prescribed in the service
agreement and the plan of care, but the member and/or representative chooses to
continue to employ the worker, the care coordinator shall note the concern and
the member’s choice to continue using the worker in the member’s plan of care,
and shall update the risk assessment and/or risk agreement as needed. The FEA
and care coordinator shall collaborate to develop strategies to address
identified issues and concerns. The FEA shall inform the member and/or
representative of any potential risks associated with continuing to use the
worker. The CONTRACTOR shall forward to TENNCARE for disposition, pursuant to
TennCare policy, any cases in which the CONTRACTOR plans to disenroll the member
from consumer direction because a care coordinator has determined that the
health, safety and welfare of the member may be in jeopardy if the member
continues to employ a worker but the member and/or representative does not want
to terminate the worker. The CONTRACTOR and FEA shall abide by TENNCARE’s
decision.

  2.9.7.6.12   A member shall have the flexibility to choose from a range of
TENNCARE specified reimbursement levels for all eligible consumer directed HCBS,
excluding companion care services which shall be reimbursed at the rate
specified by TENNCARE.

  2.9.7.6.13   In order to receive payment for services rendered, all workers
must:

  2.9.7.6.13.1   Submit to the member and the FEA planned work schedules two
weeks in advance and when billing. The FEA shall input schedules into the EVV;
and

Page 138 of 374



--------------------------------------------------------------------------------



 



  2.9.7.6.13.2   Maintain and submit timesheets and documentation of service
delivery (i.e., documentation of the tasks and functions performed during the
provision of services), and any other documentation, as required, for units of
service delivered; and

  2.9.7.6.13.3   Provide no more than forty (40) hours of services within a
consecutive seven (7) day period, with the following exceptions:

  2.9.7.6.13.3.1   The worker provides companion care services; or

  2.9.7.6.13.3.2   The worker serves as a back-up worker during this period, in
which case payment shall be at the established rate, with no overtime pay, in
accordance with applicable labor law. The FEA shall monitor the frequency of
instances in which a worker provides more than forty (40) hours of service
within a consecutive seven day period for this reason, and shall work with the
member and/or representative to develop an adequate supply of reliable workers.

  2.9.7.6.13.4   The FEA shall enter worker schedules into the EVV, but may
delegate this responsibility to the member and/or representative when
appropriate.

  2.9.7.7   Training

  2.9.7.7.1   The CONTRACTOR shall require all members electing to enroll in
consumer direction of HCBS and/or their representatives to receive relevant
training prior to service initiation. The FEA shall be responsible for providing
or arranging for the training. When training is not directly provided by the
FEA, the FEA shall validate completion of training.

  2.9.7.7.2   At a minimum, consumer direction training for members and/or
representatives shall address the following issues:

  2.9.7.7.2.1   Understanding the role of members and representatives in
consumer direction;     2.9.7.7.2.2   Understanding the role of the care
coordinator and the FEA;     2.9.7.7.2.3   Selecting workers;     2.9.7.7.2.4  
Abuse and neglect identification and reporting;     2.9.7.7.2.5   Being an
employer, evaluating worker performance and managing employees;     2.9.7.7.2.6
  Fraud and abuse;     2.9.7.7.2.7   Performing administrative tasks such as
reviewing and approving time sheets; and     2.9.7.7.2.8   Scheduling workers
and back-up planning.

Page 139 of 374



--------------------------------------------------------------------------------



 



  2.9.7.7.3   Ongoing training shall be provided by the FEA to members and/or
representatives upon request and/or if a care coordinator or FEA, through
monitoring, determines that additional training is warranted.

  2.9.7.7.4   The FEA shall be responsible for providing or arranging for the
training of all workers prior to service initiation. When training is not
directly provided by the FEA, the FEA shall validate completion of training. At
a minimum, training shall consist of the following required elements:

  2.9.7.7.4.1   Overview of the CHOICES program and consumer direction of HCBS;
    2.9.7.7.4.2   Caring for elderly and disabled populations;     2.9.7.7.4.3  
Abuse and neglect identification and reporting;     2.9.7.7.4.4   CPR and first
aid certification;     2.9.7.7.4.5   Critical incident reporting;    
2.9.7.7.4.6   Submission of timesheets, required documentation and withholdings;
    2.9.7.7.4.7   EVV system functionality, requirements and how to use; and    
2.9.7.7.4.8   As appropriate, administration of self-directed health care
task(s).

  2.9.7.7.5   The member or representative, with assistance of the FEA, shall
determine to what extent the member or representative shall be involved in the
above-specified training, except that the member or representative must direct
training regarding the administration of self-directed health care tasks.

  2.9.7.7.6   In addition to the training noted above in 2.9.7.7.4.1 –
2.9.7.7.4.8, the member shall provide training to the worker regarding
individualized service needs and preference.

  2.9.7.7.7   The FEA shall verify that workers have successfully completed all
required training prior to service initiation and payment for services.

  2.9.7.7.8   Ongoing, the FEA shall ensure that workers maintain CPR and first
aid certification and receive required refresher training as a condition of
continued employment and shall arrange for the appropriate training. Additional
training components may be provided to a worker to address issues identified by
the FEA, care coordinator, member and/or the representative or at the request of
the worker.

  2.9.7.7.9   Refresher training may be provided more frequently if determined
necessary by the FEA, care coordinator, member and/or representative or at the
request of the worker.

  2.9.7.8   Monitoring

  2.9.7.8.1   The FEA shall conduct semi-annual face-to-face visits in the
member’s place of residence and conduct monthly phone contacts. These visits and
contacts shall supplement and not supplant the minimum care coordinator
contacts. The FEA shall use these visits to monitor the quality of service
delivery including:

Page 140 of 374



--------------------------------------------------------------------------------



 



  2.9.7.8.1.1   Identifying any service delivery issues;     2.9.7.8.1.2  
Determining the adequacy and appropriateness of documentation of service
delivery; and     2.9.7.8.1.3   Determining the efficacy of back-up plans and
processes.     2.9.7.8.2   At a minimum, the FEA shall conduct the following
additional monitoring activities:     2.9.7.8.2.1   Quarterly reviews of
expenditures for each member; and

  2.9.7.8.2.2   Monthly reviews of hours billed for services across all members,
by each worker.

  2.9.7.8.3   The CONTRACTOR shall monitor a member’s participation in consumer
direction of HCBS to determine, at a minimum, the success and the viability of
the service delivery model for the member. The CONTRACTOR shall note any
patterns, such as frequent turnover of representatives and changing between
consumer direction of HCBS and contract providers that may warrant intervention
by the CONTRACTOR. The CONTRACTOR may submit a request to TENNCARE, pursuant to
TennCare policy, to involuntarily withdraw the member from consumer direction of
HCBS if the CONTRACTOR has concerns about its ability to protect the health,
safety and welfare of the member (see Section 2.9.7.8.5).

  2.9.7.8.4   If at any time the care coordinator or FEA suspects abuse or
neglect on the part of the representative or worker, the care coordinator and/or
FEA shall report the allegations to the CONTRACTOR. The CONTRACTOR shall report
the representative and/or worker to APS. The representative and/or worker shall
immediately be released from his/her duties until the APS investigation is
complete. The care coordinator shall work with the member to find a new
representative, and the FEA shall work with the member to find a suitable
replacement worker. If the allegations are substantiated as a result of the APS
investigation, the representative and/or worker shall no longer be allowed to
participate in the CHOICES program in any capacity.

  2.9.7.8.5   In the event the CONTRACTOR believes that it cannot safely and
effectively serve the member in the community, the care coordinator, with the
assistance of and input from the FEA, shall review with the member the
previously developed risk agreement and update it to ensure that any additional
identified risks are incorporated and measures are identified to mitigate risks.
The representative (if applicable) shall participate in the process. The updated
risk assessment shall be signed by the member or representative and the care
coordinator. A copy shall be given to the member or representative. The member’s
care coordinator/care coordination team and the FEA shall file a copy in the
member’s files. If the CONTRACTOR does not believe the member can be safely and
effectively served in the community directing his/her services, the CONTRACTOR
may request to involuntarily withdraw the member from consumer direction of
HCBS, pursuant to TennCare policy (see Section 2.9.7.9 below).

Page 141 of 374



--------------------------------------------------------------------------------



 



  2.9.7.9   Withdrawal from Consumer Direction of HCBS

  2.9.7.9.1   A member may voluntarily withdraw from consumer direction of HCBS
at any time. The member and/or representative shall notify the care coordinator
as soon as he/she determines that he/she is no longer interested in
participating in consumer direction of HCBS.

  2.9.7.9.2   Upon receipt of a member’s request to withdraw from consumer
direction of HCBS, the CONTRACTOR shall conduct a face-to-face visit and update
the member’s plan of care, as appropriate, to initiate the process to transition
the member to contract providers.

  2.9.7.9.3   The CONTRACTOR may initiate involuntary withdrawal of a member
from consumer direction of HCBS:

  2.9.7.9.3.1   If a member’s representative fails to perform in accordance with
the terms of the representative agreement and the health, safety and welfare of
the member is at risk, and the member wants to continue to use the
representative.

  2.9.7.9.3.2   If a member has consistently demonstrated that he/she is unable
to manage, with sufficient supports (including appointment of a representative)
his/her services and the care coordinator or FEA has identified health, safety
and/or welfare issues.

  2.9.7.9.3.3   A care coordinator has determined that the health, safety and
welfare of the member may be in jeopardy if the member continues to employ a
worker but the member and/or representative does not want to terminate the
worker.

  2.9.7.9.3.4   Other significant concerns regarding the member’s participation
in consumer direction which jeopardize the health, safety or welfare of the
member.

  2.9.7.9.4   The CONTRACTOR shall forward to TENNCARE, pursuant to TennCare
policy, a request to involuntarily withdraw a member from consumer direction of
HCBS. The request shall include the reasons for withdrawing the member and the
measures taken by the CONTRACTOR and/or the FEA to address identified issues.

  2.9.7.9.5   If TENNCARE approves the CONTRACTOR’s request, the CONTRACTOR
shall notify the member in accordance with TennCare rules and regulations, and
the member shall have the right to appeal the determination (see
Section 2.19.3.1 2of this Agreement). Upon notification or the resolution of a
timely filed appeal, the CONTRACTOR, in conjunction with the FEA, shall
facilitate a seamless transition from workers to contract providers, with no
interruptions or gaps in services.

  2.9.7.9.6   Voluntary or involuntary withdrawal of a member from consumer
direction of HCBS shall not affect a member’s eligibility for long-term care
services or enrollment in CHOICES.

  2.9.7.9.7   Members who have been involuntarily withdrawn may request to be
reinstated in consumer direction of HCBS. The care coordinator shall work with
the FEA to ensure that the issues previously identified as reasons for
withdrawal have been adequately addressed prior to reinstatement. All members
shall be required to

Page 142 of 374



--------------------------------------------------------------------------------



 



      participate in consumer direction training programs prior to
re-instatement in consumer direction of HCBS.

2.9.8 Coordination and Collaboration for Members with Behavioral Health Needs

  2.9.8.1   General

      As provided in Section 2.6.1 of this Agreement, the CONTRACTOR shall be
responsible for providing a full continuum of physical health, behavioral
health, and long-term care services. The CONTRACTOR shall also be responsible
for ensuring continuity and coordination between covered physical health,
behavioral health, and long-term care services and ensuring collaboration
between physical health, behavioral health, and long-term care providers. The
CONTRACTOR shall develop policies and procedures that address key elements in
meeting this requirement. These elements include, but are not limited to,
screening for behavioral health needs (including the screening tool), referral
to physical health, behavioral health, and long-term care providers, exchange of
information, confidentiality, assessment, treatment plan and plan of care
development and implementation, collaboration, MCO case management, care
coordination (for CHOICES members) and disease management, provider training,
and monitoring implementation and outcomes.

  2.9.8.2   Subcontracting for Behavioral Health Services

      If the CONTRACTOR subcontracts for the provision of behavioral health
services, the CONTRACTOR shall develop and implement a written agreement with
the subcontractor regarding the coordination of services provided by the
CONTRACTOR and those provided by the subcontractor. The agreement shall address
the responsibilities of the CONTRACTOR and the subcontractor regarding, at a
minimum, the items identified in Section 2.9.8.2 as well as prior authorization,
claims payment, claims resolution, contract disputes, and reporting. The
subcontract shall comply with all of the requirements regarding subcontracts
included in Section 2.26 of this Agreement.

  2.9.8.3   Screening for Behavioral Health Needs

  2.9.8.3.1   The CONTRACTOR shall ensure that the need for behavioral health
services is systematically identified by and addressed by the member’s PCP at
the earliest possible time following initial enrollment of the member in the
CONTRACTOR’s MCO or after the onset of a condition requiring mental health
and/or substance abuse treatment.

  2.9.8.3.2   The CONTRACTOR shall encourage PCPs and other providers to use a
screening tool prior approved in writing by the State as well as other
mechanisms to facilitate early identification of behavioral health needs.

  2.9.8.3.3   As part of the care coordination process (see Section 2.9.6), the
CONTRACTOR shall ensure that behavioral health needs of CHOICES members are
identified and addressed.

Page 143 of 374



--------------------------------------------------------------------------------



 



  2.9.8.4   Referrals to Behavioral Health Providers

      The CONTRACTOR shall ensure through screening that members with a need for
behavioral health services, particularly members with SED/SPMI are appropriately
referred to behavioral health providers. The CONTRACTOR shall develop provider
education and training materials to ensure that physical health and long-term
care providers know when and how to refer members who need specialty behavioral
health services. This shall include education about behavioral health services,
including the recovery process and resilience for children. The CONTRACTOR shall
develop a referral process to be used by its providers, including what
information must be exchanged and when to share this information, as well as
notification to the member’s care coordinator.

  2.9.8.5   Referrals to PCPs

      The CONTRACTOR shall ensure that members with both physical health and
behavioral health needs are appropriately referred to their PCPs for treatment
of their physical health needs. The CONTRACTOR shall develop provider education
and training materials to ensure that behavioral health providers know when and
how to refer members who need physical health services. The CONTRACTOR shall
develop a referral process to be used by its providers. The referral process
shall include providing a copy of the physical health consultation and results
to the behavioral health provider.

  2.9.8.6   Referrals to CHOICES

      The CONTRACTOR shall ensure that members with both long-term care and
behavioral health needs are referred to the CONTRACTOR for CHOICES intake (see
Section 2.9.6.3). The CONTRACTOR shall develop provider education and training
materials to ensure that behavioral health providers know when and how to refer
members who need long-term care services to the CONTRACTOR.

  2.9.8.7   Behavioral Health Assessment and Treatment Plan

      The CONTRACTOR’s policies and procedures shall identify the role of
physical health and behavioral health providers in assessing a member’s
behavioral health needs and developing an individualized treatment plan. For
members with chronic physical conditions that require ongoing treatment who also
have behavioral health needs, the CONTRACTOR shall encourage participation of
both the member’s physical health provider (PCP or specialist) and behavioral
health provider in the assessment and individualized treatment plan development
process as well as the ongoing provision of services. For CHOICES members in
Groups 2 and 3 with behavioral health needs, the member’s care coordinator shall
encourage participation of the member’s behavioral health provider in the care
planning process and shall incorporate relevant information from the member’s
behavioral health treatment plan (see Section 2.7.2.1.4) in the member’s plan of
care (see Section 2.9.6.6).

  2.9.8.8   MCO Case Management, Disease Management, and CHOICES Care
Coordination

      The CONTRACTOR shall use its MCO case management, disease management, and
CHOICES care coordination programs (see Sections 2.9.5, 2.8, and 2.9.6) to
support

Page 144 of 374



--------------------------------------------------------------------------------



 



      the continuity and coordination of covered physical health, behavioral
health, and long-term care services and the collaboration between physical
health, behavioral health, and long-term care providers. The CONTRACTOR has the
option to allow members, e.g., members who have been determined to be high risk
based on disease management stratification (see Section 2.8.3), to be enrolled
in both a disease management program and MCO case management. For CHOICES
members, MCO case management and/or disease management activities shall be
integrated with the care coordination process (see Sections 2.9.5.4, and
2.9.6.1.8).

  2.9.8.9   Monitoring

      The CONTRACTOR shall evaluate and monitor the effectiveness of its
policies and procedures regarding the continuity and coordination of covered
physical, behavioral health, and long-term care services and collaboration
between physical health, behavioral health, and long-term care providers. This
shall include, but not be limited to, an assessment of the appropriateness of
the diagnosis, treatment, and referral of behavioral health disorders commonly
seen by PCPs; an evaluation of the appropriateness of psychopharmacological
medication; and analysis of data regarding access to appropriate services. Based
on these monitoring activities, the CONTRACTOR shall develop and implement
interventions to improve continuity, coordination, and collaboration for
physical health, behavioral health, and long-term care services.

2.9.9 Coordination and Collaboration Among Behavioral Health Providers

  2.9.9.1   The CONTRACTOR shall ensure communication and coordination between
mental health providers and substance abuse providers, including:

  2.9.9.1.1   Assignment of a responsible party to ensure communication and
coordination occur;

  2.9.9.1.2   Determination of the method of mental health screening to be
completed by substance abuse service providers; screening and assessment tools
to be designated by TENNCARE;

  2.9.9.1.3   Determination of the method of substance abuse screening to be
completed by mental health service providers; screening and assessment tools to
be designated by TENNCARE;

  2.9.9.1.4   Description of how treatment plans will be coordinated between
behavioral health service providers; and

  2.9.9.1.5   Assessment of cross training of behavioral health providers:
mental health providers being trained on substance abuse issues and substance
abuse providers being trained on mental health issues.

  2.9.9.2   The CONTRACTOR shall ensure coordination between the children and
adolescent service delivery system as they transition into the adult mental
health service delivery system, through such activities as communicating
treatment plans and exchange of information.

Page 145 of 374



--------------------------------------------------------------------------------



 



  2.9.9.3   The CONTRACTOR shall coordinate inpatient and community services,
including the following requirements related to hospital admission and
discharge:     2.9.9.3.1   The outpatient provider shall be involved in the
admissions process when possible; if the outpatient provider is not involved,
the outpatient provider shall be notified promptly of the member’s hospital
admission;

  2.9.9.3.2   Psychiatric hospital and residential treatment facility discharges
shall not occur without a discharge plan in which the member has participated
(an outpatient visit shall be scheduled before discharge, which ensures access
to proper provider/medication follow-up; also, an appropriate placement or
housing site shall be secured prior to discharge);

  2.9.9.3.3   An evaluation shall be performed prior to discharge to determine
if mental health case management services are medically necessary. Once deemed
medically necessary, the mental health case manager shall be involved in
discharge planning; if there is no mental health case manager, then the
outpatient provider shall be involved; and

  2.9.9.3.4   A procedure to ensure continuity of care regarding medication
shall be developed and implemented.

  2.9.9.4   The CONTRACTOR shall identify and develop community alternatives to
inpatient hospitalization for those members who are receiving inpatient
psychiatric facility services who could leave the facility if appropriate
community or residential care alternatives were available in the community. In
the event the CONTRACTOR does not provide appropriate community alternatives,
the CONTRACTOR shall remain financially responsible for the continued inpatient
care of these individuals.

  2.9.9.5   The CONTRACTOR is responsible for providing a discharge plan as
outlined in Section 2.9.9.3.2.

2.9.10 Coordination of Pharmacy Services

  2.9.10.1   Except as provided in Section 2.6.1.3, the CONTRACTOR is not
responsible for the provision and payment of pharmacy benefits; TENNCARE
contracts with a pharmacy benefits manager (PBM) to provide these services.
However, the CONTRACTOR shall coordinate with the PBM as necessary to ensure
that members receive appropriate pharmacy services without interruption. The
CONTRACTOR shall monitor and manage its contract providers as it relates to
prescribing patterns and its members as it relates to utilization of
prescription drugs. The CONTRACTOR shall participate in regularly scheduled
meetings with the PBM and TENNCARE to discuss operational and programmatic
issues.

  2.9.10.2   The CONTRACTOR shall accept and maintain prescription drug data
from TENNCARE or its PBM.

  2.9.10.3   The CONTRACTOR shall monitor and manage members by, at a minimum,
conducting the activities as described below:

Page 146 of 374



--------------------------------------------------------------------------------



 



  2.9.10.3.1   Analyzing prescription drug data and/or reports provided by the
PBM or TENNCARE to identify high-utilizers and other members who inappropriately
use pharmacy services and assign them to MCO case management and/or disease
management programs and/or refer them to CHOICES intake (see Section 2.9.6) as
appropriate; if a CHOICES member is identified as a high-utilizer or as
inappropriately using pharmacy services, relevant prescription drug data and/or
reports for the member shall be provided to the member’s care coordinator, and
the care coordinator shall take appropriate next steps, which may include
coordination with the member’s PCP;

  2.9.10.3.2   Analyzing prescription drug data and/or reports provided by the
PBM to identify potential pharmacy lock-in candidates and referring them to
TENNCARE; and

  2.9.10.3.3   Regularly providing information to members about appropriate
prescription drug usage. At a minimum, this information shall be included in the
Member Handbook and in at least two (2) quarterly member newsletters within a
twelve (12) month period.

  2.9.10.4   The CONTRACTOR shall monitor and manage providers’ prescription
patterns by, at a minimum, conducting the activities described below:

  2.9.10.4.1   Collaborating with the PBM to educate the MCO’s contract
providers regarding compliance with the State’s preferred drug list (PDL) and
appropriate prescribing practices; and

  2.9.10.4.2   Intervening with contract providers whose prescribing practices
appear to be operating outside industry or peer norms as defined by TENNCARE,
are noncompliant as it relates to adherence to the PDL and/or generic
prescribing patterns, and/or who are failing to follow required prior
authorization processes and procedures. The goal of these interventions will be
to improve prescribing practices among the identified contract providers, as
appropriate. Interventions shall be personal and one-on-one.

  2.9.10.5   At any time, upon request from TENNCARE, the CONTRACTOR shall
provide assistance in educating, monitoring and intervening with providers. For
example, TENNCARE may require assistance in monitoring and intervening with
providers regarding prescribing patterns for narcotics.

2.9.11 Coordination of Dental Benefits

  2.9.11.1   General

  2.9.11.1.1   The CONTRACTOR is not responsible for the provision and payment
of dental benefits; TENNCARE contracts with a dental benefits manager (DBM) to
provide these services.

  2.9.11.1.2   As provided in Section 2.6.1.3, the CONTRACTOR is responsible for
transportation to and from dental services as well as the facility, medical and
anesthesia services related to medically necessary and approved dental services
that are not provided by a dentist or in a dentist’s office.

Page 147 of 374



--------------------------------------------------------------------------------



 



  2.9.11.1.3   The CONTRACTOR may require prior authorization for services
related to dental services including the facility, anesthesia, and/or medical
services related to the dental service. However, the CONTRACTOR may waive
authorization of said services based upon authorization of the dental services
by the dental benefits manager. The CONTRACTOR shall approve and arrange
transportation to and from dental services in accordance with this Agreement,
including but not limited to Attachment XI.

  2.9.11.2   Services and Responsibilities         The CONTRACTOR shall
coordinate with the DBM for dental services. Coordination of dental services, at
a minimum, includes establishing processes for:

  2.9.11.2.1   Means for referral that ensures immediate access for emergency
care and provision of urgent and routine care according to TennCare guidelines
for specialty care (see Attachment III);

  2.9.11.2.2   Means for the transfer of information (to include items before
and after the visit);     2.9.11.2.3   Maintenance of confidentiality;

  2.9.11.2.4   Resolving disputes related to prior authorizations and claims and
payment issues; and     2.9.11.2.5   Cooperation with the DBM regarding training
activities provided by the DBM.

  2.9.11.3   Operating Principles

      Coordinating the delivery of dental services to TennCare members is the
primary responsibility of the DBM. However, the CONTRACTOR shall provide
coordination assistance and shall be responsible for communicating the DBM
provider services, provider relations, and/or claim coordinator contact
information to all of its contract providers. With respect to specific member
issues, the CONTRACTOR shall work with the DBM coordinator towards a resolution.
Should systemic issues arise, the CONTRACTOR shall meet and resolve the issues
with the DBM. In the event that such issues cannot be resolved, the MCO and the
DBM shall meet with TENNCARE to reach final resolution of matters involved.
Final resolution of system issues shall occur within ninety (90) calendar days
from referral to TENNCARE.

  2.9.11.4   Resolution of Requests for Prior Authorization

  2.9.11.4.1   The CONTRACTOR agrees, and recognizes that the DBM has agreed
through its contractual arrangement with the State, that any dispute concerning
which party should respond to a request for prior authorization shall not cause
a denial, delay, reduction, termination or suspension of any appropriate service
to a TennCare enrollee. The CONTRACTOR shall require that its DBM care
coordinators will, in addition to their responsibilities for DBM care
coordination, deal with issues related to requests for prior authorization that
require coordination between the DBM and the CONTRACTOR. The CONTRACTOR shall
provide the DBM with a list of its DBM care coordinators and telephone number(s)
at which each DBM care coordinator may be contacted. When the CONTRACTOR
receives a request for prior authorization from a provider for a member and the
CONTRACTOR believes the service is the

Page 148 of 374



--------------------------------------------------------------------------------



 



      responsibility of the DBM, the CONTRACTOR’s DBM care coordinator shall
contact the DBM’s care coordinator by the next business day after receiving the
request for prior authorization. The DBM care coordinator shall also contact the
member and/or member’s provider. For routine requests contact to the member or
member’s provider shall be made within fourteen (14) days or less of the
provider’s request for prior authorization and shall comply with all applicable
consent decrees and court orders and TennCare rules and regulations. For urgent
requests, contact shall be made immediately after receiving the request for
prior authorization.

  2.9.11.4.2   The CONTRACTOR shall assign staff members to serve on a
coordination committee with DBM staff members. This committee shall be
responsible for addressing all issues of dental care coordination. The committee
will review disputes regarding clinical care and provide a clinical resolution
to the dispute, subject to the terms of this Agreement. The CONTRACTOR and the
DBM shall attempt in good faith to resolve any dispute and communicate the
decision to the provider requesting prior authorization of a service. In the
event the CONTRACTOR and the DBM cannot agree within ten (10) calendar days of
the provider’s request for prior authorization, the party who first received the
request from the provider shall be responsible for prior authorization and
payment to the contract provider within the time frames designated by TENNCARE.
The CONTRACTOR and the DBM are responsible for enforcing hold harmless
protection for the member. The CONTRACTOR shall ensure that any response to a
request for authorization shall not exceed fourteen (14) calendar days and shall
comply with all applicable consent decrees and court orders and TennCare rules
and regulations.

  2.9.11.5   Claim Resolution Processes

  2.9.11.5.1   The CONTRACTOR shall designate one or more claims coordinators to
deal with issues related to claims and payment issues that require coordination
between the DBM and the CONTRACTOR. The CONTRACTOR agrees and recognizes that
the DBM has agreed through its contractual arrangement with the State, to also
designate one or more claims coordinators to deal with issues related to claims
and payment issues that require coordination between the DBM and the CONTRACTOR.
The CONTRACTOR shall provide the DBM and TennCare, with a list of its claims
coordinators and telephone number(s) at which each claims coordinator may be
contacted.

  2.9.11.5.2   When the CONTRACTOR receives a disputed claim for payment from a
provider for a member and believes care is the responsibility of the DBM, the
CONTRACTOR’s claims coordinators shall contact the DBM’s claims coordinators
within four (4) calendar days of receiving such claim for payment. If the
CONTRACTOR’s claims coordinator is unable to reach agreement with the DBM’s
claims coordinators on which party is responsible for payment of the claim, the
claim shall be referred to the Claims Coordination Committee (described below)
for review.

  2.9.11.5.3   The CONTRACTOR shall assign claims coordinators and other
representatives, as needed, to a joint CONTRACTOR/DBM Claims Coordination
Committee. The number of members serving on the Claims Coordination Committee
shall be determined within ten (10) calendar days of the execution of this
Agreement by the mutual agreement of the DBM and MCO. The CONTRACTOR shall, at a
minimum, assign two (2) representatives to the committee. The make-up of the
committee may

Page 149 of 374



--------------------------------------------------------------------------------



 



      be revisited from time to time during the term of this Agreement. The
Claims Coordination Committee shall review any disputes and negotiate
responsibility between the CONTRACTOR and the DBM. Unless otherwise agreed, such
meeting shall take place within ten (10) calendar days of receipt of the initial
disputed claim or request from the provider. If resolution of the claim results
in the party who assumed responsibility for authorization and payment having no
liability, the other party shall reimburse and abide by the prior decisions of
that party. Reimbursement shall be made within ten (10) calendar days of the
Claims Coordination Committee’s decision.

  2.9.11.5.4   If the Claims Coordination Committee cannot reach an agreement as
to the proper division of financial responsibility within ten (10) calendar days
of the initial referral to the Claims Coordination Committee, said claim shall
be referred to both the CONTRACTOR’s and the DBM’s CEO or the CEO’s designee,
for resolution immediately. A meeting shall be held among the CEOs or their
designee(s) as soon as possible, but not longer than ten (10) calendar days
after the meeting of the Claims Coordination Committee.

  2.9.11.5.5   If the meeting between the CEOs, or their designee(s), of the DBM
and MCO does not successfully resolve the dispute within ten (10) calendar days,
the parties shall, within fourteen (14) calendar days of the meeting, submit a
Request for Resolution of the dispute to the State or the State’s designee for a
decision on responsibility.

  2.9.11.5.6   The process before the submission of a Request for Resolution, as
described above, shall be completed within thirty (30) calendar days of
receiving the claim for payment. In the event the parties cannot agree within
thirty (30) calendar days of receiving the claim for payment, the MCO and the
DBM shall be responsible for enforcing hold harmless protections for the member
and the party who first received the request or claim from the provider shall be
responsible for authorization and payment to the provider in accordance with the
requirements of the MCO’s or DBM’s respective Agreement/contract with the State
of Tennessee. Moreover, the party that first received the request or claim from
the provider shall also make written request of all requisite documentation for
payment and shall provide written reasons for any denial.

  2.9.11.5.7   The Request for Resolution shall contain a concise description of
the facts regarding the dispute, the applicable Agreement/contract provisions,
and the position of the party making the request. A copy of the Request for
Resolution shall also be delivered to the other party. The other party shall
then submit a Response to the Request for Resolution within fifteen
(15) calendar days of the date of the Request for Resolution. The Response shall
contain the same information required of the Request for Resolution. Failure to
timely file a Response or obtain an extension from the State shall be deemed a
waiver of any objections to the Request for Resolution.

  2.9.11.5.8   The State or its designee shall make a decision in writing
regarding who is responsible for the payment of services within ten
(10) calendar days of the receipt of the required information (“Decision”). The
Decision may reflect a split payment responsibility that designates specific
proportions to be paid by the MCO and the DBM. The Decision shall be determined
solely by the State or its designee based on specific circumstances regarding
each individual case. Within five (5) business days of receipt of the Decision,
the non-successful party shall reimburse any payments

Page 150 of 374



--------------------------------------------------------------------------------



 



      made by the successful party for the services. The non-successful party
shall also pay to the State, within thirty (30) calendar days of the Decision,
an administrative fee equal to ten percent (10%) of the value of the claims
paid, not to exceed one- thousand dollars ($1,000), for each Request for
Resolution. The amount of the DBM’s or MCO’s payment responsibility shall be
contained in the State’s Decision. These payments may be made with reservation
of rights regarding any judicial resolution. If a party fails to pay the State
for the party’s payment responsibility as described in this Section,
Section 2.9.11.5.8, within thirty (30) calendar days of the date of the State’s
Decision, the State may deduct amounts of the payment responsibility from any
current or future amount owed the party by the State.

  2.9.11.6   Denial, Delay, Reduction, Termination or Suspension

      The CONTRACTOR agrees that any claims payment dispute or request for
authorization shall not cause a denial, delay, reduction, termination or
suspension of any appropriate services to a TennCare member. In the event there
is a claim for emergency services, the party receiving a request for
authorization to treat any member shall insure that the member is treated
immediately and payment for the claim shall be approved or disapproved based on
the definition of emergency services specified in this Agreement.

  2.9.11.7   Emergencies

      Prior authorization shall not be required for emergency services prior to
stabilization.

  2.9.11.8   Claims Processing Requirements

      All claims shall be processed in accordance with the requirements of the
MCO’s and DBM’s respective Agreements/contracts with the State of Tennessee.

  2.9.11.9   Appeal of Decision

      Appeal of any Decision shall be to a court or commission of competent
jurisdiction and shall not constitute a procedure under the Administrative
Procedure Act, TCA 4- 5-20 1 et seq. Exhaustion of the above-described process
shall be required before filing of any claim or lawsuit on issues covered by
this Section, Section 2.9.11.9

  2.9.11.10   Duties and Obligations

      The existence of any dispute under this Agreement shall in no way affect
the duty of the CONTRACTOR and the DBM to continue to perform their respective
obligations, including their obligations established in their respective
Agreements/contracts with the State pending resolution of the dispute under this
Section, Section 2.9.11.10. In accordance with TCA 56-32-126(b), a provider may
elect to resolve the claims payment dispute through independent review.

  2.9.11.11   Confidentiality

  2.9.11.11.1   The CONTRACTOR agrees, and recognizes that the DBM has agreed
through its contractual arrangement with the State, to cooperate with the State
to develop confidentiality guidelines that (1) meet state, federal, and other
regulatory

Page 151 of 374



--------------------------------------------------------------------------------



 



      requirements; (2) meet the requirements of the professions or facilities
providing care and maintaining records; and (3) meet both DBM and MCO standards.
These standards shall apply to both DBM’s and MCO’s providers and staff. If the
CONTRACTOR or DBM believes that the standards require updating, or operational
changes are needed to enforce the standards, the CONTRACTOR shall meet with the
DBM to resolve these issues. Such standards shall provide for the exchange of
confidential e-mails to ensure the privacy of the members.

  2.9.11.11.2   The DBM and MCO shall ensure all materials and information
directly or indirectly identifying any current or former member which is
provided to or obtained by or through the MCO’s or DBM’s performance of this
Agreement, whether verbal, written, tape, or otherwise, shall be maintained in
accordance with the standards of confidentiality of TCA 33-4-22, Section 4.33 of
this Agreement, 42 CFR Part 2, and the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”) and, unless required by applicable law,
shall not be disclosed except in accordance with those requirements or to
TENNCARE, and CMS, or their designees. Nothing stated herein shall prohibit the
disclosure of information in summary, statistical, or other form that does not
identify any current or former member or potential member.

  2.9.11.12   Access to Service

      The CONTRACTOR agrees and recognizes that the DBM has agreed through its
contractual arrangement with the State, to establish methods of referral which
ensure immediate access to emergency care and the provision of urgent and
routine care in accordance with TennCare guidelines.

2.9.12 Coordination with Medicare

  2.9.12.1   The CONTRACTOR is responsible for providing medically necessary
covered services to members who are also eligible for Medicare if the service is
not covered by Medicare.

  2.9.12.2   The CONTRACTOR shall ensure that services covered and provided
pursuant to this Agreement are delivered without charge to members who are
dually eligible for Medicare and Medicaid services.

  2.9.12.3   The CONTRACTOR shall coordinate with Medicare payers, Medicare
Advantage plans, and Medicare providers as appropriate to coordinate the care
and benefits of members who are also eligible for Medicare.

Page 152 of 374



--------------------------------------------------------------------------------



 



2.9.13 ICF/MR Services and Alternatives to ICF/MR Services

  2.9.13.1   The CONTRACTOR is not responsible for services in an Intermediate
Care Facility for the Mentally Retarded (ICF/MR) or for services provided
through Home and Community Based Services (HCBS) waivers as an alternative to
ICF/MR services (hereinafter referred to as “HCBS MR waiver”). However, to the
extent that services available to a member through a HCBS MR waiver are also
covered services pursuant to this Agreement, the CONTRACTOR shall be responsible
for providing all medically necessary covered services. HCBS MR waiver services
may supplement, but not supplant, medically necessary covered services. ICF/MR
services and HCBS MR waiver services shall be provided to qualified members as
described in TennCare rules and regulations through contracts between TENNCARE
and appropriate providers.

  2.9.13.2   The CONTRACTOR is responsible for covered services for members
residing in an ICF/MR or enrolled in a HCBS MR waiver. For members residing in
an ICF/MR, the CONTRACTOR is responsible for providing covered services that are
not included in the per diem reimbursement for institutional services (e.g.,
prosthetics, some items of durable medical equipment, non-emergency ambulance
transportation, and non- emergency transportation). Except as provided below for
NEMT, for members enrolled in a HCBS MR waiver, the CONTRACTOR shall provide all
medically necessary covered services, including covered services that may also
be provided through the HCBS MR waiver. The HCBS MR waiver is the payor of last
resort. However, the CONTRACTOR is not responsible for providing non-emergency
medical transportation (NEMT) to any service that is being provided to the
member through the HCBS MR waiver.

  2.9.13.3   The CONTRACTOR shall coordinate the provision of covered services
with services provided by ICF/MR and HCBS MR waiver providers to minimize
disruption and duplication of services.

2.9.14 Inter-Agency Coordination

      The CONTRACTOR shall coordinate with other state and local departments and
agencies to ensure that coordinated care is provided to members. This includes,
but is not limited to, coordination with:

  2.9.14.1   Tennessee Department of Mental Health and Developmental
Disabilities (TDMHDD) for the purpose of interfacing with and assuring
continuity of care and for coordination of specialized services in accordance
with federal PASRR requirements;

  2.9.14.2   Tennessee Department of Children’s Services (DCS) for the purpose
of interfacing with and assuring continuity of care;     2.9.14.3   Tennessee
Department of Health (DOH), for the purposes of establishing and maintaining
relationships with member groups and health service providers;     2.9.14.4  
Tennessee Department of Human Services (DHS) and DCS Protective Services
Section, for the purposes of reporting and cooperating in the investigation of
abuse and neglect;

Page 153 of 374



--------------------------------------------------------------------------------



 



  2.9.14.5   The Division of Mental Retardation Services (DMRS), for the
purposes of interfacing with and assuring continuity of care and for
coordination of specialized services in accordance with federal PASRR
requirements;

  2.9.14.6   Tennessee Department of Education (DOE) and local education
agencies for the purposes of coordinating educational services in compliance
with the requirements of Individuals with Disabilities Education Act (IDEA) and
to ensure school-based services for students with special needs are provided;

  2.9.14.7   Area Agencies on Aging and Disability (AAADs) regarding intake of
members new to both TennCare and CHOICES, assisting CHOICES members in Groups 2
and 3 with the TennCare eligibility redetermination process, and facilitating
the transition of members during CHOICES implementation and when members are
moving to a Grand Region where CHOICES has not yet been implemented;

  2.9.14.8   Tennessee Commission on Aging and Disability (TCAD) regarding
TCAD’s role in monitoring the performance of the AAADs in conducting SPOE
functions;

  2.9.14.8.1   The CONTRACTOR is responsible for the delivery of medically
necessary covered services to school-aged children. MCOs are encouraged to work
with school-based providers to manage the care of students with special health
care needs. The State has implemented a process, referred to as TENNderCARE
Connection, to facilitate notification of MCOs when a school-aged child enrolled
in TennCare has an Individualized Education Plan (IEP) that identifies a need
for medical services. In such cases, the school is responsible for obtaining
parental consent to share the IEP with the MCO and for subsequently sending a
copy of the parental consent and IEP to the MCO. The school is also responsible
for clearly delineating the services on the IEP that the MCOs are to consider
for payment. If a school-aged member, needing medical services, is identified by
the CONTRACTOR by another means, the CONTRACTOR shall request the IEP from the
appropriate school system.

  2.9.14.8.2   The CONTRACTOR shall designate a contact person to whom
correspondence concerning children with medical services included in their IEPs
will be directed. After receipt of an IEP, the CONTRACTOR shall:

  2.9.14.8.2.1   Either accept the IEP as indication of a medical problem and
treat the IEP as a request for service or assist in making an appointment to
have the child evaluated by the child’s PCP or another contract provider. If the
CONTRACTOR does not accept the documentation provided with the IEP as indication
of a medical problem, the CONTRACTOR shall have the child re-evaluated in order
to make a decision about the appropriateness of the requested service.

  2.9.14.8.2.2   Send a copy of the IEP and any related information (e.g. action
taken by the MCO in response to receipt of the IEP, action the MCO expects the
PCP to take) to the PCP.

  2.9.14.8.2.3   Notify the designated school contact of the ultimate
disposition of the request (e.g. what services have been approved for the child,
what arrangements have been made for service delivery) within 14 days of the
CONTRACTOR’s receipt of the IEP.

Page 154 of 374



--------------------------------------------------------------------------------



 



  2.9.14.9   Local law enforcement agencies and hospital emergency rooms for the
purposes of crisis service provider relationships, and the transportation of
individuals certified for further assessment for emergency psychiatric
hospitalization.

12. Section 2.11 shall be deleted in its entirety and replaced with the
following:
2.11 PROVIDER NETWORK
2.11.1 General Provisions

  2.11.1.1   The CONTRACTOR shall provide or ensure the provision of all covered
services specified in Section 2.6.1 of this Agreement. Accessibility of covered
services, including geographic access and appointments and wait times shall be
in accordance with the access standards in Attachment III, the Specialty Network
Standards in Attachment IV, the Access and Availability for Behavioral Health
Services in Attachment V and the requirements herein. These minimum requirements
shall not release the CONTRACTOR from the requirement to provide or arrange for
the provision of any medically necessary covered service required by its
members, whether specified above or not.

  2.11.1.2   The CONTRACTOR may provide covered physical health and behavioral
health services directly or may enter into written agreements with providers and
provider subcontracting entities or organizations that will provide covered
physical health and behavioral health services to the members in exchange for
payment by the CONTRACTOR for services rendered. The CONTRACTOR shall enter into
written agreements with providers to provide covered long-term care services.
The CONTRACTOR shall not directly provide long-term care services.

  2.11.1.3   When the CONTRACTOR contracts with providers, the CONTRACTOR shall:

  2.11.1.3.1   Not execute provider agreements with providers who have been
excluded from participation in the Medicare, Medicaid, and/or SCHIP programs
pursuant to Sections 1128 or 1156 of the Social Security Act or who are
otherwise not in good standing with the TennCare program;

  2.11.1.3.2   Consider: the anticipated TennCare enrollment; the expected
utilization of services, taking into consideration the characteristics of
specific TennCare populations included in this Agreement; the number and types
of providers required to furnish TennCare services; the number of contract
providers who are not accepting new members; and the geographic location of
providers and TennCare members, considering distance, travel time, the means of
transportation ordinarily used by TennCare members, and whether the location
provides physical access for members with disabilities;

  2.11.1.3.3   Have in place, written policies and procedures for the selection
and retention of providers. These policies and procedures shall not discriminate
against particular providers that service high risk populations or specialize in
conditions that require costly treatment;

Page 155 of 374



--------------------------------------------------------------------------------



 



  2.11.1.3.4   Not discriminate for the participation, reimbursement, or
indemnification of any provider who is acting within the scope of his or her
license or certification under applicable state law, solely on the basis of that
license or certification. The CONTRACTOR’s ability to credential providers as
well as maintain a separate network and not include any willing provider is not
considered discrimination;

  2.11.1.3.5   Give affected providers written notice if it declines to include
individual or groups of providers in its network; and

  2.11.1.3.6   Maintain all provider agreements in accordance with the
provisions specified in 42 CFR 438.12, 438.2 14 and Section 2.12 of this
Agreement.

  2.11.1.4   Section 2.11.1.3 shall not be construed to:

  2.11.1.4.1   Require the CONTRACTOR to contract with providers beyond the
number necessary to meet the needs of its members and the access standards of
this Agreement; however, the CONTRACTOR shall contract with nursing facilities
pursuant to the requirements of Section 2.11.6 of this Agreement and shall
contract with at least two (2) providers for each HCBS to cover each county in
the Grand Region, as specified in Section 2.11.6.3;

  2.11.1.4.2   Preclude the CONTRACTOR from using different reimbursement
amounts for different specialties or for different providers in the same
specialty; however, the CONTRACTOR shall reimburse long-term care services in
accordance with Sections 2.13.3 and 2.13.4; or

  2.11.1.4.3   Preclude the CONTRACTOR from establishing measures that are
designed to maintain quality of services and control costs and are consistent
with its responsibilities to members.

  2.11.1.5   The CONTRACTOR may not prohibit, or otherwise restrict, a health
care professional acting within the lawful scope of practice, from advising or
advocating on behalf of a member who is his or her patient for the following:

  2.11.1.5.1   The member’s health status, medical, behavioral health, or
long-term care, or treatment options, including any alternative treatment that
may be self administered;

  2.11.1.5.2   Any information the member needs in order to decide among all
relevant treatment options;

  2.11.1.5.3   The risks, benefits, and consequences of treatment or
non-treatment; or

  2.11.1.5.4   The member’s right to participate in decisions regarding his or
her health care, including the right to refuse treatment, and to express
preferences about future treatment decisions.

  2.11.1.6   Prior to including a provider on the Provider Enrollment File (see
Section 2.30.7.1) and/or paying a provider’s claim, the CONTRACTOR shall ensure
that the provider has a National Provider Identifier (NPI) Number, where
applicable, and has obtained a Medicaid provider number from TENNCARE.

Page 156 of 374



--------------------------------------------------------------------------------



 



  2.11.1.7   If a member requests a provider located outside the access
standards, and the CONTRACTOR has an appropriate provider within the access
requirements who accepts new members, it shall not be considered a violation of
the access requirements for the CONTRACTOR to grant the member’s request.
However, in such cases the CONTRACTOR shall not be responsible for providing
transportation for the member to access care from this selected provider, and
the CONTRACTOR shall notify the member in writing as to whether or not the
CONTRACTOR will provide transportation for the member to seek care from the
requested provider.

  2.11.1.8   If the CONTRACTOR is unable to meet the access standard for a
covered service for which the CONTRACTOR is responsible for providing
non-emergency transportation to a member, the CONTRACTOR shall provide
transportation regardless of whether the member has access to transportation.

  2.11.1.8.1   In the event the CONTRACTOR is unable to meet the access standard
for adult day care (see Attachment III), the CONTRACTOR shall provide and pay
for the cost of transportation for the member to the adult day care facility
until such time the CONTRACTOR has sufficient provider capacity.

  2.11.1.8.2   The CONTRACTOR is not required to provide non-emergency
transportation for HCBS, including services provided through a 1915(c) waiver
program for persons with mental retardation and HCBS provided through the
CHOICES program, except as provided in Section 2.11.1.8.1 above.

  2.11.1.9   If the CONTRACTOR is unable to provide medically necessary covered
services to a particular member using contract providers, the CONTRACTOR shall
adequately and timely cover these services for that member using non-contract
providers, for as long as the CONTRACTOR’s provider network is unable to provide
them. At such time that the required services become available within the
CONTRACTOR’s network and the member can be safely transferred, the CONTRACTOR
may transfer the member to an appropriate contract provider as specified in
Section 2.9.4.

  2.11.1.10   The CONTRACTOR shall monitor provider compliance with access
requirements specified in Attachment III, including but not limited to
appointment and wait times and take corrective action for failure to comply. The
CONTRACTOR shall conduct surveys and office visits to monitor compliance with
appointment waiting time standards and shall report findings and corrective
actions to TENNCARE in accordance with Section 2.30.7.2.

  2.11.1.11   The CONTRACTOR shall use its best efforts to contract with
providers to whom the CONTRACTOR routinely refers members.

  2.11.1.12   TENNCARE reserves the right to direct the CONTRACTOR to terminate
or modify any provider agreement when TENNCARE determines it to be in the best
interest of the State.

  2.11.1.13   To demonstrate sufficient accessibility and availability of
covered services, the CONTRACTOR shall comply with all reporting requirements
specified in Section 2.30.7.

Page 157 of 374



--------------------------------------------------------------------------------



 



2.11.2 Primary Care Providers (PCPs)

  2.11.2.1   With the exception of members dually eligible for Medicare and
TennCare, the CONTRACTOR shall ensure that each member has an assigned PCP, as
defined in Section 1, who is responsible for coordinating the covered services
provided to the member. For CHOICES members, the CONTRACTOR shall develop and
implement protocols that address, at a minimum, the roles and responsibilities
of the PCP and care coordinator and collaboration between a member’s PCP and
care coordinator.

  2.11.2.2   The CONTRACTOR shall ensure that there are PCPs willing and able to
provide the level of care and range of services necessary to meet the medical
and behavioral health needs of its members, including those with chronic
conditions. There shall be a sufficient number of PCPs who accept new TennCare
members within the CONTRACTOR’s service area so that the CONTRACTOR meets the
access standards provided in Attachment III.

  2.11.2.3   To the extent feasible and appropriate, the CONTRACTOR shall offer
each member (other than members who are dually eligible for Medicare and
TennCare) the opportunity to select a PCP.

  2.11.2.4   The CONTRACTOR may, at its discretion, allow vulnerable populations
(for example, persons with multiple disabilities, acute, or chronic conditions,
as determined by the CONTRACTOR) to select their attending specialists as their
PCP so long as the specialist is willing to perform all responsibilities of a
PCP as defined in Section 1.

  2.11.2.5   If a member who is not dually eligible for Medicare and TennCare
fails or refuses to select a PCP from those offered within thirty (30) calendar
days of enrollment, the CONTRACTOR shall assign a PCP. The CONTRACTOR may assign
a PCP in less than thirty (30) calendar days if the CONTRACTOR provides the
enrollee an opportunity to change PCPs upon receipt of notice of PCP assignment.

  2.11.2.6   The CONTRACTOR shall establish policies and procedures to enable
members reasonable opportunities to change PCPs. Such policies and procedures
may not specify a length of time greater than twelve (12) months between PCP
changes under normal circumstances. If the ability to change PCPs is limited,
the CONTRACTOR shall include provisions for more frequent PCP changes with good
cause. The policies and procedures shall include a definition of good cause as
well as the procedures to request a change.

  2.11.2.7   If a member requests assignment to a PCP located outside the
distance/time requirements in Attachment III and the CONTRACTOR has PCPs
available within the distance/time requirements who accept new members, it shall
not be considered a violation of the access requirements for the CONTRACTOR to
grant the member’s request. However, in such cases the CONTRACTOR shall have no
responsibility for providing transportation for the member to access care from
this selected provider, and the CONTRACTOR shall notify the member in writing as
to whether or not the CONTRACTOR will provide transportation for the member to
seek care from the requested provider. In these cases, the CONTRACTOR shall
allow the member to change assignment to a PCP within the distance/time
requirements at any time if the member requests such a change.

Page 158 of 374



--------------------------------------------------------------------------------



 



2.11.3 Specialty Service Providers

  2.11.3.1   Essential Hospital Services and Centers of Excellence

  2.11.3.1.1   The CONTRACTOR shall demonstrate sufficient access to essential
hospital services which means that, at a minimum, in each Grand Region served by
the CONTRACTOR, the CONTRACTOR shall demonstrate a contractual arrangement with
at least one (1) tertiary care center for each of the following:

  2.11.3.1.1.1   Neonatal services;     2.11.3.1.1.2   Perinatal services;    
2.11.3.1.1.3   Pediatric services;     2.11.3.1.1.4   Trauma services; and    
2.11.3.1.1.5   Burn services.

  2.11.3.1.2   The CONTRACTOR shall demonstrate sufficient access to
comprehensive care for people with HIV/AIDS which means that, at a minimum, in
each Grand Region in which the CONTRACTOR operates, the CONTRACTOR shall
demonstrate a contractual arrangement with at least two (2) HIV/AIDS Centers of
Excellence located within the CONTRACTOR’s approved Grand Region(s). HIV/AIDS
centers of Excellence are designated by the DOH.

  2.11.3.1.3   The CONTRACTOR shall demonstrate a contractual arrangement with
all Centers of Excellence for Behavioral Health located within the Grand
Region(s) served by the CONTRACTOR.

  2.11.3.2   Physician Specialists

  2.11.3.2.1   The CONTRACTOR shall establish and maintain a network of
physician specialists that is adequate and reasonable in number, in specialty
type, and in geographic distribution to meet the medical and behavioral health
needs of its members (adults and children) without excessive travel
requirements. This means that, at a minimum:

  2.11.3.2.1.1   The CONTRACTOR has signed provider agreements with providers of
the specialty types listed in Attachment IV who accept new TennCare enrollees
and are available on at least a referral basis; and

  2.11.3.2.1.2   The CONTRACTOR is in compliance with the access and
availability requirements in Attachments III, IV, and V.

  2.11.3.3   TENNCARE Monitoring

  2.11.3.3.1   TENNCARE will monitor CONTRACTOR compliance with specialty
network standards on an ongoing basis. TENNCARE will use data from the monthly
Provider Enrollment File required in Section 2.30.7.1, to verify compliance with
the specialty network requirements. TENNCARE will use these files to confirm the

Page 159 of 374



--------------------------------------------------------------------------------



 



      CONTRACTOR has a sufficient number and distribution of physician
specialists and in conjunction with MCO enrollment data to calculate member to
provider ratios. TENNCARE will also periodically phone providers listed on these
reports to confirm that the provider is a contract provider as reported by the
CONTRACTOR. TENNCARE shall also monitor appeals data for indications that
problems exist with access to specialty providers.

  2.11.3.3.2   TENNCARE will require a corrective action plan from the
CONTRACTOR when:

  2.11.3.3.2.1   Twenty-five percent (25%) or more of non-dual members do not
have access to one or more of the physician specialties listed in Attachment IV
within sixty (60) miles;

  2.11.3.3.2.2   Any non-dual member does not have access to one or more of the
physician specialties listed in Attachment IV within ninety (90) miles; or

  2.11.3.3.2.3   The member to provider ratio exceeds that listed in Attachment
IV.

  2.11.3.3.3   TENNCARE will review all corrective action plans and determine,
based on the actions proposed by the CONTRACTOR, appeals data, and the supply of
specialty providers available to non-TennCare members, whether the corrective
action plan will be accepted. Corrective action plans shall include, at a
minimum, the following:

  2.11.3.3.3.1   The addition of contract providers to the provider network as
documented on the provider enrollment file that resolves the specialty network
deficiency;

  2.11.3.3.3.2   A list of providers with name, location, and expected date of
provider agreement execution with whom the CONTRACTOR is currently negotiating a
provider agreement and, if the provider becomes a contract provider would
resolve the specialty network deficiency;

  2.11.3.3.3.3   For those deficiencies that are not resolved, a detailed
account of attempts to secure an agreement with each provider that would resolve
the deficiency. This shall include the provider name(s), address(es), date(s)
contacted, and a detailed explanation as to why the CONTRACTOR is unable to
secure an agreement, e.g., lack of provider willingness to participate in the
TennCare program, provider prefers to limit access to practice, or rate requests
are inconsistent with TennCare actuarial assumptions;

  2.11.3.3.3.4   A listing of non-contract providers, including name and
location, who are being used to provide the deficient specialty provider
services and the rates the CONTRACTOR is currently paying these non-contract
providers;

  2.11.3.3.3.5   Affirmation that transportation will be provided for members to
obtain services from providers who are willing to provide services to members
but do not meet the specialty network standards;

  2.11.3.3.3.6   Documentation of how these arrangements are communicated to the
member; and

  2.11.3.3.3.7   Documentation of how these arrangements are communicated to the
PCPs.

Page 160 of 374



--------------------------------------------------------------------------------



 



2.11.4 Special Conditions for Prenatal Care Providers

  2.11.4.1   The CONTRACTOR shall have a sufficient number of contract providers
who accept members in accordance with TennCare access standards in Attachment
III so that prenatal or other medically necessary covered services are not
delayed or denied to pregnant women at any time, including during their
presumptive eligibility period. Additionally, the CONTRACTOR shall make services
available from non-contract providers, if necessary, to provide medically
necessary covered services to a woman enrolled in the CONTRACTOR’s MCO.    
2.11.4.2   Regardless of whether prenatal care is provided by a PCP, physician
extender or an obstetrician who is not the member’s PCP, the access standards
for PCP services shall apply when determining access to prenatal care except for
cases of a first prenatal care appointment for women who are past their first
trimester of pregnancy on the day they are determined to be eligible for
TennCare. For women who are past their first trimester of pregnancy on the day
they are determined to be eligible, a first prenatal care appointment shall
occur within fifteen (15) calendar days of the day they are determined to be
eligible. Failure to do so shall be considered a material breach of the
provider’s provider agreement with the CONTRACTOR (see Sections 2.7.5.2 and
2.11.4).

2.11.5 Special Conditions for Behavioral Health Services

  2.11.5.1   At the direction of the State, the CONTRACTOR shall divert new
admissions to other inpatient facilities to ensure that the Regional Mental
Health Institutes do not operate above their licensed capacity.     2.11.5.2  
The CONTRACTOR shall identify, develop or enhance existing mental health and/or
substance abuse inpatient and residential treatment capacity for adults and
adolescents with a co-occurring mental health and substance abuse disorder.    
2.11.5.3   The CONTRACTOR shall contract with specified crisis service teams for
both adults and children as directed by TENNCARE unless the State approves the
use of other crisis service providers.

2.11.6 Special Conditions for Long-Term Care Providers

    In addition to the requirements in Section 2.11.1 of this Agreement and the
access standards specified in Attachment III of this Agreement, the CONTRACTOR
shall meet the following requirements for long-term care providers.

  2.11.6.1   The CONTRACTOR shall contract with all current nursing facilities
(as defined in TCA 71-5-1412(b)), that meet all CMS certification requirements,
for a minimum of three (3) years following the effective date of CHOICES
implementation. Thereafter, the CONTRACTOR shall contract with a sufficient
number of nursing facilities in order to have adequate capacity to meet the
needs of CHOICES members for nursing facility services.     2.11.6.2   For
community-based residential alternatives, the CONTRACTOR shall demonstrate good
faith efforts to develop the capacity to have a travel

Page 161 of 374



--------------------------------------------------------------------------------



 



      distance of no more than sixty (60) miles between a member’s
community-based residential alternative placement and the member’s residence
before entering the facility.

  2.11.6.3   At a minimum, the CONTRACTOR shall contract with at least two
(2) providers for each HCBS, other than community-based residential
alternatives, to cover each county in the Grand Region covered under this
Agreement. For HCBS provided in a member’s place of residence, the provider does
not need to be located in the county of the member’s residence but must be
willing and able to serve residents of that county. For adult day care, the
provider does not have to be located in the county of the member’s residence but
must meet the access standards for adult day care specified in Attachment III.  
  2.11.6.4   The CONTRACTOR shall have adequate HCBS provider capacity to meet
the needs of each and every CHOICES member in Group 2 and 3 and to provide
authorized HCBS within the timeframe prescribed in Sections 2.9.2, 2.9.3, and
2.9.6 of this Agreement. This includes initiating HCBS in the member’s plan of
care within the timeframes specified in this Agreement and continuing services
in accordance with the member’s plan of care, including the amount, frequency,
duration and scope of each service in accordance with the member’s service
schedule.     2.11.6.5   Following the first quarter of implementation, TENNCARE
will review all relevant reports submitted by the CONTRACTOR, including but not
limited to reports that address provider network, service initiation, missed
visits, and service utilization. TENNCARE will use the data provided in these
reports to establish long-term care provider capacity requirements and develop
performance standards, benchmarks and associated liquidated damages for failure
to meet the specified performance standards and benchmarks. TENNCARE will notify
the CONTRACTOR of the performance standards, benchmarks, and liquidated damages
including the timeframe for imposing liquidated damages.     2.11.6.6   The
CONTRACTOR shall develop and maintain a network development plan to ensure the
adequacy and sufficiency of its provider network. The network development plan
shall be submitted to TENNCARE annually, monitored by TENNCARE per the
requirements in Section 2.25 of the Agreement, and include the following minimum
elements:     2.11.6.6.1   Summary of nursing facility provider network, by
county.     2.11.6.6.2   Summary of HCBS provider network, including
community-based residential alternatives, by service and county.     2.11.6.6.3
  Demonstration of and monitoring activities to ensure that access standards for
longterm care services are met, including requirements in Attachment III and in
this Section 2.11.6.     2.11.6.6.4   Demonstration of the CONTRACTOR’s ongoing
activities to track and trend every time a member does not receive initial or
ongoing long-term care services in accordance with the requirements of this
Agreement due to inadequate provider capacity, identify systemic issues, and
implement remediation and quality improvement (QI) activities. This shall
include a summary of provider network

Page 162 of 374



--------------------------------------------------------------------------------



 



      capacity issues by service and county, the CONTRACTOR’s remediation and QI
activities and the targeted and actual completion dates for those activities.  
  2.11.6.6.5   HCBS network deficiencies (in addition to those specified in
Section 2.11.6.6.4 above) by service and by county and interventions to address
the deficiencies.     2.11.6.6.6   Demonstration of the CONTRACTOR’s efforts to
develop and enhance existing community-based residential alternatives (including
adult care homes) capacity for elders and/or adults with physical disabilities.
The CONTRACTOR shall specify related activities, including provider recruitment
activities, and provide a status update on capacity building.     2.11.6.6.7  
Where there are deficiencies or as otherwise applicable, annual target increase
in HCBS providers by service and county.     2.11.6.6.8   Ongoing activities for
HCBS provider development and expansion taking into consideration identified
provider capacity, network deficiencies, and service delivery issues and future
needs relating to growth in membership and long-term needs.     2.11.6.7   The
CONTRACTOR shall assist in developing an adequate qualified workforce for
covered long-term care services. The CONTRACTOR shall develop and implement
strategies to increase the pool of available qualified direct care staff and to
improve retention of qualified direct care staff. The strategies may include,
for example, establishing partnerships with local colleges and technical
training schools; establishing partnerships with professional and trade
associations and pursuing untapped labor pools such as elders. The CONTRACTOR
shall report annually to TENNCARE on the status of its qualified workforce
development strategies (see Section 2.30.7.8).

2.11.7 Safety Net Providers

  2.11.7.1   Federally Qualified Health Centers (FQHCs)     2.11.7.1.1   The
CONTRACTOR is encouraged to contract with FQHCs and other safety net providers
(e.g., rural health clinics) in the CONTRACTOR’s service area to the extent
possible and practical. Where FQHCs are not utilized, the CONTRACTOR shall
demonstrate to DHHS, the Tennessee DHS and TENNCARE that both adequate capacity
and an appropriate range of services for vulnerable populations exist to serve
the expected enrollment in the CONTRACTOR’s service area without contracting
with FQHCs.     2.11.7.1.2   FQHC reporting information shall be submitted to
TENNCARE as described in Section 2.30.7.9 of this Agreement.     2.11.7.2  
Community Mental Health Agencies (CMHAs)         The CONTRACTOR is encouraged to
contract with CMHAs and other behavioral health safety net providers in the
CONTRACTOR’s service area to the extent possible and practical. Where CMHAs are
not utilized, the CONTRACTOR shall demonstrate that both adequate capacity and
an appropriate range of services for all


Page 163 of 374



--------------------------------------------------------------------------------



 



      populations, but in particular SPMI/SED populations, exist to serve the
expected enrollment in the CONTRACTOR’s service area without contracting with
CMHAs.     2.11.7.3   Local Health Departments         The CONTRACTOR shall
contract with each local health department in the Grand Region(s) served by the
CONTRACTOR for the provision of TENNderCare screening services until such time
as the CONTRACTOR achieves an adjusted periodic screening percentage of eighty
percent (80%) or greater. Payment to local health departments shall be in
accordance with Section 2.13.7.

2.11.8 Credentialing and Other Certification

  2.11.8.1   Credentialing of Contract Providers     2.11.8.1.1   Except as
provided in sections 2.11.8.3 and 2.11.8.4 below, the CONTRACTOR shall utilize
the current NCQA Standards and Guidelines for the Accreditation of MCOs for the
credentialing and recredentialing of licensed independent providers and provider
groups with whom it contracts or employs and who fall within its scope of
authority and action.     2.11.8.1.2   The CONTRACTOR shall completely process
credentialing applications from all types of providers (physical health,
behavioral health and long-term care providers) within thirty (30) calendar days
of receipt of a completed credentialing application, including all necessary
documentation and attachments, and a signed provider agreement. Completely
process shall mean that the CONTRACTOR shall review, approve and load approved
applicants to its provider files in its claims processing system or deny the
application and assure that the provider is not used by the CONTRACTOR.    
2.11.8.2   Credentialing of Non-Contract Providers     2.11.8.2.1   The
CONTRACTOR shall utilize the current NCQA Standards and Guidelines for the
Accreditation of MCOs for the credentialing and recredentialing of licensed
independent providers with whom it does not contract but with whom it has an
independent relationship. An independent relationship exists when the CONTRACTOR
selects and directs its members to see a specific provider or group of
providers.     2.11.8.2.2   The CONTRACTOR shall completely process
credentialing applications within thirty (30) calendar days of receipt of a
completed credentialing application, including all necessary documentation and
attachments, and a signed contract/agreement if applicable. Completely process
shall mean that the CONTRACTOR shall review, approve and load approved
applicants to its provider files in its claims processing system or deny the
application and assure that the provider is not used by the CONTRACTOR.

Page 164 of 374



--------------------------------------------------------------------------------



 



  2.11.8.3   Credentialing of Behavioral Health Entities     2.11.8.3.1   The
CONTRACTOR shall ensure each behavioral health provider’s service delivery site
meets all applicable requirements of law and has the necessary and current
license/certification/accreditation/designation approval per state requirements.
    2.11.8.3.2   When individuals providing behavioral health treatment services
are not required to be licensed or certified, it is the responsibility of the
CONTRACTOR to ensure, based on applicable state licensure rules and/or programs
standards, that they are appropriately educated, trained, qualified, and
competent to perform their job responsibilities.     2.11.8.4   Credentialing of
Long-Term Care Providers     2.11.8.4.1   The CONTRACTOR shall develop and
implement a process for credentialing and recredentialing long-term care
providers. The CONTRACTOR’s process shall, as applicable, meet the minimum NCQA
requirements as specified in the NCQA Standards and Guidelines for the
Accreditation of MCOs. In addition, the CONTRACTOR shall ensure that all
long-term care providers, including those credentialed/recredentialed in
accordance with NCQA Standards and Guidelines for the Accreditation of MCOs,
meet applicable State requirements, as specified by TENNCARE.     2.11.8.4.2  
To the extent possible the CONTRACTOR shall develop a streamlined credentialing
process for nursing facility and HCBS providers enrolled in TennCare prior to
the effective date of CHOICES implementation, and, to the extent permitted under
NCQA Standards and Guidelines for the Accreditation of MCOs, the CONTRACTOR
shall use credentialing requirements that are consistent with the State provider
qualifications in place for long-term care providers at CHOICES implementation.
    2.11.8.5   Compliance with the Clinical Laboratory Improvement Amendments
(CLIA) of 1988         The CONTRACTOR shall require that all laboratory testing
sites providing services under this Agreement have either a current CLIA
certificate of waiver or a certificate of registration along with a CLIA
identification number. Those laboratories with certificates of waiver will
provide only the types of tests permitted under the terms of their waiver.
Laboratories with certificate of registration may perform a full range of
laboratory tests. The CONTRACTOR shall comply with the provisions of CLIA 1988.
    2.11.8.6   Weight Watchers Centers or Other Weight Management Program      
  The CONTRACTOR is not required to credential Weight Watchers centers(s) or
another weight management program used as a cost effective alternative service
pursuant to Section 2.8.8 of this Agreement.

Page 165 of 374



--------------------------------------------------------------------------------



 



2.11.9 Network Notice Requirements

  2.11.9.1   Member Notification         All member notices required shall be
written using the appropriate notice template provided by TENNCARE and shall
include all notice content requirements specified in applicable state and
federal law, TennCare rules and regulations, and all court orders and consent
decrees governing notice and appeal procedures, as they become effective.    
2.11.9.1.1   Change in PCP         The CONTRACTOR shall immediately provide
written notice to a member when the CONTRACTOR changes the member’s PCP. The
notice shall be issued in advance of the PCP change when possible or as soon as
the CONTRACTOR becomes aware of the circumstances necessitating a PCP change.  
  2.11.9.1.2   PCP Termination         If a PCP ceases participation in the
CONTRACTOR’s MCO, the CONTRACTOR shall provide written notice as soon as
possible, but no less than thirty (30) calendar days prior to the effective date
of the termination and no more than fifteen (15) calendar days after receipt or
issuance of the termination notice, to each member who has chosen or been
assigned to that provider as their PCP. The requirement to provide notice thirty
(30) calendar days prior to the effective date of termination shall be waived in
instances where a provider becomes physically unable to care for members due to
illness, a provider dies, the provider fails to provide thirty (30) calendar
days advance notice to the CONTRACTOR, the provider moves from the service area
and fails to notify the CONTRACTOR or a provider fails credentialing, and
instead shall be made immediately upon the CONTRACTOR becoming aware of the
circumstances.     2.11.9.1.3   Physical Health or Behavioral Health Providers
Providing Ongoing Treatment Termination         If a member is in a prior
authorized ongoing course of treatment with any other contract provider who
becomes unavailable to continue to provide services to such member and the
CONTRACTOR is aware of such ongoing course of treatment, the CONTRACTOR shall
provide written notice to each member as soon as possible but no less than
thirty (30) calendar days prior to the effective date of the termination and no
more than fifteen (15) calendar days after receipt or issuance of the
termination notice. The requirement to provide notice thirty (30) calendar days
prior to the effective date of termination shall be waived in instances where a
provider becomes physically unable to care for members due to illness, a
provider dies, the provider fails to provide thirty (30) calendar days advance
notice to the CONTRACTOR, the provider moves from the service area and fails to
notify the CONTRACTOR or a provider fails credentialing, and instead shall be
made immediately upon the CONTRACTOR becoming aware of the circumstances.

Page 166 of 374



--------------------------------------------------------------------------------



 



  2.11.9.1.4   Non-PCP Provider Termination         If a non-PCP provider,
including but not limited to a specialist or hospital, ceases participation in
the CONTRACTOR’s MCO, the CONTRACTOR shall provide written notice to members who
have been seen and/or treated by the non-PCP provider within the last six
(6) months. Notice shall be issued no less than thirty (30) days prior to the
effective date of the termination of the non-PCP provider when possible or
immediately upon the CONTRACTOR becoming aware of the termination.    
2.11.9.1.5   Long-Term Care Provider Termination         If a long-term care
provider ceases participation in the CONTRACTOR’s MCO the CONTRACTOR shall
provide written notice as soon as possible, but no less than thirty
(30) calendar days prior to the effective date of the termination and no more
than fifteen (15) calendar days after receipt or issuance of the termination
notice, to each member who has chosen or is authorized to receive long-term care
services from that provider. Notices regarding termination by a nursing facility
shall comply with state and federal requirements. The requirement in this
Section 2.11.9.1.5 to provide notice thirty (30) calendar days prior to the
effective date of termination shall be waived in instances where a provider
becomes physically unable to care for members due to illness, a provider dies,
the provider fails to provide thirty (30) calendar days advance notice to the
CONTRACTOR, the provider moves from the service area and fails to notify the
CONTRACTOR or a provider fails credentialing, and instead shall be made
immediately upon the CONTRACTOR becoming aware of the circumstances. See
Section 2.9.4 of this Agreement regarding requirements for transitioning from a
terminating provider to a new provider.     2.11.9.1.6   Network Deficiency    
    Upon notification from TENNCARE that a corrective action plan designed to
remedy a network deficiency has not been accepted, the CONTRACTOR shall
immediately provide written notice to members living in the affected area of a
provider shortage in the CONTRACTOR’s network.     2.11.9.2   TENNCARE
Notification     2.11.9.2.1   Subcontractor Termination         When a
subcontract that relates to the provision of services to members or claims
processing is being terminated between the CONTRACTOR and a subcontractor, the
CONTRACTOR shall give at least thirty (30) calendar days prior written notice of
the termination to TENNCARE and TDCI. Said notices shall include, at a minimum:
a CONTRACTOR’s intent to change to a new subcontractor for the provision of said
services; an effective date for termination and/or change; and any other
pertinent information that may be needed to access services. In addition to
prior written notice, the CONTRACTOR shall also provide a transition plan to
TENNCARE within fifteen (15) calendar days, which shall include, at a minimum,
information regarding how prior authorization requests will be handled during
and after the transition and how continuity of care will be maintained for the
members.

Page 167 of 374



--------------------------------------------------------------------------------



 



  2.11.9.2.2   Hospital Termination         Termination of the CONTRACTOR’s
provider agreement with any hospital, whether or not the termination is
initiated by the hospital or by the CONTRACTOR, shall be reported by the
CONTRACTOR in writing to the TENNCARE no less than thirty (30) calendar days
prior to the effective date of the termination.     2.11.9.2.3   Other Provider
Terminations     2.11.9.2.3.1   The CONTRACTOR shall notify TENNCARE of any
provider termination and shall submit an Excel spreadsheet that includes the
provider’s name, TennCare provider identification number, NPI number, and the
number of members affected within five (5) business days of the provider’s
termination. If the termination was initiated by the provider, the notice to
TENNCARE shall include a copy of the provider’s notification to the CONTRACTOR.
The CONTRACTOR shall maintain documentation of all information, including a copy
of the actual member notice(s), on-site. Upon request, the CONTRACTOR shall
provide TENNCARE a copy of the following: one or more of the actual member
notices mailed, an electronic listing in Excel identifying each member to whom a
notice was sent, a transition plan for the members affected, and documentation
from the CONTRACTOR’s mail room or outside vendor indicating the quantity and
date member notices were mailed as proof of compliance with the member
notification requirements.     2.11.9.2.3.2   If termination of the CONTRACTOR’s
provider agreement with any PCP or physician group or clinic or long-term care
provider, whether or not the termination is initiated by the provider or by the
CONTRACTOR, places the CONTRACTOR out of compliance with Section 2.11 and
Attachments III, IV and V, such termination shall be reported by the CONTRACTOR
in writing to TENNCARE, in the standard format provided by TENNCARE to
demonstrate compliance with provider network and access requirements, within
five (5) business days of the date that the agreement has been terminated.

13. Section 2.12 shall be deleted in its entirety and replaced with the
following:
2.12 PROVIDER AGREEMENTS

  2.12.1   Provider agreements, as defined in Section 1 of this Agreement, shall
be administered in accordance with this Agreement and shall contain or
incorporate by reference to the provider handbook all of the items listed in
this Section 2.12. Any requirements revised or added to Section 2.12 as part of
amendment #4 may, for non-long-term care providers, be incorporated by reference
to the provider handbook and included, as appropriate, in the next amendment to
provider agreements.     2.12.2   All template provider agreements and revisions
thereto must be approved in writing in advance by TDCI in accordance with
statutes regarding the approval of a certificate of authority (COA) and any
material modifications thereof.     2.12.3   The CONTRACTOR shall revise
provider agreements as directed by TENNCARE.

Page 168 of 374



--------------------------------------------------------------------------------



 



  2.12.4   All single case agreements shall be reported to TENNCARE in
accordance with Section 2.30.8; however, prior approval will not be required
unless TENNCARE determines, upon review of said reports, that it appears single
case agreements are being used to circumvent the provider agreement review and
approval process.     2.12.5   No provider agreement terminates or reduces the
legal responsibility of the CONTRACTOR to TENNCARE to ensure that all activities
under this Agreement are carried out. It shall be the responsibility of the
CONTRACTOR to provide all necessary training and information to providers to
ensure satisfaction of all CONTRACTOR responsibilities as specified in this
Agreement.     2.12.6   The CONTRACTOR shall not execute provider agreements
with providers who have been excluded from participation in the Medicare,
Medicaid, and/or SCHIP programs pursuant to Sections 1128 or 1156 of the Social
Security Act or who are otherwise not in good standing with the TennCare
program.     2.12.7   The CONTRACTOR shall not include covenant-not-to-compete
requirements in its provider agreements. The CONTRACTOR shall not execute
provider agreements that require that a provider not provide services for any
other TennCare MCO.     2.12.8   The CONTRACTOR shall not execute provider
agreements that contain compensation terms that discourage providers from
serving any specific eligibility category or population covered by this
Agreement.     2.12.9   All provider agreements executed by the CONTRACTOR, and
all provider agreements executed by subcontracting entities or organizations,
shall, except as otherwise provided in Section 2.12.13, at a minimum, meet the
following requirements:     2.12.9.1   Be in writing. All new provider
agreements and existing provider agreements as they are renewed, shall include a
signature page which contains CONTRACTOR and provider names which are typed or
legibly written, provider company with titles, and dated signatures of all
appropriate parties;     2.12.9.2   Specify the effective dates of the provider
agreement;     2.12.9.3   Specify that the provider agreement and its
attachments contain all the terms and conditions agreed upon by the parties;    
2.12.9.4   Assure that the provider shall not enter into any subsequent
agreements or subcontracts for any of the work contemplated under the provider
agreement without the prior written approval of the CONTRACTOR;     2.12.9.5  
Identify the population covered by the provider agreement;     2.12.9.6  
Specify that the provider may not refuse to provide covered medically necessary
or covered preventive services to a child under the age of twenty-one (21) or a
TennCare Medicaid patient under this Agreement for non-medical reasons. However,
the provider shall not be required to accept or continue treatment of a patient
with whom the provider feels he/she cannot establish and/or maintain a
professional relationship;

Page 169 of 374



--------------------------------------------------------------------------------



 



  2.12.9.7   Specify the functions and/or services to be provided by the
provider and assure that the functions and/or services to be provided are within
the scope of his/her professional/technical practice;     2.12.9.8   Specify the
amount, duration and scope of services to be provided by the provider and inform
the provider of TennCare non-covered services as described in Section 2.10 of
this Agreement and the TennCare rules and regulations;     2.12.9.9   Provide
that emergency services be rendered without the requirement of prior
authorization of any kind;     2.12.9.10   Require compliance with applicable
access requirements, including but not limited to appointment and wait times as
referenced in Section 2.11 of the CONTRACTOR’s Agreement with TENNCARE;    
2.12.9.11   Specify that unreasonable delay in providing care to a pregnant
member seeking prenatal care shall be considered a material breach of the
provider’s agreement with the CONTRACTOR and include the definition of
unreasonable delay as described in Section 2.7.5.2.3 of this Agreement;    
2.12.9.12   If the provider performs laboratory services, require the provider
to meet all applicable requirements of the Clinical Laboratory Improvement
Amendments (CLIA) of 1988;     2.12.9.13   Require the provider to have and
maintain documentation necessary to demonstrate that covered services were
provided in compliance with state and federal requirements;     2.12.9.14  
Require that an adequate record system be maintained and that all records be
maintained for five (5) years from the close of the provider agreement
(behavioral health records shall be maintained at the provider level for ten
(10) years after the termination of the provider agreement pursuant to TCA
33-3-101) or retained until all evaluations, audits, reviews or investigations
or prosecutions are completed for recording enrollee services, servicing
providers, charges, dates and all other commonly accepted information elements
for services rendered to enrollees pursuant to the provider agreement (including
but not limited to such records as are necessary for the evaluation of the
quality, appropriateness, and timeliness of services performed under the
provider agreement and administrative, civil or criminal investigations and
prosecutions);     2.12.9.15   Include a statement that as a condition of
participation in TennCare, enrollees shall give TENNCARE, the Office of the
Comptroller of the Treasury, and any health oversight agency, such as OIG, TBI
MFCU, DHHS Office of Inspector General (DHHS OIG), and DOJ, and any other
authorized state or federal agency, access to their records. Said records shall
be made available and furnished immediately upon request by the provider for
fiscal audit, medical audit, medical review, utilization review, and other
periodic monitoring as well as for administrative, civil and criminal
investigations or prosecutions upon the request of an authorized representative
of the CONTRACTOR, TENNCARE or authorized federal, state and Office of the

Page 170 of 374



--------------------------------------------------------------------------------



 



      Comptroller of the Treasury personnel, including, but not limited to, the
OIG, the TBI MFCU, the DHHS OIG and the DOJ;     2.12.9.16   Include medical
records requirements found in Section 2.24.6 of this Agreement;     2.12.9.17  
Contain the language described in Section 2.25.6 of this Agreement regarding
Audit Requirements and Section 2.25.5 of this Agreement regarding Availability
of Records;     2.12.9.18   Provide that TENNCARE, DHHS OIG, Office of the
Comptroller of the Treasury, OIG, TBI MFCU, and DOJ, as well as any authorized
state or federal agency or entity shall have the right to evaluate through
inspection, evaluation, review or request, whether announced or unannounced, or
other means any records pertinent to this Agreement including, but not limited
to medical records, billing records, financial records, and/or any records
related to services rendered, quality, appropriateness and timeliness of
services and/or any records relevant to an administrative, civil and/or criminal
investigation and/or prosecution and such evaluation, inspection, review or
request, and when performed or requested, shall be performed with the immediate
cooperation of the provider. Upon request, the provider shall assist in such
reviews including the provision of complete copies of medical records. Include a
statement that HIPAA does not bar disclosure of protected health information
(PHI) to health oversight agencies, including, but not limited to, OIG, TBI
MFCU, DHHS OIG and DOJ. Provide that any authorized state or federal agency or
entity, including, but not limited to TENNCARE, OIG, TBI MFCU, DHHS OIG, DOJ,
Office of the Comptroller of the Treasury, may use these records and information
for administrative, civil or criminal investigations and prosecutions;    
2.12.9.19   Provide for monitoring, whether announced or unannounced, of
services rendered to members;     2.12.9.20   Provide for the participation and
cooperation in any internal and external QM/QI, monitoring, utilization review,
peer review and/or appeal procedures established by the CONTRACTOR and/or
TENNCARE;     2.12.9.21   Specify CONTRACTOR’s responsibilities under this
Agreement and its agreement with the provider, including but not limited to,
provision of a copy of the member handbook and provider handbook whether via web
site or otherwise and requirement that the CONTRACTOR notice a provider of
denied authorizations;     2.12.9.22   Specify that the CONTRACTOR shall monitor
the quality of services delivered under the provider agreement and initiate
corrective action where necessary to improve quality of care, in accordance with
that level of medical, behavioral health, or long-term care which is recognized
as acceptable professional practice in the respective community in which the
provider practices and/or the standards established by TENNCARE;     2.12.9.23  
Require that the provider comply with corrective action plans initiated by the
CONTRACTOR;     2.12.9.24   Provide for the timely submission of all reports and
clinical information required by the CONTRACTOR;

Page 171 of 374



--------------------------------------------------------------------------------



 



  2.12.9.25   Provide the name and address of the official payee to whom payment
shall be made;     2.12.9.26   Make full disclosure of the method and amount of
compensation or other consideration to be received from the CONTRACTOR;    
2.12.9.27   Specify that the CONTRACTOR shall only pay providers for services
(1) provided in accordance with the requirements of this Agreement, the
CONTRACTOR’s policies and procedures implementing this Agreement, and state and
federal law and (2) provided to TennCare enrollees who are enrolled with the
CONTRACTOR; and specify that the provider is responsible for (1) ensuring that
any applicable authorization requirements are met and (2) verifying that a
person is eligible for TennCare on the date of service;     2.12.9.28   Provide
for prompt submission of information needed to make payment. Specify that a
provider shall have one hundred twenty (120) calendar days from the date of
rendering a covered service to file a claim with the CONTRACTOR except in
situations regarding coordination of benefits or subrogation in which case the
provider is pursuing payment from a third party or if an enrollee is enrolled in
the MCO with a retroactive eligibility date. In situations of third party
benefits, the maximum time frames for filing a claim shall begin on the date
that the third party documented resolution of the claim. In situations of
enrollment in the CONTRACTOR’s MCO with a retroactive eligibility date, the time
frames for filing a claim shall begin on the date that the CONTRACTOR receives
notification from TENNCARE of the enrollee’s eligibility/enrollment;    
2.12.9.29   Provide for payment to the provider upon receipt of a clean claim
properly submitted by the provider within the required time frames as specified
in TCA 56-32-126 and Section 2.22.4 of this Agreement;     2.12.9.30   Specify
the provider shall accept payment or appropriate denial made by the CONTRACTOR
(or, if applicable, payment by the CONTRACTOR that is supplementary to the
enrollee’s third party payer) plus the amount of any applicable TennCare cost
sharing responsibilities, as payment in full for covered services provided and
shall not solicit or accept any surety or guarantee of payment from the enrollee
in excess of the amount of applicable TennCare cost sharing responsibilities.
Enrollee shall include the patient, parent(s), guardian, spouse or any other
legally responsible person of the enrollee being served;     2.12.9.31   Specify
that in the event that TENNCARE deems the CONTRACTOR unable to timely process
and reimburse claims and requires the CONTRACTOR to submit provider claims for
reimbursement to an alternate claims processor to ensure timely reimbursement,
the provider shall agree to accept reimbursement at the CONTRACTOR’s contracted
reimbursement rate or the rate established by TENNCARE, whichever is greater;  
  2.12.9.32   Specify the provider’s responsibilities and prohibited activities
regarding cost sharing as provided in Section 2.6.7 of this Agreement;    
2.12.9.33   Specify the provider’s responsibilities regarding third party
liability (TPL) , including the provider’s obligation to identify third party
liability coverage, including Medicare

Page 172 of 374



--------------------------------------------------------------------------------



 



      and long-term care insurance as applicable, and, except as otherwise
provided in the CONTRACTOR’s Agreement with TENNCARE, to seek such third party
liability payment before submitting claims to the CONTRACTOR;     2.12.9.34  
For those agreements where the provider is compensated via a capitation
arrangement, language which requires:     2.12.9.34.1   That if a provider
becomes aware for any reason that he or she is not entitled to a capitation
payment for a particular enrollee (a patient dies, for example), the provider
shall immediately notify both the CONTRACTOR and TENNCARE by certified mail,
return receipt requested; and     2.12.9.34.2   The provider shall submit
utilization or encounter data as specified by the CONTRACTOR so as to ensure the
CONTRACTOR’s ability to submit encounter data to TENNCARE that meets the same
standards of completeness and accuracy as required for proper adjudication of
fee-for-service claims;     2.12.9.35   Require the provider to comply with
fraud and abuse requirements described in Section 2.20 of this Agreement;    
2.12.9.36   Require the provider to report suspected abuse, neglect, and
exploitation of adults in accordance with TCA 71-6-103 and to report suspected
brutality, abuse, or neglect of children in accordance with TCA 37-1-403 and TCA
37-1-605;     2.12.9.37   Require that, for CHOICES members, the provider
facilitate notification of the member’s care coordinator by notifying the
CONTRACTOR, in accordance with the CONTRACTOR’s processes, as expeditiously as
warranted by the member’s circumstances, of any known significant changes in the
member’s condition or care, hospitalizations, or recommendations for additional
services;     2.12.9.38   Require hospitals, including psychiatric hospitals, to
cooperate with the CONTRACTOR in developing and implementing protocols as part
of the CONTRACTOR’s nursing facility diversion plan (see Section 2.9.6.7), which
shall, include, at a minimum, the hospital’s obligation to promptly notify the
CONTRACTOR upon admission of an eligible member regardless of payor source for
the hospitalization; how the hospital will identify members who may need home
health, private duty nursing, nursing facility, or HCBS upon discharge, and how
the hospital will engage the CONTRACTOR in the discharge planning process to
ensure that members receive the most appropriate and cost-effective medically
necessary services upon discharge;     2.12.9.39   Require the provider to
conduct background checks in accordance with state law and TennCare policy;    
2.12.9.40   As a condition of reimbursement for global procedures codes for
obstetric care, the provider shall submit utilization or encounter data as
specified by the CONTRACTOR in a timely manner to support the individual
services provided;     2.12.9.41   Except as otherwise specified in
Sections 2.12.11 or 2.12.12, require the provider to secure all necessary
liability and malpractice insurance coverage as is necessary to adequately
protect the CONTRACTOR’s members and the CONTRACTOR under

Page 173 of 374



--------------------------------------------------------------------------------



 



      the provider agreement. The provider shall maintain such insurance
coverage at all times during the provider agreement and upon execution of the
provider agreement furnish the CONTRACTOR with written verification of the
existence of such coverage;     2.12.9.42   Specify both the CONTRACTOR and the
provider agree to recognize and abide by all state and federal laws, regulations
and guidelines applicable to the CONTRACTOR and the provider. Provide that the
agreement incorporates by reference all applicable federal law and state laws,
TennCare rules and regulations, consent decrees or court orders, and revisions
of such laws, regulations, consent decrees or court orders shall automatically
be incorporated into the provider agreement, as they become effective;    
2.12.9.43   Specify procedures and criteria for any alterations, variations,
modifications, waivers, extension of the provider agreement termination date, or
early termination of the agreement and specify the terms of such change. If
provision does not require amendments be valid only when reduced to writing,
duly signed and attached to the original of the provider agreement, then the
terms shall include provisions allowing at least thirty (30) calendar days to
give notice of rejection and requiring that receipt of notification of
amendments be documented (e.g., certified mail, facsimile, hand- delivered
receipt, etc);     2.12.9.44   Include provisions that allow the CONTRACTOR to
suspend, deny, refuse to renew or terminate any provider agreement in accordance
with the terms of the CONTRACTOR’s Agreement with TENNCARE (see Section 4.4) and
applicable law and regulation;     2.12.9.45   Specify that TENNCARE reserves
the right to direct the CONTRACTOR to terminate or modify the provider agreement
when TENNCARE determines it to be in the best interest of the State.    
2.12.9.46   Specify that both parties recognize that in the event of termination
of this Agreement between the CONTRACTOR and TENNCARE for any of the reasons
described in Section 4.4 of this Agreement, the provider shall immediately make
available, to TENNCARE, or its designated representative, in a usable form, any
or all records, whether medical or financial, related to the provider’s
activities undertaken pursuant to the CONTRACTOR/provider agreement. The
provision of such records shall be at no expense to TENNCARE;     2.12.9.47  
Specify that the TennCare Provider Independent Review of Disputed Claims process
shall be available to providers to resolve claims denied in whole or in part by
the CONTRACTOR as provided at TCA 56-32-126(b);     2.12.9.48   Include a
Conflict of Interest clause as stated in Section 4.19 of this Agreement,
Gratuities clause as stated in Section 4.23 of this Agreement, and Lobbying
clause as stated in Section 4.24 of this Agreement between the CONTRACTOR and
TENNCARE;     2.12.9.49   Specify that at all times during the term of the
agreement, the provider shall indemnify and hold TENNCARE harmless from all
claims, losses, or suits relating to activities undertaken pursuant to the
Agreement between TENNCARE and the

Page 174 of 374



--------------------------------------------------------------------------------



 



      CONTRACTOR. This indemnification may be accomplished by incorporating
Section 4.31 of the TENNCARE/CONTRACTOR Agreement in its entirety in the
provider agreement or by use of other language developed by the CONTRACTOR and
approved in writing by TENNCARE;     2.12.9.50   Require safeguarding of
information about enrollees according to applicable state and federal laws and
regulations and as described in Sections 2.27 and 4.33 of this Agreement;    
2.12.9.51   Specify provider actions to improve patient safety and quality;    
2.12.9.52   Provide general and targeted education to providers regarding
emergency appeals, including when an emergency appeal is appropriate, and
procedures for providing written certification thereof, and specify that the
provider shall comply with the appeal process, including but not limited to the
following:     2.12.9.52.1   Assist an enrollee by providing appeal forms and
contact information including the appropriate address, telephone number and/or
fax number for submitting appeals for state level review; and     2.12.9.52.2  
Require in advance, that providers seek prior authorization, when they feel they
cannot order a drug on the TennCare PDL as well as taking the initiative to seek
prior authorization or change or cancel the prescription when contacted by an
enrollee or pharmacy regarding denial of a pharmacy service due to system edits
(e.g., therapeutic duplication, etc.).     2.12.9.53   Require the provider to
coordinate with the TennCare PBM regarding authorization and payment for
pharmacy services;     2.12.9.54   Specify any liquidated damages, sanctions or
reductions in payment that the CONTRACTOR may assess on the provider for
specific failures to comply with contractual and/or credentialing requirements.
This shall include, but may not be limited to a provider’s failure or refusal to
respond to the CONTRACTOR’s request for information, the request to provide
medical records, credentialing information, etc.; at the CONTRACTOR’s discretion
or a directive by TENNCARE, the CONTRACTOR shall impose financial consequences
against the provider as appropriate;     2.12.9.55   Require that the provider
display notices of the enrollee’s right to appeal adverse action affecting
services in public areas of their facility(s) in accordance with TennCare rules
and regulations, subsequent amendments, or any and all consent decrees and court
orders. The CONTRACTOR shall ensure that providers have a correct and adequate
supply of public notices;     2.12.9.56   Include language which informs
providers of the package of benefits that TENNderCare offers and which requires
providers to make treatment decisions based upon children’s individual medical
and behavioral health needs. TENNderCare requirements are contained in
Section 2.7.6 of this Agreement. All provider agreements shall contain language
that references the TENNderCare requirements in this Agreement between TENNCARE
and the CONTRACTOR, and the provider agreement shall either physically
incorporate these sections of the Agreement or

Page 175 of 374



--------------------------------------------------------------------------------



 



      include language to require that these sections be furnished to the
provider upon request;     2.12.9.57   Include a provision which states that
providers are not permitted to encourage or suggest, in any way, that TennCare
children be placed into state custody in order to receive medical, behavioral,
or long-term care services covered by TENNCARE;     2.12.9.58   Require that
providers offer hours of operation that are no less than the hours of operation
offered to commercial enrollees;     2.12.9.59   Specify that the provider have
written procedures for the provision of language interpretation and translation
services for any enrollee who needs such services, including but not limited to,
enrollees with Limited English Proficiency;     2.12.9.60   Require the provider
to comply and submit to the CONTRACTOR disclosure of information in accordance
with the requirements specified in 42 CFR Part 455, Subpart B;     2.12.9.61  
Require providers to screen their employees and contractors initially and on an
ongoing monthly basis to determine whether any of them has been excluded from
participation in Medicare, Medicaid, SCHIP, or any Federal health care programs
(as defined in Section 1 128B(f) of the Social Security Act) and not employ or
contract with an individual or entity that has been excluded. The provider shall
be required to immediately report to the CONTRACTOR any exclusion information
discovered. The provider shall be informed that civil monetary penalties may be
imposed against providers who employ or enter into contracts with excluded
individuals or entities to provide items or services to TennCare members; and  
  2.12.9.62   Require that if any requirement in the provider agreement is
determined by TENNCARE to conflict with the Agreement between TENNCARE and the
CONTRACTOR, such requirement shall be null and void and all other provisions
shall remain in full force and effect.     2.12.10   No other terms or
conditions agreed to by the CONTRACTOR and the provider shall negate or
supersede the requirements listed in 2.12.9 above.     2.12.11   The provider
agreement with a nursing facility shall meet the minimum requirements specified
in Section 2.12.9 above and shall also include, at a minimum, the following
requirements:     2.12.11.1   Require the nursing facility provider to promptly
notify the CONTRACTOR, and/or State entity as directed by TENNCARE, of a
member’s admission or request for admission to the nursing facility regardless
of payor source for the nursing facility stay, or when there is a change in a
member’s known circumstances and to notify the CONTRACTOR, and/or State entity
as directed by TENNCARE, prior to a member’s discharge;     2.12.11.2   Require
the nursing facility provider to provide written notice to TENNCARE and the
CONTRACTOR in accordance with state and federal requirements before voluntarily
terminating the agreement and to comply with all applicable state and federal
requirements regarding voluntary termination;

Page 176 of 374



--------------------------------------------------------------------------------



 



  2.12.11.3   Require the nursing facility provider to notify the CONTRACTOR
immediately if the nursing facility is considering discharging a member and to
consult with the member’s care coordinator to intervene in resolving issues if
possible and, if not, to prepare and implement a discharge and/or transition
plan as appropriate;     2.12.11.4   Require the nursing facility to notify the
member and/or the member’s representative (if applicable) in writing prior to
discharge in accordance with state and federal requirements;     2.12.11.5  
Specify the provider shall accept payment or appropriate denial made by the
CONTRACTOR (or, if applicable, payment by the CONTRACTOR that is supplementary
to the member’s third party payer) plus the amount of any applicable patient
liability, as payment in full for services provided and shall not solicit or
accept any surety or guarantee of payment from the member in excess of the
amount of applicable patient liability responsibilities. Member shall include
the patient, parent(s), guardian, spouse or any other legally responsible person
of the member being served;     2.12.11.6   Specify the nursing facility
provider’s responsibilities regarding patient liability (see Sections 2.6.7 and
2.21.5 of this Agreement), which shall include but not be limited to collecting
the applicable patient liability amounts from CHOICES Group 1 members, notifying
the member’s care coordinator if there is an issue with collecting a member’s
patient liability, and making good faith efforts to collect payment;    
2.12.11.7   Specify the role of the nursing facility provider regarding timely
certification and recertification (as applicable) of the member’s level of care
eligibility for Level I and/or Level II nursing facility care and require the
nursing facility provider to cooperate fully with the CONTRACTOR in the
completion and submission of the level of care assessment;     2.12.11.8  
Require the nursing facility to notify the CONTRACTOR of any change in a
member’s medical or functional condition that could impact the member’s level of
care eligibility for the currently authorized level of nursing facility
services;     2.12.11.9   Require the nursing facility provider to comply with
state and federal laws and regulations applicable to nursing facilities as well
as any applicable federal court orders, including but not limited to those that
govern admission, transfer, and discharge policies;     2.12.11.10   Require the
nursing facility to comply with federal Preadmission Screening and Resident
Review (PASRR) requirements applicable to all nursing facility residents,
regardless of payor source, including that a level I screening be completed
prior to admission, a level II evaluation be completed prior to admission when
indicated by the level I screening, and a review be completed based upon a
significant physical or mental change in the resident’s condition that might
impact the member’s need for or benefit from specialized services;    
2.12.11.11   Require the nursing facility to cooperate with the CONTRACTOR in
developing and implementing protocols as part of the CONTRACTOR’s nursing
facility diversion and transition plans (see Section 2.9.6.7), which shall,
include, at a minimum, the

Page 177 of 374



--------------------------------------------------------------------------------



 



      nursing facility’s obligation to promptly notify the CONTRACTOR upon
admission or request for admission of an eligible member regardless of payor
source for the nursing facility stay; how the nursing facility will assist the
CONTRACTOR in identifying residents who may want to transition from nursing
facility services to home and community-based care; the nursing facility’s
obligation to promptly notify the CONTRACTOR regarding all such identified
members; and how the nursing facility will work with the CONTRACTOR in assessing
the member’s transition potential and needs, and in developing and implementing
a transition plan, as applicable;     2.12.11.12   Require the nursing facility
provider to coordinate with the CONTRACTOR in complying with the requirements in
42 CFR 483.75 regarding written transfer agreements and shall use contract
providers when transfer is medically appropriate, except as authorized by the
CONTRACTOR or for emergency services;     2.12.11.13   Require the nursing
facility provider to have on file a system designed and utilized to ensure the
integrity of the member’s personal financial resources. This system shall be
designed in accordance with the regulations and guidelines set out by the
Comptroller of the Treasury and the applicable federal regulations;    
2.12.11.14   Require the nursing facility provider to immediately notify the
CONTRACTOR of any change in its license to operate as issued by the Tennessee
Department of Health as well as any deficiencies cited during the federal
certification process;     2.12.11.15   Provide that if the nursing facility
provider is involuntarily decertified by the Tennessee Department of Health or
the Centers for Medicare and Medicaid Services, the provider agreement will
automatically be terminated in accordance with federal requirements;    
2.12.11.16   For a minimum of three (3) years following the effective date of
CHOICES implementation (see Section 2.11.6.1 of this Agreement and TCA
71-5-1412(b)), shall not require the nursing facility provider to have liability
insurance in excess of TENNCARE requirements in effect prior to the
implementation of CHOICES; and     2.12.11.17   Include language requiring that
the provider agreement shall be assignable from the CONTRACTOR to the State, or
its designee, at the State’s discretion upon written notice to the CONTRACTOR
and the affected nursing facility provider. Further, the provider agreement
shall include language by which the nursing facility provider agrees to be bound
by any such assignment, and that the State, or its designee, shall not be
responsible for past obligations of the CONTRACTOR.     2.12.12   The provider
agreement with a HCBS provider shall meet the minimum requirements specified in
Section 2.12.9 above and shall also include, at a minimum, the following
requirements:     2.12.12.1   Require the HCBS provider to provide at least
thirty (30) days advance notice to the CONTRACTOR when the provider is no longer
willing or able to provide services to a member, including the reason for the
decision, and to cooperate with the member’s care coordinator to facilitate a
seamless transition to alternate providers;

Page 178 of 374



--------------------------------------------------------------------------------



 



  2.12.12.2   In the event that a HCBS provider change is initiated for a
member, require that, regardless of any other provision in the provider
agreement, the transferring HCBS provider continue to provide services to the
member in accordance with the member’s plan of care until the member has been
transitioned to a new provider, as determined by the CONTRACTOR, or as otherwise
directed by the CONTRACTOR, which may exceed thirty (30) days from the date of
notice to the CONTRACTOR;     2.12.12.3   Specify that reimbursement of a HCBS
provider shall be contingent upon the provision of services to an eligible
member in accordance with applicable federal and state requirements and the
member’s plan of care as authorized by the CONTRACTOR;     2.12.12.4   Require
HCBS providers to immediately report any deviations from a member’s service
schedule to the member’s care coordinator;     2.12.12.5   Require HCBS
providers to use the electronic visit verification system specified by the
CONTRACTOR in accordance with the CONTRACTOR’s requirements;     2.12.12.6  
Require that upon acceptance by the HCBS provider to provide approved services
to a member as indicated in the member’s plan of care, the provider shall ensure
that it has staff sufficient to provide the service(s) authorized by the
CONTRACTOR in accordance with the member’s plan of care, including the amount,
frequency, duration and scope of each service in accordance with the member’s
service schedule;     2.12.12.7   Require HCBS providers to provide back-up for
their own staff if they are unable to fulfill their assignment for any reason
and ensure that back-up staff meet the qualifications for the authorized
service;     2.12.12.8   Prohibit HCBS providers from requiring a member to
choose the provider as a provider of multiple services as a condition of
providing any service to the member;     2.12.12.9   Require HCBS providers to
comply with critical incident reporting and management requirements (see
Section 2.15.8 of this Agreement); and     2.12.12.10   Shall not require the
HCBS provider to have liability insurance in excess of TENNCARE requirements in
effect prior to the implementation of CHOICES.     2.12.13   The provider
agreement with a HCBS provider to provide PERS, assistive technology, minor home
modifications, or pest control shall meet the requirements specified in
Sections 2.12.9, 2.12.10, and 2.12.12 except that these provider agreements
shall not be required to meet the following requirements: Section 2.12.9.9
regarding emergency services; Section 2.12.9.11 regarding delay in prenatal
care; Section 2.12.9.12 regarding CLIA; Section 2.12.9.38 regarding hospital
protocols; Section 2.12.9.40 regarding reimbursement of obstetric care;
Section 2.12.9.52.2 regarding prior authorization of pharmacy; and
Section 2.12.9.53 regarding coordination with the PBM.     2.12.14   The
provider agreement with a local health department (see Section 2.11.7.3) shall
meet the minimum requirements specified in Sections 2.12.9 and 2.12.10 above and
shall also specify for the purpose of TENNderCare screening services: (1) that
the

Page 179 of 374



--------------------------------------------------------------------------------



 



      local health department agrees to submit encounter data timely to the
CONTRACTOR; (2) that the CONTRACTOR agrees to timely process claims for services
in accordance with Section 2.22.4; (3) that the local health department may
terminate the agreement for cause with thirty (30) days advance notice; and (4)
that the CONTRACTOR agrees prior authorization shall not be required for the
provision of TENNderCare screening services.     2.12.15   The provider
agreement for CRG/TPG assessments shall meet the minimum requirements specified
in Sections 2.12.9 and 2.12.10 above and shall also specify that all CRG/TPG
assessments detailed in Section 2.7.2.9 are completed by State- certified raters
and that the assessments are completed within the specified time frames. The
rater certification process shall include completing the CRG/TPG assessments
training and passing the State rater competency examination, scored only by
State-certified trainers.

14. Section 2.13 shall be deleted in its entirety and replaced with the
following:
2.13 PROVIDER AND SUBCONTRACTOR PAYMENTS
2.13.1 General

  2.13.1.1   The CONTRACTOR shall agree to reasonable reimbursement standards to
providers for covered services, to be determined in conjunction with actuarially
sound rate setting. All reimbursement paid by the CONTRACTOR to providers and
amounts paid by the CONTRACTOR to any other entity is subject to audit by the
State.     2.13.1.2   The CONTRACTOR shall require, as a condition of payment,
that the provider (contract or non-contract provider) accept the amount paid by
the CONTRACTOR or appropriate denial made by the CONTRACTOR (or, if applicable,
payment by the CONTRACTOR that is supplementary to the enrollee’s third party
payer) plus any applicable amount of TennCare cost sharing or patient liability
responsibilities due from the enrollee as payment in full for the service.    
2.13.1.3   If the CONTRACTOR is required to reimburse a non-contract provider
pursuant to this Agreement, and the CONTRACTOR’s payment to a non-contract
provider is less than it would have been for a contract provider, and the
provider contests the payment amount, the CONTRACTOR shall notify the
non-contract provider that the provider may initiate the independent review
procedures in accordance with TCA 56- 32-126, including but not limited to
reconsideration by the CONTRACTOR.     2.13.1.4   The CONTRACTOR shall ensure
that the member is held harmless by the provider for the costs of medically
necessary covered services except for applicable TennCare cost sharing amounts
(described in Section 2.6.7 and in Attachment II of this Agreement) and patient
liability amounts.     2.13.1.5   The CONTRACTOR shall ensure that payments are
not issued to providers that have not obtained a Tennessee Medicaid provider
number or for which disclosure requirements, as applicable, have not been
obtained by the CONTRACTOR in accordance with 42 CFR 455.100 through 106 and
Section 2.12.9.60 of this Agreement.

Page 180 of 374



--------------------------------------------------------------------------------



 



2.13.2 All Covered Services

  2.13.2.1   Except as provided in Sections 2.13.2.2 and 2.13.2.3 below, the
CONTRACTOR shall not reimburse providers based on a percentage of billed
charges.     2.13.2.2   The CONTRACTOR may, at its discretion, pay a percentage
of billed charges for covered physical health and behavioral health services for
which there is no Medicare reimbursement methodology.     2.13.2.3   As part of
a stop-loss arrangement with a physical health or behavioral health provider,
the CONTRACTOR may, at its discretion, pay the provider a percentage of billed
charges for claims that exceed the applicable stop-loss threshold.

2.13.3 Nursing Facility Services

  2.13.3.1   The CONTRACTOR shall reimburse contract nursing facility providers
at the rate specified by TENNCARE, net of any applicable patient liability
amount (see Section 2.6.7).     2.13.3.2   The CONTRACTOR shall reimburse
non-contract nursing facility providers as specified in TennCare rules and
regulations, net of any applicable patient liability amount (see Section 2.6.7).
    2.13.3.3   If, prior to the end date specified by TENNCARE in its approval
of Level II nursing facility services, the CONTRACTOR determines that the
nursing facility is providing Level I and not Level II nursing facility
services, the CONTRACTOR shall notify TENNCARE and, as appropriate, shall submit
a request to modify the member’s level of nursing facility services. The
CONTRACTOR shall submit documentation as specified by TENNCARE to support the
request. The CONTRACTOR may adjust payment to the nursing facility to reflect
the level of nursing facility services actually provided to the member and shall
maintain documentation as specified by TENNCARE to support the payment
adjustment.

2.13.4 HCBS

  2.13.4.1   For covered HCBS and for HCBS that exceed the specified benefit
limit and are provided by the CONTRACTOR as a cost effective alternative (see
Section 2.6.5), the CONTRACTOR shall reimburse contract HCBS providers,
including community-based residential alternatives, at the rate specified by
TENNCARE.     2.13.4.2   The CONTRACTOR shall reimburse non-contract HCBS
providers as specified in TennCare rules and regulations.     2.13.4.3   For
HCBS that are not otherwise covered but are offered by the CONTRACTOR as a cost
effective alternative to nursing facility services (see Section 2.6.5), the
CONTRACTOR shall negotiate the rate of reimbursement.     2.13.4.4   The
CONTRACTOR shall reimburse consumer-directed workers in accordance with Sections
2.9.6.7 and 2.26 of this Agreement.

Page 181 of 374

 



--------------------------------------------------------------------------------



 



2.13.5 Hospice
Hospice services shall be provided and reimbursed in accordance with state and
federal requirements, including but not limited to the following:

  2.13.5.1   Rates shall be no less than the federally established Medicaid
hospice rates (updated each federal fiscal year (FFY)), adjusted by area wage
adjustments for the categories described by CMS;     2.13.5.2   The rates
described above shall be subject to the annual cap for Medicaid Hospice rates as
provided annually by CMS; and     2.13.5.3   If a Medicaid hospice patient
resides in a nursing facility (NF), the CONTRACTOR shall pay an amount equal to
at least 95 percent of the prevailing NF room and board rate to the hospice
provider (not subject to the annual cap for Medicaid Hospice rates).

2.13.6 Behavioral Health Crisis Service Teams

  2.13.6.1   The CONTRACTOR shall reimburse crisis mobile teams for their
intervention services on a monthly basis at a rate to be determined and set by
the State. The rate shall be factored into the CONTRACTOR’s capitation payments.
    2.13.6.2   The CONTRACTOR shall assume financial liability for crisis
respite and crisis stabilization services.

2.13.7 Local Health Departments

  2.13.7.1   The CONTRACTOR shall reimburse contracted local health departments
(see Sections 2.11.7.3 and 2.12.1.3) for TENNderCare screenings to members under
age twenty-one (21) at the following rates, unless specified otherwise by
TENNCARE. Although the codes include preventive visits for individuals
twenty-one (21) and older, this Section only requires the CONTRACTOR to pay
local health departments for the specified visits for members under age
twenty-one (21).

          Preventive Visits   85% of 2001 Medicare
99381 New pt. Up to 1 yr.
  $ 80.33  
99382 New pt. 1-4 yrs.
  $ 88.06  
99383 New pt. 5-11 yrs.
  $ 86.60  
99384 New pt. 12-17 yrs.
  $ 95.39  
99385 New pt. 18-39 yrs.
  $ 93.93  
99391 Estab. pt. Up to 1 yr.
  $ 63.04  
99392 Estab. pt. 1-4 yrs.
  $ 71.55  
99393 Estab. pt. 5-1l yrs.
  $ 70.96  
99394 Estab. pt. 12-17 yrs.
  $ 79.57  
99395 Estab. pt. 18-39 yrs.
  $ 78.99  

  2.13.7.2   TENNCARE may conduct an audit of the CONTRACTOR’s reimbursement
methodology and related processes on an annual basis to verify compliance with
this

Page 182 of 374

 



--------------------------------------------------------------------------------



 



      requirement. In addition, the Local Health Department may initiate the
independent review procedure at any time it believes the CONTRACTOR’s payment is
not the required reimbursement rate.

2.13.8 Physician Incentive Plan (PIP)

  2.13.8.1   The CONTRACTOR shall notify and make TENNCARE and TDCI aware of any
operations or plans to operate a physician incentive plan (PIP). Prior to
implementation of any such plans, the CONTRACTOR shall submit to TDCI any
provider agreement templates or subcontracts that involve a PIP for review as a
material modification.     2.13.8.2   The CONTRACTOR shall not implement a PIP
in the absence of TDCI review and written approval.     2.13.8.3   If the
CONTRACTOR operates a PIP, the CONTRACTOR shall ensure that no specific payment
be made directly or indirectly under a PIP to a physician or physician group as
an inducement to reduce or limit medically necessary services furnished to an
individual.     2.13.8.4   If the CONTRACTOR operates a PIP, upon TENNCARE’s
request, the CONTRACTOR shall report descriptive information about its incentive
plan in sufficient detail to enable TENNCARE to adequately monitor the
CONTRACTOR. The information that may be requested shall include, but not be
limited to, the following:     2.13.8.4.1   Whether services not furnished by
the physician or physician group are covered by the incentive plan;    
2.13.8.4.2   The type or types of incentive arrangements, such as, withholds,
bonus, capitation;     2.13.8.4.3   The percent of any withhold or bonus the
plan uses;     2.13.8.4.4   Assurance that the physicians or physician group has
adequate stop-loss protection, and the amount and type of stop-loss protection;
and     2.13.8.4.5   The patient panel size and, if the plan uses pooling, the
pooling method.

2.13.9 Emergency Services Obtained from Non-Contract Providers

  2.13.9.1   Payments to non-contract providers for emergency services may, at
the CONTRACTOR’s option, be limited to the treatment of emergency medical
conditions, including post-stabilization care services, as described in Section
1. Payment amounts shall be consistent with the pricing policies developed by
the CONTRACTOR and in accordance with TENNCARE requirements, including TennCare
rules and regulations for emergency services provided by non-contract providers.
    2.13.9.2   Payment by the CONTRACTOR for properly documented claims for
emergency services rendered by a non-contract provider shall be made within
thirty (30) calendar days of receipt of a clean claim by the CONTRACTOR.

Page 183 of 374

 



--------------------------------------------------------------------------------



 



  2.13.9.3   The CONTRACTOR shall review and approve or disapprove claims for
emergency services based on the definition of emergency services specified in
Section 1 of this Agreement. If the CONTRACTOR determines that a claim
requesting payment of emergency services does not meet the definition as
specified in Section 1 and subsequently denies the claim, the CONTRACTOR shall
notify the provider of the denial. This notification shall include information
to the provider regarding the CONTRACTOR’s process and time frames for
reconsideration. In the event a provider disagrees with the CONTRACTOR’s
decision to disapprove a claim for emergency services, the provider may pursue
the independent review process for disputed claims as provided by TCA 56-32-126,
including but not limited to reconsideration by the CONTRACTOR.

2.13.10 Medically Necessary Services Obtained from Non-Contract Provider when
MCO Assignment is Unknown

  2.13.10.1   The CONTRACTOR shall pay for medically necessary covered services
provided to an enrollee by a non-contract provider when TENNCARE has enrolled
the enrollee in the CONTRACTOR’s MCO, but the enrollee could not have known
which MCO they were enrolled in at the time of the service. Examples of when
this may occur include, but are not limited to, (i) when an enrollee receives
services during a retroactive eligibility period (see Section 2.4.5) and the
enrollee did not select an MCO and is assigned to an MCO by TENNCARE, or
(ii) the enrollee was assigned to an MCO other than the one that he/she
requested (see Section 2.4.4.5). In these cases, the effective date of
enrollment may occur prior to the CONTRACTOR or the enrollee being notified of
the enrollee becoming a member of the CONTRACTOR’s MCO.     2.13.10.2   When
this situation arises, the CONTRACTOR shall not deny payment for medically
necessary covered services provided during this period of eligibility for lack
of prior authorization or lack of referral; likewise, the CONTRACTOR shall not
deny a claim on the basis of the provider’s failure to file a claim within a
specified time period after the date of service when the provider could not have
reasonably known which MCO the enrollee was in during the timely filing period.
However, in such cases the CONTRACTOR may impose timely filing requirements
beginning on the date of notification of the individual’s enrollment.    
2.13.10.3   The CONTRACTOR shall only pay for covered long-term care services
for which the member was eligible (see Section 2.6), as determined by the State
and shown in the enrollment file furnished by TENNCARE to the CONTRACTOR.

2.13.11 Medically Necessary Services Obtained from Contract Provider without
Prior Authorization when MCO Assignment is Unknown

  2.13.11.1   The CONTRACTOR shall pay for medically necessary covered services
provided to an enrollee by a contract provider without prior authorization or
referral when TENNCARE has enrolled the enrollee in the CONTRACTOR’s MCO, but
the enrollee could not have known which MCO they were enrolled in at the time of
the service.

Page 184 of 374

 



--------------------------------------------------------------------------------



 



  2.13.11.2   When this situation arises, the CONTRACTOR shall not deny payment
for medically necessary covered services for lack of prior authorization or lack
of referral; likewise, a CONTRACTOR shall not deny a claim on the basis of the
provider’s failure to file a claim within a specified time period after the date
of service when the provider could not have reasonably known which MCO the
enrollee was in during the timely filing period. However, in such cases the
CONTRACTOR may impose timely filing requirements beginning on the date of
notification of the individual’s enrollment.     2.13.11.3   The CONTRACTOR
shall only pay for covered long-term care services for which the member was
eligible (see Section 2.6), as determined by the State and shown in the
enrollment file furnished by TENNCARE to the CONTRACTOR.

2.13.12 Medically Necessary Services Obtained from Non-Contract Provider
Referred by Contract Provider
The CONTRACTOR shall pay for any medically necessary covered services provided
to a member by a non-contract provider at the request of a contract provider.
The CONTRACTOR’s payment shall not be less than eighty percent (80%) of the rate
that would have been paid by the CONTRACTOR if the member had received the
services from a contract provider. The CONTRACTOR shall only pay for covered
long-term care services for which the member was eligible (see Section 2.6) and
that were authorized by the CONTRACTOR.
2.13.13 Medically Necessary Services Obtained from Non-Contract Provider Not
Authorized by the CONTRACTOR

  2.13.13.1   With the exception of circumstances described in Section 2.13.12
when an enrollee has utilized medically necessary non-emergency covered services
from a noncontract provider, and the CONTRACTOR has not authorized such use in
advance, the CONTRACTOR shall not be required to pay for the service(s) received
unless payment is required pursuant to a directive from TENNCARE or an
Administrative Law Judge.     2.13.13.2   The CONTRACTOR shall not make payment
to non-contract providers for covered services that are not medically necessary
or for long-term care services for which the member was not eligible (see
Section 2.6).

2.13.14 Covered Services Ordered by Medicare Providers for Dual Eligibles

  2.13.14.1   Generally, when a TennCare enrollee is dually eligible for
Medicare and TennCare and requires services that are covered under this
Agreement but are not covered by Medicare, and the services are ordered by a
Medicare provider who is a non-contract provider, the CONTRACTOR shall pay for
the ordered, medically necessary service if it is provided by a contract
provider. However, if all of the following criteria are met, the CONTRACTOR may
require that the ordering physician be a contract provider:     2.13.14.1.1  
The ordered service requires prior authorization; and     2.13.14.1.2   Dually
eligible enrollees have been clearly informed of the contract provider
requirement and instructed in how to obtain assistance identifying and making an
appointment with a contract provider; and

Page 185 of 374

 



--------------------------------------------------------------------------------



 



  2.13.14.1.3   The CONTRACTOR assists the enrollee in obtaining a timely
appointment with a contract provider upon request of the enrollee or upon
receipt of an order from a noncontract provider.     2.13.14.2   Reimbursement
shall be at the same rate that would have been paid had the service been ordered
by a contract provider.     2.13.14.3   The CONTRACTOR shall not pay for
non-covered services, services that are not medically necessary, or services
ordered and obtained from non-contract providers.

2.13.15 Transition of New Members
The CONTRACTOR shall pay for the continuation of covered services for new
members pursuant to the requirements in Section 2.9.2 regarding transition of
new members.
2.13.16 Transition of Members Receiving Long-Term Care Services at the Time of
CHOICES Implementation
The CONTRACTOR shall pay for the continuation of covered long-term care services
for transitioning CHOICES members pursuant to the requirements in Section 2.9.3
regarding transition of members receiving long-term care services at the time of
CHOICES implementation.
2.13.17 Transition of Care
In accordance with the requirements in Section 2.9.4.1 of this Agreement, if a
provider has terminated participation with the CONTRACTOR, the CONTRACTOR shall
pay the noncontract provider for the continuation of treatment through the
applicable period provided in Section 2.9.4.1.
2.13.18 Limits on Payments to Providers and Subcontractors Related to the
CONTRACTOR

  2.13.18.1   The CONTRACTOR shall not pay more for similar services rendered by
any provider or subcontractor that is related to the CONTRACTOR than the
CONTRACTOR pays to providers and subcontractors that are not related to the
CONTRACTOR. For purposes of this subsection, “related to” means providers or
subcontractors that have an indirect ownership interest or ownership or control
interest in the CONTRACTOR, an affiliate (see definition in Section 1 of this
Agreement) of the CONTRACTOR, or the CONTRACTOR’s management company as well as
providers or subcontractors that the CONTRACTOR, an affiliate of the CONTRACTOR
or the CONTRACTOR’s management company has an indirect ownership interest or
ownership or control interest in. The standards and criteria for determining
indirect ownership interest, an ownership interest or a control interest are set
out at 42 CFR Part 455, Subpart B.     2.13.18.2   Any payments made by the
CONTRACTOR that exceed the limitations set forth in this section shall be
considered non-allowable payments for covered services and shall be excluded
from medical expenses reported in the MLR report required in Section
2.30.15.3.1.

Page 186 of 374

 



--------------------------------------------------------------------------------



 



  2.13.18.3   As provided in Section 2.30.9 of this Agreement, the CONTRACTOR
shall submit information on payments to related providers and subcontractors.

2.13.19 1099 Preparation
In accordance with federal requirements, the CONTRACTOR shall prepare and submit
Internal Revenue Service (IRS) Form 1099s for all providers who are not
employees of the CONTRACTOR to whom payment is made.
2.13.20 Payments to the FEA
The CONTRACTOR shall reimburse the Fiscal Employer Agent (FEA) for authorized
HCBS provided by consumer-directed workers as specified in the subcontract
between the CONTRACTOR and the FEA (see Section 2.26.6). TENNCARE will pay the
FEA the administrative fees specified in the contract between TENNCARE and the
FEA.
15. Section 2.14 shall be deleted in its entirety and replaced with the
following:
2.14 UTILIZATION MANAGEMENT (UM)
2.14.1 General

  2.14.1.1   The CONTRACTOR shall develop and maintain a utilization management
(UM) program. As part of this program the CONTRACTOR shall have policies and
procedures with defined structures and processes. The UM program shall assign
responsibility to appropriate individuals including a designated senior
physician and shall involve a designated behavioral health care practitioner in
the implementation of behavioral health aspects of the program and a designated
long-term care professional in the implementation of the long-term care aspects
of the program. The UM program shall be supported by an associated work plan and
shall be evaluated annually and updated as necessary.     2.14.1.2   The
CONTRACTOR’s UM program shall include distinct policies and procedures regarding
long-term care services and shall specify the responsibilities and scope of
authority of care coordinators in authorizing long-term care services and in
submitting service authorizations to providers and/or the FEA for service
delivery.     2.14.1.3   The CONTRACTOR shall notify all network providers of
and enforce compliance with all provisions relating to UM procedures.    
2.14.1.4   The UM program shall have criteria that:     2.14.1.4.1   Are
objective and based on medical, behavioral health and/or long-term care
evidence, to the extent possible;     2.14.1.4.2   Are applied based on
individual needs;     2.14.1.4.3   Are applied based on an assessment of the
local delivery system;     2.14.1.4.4   Involve appropriate practitioners in
developing, adopting and reviewing them; and

Page 187 of 374

 



--------------------------------------------------------------------------------



 



  2.14.1.4.5   Are annually reviewed and up-dated as appropriate.     2.14.1.5  
For long-term care services, the CONTRACTOR’s UM program shall have criteria
that are consistent with the guiding principles set forth in TCA 71-5-1402 and
shall take into consideration the member’s preference regarding cost-effective
long-term care services and settings.     2.14.1.6   The CONTRACTOR shall use
appropriately licensed professionals to supervise all medical necessity
decisions and specify the type of personnel responsible for each level of UM,
including prior authorization and decision making. The CONTRACTOR shall have
written procedures documenting access to Board Certified Consultants to assist
in making medical necessity determinations. Any decision to deny a service
authorization request or to authorize a service in an amount, duration, or scope
that is less than requested shall be made by a physical health or behavioral
health care professional who has appropriate clinical expertise in treating the
member’s condition or disease or, in the case of long-term care services, a
long-term care professional who has appropriate expertise in providing long-term
care services.     2.14.1.7   Except as provided in Section 2.6.1.3, the
CONTRACTOR shall not place maximum limits on the length of stay for members
requiring hospitalization and/or surgery. The CONTRACTOR shall not employ, and
shall not permit others acting on their behalf to employ utilization control
guidelines or other quantitative coverage limits, whether explicit or de facto,
unless supported by an individualized determination of medical necessity based
upon the needs of each member and his/her medical history. The CONTRACTOR shall
consider individual member characteristics in the determination of readiness for
discharge. This requirement is not intended to limit the ability of the
CONTRACTOR to use clinical guidelines or criteria in placing tentative limits on
the length of a prior authorization or pre-admission certification.     2.14.1.8
  The CONTRACTOR shall have mechanisms in place to ensure that required services
are not arbitrarily denied or reduced in amount, duration, or scope solely
because of the diagnosis, type of illness, or condition.     2.14.1.9   The
CONTRACTOR shall assure, consistent with 42 CFR 438.6(h), 42 CFR 422.208 and
422.210, that compensation to individuals or entities that conduct UM activities
is not structured so as to provide incentives for the individual or entity to
deny, limit, or discontinue medically necessary covered services to any member.
    2.14.1.10   As part of the provider survey required by Section 2.18.7.4, the
CONTRACTOR shall assess provider/office staff satisfaction with UM processes to
identify areas for improvement.     2.14.1.11   Inpatient Care         The
CONTRACTOR shall provide for methods of assuring the appropriateness of
inpatient care. Such methodologies shall be based on individualized
determinations of medical necessity in accordance with UM policies and
procedures and, at a minimum, shall include the items specified in subparagraphs
2.14.1.11.1 through 2.14.1.11.5 below:

Page 188 of 374

 



--------------------------------------------------------------------------------



 



  2.14.1.11.1   Pre-admission certification process for non-emergency
admissions;     2.14.1.11.2   A concurrent review program to monitor and review
continued inpatient hospitalization, length of stay, or diagnostic ancillary
services regarding their appropriateness and medical necessity. In addition, the
CONTRACTOR shall have a process in place to determine for emergency admissions,
based upon medical criteria, if and when a member can be transferred to a
contract facility in the network, if presently in a non-contract facility;    
2.14.1.11.3   Admission review for urgent and/or emergency admissions, on a
retroactive basis when necessary, in order to determine if the admission is
medically necessary and if the requested length of stay for the admission is
reasonable based upon an individualized determination of medical necessity. Such
reviews shall not result in delays in the provision of medically necessary
urgent or emergency care;     2.14.1.11.4   Restrictions against requiring
pre-admission certification for admissions for the normal delivery of children;
and     2.14.1.11.5   Prospective review of same day surgery procedures.    
2.14.1.12   Nursing Facility     2.14.1.12.1   If a member is enrolled in
CHOICES Group 1, the CONTRACTOR shall authorize and initiate nursing facility
services for that member in accordance with Section 2.9.6. However, if, prior to
nursing facility admission, the member chooses to receive HCBS instead of
nursing facility services and is enrolled in Group 2 pursuant to Section 2.9.6,
the CONTRACTOR shall authorize and initiate HCBS in accordance with
Section 2.9.6. Once the member has been admitted to a nursing facility the
CONTRACTOR may, as appropriate, implement its nursing facility-to-community
transition process pursuant to Section 2.9.6.8 of this Agreement.    
2.14.1.12.2   The CONTRACTOR shall ensure that CHOICES members who have been
determined by TENNCARE to be eligible for Level II nursing facility care are
authorized to receive Level II nursing facility care for the period specified by
TENNCARE. The CONTRACTOR shall monitor the member’s condition, and if the
CONTRACTOR determines that, prior to the end date specified by TENNCARE, the
member no longer requires Level II nursing facility care, the CONTRACTOR may
submit to TENNCARE a request to modify the member’s level of nursing facility
services. The CONTRACTOR shall submit documentation as specified by TENNCARE to
support the request and shall only transition the member to Level I nursing
facility care once the request has been approved by TENNCARE.     2.14.1.13  
Emergency Department (ED) Utilization         The CONTRACTOR shall utilize the
following guidelines in identifying and managing care for members who are
determined to have excessive and/or inappropriate ED utilization:

Page 189 of 374

 



--------------------------------------------------------------------------------



 



  2.14.1.13.1   Review ED utilization data, at a minimum, every six (6) months
(in January and July) to identify members with utilization exceeding the
threshold defined by TENNCARE in the preceding six (6) month period. The January
review shall cover ED utilization during the preceding April through September;
the July review shall cover ED utilization during the preceding October through
March;     2.14.1.13.2   Enroll non-CHOICES members whose utilization exceeds
the threshold of ED visits defined by TENNCARE in the previous six (6) month
period in MCO case management and may use the information to identify members
who may be eligible for CHOICES in accordance with the requirements in
Section 2.9.6.3. if appropriate;     2.14.1.13.3   For CHOICES members whose
utilization exceeds the threshold of ED visits defined by TENNCARE in the
previous six (6) month period, the care coordinator shall conduct appropriate
follow-up to identify the issues causing frequent ED utilization and determine
appropriate next steps. For CHOICES members in Group 1, appropriate next steps
may include communication with the nursing facility to determine interventions
to better manage the member’s condition. For CHOICES members in Groups 2 and 3,
appropriate next steps may include modifications to the member’s plan of care in
order to address service delivery needs and better manage the member’s
condition.     2.14.1.13.4   As appropriate, make contact with members whose
utilization exceeded the threshold of ED visits defined by TENNCARE in the
previous six (6) month period and their primary care providers for the purpose
of providing education on appropriate ED utilization; and     2.14.1.13.5  
Assess the most likely cause of high utilization and develop an MCO case
management plan based on results of the assessment for each non-CHOICES member.
    2.14.1.14   Hospitalizations and Surgeries         The CONTRACTOR shall
comply with any applicable federal and state laws or rules related to length of
hospital stay. TENNCARE will closely monitor encounter data related to length of
stay and re-admissions to identify potential problems. If indicated, TENNCARE
may conduct special studies to assess the appropriateness of hospital
discharges.

2.14.2 Prior Authorization for Physical Health and Behavioral Health Covered
Services

  2.14.2.1   The CONTRACTOR shall have in place, and follow, written policies
and procedures for processing requests for initial and continuing prior
authorizations of services and have in effect mechanisms to ensure consistent
application of review criteria for prior authorization decisions. The policies
and procedures shall provide for consultation with the requesting provider when
appropriate. If prior authorization of a service is granted by the CONTRACTOR
and the service is provided, payment for the prior authorized service shall not
be denied based on the lack of medical necessity, assuming that the member is
eligible on the date of service, unless it is determined that the facts at the
time of the denial of payment are significantly different than the circumstances
which were described at the time that prior authorization was granted.

Page 190 of 374

 



--------------------------------------------------------------------------------



 



  2.14.2.2   Prior authorization for home health nurse, home health aide and
private duty nursing services shall comply with TennCare rules and regulations.
    2.14.2.3   Prior authorization requests shall be reviewed subject to the
guidelines described in TennCare rules and regulations which include, but are
not limited to, provisions regarding decisions, notices, medical
contraindication, and the failure of an MCO to act timely upon a request.

2.14.3 Referrals for Physical Health and Behavioral Health

  2.14.3.1   Except as provided in Section 2.14.4, the CONTRACTOR may require
members to seek a referral from their PCP prior to accessing non-emergency
specialty physical health services.     2.14.3.2   If the CONTRACTOR requires
members to obtain PCP referral, the CONTRACTOR may exempt certain services,
identified by the CONTRACTOR in the member handbook, from PCP referral.    
2.14.3.3   For members determined to need a course of treatment or regular care
monitoring, the CONTRACTOR shall have a mechanism in place to allow members to
directly access a specialist as appropriate for the members’ condition and
identified needs.     2.14.3.4   The CONTRACTOR shall not require that a woman
go in for an office visit with her PCP in order to obtain the referral for
prenatal care.     2.14.3.5   Referral Provider Listing     2.14.3.5.1   The
CONTRACTOR shall provide all PCPs with a current hard copy listing of referral
providers, including behavioral health providers at least thirty (30) calendar
days prior to the start date of operations. Thereafter the CONTRACTOR shall mail
PCPs an updated version of the listing on a quarterly basis. The CONTRACTOR
shall also maintain an updated electronic, web-accessible version of the
referral provider listing.     2.14.3.5.2   The referral provider listing shall
be in the format specified by TENNCARE for the provider directory in
Section 2.17.8.     2.14.3.5.3   As required in Section 2.30.10.7, the
CONTRACTOR shall submit to TENNCARE a copy of the referral provider listing, a
data file of the provider information in a media and format described by
TENNCARE, and documentation regarding mailing.

2.14.4 Exceptions to Prior Authorization and/or Referrals for Physical Health
and Behavioral Health

  2.14.4.1   Emergency and Post-Stabilization Care Services         The
CONTRACTOR shall provide emergency services without requiring prior
authorization or PCP referral, as described in Section 2.7.1, regardless of
whether these services are provided by a contract or non-contract provider. The
CONTRACTOR shall provide post-stabilization care services (as defined in Section
1) in accordance with 42 CFR 422.113.

Page 191 of 374

 



--------------------------------------------------------------------------------



 



  2.14.4.2   TENNderCare         The CONTRACTOR shall not require prior
authorization or PCP referral for the provision of TENNderCare screening
services.     2.14.4.3   Access to Women’s Health Specialists         The
CONTRACTOR shall allow female members direct access (without requiring a
referral) to a women’s health specialist who is a contract provider for covered
services necessary to provide women’s routine and preventive health care
services. This is in addition to the member’s designated source of primary care
if that source is not a women’s health specialist.     2.14.4.4   Behavioral
Health Services         The CONTRACTOR shall not require a PCP referral for
members to access a behavioral health provider.     2.14.4.5   Transition of New
Members         Pursuant to the requirements in Section 2.9.2.1 regarding
transition of new members, the CONTRACTOR shall provide for the continuation of
medically necessary covered services regardless of prior authorization or
referral requirements. However, as provided in Section 2.9.2.1, in certain
circumstances the CONTRACTOR may require prior authorization for continuation of
services beyond the initial thirty (30) days.

2.14.5 Authorization of Long-Term Care Services

  2.14.5.1   The CONTRACTOR shall have in place an authorization process for all
covered long-term care services and cost effective alternative services that is
separate from but integrated with the CONTRACTOR’s prior authorization process
for covered physical health and behavioral health services (See section 2.9.6 of
this Agreement).     2.14.5.2   The CONTRACTOR shall authorize and initiate all
long-term care services for CHOICES members within the timeframes specified in
Sections 2.9.2, 2.9.3, and 2.9.6 of this Agreement.     2.14.5.3   The
CONTRACTOR shall not require that HCBS be ordered by a treating physician, but
may consult with the treating physician as appropriate regarding the member’s
physical health, behavioral health, and long-term care needs and in order to
facilitate communication and coordination regarding the member’s physical
health, behavioral health, and long-term care services.     2.14.5.4   For
non-CHOICES members receiving care in non-contract nursing facilities authorized
by the CONTRACTOR as a cost-effective alternative, the CONTRACTOR shall
reimburse services in accordance with its authorization until such time that the
member is no longer eligible for services, is enrolled in CHOICES, or such care
is no longer medically necessary or cost-effective.

Page 192 of 374

 



--------------------------------------------------------------------------------



 



2.14.6 Transition of Members Receiving Long-term Care Services at the time of
CHOICES Implementation
For members enrolling in CHOICES as of the date of CHOICES implementation, the
CONTRACTOR shall be responsible for continuing to provide the long-term care
services previously authorized for the member, as specified in Section 2.9.3 of
this Agreement.
2.14.7 Notice of Adverse Action Requirements

  2.14.7.1   The CONTRACTOR shall clearly document and communicate the reasons
for each denial of a prior authorization request in a manner sufficient for the
provider and member to understand the denial and decide about requesting
reconsideration of or appealing the decision.     2.14.7.2   The CONTRACTOR
shall comply with all member notice provisions in TennCare rules and
regulations.     2.14.7.3   The CONTRACTOR shall issue appropriate notice prior
to any CONTRACTOR- initiated decision to reduce or terminate CHOICES or
non-CHOICES nursing facility services and shall comply with all federal court
orders, and federal and state laws and regulations regarding members’ transfer
or discharge from nursing facilities.

2.14.8 Medical History Information Requirements

  2.14.8.1   The CONTRACTOR is responsible for eliciting pertinent medical
history information from the treating provider(s), as needed, for purposes of
making medical necessity determinations. With respect to HCBS which are not
primarily medical in nature, pertinent medical history shall include
assessments, case notes, and documentation of service delivery by HCBS
providers. Medical information from the treating physician may also be pertinent
in better understanding the member’s functional needs. The CONTRACTOR shall take
action (e.g., sending a CONTRACTOR representative to obtain the information
and/or discuss the issue with the provider, imposing financial penalties against
the provider, etc.), to address the problem if a treating provider is
uncooperative in supplying needed information. The CONTRACTOR shall make
documentation of such action available to TENNCARE, upon request. Providers who
do not provide requested information for purposes of making a medical necessity
determination for a particular item or service shall not be entitled to payment
for the provision of such item or service.     2.14.8.2   Upon request by
TENNCARE, the CONTRACTOR shall provide TENNCARE with individualized medical
record information from the treating provider(s). The CONTRACTOR shall take
whatever action necessary to fulfill this responsibility within the required
appeal time lines as specified by TENNCARE and/or applicable TennCare rules and
regulations, up to and including going to the provider’s office to obtain the
medical record information. Should a provider fail or refuse to respond to the
CONTRACTOR’s efforts to obtain medical information, and the appeal is decided in
favor of the member, at the CONTRACTOR’s discretion or a directive by TENNCARE,
the CONTRACTOR shall impose financial penalties against the provider as
appropriate.

Page 193 of 374

 



--------------------------------------------------------------------------------



 



2.14.9 PCP Profiling
The CONTRACTOR shall profile its PCPs. Further, the CONTRACTOR shall investigate
the circumstances surrounding PCPs who appear to be operating outside peer norms
and shall intervene, as appropriate, when utilization or quality of care issues
are identified. As part of these profiling activities, the CONTRACTOR shall
analyze utilization data, including but not limited to, information provided to
the CONTRACTOR by TENNCARE, and report back information as requested by
TENNCARE. PCP profiling shall include, but not be limited to the following
areas:

  2.14.9.1   Utilization of Non-Contract Providers         The CONTRACTOR shall
maintain a procedure to identify and evaluate member utilization of services
provided by non-contract providers by PCP panel.     2.14.9.2   Specialist
Referrals         The CONTRACTOR shall maintain a procedure to identify and
evaluate member specialty provider utilization by PCP panel.     2.14.9.3  
Emergency Room Utilization         The CONTRACTOR shall maintain a procedure to
identify and evaluate member emergency room utilization by PCP panel. As
provided in Section 2.9.5, members who establish a pattern of accessing
emergency room services shall be referred to MCO case management as appropriate
for follow-up.     2.14.9.4   Inpatient Admissions         The CONTRACTOR shall
maintain a procedure to identify and evaluate member utilization of inpatient
services by PCP panel.     2.14.9.5   Pharmacy Utilization         At a minimum,
the CONTRACTOR shall profile PCP prescribing patterns for generic versus brand
name and the number of narcotic prescriptions written. In addition, the
CONTRACTOR shall comply with the requirements in Section 2.9.10 of this
Agreement.     2.14.9.6   Advanced Imaging Procedures         The CONTRACTOR
shall profile the utilization of advanced imaging procedures by PCP panel.
Advanced imaging procedures include: PET Scans; CAT Scans and MRIs.     2.14.9.7
  PCP Visits         The CONTRACTOR shall profile the average number of visits
per member assigned to each PCP.

Page 194 of 374

 



--------------------------------------------------------------------------------



 



16. Section 2.15 shall be deleted in its entirety and replaced with the
following:
2.15 QUALITY MANAGEMENT/QUALITY IMPROVEMENT
2.15.1 Quality Management/Quality Improvement (QM/QI) Program

  2.15.1.1   The CONTRACTOR shall have a written Quality Management/Quality
Improvement (QM/QI) program that clearly defines its quality improvement
structures and processes and assigns responsibility to appropriate individuals.
This QM/QI program shall use as a guideline the current NCQA Standards and
Guidelines for the Accreditation of MCOs and shall include the CONTRACTOR’s plan
for improving patient safety. This means at a minimum that the QM/QI program
shall:     2.15.1.1.1   Address physical health, behavioral health, and
long-term care services;     2.15.1.1.2   Be accountable to the CONTRACTOR’s
board of directors and executive management team;     2.15.1.1.3   Have
substantial involvement of a designated physician and designated behavioral
health practitioner;     2.15.1.1.4   Have a QM/QI committee that oversees the
QM/QI functions;     2.15.1.1.5   Have an annual work plan;     2.15.1.1.6  
Have resources — staffing, data sources and analytical resources — devoted to
it; and     2.15.1.1.7   Be evaluated annually and updated as appropriate.    
2.15.1.2   The CONTRACTOR shall make all information about its QM/QI program
available to providers and members.     2.15.1.3   As part of the QM/QI program,
the CONTRACTOR shall collect information on providers’ actions to improve
patient safety and make performance data available to providers and members.    
2.15.1.4   Any changes to the QM/QI program structure shall require prior
written approval from TENNCARE. The QM/QI program description, associated work
plan, and annual evaluation of the QM/QI Program shall be submitted to TENNCARE
as required in Section 2.30.11.1, Reporting Requirements.     2.15.1.5   The
CONTRACTOR shall use the results of QM/QI activities to improve the quality of
physical health, behavioral health, and long-term care service delivery with
appropriate input from providers and members.     2.15.1.6   The CONTRACTOR
shall take appropriate action to address service delivery, provider, and other
QM/QI issues as they are identified.     2.15.1.7   In addition to QM/QI
activities as defined in this Section 2.15, the CONTRACTOR’s QM/QI program shall
incorporate all applicable reporting and monitoring requirements and activities,
including but not limited to such activities specified in

Page 195 of 374

 



--------------------------------------------------------------------------------



 



      Sections 2.25, 2.30, and 2.9.6.12 of this Agreement; and shall include
discovery and remediation of individual findings, as well as identification and
implementation of strategies to make systemic improvements in the delivery and
quality of care.

2.15.2 QM/QI Committee

  2.15.2.1   The CONTRACTOR shall have a QM/QI committee which shall include
medical, behavioral health, and long-term care staff and contract providers
(including medical, behavioral health, and long-term care providers). This
committee shall analyze and evaluate the results of QM/QI activities, recommend
policy decisions, ensure that providers are involved in the QM/QI program,
institute needed action, and ensure that appropriate follow-up occurs. This
committee shall also review and approve the QM/QI program description and
associated work plan prior to submission to TENNCARE as required in
Section 2.30.11.1, Reporting Requirements.     2.15.2.2   The QM/QI committee
shall keep written minutes of all meetings. A copy of the signed and dated
written minutes for each meeting shall be available on-file after the completion
of the following committee meeting in which the minutes are approved and shall
be available for review upon request and during the annual on-site EQRO review
and/or NCQA accreditation review.     2.15.2.3   The CONTRACTOR shall provide
the Chief Medical Officer of TENNCARE with ten (10) calendar days advance notice
of all regularly scheduled meetings of the QM/QI committee. To the extent
allowed by law, the Chief Medical Officer of TENNCARE, or his/her designee, may
attend the QM/QI committee meetings at his/her option.

2.15.3 Performance Improvement Projects (PIPs)

  2.15.3.1   The CONTRACTOR shall perform at least two (2) clinical and three
(3) non-clinical PIPs.     2.15.3.1.1   The two (2) clinical PIPs shall include
one (1) in the area of behavioral health. The behavioral health PIP shall be
relevant to one of the behavioral health disease management programs for bipolar
disorder, major depression, or schizophrenia.     2.15.3.1.2   Two (2) of the
three (3) non-clinical PIPs shall be in the area of long-term care. For each of
these PIPs TENNCARE will select the study topic, define the study question,
select the study indicator(s), and define the methodology for measuring the
study indicator(s), including the sampling methodology, data collection, and
data analysis. TENNCARE has the discretion to change the PIPs each year
(including changing the study topic, study question, study indicator(s), and/or
methodology) and to require up to two (2) additional non-clinical PIPs, for a
total of five (5) non-clinical PIPs at any one time. TENNCARE will consult with
MCOs and other stakeholders in developing PIPs.     2.15.3.2   The CONTRACTOR
shall ensure that CMS protocols for PIPs are followed and that the following are
documented for each activity:     2.15.3.2.1   Rationale for selection as a
quality improvement activity;


Page 196 of 374

 



--------------------------------------------------------------------------------



 



  2.15.3.2.2   Specific population targeted, include sampling methodology if
relevant;     2.15.3.2.3   Metrics to determine meaningful improvement and
baseline measurement;     2.15.3.2.4   Specific interventions (enrollee and
provider);     2.15.3.2.5   Relevant clinical practice guidelines; and    
2.15.3.2.6   Date of re-measurement.     2.15.3.3   The CONTRACTOR shall
identify benchmarks and set achievable performance goals for each of its PIPs.
The CONTRACTOR shall identify and implement intervention and improvement
strategies for achieving the performance goal set for each PIP and promoting
sustained improvements.     2.15.3.4   The CONTRACTOR shall report on PIPs as
required in Section 2.30.11.2, Reporting Requirements.     2.15.3.5   After
three (3) years, the CONTRACTOR shall, using evaluation criteria established by
TENNCARE, determine if one or all of the non-long-term care PIPs should be
continued. Prior to discontinuing a non-long-term care PIP, the CONTRACTOR shall
identify a new PIP and must receive TENNCARE’s approval to discontinue the
previous PIP and perform the new PIP.

2.15.4 Clinical Practice Guidelines
The CONTRACTOR shall utilize evidence-based clinical practice guidelines in its
disease management programs and shall measure performance against at least two
(2) important aspects of each of the guidelines annually as required in
Section 2.8. The guidelines shall be reviewed and revised at least every two
(2) years or whenever the guidelines change.
2.15.5 NCQA Accreditation

  2.15.5.1   The CONTRACTOR shall obtain NCQA accreditation by November 30, 2009
and shall maintain it thereafter. Any accreditation status granted by NCQA under
the New Health Plan (NHP) program or the MCO Introductory Survey option will not
be acknowledged by TENNCARE. Accreditation obtained under the NCQA Full
Accreditation Survey or Multiple Product Survey options will be acknowledged by
TENNCARE if the TennCare product is specifically included in the NCQA survey.
TENNCARE will accept the use of the NCQA Corporate Survey process, to the extent
deemed allowable by NCQA, in the accreditation of the CONTRACTOR. In order to
ensure that the CONTRACTOR is making forward progress, TENNCARE shall require
that the following information and/or benchmarks be met:

                      EVENT   REQUIRED DEADLINE
CALENDAR YEAR 2007
   
 
   
NCQA Accreditation Survey Application Submitted and Pre Survey Fee paid
  December 15, 2007

Page 197 of 374

 



--------------------------------------------------------------------------------



 



      EVENT   REQUIRED DEADLINE
CALENDAR YEAR 2008
   
 
   
Submit copy of signed NCQA Survey contract to TENNCARE
  January 15, 2008
 
   
Purchase NCQA ISS Tool for 2009 MCO Accreditation Survey
  August 15, 2008
 
   
Copy of signed contract with NCQA approved vendor to perform 2009 CAHPS surveys
(Adult, Child and Children with Chronic Conditions to TENNCARE)
  November 15, 2008
 
   
Copy of signed contract with NCQA approved vendor to perform 2009 HEDIS Audit to
TENNCARE (The CONTRACTOR must perform the complete Medicaid HEDIS Data Set with
the exception of dental related measures)
  November 15, 2008
 
   
CALENDAR YEAR 2009
   
 
   
Notify TENNCARE of date for ISS Submission and NCQA On-site review
  January 15, 2009
 
   
HEDIS Baseline Assessment Tool completed and submitted to Contracted HEDIS
Auditor, TENNCARE, and the EQRO
  February 15, 2009
 
   
Audited Medicaid HEDIS and CAHPS results submitted to NCQA and TENNCARE
  June 15, 2009
 
   
Finalize preparations for NCQA Survey (Final payment must be submitted to NCQA
sixty (60) calendar days prior to submission of ISS)
  Notify TennCare of final payment within five (5) business days of submission
to NCQA.
 
   
Submission of ISS to NCQA
  Notify TennCare within five (5) business days of submission to NCQA.
 
   
NCQA Survey Completed and copy of NCQA Final Report to TENNCARE:
  November 30, 2009    
•   Excellent, Commendable, or Accredited
   
 
   
•   Provisional — Corrective Action required to achieve status of Excellent,
Commendable, or Accredited; resurvey within twelve ( 12) months.
   
 
   
•   Accreditation Denied — Results in termination of this Agreement.
   

  2.15.5.2   If the CONTRACTOR consistently fails to meet the timelines as
described above, the CONTRACTOR shall be considered to be in breach of the terms
of this Agreement and may be subject to termination in accordance with
Section 4.4 of this Agreement.

Page 198 of 374

 



--------------------------------------------------------------------------------



 



  2.15.5.3   Failure to obtain NCQA accreditation by November 30, 2009 and
maintain accreditation thereafter shall be considered a breach of this Agreement
and shall result in termination of this Agreement in accordance with the terms
set forth in Section 4.4 of this Agreement. Achievement of provisional
accreditation status shall require a corrective action plan within thirty
(30) calendar days of receipt of notification from NCQA and may result in
termination of this Agreement in accordance with Section 4.4 of this Agreement.

2.15.6 HEDIS and CAHPS

  2.15.6.1   Annually, beginning with HEDIS 2009, the CONTRACTOR shall complete
all HEDIS measures designated by NCQA as relevant to Medicaid. The only
exclusion from the complete Medicaid HEDIS data set shall be dental measures.
The CONTRACTOR shall also complete specified Medicare HEDIS measures for CHOICES
members based on the Medicare CAHPS, as identified by the State. The HEDIS
measure results, except the Medicare HEDIS measures for CHOICES members, shall
be reported separately for each Grand Region in which the CONTRACTOR operates.
The Medicare HEDIS measures for CHOICES members may be reported statewide. The
CONTRACTOR shall contract with an NCQA certified HEDIS auditor to validate the
processes of the CONTRACTOR in accordance with NCQA requirements. Audited HEDIS
results shall be submitted to TENNCARE, NCQA and TENNCARE’s EQRO annually by
June 15 of each calendar year beginning in 2009.     2.15.6.2   Annually,
beginning in 2009, the CONTRACTOR shall conduct a CAHPS survey. The CONTRACTOR
shall enter into an agreement with a vendor that is certified by NCQA to perform
CAHPS surveys. The CONTRACTOR’s vendor shall perform the CAHPS adult survey,
CAHPS child survey and the CAHPS children with chronic conditions survey. With
regard to the CAHPS adult survey, this shall include conducting the survey for
non-CHOICES members and conducting the survey with additional survey questions
from the Medicare CAHPS, as identified by TENNCARE, to CHOICES members in Groups
2 and 3. Survey results shall be reported to TENNCARE separately for each
required CAHPS survey listed above, including the CAHPS adult survey with
supplemental Medicare CAHPS questions for CHOICES members. The survey results
for non-CHOICES members shall be reported separately for each Grand Region in
which the CONTRACTOR operates. The survey results for CHOICES members may be
reported statewide. Survey results shall be submitted to TENNCARE, NCQA and
TENNCARE’s EQRO annually by June 15 of each calendar year beginning in 2009.

2.15.7 Medicare Health Outcomes Survey (HOS)
Annually, beginning in 2010, the CONTRACTOR shall conduct the Health Outcomes
Survey (HOS) for a representative sample of CHOICES members in Groups 2 and 3.
The CONTRACTOR shall enter into an agreement with a vendor that is certified by
NCQA to administer HOS surveys. The CONTRACTOR’s vendor shall administer the
Baseline HOS each year as well as a follow-up survey two (2) years after each
Baseline HOS for the baseline cohort. The CONTRACTOR and its vendor shall comply
with applicable CMS and NCQA requirements and protocols regarding administering
and reporting HOS. The CONTRACTOR shall submit final survey data files to
TENNCARE. The CONTRACTOR shall provide the survey results
Page 199 of 374

 



--------------------------------------------------------------------------------



 



statewide. TENNCARE will test, clean, and score the data and develop reports
(see Section 2.25.9.2).
2.15.8 Critical Incident Reporting and Management

  2.15.8.1   The CONTRACTOR shall develop and implement a critical incident
reporting and management system for incidents that occur in a home and
community-based longterm care service delivery setting, including:
community-based residential alternatives; adult day care centers; other HCBS
provider sites; and a member’s home, if the incident is related to the provision
of covered HCBS.     2.15.8.2   The CONTRACTOR shall identify and track critical
incidents and shall review and analyze critical incidents to identify and
address potential and actual quality of care and/or health and safety issues.
The CONTRACTOR shall regularly review the number and types of incidents
(including, for example, the number and type of incidents across settings,
providers, and provider types) and findings from investigations (including
findings from APS and CPS if available); identify trends and patterns; identify
opportunities for improvement; and develop and implement strategies to reduce
the occurrence of incidents and improve the quality of HCBS.     2.15.8.3  
Critical incidents shall include but not be limited to the following incidents
when they occur in a home and community-based long-term care service delivery
setting (as defined in Section 2.15.8.1 above):     2.15.8.3.1   Unexpected
death of a CHOICES member;     2.15.8.3.2   Suspected physical or mental abuse
of a CHOICES member;     2.15.8.3.3   Theft or financial exploitation of a
CHOICES member;     2.15.8.3.4   Severe injury sustained by a CHOICES member;  
  2.15.8.3.5   Medication error involving a CHOICES member;     2.15.8.3.6  
Sexual abuse and/or suspected sexual abuse of a CHOICES member; and    
2.15.8.3.7   Abuse and neglect and/or suspected abuse and neglect of a CHOICES
member.     2.15.8.4   The CONTRACTOR shall require its staff and contract HCBS
providers to report, respond to, and document critical incidents as specified by
the CONTRACTOR. This shall include, but not be limited to the following:    
2.15.8.4.1   Requiring that the CONTRACTOR’s staff and contract HCBS providers
report critical incidents to the CONTRACTOR in accordance with applicable
requirements. The CONTRACTOR shall develop and implement a critical incident
reporting process, including the form to be used to report critical incidents
and reporting timeframes. The maximum timeframe for reporting an incident to the
CONTRACTOR shall be twenty-four (24) hours. The initial report of an incident
within twenty-four (24) hours may be submitted verbally, in which case the
person/agency/entity making the initial report shall submit a follow-up written
report within forty-eight (48) hours.

Page 200 of 374

 



--------------------------------------------------------------------------------



 



  2.15.8.4.2   Requiring that suspected abuse, neglect, and exploitation of
members who are adults is immediately reported in accordance with TCA 71-6-103
and suspected brutality, abuse, or neglect of members who are children is
immediately reported in accordance with TCA 37-1-403 or TCA 37-1-605 as
applicable.     2.15.8.4.3   Requiring that its staff and contract HCBS
providers immediately (which shall not exceed twenty-four hours) take steps to
prevent further harm to any and all members and respond to any emergency needs
of members.     2.15.8.4.4   Requiring that contract HCBS providers with a
critical incident conduct an internal critical incident investigation and submit
a report on the investigation within the timeframe specified by the CONTRACTOR.
The timeframe for submitting the report shall be as soon as possible, may be
based on the severity of the incident, and, except under extenuating
circumstances, shall be no more than thirty (30) days after the date of the
incident. The CONTRACTOR shall review the provider’s report and follow-up with
the provider as necessary to ensure that an appropriate investigation was
conducted and corrective actions were implemented within applicable timeframes.
    2.15.8.4.5   Requiring that its staff and contract HCBS providers cooperate
with any investigation conducted by the CONTRACTOR or outside agencies (e.g.,
TENNCARE, APS, CPS, and law enforcement).     2.15.8.4.6   Defining the role and
responsibilities of the fiscal employer agent (see definition in Section 1) in
reporting, responding to, documenting, and investigating any critical incidents,
which shall include reporting incidents to the CONTRACTOR using the process
developed in a accordance with Section 2.15.8.4.1, investigating critical
incidents, and submitting a report on investigations to the CONTRACTOR; training
employees, contractors of the FEA (including supports brokers), and consumer-
directed workers regarding reporting, responding to, documenting, and
cooperating with the investigation of any critical incidents; and training
consumers and caregivers regarding critical incident reporting and management.
Such role and responsibilities shall be defined in a manner that is consistent
with requirements in this Section 2.15.8.4 as well as TENNCARE’s contract with
the fiscal employer agent and the model subcontract between the CONTRACTOR and
the FEA (see Section 2.26 of this Agreement).     2.15.8.4.7   Reviewing the
FEA’s reports regarding investigations of critical incidents and follow-up with
the FEA as necessary to ensure that an appropriate investigation was conducted
and corrective actions were implemented within applicable timeframes.    
2.15.8.4.8   Providing appropriate training and taking corrective action as
needed to ensure its staff, contract HCBS providers, the FEA, and workers comply
with critical incident requirements.     2.15.8.4.9   Conducting oversight,
including but not limited to oversight of its staff, contract HCBS providers,
and the FEA, to ensure that the CONTRACTOR’s policies and procedures are being
followed and that necessary follow-up is being conducted in a timely manner.

Page 201 of 374

 



--------------------------------------------------------------------------------



 



  2.15.8.5   The CONTRACTOR shall report to TENNCARE any death and any incident
that could significantly impact the health or safety of a member (e.g., physical
or sexual abuse) within twenty-four (24) hours of detection or notification.    
2.15.8.6   As specified in Section 2.30.11.7, the CONTRACTOR shall submit
monthly reports to TENNCARE regarding all critical incidents.

17. Section 2.17 shall be deleted in its entirety and replaced with the
following:
2.17 MEMBER MATERIALS
2.17.1 Prior Approval Process for All Member Materials

  2.17.1.1   The CONTRACTOR shall submit to TENNCARE for review and prior
written approval all materials that will be distributed to members (referred to
as member materials) as well as proposed health education and outreach
activities. This includes but is not limited to member handbooks, provider
directories, member newsletters, identification cards, fact sheets, notices,
brochures, form letters, mass mailings, member education and outreach activities
as described in this Section, Section 2.17 and Section 2.7.4, system generated
letters and any other additional, but not required, materials and information
provided to members designed to promote health and/or educate members.    
2.17.1.2   All member materials shall be submitted to TENNCARE on paper and
electronic file media, in the format prescribed by TENNCARE. The materials shall
be accompanied by a plan that describes the CONTRACTOR’s intent and procedure
for the use of the materials. Materials developed by a recognized entity having
no association with the CONTRACTOR that are related to management of specific
types of diseases (e.g., heart, diabetes, asthma, etc.) or general health
improvement shall be submitted for approval; however, unless otherwise requested
by TENNCARE, an electronic file for these materials is not required. The
electronic files shall be submitted in a format acceptable to TENNCARE.
Electronic files submitted in any other format than those approved by TENNCARE
will not be processed.     2.17.1.3   TENNCARE shall review the submitted member
materials and either approve or deny them within fifteen (15) calendar days from
the date of submission. In the event TENNCARE does not approve the materials
TENNCARE may provide written comments, and the CONTRACTOR shall resubmit the
materials.     2.17.1.4   Once member materials have been approved in writing by
TENNCARE, the CONTRACTOR shall submit to TENNCARE an electronic version (PDF) of
the final printed product, unless otherwise specified by TENNCARE, within thirty
(30) calendar days from the print date. Should TENNCARE request original prints
be submitted in hard copy, photo copies may not be submitted as a final product.
Upon request, the CONTRACTOR shall provide additional original prints of the
final product to TENNCARE.     2.17.1.5   Prior to modifying any approved member
material, the CONTRACTOR shall submit for written approval by TENNCARE a
detailed description of the proposed modification. Proposed modifications shall
be submitted in accordance with the requirements herein.

Page 202 of 374

 



--------------------------------------------------------------------------------



 



  2.17.1.6   TENNCARE reserves the right to notify the CONTRACTOR to discontinue
or modify member materials after approval.

2.17.2 Written Material Guidelines
The CONTRACTOR shall comply with the following requirements as it relates to
written member materials:

  2.17.2.1   All member materials shall be worded at a sixth (6th) grade reading
level, unless TENNCARE approves otherwise;     2.17.2.2   All written materials
shall be clearly legible with a minimum font size of 12pt. with the exception of
member I.D. cards, and unless otherwise approved in writing by TENNCARE;    
2.17.2.3   All written materials shall be printed with the assurance of
non-discrimination as provided in Section 4.32.1;     2.17.2.4   The following
shall not be used on any written materials, including but not limited to member
materials, without the written approval of TENNCARE:     2.17.2.4.1   The Seal
of the State of Tennessee;     2.17.2.4.2   The TennCare name unless the
initials “SM” denoting a service mark, is superscripted to the right of the name
(TennCaresm);     2.17.2.4.3   The word “free” unless the service is at no cost
to all members. If members have cost sharing or patient liability
responsibilities, the service is not free. Any conditions of payments shall be
clearly and conspicuously disclosed in close proximity to the “free” good or
service offer; and     2.17.2.4.4   The use of phrases to encourage enrollment
such as “keep your doctor” implying that enrollees can keep all of their
providers. Enrollees in TennCare shall not be led to think that they can
continue to go to their current provider, unless that particular provider is a
contract provider with the CONTRACTOR’s MCO;     2.17.2.5   All vital CONTRACTOR
documents shall be translated and available in Spanish. Within ninety
(90) calendar days of notification from TENNCARE, all vital CONTRACTOR documents
shall be translated and available to each Limited English Proficiency group
identified by TENNCARE that constitutes five percent (5%) of the TennCare
population or one-thousand (1,000) enrollees, whichever is less;     2.17.2.6  
All written member materials shall notify enrollees that oral interpretation is
available for any language at no expense to them and how to access those
services;     2.17.2.7   All written member materials shall be made available in
alternative formats for persons with special needs at no expense to the member;
and

Page 203 of 374

 



--------------------------------------------------------------------------------



 



  2.17.2.8   The CONTRACTOR shall provide written notice to members of any
changes in policies or procedures described in written materials previously sent
to members. The CONTRACTOR shall provide written notice at least thirty
(30) days before the effective date of the change.

2.17.3 Distribution of Member Materials

  2.17.3.1   The CONTRACTOR shall distribute member materials as required by
this Agreement. Required materials, described below, include member handbooks,
provider directories, quarterly member newsletters, identification cards, and
CHOICES member education materials.     2.17.3.2   The CONTRACTOR may distribute
additional materials and information, other than those required by this Section,
Section 2.17, to members in order to promote health and/or educate enrollees.

2.17.4 Member Handbooks

  2.17.4.1   The CONTRACTOR shall develop a member handbook based on a template
provided by TENNCARE, and update it periodically (at least annually). Upon
notice to TENNCARE of material changes to the member handbook, the CONTRACTOR
shall make appropriate revisions and immediately distribute the revised handbook
to members and providers.     2.17.4.2   The CONTRACTOR shall distribute member
handbooks to members within thirty (30) calendar days of receipt of notice of
enrollment in the CONTRACTOR’s MCO or prior to enrollees’ enrollment effective
date as described in Section 2.4.5 and at least annually thereafter. In the
event of material revisions to the member handbook, the CONTRACTOR shall
distribute the new and revised handbook to all members immediately.     2.17.4.3
  In situations where there is more than one member in a TennCare case, it shall
be acceptable for the CONTRACTOR to mail one (1) member handbook to each address
listed for the member’s TennCare case number when there is more than one (1) new
enrollee assigned to the same case number at the time of enrollment and when
subsequent new or updated member handbooks are mailed to members. Should a
single individual be enrolled and be added into an existing case, a member
handbook (new or updated) shall be mailed to that individual regardless of
whether or not a member handbook has been previously mailed to members in the
existing case.     2.17.4.4   The CONTRACTOR shall distribute a member handbook
to all contract providers upon initial credentialing, annually thereafter to all
contract providers and the FEA as handbooks are updated, and whenever there are
material revisions. For purposes of providing member handbooks to providers and
to the FEA, it shall be acceptable to provide handbooks in electronic format,
including but not limited to CD or access via a web link.     2.17.4.5   The
CONTRACTOR shall develop a supplement for the member handbook that includes
information regarding the CHOICES program. The supplement shall include the
information specified in Section 2.17.4.7 that is not currently included in the
member handbook, as determined by TENNCARE.

Page 204 of 374

 



--------------------------------------------------------------------------------



 



  2.17.4.5.1   The CONTRACTOR shall distribute the supplement to all existing
members, contract providers, and the FEA after TENNCARE has issued member
notices regarding CHOICES implementation but prior to the implementation date of
CHOICES in the Grand Region covered by this Agreement, to new members in
accordance with Section 2.17.4.2 above, and to all contract providers and the
FEA in accordance with 2.17.4.4 above. The CONTRACTOR shall distribute the
supplement until the member handbook is revised to include the CHOICES program,
which shall be no later than the date specified by TENNCARE.     2.17.4.6   The
CONTRACTOR shall print, disseminate and review with each CHOICES member
participating in consumer direction of HCBS a consumer direction handbook
developed by TENNCARE. In the event of material revisions to the consumer
direction handbook, the CONTRACTOR shall immediately disseminate and review with
each CHOICES member participating in consumer direction key changes as reflected
in the new and revised consumer direction handbook.     2.17.4.7   Each member
handbook shall, at a minimum, be in accordance with the following guidelines:  
  2.17.4.7.1   Shall be in accordance with all applicable requirements as
described in Section 2.17.2 of this Agreement;     2.17.4.7.2   Shall include a
table of contents;     2.17.4.7.3   Shall include an explanation on how members
will be notified of member specific information such as effective date of
enrollment, of PCP assignment, and of care coordinator assignment for CHOICES
members;     2.17.4.7.4   Shall include an explanation of how members can
request to change PCPs;     2.17.4.7.5   Shall include a description of services
provided including benefit limits, the consequences of reaching a benefit limit,
non-covered services, and use of noncontract providers, including that members
are not entitled to a fair hearing about non-covered services and that members
shall use contract providers except in specified circumstances;     2.17.4.7.6  
Shall explain that prior authorization is required for some services, including
non- emergency services provided by a non-contract provider, and that service
authorization is required for all long-term care services; that such services
will be covered and reimbursed only if such prior authorization/service
authorization is received before the service is provided; that all prior
authorizations/service authorizations are null and void upon expiration of a
member’s TennCare eligibility; and that the member shall be responsible for
payment for any services provided after the member’s eligibility has expired;

Page 205 of 374

 



--------------------------------------------------------------------------------



 



  2.17.4.7.7   Shall include a statement advising members that the CONTRACTOR
may choose to provide certain non-covered services to a particular member when
the CONTRACTOR determines that such non-covered services are an appropriate and
more cost-effective way of meeting the member’s needs than other covered
services that would otherwise be provided; a member is not entitled to receive
these non- covered services; the decision to provide or not provide these
services to a particular member is at the sole discretion of the CONTRACTOR; and
if the CONTRACTOR does not provide one of these non-covered services to a
member, the member is not entitled to a fair hearing regarding the decision;    
2.17.4.7.8   Shall include descriptions of the Medicaid Benefits, Standard
Benefits, and the covered long-term care services for CHOICES members, by
CHOICES group.     2.17.4.7.9   Shall include a description of TennCare cost
sharing or patient liability responsibilities including an explanation that
providers and/or the CONTRACTOR may utilize whatever legal actions are available
to collect these amounts. Further, the information shall specify the instances
in which a member may be billed for services, and shall indicate that the member
may not be billed for covered services except for the amounts of the specified
TennCare cost sharing or patient liability responsibilities and explain the
member’s right to appeal in the event that they are billed for amounts other
than their TennCare cost sharing or patient liability responsibilities. The
information shall also identify the potential consequences if the member does
not pay his/her patient liability, including loss of the member’s current
nursing facility provider, disenrollment from CHOICES, and, to the extent the
member’s eligibility depends on receipt of long-term care services, loss of
eligibility for TennCare;     2.17.4.7.10   Shall include information about
preventive services for adults and children, including TENNderCare, a listing of
covered preventive services, and notice that preventive services are at no cost
and without cost sharing responsibilities;     2.17.4.7.11   Shall include
procedures for obtaining required services, including procedures for obtaining
referrals to specialists as well as procedures for obtaining referrals to
noncontract providers. The handbook shall advise members that if they need a
service that is not available from a contract provider, they will be referred to
a non-contract provider and any copayment requirements would be the same as if
this provider were a contract provider;     2.17.4.7.12   Shall include
information on the CHOICES program, including a description of the CHOICES
groups; eligibility for CHOICES; enrollment in CHOICES, including whom to
contact at the MCO regarding enrollment in CHOICES; enrollment targets for Group
2 and Group 3, including reserve capacity and administration of waiting lists;
and CHOICES benefits, including benefit limits, the individual cost neutrality
cap for Group 2, and the expenditure cap for Group 3;     2.17.4.7.13   Shall
include information on care coordination for CHOICES members, including but not
limited to the role of the care coordinator, level of care assessment and
reassessment, needs assessment and reassessment, and care planning, including
the development of a plan of care for members in CHOICES Groups 2 and 3;

Page 206 of 374

 



--------------------------------------------------------------------------------



 



  2.17.4.7.14   Shall include information on the right of CHOICES members to
request an objective review by the State of their needs assessment and/or care
planning processes and how to request such a review;     2.17.4.7.15   Shall
include information regarding consumer direction of HCBS, including but not
limited to the roles and responsibilities of the member or the member’s
representative, the services that can be directed, the member’s right to
participate in or voluntarily withdraw from consumer direction at any time, the
role of and services provided by the FEA, as well as a statement that voluntary
or involuntary withdrawal from consumer direction will not affect a member’s
eligibility for CHOICES;     2.17.4.7.16   Shall include an explanation of
emergency services and procedures on how to obtain emergency services both in
and out of the CONTRACTOR’s service area, including but not limited to: an
explanation of post-stabilization services, the use of 911, locations of
emergency settings and locations for post-stabilization services;    
2.17.4.7.17   Shall include information on how to access the primary care
provider on a twenty- four (24) hour basis as well as the twenty-four (24) hour
nurse line. The handbook may encourage members to contact the PCP or twenty-four
(24) hour nurse line when they have questions as to whether they should go to
the emergency room;     2.17.4.7.18   Shall include information on how to access
a care coordinator, including the ability to access a care coordinator after
regular business hours through the twenty-four (24) hour nurse triage/advice
line.     2.17.4.7.19   Shall include notice of the right to file a complaint as
is provided for by Title VI of the Civil Rights Act of 1964, Section 504 of the
Rehabilitation Act of 1973, Title II of the Americans with Disabilities Act of
1990, the Age Discrimination Act of 1975, the Omnibus Budget Reconciliation Act
of 1981 (P.L. 97-35) and a complaint form on which to do so;     2.17.4.7.20  
Shall include information about the Long-Term Care Ombudsman Program;    
2.17.4.7.21   Shall include information about the CHOICES consumer advocate,
including but not limited to the role of the consumer advocate in the CHOICES
program and how to contact the consumer advocate for assistance;     2.17.4.7.22
  Shall include information about how to report suspected abuse, neglect, and
exploitation of members who are adults (see TCA 71-6-101 et seq.) and suspected
brutality, abuse, or neglect of members who are children (see TCA 37-1-40 1 et
seq. and TCA 37-1-601 et seq.), including the phone numbers to call to report
suspected abuse/neglect;     2.17.4.7.23   Shall include complaint and appeal
procedures as described in Section 2.19 of this Agreement;     2.17.4.7.24  
Shall include notice that in addition to the member’s right to file an appeal
directly to TENNCARE for adverse actions taken by the CONTRACTOR, the member
shall have the right to request reassessment of eligibility related decisions
directly to TENNCARE;

Page 207 of 374

 



--------------------------------------------------------------------------------



 



  2.17.4.7.25   Shall include written policies on member rights and
responsibilities, pursuant to 42 CFR 438.100 and NCQA’s Standards and Guidelines
for the Accreditation of MCOs;     2.17.4.7.26   Shall include written
information concerning advance directives as described in 42 CFR 489 Subpart I
and in accordance with 42 CFR 422.128;     2.17.4.7.27   Shall include notice
that enrollment in the CONTRACTOR’s MCO invalidates any prior authorization for
services granted by another MCO but not utilized by the member prior to the
member’s enrollment into the CONTRACTOR’s MCO and notice of continuation of care
when entering the CONTRACTOR’s MCO as described in Section 2.9.2 of this
Agreement;     2.17.4.7.28   Shall include notice to the member that it is the
member’s responsibility to notify the CONTRACTOR, TENNCARE, and DHS (or for SSI
eligibles, SSA) each and every time the member moves to a new address and that
failure to notify DHS (or for SSI eligibles, SSA) could result in the member not
receiving important eligibility and/or benefit information;     2.17.4.7.29  
Shall include notice that a new member may request to change MCOs at anytime
during the forty-five (45) calendar day period immediately following their
initial enrollment in an MCO, subject to the capacity of the selected MCO to
accept additional members and any restrictions limiting enrollment levels
established by TENNCARE. This notice shall include instructions on how to
contact TENNCARE to request a change;     2.17.4.7.30   Shall include notice
that the member may change MCOs at the next choice period as described in
Section 2.4.7.2.2 of this Agreement and shall have a forty-five (45) calendar
day period immediately following the enrollment, as requested during said choice
period, in a new MCO to request to change MCOs, subject to the capacity of the
selected MCO to accept additional enrollees and any restrictions limiting
enrollment levels established by TENNCARE. This notice shall include
instructions on how to contact TENNCARE to request a change;     2.17.4.7.31  
Shall include notice that the member has the right to ask TENNCARE to change
MCOs based on hardship, the circumstances which constitute hardship, explanation
of the member’s right to file an appeal if such request is not granted, and how
to do so;     2.17.4.7.32   Shall include notice of the enrollee’s right to
terminate participation in the TennCare program at any time with instructions to
contact TENNCARE for termination forms and additional information on
termination;     2.17.4.7.33   Shall include TENNCARE and MCO member services
toll-free telephone numbers, including the TENNCARE hotline, the CONTRACTOR’s
member services information line, and the CONTRACTOR’s 24/7 nurse triage/advice
line with a statement that the member may contact the CONTRACTOR or TENNCARE
regarding questions about the TennCare program, including CHOICES, as well as
the service/information that may be obtained from each line;

Page 208 of 374

 



--------------------------------------------------------------------------------



 



  2.17.4.7.34   Shall include information on how to obtain information in
alternative formats or how to access interpretation services as well as a
statement that interpretation and translation services are free;     2.17.4.7.35
  Shall include information educating members of their rights and necessary
steps to amend their data in accordance with HIPAA regulations and state law;  
  2.17.4.7.36   Shall include directions on how to request and obtain
information regarding the “structure and operation of the MCO” and “physician
incentive plans” (see Section 2.17.8.2);     2.17.4.7.37   Shall include
information that the member has the right to receive information on available
treatment options and alternatives, presented in a manner appropriate to the
member’s condition and ability to understand;     2.17.4.7.38   Shall include
information that the member has the right to be free from any form of restraint
or seclusion used as a means of coercion, discipline, convenience, or
retaliation;     2.17.4.7.39   Shall include information on appropriate
prescription drug usage (see Section 2.9.10); and     2.17.4.7.40   Shall
include any additional information required in accordance with NCQA’s Standards
and Guidelines for the Accreditation of MCOs.

2.17.5 Quarterly Member Newsletter

  2.17.5.1   General Newsletter         The CONTRACTOR shall, at a minimum,
distribute on a quarterly basis a newsletter to all members which is intended to
educate the enrollee to the managed care system, proper utilization of services,
etc., and encourage utilization of preventive care services.     2.17.5.2  
Teen/Adolescent Newsletter         The CONTRACTOR shall, at a minimum,
distribute on a quarterly basis a newsletter to all enrollees between the ages
of 15 and 20 which is intended to educate the enrollee to the managed care
system, proper utilization of services, etc., with an emphasis on the
encouragement to utilize TENNderCare services.     2.17.5.2.1   The
Teen/Adolescent Newsletter shall be a product of the MCO Adolescent Well- Care
Collaborative. The MCOs will agree on five required topics to include in each
newsletter. MCOs may include additional articles at their discretion; no
deviation from the five agreed upon articles will be allowed unless approved in
writing by TENNCARE.     2.17.5.2.1.1   The CONTRACTOR shall include the
following information in each newsletter:     2.17.5.2.1.1.1   Five
teen/adolescent specific articles as agreed upon by the MCO Adolescent Well Care
Collaborative; and

Page 209 of 374

 



--------------------------------------------------------------------------------



 



  2.17.5.2.1.1.2   The procedure on how to obtain information in alternative
formats or how to access interpretation services as well as a statement that
interpretation and translation services are free; and     2.17.5.2.1.1.3  
TENNderCare information, including but not limited to, encouragement to obtain
screenings and other preventive care services.     2.17.5.3   The CONTRACTOR
shall include the following information in each newsletter:     2.17.5.3.1  
Specific articles or other specific information as described when requested by
TENNCARE. Such requests by TENNCARE shall be limited to two hundred (200) words
and shall be reasonable including sufficient notification of information to be
included;     2.17.5.3.2   At least one specific article targeted to CHOICES
members;     2.17.5.3.3   Notification regarding the CHOICES program, including
a brief description and whom to contact for additional information;    
2.17.5.3.4   The procedure on how to obtain information in alternative formats
or how to access interpretation services as well as a statement that
interpretation and translation services are free;     2.17.5.3.5   A notice to
members of the right to file a complaint, as is provided for by Title VI of the
Civil Rights Act of 1964, Section 504 of the Rehabilitation Act of 1973, Title
II of the Americans with Disabilities Act of 1990, the Age Discrimination Act of
1975, the Omnibus Budget Reconciliation Act of 1981 (P.L. 97-35), and a
CONTRACTOR phone number for doing so. The notice shall be in English and
Spanish;     2.17.5.3.6   TENNderCare information, including but not limited to,
encouragement to obtain screenings and other preventive care services;    
2.17.5.3.7   Information about appropriate prescription drug usage;    
2.17.5.3.8   TENNCARE and MCO member services toll-free telephone numbers,
including the TENNCARE hotline, the CONTRACTOR’s member services information
line, and the CONTRACTOR’s 24/7 nurse triage/advice line as well as the
service/information that may be obtained from each line; and     2.17.5.3.9  
The following statement: “To report fraud or abuse to the Office of Inspector
General (OIG) you can call toll-free 1-800-433-3982 or go online to
www.state.tn.us/tenncare and click on ‘Report Fraud’. To report provider fraud
or patient abuse to the Medicaid Fraud Control Unit (MFCU), call toll-free
1-800-433-5454.”

Page 210 of 374

 



--------------------------------------------------------------------------------



 



  2.17.5.4   The quarterly member newsletters shall be disseminated within
thirty (30) calendar days of the start of each calendar year quarter. In order
to satisfy the requirement to distribute the quarterly newsletter to all
members, it shall be acceptable to mail one (1) quarterly newsletter to each
address associated with the member’s TennCare case number. In addition to the
prior authorization requirement regarding dissemination of materials to members,
the CONTRACTOR shall also submit to TENNCARE, five (5) final printed originals,
unless otherwise specified by TENNCARE, of the newsletters and documentation
from the MCO’s mail room or outside vendor indicating the quantity and date
mailed to TennCare as proof of compliance by the 30th of the month following
each quarter in accordance with the reporting schedules as described in
Section 2.30.1.3 of this Agreement.

2.17.6 Identification Card
Each member shall be provided an identification card, which identifies the
member as a participant in the TennCare program within thirty (30) calendar days
of notification of enrollment into the CONTRACTOR’s MCO or prior to the member’s
enrollment effective date. The identification card shall be durable (e.g.,
plastic or other durable paper stock but not regular paper stock), shall comply
with all state and federal requirements and, at a minimum, shall include:

  2.17.6.1   The CONTRACTOR’s name and issuer identifier, with the company logo;
    2.17.6.2   Phone numbers for information and/or authorizations, including
for physical health, behavioral health, and long-term care services;    
2.17.6.3   Descriptions of procedures to be followed for emergency or special
services;     2.17.6.4   The member’s identification number;     2.17.6.5   The
member’s name (First, Last and Middle Initial);     2.17.6.6   The member’s date
of birth;     2.17.6.7   The member’s enrollment effective date;     2.17.6.8  
Co-payment information;     2.17.6.9   The Health Insurance Portability and
Accountability Act (HIPAA) adopted identifier;     2.17.6.10   The words
“Medicaid” or “Standard” based on eligibility; and     2.17.6.11   For CHOICES
members, the word “CHOICES.”

2.17.7 CHOICES Member Education Materials

  2.17.7.1   The CONTRACTOR shall explain and provide member education materials
to each CHOICES member (see Section 2.9.6.9.6.4.2).

Page 211 of 374



--------------------------------------------------------------------------------



 



  2.17.7.2   The CONTRACTOR shall update and re-print the CHOICES member
education materials as specified and with advance notice by TENNCARE. The
revised materials shall be submitted to TENNCARE for review and approval. Upon
TENNCARE approval, the CONTRACTOR shall immediately distribute the updated
materials to all CHOICES members.     2.17.7.3   The materials shall comply with
all state and federal requirements and, at a minimum, shall include:    
2.17.7.3.1   A description of the CHOICES program, including the CHOICES Groups;
    2.17.7.3.2   Information on CHOICES groups and the covered long-term care
services for each CHOICES group, including HCBS benefit limits;     2.17.7.3.3  
A general description of care coordination and the role of the care coordinator;
    2.17.7.3.4   Information about contacting and changing the member’s care
coordinator, including but not limited to how to contact the care coordinator,
how and when the member will be notified of who the assigned care coordinator
is, and the procedure for making changes to the assigned care coordinator,
whether initiated by the CONTRACTOR or requested by the member;     2.17.7.3.5  
Information about the CHOICES consumer advocate, including but not limited to
the role of the CHOICES consumer advocate and how to contact the consumer
advocate for assistance;     2.17.7.3.6   Information and procedures on how to
report suspected abuse and neglect (including abuse, neglect and/or exploitation
of members who are adults and suspected brutality, abuse, or neglect of members
who are children), including the phone numbers to call to report suspected abuse
and neglect;     2.17.7.3.7   Information about estate recovery;     2.17.7.3.8
  The procedure on how to obtain member materials in alternative formats for
members with special needs and how to access oral interpretation services and
that both alternative formats and interpretation services are available at no
expense to the member;     2.17.7.3.9   TENNCARE and MCO member services
toll-free telephone numbers, including the TENNCARE hotline, the CONTRACTOR’s
member services information line, and the CONTRACTOR’s 24/7 nurse triage/advice
line as well as the service/information that may be obtained from each line;    
2.17.7.3.10   Information about the member’s right to choose between nursing
facility and HCBS if the member qualifies for nursing home care and if the
member’s needs can be safely and effectively met in the community and at a cost
that does not exceed the member’s cost neutrality cap;     2.17.7.3.11   A
description of the care coordinator’s role and responsibilities for CHOICES
Group 1 members, which at a minimum shall include:

Page 212 of 374



--------------------------------------------------------------------------------



 



  2.17.7.3.11.1   Performing needs assessments as deemed necessary by the
CONTRACTOR;     2.17.7.3.11.2   Participating in the nursing facility’s care
planning process;     2.17.7.3.11.3   Coordinating the member’s physical health,
behavioral health, and long-term care needs;     2.17.7.3.11.4   Conducting
face-to-face visits every six (6) months;     2.17.7.3.11.5   Conducting level
of care reassessments; and     2.17.7.3.11.6   Determining the member’s interest
in transition to the community and facilitating such transition, as appropriate.
    2.17.7.3.12   Information for Group 1 members about patient liability
responsibilities including the potential consequences of failure to comply with
patient liability requirements, including loss of the member’s nursing facility
provider, disenrollment from CHOICES, and to the extent that the member’s
eligibility depends on receipt of longterm care services, loss of eligibility
for TennCare;     2.17.7.3.13   Information for Group 1 members about the
CONTRACTOR’s nursing facility transition process;     2.17.7.3.14   A statement
advising members in Groups 2 and 3 that the CONTRACTOR may choose to provide
certain non-covered services to a particular member when the CONTRACTOR
determines that such services are an appropriate and more cost- effective way of
meeting the member’s needs than other covered services that would otherwise be
provided; a member is not entitled to receive these non-covered services; the
decision to provide or not provide these non-covered services to a particular
member is at the sole discretion of the CONTRACTOR; and if the CONTRACTOR does
not provide one of these non-covered services to a member, the member is not
entitled to a fair hearing regarding the decision;     2.17.7.3.15   A statement
advising members in Group 2 that the cost of providing HCBS, home health, and
private duty nursing shall not exceed the member’s cost neutrality cap, and that
the cost neutrality cap reflects the projected cost of providing nursing
facility services to the member;     2.17.7.3.16   A statement advising members
in Group 3 that the cost of providing HCBS, excluding home modification, to
members in CHOICES Group 3 shall not exceed the expenditure cap;     2.17.7.3.17
  An explanation for members in Group 2 of what happens when a member is
projected to exceed his/her cost neutrality cap, which shall include the
following: The CONTRACTOR will first work with the member to modify the member’s
plan of care to safely and effectively meet the member’s needs in the community
and at a cost that is less than the member’s cost neutrality cap; if that is not
possible, the member will be transitioned to a more appropriate setting (a
nursing facility); and if the member declines to move to a more appropriate
setting, the member may be disenrolled from CHOICES, and to the extent that the
member’s eligibility depends on receipt of long-term care services, may lose
eligibility for TennCare;

Page 213 of 374



--------------------------------------------------------------------------------



 



  2.17.7.3.18   A statement advising CHOICES members in Group 3 that the
CONTRACTOR will deny HCBS in excess of the expenditure cap;     2.17.7.3.19   A
statement advising members that HCBS provided by the CONTRACTOR to CHOICES
members will build upon and not supplant a member’s existing support system,
including but not limited to informal supports provided by family and other
caregivers, services that may be available at no cost to the member through
other entities, and services that are reimbursable through other public or
private funding sources, such as Medicare or long-term care insurance;    
2.17.7.3.20   A description of the care coordinator’s role and responsibilities
for CHOICES Group 2 and 3 members, which at a minimum shall include:    
2.17.7.3.20.1   Conducting an individualized, comprehensive needs assessment;  
  2.17.7.3.20.2   Coordinating a care plan team and facilitating the development
of a plan of care;     2.17.7.3.20.3   Coordinating the identification of the
member’s physical health, behavioral health and long-term care needs and
coordinating services to meet those needs;     2.17.7.3.20.4   Implementing the
authorized plan of care, including ensuring the timely delivery of services in
accordance with the plan of care;     2.17.7.3.20.5   Providing assistance in
resolving any concerns about service delivery or providers;     2.17.7.3.20.6  
Explanation of the minimum contacts a care coordinator is required to make and a
statement that the care coordinator may be contacted as often as the member
needs to contact the care coordinator;     2.17.7.3.20.7   Completing level of
care and needs reassessments and updating the plan of care; and    
2.17.7.3.20.8   Ongoing monitoring of service delivery to ensure that any
service gaps are immediately addressed and that provided services meet the
member’s needs;     2.17.7.3.21   Information about the right of members in
Groups 2 and 3 to request an objective review by the State of his/her needs
assessment and/or care planning processes and how to make such a request;    
2.17.7.3.22   Information for members in Groups 2 and 3 on consumer direction of
HCBS, including but not limited to the roles and responsibilities of the member;
the ability of the member to select a representative and who can be a
representative; the services that can be directed; the member’s right to
participate in and voluntarily withdraw from consumer direction at any time; how
to choose to participate in consumer direction; the role of the FEA; who
can/cannot be hired by the member to perform the services, and when a family
member can be paid to provide care and applicable limitations thereto; and

Page 214 of 374



--------------------------------------------------------------------------------



 



  2.17.7.3.23   Information for members in Groups 2 and 3 regarding
self-direction of health care tasks.

2.17.8 Provider Directories

  2.17.8.1   The CONTRACTOR shall distribute general provider directories (see
Section 2.17.8.5 below) to new members within thirty (30) calendar days of
receipt of notification of enrollment in the CONTRACTOR’s MCO or prior to the
member’s enrollment effective date.     2.17.8.2   The CONTRACTOR shall provide
the CHOICES provider directory (see Section 2.17.8.6 below) to each CHOICES
member as part of the face-to-face visit (for members enrolled through the SPOE)
or face-to-face intake visit (for current members) as applicable, but not more
than thirty (30) days from notice of CHOICES enrollment.     2.17.8.3   The
CONTRACTOR shall also be responsible for redistribution of updated provider
information on a regular basis and shall redistribute a complete and updated
general provider directory to all members and an updated CHOICES provider
directory to CHOICES members at least on an annual basis. In situations where
there is more than one enrollee in a TennCare case, it shall be acceptable for
the CONTRACTOR to mail one (1) general provider directory to each address listed
for the enrollee’s TennCare case number when there is more than one (1) new
enrollee assigned to the same case number at the time of enrollment and when
subsequent updated provider directories are mailed to enrollees. Should a single
individual be enrolled and be added into an existing case, a provider directory
shall be mailed to that individual regardless of whether or not a provider
directory has been previously mailed to enrollees in the existing case.    
2.17.8.4   Provider directories (including both the general provider directory
and the CHOICES provider directory), and any revisions thereto, shall be
submitted to TENNCARE for written approval prior to distribution to enrollees in
accordance with Section 2.17.1 of this Agreement. The text of the directory
shall be in the format prescribed by TENNCARE. In addition, the provider
information used to populate the provider directory shall be submitted as a TXT
file or such format as otherwise approved in writing by TENNCARE and be produced
using the same extract process as the actual provider directory.     2.17.8.5  
The CONTRACTOR shall develop and maintain a general provider directory, which
shall be distributed to all members. The general provider directory shall
include the following: names, locations, telephone numbers, office hours, and
non-English languages spoken by contract PCPs and specialists; identification of
providers accepting new patients; and identification of whether or not a
provider performs TENNderCare screens; hospital listings, including locations of
emergency settings and post-stabilization services, with the name, location, and
telephone number of each facility/setting; and a prominent notice that CHOICES
members should refer to the CHOICES provider directory for information on
long-term care providers.

Page 215 of 374



--------------------------------------------------------------------------------



 



  2.17.8.6   The CONTRACTOR shall develop and maintain a CHOICES provider
directory that includes long-term care providers. The CHOICES provider
directory, which shall be provided to all CHOICES members, shall include the
following: nursing facility listings with the name, location, and telephone
number of each facility; community- based residential alternatives, by type,
with the name, location, and telephone number of each facility; and a listing of
other (non-residential) HCBS providers with the name, location, telephone
number, and type of services by county of each provider.

2.17.9 Additional Information Available Upon Request
The CONTRACTOR shall provide all other information to members as required by
CMS, including but not limited to the following information to any enrollee who
requests it:

  2.17.9.1   Information regarding the structure and operation of the
CONTRACTOR’s MCO; and     2.17.9.2   Information regarding physician incentive
plans, including but not limited to:     2.17.9.2.1   Whether the CONTRACTOR
uses a physician incentive plan that affects the use of referral services;    
2.17.9.2.2   The type of incentive arrangement; and     2.17.9.2.3   Whether
stop-loss protection is provided.

18. Section 2.18 shall be deleted in its entirety and replaced with the
following:
2.18 CUSTOMER SERVICE
2.18.1 Member Services Toll-Free Phone Line

  2.18.1.1   The CONTRACTOR shall operate a toll-free telephone line (member
services information line) to respond to member questions, concerns, inquiries,
and complaints from the member, the member’s family, or the member’s provider.  
  2.18.1.2   The CONTRACTOR shall develop member services information line
policies and procedures that address staffing, training, hours of operation,
access and response standards, transfers/referrals, including CHOICES referrals
from all sources, monitoring of calls via recording or other means, and
compliance with standards.     2.18.1.3   The member services information line
shall handle calls from callers with Limited English Proficiency as well as
calls from members who are hearing impaired.     2.18.1.4   The CONTRACTOR shall
ensure that the member services information line is staffed adequately to
respond to members’ questions, at a minimum, from 8 a.m. to 5 p.m., in the time
zone applicable to the Grand Region being served (for the Middle Grand Region,
the applicable time zone shall be Central Time), Monday through Friday, except
State of Tennessee holidays.     2.18.1.5   The member services information line
shall be staffed twenty-four (24) hours a day, seven (7) days a week with
qualified nurses to triage urgent care and emergency calls

Page 216 of 374



--------------------------------------------------------------------------------



 



      from members and to facilitate transfer of calls to a care coordinator
from or on behalf of a CHOICES member that require immediate attention by a care
coordinator. The CONTRACTOR may meet this requirement by having a separate nurse
triage/nurse advice line that otherwise meets all of the requirements of this
Section, Section 2.18.1.     2.18.1.6   The CONTRACTOR shall ensure that all
calls from CHOICES members to the nurse triage/nurse advice line that require
immediate attention are immediately addressed or transferred to a care
coordinator. During normal business hours, the transfer shall be a “warm
transfer” (see definition in Section 1). After normal business hours, if the
CONTRACTOR cannot transfer the call as a “warm transfer”, the CONTRACTOR shall
ensure that a care coordinator is notified and returns the member’s call within
thirty (30) minutes and that the care coordinator has access to the necessary
information (e.g., the member’s back-up plan) to resolve member issues. The
CONTRACTOR shall implement protocols, prior approved by TENNCARE, that describe
how calls to the nurse triage/nurse advice line from CHOICES members will be
handled.     2.18.1.7   The member services information line shall be adequately
staffed with staff trained to accurately respond to member questions regarding
the TennCare program and the CONTRACTOR’s MCO, including but not limited to,
covered services, the CHOICES program, TENNderCare, and the CONTRACTOR’s
provider network.     2.18.1.8   The CONTRACTOR shall implement protocols, prior
approved by TENNCARE, to ensure that calls to the member services information
line that should be transferred/referred to other CONTRACTOR staff, including
but not limited to a member services supervisor or a care coordinator, or to an
external entity, including but not limited to the FEA, are transferred/referred
appropriately.     2.18.1.9   The CONTRACTOR shall ensure that calls received
during normal business hours that require immediate attention by a care
coordinator are immediately transferred to a care coordinator as a “warm
transfer”; that calls received after normal business hours that require
immediate attention by a care coordinator are transferred to a care coordinator
in accordance with Section 2.18.1.6; that calls for a member’s care coordinator
or care coordination team during normal business hours are handled in accordance
with Section 2.9.6.11.7; that calls transferred to the FEA during business hours
are “warm transfers”; that calls to other CONTRACTOR staff, at a minimum, occur
without the caller having to disconnect or place a second call; and that
messages to care coordinators and other CONTRACTOR are returned by the next
business day.     2.18.1.10   The CONTRACTOR shall measure and monitor the
accuracy of responses and phone etiquette and take corrective action as
necessary to ensure the accuracy of responses and appropriate phone etiquette by
staff.     2.18.1.11   The CONTRACTOR shall have an automated system available
during non-business hours, including weekends and holidays. This automated
system shall provide callers with operating instructions on what to do in case
of an emergency and shall include, at a minimum, a voice mailbox for callers to
leave messages. The CONTRACTOR shall ensure that the voice mailbox has adequate
capacity to receive all messages. The CONTRACTOR shall return messages on the
next business day.

Page 217 of 374



--------------------------------------------------------------------------------



 



  2.18.1.12   Performance Standards for Member Services Line/Queue    
2.18.1.12.1   The CONTRACTOR shall adequately staff the member services
information line to ensure that the line, including the nurse triage/nurse
advice line or queue, meets the following performance standards: less than five
percent (5%) call abandonment rate; eighty-five percent (85%) of calls are
answered by a live voice within thirty (30) seconds (or the prevailing benchmark
established by NCQA); and average wait time for assistance does not exceed ten
(10) minutes.     2.18.1.12.2   The CONTRACTOR shall submit the reports required
in Section 2.30.12 of this Agreement.

2.18.2 Interpreter and Translation Services

  2.18.2.1   The CONTRACTOR shall develop written polices and procedures for the
provision of language interpreter and translation services to any member who
needs such services, including but not limited to, members with Limited English
Proficiency and members who are hearing impaired.     2.18.2.2   The CONTRACTOR
shall provide interpreter and translation services free of charge to members.  
  2.18.2.3   Interpreter services should be available in the form of in-person
interpreters, sign language or access to telephonic assistance, such as the ATT
universal line.

2.18.3 Cultural Competency
As required by 42 CFR 438.206, the CONTRACTOR shall participate in the State’s
efforts to promote the delivery of services in a culturally competent manner to
all enrollees, including those with Limited English Proficiency and diverse
cultural and ethnic backgrounds.
2.18.4 Provider Services and Toll-Free Telephone Line

  2.18.4.1   The CONTRACTOR shall establish and maintain a provider services
function to timely and adequately respond to provider questions, comments, and
inquiries.     2.18.4.2   The CONTRACTOR shall operate a toll-free telephone
line (provider service line) to respond to provider questions, comments, and
inquiries.     2.18.4.3   The CONTRACTOR shall develop provider service line
policies and procedures that address staffing, training, hours of operation,
access and response standards, monitoring of calls via recording or other means,
and compliance with standards.     2.18.4.4   The CONTRACTOR shall ensure that
the provider service line is staffed adequately to respond to providers’
questions at a minimum from 8 a.m. to 5 p.m., in the time zone applicable to the
Grand Region being served (for the Middle Grand Region, the applicable time zone
shall be Central Time), Monday through Friday, except State of Tennessee
holidays.

Page 218 of 374



--------------------------------------------------------------------------------



 



  2.18.4.5   The provider service line shall also be adequately staffed to
provide appropriate and timely responses regarding authorization requests as
described in Section 2.14 of this Agreement. The CONTRACTOR may meet this
requirement by having a separate utilization management line.     2.18.4.6   The
provider service line shall be adequately staffed with staff trained to
accurately respond to questions regarding the TennCare program and the
CONTRACTOR’s MCO, including but not limited to, covered services, the CHOICES
program, TENNderCare, prior authorization and referral requirements, care
coordination, and the CONTRACTOR’s provider network. For a period of at least
twelve (12) months following the implementation of CHOICES in the Grand Region
covered by this Agreement, the CONTRACTOR shall maintain a dedicated queue to
assist long-term care providers with enrollment, service authorization, or
reimbursement questions or issues. Such period may be extended as determined
necessary by TENNCARE.     2.18.4.7   For hospitals that have elected to refer
patients with non-urgent/emergent conditions to alternative settings for
treatment, the CONTRACTOR shall have a specific process in place whereby the
Emergency Department (ED) can contact the CONTRACTOR twenty-four (24) hours a
day, seven (7) days a week (24/7) via a toll free phone line to obtain
assistance for members with non-urgent/emergent conditions who do not require
inpatient admission and who are requesting assistance in scheduling an
appointment in an alternate treatment setting. The CONTRACTOR may use the 24/7
nurse triage line described in Section 2.18.1.5 of this Agreement for this
purpose or may use another line the CONTRACTOR designates. The CONTRACTOR shall
submit a description of how it will meet the requirements regarding its 24/7 ED
assistance line, which shall provide the telephone number that will be used for
hospitals requiring scheduling assistance and describe the process the
CONTRACTOR will use to assure all requests are responded to appropriately,
including a description of the training provided to staff answering the 24/7
scheduling assistance line. The CONTRACTOR shall track and report the total
number of calls received pertaining to patients in ED’s needing assistance in
accessing care in an alternative setting in accordance with Section 2.30.12.1.3.
    2.18.4.8   The CONTRACTOR shall measure and monitor the accuracy of
responses and phone etiquette and take corrective action as necessary to ensure
the accuracy of responses and appropriate phone etiquette by staff.     2.18.4.9
  The CONTRACTOR shall have an automated system available during non-business
hours. This automated system shall include, at a minimum, a voice mailbox for
callers to leave messages. The CONTRACTOR shall ensure that the voice mailbox
has adequate capacity to receive all messages. The CONTRACTOR shall return
messages on the next business day.     2.18.4.10   Performance Standards for
Provider Service Line     2.18.4.10.1   The CONTRACTOR shall adequately staff
the provider service line to ensure that the line, including the utilization
management line/queue, meets the following performance standards: less than five
percent (5%) call abandonment rate; eighty-five percent (85%) of calls are
answered by a live voice within thirty (30) seconds (or the prevailing benchmark
established by NCQA); and average wait time for assistance does not exceed ten
(10) minutes.

Page 219 of 374



--------------------------------------------------------------------------------



 



  2.18.4.10.2   The CONTRACTOR shall submit the reports required in
Section 2.30.12.1 of this Agreement.

2.18.5 Provider Handbook

  2.18.5.1   The CONTRACTOR shall issue a provider handbook to all contract
providers. The CONTRACTOR may distribute the provider handbook electronically
(e.g., via its website) as long as providers are notified about how to obtain
the electronic copy and how to request a hard copy at no charge to the provider.
    2.18.5.2   The CONTRACTOR shall develop a supplement for the provider
handbook regarding CHOICES. This supplement shall include the information in
Section 2.18.5.3 relating to the CHOICES program, as determined by TENNCARE, and
the supplement shall be prior approved by TENNCARE and TDCI. The CONTRACTOR
shall distribute the supplement to all contract providers no later than the end
of the quarter prior to implementation of CHOICES. The CONTRACTOR shall
distribute the supplement until the provider handbook is revised to include the
CHOICES program, which shall be no later than the date specified by TENNCARE.  
  2.18.5.3   At a minimum the provider handbook shall include the following
information:     2.18.5.3.1   Description of the TennCare program;    
2.18.5.3.2   Covered services;     2.18.5.3.3   Description of the CHOICES
program including but not limited to who qualifies for CHOICES (including the
three CHOICES groups and enrollment targets for CHOICES Groups 2 and 3); how to
enroll in CHOICES; long-term care services available to each CHOICES Group
(including benefit limits, cost neutrality cap for members in Group 2, and the
expenditure cap for members in Group 3); consumer direction of HCBS;
self-direction of health care tasks; the level of care assessment and
reassessment process; the needs assessment and reassessment processes;
requirement to provide services in accordance with an approved plan of care
including the amount, frequency, duration and scope of each service in
accordance with the member’s service schedule; service authorization
requirements and processes; the role of the care coordinator; the role and
responsibilities of long-term care and other providers; requirements regarding
the electronic visit verification system and the provider’s responsibility in
monitoring and immediately addressing service gaps, including back-up staff; how
to submit clean claims; and documentation requirements for HCBS providers;    
2.18.5.3.4   Emergency service responsibilities;     2.18.5.3.5   TENNderCare
services and standards;     2.18.5.3.6   Information on members’ appeal rights
and complaint processes;     2.18.5.3.7   Policies and procedures of the
provider complaint system;     2.18.5.3.8   Medical necessity standards and
clinical practice guidelines;

Page 220 of 374



--------------------------------------------------------------------------------



 



  2.18.5.3.9   PCP responsibilities;     2.18.5.3.10   Coordination with other
TennCare contractors or MCO subcontractors;     2.18.5.3.11   Requirements
regarding background checks;     2.18.5.3.12   Information on identifying and
reporting suspected abuse, neglect, and exploitation of members who are adults
(see TCA 71-6-101 et seq.) and suspected brutality, abuse, or neglect of members
who are children (see TCA 37-1-40 1 et seq. and TCA 37-1-60 1 et seq.),
including reporting to APS, CPS, and the CONTRACTOR;     2.18.5.3.13  
Requirements for HCBS providers regarding critical incident reporting and
management (see Section 2.15.8);     2.18.5.3.14   Requirements for nursing
facility providers regarding patient liability (see Sections 2.6.7 and 2.21.5),
including the collection of patient liability and the provider’s ability, if
certain conditions are met (including providing notice and required
documentation to the CONTRACTOR and notice to the member), to refuse to provide
services if the member does not pay his/her patient liability, as well as the
additional potential consequences to the member of non-payment of patient
liability, including disenrollment from CHOICES, and, to the extent the member’s
eligibility depends on receipt of long-term care services, loss of eligibility
for TennCare;     2.18.5.3.15   Requirement to notify the CONTRACTOR of
significant changes in a CHOICES member’s condition or care, hospitalizations,
or recommendations for additional services (see Section 2.12.9.3.7);    
2.18.5.3.16   Prior authorization, referral and other utilization management
requirements and procedures;     2.18.5.3.17   Protocol for encounter data
element reporting/records;     2.18.5.3.18   Medical records standard;    
2.18.5.3.19   Claims submission protocols and standards, including instructions
and all information necessary for a clean claim;     2.18.5.3.20   Payment
policies;     2.18.5.3.21   Member rights and responsibilities;     2.18.5.3.22
  Important phone numbers of all departments/staff a contract provider may need
to reach at the CONTRACTOR’s MCO; and     2.18.5.3.23   How to reach the
contract provider’s assigned provider relations representative.     2.18.5.4  
The CONTRACTOR shall disseminate bulletins as needed to incorporate any needed
changes to the provider handbook.

Page 221 of 374



--------------------------------------------------------------------------------



 



2.18.6 Provider Education and Training

  2.18.6.1   The CONTRACTOR shall develop an education and training plan and
materials for contract providers and provide education and training to contract
providers and their staff regarding key requirements of this Agreement.    
2.18.6.2   The CONTRACTOR shall conduct initial education and training to
contract providers at least thirty (30) calendar days prior to the start date of
operations     2.18.6.3   The CONTRACTOR shall conduct initial education and
training for long-term care providers regarding the CHOICES program no later
than thirty (30) days prior to implementation of CHOICES in the Grand Region
covered by this Agreement. This education and training shall include but not be
limited to:     2.18.6.3.1   An overview of the CHOICES program;     2.18.6.3.2
  The three CHOICES groups and the enrollment targets for each (as applicable);
    2.18.6.3.3   The long-term care services available to each CHOICES group
(including benefit limits, cost neutrality cap for CHOICES Group 2, and the
expenditure cap for CHOICES Group 3);     2.18.6.3.4   The level of care
assessment and reassessment processes;     2.18.6.3.5   The needs assessment and
reassessment processes;     2.18.6.3.6   The CHOICES intake process;    
2.18.6.3.7   Service authorization requirements and processes;     2.18.6.3.8  
The role and responsibilities of the care coordinator for members in CHOICES
Group 1;     2.18.6.3.9   The role and responsibilities of the care coordinator
for members in CHOICES Groups 2 and 3;     2.18.6.3.10   Requirement to provide
services in accordance with an approved plan of care including the amount,
frequency, duration and scope of each service in accordance with the member’s
service schedule;     2.18.6.3.11   The role and responsibilities of long-term
care and other providers;     2.18.6.3.12   Requirements regarding the
electronic visit verification system and the provider’s responsibility in
monitoring and immediately addressing service gaps, including back-up staff;    
2.18.6.3.13   How to submit clean claims;     2.18.6.3.14   Background check
requirements;

Page 222 of 374



--------------------------------------------------------------------------------



 



  2.18.6.3.15   Information about abuse/neglect (which includes abuse, neglect
and exploitation of members who are adults and suspected brutality, abuse, or
neglect of members who are children), including how to assess risk for
abuse/neglect, how to identify abuse/neglect, and how to report abuse/neglect to
APS and the CONTRACTOR;     2.18.6.3.16   Critical incident reporting and
management for HCBS providers;     2.18.6.3.17   The member complaint and appeal
processes; and     2.18.6.3.18   The provider complaint system.     2.18.6.4  
The CONTRACTOR shall provide training and education to long-term care providers
regarding the CONTRACTOR’s enrollment and credentialing requirements and
processes (see Section 2.11.8).     2.18.6.5   For a period of at least twelve
(12) months following the implementation of CHOICES in the Grand Region covered
by this Agreement, the CONTRACTOR shall conduct monthly education and training
for long-term care providers regarding claims submission and payment processes,
which shall include but not be limited to an explanation of common claims
submission errors and how to avoid those errors. Such period may be extended as
determined necessary by TENNCARE.     2.18.6.6   For a period of at least twelve
(12) months following the implementation of CHOICES in the Grand Region covered
by this Agreement, the CONTRACTOR shall conduct monthly education and training
for HCBS providers regarding the use of the EVV system. Such period may be
extended as determined necessary by TENNCARE.     2.18.6.7   The CONTRACTOR
shall provide education and training on documentation requirements for HCBS.    
2.18.6.8   The CONTRACTOR shall conduct ongoing provider education, training and
technical assistance as deemed necessary by the CONTRACTOR or TENNCARE in order
to ensure compliance with this Agreement.     2.18.6.9   The CONTRACTOR shall
inform all contract PCPs, specialists, and hospitals about the CHOICES program,
using a notice developed by TENNCARE, no later than the end of the calendar
quarter prior to implementation of the CHOICES program in the Grand Region
covered by this Agreement.     2.18.6.10   The CONTRACTOR shall distribute on a
quarterly basis a newsletter to contract providers to update providers on
CONTRACTOR initiatives and communicate pertinent information to contract
providers.     2.18.6.11   The CONTRACTOR’s provider relations staff shall
contact all contract providers on a semi-annual basis to update contract
providers on CONTRACTOR initiatives and communicate pertinent information to
contract providers. At least one of the two semi-annual contacts made in a year
shall be face-to-face with the provider. Semiannual contacts that are not
conducted face-to-face shall be conducted via a phone conversation with the
provider. The CONTRACTOR shall maintain records that

Page 223 of 374



--------------------------------------------------------------------------------



 



      provide evidence of compliance with the requirement in this
Section 2.18.6.5, including when and how contact is made for each contract
provider.

2.18.7 Provider Relations

  2.18.7.1   The CONTRACTOR shall establish and maintain a formal provider
relations function to provide ongoing troubleshooting and education for contract
providers.     2.18.7.2   The CONTRACTOR shall provide one-on-one assistance to
long-term care providers as needed to help long-term care providers submit clean
and accurate claims and minimize claim denial. The CONTRACTOR shall develop and
implement protocols, prior approved by TENNCARE, that specify the CONTRACTOR’s
criteria for providing one-on-one assistance to a provider and the type of
assistance the CONTRACTOR will provide. At a minimum, the CONTRACTOR shall
contact a provider if, during the first year after implementation of CHOICES in
the Grand Region covered by this Agreement, the CONTRACTOR has or will deny ten
percent (10%) or more of the total value of the provider’s claims for a rolling
thirty (30) day period, and shall, in addition to issuing a remittance advice,
contact the provider to review each of the error(s)/reason(s) for denial and
advise how the provider can correct the error for resubmission (as applicable)
and avoid the error/reason for denial in the future.     2.18.7.3   The
CONTRACTOR shall implement policies to monitor and ensure compliance of
providers with the requirements of this Agreement.     2.18.7.4   The CONTRACTOR
shall conduct an annual survey to assess provider satisfaction, including
satisfaction with provider enrollment, provider communication, provider
education, provider complaints, claims processing, claims reimbursement, care
coordination, and utilization management processes, including medical reviews.
The CONTRACTOR shall include questions specified by TENNCARE. The CONTRACTOR
shall submit an annual report on the survey to TENNCARE as required in Section
2.30.12.4. The CONTRACTOR shall take action to address opportunities for
improvement identified through the survey. The survey shall be structured so
that long-term care provider satisfaction results, behavioral health provider
satisfaction results, and physical health provider satisfaction results can be
separately stratified.

2.18.8 Provider Complaint System

  2.18.8.1   The CONTRACTOR shall establish and maintain a provider complaint
system for any provider (contract or non-contract) who is not satisfied with the
CONTRACTOR’s policies and procedures or a decision made by the CONTRACTOR that
does not impact the provision of services to members.     2.18.8.2   The
procedures for resolution of any disputes regarding the payment of claims shall
comply with TCA 56-32-126(b) (see Section 2.22.5.2).

Page 224 of 374



--------------------------------------------------------------------------------



 



2.18.9 FEA Education and Training

  2.18.9.1   The CONTRACTOR shall provide education and training to the FEA and
its staff regarding key requirements of this Agreement and the subcontract
between the CONTRACTOR and the FEA.     2.18.9.2   The CONTRACTOR shall conduct
initial education and training to the FEA and its staff at least thirty
(30) days prior to implementation of CHOICES in the Grand Region covered by this
Agreement. This education and training shall include but not be limited to:    
2.18.9.2.1   The roles and responsibilities of the CONTRACTOR and the FEA in
implementing and monitoring consumer direction of HCBS;     2.18.9.2.2   The
FEA’s responsibilities for communicating with the CONTRACTOR, members and
workers;     2.18.9.2.3   Customer service requirements;     2.18.9.2.4  
Requirements and processes regarding referral to the FEA;     2.18.9.2.5  
Requirements and processes, including timeframes, for authorization of consumer-
directed HCBS;     2.18.9.2.6   Requirements and processes, including
timeframes, for claims submission and payment;     2.18.9.2.7   Systems
requirements and information exchange requirements;     2.18.9.2.8  
Requirements regarding the electronic visit verification system;     2.18.9.2.9
  Requirements and role and responsibility regarding abuse and neglect plan
protocols (see Section 2.24.4.3) and critical incident reporting and management
(see Section 2.15.8); and     2.18.9.2.10   The CONTRACTOR’s member complaint
and appeal processes.     2.18.9.3   The CONTRACTOR shall conduct ongoing FEA
education, training and technical assistance as deemed necessary by the
CONTRACTOR or TENNCARE in order to ensure compliance with this Agreement and the
subcontract between the CONTRACTOR and the FEA.

2.18.10 Member Involvement with Behavioral Health Services

  2.18.10.1   The CONTRACTOR shall develop policies and procedures with respect
to member, parent, or legally appointed representative involvement with
behavioral health. These policies and procedures shall include, at a minimum,
the following elements:     2.18.10.1.1   The requirement that all behavioral
health treatment plans document member involvement. Fulfilling this requirement
means that each treatment plan has a member/family member signature or the
signature of a legally appointed

Page 225 of 374



--------------------------------------------------------------------------------



 



      representative on the treatment plan and upon each subsequent treatment
plan review, where appropriate, and a description of how this requirement will
be met;     2.18.10.1.2   The requirement that member education materials
include statements regarding the member’s, parent’s, or legally appointed
representative’s right to involvement in behavioral health treatment decisions,
their ability to choose and change service providers, and a description of how
this requirement will be met;     2.18.10.1.3   The requirement that provider
education include materials regarding the rights of members, parent(s), or
legally appointed representatives to be involved in behavioral health treatment
decisions and a description of how this requirement will be met; and    
2.18.10.1.4   A description of the quality monitoring activities to be used to
measure provider compliance with the requirement for member, parent, or legally
appointed representative involvement in behavioral health treatment planning.  
  2.18.10.2   The CONTRACTOR shall provide an education plan for all members
with behavioral health issues; education shall occur on a regular basis. At a
minimum, educational materials shall include information on medications and
their side effects; behavioral health disorders and treatment options; self-help
groups, peer support, and other community support services available for members
and families.     2.18.10.3   The CONTRACTOR shall require providers to inform
children and adolescents for whom residential treatment is being considered and
their parent(s) or legally appointed representative, and adults for whom
voluntary inpatient treatment is being considered, of all their options for
residential and/or inpatient placement, and alternatives to residential and/or
inpatient treatment and the benefits, risks and limitations of each in order
that they can provide informed consent.     2.18.10.4   The CONTRACTOR shall
require providers to inform all members being considered for prescription of
psychotropic medications of the benefits, risks, and side effects of the
medication, alternate medications, and other forms of treatment.

19. Section 2.19 shall be deleted in its entirety and replaced with the
following:
2.19 COMPLAINTS AND APPEALS
2.19.1 General

  2.19.1.1   Members shall have the right to file appeals regarding adverse
actions taken by the CONTRACTOR. For purposes of this requirement, appeal shall
mean a member’s right to contest verbally or in writing, any adverse action
taken by the CONTRACTOR to deny, reduce, terminate, delay or suspend a covered
service as well as any other acts or omissions of the CONTRACTOR which impair
the quality, timeliness, or availability of such benefits. An appeal may be
filed by the member or by a person authorized by the member to do so, including
but not limited to, a provider or consumer-directed worker with the member’s
written consent. Complaint shall mean a written or verbal expression of
dissatisfaction about an action taken by the CONTRACTOR or service provider
other than those that meet the definition of an adverse action. Examples of
complaints include but are not limited to quality of care or services provided
and aspects of interpersonal relationships such as rudeness

Page 226 of 374



--------------------------------------------------------------------------------



 



    of a provider or employee. The CONTRACTOR shall inform members of their
complaint and appeal rights in the member handbook in compliance with the
requirements in Section 2.17.4. The CONTRACTOR shall have internal complaint and
appeal procedures for members in accordance with TennCare rules and regulations,
the TennCare waiver, consent decrees, or court orders governing the appeals
process.     2.19.1.2   The CONTRACTOR shall devote a portion of its regularly
scheduled QM/QI committee meetings, as described in Section 2.15.2, to the
review of member complaints and appeals that have been received.     2.19.1.3  
The CONTRACTOR shall ensure that punitive action is not taken against a provider
or worker who files an appeal on behalf of a member with the member’s written
consent, supports a member’s appeal, or certifies that a member’s appeal is an
emergency appeal and requires an expedited resolution in accordance with
TennCare policies and procedures.

2.19.2 Complaints

  2.19.2.1   The CONTRACTOR’s complaint process shall, at a minimum, meet the
requirements outlined herein.     2.19.2.2   The CONTRACTOR’s complaint process
shall only be for complaints, as defined in Sections 1 and 2.19.1.1 of this
Agreement. The CONTRACTOR shall ensure that all appeals, as defined in
Sections 1 and 2.19.1.1, are addressed through the appeals process specified in
Section 2.19.3 below.     2.19.2.3   The CONTRACTOR shall allow a member to file
a complaint either orally or in writing at any time.     2.19.2.4   Within five
(5) business days of receipt of the complaint, the CONTRACTOR shall provide
written notice to the member that the complaint has been received and the
expected date of resolution. However, if the CONTRACTOR resolved the complaint
and verbally informed the member of the resolution within five (5) business days
of receipt of the complaint, the CONTRACTOR shall not be required to provide
written acknowledgement of the complaint.     2.19.2.5   The CONTRACTOR shall
resolve and notify the member in writing of the resolution of each complaint as
expeditiously as possible but no later than thirty (30) days from the date the
complaint is received by the CONTRACTOR. The notice shall include the resolution
and the basis for the resolution. However, if the CONTRACTOR resolved the
complaint and verbally informed the member of the resolution within five
(5) business days of receipt of the complaint, the CONTRACTOR shall not be
required to provide written notice of resolution.     2.19.2.6   The CONTRACTOR
shall assist members with the complaint process, including but not limited to
completing forms.     2.19.2.7   The CONTRACTOR shall track and trend all
complaints, timeframes and resolutions and ensure remediation of individual
and/or systemic issues.

Page 227 of 374



--------------------------------------------------------------------------------



 



  2.19.2.8   The CONTRACTOR shall submit reports regarding member complaints as
specified in Section 2.30.13.

2.19.3 Appeals

  2.19.3.1   The CONTRACTOR’s appeal process shall, at a minimum, meet the
requirements outlined herein.     2.19.3.2   The CONTRACTOR shall have a contact
person who is knowledgeable of appeal procedures and shall direct all appeals,
whether the appeal is verbal or the member chooses to file in writing, to
TENNCARE. Should a member choose to appeal in writing, the member shall be
instructed to file via mail or fax to the designated TENNCARE P. O. Box or fax
number for medical appeals.     2.19.3.3   The CONTRACTOR shall have sufficient
support staff (clerical and professional) available to process appeals in
accordance with TennCare requirements related to the appeal of adverse actions
affecting a TennCare member. The CONTRACTOR shall notify TENNCARE of the names
of appointed staff members and their phone numbers. Staff shall be knowledgeable
about applicable state and federal law, TennCare rules and regulations, and all
court orders and consent decrees governing appeal procedures, as they become
effective.     2.19.3.4   The CONTRACTOR shall educate its staff concerning the
importance of the appeals procedure, the rights of the member, and the time
frames in which action shall be taken by the CONTRACTOR regarding the handling
and disposition of an appeal.     2.19.3.5   The CONTRACTOR shall identify the
appropriate individual or body within the CONTRACTOR’s MCO having
decision-making authority as part of the appeal procedure.     2.19.3.6   The
CONTRACTOR shall have the ability to take telephone appeals and accommodate
persons with disabilities during the appeals process. Appeal forms shall be
available at each service site and by contacting the CONTRACTOR. However,
members shall not be required to use a TENNCARE approved appeal form in order to
file an appeal.     2.19.3.7   Upon request, the CONTRACTOR shall provide
members a TENNCARE approved appeal form(s).     2.19.3.8   The CONTRACTOR shall
provide reasonable assistance to all appellants during the appeal process.    
2.19.3.9   At any point in the appeal process, TENNCARE shall have the authority
to remove a member from the CONTRACTOR’s MCO when it is determined that such
removal is in the best interest of the member and TENNCARE.     2.19.3.10   The
CONTRACTOR shall require providers to display notices of members’ right to
appeal adverse actions affecting services in public areas of each facility in
accordance with TennCare rules and regulations. The CONTRACTOR shall ensure that
providers have correct and adequate supply of public notices.

Page 228 of 374



--------------------------------------------------------------------------------



 



  2.19.3.11   Neither the CONTRACTOR nor TENNCARE shall prohibit or discourage
any individual from testifying on behalf of a member.     2.19.3.12   The
CONTRACTOR shall ensure compliance with all notice requirements and notice
content requirements specified in applicable state and federal law, TennCare
rules and regulations, and all court orders and consent decrees governing notice
and appeal procedures, as they become effective.     2.19.3.13   TENNCARE may
develop additional appeal process guidelines or rules, including requirements as
to content and timing of notices to members, which shall be followed by the
CONTRACTOR. However, the CONTRACTOR shall not be precluded from challenging any
judicial requirements and to the extent judicial requirements that are the basis
of such additional guidelines or rules are stayed, reversed or otherwise
rendered inapplicable, the CONTRACTOR shall not be required to comply with such
guidelines or rules during any period of such inapplicability.     2.19.3.14  
The CONTRACTOR shall provide general and targeted education to providers
regarding expedited appeals (described in TennCare rules and regulations),
including when an expedited appeal is appropriate, and procedures for providing
written certification thereof.     2.19.3.15   The CONTRACTOR shall require
providers to provide written certification regarding whether a member’s appeal
is an emergency upon request by a member prior to filing such appeal, or upon
reconsideration of such appeal by the CONTRACTOR when requested by TENNCARE.    
2.19.3.16   The CONTRACTOR shall provide notice to contract providers regarding
provider responsibility in the appeal process, including but not limited to, the
provision of medical records and/or documentation as described in Section 2.24.6
and 2.14.8.     2.19.3.17   The CONTRACTOR shall urge providers who feel they
cannot order a drug on the TennCare Preferred Drug List (PDL) to seek prior
authorization in advance, as well as to take the initiative to seek prior
authorization or change or cancel the prescription when contacted by a member or
pharmacy regarding denial of a pharmacy service due to system edits (e.g.,
therapeutic duplication, etc.).     2.19.3.18   Except for long-term care
eligibility and enrollment appeals, which are handled by TENNCARE, member
eligibility and eligibility-related grievances and appeals, including
termination of eligibility, effective dates of coverage, and the determination
of premium, copayment, and patient liability responsibilities shall be directed
to the Department of Human Services.

20. Section 2.21 shall be deleted in its entirety and replaced with the
following:
2.21 FINANCIAL MANAGEMENT
The CONTRACTOR shall be responsible for sound financial management of its MCO.
The CONTRACTOR shall adhere to the minimum guidelines outlined below.

Page 229 of 374



--------------------------------------------------------------------------------



 



2.2 1.1 Payments by TENNCARE
The CONTRACTOR shall accept payments remitted by TENNCARE in accordance with
Section 3 as payment in full for all services required pursuant to this
Agreement.
2.21.2 Savings/Loss

  2.2.1.2.1   The CONTRACTOR shall not be required to share with TENNCARE any
financial gains realized under this Agreement.     2.21.2.2   TENNCARE shall not
share with the CONTRACTOR any financial losses realized under this Agreement.

2.21.3 Interest
Interest generated from the deposit of funds paid to the CONTRACTOR pursuant to
this Agreement shall be the property of the CONTRACTOR and available for use at
the CONTRACTOR’s discretion.
2.2 1.4 Third Party Liability Resources

  2.21.4.1   The TennCare program shall be the payer of last resort for all
covered services in accordance with federal regulations. The CONTRACTOR shall
exercise full assignment rights as applicable and shall be responsible for
making every reasonable effort to determine the liability of third parties to
pay for services rendered to enrollees under this Agreement and cost avoid
and/or recover any such liability from the third party. The CONTRACTOR shall
develop and implement policies and procedures to meet its obligations regarding
third party liability when the third party (e.g., long-term care insurance) pays
a cash benefit to the member, regardless of services used or does not allow the
member to assign his/her benefits.     2.21.4.1.1   If third party liability
(TPL) exists for part or all of the services provided directly by the CONTRACTOR
to an enrollee, the CONTRACTOR shall make reasonable efforts to recover from TPL
sources the value of services rendered.     2.21.4.1.2   If TPL exists for part
or all of the services provided to an enrollee by a subcontractor or a provider,
and the third party will make payment within a reasonable time, the CONTRACTOR
may pay the subcontractor or provider only the amount, if any, by which the
subcontractor’s or provider’s allowable claim exceeds the amount of TPL.    
2.21.4.1.3   If the probable existence of TPL has been established at the time
the claim is filed, the CONTRACTOR may reject the claim and return it to the
provider for a determination of the amount of any TPL, unless the claim is for
one of these services:     2.21.4.1.3.1   TENNderCare;     2.21.4.1.3.2  
Prenatal or preventive pediatric care; or     2.21.4.1.3.3   All claims covered
by absent parent maintained insurance under Part D of Title IV of the Social
Security Act.

Page 230 of 374



--------------------------------------------------------------------------------



 



  2.21.4.1.4   The claims specified in Sections 2.21.4.1.3.1, 2.21.4.1.3.2, and
2.21.4.1.3.3 shall be paid at the time presented for payment by the provider and
the CONTRACTOR shall bill the responsible third party.     2.21.4.2   The
CONTRACTOR shall deny payment on a claim that has been denied by a third party
payer when the reason for denial is the provider or enrollee’s failure to follow
prescribed procedures, including but not limited to, failure to obtain prior
authorization, timely filing, etc.     2.21.4.3   The CONTRACTOR shall treat
funds recovered from third parties as offsets to claims payments. The CONTRACTOR
shall report all cost avoidance values to TENNCARE in accordance with federal
guidelines and as described in Section 2.2 1.4 of this Agreement.     2.21.4.4  
The CONTRACTOR shall post all third party payments to claim level detail by
enrollee.     2.21.4.5   Third party resources shall include subrogation
recoveries. The CONTRACTOR shall be required to seek subrogation amounts
regardless of the amount believed to be available as required by federal
Medicaid guidelines. The amount of any subrogation recoveries collected by the
CONTRACTOR outside of the claims processing system shall be treated by the
CONTRACTOR as offsets to medical expenses for the purposes of reporting.    
2.21.4.6   The CONTRACTOR shall conduct diagnosis and trauma code editing to
identify potential subrogation claims. This editing should, at minimum, identify
claims with a diagnosis of 900.00 through 999.99 (excluding 994.6) or claims
submitted with an accident trauma indicator of ‘Y.’     2.21.4.7   TennCare cost
sharing and patient liability responsibilities permitted pursuant to
Sections 2.6.7 and 2.2 1.5 of this Agreement shall not be considered TPL.    
2.21.4.8   The CONTRACTOR shall provide TPL data to any provider having a claim
denied by the CONTRACTOR based upon TPL.     2.21.4.9   The CONTRACTOR shall
provide to TENNCARE any third party resource information necessary in a format
and media described by TENNCARE and shall cooperate in any manner necessary, as
requested by TENNCARE, with TENNCARE and/or a cost recovery vendor at such time
that TENNCARE acquires said services.     2.21.4.10   TENNCARE may require a
TennCare contracted TPL vendor to review paid claims that are over ninety
(90) calendar days old and pursue TPL (excluding subrogation) for those claims
that do not indicate recovery amounts in the CONTRACTOR’s reported encounter
data.     2.21.4.11   If the CONTRACTOR operates or administers any non-Medicaid
HMO, health plan or other lines of business, the CONTRACTOR shall assist
TENNCARE with the identification of enrollees with access to other insurance.  
  2.21.4.12   The CONTRACTOR shall demonstrate, upon request, to TENNCARE that
reasonable effort has been made to seek, collect and/or report third party
recoveries.

Page 231 of 374



--------------------------------------------------------------------------------



 



      TENNCARE shall have the sole responsibility for determining whether
reasonable efforts have been demonstrated. Said determination shall take into
account reasonable industry standards and practices.     2.21.4.13   TENNCARE
shall be solely responsible for estate recovery activities and shall retain any
and all funds recovered thorough these activities.

2.2 1.5 Patient Liability

  2.21.5.1   TENNCARE will notify the CONTRACTOR of any applicable patient
liability amounts for members via the eligibility/enrollment file.     2.21.5.2
  The CONTRACTOR shall delegate collection of patient liability to the nursing
facility and shall pay the facility net of the applicable patient liability
amount.

2.21.6 Solvency Requirements

  2.21.6.1   Minimum Net Worth     2.21.6.1.1   Until the CONTRACTOR has
provided services under this Agreement for a full calendar year, the CONTRACTOR
shall establish and maintain a minimum net worth equal to the greater of:    
2.21.6.1.1.1   One million five hundred thousand dollars ($1,500,000); or    
2.21.6.1.1.2   An amount totaling four percent (4%) of the first one hundred
fifty million dollars ($150,000,000) of the CONTRACTOR’s TennCare revenue which
shall be calculated by: totaling the weighted average capitation rate, as
determined by TENNCARE by multiplying the base capitation rates originally
proposed by the CONTRACTOR and the priority add-on rates effective on the start
date of operations specified by the State by the number of enrollees (for the
appropriate rate cell) assigned to the CONTRACTOR thirty (30) calendar days
prior to the start date of operations for enrollment effective on the start date
of operations.     2.21.6.1.2   In the event that actual enrollment as of sixty
(60) days after the start date of operations increased or decreased by more than
ten percent (10%) over enrollment as of thirty (30) calendar days prior to the
start date of operations, the minimum net worth requirement specified in
Section 2.21.6.1.1 shall be recalculated to reflect actual enrollment as of
sixty (60) calendar days after the start date of operations.     2.21.6.1.3  
After the CONTRACTOR has provided services under this Agreement for a full
calendar year, the CONTRACTOR shall establish and maintain the minimum net worth
requirements required by TDCI, including but not limited to TCA 56-32-112.    
2.21.6.1.4   Any and all payments made by TENNCARE, including capitation
payments, any payments related to processing claims for services incurred prior
to the start date of operations pursuant to Section 3.7.1.2.1, as well as
incentive payments (if applicable) to the CONTRACTOR shall be considered
“Premium revenue” for the purpose of calculating the minimum net worth required
by TCA 56-32-112.

Page 232 of 374



--------------------------------------------------------------------------------



 



  2.21.6.1.5   The CONTRACTOR shall demonstrate evidence of its compliance with
this provision to TDCI in the financial reports filed with TDCI by the
CONTRACTOR. The CONTRACTOR agrees that failure to maintain any of the financial
requirements in accordance with this Section 2.21.6.1 through 2.21.6.7, as
determined by TDCI, shall constitute hazardous financial conditions as defined
by TCA 56-32-112.     2.21.6.2   Statutory Net Worth for Enhanced Enrollment

In the event of a significant enrollment expansion as defined in TCA 56-32- 1
03(c)(2):     2.21.6.2.1   The CONTRACTOR agrees that in order to maintain the
minimum net worth requirements described in Section 2.21.6.1, the minimum net
worth requirements are to be recalculated.     2.21.6.2.2   The calculation of
minimum net worth shall be based upon annual projected premiums including the
estimated premiums for the additional enrollment versus the prior year actual
premium revenue. Estimated premiums will be based on the capitation payment
rates in effect at the time of the calculation and projected future enrollment.
The formula set forth in TCA 56-32-1 12(a)(2) shall then be applied to the
annualized projected premiums to determine the enhanced minimum net worth
requirement.     2.21.6.2.3   The CONTRACTOR shall demonstrate to the
satisfaction of TDCI that this enhanced minimum net worth balance has been
established prior to the assignment of additional enrollees to the CONTRACTOR by
TENNCARE.     2.21.6.2.4   The CONTRACTOR shall maintain the greater of the
enhanced minimum net worth balance or the minimum net worth balance calculated
pursuant to TCA 56-32-112, until the CONTRACTOR has completed a full calendar
year with the significantly expanded enrollment.     2.21.6.3   Statutory Net
Worth for CHOICES Implementation     2.21.6.3.1   The CONTRACTOR agrees that in
order to maintain the minimum net worth requirements described in
Section 2.21.6.1, the minimum net worth requirements are to be recalculated for
the implementation of CHOICES in the Grand Region covered by this Agreement.    
2.21.6.3.2   The calculation of minimum net worth shall be based upon annual
projected premiums versus the prior year actual premium revenue. Estimated
premiums shall be based on the capitation payment rates for CHOICES and
non-CHOICES members to be in effect upon implementation of CHOICES and projected
enrollment as of the date of CHOICES implementation in the Grand Region covered
by this Agreement. The formula set forth in TCA 56-32-1 12(a)(2) shall then be
applied to the annualized projected premiums to determine the enhanced minimum
net worth requirement.     2.21.6.3.3   The CONTRACTOR shall demonstrate to the
satisfaction of TDCI that this enhanced minimum net worth balance has been
established prior to the implementation of CHOICES in the Grand Region covered
by this Agreement.

Page 233 of 374



--------------------------------------------------------------------------------



 



  2.21.6.3.4   The CONTRACTOR shall maintain the greater of the enhanced minimum
net worth balance or the minimum net worth balance calculated pursuant to TCA
56-32-112, until the CONTRACTOR has completed a full calendar year with CHOICES.
    2.21.6.3.5   After the CONTRACTOR has provided services under CHOICES for a
full calendar year, the CONTRACTOR shall establish and maintain the minimum net
worth requirements required by TDCI, including but not limited to TCA 56-32-112.
    2.21.6.4   Restricted Deposits

The CONTRACTOR shall achieve and maintain restricted deposits in an amount equal
to the net worth requirement specified in Section 2.21.6.1. TDCI shall calculate
the amount of restricted deposits based on the CONTRACTOR’s TennCare premium
revenue only unless this calculation would result in restricted deposits below
the statutory requirements set forth in TCA 56-32-112 related to restricted
deposits; in which case the required amount would be equal to the statutory
requirement as it is calculated by TDCI. This contractual requirement shall in
no way be construed as a way to circumvent, waive or modify the statutory
requirement.     2.21.6.5   Restricted Deposits for Enhanced Enrollment or
CHOICES Implementation

In the event of an increase in the CONTRACTOR’s statutory net worth requirement
as a result of a significant enrollment expansion as defined in TCA
56-32-103(c)(2) or the implementation of CHOICES, the CONTRACTOR shall increase
its restricted deposit to equal its enhanced minimum net worth requirement
required by Section 2.2 1.6.2 or Section 2.2 1.6.3, as applicable. TDCI shall
calculate the amount of the increased restricted deposits based on the
CONTRACTOR’s TennCare premium revenue only unless this calculation would result
in restricted deposits below the statutory requirements set forth in TCA
56-32-112 related to restricted deposits; in which case the required amount
would be equal to the statutory requirement as it is calculated by TDCI. This
contractual requirement shall in no way be construed as a way to circumvent,
waive or modify the statutory requirement. The CONTRACTOR shall demonstrate to
the satisfaction of TDCI that the CONTRACTOR has increased its restricted
deposit in accordance with this Section prior to the assignment of additional
enrollees to the CONTRACTOR by TENNCARE.     2.21.6.6   Liquidity Ratio
Requirement

In addition to the positive working capital requirement described in TCA
56-32-112, the CONTRACTOR shall maintain a liquidity ratio where admitted assets
consisting of cash, cash equivalents, short-term investments and bonds exceed
total liabilities as reported on the NAIC financial statements.     2.21.6.7  
If the CONTRACTOR fails to meet the applicable net worth and/or restricted
deposit requirement, said failure shall constitute a hazardous financial
condition and the CONTRACTOR shall be considered to be in breach of the terms of
the Agreement.

2.21.7 Accounting Requirements

  2.21.7.1   The CONTRACTOR shall establish and maintain an accounting system in
accordance with generally accepted accounting principles. The accounting system

Page 234 of 374



--------------------------------------------------------------------------------



 



      shall maintain records pertaining to the tasks defined in this Agreement
and any other costs and expenditures made under the Agreement.     2.21.7.2  
Specific accounting records and procedures are subject to TENNCARE and federal
approval. Accounting procedures, policies, and records shall be completely open
to state and federal personnel at any time during the Agreement period and for
five (5) years thereafter unless otherwise specified elsewhere in this
Agreement.

2.21.8 Insurance

  2.21.8.1   The CONTRACTOR shall obtain adequate worker’s compensation and
general liability insurance coverage prior to commencing any work in connection
with this Agreement. Additionally, TENNCARE may require, at its sole discretion,
the CONTRACTOR to obtain adequate professional malpractice liability or other
forms of insurance. Any insurance required by TENNCARE shall be in the form and
substance acceptable to TENNCARE.     2.21.8.2   Except as otherwise provided in
Section 2.12 or in the model subcontract with the FEA (see Section 2.26.6), the
CONTRACTOR shall require that any subcontractors or contract providers obtain
all similar insurance required of it prior to commencing work.     2.21.8.3  
The CONTRACTOR shall furnish proof of adequate coverage of insurance by a
certificate of insurance submitted to TENNCARE.     2.21.8.4   TENNCARE shall be
exempt from and in no way liable for any sums of money that may represent a
deductible in any insurance policy. The payment of such a deductible shall be
the sole responsibility of the CONTRACTOR, subcontractor and/or provider
obtaining such insurance. The same holds true of any premiums paid on any
insurance policy pursuant to this Agreement.     2.21.8.5   Failure to provide
proof of adequate coverage within the specified time period may result in this
Agreement being terminated.

2.21.9 Ownership and Financial Disclosure
The CONTRACTOR shall disclose, to TENNCARE, the Comptroller General of the
United States or CMS, full and complete information regarding ownership,
financial transactions and persons convicted of criminal activity related to
Medicare, Medicaid, or the federal Title XX programs in accordance with federal
and state requirements, including Public Chapter 379 of the Acts of 1999. The
CONTRACTOR shall screen their employees and contractors initially and on an
ongoing monthly basis to determine whether any of them has been excluded from
participation in Medicare, Medicaid, SCHIP, or any Federal health care programs
(as defined in Section 1 128B(f) of the Social Security Act) and not employ or
contract with an individual or entity that has been excluded. This disclosure
shall be made in accordance with the requirements in Section 2.30.15.3.2. The
following information shall be disclosed:

  2.21.9.1   The name and address of each person with an ownership or control
interest in the disclosing entity or in any provider or subcontractor in which
the disclosing entity has direct or indirect ownership of five percent (5%) or
more and whether any of the persons named pursuant to this requirement is
related to another as spouse, parent,

Page 235 of 374



--------------------------------------------------------------------------------



 



      child, or sibling. This disclosure shall include the name of any other
disclosing entity in which a person with an ownership or control interest in the
disclosing entity also has an ownership or control interest;     2.21.9.2   The
identity of any provider or subcontractor with whom the CONTRACTOR has had
significant business transactions, defined as those totaling more than
twenty-five thousand dollars ($25,000) during the twelve (12) month period
ending on the date of the disclosure, and any significant business transactions
between the CONTRACTOR, any wholly owned supplier, or between the CONTRACTOR and
any provider or subcontractor, during the five (5) year period ending on the
date of the disclosure;     2.21.9.3   The identity of any person who has an
ownership or control interest in the CONTRACTOR, or is an agent or managing
employee of the CONTRACTOR and who has been convicted of a criminal offense
related to that person’s involvement in any program under Medicare, Medicaid, or
the federal Title XX services program since the inception of those programs;    
2.21.9.4   Disclosure from officials in legislative and executive branches of
government as to possible conflicts of interest;     2.21.9.5   If the
CONTRACTOR is not a federally qualified HMO, the CONTRACTOR shall disclose
certain transactions with parties in interest to TENNCARE. Transactions shall be
reported according to the following guidelines:     2.21.9.5.1   The CONTRACTOR
shall disclose the following transactions:     2.21.9.5.1.1   Any sale, exchange
or lease of any property between the HMO and a party in interest;    
2.21.9.5.1.2   Any lending of money or other extension of credit between the HMO
and a party in interest; and     2.21.9.5.1.3   Any furnishing for consideration
of goods, services (including management services) or facilities between the HMO
and the party in interest. This does not include salaries paid to employees for
services provided in the normal course of their employment.     2.21.9.5.2   The
information which shall be disclosed in the transactions includes:    
2.21.9.5.2.1   The name of the party in interest for each transaction;    
2.21.9.5.2.2   A description of each transaction and the quantity or units
involved;     2.21.9.5.2.3   The accrued dollar value of each transaction during
the fiscal year; and     2.21.9.5.2.4   Justification of the reasonableness of
each transaction.     2.21.9.5.3   If the Agreement is being renewed or
extended, the CONTRACTOR shall disclose information on business transactions
which occurred during the prior contract period. If the Agreement is an initial
Agreement with TENNCARE, but the CONTRACTOR

Page 236 of 374



--------------------------------------------------------------------------------



 



      has operated previously in the commercial or Medicare markets, information
on business transactions for the entire year preceding the initial contract
period shall be disclosed. The business transactions which shall be reported are
not limited to transactions related to serving the Medicaid/TennCare enrollment.
All of the CONTRACTOR’s business transactions shall be reported.     2.21.9.5.4
  A party in interest is:

  2.21.9.5.4.1   Any director, officer, partner, or employee responsible for
management or administration of an HMO and HIO; any person who is directly or
indirectly the beneficial owner of more than five percent (5%) of the equity of
the HMO; any person who is the beneficial owner of a mortgage, deed of trust,
note, or other interest secured by, and valuing more than five percent (5%) of
the HMO; or, in the case of an HMO organized as a nonprofit corporation, an
incorporator or member of such corporation under applicable state corporation
law;     2.21.9.5.4.2   Any organization in which a person described in
subsection 1 is director, officer or partner; has directly or indirectly a
beneficial interest of more than five percent (5%) of the equity of the HMO; or
has a mortgage, deed of trust, note, or other interest valuing more than five
percent (5%) of the assets of the HMO;     2.21.9.5.4.3   Any person directly or
indirectly controlling, controlled by, or under common control with an HMO; or  
  2.21.9.5.4.4   Any spouse, child, or parent of an individual described in
Sections 2.21.9.5.4.1, 2.2 1.9.5.4.2, or 2.2 1.9.5.4.3

  2.21.9.5.5   TENNCARE and/or the Secretary of Health and Human Services may
request information to be in the form of a consolidated financial statement.

2.21.10 Internal Audit Function
The CONTRACTOR shall establish and maintain an internal audit function
responsible for providing an independent review and evaluation of the
CONTRACTOR’s accuracy of financial recordkeeping, the reliability and integrity
of information, the adequacy of internal controls, and compliance with
applicable laws, policies, procedures, and regulations. The CONTRACTOR’s
internal audit function shall be responsible for performing audits to ensure the
economical and efficient use of resources by all departments to accomplish the
objectives and goals for the operations of the department. Further, the
CONTRACTOR’s internal audit department shall be responsible for performance of
the claims payment accuracy tests as described in Section 2.22.6 of this
Agreement.
2.21.11 Audit of Business Transactions

  2.21.11.1   The CONTRACTOR shall cause an audit of its business transactions
to be performed by a licensed certified public accountant, including but not
limited to the financial transactions made under this Agreement. Such audit
shall be performed in accordance with the requirements in Section 2.30.15.4.3 of
this Agreement.

Page 237 of 374



--------------------------------------------------------------------------------



 



  2.21.11.2   No later than December 1 of each year, the CONTRACTOR shall submit
a copy of the full executed agreement to audit accounts to TENNCARE. Such
agreement shall include the following language:     2.21.11.2.1   The auditor
agrees to retain working papers for no less than five (5) years and that all
audit working papers shall, upon request, be made available for review by the
Comptroller of the Treasury, the Comptroller’s representatives, agents, and
legal counsel, or the TennCare Division of the Tennessee Department of Commerce
and Insurance, during normal working hours while the audit is in progress and/or
subsequent to the completion of the report. Nothing in this Section shall be
construed to modify or change the obligations of the CONTRACTOR contained in
Section 2.23.2 (Data and Document Management Requirements), 2.23.3 (System and
Data Integration Requirements), or 2.23.6 (Security and Access Management
Requirements) of this Agreement.     2.21.11.2.2   Any evidence of fraud, such
as defalcation, misappropriation, misfeasance, malfeasance, embezzlement, fraud
or other illegal acts shall be reported by the auditor, in writing immediately
upon discovery, to the Comptroller of the Treasury, State of Tennessee, who
shall under all circumstances have the authority, at the discretion of the
Comptroller, to directly investigate such matters. If the circumstances
disclosed by the audit call for a more detailed investigation by the auditor
than necessary under ordinary circumstances, the auditor shall inform the
organization’s governing body in writing of the need for such additional
investigation and the additional compensation required therefore. Upon approval
by the Comptroller of the Treasury, an amendment to this contract may be made by
the organization’s governing body and the auditor for such additional
investigation.

21. Section 2.22 shall be deleted in its entirety and replaced with the
following:
2.22 CLAIMS MANAGEMENT
2.22.1 General
To the extent that the CONTRACTOR compensates providers on a fee-for-service or
other basis requiring the submission of claims as a condition of payment, the
CONTRACTOR shall process, as described herein, the provider’s claims for covered
benefits provided to members consistent with applicable CONTRACTOR policies and
procedures and the terms of this Agreement including but not limited to timely
filing, and compliance with all applicable state and federal laws, rules and
regulations.
2.22.2 Claims Management System Capabilities

  2.22.2.1   The CONTRACTOR shall maintain a claims management system that can
uniquely identify the provider of the service, date of receipt (the date the
CONTRACTOR receives the claim as indicated by a date-stamp), real-time-accurate
history of actions taken on each provider claim (i.e., paid, denied, suspended,
appealed, etc.), date of payment (the date of the check or other form of
payment) and all data elements as required by TENNCARE for encounter data
submission (see Section 2.23), and can track and report service use against
benefit limits in accordance with a methodology set by TENNCARE.

Page 238 of 374



--------------------------------------------------------------------------------



 



  2.22.2.2   The CONTRACTOR shall have in place, an electronic claims management
(ECM) capability that can handle online submission of individual claims by
long-term care providers as well as accept and process batches of claims
submitted electronically with the exception of claims that require written
documentation to justify payment (e.g., hysterectomy/sterilization consent
forms, certification for medical necessity for abortion, necessary operative
reports, etc.). The online claims submission capability for long-term care
providers shall be accessible via the World Wide Web or through an alternate,
functionally equivalent medium.     2.22.2.3   The ECM capability shall function
in accordance with information exchange and data management requirements
specified in Section 2.23 of this Agreement.     2.22.2.4   As part of the ECM
function, the CONTRACTOR shall also provide on-line and phone-based capabilities
to obtain claims processing status information.     2.22.2.5   The CONTRACTOR
shall support an automated clearinghouse (ACH) mechanism that allows providers
to request and receive electronic funds transfer (EFT) of claims payments.    
2.22.2.6   The CONTRACTOR shall not derive financial gain from a provider’s use
of electronic claims filing functionality and/or services offered by the
CONTRACTOR or a third party. However, this provision shall not be construed to
imply that providers may not be responsible for payment of applicable
transaction fees/charges.

2.22.3 Paper Based Claims Formats

  2.22.3.1   The CONTRACTOR shall comply at all times with standardized paper
billing forms/formats (and all future updates) as follows:

      Claim Type   Claim Form
Professional
  CMS 1500
Institutional
  CMS 1450/UB04
Dental
  ADA

  2.22.3.2   The CONTRACTOR shall not revise or modify the standardized forms or
format.     2.22.3.3   For the forms identified in Section 2.22.3.1, the
CONTRACTOR shall adhere to national standards and standardized instructions and
definitions that are consistent with industry norms that are developed jointly
with TENNCARE. These shall include, but not be limited to, HIPAA-based
standards, federally required safeguard requirements including signature
requirements described in Section 112821.1 of the CMS State Medicaid Manual and
42 CFR 455.18 and 455.19, as well as TDCI rules for Uniform Claims Process for
TennCare in accordance with TCA 71-5-191.     2.22.3.4   The CONTRACTOR agrees
that at such time that TENNCARE in conjunction with appropriate work groups
presents recommendations concerning claims billing and processing that are
consistent with industry norms, the CONTRACTOR shall comply with said
recommendations within ninety (90) calendar days from notice by TENNCARE.

Page 239 of 374



--------------------------------------------------------------------------------



 



  2.22.4.1   The CONTRACTOR shall comply with prompt pay claims processing
requirements in accordance with TCA 56-32-126.     2.22.4.2   The CONTRACTOR
shall ensure that ninety percent (90%) of clean claims for payment for services
delivered to a TennCare enrollee are paid within thirty (30) calendar days of
the receipt of such claims.     2.22.4.3   The CONTRACTOR shall process, and if
appropriate pay, within sixty (60) calendar days ninety-nine point five percent
(99.5%) of all claims for covered services delivered to a TennCare enrollee. The
terms “processed and paid” are synonymous with terms “process and pay” of TCA
56-32-126(b)(1)(A) and (B).     2.22.4.4   Notwithstanding Sections 2.22.4.1
through 2.22.4.3, the CONTRACTOR shall comply with the following processing
requirements for nursing facility claims and for HCBS claims for services other
than PERS, assistive technology, minor home modifications, and pest control
submitted electronically in a HIPAA-compliant format:     2.22.4.4.1   Ninety
percent (90%) of clean claims for nursing facility services and HCBS excluding
PERS, assistive technology, minor home modifications, and pest control shall be
processed and paid within fourteen (14) calendar days of receipt.     2.22.4.4.2
  Ninety-nine point five percent (99.5%) of clean claims for nursing facility
and HCBS other than PERS, assistive technology, minor home modifications, and
pest control shall be processed and paid within twenty-one (21) calendar days of
receipt.     2.22.4.5   The CONTRACTOR shall comply with the requirements in
Sections 2.22.4.2 and 2.22.4.3 above for processing claims for PERS, assistive
technology, minor home modifications, and pest control.     2.22.4.6   The
CONTRACTOR shall provide claims information and supporting claims documentation
as specified by TENNCARE or TDCI in order for TENNCARE and/or TDCI to verify the
CONTRACTOR’s compliance with prompt payment requirements.     2.22.4.7   If a
claim is partially or totally denied on the basis the provider did not submit
any required information or documentation with the claim, then the remittance
advice or other appropriate written or electronic notice shall specifically
identify all such information and documentation. Resubmission of a claim with
further information and/or documentation shall constitute a new claim for
purposes of establishing the time frame for claims processing.     2.22.4.8   To
the extent that the provider agreement requires compensation of a provider on a
monthly fixed fee basis or on any other basis that does not require the
submission of a claim as a condition to payment, such payment shall be made to
the provider by no later than (i) the time period specified in the provider
agreement/contract between the provider and the CONTRACTOR or subcontractor, or
if a time period is not specified in the contract (ii) the tenth (1 0th) day of
the calendar month if the payment is to be made by a subcontractor, or (iii) if
the CONTRACTOR is required to

Page 240 of 374



--------------------------------------------------------------------------------



 



      compensate the provider directly, within five (5) calendar days after
receipt of the capitated payment and supporting remittance advice information
from TENNCARE.     2.22.4.9   The CONTRACTOR shall not deny provider claims on
the basis of untimely filing in situations regarding coordination of benefits or
subrogation, in which case the provider is pursuing payment from a third party
or if an enrollee is enrolled in the CONTRACTOR’s MCO with a retroactive
eligibility date. In situations of third party benefits, the time frames for
filing a claim shall begin on the date that the third party documented
resolution of the claim. In situations of enrollment in the CONTRACTOR’s MCO
with a retroactive eligibility date, the time frames for filing a claim shall
begin on the date that the CONTRACTOR receives notification from TENNCARE of the
enrollee’s eligibility/enrollment.     2.22.4.10   As it relates to MCO
Assignment Unknown (see Sections 2.13.10 and 2.13.11), the CONTRACTOR shall not
deny a claim on the basis of the provider’s failure to file a claim within a
specified time period after the date of service when the provider could not have
reasonably known which MCO the member was in during the timely filing period.
However, in such cases the CONTRACTOR may impose timely filing requirements
beginning on the date of notification of the individual’s enrollment.

2.22.5 Claims Dispute Management

  2.22.5.1   The CONTRACTOR shall have an internal claims dispute procedure that
will be reviewed and approved in writing by TENNCARE prior to its
implementation.     2.22.5.2   The CONTRACTOR shall contract with independent
reviewers to review disputed claims as provided by TCA 56-32-126.     2.22.5.3  
The CONTRACTOR shall systematically capture the status and resolution of all
claim disputes, as well as all associated documentation.

2.22.6 Claims Payment Accuracy — Minimum Audit Procedures

  2.22.6.1   On a monthly basis the CONTRACTOR shall submit claims payment
accuracy percentage reports (see Section 2.30.16.1).     2.22.6.2   The report
shall be based on an audit conducted by the CONTRACTOR. The audit shall be
conducted by an entity or staff independent of claims management. Requirements
for the internal audit function are outlined in Section 2.21.10 of this
Agreement.     2.22.6.3   The audit shall utilize a random sample of all
“processed or paid” claims upon initial submission in each month (the terms
“processed and paid” are synonymous with terms “process and pay” of TCA 56-32-
126(b)(1)(A) and (B)). A minimum sample of one hundred and sixty (160) claims
randomly selected from the entire population of electronic and paper claims
processed or paid upon initial submission for the month tested is required.
Additionally, each monthly sample of one hundred and sixty (160) claims shall
contain a minimum of thirty (30) claims associated with nursing facility
services provided to CHOICES members and thirty (30) claims associated with HCBS
provided to CHOICES members.

Page 241 of 374



--------------------------------------------------------------------------------



 



  2.22.6.4   The minimum attributes to be tested for each claim selected shall
include:     2.22.6.4.1   Claim data correctly entered into the claims
processing system;     2.22.6.4.2   Claim is associated to the correct provider,
or if submitted by the FEA, the correct consumer-directed worker;     2.22.6.4.3
  Service obtained the proper authorization;     2.22.6.4.4   Member eligibility
at processing date correctly applied;     2.22.6.4.5   Allowed payment amount
agrees with contracted rate;     2.22.6.4.6   Duplicate payment of the same
claim has not occurred;     2.22.6.4.7   Denial reason applied appropriately;  
  2.22.6.4.8   Copayment application considered and applied;     2.22.6.4.9  
Patient liability correctly identified and applied;     2.22.6.4.10   Effect of
modifier codes correctly applied;     2.22.6.4.11   Other insurance, including
long-term care insurance, properly considered and applied;     2.22.6.4.12  
Application of benefit limits;     2.22.6.4.13   Whether the processing of the
claim correctly considered whether services that exceeded a benefit limit for
HCBS were provided as a cost effective alternative;     2.22.6.4.14  
Application of the cost neutrality cap for a CHOICES member in Group 2;    
2.22.6.4.15   Application of the expenditure cap for a CHOICES member in Group
3; and     2.22.6.4.16   Proper coding including bundling/unbundling.    
2.22.6.5   For audit and verification purposes, the population of claims should
be maintained. Additionally, the results of testing at a minimum should be
documented to include:     2.22.6.5.1   Results for each attribute tested for
each claim selected;     2.22.6.5.2   Amount of overpayment or underpayment for
claims processed or paid in error;     2.22.6.5.3   Explanation of the erroneous
processing for each claim processed or paid in error;     2.22.6.5.4  
Determination if the error is the result of keying errors or the result of
errors in the configuration or table maintenance of the claims processing
system; and     2.22.6.5.5   Claims processed or paid in error have been
corrected.

Page 242 of 374



--------------------------------------------------------------------------------



 



  2.22.6.6   If the CONTRACTOR subcontracts for the provision of any covered
services (see Section 2.26), and the subcontractor is responsible for processing
claims (see Section 2.26.12), then the CONTRACTOR shall submit a claims payment
accuracy percentage report for the claims processed by the subcontractor. The
report shall be based on an audit conducted in compliance with the requirements
of this Section 2.22.6.

2.22.7 Claims Processing Methodology Requirements

  2.22.7.1   The CONTRACTOR shall perform front end system edits, including but
not limited to:     2.22.7.1.1   Confirming eligibility on each enrollee as
claims are submitted on the basis of the eligibility information provided by the
State that applies to the period during which the charges were incurred;    
2.22.7.1.2   Third party liability (TPL);     2.22.7.1.3   Medical necessity
(e.g., appropriate age/sex for procedure);     2.22.7.1.4   Prior approval: the
system shall determine whether a covered service required prior approval and, if
so, whether the CONTRACTOR granted such approval;     2.22.7.1.5   Duplicate
claims: the system shall in an automated manner flag a claim as being
(1) exactly the same as a previously submitted claim or (2) a possible duplicate
and either deny or pend the claim as needed;     2.22.7.1.6   Covered service:
the system shall verify that a service is a covered service and is eligible for
payment;     2.22.7.1.7   Provider validation: the system shall approve for
payment only those claims received from providers eligible to render services
for which the claim was submitted; and     2.22.7.1.8   Benefit limits: the
system shall ensure that benefit limit rules set by TENNCARE are factored into
the determination of whether a claim should be adjudicated and paid and whether
HCBS that exceed a benefit limit were approved as a cost effective alternative.
    2.22.7.2   The CONTRACTOR shall perform system edits for valid dates of
service: the system shall assure that dates of service are valid dates, e.g.,
date of discharge is later than date of admission; admission or discharge dates
are not in the future or outside of a member’s TennCare eligibility span.    
2.22.7.3   The CONTRACTOR shall ensure that the cost neutrality cap or
expenditure cap applicable to a particular CHOICES member is not exceeded.    
2.22.7.4   The CONTRACTOR shall perform post-payment review on a sample of
claims to ensure services provided were medically necessary and were provided in
accordance with state and federal requirements. This shall include, as
applicable, review of provider documentation.

Page 243 of 374



--------------------------------------------------------------------------------



 



  2.22.7.5   The CONTRACTOR shall have a staff of qualified, medically trained
and appropriately licensed personnel, consistent with NCQA accreditation
standards, whose primary duties are to assist in evaluating claims for medical
necessity.

2.22.8 Explanation of Benefits (EOBs) and Related Functions

  2.22.8.1   The CONTRACTOR shall be responsible for generating and mailing EOBs
to TennCare enrollees in accordance with guidelines described by TENNCARE.    
2.22.8.2   The CONTRACTOR shall omit any claims in the EOB file that are
associated with sensitive services. The CONTRACTOR, with guidance from TENNCARE,
shall develop “sensitive services” logic to be applied to the handling of said
claims for EOB purposes.     2.22.8.3   At a minimum, EOBs shall be designed to
address requirements found in 42 CFR 455.20 and 433.116 as well as requirements
associated with a change in TennCare policy and shall include: claims for
services with benefit limits, claims with enrollee cost sharing, denied claims
with enrollee responsibility, and a sampling of paid claims (excluding ancillary
and anesthesia services).     2.22.8.4   On a monthly basis, the CONTRACTOR
shall sample a minimum of one hundred (100) claims and associated EOBs. The
sample shall be based on a minimum of twenty-five (25) claims per check run. The
EOBs shall be examined for correctness based on how the associated claim was
processed and for adherence to the requirements outlined in Section 2.22.8. The
CONTRACTOR shall ensure that the examined EOBs constitute a representative
sample of EOBs from all types of services and provider types. To the extent that
the CONTRACTOR and/or TENNCARE considers a particular type of service or
provider to warrant closer scrutiny, the CONTRACTOR shall over sample as needed.
    2.22.8.5   Based on the EOBs sent to TennCare enrollees, the CONTRACTOR
shall track any complaints received from enrollees and resolve the complaints
according to its established policies and procedures. The resolution may be
enrollee education, provider education, or referral to TBI/OIG. The CONTRACTOR
shall use the feedback received to modify or enhance the EOB sampling
methodology.

2.22.9 Remittance Advices and Related Functions

  2.22.9.1   In concert with its claims payment cycle the CONTRACTOR shall
provide an electronic status report indicating the disposition for every
adjudicated claim for each claim type submitted by providers seeking payment as
well as capitated payments generated and paid by the CONTRACTOR.     2.22.9.2  
The status report shall contain appropriate explanatory remarks related to
payment or denial of the claim, including but not limited to TPL data.    
2.22.9.3   If a claim is partially or totally denied on the basis the provider
did not submit any required information or documentation with the claim, then
the remittance advice shall specifically identify all such information and
documentation.

Page 244 of 374



--------------------------------------------------------------------------------



 



  2.22.9.4   In accordance with 42 CFR 455.18 and 455.19, the following
statement shall be included on each remittance advice sent to providers: “I
understand that payment and satisfaction of this claim will be from federal and
state funds, and that any false claims, statements, documents, or concealment of
a material fact, may be prosecuted under applicable federal and/or state laws.”

2.22.10 Processing of Payment Errors
The CONTRACTOR shall not employ off-system or gross adjustments when processing
corrections to payment errors, unless it requests and receives prior written
authorization from TENNCARE.
2.22.11 Notification to Providers
For purposes of network management, the CONTRACTOR shall, at a minimum, notify
all contract providers to file claims associated with covered services directly
with the CONTRACTOR, or its subcontractors, on behalf of TennCare enrollees.
2.22.12 Payment Cycle
At a minimum, the CONTRACTOR shall run one (1) provider payment cycle per week,
on the same day each week, as determined by the CONTRACTOR and approved in
writing by TENNCARE.
2.22.13 Excluded Providers

  2.22.13.1   The CONTRACTOR shall not pay any claim submitted by a provider who
is excluded from participation in Medicare, Medicaid, or SCHIP programs pursuant
to Sections 1128 or 1156 of the Social Security Act or is otherwise not in good
standing with TENNCARE.     2.22.13.2   The CONTRACTOR shall not pay any claim
submitted by a provider that is on payment hold under the authority of TENNCARE.

22. Section 2.24 shall be deleted in its entirety and replaced with the
following:
2.24 ADMINISTRATIVE REQUIREMENTS
2.24.1 General Responsibilities

  2.24.1.1   TENNCARE shall be responsible for management of this Agreement.
Management shall be conducted in good faith with the best interest of the State
and the citizens it serves being the prime consideration. Management of TennCare
shall be conducted in a manner consistent with simplicity of administration and
the best interests of enrollees, as required by 42 USC 1396a(a)(19).    
2.24.1.2   The CONTRACTOR shall be responsible for complying with the
requirements of this Agreement and shall act in good faith in the performance of
the requirements of this Agreement.

Page 245 of 374



--------------------------------------------------------------------------------



 



  2.24.1.3   The CONTRACTOR shall develop policies and procedures that describe,
in detail, how the CONTRACTOR will comply with the requirements of this
Agreement and, as applicable, are specific to the Grand Region covered by this
Agreement, and the CONTRACTOR shall administer this Agreement in accordance with
those policies and procedures unless otherwise directed or approved in writing
by TENNCARE.     2.24.1.4   The CONTRACTOR shall submit policies and procedures
and other deliverables specified by TENNCARE to TENNCARE for review and/or
written approval in the format and within the time frames specified by TENNCARE.
The CONTRACTOR shall make any changes requested by TENNCARE to policies and
procedures or other deliverables and in the time frames specified by TENNCARE.  
  2.24.1.5   As provided in Section 4.10 of this Agreement, should the
CONTRACTOR have a question on policy determinations, benefits, or operating
guidelines required for proper performance of the CONTRACTOR’s responsibilities,
the CONTRACTOR shall request a determination from TENNCARE in writing.

2.24.2 Behavioral Health Advisory Committee
The CONTRACTOR shall establish a behavioral health advisory committee that is
accountable to the CONTRACTOR’s governing body to provide input and advice
regarding all aspects of the provision of behavioral health services according
to the following requirements:

  2.24.2.1   The CONTRACTOR’s behavioral health advisory committee shall be
comprised of at least fifty-one percent (51%) consumer and family
representatives, of which the majority shall include families of adults with
serious and/or persistent mental illness (SPMI) and families of children with
serious emotional disturbance (SED);     2.24.2.2   There shall be geographic
diversity;     2.24.2.3   There shall be cultural and racial diversity;    
2.24.2.4   There shall be representation by providers and consumers (or family
members of consumers) of substance abuse services;     2.24.2.5   At a minimum,
the CONTRACTOR’s behavioral health advisory committee shall have input into
policy development, planning for services, service evaluation, and member,
family member and provider education;     2.24.2.6   Meetings shall be held at
least quarterly;     2.24.2.7   Travel costs shall be paid by the CONTRACTOR;  
  2.24.2.8   The CONTRACTOR shall report on the activities of the CONTRACTOR’s
behavioral health advisory committee as required in Section 2.30.18.1; and    
2.24.2.9   The CONTRACTOR, as membership changes, shall submit current
membership lists to the State.

Page 246 of 374



--------------------------------------------------------------------------------



 



2.24.3 CHOICES Advisory Group

  2.24.3.1   To promote a collaborative effort to enhance the long-term care
service delivery system in the Grand Region covered by this Agreement while
maintaining a member- centered focus, the CONTRACTOR shall establish a CHOICES
advisory group that is accountable to the CONTRACTOR’s governing body to provide
input and advice regarding the CONTRACTOR’s CHOICES program and policies.    
2.24.3.2   The CONTRACTOR’s CHOICES advisory group shall include CHOICES
members, member’s representatives, advocates, and providers. At least fifty-one
percent (51%) of the group shall be CHOICES members and/or their representatives
(e.g., family members or caregivers). The advisory group shall include
representatives from nursing facility and HCBS providers, including
community-based residential alternative providers. The group shall reflect the
geographic, cultural and racial diversity of the Grand Region covered by this
Agreement.     2.24.3.3   At a minimum, the CONTRACTOR’s CHOICES advisory group
shall have input into the CONTRACTOR’s planning and delivery of long-term care
services, CHOICES QM/QI activities, program monitoring and evaluation, and
member, family and provider education.     2.24.3.4   The CONTRACTOR shall
provide an orientation and ongoing training for advisory group members so they
have sufficient information and understanding of the CHOICES program to fulfill
their responsibilities.     2.24.3.5   The CONTRACTOR’s CHOICES advisory group
shall meet at least quarterly, and the CONTRACTOR shall keep a written record of
meetings.     2.24.3.6   The CONTRACTOR shall pay travel costs for advisory
group members who are CHOICES members or their representatives.     2.24.3.7  
The CONTRACTOR shall report on the activities of the CONTRACTOR’s CHOICES
advisory group as required in Section 2.30.18.2.     2.24.3.8   As advisory
group membership changes, the CONTRACTOR shall submit current membership lists
to TENNCARE.

2.24.4 Abuse and Neglect Plan

  2.24.4.1   The CONTRACTOR shall develop and implement an abuse and neglect
plan that includes protocols for preventing, identifying, and reporting
suspected abuse, neglect, and exploitation of CHOICES members who are adults
(see TCA 71-6-101 et seq.) and suspected brutality, abuse, or neglect of CHOICES
members who are children (see TCA 37-1-40 1 et seq. and TCA 37-1-60 1 et seq.);
a plan for educating and training providers, subcontractors, care coordinators,
and other CONTRACTOR staff regarding the protocols; and a plan for training
members, representatives, and caregivers regarding identification and reporting
of suspected abuse and/or neglect.     2.24.4.2   The CONTRACTOR’s abuse and
neglect protocols shall include, but not be limited to the following:

Page 247 of 374



--------------------------------------------------------------------------------



 



  2.24.4.2.1   Protocols for assessing risk for abuse and/or neglect, including
factors that may indicate the potential for abuse and/or neglect;     2.24.4.2.2
  Protocols for reducing a member’s risk of abuse and/or neglect (e.g.,
frequency of care coordinator home visits, referrals to non-covered support
services);     2.24.4.2.3   Indicators for identifying suspected abuse and/or
neglect;     2.24.4.2.4   Requirements for reporting suspected abuse and/or
neglect, including reporting suspected abuse and/or neglect of a child pursuant
to TCA 37-1-403, reporting suspected abuse and/or neglect of an adult to APS
pursuant to TCA 7 1-6-103, and reporting suspected abuse and/or neglect to the
CONTRACTOR pursuant to Section 2.15.8.4;     2.24.4.2.5   Steps for protecting a
member if abuse and/or neglect is suspected (e.g., removing a staff person
suspected of committing the abuse and/or neglect, making referrals for members
to support services); and     2.24.4.2.6   Requirements regarding coordination
and cooperation with APS/CPS investigations and remediations.     2.24.4.3   The
CONTRACTOR’s abuse and neglect plan shall also define the role and
responsibilities of the fiscal employer agent (see definition in Section 1) in
assessing and reducing a member’s risk of abuse and neglect, identifying and
reporting abuse and neglect, protecting a member if abuse and/or neglect is
suspected; training employees, contractors of the FEA (including supports
brokers), and consumer- directed workers regarding the protocols identified in
Sections 2.24.4.2.1 through 2.24.4.2.6 above; and training members and
caregivers regarding identification and reporting of suspected abuse and/or
neglect. Such role and responsibilities shall be defined in a manner that is
consistent with requirements in this Section 2.24.4 as well as TENNCARE’s
contract with the fiscal employer agent and the model subcontract between the
CONTRACTOR and the FEA.

2.24.5 Performance Standards
The CONTRACTOR agrees TENNCARE may assess liquidated damages for failure to meet
the performance standards specified in Attachment VII.
2.24.6 Medical Records Requirements

  2.24.6.1   The CONTRACTOR shall maintain, and shall require contract providers
and subcontractors to maintain, medical records (as defined in Section 1) in a
manner that is current, detailed and organized, and which permits effective and
confidential patient care and quality review, administrative, civil and/or
criminal investigations and/or prosecutions.     2.24.6.2   The CONTRACTOR shall
have medical record keeping policies and practices which are consistent with 42
CFR Part 456 and current NCQA standards for medical record documentation. The
CONTRACTOR shall distribute these policies to practice sites. At a minimum, the
policies and procedures shall address:

Page 248 of 374



--------------------------------------------------------------------------------



 



  2.24.6.2.1   Confidentiality of medical records;     2.24.6.2.2   Medical
record documentation standards; and     2.24.6.2.3   The medical record keeping
system and standards for the availability of medical records. At a minimum the
following shall apply:     2.24.6.2.3.1   As applicable, medical records shall
be maintained or available at the site where covered services are rendered;    
2.24.6.2.3.2   Enrollees (for purposes of behavioral health records, enrollee
includes an individual who is age sixteen (16) or over) and their legally
appointed representatives shall be given access to the enrollees’ medical
records, to the extent and in the manner provided by TCA 63-2-101, 63-2-102 and
33-3-104 et seq., and, subject to reasonable charges, (except as provided in
Section 2.24.6.2.3.3 below) be given copies thereof upon request;    
2.24.6.2.3.3   Provisions for ensuring that, in the event a patient-provider
relationship with a TennCare primary care provider ends and the enrollee
requests that medical records be sent to a second TennCare provider who will be
the enrollee’s primary care provider, the first provider does not charge the
enrollee or the second provider for providing the medical records; and    
2.24.6.2.3.4   Performance goals to assess the quality of medical record
keeping.     2.24.6.2.4   The CONTRACTOR shall maintain and require contract
behavioral health providers to maintain medical records in conformity with TCA
33-3-10 1 et seq. for persons with serious emotional disturbance or mental
illness.     2.24.6.2.5   The CONTRACTOR shall maintain and require contract
behavioral health providers to maintain medical records of persons whose
confidentiality is protected by 42 CFR Part 2 in conformity with that rule or
TCA 33-3-103, whichever is more stringent.

23. Section 2.25 shall be deleted in its entirety and replaced with the
following:
2.25 MONITORING
2.25.1 General

  2.25.1.1   TENNCARE, in its daily activities, shall monitor the CONTRACTOR for
compliance with the provisions of this Agreement.     2.25.1.2   TENNCARE, CMS,
or their representatives shall at least annually monitor the operation of the
CONTRACTOR for compliance with the provisions of this Agreement and applicable
federal and state laws and regulations. Monitoring activities shall include, but
not be limited to, inspection of the CONTRACTOR’s facilities, auditing and/or
review of all records developed under this Agreement including periodic medical
audits, appeals, enrollments, disenrollments, termination of providers,
utilization and financial records, reviewing management systems and procedures
developed under this Agreement and review of any other areas or materials
relevant to or pertaining to this Agreement. TENNCARE will emphasize

Page 249 of 374



--------------------------------------------------------------------------------



 



      case record validation because of the importance of having accurate
service utilization data for program management, utilization review and
evaluation purposes.     2.25.1.3   TENNCARE shall prepare a report of its
findings and recommendations and require the CONTRACTOR to develop corrective
action plans as appropriate.

2.25.2 Facility Inspection
TENNCARE, CMS, or their representatives may conduct on-site inspections of all
health facilities and service delivery sites to be utilized by the CONTRACTOR in
fulfilling the obligations under this Agreement. Inspections may be made at
anytime during the Agreement period and without prior notice.
2.25.3 Inspection of Work Performed
TENNCARE, CMS, or their representatives shall, at all reasonable times, have the
right to enter into the CONTRACTOR’s premises, or such other places where duties
of this Agreement are being performed, to inspect, monitor, or otherwise
evaluate including periodic audits of the work being performed. The CONTRACTOR
and all other subcontractors or providers shall supply reasonable access to all
facilities and assistance for TENNCARE’s representatives. All inspections and
evaluations shall be performed in such a manner as to minimize disruption of
normal business.
2.25.4 Approval Process

  2.25.4.1   As specified by TENNCARE, TENNCARE must approve various
deliverables/items before they can be implemented by the CONTRACTOR.    
2.25.4.2   At any time that approval of TENNCARE is required in this Agreement,
such approval shall not be considered granted unless TENNCARE issues its
approval in writing.     2.25.4.3   TENNCARE shall specify the deliverables (see
Attachment VIII) to be submitted to TENNCARE, whether they require prior
approval or not, deliverable instructions, submission and approval time frames,
and technical assistance as required.     2.25.4.4   Should TENNCARE not respond
to a submission of a deliverable in the amount of time agreed to by TENNCARE,
the CONTRACTOR shall not be penalized with either liquidated damages or a
withhold as a result of implementing the item awaiting approval. However,
failure by TENNCARE to assess liquidated damages or withholds shall not preclude
TENNCARE from requiring the CONTRACTOR to rescind or modify the item if it is
determined by TENNCARE to be in the best interest of the TennCare program.

2.25.5 Availability of Records

  2.25.5.1   The CONTRACTOR shall ensure within its own organization and
pursuant to any agreement the CONTRACTOR may have with any other providers of
service, including, but not limited to providers, subcontractors or any person
or entity receiving monies directly or indirectly by or through TennCare, that
TENNCARE representatives and authorized federal, state and Office of the
Comptroller of the

Page 250 of 374



--------------------------------------------------------------------------------



 



      Treasury personnel, including, but not limited to TENNCARE, the Office of
the Inspector General (OIG), the Tennessee Bureau of Investigations, Medicaid
Fraud Control Unit (TBI MFCU), the Department of Health and Human Services,
Office of Inspector General (DHHS OIG) and the Department of Justice (DOJ), and
any other duly authorized state or federal agency shall have immediate and
complete access to all records pertaining to services provided to TennCare
enrollees.     2.25.5.2   The CONTRACTOR and its subcontractors and any
providers of service, including, but not limited to providers or any person or
entity receiving monies directly or indirectly by or through TennCare shall make
all records (including but not limited to, financial and medical records)
available at the CONTRACTOR’s, provider’s, and/or the subcontractor’s expense
for administrative, civil and/or criminal review, audit, or evaluation,
inspection, investigation and/or prosecution by authorized federal, state, and
Office of the Comptroller of the Treasury personnel, including representatives
from the OIG, the TBI MFCU, DOJ and the DHHS OIG, TENNCARE or any duly
authorized state or federal agency. Access will be either through on-site review
of records or through the mail at the government agency’s discretion and during
normal business hours, unless there are exigent circumstances, in which case
access will be at any time. The CONTRACTOR shall send all records to be sent by
mail to TENNCARE within twenty (20) business days of request unless otherwise
specified by TENNCARE or TennCare rules and regulations. Requested records shall
be provided at no expense to TENNCARE, authorized federal, state, and Office of
the Comptroller of the Treasury personnel, including representatives from the
OIG, the TBI MFCU, DOJ and the DHHS OIG, or any duly authorized state or federal
agency. Records related to appeals shall be forwarded within the time frames
specified in the appeal process portion of this Agreement. Such requests made by
TENNCARE shall not be unreasonable.     2.25.5.3   The CONTRACTOR and any of its
subcontractors, providers or any entity or person directly or indirectly
receiving monies originating from TennCare, shall make all records, including,
but not limited to, financial, administrative and medical records available to
any duly authorized government agency, including but not limited to TENNCARE,
OIG, TBI MFCU, DHHS OIG and DOJ, upon any authorized government agency’s
request. Any authorized government agency, including but not limited to OIG, TBI
MFCU, DHHS OIG and DOJ, may use these records to carry out their authorized
duties, reviews, audits, administrative, civil and/or criminal investigations
and/or prosecutions.     2.25.5.4   The CONTRACTOR, any CONTRACTOR’s management
company and any CONTRACTOR’s claims processing subcontractor shall cooperate
with the State, or any of the State’s contractors and agents, including, but not
limited to TENNCARE, OIG, TBI MFCU, DOJ and the DHHS OIG, and the Office of the
Comptroller of the Treasury, and any duly authorized governmental agency, during
the course of any claims processing, financial or operational examinations or
during any administrative, civil or criminal investigation, hearing or
prosecution. This cooperation shall include, but shall not be limited to the
following:     2.25.5.4.1   Providing full cooperation and direct and
unrestricted access to facilities, information, and staff, including facilities,
information and staff of any management company or subcontractor, to the State
or any of the State’s contractors and agents, which includes, but is not limited
to TENNCARE, OIG, TBI MFCU, DOJ and the

Page 251 of 374



--------------------------------------------------------------------------------



 



      DHHS OIG, and the Office of the Comptroller of the Treasury and any duly
authorized governmental agency, including federal agencies; and     2.25.5.4.2  
Maintaining full cooperation and open authority for claims processing systems
access and mailroom visits by TDCI or designated representatives or any
authorized entity of the state or federal government, and to cooperate fully
with detail claims testing for claims processing system compliance.     2.25.5.5
  The CONTRACTOR shall cooperate fully with audits the State may conduct of
medical management to include clinical processes and outcomes, internal audits,
provider networks, and any other aspect of the program the State deems
appropriate. The State may select any qualified person or organization to
conduct the audits.

2.25.6 Audit Requirements
The CONTRACTOR and its providers, subcontractors and other entities receiving
monies originating by or through TennCare shall maintain books, records,
documents, and other evidence pertaining to services rendered, equipment, staff,
financial records, medical records, and the administrative costs and expenses
incurred pursuant to this Agreement as well as medical information relating to
the individual enrollees as required for the purposes of audit, or
administrative, civil and/or criminal investigations and/or prosecution or for
the purposes of complying with the requirements set forth in Section 2.20 of
this Agreement. Records other than medical records may be kept in an original
paper state or preserved on micromedia or electronic format. Medical records
shall be maintained in their original form or may be converted to electronic
format as long as the records are readable and/or legible. These records, books,
documents, etc., shall be available for any authorized federal, state,
including, but not limited to TENNCARE, OIG, TBI MFCU, DOJ and the DHHS OIG, and
Office of the Comptroller of the Treasury personnel during the Agreement period
and five (5) years thereafter, unless an audit, administrative, civil or
criminal investigation or prosecution is in progress or audit findings or
administrative, civil or criminal investigations or prosecutions are yet
unresolved in which case records shall be kept until all tasks or proceedings
are completed. During the Agreement period, these records shall be available at
the CONTRACTOR’s chosen location in Tennessee subject to the written approval of
TENNCARE. If the records need to be sent to TENNCARE, the CONTRACTOR shall bear
the expense of delivery. Prior approval of the disposition of CONTRACTOR,
subcontractor or provider records must be requested and approved by TENNCARE in
writing. Nothing in this Section shall be construed to modify or change the
obligations of the CONTRACTOR contained in Section 2.23.2 (Data and Document
Management Requirements), 2.23.3 (System and Data Integration Requirements), or
2.23.6 (Security and Access Management Requirements) of this Agreement.
2.25.7 Independent Review of the CONTRACTOR

  2.25.7.1   The CONTRACTOR shall cooperate fully with TENNCARE’s External
Quality Review Organization (EQRO) which will conduct a periodic and/or an
annual independent review of the CONTRACTOR.     2.25.7.2   The CONTRACTOR shall
cooperate fully with any evaluation of the TennCare program conducted by CMS.

Page 252 of 374



--------------------------------------------------------------------------------



 



2.25.8 Accessibility for Monitoring
For purposes of monitoring under this Agreement, the CONTRACTOR shall make
available to TENNCARE or its representative and other authorized state and
federal personnel, all records, books, documents, and other evidence pertaining
to this Agreement, as well as appropriate administrative and/or management
personnel who administer the MCO. The monitoring shall occur periodically during
the Agreement period and may include announced or unannounced visits, or both.
2.25.9 CHOICES Consumer/Family Surveys

  2.25.9.1   The EQRO will administer an annual survey to a representative
sample of CHOICES members to assess members’ quality of life and members’ and/or
caregivers’ satisfaction with the CHOICES program. The CONTRACTOR shall
cooperate fully with the EQRO in conducting the survey. The EQRO will provide a
copy of its findings to the CONTRACTOR.     2.25.9.2   As specified in
Section 2.15.7, the CONTRACTOR shall administer the Health Outcomes Survey and
submit survey data files to TENNCARE. The EQRO will test, clean, and score the
data, develop reports, and provide relevant reports to the CONTRACTOR.    
2.25.9.3   TENNCARE or its designee will conduct a post-transition survey of a
representative sample of CHOICES members following discharge from a nursing
facility to an HCBS delivery setting (including the member’s home or
community-based residential alternatives setting) to assess the quality of the
care transition. The CONTRACTOR shall cooperate fully with TENNCARE or its
designee in conducting these surveys. TENNCARE or its designee will provide a
copy of its findings to the CONTRACTOR.     2.25.9.4   TENNCARE or its designee
will conduct a survey of a representative sample of CHOICES members following
the CONTRACTOR’s needs assessment and care planning processes to assess members’
and/or caregivers’ satisfaction with these processes. The CONTRACTOR shall
cooperate fully with TENNCARE or its designee in conducting the survey. TENNCARE
or its designee will provide a copy of the survey findings to the CONTRACTOR.

2.25.10 Monitoring Quality of Care for CHOICES
In addition to any other monitoring activities conducted by TENNCARE, the
CONTRACTOR shall cooperate fully with any monitoring activities conducted by
TENNCARE regarding the CHOICES program. These activities will include but not be
limited to the following:

  2.25.10.1   Quarterly and annual monitoring to ensure that CHOICES members
receive disease management interventions and the adequacy and appropriateness of
these interventions (see Sections 2.30.5.3 through 2.30.5.5).     2.25.10.2  
For the first six (6) months after implementation of CHOICES in the Grand Region
covered by this Agreement, or as long as determined necessary by TENNCARE,
monthly monitoring of the CONTRACTOR’s performance regarding transitioning
CHOICES members. TENNCARE will review the Status of Transitioning CHOICES

Page 253 of 374



--------------------------------------------------------------------------------



 



      Members report submitted by the CONTRACTOR (see Section 2.30.6.2) to
determine the CONTRACTOR’s performance on specified measures. TENNCARE may
validate the report and may conduct a more in-depth review and/or request
additional information for instances where the CONTRACTOR does not adhere to
required timeframes. TENNCARE may require a corrective action plan and/or impose
sanctions to address non-compliance issues and to improve CONTRACTOR
performance.     2.25.10.3   Quarterly monitoring to determine the CONTRACTOR’s
adherence to the requirements in this Agreement regarding timeframes for
assessments, care planning, and implementation of services for members who are
enrolled through the SPOE. TENNCARE will review the New Member Assessment and
Care Planning and Initiation of Services reports submitted by the CONTRACTOR
(see Section 2.30.6.3) to determine the CONTRACTOR’s performance on specified
measures. In the event the CONTRACTOR’s performance on a measure is less than
one hundred percent (100%), TENNCARE will evaluate the adequacy and
appropriateness of the CONTRACTOR’s remediation and improvement activities.
TENNCARE may validate the report and may conduct a more in-depth review and/or
request additional information for instances where the CONTRACTOR does not
adhere to required timeframes. TENNCARE may require a performance improvement
plan, a corrective action plan and/or impose sanctions to address non-compliance
issues and to improve CONTRACTOR performance.     2.25.10.4   Quarterly
monitoring to determine the CONTRACTOR’s adherence to the timelines in this
Agreement regarding CHOICES intake of members who may be eligible for CHOICES.
TENNCARE will review the CHOICES Intake, Enrollment and Service Initiation
reports submitted by the CONTRACTOR (see Section 2.30.6.4) to determine the
CONTRACTOR’s performance on specified measures. In the event the CONTRACTOR’s
performance on a measure is less than one hundred percent (100%), TENNCARE will
evaluate the adequacy and appropriateness of the CONTRACTOR’s remediation and
improvement activities. TENNCARE may validate the report and may conduct a more
in-depth review and/or request additional information for instances where the
CONTRACTOR does not adhere to required timeframes. TENNCARE may require a
performance improvement plan, a corrective action plan and/or impose sanctions
to address non-compliance issues and to improve CONTRACTOR performance.    
2.25.10.5   Quarterly monitoring to determine the CONTRACTOR’s adherence to the
requirements in this Agreement regarding ongoing assessment and care planning
and service initiation timeframes. TENNCARE will review the Ongoing Assessment
and Care Planning and Service Initiation reports submitted by the CONTRACTOR
(see Section 2.30.6.5) to determine the CONTRACTOR’s performance on specified
measures. In the event the CONTRACTOR’s performance on a measure is less than
one hundred percent (100%), TENNCARE will evaluate the adequacy and
appropriateness of the CONTRACTOR’s remediation and improvement activities.
TENNCARE may validate the report and may conduct a more in-depth review and/or
request additional information for instances where the CONTRACTOR does not
adhere to required timeframes. TENNCARE may require a performance improvement
plan, a corrective action plan and/or impose sanctions to address noncompliance
issues and to improve CONTRACTOR performance.

Page 254 of 374



--------------------------------------------------------------------------------



 



  2.25.10.6   Quarterly monitoring to determine the CONTRACTOR’s adherence to
the requirements in this Agreement regarding care coordinator contacts for
CHOICES members following enrollment into CHOICES. TENNCARE will review the
Post-Enrollment Care Coordination Contact reports submitted by the CONTRACTOR
(see Section 2.30.6.6) to determine the CONTRACTOR’s performance on specified
measures. In the event the CONTRACTOR’s performance on a measure is less than
one hundred percent (100%), TENNCARE will evaluate the adequacy and
appropriateness of the CONTRACTOR’s remediation and improvement activities.
TENNCARE may validate the report and may conduct a more in-depth review and/or
request additional information for instances where the CONTRACTOR does not
adhere to required timeframes. TENNCARE may require a performance improvement
plan, a corrective action plan and/or impose sanctions to address noncompliance
issues and to improve CONTRACTOR performance.     2.25.10.7   Quarterly
monitoring to determine the CONTRACTOR’s adherence to the requirements in this
Agreement regarding processes for identifying, assessing, and transitioning
CHOICES who may have the ability and/or desire to transition from a nursing
facility to the community. TENNCARE will review the Nursing Facility to
Community Transition reports submitted by the CONTRACTOR (see Section 2.30.6.8)
to determine the CONTRACTOR’s performance on specified measures. In the event
the CONTRACTOR’s performance on a measure is less than one hundred percent
(100%), TENNCARE will evaluate the adequacy and appropriateness of the
CONTRACTOR’s remediation and improvement activities. TENNCARE may validate the
report and may conduct a more in-depth review and/or request additional
information for instances where the CONTRACTOR does not adhere to prescribed
requirements. TENNCARE may require a performance improvement plan, a corrective
action plan and/or impose sanctions to address non-compliance issues and to
improve CONTRACTOR performance.     2.25.10.8   Monthly monitoring regarding
missed and late visits. TENNCARE will review the HCBS Missed Visits reports
submitted by the CONTRACTOR (see Section 2.30.6.9) to determine the CONTRACTOR’s
performance on specified measures. TENNCARE will evaluate the adequacy and
appropriateness of the CONTRACTOR’s remediation and improvement activities.
TENNCARE may validate the report and may conduct a more in-depth review and/or
request additional information. TENNCARE may require a performance improvement
plan, a corrective action plan and/or impose sanctions to address non-compliance
issues and to improve CONTRACTOR performance.     2.25.10.9   For CHOICES
members identified by TENNCARE, monthly case reviews to monitor the objectivity
of the CONTRACTOR’s needs assessment and care planning processes and to ensure
consistent and reliable outcomes.     2.25.10.10   Quarterly monitoring of the
CONTRACTOR’s provider network file (see Section 2.30.7) to ensure that CHOICES
provider network requirements are met (see Section 2.11.6).     2.25.10.11  
Annual monitoring of the CONTRACTOR’s long-term care provider network
development plan to ensure that the CONTRACTOR is making sufficient progress
towards meeting its network development and expansion goals (see
Section 2.11.6.6).

Page 255 of 374



--------------------------------------------------------------------------------



 



      TENNCARE will review the plan provided by the CONTRACTOR (see
Section 2.30.7.6) and will evaluate the adequacy of the CONTRACTOR’s long-term
care network and the CONTRACTOR’s efforts to improve the network where
deficiencies exist.     2.25.10.12   Quarterly monitoring of critical incidents.
TENNCARE will review the Critical Incidents reports submitted by the CONTRACTOR
(see Section 2.30.11.7) to identify potential performance improvement activities
and the adequacy of the CONTRACTOR’s action steps to reduce the number of
critical incidents and improve the critical incidents reporting and management
process. TENNCARE may conduct a more in-depth review and/or request additional
information.     2.25.10.13   Quarterly monitoring of the CONTRACTOR’s member
complaints process to determine compliance with timeframes prescribed in
Section 2.19.2 of this Agreement and appropriateness of resolutions. TENNCARE
will review the Member Complaints reports submitted by the CONTRACTOR (see
Section 2.30.13), to determine the CONTRACTOR’s performance on specified
measures. In the event the CONTRACTOR’s performance on a measure is less than
one hundred percent (100%), TENNCARE will evaluate the adequacy and
appropriateness of the CONTRACTOR’s remediation and improvement activities.
TENNCARE may validate the report and may conduct a more in-depth review and/or
request additional information for instances where the CONTRACTOR does not
adhere to required timeframes. TENNCARE may require a performance improvement
plan, a corrective action plan and/or impose sanctions to address non-compliance
issues and to improve CONTRACTOR performance.     2.25.10.14   Review of all
reports from the CONTRACTOR (see Section 2.30) and any related follow-up
activities.

2.25.11 Corrective Action Requirements

  2.25.11.1   If TENNCARE determines that the CONTRACTOR is not in compliance
with one or more requirements of this Agreement, TENNCARE will issue a notice of
deficiency identifying the deficiency(ies), follow-up
recommendations/requirements (e.g., a request for a corrective action plan), and
time frames for follow-up.     2.25.11.2   Upon receipt of a notice of
deficiency(ies) from TENNCARE, the CONTRACTOR shall comply with all
recommendations/requirements made in writing by TENNCARE within the time frames
specified by TENNCARE.     2.25.11.3   The CONTRACTOR shall be responsible for
ensuring corrective action when a subcontractor or provider is not in compliance
with the Agreement.

Page 256 of 374



--------------------------------------------------------------------------------



 



24. Section 2.26 shall be deleted in its entirety and replaced with the
following:
2.26 SUBCONTRACTS
2.26.1 Subcontract Relationships and Delegation
If the CONTRACTOR delegates responsibilities to a subcontractor, the CONTRACTOR
shall ensure that the subcontracting relationship and subcontracting document(s)
comply with federal requirements, including, but not limited to, compliance with
the applicable provisions of 42 CFR 438.230(b) and 42 CFR 434.6 as described
below:

  2.26.1.1   The CONTRACTOR shall evaluate the prospective subcontractor’s
ability to perform the activities to be delegated;     2.26.1.2   The CONTRACTOR
shall require that the agreement be in writing and specify the activities and
report responsibilities delegated to the subcontractor and provide for revoking
delegation or imposing other sanctions if the subcontractor’s performance is
inadequate;     2.26.1.3   The CONTRACTOR shall monitor the subcontractor’s
performance on an ongoing basis and subject it to formal review, on at least an
annual basis, consistent with NCQA standards and state MCO laws and regulations;
    2.26.1.4   The CONTRACTOR shall identify deficiencies or areas for
improvement, and the CONTRACTOR and the subcontractor shall take corrective
action as necessary; and     2.26.1.5   If the subcontract is for purposes of
providing or securing the provision of covered services to enrollees, the
CONTRACTOR shall ensure that all requirements described in Section 2.12 of this
Agreement are included in the subcontract and/or a separate provider agreement
executed by the appropriate parties.

2.26.2 Legal Responsibility
The CONTRACTOR shall be responsible for the administration and management of all
aspects of this Agreement including all subcontracts/subcontractors. The
CONTRACTOR shall ensure that the subcontractor shall not enter into any
subsequent agreements or subcontracts for any of the work contemplated under the
subcontractor for purposes of this Agreement without prior written approval of
the CONTRACTOR. No subcontract, provider agreement or other delegation of
responsibility terminates or reduces the legal responsibility of the CONTRACTOR
to TENNCARE to ensure that all activities under this Agreement are carried out
in compliance with the Agreement.
2.26.3 Prior Approval
All subcontracts, as defined in Section 1 of this Agreement, and revisions
thereto shall be approved in advance in writing by TENNCARE. The CONTRACTOR
shall revise subcontracts as directed by TENNCARE. Approval of subcontracts
shall not be considered granted unless TENNCARE issues its approval in writing.
Once a subcontract has been executed by all of the participating parties, a copy
of the fully executed subcontract shall be sent to TENNCARE within thirty
(30) calendar days of execution. This written prior approval requirement does
not relieve the CONTRACTOR of any responsibilities to submit all proposed
material modifications of the

Page 257 of 374



--------------------------------------------------------------------------------



 



CONTRACTOR’s MCO operations to TDCI for prior review and approval as required by
Title 56, Chapter 32, Part 1.
2.26.4 Subcontracts for Behavioral Health Services
If the CONTRACTOR subcontracts for the provision or management of behavioral
health services, the subcontract shall be specific to the TennCare program, and
the CONTRACTOR shall comply with the requirements in Section 2.6.1.2 regarding
integration of physical health and behavioral health services.
2.26.5 Subcontracts for Assessments and Plans of Care
If the CONTRACTOR subcontracts with an entity to conduct level of care or needs
assessments or reassessments and/or develop or authorize plans of care (see
Section 2.9.6), such subcontractor shall not provide any direct long-term care
services.
2.26.6 Subcontract with Fiscal Employer Agent (FEA)
As required in Section 2.9.7.3, the CONTRACTOR shall contract with TENNCARE’s
designated FEA to provide assistance to members choosing consumer direction of
HCBS. This subcontract shall include the provisions specified by TENNCARE in the
model FEA subcontract provided to the CONTRACTOR. The CONTRACTOR shall not be
liable for any failure, error, or omission by the FEA related to the FEA’s
verification of worker qualifications.
2.26.7 Standards
The CONTRACTOR shall require and ensure that the subcontractor complies with all
applicable requirements in this Agreement. This includes, but is not limited to,
Sections 2.19, 2.2 1.7, 2.25.5, 2.25.6, 2.25.8, 2.25.9, 4.3, 4.19, 4.31, and
4.32 of this Agreement.
2.26.8 Quality of Care
If the subcontract is for the purpose of securing the provision of covered
services, the subcontract shall specify that the subcontractor adhere to the
quality requirements the CONTRACTOR is held to.
2.26.9 Interpretation/Translation Services and Limited English Proficiency
(LEP) Provisions
The CONTRACTOR shall provide instruction for all direct service subcontractors
regarding the CONTRACTOR’s written procedure for the provision of language
interpretation and translation services for any member who needs such services,
including but not limited to, enrollees with Limited English Proficiency.
2.26.10 Children in State Custody
The CONTRACTOR shall include in its subcontracts a provision stating that
subcontractors are not permitted to encourage or suggest, in any way, that
TennCare children be placed into state custody in order to receive medical or
behavioral health services covered by TENNCARE.

Page 258 of 374



--------------------------------------------------------------------------------



 



2.26.11 Assignability
Transportation and claims processing subcontracts shall include language
requiring that the subcontract agreement shall be assignable from the CONTRACTOR
to the State, or its designee: i) at the State’s discretion upon written notice
to the CONTRACTOR and the affected subcontractor; or ii) upon CONTRACTOR’s
request and written approval by the State. Further, the subcontract agreement
shall include language by which the subcontractor agrees to be bound by any such
assignment, and that the State, or its designee, shall not be responsible for
past obligations of the CONTRACTOR.
2.26.12 Claims Processing

  2.26.12.1   All claims for services furnished to a TennCare enrollee filed
with a CONTRACTOR shall be processed by either the CONTRACTOR or by one
(1) subcontractor retained by the organization for the purpose of processing
claims. However, another entity can process claims related to behavioral health,
vision, lab, transportation, or consumer- directed HCBS if that entity has been
retained by the CONTRACTOR to arrange and provide for the delivery of said
services. However, all claims processed by any subcontractor shall be maintained
and submitted by the CONTRACTOR.     2.26.12.2   As required in Section 2.30.19
of this Agreement, where the CONTRACTOR has subcontracted claims processing for
TennCare claims, the CONTRACTOR shall provide to TENNCARE a Type II examination
based on the Statement on Auditing Standards (SAS) No. 70, Service
Organizations.

2.26.13 HIPAA Requirements
The CONTRACTOR shall require all its subcontractors to adhere to HIPAA
requirements.
2.26.14 Compensation for Utilization Management Activities
Should the CONTRACTOR have a subcontract arrangement for utilization management
activities, the CONTRACTOR shall ensure, consistent with 42 CFR 438.210(e) that
compensation to individuals or entities that conduct utilization management
activities is not structured so as to provide incentives for the individual or
entity to deny, limit, or discontinue medically necessary services to any
enrollee, as provided by the Balanced Budget Act of 1997 and the provisions of
42 CFR 438.210(e).
2.26.15 Notice of Subcontractor Termination

  2.26.15.1   When a subcontract that relates to the provision of services to
enrollees or claims processing services is being terminated, the CONTRACTOR
shall give at least thirty (30) calendar days prior written notice of the
termination to TENNCARE and TDCI.     2.26.15.2   TENNCARE reserves the right to
require this notice requirement and procedures for other subcontracts if
determined necessary upon review of the subcontract for approval.

Page 259 of 374



--------------------------------------------------------------------------------



 



25. Section 2.29 shall be deleted in its entirety and replaced with the
following:
2.29 PERSONNEL REQUIREMENTS
2.29.1 Staffing Requirements

  2.29.1.1   The CONTRACTOR shall have sufficient staffing capable of fulfilling
the requirements of this Agreement.     2.29.1.2   The CONTRACTOR shall submit
to TENNCARE the names, resumes and contact information of the key staff
identified below. In the event of a change to any of the key staff identified in
Section 2.29.1.3, the CONTRACTOR shall notify TENNCARE within ten (10) business
days of the change.     2.29.1.3   The minimum key staff requirements are listed
below. If a full-time staff person is required, that means that one person shall
perform that function (as opposed to multiple persons equaling a full-time
equivalent). If a full-time staff person is not specified, the position does not
require a full-time staff person.     2.29.1.3.1   A full-time
administrator/project director dedicated to the TennCare program who has clear
authority over the general administration and day-to-day business activities of
this Agreement;     2.29.1.3.2   [Left blank intentionally];     2.29.1.3.3   A
full-time Medical Director dedicated to the TennCare program who is a licensed
physician in the State of Tennessee to oversee and be responsible for all
clinical activities, including but not limited to the proper provision of
covered services to members, developing clinical practice standards and clinical
policies and procedures;     2.29.1.3.4   A full-time senior executive dedicated
to the TennCare program who is a board certified psychiatrist in the State of
Tennessee and has at least five (5) years combined experience in mental health
and substance abuse services. This person shall oversee and be responsible for
all behavioral health activities;     2.29.1.3.5   A full-time senior executive
dedicated to the TennCare CHOICES program who has at least five (5) years of
experience administering managed long-term care programs. On a case-by-case
basis, equivalent experience in administering long-term care programs and
services, including HCBS, or in managed care may be substituted, subject to the
prior approval of TENNCARE This person shall oversee and be responsible for all
CHOICES activities;     2.29.1.3.5.1   The CONTRACTOR shall ensure that this
position is filled at least one hundred and twenty (120) days prior to the
scheduled implementation of CHOICES in the Grand Region covered by this
Agreement;     2.29.1.3.5.2   If the CONTRACTOR has not filled this position one
hundred and eighty (180) days prior to the scheduled implementation of CHOICES
in the Grand Region covered by this Agreement, the CONTRACTOR shall designate
another senior executive dedicated to the TennCare program to temporarily
oversee CHOICES implementation activities, as prior approved by TENNCARE, until
this position

Page 260 of 374



--------------------------------------------------------------------------------



 



      is filled (which, as specified in Section 2.29.1.3.5.1 above, shall be at
least one hundred and twenty (120) days prior to the scheduled implementation of
CHOICES). Should another senior executive be temporarily designated to oversee
CHOICES implementation activities, upon filling the full-time position as
specified in Section 2.29.1.3.5.1 above, the CONTRACTOR shall ensure the
effective transition of all CHOICES implementation activities, including a
minimum transition period of ninety (90) days;     2.29.1.3.6   A full-time
chief financial officer dedicated to the TennCare program responsible for
accounting and finance operations, including all audit activities;    
2.29.1.3.7   A full-time staff information systems director/manager dedicated to
the TennCare program responsible for all CONTRACTOR information systems
supporting this Agreement who is trained and experienced in information systems,
data processing and data reporting as required to oversee all information
systems functions supporting this Agreement including, but not limited to,
establishing and maintaining connectivity with TennCare information systems and
providing necessary and timely reports to TENNCARE;     2.29.1.3.8   A staff
person designated as the contact available after hours for the “on-call”
TennCare Solutions staff to contact with service issues;     2.29.1.3.9   A
staff person to serve as the CONTRACTOR’s Non-discrimination Compliance
Coordinator. This person shall be responsible for compliance with Title VI of
the Civil Rights Act of 1964, Section 504 of the Rehabilitation Act of 1973,
Title II of the Americans with Disabilities Act of 1990, the Age Discrimination
Act of 1975 and the Omnibus Budget Reconciliation Act of 1981 (P.L. 97-35) on
behalf of the CONTRACTOR. The CONTRACTOR shall report to TENNCARE in writing, to
the attention of the Director of Non-Discrimination Compliance/Health Care
Disparities, within ten (10) calendar days of the commencement of any period of
time that the CONTRACTOR does not have a designated staff person for
non-discrimination compliance. The CONTRACTOR shall report to TENNCARE at such
time that the function is redirected as required in Section 2.29.1.2;    
2.29.1.3.10   A full-time staff person dedicated to the TennCare program
responsible for member services, who shall communicate with TENNCARE regarding
member service activities;     2.29.1.3.11   A full-time staff person dedicated
to the TennCare program responsible for provider services and provider
relations, including all network development and management issues. This person
shall be responsible for appropriate education regarding provider participation
in the TennCare (including CHOICES) program; communications between the
CONTRACTOR and its contract providers; and ensuring that providers receive
prompt resolution of problems or inquiries. This person shall also be
responsible for communicating with TENNCARE regarding provider service and
provider relations activities. The FEA shall be responsible for education of and
communication with consumer-directed workers, resolution of problems or
inquiries from workers, and communication with TENNCARE regarding workers;    
2.29.1.3.12   A full-time staff person dedicated to the TennCare CHOICES program
responsible for educating and assisting long-term care providers and the FEA
regarding

Page 261 of 374



--------------------------------------------------------------------------------



 



      appropriate claims submission processes and requirements, coding updates,
electronic claims transactions and electronic funds transfer; for the
development and maintenance of CONTRACTOR resources such as CHOICES provider
manuals, website, fee schedules, etc.; for technical assistance regarding
long-term care claims submission and resolution processes; and for prompt
resolution of long-term care claims issues or inquiries as specified in
Section 2.22.5. This person shall develop strategies to assess the effectiveness
of the CONTRACTOR’S claims education and technical assistance activities, gather
feedback regarding the extent to which CHOICES providers are informed about
appropriate claims submission processes and practices, and identify trends and
guide the development of strategies to improve the efficiency of long-term care
claims submission and resolution processes, as well as CHOICES provider
satisfaction;

  2.29.1.3.13   A staff person responsible for all fraud and abuse detection
activities, including the fraud and abuse compliance plan, as set forth in
Section 2.20 of this Agreement;     2.29.1.3.14   A staff person responsible for
all UM activities, including but not limited to overseeing prior authorizations.
This person shall be a physician licensed in the State of Tennessee and shall
ensure that UM staff have appropriate clinical backgrounds in order to make
utilization management decisions;     2.29.1.3.15   A staff person responsible
for all quality management activities. This person shall be a physician or
registered nurse licensed in the State of Tennessee;     2.29.1.3.16   A staff
person responsible for all appeal system resolution issues;     2.29.1.3.17   A
staff person responsible for all claims management activities;     2.29.1.3.18  
A staff person assigned to provide legal and technical assistance for and
coordination with the legal system for court ordered services;     2.29.1.3.19  
A staff person responsible for all MCO case management and related issues,
including but not limited to, disease management activities and coordination
between physical and behavioral health services;     2.29.1.3.20   A full-time
staff person dedicated to the TennCare CHOICES program who is a registered nurse
and has at least three (3) years experience providing care coordination to
persons receiving long-term care services and an additional two (2) years work
experience in managed and/or long-term care. This person shall oversee and be
responsible for all care coordination activities.     2.29.1.3.21   A sufficient
number of CHOICES care coordinators that meet the qualifications in
Section 2.9.6.11 to conduct all required activities as specified herein;    
2.29.1.3.22   A consumer advocate for members receiving, or in need of,
behavioral health services. This person shall be responsible for internal
representation of members’ interests including but not limited to: ensuring
input in policy development, planning, decision making, and oversight as well as
coordination of recovery and resilience activities;



Page 262 of 374



--------------------------------------------------------------------------------



 



  2.29.1.3.23   A consumer advocate for CHOICES members. This person shall be
responsible for internal representation of CHOICES members’ interests including
but not limited to input into planning and delivery of long-term care services,
CHOICES QM/QI activities, program monitoring and evaluation, and member, family,
and provider education. The consumer advocate shall also assist CHOICES members
in navigating the CONTRACTOR’s system (e.g., how to file a complaint, how to
change care coordinators). This shall include, but not be limited to, helping
members understand and use the CONTRACTOR’s system, e.g., being a resource for
members, providing information, making referrals to appropriate CONTRACTOR
staff, and facilitating resolution of any issues. The consumer advocate shall
also make recommendations to the CONTRACTOR on any changes needed to improve the
CONTRACTOR’s system for CHOICES members, make recommendations to TENNCARE
regarding improvements for the CHOICES program, and participate as an ex officio
member of the CHOICES Advisory Group required in Section 2.24.3;     2.29.1.3.24
  A staff person responsible for TENNderCare services;     2.29.1.3.25   A staff
person responsible for working with the Department of Children’s Services;    
2.29.1.3.26   A senior executive responsible for overseeing all subcontractor
activities, if the subcontract is for the provision of covered benefits;    
2.29.1.3.27   A staff person responsible for coordinating all activities and
resolving issues related to CONTRACTOR/DBM coordination. This person shall be
responsible for overseeing the work of the DBM Care Coordination Committee and
the DBM Claims Coordination Committee as described in Section 2.9.11;    
2.29.1.3.28   A staff person responsible for coordinating all activities and
resolving issues related to CONTRACTOR/PBM coordination; and     2.29.1.3.29   A
staff person designated for interfacing and coordinating with the TDMHDD
Planning and Policy Council.     2.29.1.4   In addition to the key staff
requirements described above, the CONTRACTOR shall have sufficient full-time
clinical and support staff to conduct daily business in an orderly manner. This
includes but is not limited to functions and services in the following areas:
administration, accounting and finance, fraud and abuse, utilization management
including prior authorizations, MCO case management, disease management, care
coordination, quality management, member education and outreach, appeal system
resolution, member services, provider services, provider relations, claims
processing, and reporting.     2.29.1.5   The CONTRACTOR shall have a sufficient
number of DBM care coordinators and claims coordinators to conduct all required
activities, including but not limited to collaboration with the DBM and
coordination with various state agencies.     2.29.1.6   The CONTRACTOR shall
appoint specific staff to an internal audit function as specified in Section 2.2
1.10.     2.29.1.7   At least one hundred and twenty (120) days prior to the
scheduled implementation of CHOICES in the Grand Region covered by this
Agreement, the CONTRACTOR

Page 263 of 374



--------------------------------------------------------------------------------



 



      shall establish a team dedicated to the implementation of the CHOICES
program. This team shall be responsible for directing and overseeing all aspects
of the implementation of CHOICES. The team shall be led by the full-time senior
executive referenced in Section 2.29.1.3.5 above and shall include, at a
minimum, a staff person with responsibility for developing and implementing the
CONTRACTOR’s care coordination program, a staff person responsible for long-term
care provider network development and provider relations, a staff person
responsible for CHOICES provider claims education and assistance, a staff person
responsible for long-term care QM/QI, a staff person responsible for IS issues
related to CHOICES, and other staff as necessary to ensure the successful
implementation of the CHOICES program and the seamless transition of members
currently receiving long-term care services. The team shall report directly to
the CONTRACTOR’s senior management and shall interface with all of the
CONTRACTOR’s departments/business units as necessary to ensure the CONTRACTOR’s
readiness to provide services to CHOICES members in compliance with the
requirements of this Agreement.     2.29.1.8   The CONTRACTOR is not required to
report to TENNCARE the names of staff not identified as key staff in
Section 2.29.1.3. However, the CONTRACTOR shall provide its staffing plan to
TENNCARE.     2.29.1.9   The CONTRACTOR’s project director, transition staff
person, Medical Director, psychiatrist, CHOICES senior executive, financial
staff, member services staff, provider services staff, provider relations staff,
CHOICES provider claims education and assistance staff, UM staff, appeals staff,
MCO case management staff, care coordination staff, consumer advocate, and
TENNderCare staff person shall be located in the State of Tennessee. However,
TENNCARE may authorize exceptions to this requirement. The CONTRACTOR shall seek
TENNCARE’s written prior approval to locate any of these staff outside of the
State of Tennessee. The CONTRACTOR’s request to locate required in-state staff
to an out-of-state location shall include a justification of the request and an
explanation of how services will be coordinated. If financial staff are not
located in Tennessee the CONTRACTOR shall have the ability to issue a check
within five (5) calendar days of a payment directive from TENNCARE.    
2.29.1.10   The CONTRACTOR shall conduct training of staff in all departments to
ensure appropriate functioning in all areas. This training shall be provided to
all new staff members and on an ongoing basis for current staff.

2.29.2 Licensure and Background Checks

  2.29.2.1   Except as specified in this Section 2.29.2.1 regarding the FEA, the
CONTRACTOR is responsible for ensuring that all persons, whether they are
employees, agents, subcontractors, providers or anyone acting for or on behalf
of the CONTRACTOR, are legally authorized to render services under applicable
state law. The FEA shall be responsible for ensuring that consumer-directed
workers are qualified to provide HCBS in accordance with TENNCARE requirements.
    2.29.2.2   Except as specified in this Section 2.29.2.2 regarding the FEA,
the CONTRACTOR is responsible for conducting background checks in accordance
with state law and TennCare policy and ensuring that all employees, agents,
subcontractors, providers or anyone acting for or on behalf of the CONTRACTOR
conducts background checks in accordance with state law and TennCare policy. The
FEA shall be responsible for conducting background checks

Page 264 of 374



--------------------------------------------------------------------------------



 



      on its staff, its subcontractors, and consumer-directed workers.

2.29.3 Board of Directors

      The CONTRACTOR shall provide to TENNCARE, in writing, a list of all
officers and members of the CONTRACTOR’s Board of Directors. The CONTRACTOR
shall notify TENNCARE, in writing, within ten (10) business days of any change
thereto.

2.29.4 Employment and Contracting Restrictions

      The CONTRACTOR shall not knowingly have a director, officer, partner, or
person with beneficial ownership of more than five percent (5%) of the entity’s
equity who has been debarred or suspended by any federal agency. The CONTRACTOR
may not have an employment, consulting, or any other agreement with a person
that has been debarred or suspended by any federal agency for the provision of
items or services that are significant and material to the entity’s contractual
obligation with the State. To the best of its knowledge and belief, the
CONTRACTOR certifies by its signature to this Agreement that the CONTRACTOR and
its principals:

  2.29.4.1   Are not presently debarred, suspended, proposed for debarment,
declared ineligible, or voluntarily excluded from covered transactions by any
federal or state department or contractor;     2.29.4.2   Have not within a
three (3) year period preceding this Agreement been convicted of, or had a civil
judgment rendered against them from commission of fraud, or a criminal offense
in connection with obtaining attempting to obtain, or performing a public
(federal, state, or local) transaction or grant under a public transaction,
violation of federal or state antitrust statutes or commission of embezzlement,
theft, forgery, bribery, falsification, or destruction of records, making false
statements, or receiving stolen property;     2.29.4.3   Are not presently
indicted for or otherwise criminally or civilly charged by a government entity
(federal, state, or local) with commission of any of the offenses detailed in
Section 2.29.4.2 of this Agreement; and     2.29.4.4   Have not within a three
(3) year period preceding this Agreement had one or more public transactions
(federal, state, or local) terminated for cause or default.

26. Section 2.30 shall be deleted in its entirety and replaced with the
following:
2.30 REPORTING REQUIREMENTS
2.30.1 General Requirements

  2.30.1.1   The CONTRACTOR shall comply with all the reporting requirements
established by TENNCARE. TENNCARE shall provide the CONTRACTOR with the
appropriate reporting formats, instructions, submission timetables, and
technical assistance as required. TENNCARE may, at its discretion, change the
content, format or frequency of reports.

Page 265 of 374



--------------------------------------------------------------------------------



 



  2.30.1.2   TENNCARE may, at its discretion, require the CONTRACTOR to submit
additional reports both ad hoc and recurring. If TENNCARE requests any revisions
to the reports already submitted, the CONTRACTOR shall make the changes and
re-submit the reports, according to the time period and format required by
TENNCARE.     2.30.1.3   The CONTRACTOR shall submit all reports to TENNCARE,
unless indicated otherwise in this Agreement, according to the schedule below:

      DELIVERABLES   DUE DATE
Daily Reports
  Within two (2) business days.
 
   
Weekly Reports
  Wednesday of the following week.
 
   
Monthly Reports
  20th of the following month.
 
   
Quarterly Reports
  30th of the following month.
 
   
Semi-Annual Reports
  January 31 and July 31.
 
   
Annual Reports
  Ninety (90) calendar days after the end of the calendar year
 
   
On Request Reports
  Within three (3) business days from the date of the request unless otherwise
specified by TENNCARE.
 
   
Ad Hoc Reports
  Within ten (10) business days from the date of the request unless otherwise
specified by TENNCARE.

  2.30.1.4   The CONTRACTOR shall submit all reports electronically and in the
manner and format prescribed by TENNCARE. Except as otherwise specified by
TENNCARE, all reports shall be specific to the Grand Region covered by this
Agreement.     2.30.1.5   Except as otherwise provided in this Agreement, the
CONTRACTOR shall submit all reports to the Bureau of TennCare.     2.30.1.6  
The CONTRACTOR shall transmit to and receive from TENNCARE all transactions and
code sets in the appropriate standard formats as specified under HIPAA and as
directed by TENNCARE, so long as TENNCARE direction does not conflict with the
law.     2.30.1.7   As part of its QM/QI program, the CONTRACTOR shall review
all reports submitted to TENNCARE to identify instances and/or patterns of
non-compliance, determine and analyze the reasons for non-compliance, identify
and implement actions to correct instances of non-compliance and to address
patterns of non-compliance, and identify and implement quality improvement
activities to improve performance and ensure compliance going forward.



Page 266 of 374



--------------------------------------------------------------------------------



 



2.30.2 Eligibility, Enrollment and Disenrollment Reports

  2.30.2.1   The CONTRACTOR shall comply with the requirements in Section 2.23.5
regarding eligibility and enrollment data exchange.     2.30.2.2   The
CONTRACTOR shall submit a Monthly Enrollment/Capitation Payment Reconciliation
Report that serves as a record that the CONTRACTOR has reconciled member
eligibility data with capitation payments and verified that the CONTRACTOR has
an enrollment record for all members for whom the CONTRACTOR has received a
capitation payment, and that all members for whom the CONTRACTOR received a
CHOICES capitation payment are identified as CHOICES members in the appropriate
CHOICES Group on the enrollment record.     2.30.2.3   The CONTRACTOR shall
submit a Quarterly Member Enrollment/Capitation Payment Report in the event it
has members for whom a capitation payment has not been made or an incorrect
payment has been made. This report shall be submitted on a quarterly basis, with
a one-month lag time and is due to TENNCARE by the end of the second month
following the reporting period. For example, for the quarter ending
September 30, the report is due by the end of November and should include all
data received through the end of October for the quarter ending September 30.
These quarterly reports shall include all un-reconciled items until such time
that TENNCARE notifies the CONTRACTOR otherwise.     2.30.2.4   TENNCARE may
provide the CONTRACTOR with information on members for whom TENNCARE has been
unable to locate or verify various types of pertinent information. Upon receipt
of this information, the CONTRACTOR shall provide TENNCARE any information known
by the CONTRACTOR that is missing or inaccurate in the report provided by
TENNCARE. The CONTRACTOR shall submit this information to TENNCARE within the
time frames specified by TENNCARE.

2.30.3 LEFT BLANK INTENTIONALLY
2.30.4 Specialized Service Reports

  2.30.4.1   The CONTRACTOR shall submit a quarterly Psychiatric Hospital/RTF
Readmission Report that provides: the percentage of members readmitted to the
facility within seven (7) calendar days of discharge (the number of members
readmitted divided by the total number of discharges); the percent of members
readmitted within thirty (30) calendar days of discharge (the number of members
readmitted divided by the total number of discharges); and an analysis of the
findings with any actions or follow-up planned. The information shall be
reported separately for members age eighteen (18) and over and under eighteen
(18).     2.30.4.2   The CONTRACTOR shall submit a quarterly Mental Health Case
Management Report that provides information on mental health case management
appointments and refusals (see Section 2.7.2.6). The minimum data elements
required are identified in Attachment IX, Exhibit B.     2.30.4.3   The
CONTRACTOR shall submit an annual Supported Employment Report that reports on
the percent of SPMI adults receiving supported employment services that

Page 267 of 374



--------------------------------------------------------------------------------



 



      are gainfully employed in either part-time or full-time capacity for a
continuous ninety (90) day period (defined as the number of adults receiving
supported employment for a continuous ninety (90) day period divided by the
number of SPMI adults receiving supported employment services during the year)
and an analysis of the findings with any action or follow-up planned as a result
of the findings.

  2.30.4.4   The CONTRACTOR shall submit a quarterly Behavioral Health Crisis
Response Report that provides information on behavioral health crisis services
(see Section 2.7.2.8) including the data elements listed in Attachment IX,
Exhibit C. Specified data elements shall be reported separately for members ages
eighteen (18) years and over and those under eighteen (18) years and all data
elements shall be reported for each individual crisis service provider.    
2.30.4.5   The CONTRACTOR shall submit a weekly Member CRG/TPG Assessment Report
that contains information regarding the CRG assessments and TPG assessments (see
Section 2.7.2.9) of members who have presented for mental health or substance
abuse services or who have received CRG assessments and TPG assessments prior to
obtaining such services. For purposes of this weekly Member CRG/TPG Assessment
Report, the weekly report shall be due no later than 12:00 Noon, each Tuesday.
The minimum data elements required are identified in Attachment IX, Exhibit D of
this Agreement.     2.30.4.6   On a quarterly basis the CONTRACTOR shall submit
a Rejected CRG/TPG Assessments Report that provides, by agency, the number of
rejected CRG/TPG assessments and the unduplicated number of and identifying
information for the unapproved raters who completed the rejected assessments.  
  2.30.4.7   The CONTRACTOR shall submit an annual CRG/TPG Assessments Audit
Report. The report shall contain the results of the CONTRACTOR’s audits for the
prior year of CRG/TPG assessments for accuracy and conformity to state policies
and procedures.     2.30.4.8   The CONTRACTOR shall annually submit to TENNCARE
its methodology for conducting the CRG/TPG assessment audits on March 1.    
2.30.4.9   The CONTRACTOR shall submit a quarterly Adverse Occurrences Report
that summarizes all adverse occurrences and their resolutions as reported to the
CONTRACTOR by its providers.     2.30.4.10   The CONTRACTOR shall submit a
quarterly TENNderCare Report.     2.30.4.11   The CONTRACTOR shall submit a
quarterly Self-Directed Health Care Tasks Report. The report shall include
current and cumulative information, by month, on various measures. Initially the
performance measure will be the following:

  (1)   Number and percent of CHOICES members self-directing health care tasks

      Upon expansion of self-directed health care tasks to include additional
tasks, the performances measures shall also include but not be limited to the
following:

Page 268 of 374



--------------------------------------------------------------------------------



 



  (1)   Of CHOICES members self-directing health care tasks, the number and
percent by type of health care task that is self-directed     (2)   Of CHOICES
members self-directing health care tasks, the number and percent who, overall
and by task, use:

  (a)   A community-based residential alternative provider, other than a
companion care model     (b)   A companion care model     (c)   A
non-residential provider     (d)   A consumer-directed worker     (e)   Both a
non-residential provider and a consumer-directed worker

      The cumulative information shall include information on each of the
measures by and across previous months on a rolling twelve (12) month basis, and
the CONTRACTOR shall provide a graphical (as well as numeric) representation of
current and cumulative information.         The CONTRACTOR shall submit its
first report following the first calendar quarter after CHOICES implementation,
and that report shall include information for the period from CHOICES
implementation through the first calendar quarter.

2.30.5 Disease Management Reports

  2.30.5.1   The CONTRACTOR shall submit a quarterly Disease Management Update
Report that includes, for each disease management program (see Section 2.8), a
brief narrative description of the program, the total number of members in the
program, the total number of members enrolled and disenrolled during the
quarter, and a description of the specific provider and member interventions
performed during the quarter.     2.30.5.2   The CONTRACTOR shall submit on July
1 an annual Disease Management Report that includes, for each disease management
programs, a narrative description of the eligibility criteria and the method
used to identify and enroll eligible members, the passive participation rate as
defined by NCQA (the percentage of identified eligible members who have received
an intervention divided by the total population who meet the criteria for
eligibility), the total number of active members having one or more of the
diagnosis codes (ICD-9 Codes) relating to each of the disease management
programs, a description of stratification levels for each DM program including
member criteria and associated interventions, a discussion of barriers and
challenges to include resources, program structure, member involvement and
provider participation, a summary of member satisfaction with the DM program, a
written analysis of the data presented, a description of proposed changes to
program, and information on the programs’ activities, benchmarks and goals as
described in Section 2.8.7.     2.30.5.3   The CONTRACTOR shall submit a
quarterly Disease Management for CHOICES Update Report.     2.30.5.3.1   The
first report shall be submitted after the first calendar quarter after CHOICES
implementation in the Grand Region covered by this Agreement and shall provide a
narrative description of the CONTRACTOR’s proposed approach to disease

Page 269 of 374



--------------------------------------------------------------------------------



 



      management for CHOICES members for four of the six disease management
(DM) conditions listed in Sections 2.8.1.1.2, 2.8.1.1.3, 2.8.1.1.5, 2.8.1.1.6,
2.8.1.1.8, and 2.8.8). This shall include but not be limited to identifying the
four DM conditions that will be targeted for the next six months, the proposed
stratification levels including member criteria and the proposed associated
member/caregiver and provider interventions for each DM condition, which shall
include targeted interventions based on the setting in which the member resides.

  2.30.5.3.2   The report for the second calendar quarter after CHOICES
implementation shall provide an update regarding the CONTRACTOR’s progress in
implementing the four disease management programs identified by the CONTRACTOR
in the first report, including the stratification levels including member
criteria and proposed associated member/caregiver and provider interventions for
each DM condition; number of members who have been identified, by stratification
level and associated proposed member/caregiver and provider interventions; and
any other disease management activities that have been conducted for the
population.     2.30.5.3.3   The report for the third calendar quarter after
CHOICES implementation shall include, for each of the four disease management
programs identified by the CONTRACTOR in the first report, a brief narrative
description of any changes, opportunities or barriers regarding these DM
programs; the total number of CHOICES members receiving DM interventions for the
four selected conditions, by DM condition; the total number of CHOICES members
starting and terminating DM interventions during the quarter, a description of
the specific provider and member interventions that were new during the quarter,
the number of member and provider activities/interventions conducted, by
activity/intervention, and a written analysis of data provided.     2.30.5.3.4  
The report for the fourth calendar quarter after CHOICES implementation shall
include the same type of information as in the report for the third quarter (see
Section 2.30.5.3.3) as well as the CONTRACTOR’s proposed approach to disease
management for CHOICES members for the two DM conditions listed in
Sections 2.8.1.1.2, 2.8.1.1.3, 2.8.1.1.5, 2.8.1.1.6, 2.8.1.1.8, 2.8.8) for which
the CONTRACTOR has not developed a DM program for CHOICES members. This shall
include but not be limited to the elements listed in Section 2.30.5.3.2 for each
of the two DM programs.     2.30.5.3.5   The report for the fifth calendar
quarter after CHOICES implementation shall include the same type of information
as in the report for the third quarter (see Section 2.30.5.3.3) for each of the
six DM programs implemented by the CONTRACTOR for CHOICES members.    
2.30.5.3.6   The report for the sixth calendar quarter after CHOICES
implementation shall include the same type of information as in the fifth
calendar quarter report (see Section 2.30.5.3.5) as well as the CONTRACTOR’s
proposed approach to disease management for CHOICES members for the three DM
conditions listed in Sections 2.8.1.1.4, 2.8.1.1.7, and 2.8.1.1.9.    
2.30.5.3.7   The report for the seventh calendar quarter after CHOICES
implementation shall include the same type of information as in the report for
the third quarter (see Section

Page 270 of 374



--------------------------------------------------------------------------------



 



      2.30.5.3.3) for each of the nine DM programs implemented by the CONTRACTOR
for CHOICES members.

  2.30.5.4   The CONTRACTOR shall submit on July 1 an annual Disease Management
for CHOICES Report that includes, for each disease management program
implemented by the CONTRACTOR (see Section 2.8.1.7), a narrative description of
the eligibility criteria and the method used to identify and enroll eligible
CHOICES members; a description of stratification levels including member
criteria and associated member and provider interventions, which shall include
targeted interventions based on the setting in which the member resides; total
number of CHOICES members identified as having a DM condition, total number of
members receiving DM activities/interventions, and the passive participation
rate of CHOICES members; number of CHOICES members by level of stratification
and intervention; outcome measures; a discussion of barriers and challenges to
include resources, program structure, member involvement and provider
participation; evaluation of member satisfaction with activities/interventions;
and a description of proposed changes.     2.30.5.5   The CONTRACTOR shall
submit annually an updated Disease Management Program Description to include at
a minimum the disease management components listed in Sections 2.8.1.4 through
2.8.1.5 of this Agreement and an updated Disease Management Program Description
for CHOICES to include at a minimum the disease management components listed in
Section 2.8.1.6 of this Agreement.

2.30.6 Service Coordination Reports

  2.30.6.1   MCO Case Management Reports     2.30.6.1.1   The CONTRACTOR shall
submit annually an updated MCO Case Management Program Description to TENNCARE
describing the CONTRACTOR’s MCO case management services. The report shall
include a description of the criteria and process the CONTRACTOR uses to
identify members for MCO case management, the process the CONTRACTOR uses to
inform members and providers of the availability of MCO case management, a
description of the MCO case management services provided by the CONTRACTOR and
the methods used by the CONTRACTOR to evaluate its MCO case management program.
    2.30.6.1.2   The CONTRACTOR shall submit an annual MCO Case Management
Services Report that addresses the activities in Section 2.9.5 of this Agreement
by July 1 of each year.     2.30.6.1.3   The CONTRACTOR shall submit a quarterly
MCO Case Management Update Report. Enrollees who are enrolled in Disease
Management need not be included in this report unless they are also receiving
case management.     2.30.6.2   For the first six (6) months after
implementation of CHOICES in the Grand Region covered by this Agreement, or as
long as determined necessary by TENNCARE, the CONTRACTOR shall submit a monthly
Status of Transitioning CHOICES Members Report that provides information
regarding transitioning CHOICES members (see Section 2.9.3). The report shall
include information on the CONTRACTOR’s current and cumulative performance on
various measures.

Page 271 of 374



--------------------------------------------------------------------------------



 



      The performance measures shall include but not be limited to the
following:

  (1)   Of CHOICES Group 1 members who were enrolled in CHOICES as of the
CHOICES implementation date, the number and percent for whom the CONTRACTOR
has/has not conducted a face-to-face visit (see Section 2.9.3.7)     (2)   Of
CHOICES Group 2 members who were enrolled in CHOICES as of the CHOICES
implementation date, the number and percent for whom the CONTRACTOR has/has not
conducted face-to-face visit and a comprehensive needs assessment and developed
and authorized a new plan of care

      If, at the expiration of any one of the timeframes specified in
Section 2.9.3, the CONTRACTOR’s performance for the measure is less than one
hundred percent (100%), the CONTRACTOR shall provide an exceptions report for
that measure. The report shall identify the number and percent of members for
whom the CONTRACTOR did not meet the specified timeframe and provide detail
information regarding each instance in which the CONTRACTOR did not meet the
applicable timeframe. The detail information shall include but not be limited to
for each member: the date the applicable activity should have occurred, the date
that the applicable activity will/did occur, and why the CONTRACTOR exceeded the
timeframe. The CONTRACTOR shall submit a follow-up exceptions report until the
CONTRACTOR has conducted the required activities for each member.     2.30.6.3  
The CONTRACTOR shall submit a quarterly New Member Assessment and Care Planning
and Initiation of Services Report that provides information regarding
assessment, care planning, and initiation of services for CHOICES members who
are enrolled through the SPOE. The report shall include information on the
CONTRACTOR’s performance, by month, on various measures; an exceptions report
(as applicable); a cumulative report; and a performance improvement plan (as
applicable).         The performance measures shall include but not be limited
to the following:

  (1)   Of CHOICES Group 1 members enrolled through the SPOE who, at the time of
CHOICES enrollment, had been residing in a nursing facility for ninety (90) days
or more and are due for a face-to-face visit in the month, the number and
percent for whom the CONTRACTOR met/did not meet the specified timeframe for a
face-to-face visit (see Section 2.9.6.2.4.2)     (2)   Of CHOICES Group 1
members enrolled through the SPOE who, at the time of CHOICES enrollment, were
recently admitted to a nursing facility and are due for a face-to-face visit in
the month, the number and percent for whom the CONTRACTOR met/did not meet the
specified timeframe for a face-to- face visit (see Section 2.9.6.2.4.3)     (3)
  Of CHOICES Group 1 members enrolled through the SPOE who will be admitted to a
nursing facility and are due for a face-to-face visit in the month, the number
and percent for whom the CONTRACTOR met /did not meet the

Page 272 of 374



--------------------------------------------------------------------------------



 



      specified timeframe for a face-to-face visit and initiation of nursing
facility services (see Section 2.9.6.2.4.4)     (4)   Of CHOICES Group 2 and
Group 3 members enrolled through the SPOE who are due for a face-to-face visit
in the month, the number and percent for whom the CONTRACTOR met/did not meet
the specified timeframe for conducting a face-to-face visit and initiating
ongoing HCBS (as defined in Section 1) identified in the member’s plan of care
(see Section 2.9.6.2.5)

      If the CONTRACTOR’s performance for the reporting period for any one of
the timeframe measures is less than one hundred percent (100%), the CONTRACTOR
shall provide an exceptions report for that measure. The report shall identify
the number and percent of members for whom the CONTRACTOR did not meet the
specified timeframe and provide detail information regarding each instance in
which the CONTRACTOR did not meet the applicable timeframe. The detail
information shall include but not be limited to for each member: the date the
applicable activity should have occurred, the actual date that the applicable
activity occurred (if it occurred within the reporting period), the date that
the applicable activity will occur (if it did not occur within the reporting
period), and why the CONTRACTOR exceeded the timeframe.         Each quarterly
report shall also include a cumulative report that includes: (1) a follow-up
exceptions report that provides updated information on the exceptions reported
in the previous report that identifies any members for whom the CONTRACTOR did
not remediate on the date specified in the previous exceptions report; (2) for
each month in the previous twelve (12) months, for each timeframe measure, the
CONTRACTOR’s performance; and (3) over the previous months on a rolling twelve
(12) month basis, for each timeframe measure, the minimum, maximum, median, and
average amount of time that it took the CONTRACTOR to complete the applicable
activity, which shall include instances where the activity was completed after
the specified timeframe, as compared to the timeframe specified in this
Agreement for that measure. The report shall include a graphical representation
of current and cumulative information.         If the CONTRACTOR’s failure to
meet the timeframes is systemic, as determined by the CONTRACTOR or TENNCARE,
the CONTRACTOR shall submit a performance improvement plan that includes an
analysis of the reasons for noncompliance, actions taken/to be taken by the
CONTRACTOR to ensure compliance, the timeframes for these actions, who is
responsible for the actions, and any related quality improvement activities,
including timeframes.     2.30.6.4   The CONTRACTOR shall submit a quarterly
CHOICES Intake, Enrollment, and Service Initiation Report regarding the
CONTRACTOR’s CHOICES intake process for current members who may be eligible for
CHOICES. The report shall include information on the CONTRACTOR’s performance,
by month, on various measures; an exceptions report (as applicable); a
cumulative report; and a performance improvement plan (as applicable).        
The performance measures for the first twelve (12) months after CHOICES
implementation shall include but not be limited to the following:

Page 273 of 374



--------------------------------------------------------------------------------



 



  (1)   Number of members identified as potentially eligible for CHOICES     (2)
  Of members due for a CHOICES intake visit, the number and percent for whom the
CONTRACTOR met/did not meet the specified timeframe for conducting a CHOICES
intake visit (see Section 2.9.6.3)     (3)   Of the members identified for whom
the CONTRACTOR conducted a telephone screening process, the number and percent
who:

  (a)   Met the screening criteria     (b)   Did not meet the screening
criteria, by reason     (c)   Did not meet the screening criteria and submitted
a written request to proceed with CHOICES intake     (d)   Did not meet the
screening criteria, submitted a written request to proceed with CHOICES intake,
and were enrolled in CHOICES (or put on the waiting list if not enrolled in
Group 2 as a CEA)

  (4)   Of the members identified, the number and percent who were enrolled in
CHOICES or put on the waiting list, overall and by CHOICES Group     (5)   Of
members for whom the CONTRACTOR conducted CHOICES intake and due for initiation
of services, the number and percent for whom the CONTRACTOR met/did not meet the
specified timeframe for initiating nursing facility or ongoing HCBS, as
applicable (see Section 2.9.6.3.17)     Starting the thirteenth month after
CHOICES implementation, the performance shall include but not be limited to the
following:     (1)   Number of members identified as potentially eligible for
CHOICES in each month, the number and percent identified through:

  (a)   Referrals by referral source, including each designee agency     (b)  
Notice of hospital admission     (c)   Data review (not referral or hospital
admission)

  (2)   Of members identified as potentially eligible for CHOICES in each month,
the number and percent for whom the CONTRACTOR conducted a telephone screening
in the reporting quarter, overall and by:

  (a)   Members referred     (b)   Members identified by data review (not
referral or hospital admission)

  (3)   Of members identified through referral due for a CHOICES intake visit,
the number and percent for whom the CONTRACTOR met/did not meet the specified
timeframe for conducting a CHOICES intake visit (see Section 2.9.6.3.10)     (4)
  Of members identified by data review (not referral or hospital admission) due
for a CHOICES intake visit, the number and percent for whom the CONTRACTOR
met/did not meet the specified timeframe for conducting a CHOICES intake visit
(see Section 2.9.6.3.11)

Page 274 of 374



--------------------------------------------------------------------------------



 



  (5)   Of members for whom the CONTRACTOR conducted a telephone screening
process, the number and percent, overall and by type of identification
(referral, hospital admission, or data analysis), who:

  (a)   Met the screening criteria     (b)   Did not meet the screening
criteria, by reason     (c)   Did not meet the screening criteria and submitted
a written request to proceed with CHOICES intake     (d)   Did not meet the
screening criteria, submitted a written request to proceed with CHOICES intake,
and were enrolled in CHOICES (or put on a waiting list)

  (6)   Of the members who submitted a written request to proceed with CHOICES
intake and due for a CHOICES intake visit, the number and percent for whom the
CONTRACTOR met/did not meet the specified timeframe for conducting a CHOICES
intake visit (see Section 2.9.6.3.7)     (7)   Of members identified by
referral, the number and percent who were enrolled in CHOICES or put on a
waiting list, overall and by CHOICES Group and by referral source     (8)   Of
members identified through notice of hospital admission, the number and percent
who were enrolled in CHOICES or put on a waiting list, overall and by CHOICES
Group     (9)   Of members identified by data review (not referral or hospital
admission), the number and percent who were enrolled in CHOICES or put on a
waiting list, overall and by CHOICES Group     (10)   Of members in Group 1 for
whom the CONTRACTOR conducted CHOICES intake and were due for initiation of
services, the number and percent for whom, the CONTRACTOR met/did not meet the
specified timeframe for initiating nursing facility services (see
Section 2.9.6.3.17)     (11)   Of CHOICES members in Group 2 or 3 for whom the
CONTRACTOR conducted CHOICES intake and were due for initiation of services, the
number and percent for whom, overall and by service, the CONTRACTOR met/did not
meet the specified timeframe for initiating ongoing HCBS identified in the
member’s plan of care (see Section 2.9.6.3.17)     (12)   Of CHOICES members in
Group 2 or 3 for whom the CONTRACTOR conducted CHOICES intake and were due for
initiation of services, the number and percent for whom, overall and by service,
the CONTRACTOR met/did not meet the specified timeframe for initiating one-time
HCBS (as defined in Section 1) identified in the member’s plan of care (see
Section 2.9.6.3.17)

      If the CONTRACTOR’s performance for any one of the timeframe measures is
less than one hundred percent (100%), the CONTRACTOR shall provide an exceptions
report for that measure. The report shall identify the number and percent of
members for whom the CONTRACTOR did not meet the specified timeframe and provide
detail information regarding each instance in which the CONTRACTOR did not meet

Page 275 of 374



--------------------------------------------------------------------------------



 



      the applicable timeframe. The detail information shall include but not be
limited to for each member: the date the applicable activity should have
occurred, the actual date that the applicable activity occurred (if it occurred
within the reporting period), the date that the applicable activity will occur
(if it did not occur within the reporting period), and why the CONTRACTOR
exceeded the timeframe.

      Each quarterly report shall also include a cumulative report that
includes: (1) a follow-up exceptions report that provides updated information on
the exceptions reported in the previous report that identifies any members for
whom the CONTRACTOR did not remediate on the date specified in the previous
exceptions report; (2) for each month in the previous twelve (12) months, for
each timeframe measure, the CONTRACTOR’s performance; (3) over the previous
months on a rolling twelve (12) month basis, for each timeframe measure, the
minimum, maximum, median, and average amount of time that it took the CONTRACTOR
to complete the applicable activity, which shall include instances where the
activity was completed after the specified timeframe, as compared to the
timeframe specified in this Agreement for that measure; and (4) for any
non-timeframe measures, the information by and across previous months on a
rolling twelve (12) month basis. The report shall include a graphical
representation of current and cumulative information.         If the
CONTRACTOR’s failure to meet the timeframes is systemic, as determined by the
CONTRACTOR or TENNCARE, the CONTRACTOR shall submit a performance improvement
plan that includes an analysis of the reasons for noncompliance, actions
taken/to be taken by the CONTRACTOR to ensure compliance, the timeframes for
these actions, who is responsible for the actions, and any related quality
improvement activities, including timeframes.     2.30.6.5   The CONTRACTOR
shall submit a quarterly Ongoing Assessment and Care Planning and Service
Initiation Report that provides information regarding ongoing assessment and
care planning and service initiation timeframes. The report shall include
information on the CONTRACTOR’s performance, by month, on various measures; an
exceptions report (as applicable); a cumulative report; and a performance
improvement plan (as applicable).         The performance measures for the first
twelve (12) months after CHOICES implementation shall include but not be limited
to the following:

  (1)   Of CHOICES members due for an annual level of care assessment, the
number and percent for whom the CONTRACTOR conducted/did not conduct an annual
level of care assessment, overall and by CHOICES Group     (2)   Of CHOICES
members in Group 2 due for an annual needs assessment, the number and percent
for whom the CONTRACTOR conducted/did not conduct an annual needs reassessment
and an annual plan of care update     Starting the thirteenth month following
CHOICES implementation, the performance shall include but not be limited to the
following:     (1)   Of CHOICES Group 2 and 3 members due for inclusion of the
additional elements in their plan of care, the number and percent for whom the

Page 276 of 374



--------------------------------------------------------------------------------



 



      CONTRACTOR met/did not meet the specified timeframe for including
additional elements in the member’s plan of care (see Section 2.9.6.6.2.5)

  (2)   Of CHOICES members due for an annual level of care assessment, the
number and percent for whom the CONTRACTOR conducted/did not conduct an annual
level of care assessment, overall and by CHOICES Group     (3)   Of CHOICES
Group 1 members, the number and percent with a supplemental plan of care     (4)
  Of CHOICES members in Group 2 and 3 due for an annual needs assessment, the
number and percent for whom the CONTRACTOR conducted/did not conduct an annual
needs reassessment and an annual plan of care update, overall and by CHOICES
Group     (5)   Of CHOICES members in Groups 2 and 3 whose plan of care was
updated and due and were due for initiation of services, the number and percent
for whom, overall and by service, the CONTRACTOR met the specified timeframe for
initiating ongoing HCBS in the updated of plan of care (see Section 2.9.6.6.2.8)
    (6)   Of CHOICES members in Groups 2 and 3 whose plan of care was updated
and due and were due for initiation of services, the number and percent for
whom, overall and by service, the CONTRACTOR met the specified timeframe for
initiating one-time HCBS (as defined in Section 1) in the updated of plan of
care (see Section 2.9.6.6.2.8)

      If the CONTRACTOR’s performance for the reporting period for any one of
the timeframe measures is less than one hundred percent (100%), the CONTRACTOR
shall provide an exceptions report for that measure. The report shall identify
the number and percent of members for whom the CONTRACTOR did not meet the
specified timeframe and provide detail information regarding each instance in
which the CONTRACTOR did not meet the applicable timeframe. The detail
information shall include but not be limited to for each member: the date the
applicable activity should have occurred, the actual date that the applicable
activity occurred (if it occurred within the reporting period), the date that
the applicable activity will occur (if it did not occur within the reporting
period), and why the CONTRACTOR exceeded the timeframe.         Each quarterly
report shall also include a cumulative report that includes: (1) a follow-up
exceptions report that provides updated information on the exceptions reported
in the previous report that identifies any members for whom the CONTRACTOR did
not remediate on the date specified in the previous exceptions report; (2) for
each month in the previous twelve (12) months, for each timeframe measure, the
CONTRACTOR’s performance; (3) over the previous months on a rolling twelve
(12) month basis, for each timeframe measure, the minimum, maximum, median, and
average amount of time that it took the CONTRACTOR to complete the applicable
activity, which shall include instances where the activity was completed after
the specified timeframe, as compared to the timeframe specified in this
Agreement for that measure; and (4) for any non-timeframe measures, the

Page 277 of 374



--------------------------------------------------------------------------------



 



      information by and across previous months on a rolling twelve (12) month
basis. The report shall include a graphical representation of current and
cumulative information.

      The CONTRACTOR shall submit its first report following the second calendar
quarter after CHOICES implementation, and that report shall include information
for the period from CHOICES implementation through the second calendar quarter
after CHOICES implementation.         If the CONTRACTOR’s failure to meet the
timeframes is systemic, as determined by the CONTRACTOR or TENNCARE, the
CONTRACTOR shall submit a performance improvement plan that includes an analysis
of the reasons for noncompliance, actions taken/to be taken by the CONTRACTOR to
ensure compliance, the timeframes for these actions, who is responsible for the
actions, and any related quality improvement activities, including timeframes.  
  2.30.6.6   The CONTRACTOR shall submit a quarterly Post-Enrollment Care
Coordinator Contact Report that provides information on care coordinator
contacts with CHOICES members occurring after the member’s enrollment in
CHOICES. The report shall include information on the CONTRACTOR’s performance,
by month, on various measures; an exceptions report (as applicable); a
cumulative report; and a performance improvement plan (as applicable).        
The performance measures for the first twelve (12) months after CHOICES
implementation shall include but not be limited to the following:

  (1)   Of members in Group 1 due for a face-to-face visit in the month, the
number and percent for whom the care coordinator did/did not conduct a
face-to-face visit     (2)   Of members in Group 2 due for a face-to-face
contact in the month, the number and percent for whom the care coordinator
did/did not conduct a face-to-face visit     Starting the thirteenth month
following CHOICES implementation, in addition to the performance measures for
the first twelve (12) months, the performance measures shall include but not be
limited to the following:     (1)   Of new members in Group 2 and 3 due for
contact after initiation of HCBS, the number and percent for whom, the
CONTRACTOR met/did not meet the specified timeframe for contacting the member
after initiation of HCBS (see Section 2.9.6.9.4.3.4)     (2)   Of members in
Group 2 and 3 admitted to a nursing facility where the admission was not
authorized by the CONTRACTOR and due for a face-to- face visit, the number and
percent for whom the CONTRACTOR met/did not meet the specified timeframe for
contacting the member after notice of admission (see Section 2.9.6.9.4.3.2)    
(3)   Of members in Group 2, the number and percent the care coordinator did/did
not contact, overall and by type of contact (phone or face-to-face)



Page 278 of 374



--------------------------------------------------------------------------------



 



  (4)   Of members in Group 3 due for a contact in the month, the number and
percent the care coordinator did/did not contact, overall and by type of contact
    (5)   Of members in Group 3 due for a face-to-face contact in the month, the
number and percent the care coordinator did/did not conduct a face-to-face visit
    (6)   For members in Groups 2 and 3 due for a contact after initiation of
HCBS in an updated plan of care, the number and percent for whom, the CONTRACTOR
met/did not meet the specified timeframe for contacting the member after
initiating HCBS in the updated plan of care (see Section 2.9.6.4.3.5)

      If the CONTRACTOR’s performance for any one of these measures is less than
one hundred percent (100%), the CONTRACTOR shall provide an exceptions report
for that measure. The report shall identify the number and percent of members
for whom the CONTRACTOR did not meet the specified timeframe and provide detail
information regarding each instance in which the CONTRACTOR did not meet the
applicable timeframe. The detail information shall include but not be limited to
for each member: the date the applicable activity should have occurred, the
actual date that the applicable activity occurred (if it occurred within the
reporting period), the date that the applicable activity will occur (if it did
not occur within the reporting period), and why the CONTRACTOR exceeded the
timeframe.         Each quarterly report shall also include a cumulative report
that includes: (1) a follow-up exceptions report that provides updated
information on the exceptions reported in the previous report that identifies
any members for whom the CONTRACTOR did not remediate on the date specified in
the previous exceptions report; (2) for each month in the previous twelve
(12) months, for each timeframe measure, the CONTRACTOR’s performance; (3) over
the previous months on a rolling twelve (12) month basis, for each timeframe
measure, the minimum, maximum, median, and average amount of time that it took
the CONTRACTOR to complete the applicable activity, which shall include
instances where the activity was completed after the specified timeframe, as
compared to the timeframe specified in this Agreement for that measure; and
(4) for any non-timeframe measures, the information by and across previous
months on a rolling twelve (12) month basis. The report shall include a
graphical representation of current and cumulative information.         If the
CONTRACTOR’s failure to meet the timeframes is systemic, as determined by the
CONTRACTOR or TENNCARE, the CONTRACTOR shall submit a performance improvement
plan that includes an analysis of the reasons for noncompliance, actions
taken/to be taken by the CONTRACTOR to ensure compliance, the timeframes for
these actions, who is responsible for the actions, and any related quality
improvement activities, including timeframes.     2.30.6.7   The CONTRACTOR
shall submit a semi-annual Nursing Facility Diversion Report regarding CHOICES
members who have been diverted from a nursing facility to the community. The
report shall describe the CONTRACTOR’s nursing facility diversion activities by
each of the groups identified in Section 2.9.6.7, the CONTRACTOR’s success in
identifying and diverting members and maintaining

Page 279 of 374



--------------------------------------------------------------------------------



 



      members in the community and lessons learned, including factors affecting
the CONTRACTOR’s ability to divert members, identified issues, strategies to
address identified issues, and opportunities for systemic improvements in the
CONTRACTOR’s nursing facility diversion process.

  2.30.6.8   The CONTRACTOR shall submit a quarterly Nursing Facility to
Community Transition Report regarding CHOICES members who have been identified
as potentially eligible for transition from a nursing facility setting to the
community. The report shall include information, by month, on various
performance measures; as applicable, an exceptions report, a follow-up
exceptions report, and a performance improvement plan; and a cumulative report.
        The performance measures for the first twelve (12) months after CHOICES
implementation shall include but not be limited to the following:

  (1)   Number of CHOICES members in Group 1 identified as potential candidates
for transition     (2)   Number of Group 1 members identified as candidates for
transition     (3)   Number of transition assessments conducted     (4)   Number
of members identified as candidates for transition who were transitioned/not
transitioned to the community within ninety (90) days     (5)   Of members who
transitioned to the community, the number and percent of members who
transitioned to:

  (a)   A community-based residential alternative facility (by type)     (b)   A
residential setting where the member will be living independently     (c)   A
residential setting other than (a) or (b) (i.e., where the member will be living
with a relative or other caregiver)

  (6)   Of CHOICES members who transitioned to live independently in the
community or whose on-site visit during transition planning indicated an
elevated risk and were due for the applicable contact, the number and percent
for whom:

  (a)   The CONTRACTOR met/did not meet the timeframe for contact within
twenty-four (24) hours after transition     (b)   The CONTRACTOR met/did not
meet the timeframe for contact within the first month of transition     (c)  
The CONTRACTOR met/did not meet the timeframe for contact in the second month of
transition     (d)   The CONTRACTOR met/did not meet the timeframe for contact
in the third month of transition

  (7)   Of CHOICES members who transitioned to a community-based residential
alternative setting or to live with a relative or other caregiver and were due
for the applicable contact, the number and percent for whom:

  (a)   The CONTRACTOR met/did not meet the timeframe for contact within
twenty-four (24) hours after transition

Page 280 of 374



--------------------------------------------------------------------------------



 



  (b)   The CONTRACTOR met/did not meet the timeframe for contact within the
first seven days of transition     (c)   The CONTRACTOR met/did not meet the
timeframe for contact within the first month of transition     (d)   The
CONTRACTOR met/did not meet the timeframe for contact in the second month of
transition     (e)   The CONTRACTOR met/did not meet the timeframe for contact
in the third month of transition

  (8)   Number of members transitioned to the community who were re-admitted to
a nursing facility in ninety (90) days or less     (9)   Number of members
transitioned to the community who were re-admitted to a nursing facility in
greater than ninety (90) days

      Starting the thirteenth month following CHOICES implementation, in
addition to performance measures (5) through (7) identified above for the first
twelve months, the performance measures shall include but not be limited to the
following:

  (1)   Number of CHOICES members in Group 1 identified as potential candidates
for transition in the month, overall and the:

  (a)   Number and percent of potential candidates who were referred to the
CONTRACTOR     (b)   Number and percent of potential candidates who were
identified from the MDS     (c)   Number and percent of potential candidates
whom the CONTRACTOR identified through the care coordination process     (d)  
Number and percent of potential candidates whom the CONTRACTOR identified other
than through referral, MDS, or the care coordination process (and an explanation
of how these members were identified)

  (2)   Of members identified by the CONTRACTOR as potential candidates for
transition, overall and by source of identification:

  (a)   Of those who had an initial visit, the number and percent who indicated
that they wanted/did not want to pursue transition     (b)   Of those for whom
the CONTRACTOR conducted a transition assessment, the number and percent whom
the CONTRACTOR determined were/were not candidates for transition, overall and
by reason     (c)   Number and percent who (i) were transitioned to the
community or (ii) are still in the transitioning process

  (3)   Of CHOICES members transitioned from a nursing facility who were
subsequently re-admitted to a nursing facility, the number and percent, overall
and by Group, who remained in the community before nursing facility admission
for:

  (a)   <30 days     (b)   30-89 days     (c)   90-179 days     (d)   180 or
more days

  (4)   The fourth quarter report shall include:

Page 281 of 374



--------------------------------------------------------------------------------



 



  (a)   Of members transitioned from a nursing facility, the number and percent
who received a transition allowance     (b)   The minimum, maximum, median, and
average transition allowance amount per member     (c)   The minimum, maximum,
median, and average transition allowance amount per transition item     (d)  
The frequency with which a transition allowance is authorized per item

      If the CONTRACTOR’s performance for any one of the timeframe measures is
less than one hundred percent (100%), the CONTRACTOR shall provide an exceptions
report for that measure. The report shall identify the number and percent of
members for whom the CONTRACTOR did not meet the specified timeframe and provide
detail information regarding each instance in which the CONTRACTOR did not meet
the applicable timeframe. The detail information shall include but not be
limited to for each member: the date the applicable activity should have
occurred, the actual date that the applicable activity occurred (if it occurred
within the reporting period), the date that the applicable activity will occur
(if it did not occur within the reporting period), and why the CONTRACTOR
exceeded the timeframe.         Each quarterly report shall also include a
cumulative report that includes: (1) a follow-up exceptions report that provides
updated information on the exceptions reported in the previous report that
identifies any members for whom the CONTRACTOR did not remediate on the date
specified in the previous exceptions report; (2) for each month in the previous
twelve (12) months, for each timeframe measure, the CONTRACTOR’s performance;
(3) over the previous months on a rolling twelve (12) month basis, for each
timeframe measure, the minimum, maximum, median, and average amount of time that
it took the CONTRACTOR to complete the applicable activity, which shall include
instances where the activity was completed after the specified timeframe, as
compared to the timeframe specified in this Agreement for that measure; and
(4) for any non-timeframe measures, the information by and across previous
months on a rolling twelve (12) month basis. The report shall include a
graphical representation of current and cumulative information.         The
CONTRACTOR shall submit its first report following the second calendar quarter
after CHOICES implementation, and that report shall include information for the
period from CHOICES implementation through the second calendar quarter after
CHOICES implementation.         Each year, with the fourth quarter report, the
CONTRACTOR shall submit a narrative that describes the CONTRACTOR’s nursing
facility transition activities and the CONTRACTOR’s success in identifying and
transitioning members and maintaining members in the community and lessons
learned, including factors affecting the CONTRACTOR’s ability to transition
members, identified issues, strategies to address identified issues, and
opportunities for systemic improvements in the CONTRACTOR’s nursing facility
transition process.         If the CONTRACTOR’s failure to meet the timeframes
is systemic, as determined by the CONTRACTOR or TENNCARE, the CONTRACTOR shall
submit a performance improvement plan that includes an analysis of the reasons
for noncompliance, actions taken/to be taken by the CONTRACTOR to ensure
compliance,

Page 282 of 374



--------------------------------------------------------------------------------



 



      the timeframes for these actions, who is responsible for the actions, and
any related quality improvement activities, including timeframes.

  2.30.6.9   The CONTRACTOR shall submit a monthly HCBS Missed Visits Report for
CHOICES members regarding the following HCBS services: personal care, attendant
care, homemaker services, and home-delivered meals. The report shall include
current and cumulative information on various performance measures, a summary
report, and, as applicable, a performance improvement plan.         The
performance measures shall include but not be limited to the following:

  (1)   The number and percent of members in Groups 2 and 3, by Group, who had:

  (a)   A late visit (for any reason)     (b)   A missed visit by type of reason
(member initiated, provider initiated, or severe inclement weather)

  (2)   The number and percent of visits, overall, by service, and by type of
provider (agency or worker), that were:

  (a)   Late, by type of reason     (b)   Missed, by type of reason

  (3)   The minimum, maximum, median, and average number and percent of visits
by member that were late for a provider initiated reason, overall and by:

  (a)   Service type     (b)   Type of provider (agency or worker)

  (4)   The minimum, maximum, median, and average number and percent of visits
by member that were missed for a provider initiated reason, overall and by:

  (a)   Service type     (b)   Type of provider (agency or worker)

  (5)   Of members in Groups 2 and 3 (by Group), the number and percent who had:

  (a)   One missed visit that was provider initiated     (b)   Two missed visits
that were provider initiated     (c)   Etc.

  (6)   Of all agency HCBS providers, the number and percent with:

  (a)   5% of visits missed (provider initiated)     (b)   10% of visits missed
(provider initiated)     (c)   Etc.

  (7)   Of consumer-directed workers, the number and percent with:

  (a)   5% of visits missed (provider initiated)     (b)   10% of visits missed
(provider initiated)     (c)   Etc.

  (8)   Number and percent of missed visits that were remediated before the next
scheduled visit, overall and by service

Page 283 of 374



--------------------------------------------------------------------------------



 



      The CONTRACTOR shall provide information on each of these measures by and
across previous months on a twelve (12) month rolling basis and shall include a
graphical representation of current and cumulative information.         The
summary report shall analyze the reasons for late and missed visits and identify
strategies to reduce late and minimize missed visits that are not member
initiated going forward, including provider interventions.         If the
CONTRACTOR’s number of late and/or missed visits indicates a systemic failure,
as determined by the CONTRACTOR or TENNCARE, the CONTRACTOR shall submit a
performance improvement plan that includes an analysis of the reasons for missed
visits, actions taken/to be taken by the CONTRACTOR to ensure compliance, the
timeframes for these actions, who is responsible for the actions, and any
related quality improvement activities, including timeframes.     2.30.6.10  
The CONTRACTOR shall submit a semi-annual Care Coordinator Staffing Report. The
report shall include current information, by month, as well as cumulative
information on key performance measures and, as applicable, a performance
improvement plan.         The performance measures shall include but not be
limited to the following:

  (1)   Care coordinator turnover rate (number of care coordinators separating
during the time period divided by the number of care coordinators)     (2)  
Minimum, maximum, median, and average months of employment (or contract service)
for care coordinators     (3)   The care coordinator to CHOICES member ratio
overall, for Group 1, and for members receiving HCBS (Groups 2 and 3)

  2.30.6.11   The CONTRACTOR shall submit an annual Care Coordination Quality
Assurance Plan that describes the monitoring activities that will be conducted
by the CONTRACTOR specific to care coordination (including those specified in
Section 2.9.6.12) and shall submit a quarterly Care Coordination Quality
Assurance Plan Report that summarizes the CONTRACTOR’s monitoring activities and
identifies findings, remediation activities, opportunities for systemic
improvement, proposed QI activities, and the timeframe for remediation and QI
activities. The CONTRACTOR shall submit its first quarterly report at the end of
the second calendar quarter after CHOICES implementation, and that report shall
include information for the period from CHOICES implementation through the
second calendar quarter.     2.30.6.12   The CONTRACTOR shall submit a quarterly
Consumer Direction of HCBS Report. The report shall include current information,
by month, as well as cumulative information on various measures.         The
performance measures for the first twelve (12) months after CHOICES
implementation shall include but not be limited to the following:

Page 284 of 374



--------------------------------------------------------------------------------



 



  (1)   Number and percent of CHOICES members using consumer direction of HCBS
overall and by eligible service     (2)   Number and percent of CHOICES members
using consumer direction who have a representative to direct services on their
behalf     (3)   Number and percent of CHOICES members who withdrew from
consumer direction for all HCBS, overall and by reason     (4)   Minimum,
maximum, median, and average timeframe from the date of member’s written
confirmation of his/her decision to participate in consumer direction of HCBS
and the date consumer-directed HCBS were initiated     Starting the thirteenth
month after CHOICES implementation, the performance measures shall include but
not be limited to the performance measures from the first twelve (12) month as
well as the following performance measure:     (1)   Minimum, maximum, median,
and average timeframe from the date of member’s written confirmation of his/her
decision to participate in consumer direction of HCBS and the date of the
CONTRACTOR’s referral to the FEA

      The CONTRACTOR shall provide information on each of these measures by and
across previous months on a rolling twelve (12) month basis. The report shall
include a graphical representation of current and cumulative information.      
  The CONTRACTOR shall submit its first report following the second calendar
quarter after CHOICES implementation, and that report shall include information
for the period from CHOICES implementation through the second calendar quarter.
    2.30.6.13   As necessary, the CONTRACTOR shall submit a listing of members
identified as potential pharmacy lock-in candidates (see Section 2.9.10.3.2).  
  2.30.6.14   The CONTRACTOR shall submit a quarterly Pharmacy Services Report
that includes a list of the providers and information on the interventions the
CONTRACTOR has taken with the providers who appear to be operating outside
industry or peer norms as defined by TENNCARE, have been identified as
noncompliant as it relates to adherence to the PDL and/or generic prescribing
patterns and/or are failing to follow required prior authorization processes and
procedures the steps the CONTRACTOR has taken to personally contact each one as
well as the outcome of these personal contacts.     2.30.6.15   The CONTRACTOR
shall submit a Pharmacy Services Report, On Request when TENNCARE requires
assistance in identifying and working with providers for any reason. These
reports shall provide information on the activities the CONTRACTOR undertook to
comply with TENNCARE’s request for assistance, outcomes (if applicable) and
shall be submitted in the format and within the time frame prescribed by
TENNCARE.



Page 285 of 374



--------------------------------------------------------------------------------



 



2.30.7 Provider Network Reports

  2.30.7.1   The CONTRACTOR shall submit a monthly Provider Enrollment File that
includes information on all providers of TennCare health services, including
physical, behavioral health, and long-term care providers (see Section 2.11).
This includes but is not limited to, PCPs, physician specialists, hospitals,
home health agencies, CMHAs, nursing facilities, HCBS providers, and emergency
and non-emergency transportation providers. For HCBS providers, the Provider
Enrollment File shall identify the type(s) of HCBS the provider is contracted to
provide and the specific counties in which the provider is contracted to deliver
HCBS, by service type. The report shall include contract providers as well as
all non-contract providers with whom the CONTRACTOR has a relationship. The
report shall be sorted by provider type. The CONTRACTOR shall submit this report
during readiness review, by the 5th of each month, and upon TENNCARE request.
Each monthly Provider Enrollment File shall include information on all providers
of covered services and shall provide a complete replacement for any previous
Provider Enrollment File submission. Any changes in a provider’s contract status
from the previous submission shall be indicated in the file generated in the
month the change became effective and shall be submitted in the next monthly
file.     2.30.7.2   The CONTRACTOR shall submit an annual Provider Compliance
with Access Requirements Report that summarizes the CONTRACTOR’s monitoring
activities, findings, and opportunities for improvement regarding provider
compliance with applicable access standards. (See Section 2.11.1.10.)    
2.30.7.3   The CONTRACTOR shall submit a quarterly PCP Assignment Report that
provides the following information for non-dual members: Provider Name, Provider
Medicaid I.D. Number, NPI Number, Number of Enrollees assigned by Enrollee Age
Category. The enrollee age categories shall be consistent with the following:
Age Under 1, Age 1-13, Age 14-20, Age 21-44, Age 45-4, Age 65 +. This report
shall be submitted using the format provided in Attachment IX, Exhibit F. (See
Section 2.11.2.)     2.30.7.4   The CONTRACTOR shall submit an annual Report of
Essential Hospital Services by September 1 of each year. The CONTRACTOR shall
use the format in Attachment IX, Exhibit G.     2.30.7.5   The CONTRACTOR shall
submit a quarterly Behavioral Health Initial Appointment Timeliness Report that
shall include the average time between the intake assessment appointment and the
member’s next scheduled appointment or admission. The report shall provide this
information by type of service and shall include an analysis of the findings and
any actions or follow-up planned as a result of the findings.     2.30.7.6   The
CONTRACTOR shall submit an annual Long-Term Care Provider Network Development
Plan that includes all of the elements specified in Section 2.11.6.6 of this
Agreement.     2.30.7.7   The CONTRACTOR shall submit a quarterly Long-Term Care
Provider Capacity Performance Report that provides information on the
CONTRACTOR’s performance with respect to the performance standards and
benchmarks established by TENNCARE pursuant to Section 2.11.6.5.



Page 286 of 374



--------------------------------------------------------------------------------



 



  2.30.7.8   The CONTRACTOR shall submit an annual Qualified Workforce
Strategies Report that includes, at a minimum, a brief description of each of
the CONTRACTOR’s strategies and associated activities, including partnerships in
implementing each strategy/activity; timeframes for implementing each
strategy/activity; and the status of each strategy/activity (see
Section 2.11.6.7).     2.30.7.9   The CONTRACTOR shall submit an annual FQHC
Report by January 1 of each year. The CONTRACTOR shall use the form provided in
Attachment IX, Exhibit H.     2.30.7.10   The CONTRACTOR shall submit a monthly
Institutions for Mental Diseases (IMD) Out-of-State Report on the use of IMDs
utilized outside of the State of Tennessee. The report shall be submitted by the
5th of each month for the previous month.

2.30.8 Provider Agreement Report

      The CONTRACTOR shall submit a monthly Single Case Agreements Report using
the format provided in Attachment IX, Exhibit I. (See Section 2.12.4.)

2.30.9 Provider Payment Reports

  2.30.9.1   The CONTRACTOR shall submit a quarterly Related Provider Payment
Report that lists all related providers and subcontractors to whom the
CONTRACTOR has made payments during the previous quarter and the payment
amounts. (See Section 2.13.18.)     2.30.9.2   The CONTRACTOR shall submit Check
Run Summaries on at least a monthly basis. The summaries should be submitted for
the relevant adjudication cycle(s) during the reporting period.     2.30.9.3  
The CONTRACTOR shall submit a Claims Data Extract that shall be due at least on
a monthly basis along with the Check Run Summaries and shall be submitted for
the relevant adjudication cycle(s) during the reporting period.     2.30.9.4  
The CONTRACTOR shall provide a Reconciliation Report for the total paid amounts
between the funds released for payment to providers and the FEA (for consumer-
directed workers), the supporting claims data extract, and the encounter data
submissions for the relevant adjudication cycle. The reconciliation should be
submitted within fourteen (14) days of the claims data extract

2.30.10 Utilization Management Reports

  2.30.10.1   The CONTRACTOR shall annually submit, by July 30th of each year, a
UM program description and an associated work plan and evaluation. These
documents must be prior approved by the CONTRACTOR’s oversight committee prior
to submission to TENNCARE. The annual evaluation shall include an analysis of
findings and actions taken.     2.30.10.2   The CONTRACTOR shall submit
quarterly Cost and Utilization Reports. These reports shall be in an Excel
spreadsheet format and submitted with a ninety (90) day lag and shall be due to
TENNCARE one hundred five (105) calendar days following

Page 287 of 374



--------------------------------------------------------------------------------



 



      the quarter for which the CONTRACTOR is reporting. These reports shall be
submitted on both a cumulative year basis and on a rolling twelve (12) month
basis.

  2.30.10.3   The CONTRACTOR shall provide quarterly Cost and Utilization
Summaries. These summaries shall report on services paid during the previous
quarter. The summaries shall include all data elements listed in Attachment IX,
Exhibit K.     2.30.10.4   The CONTRACTOR shall identify and report the number
of members who incurred non-nursing facility claims in excess of twenty-five
thousand dollars ($25,000) on a rolling quarterly basis (high-cost claimants).
The CONTRACTOR shall report the member’s age, sex, primary diagnosis, and amount
paid by claim type for each member. The name, and other identifying information
of the member shall be blinded in order to maintain confidentiality.    
2.30.10.5   The CONTRACTOR shall submit a monthly CHOICES Utilization Report
that identifies each CHOICES member who has not received any long-term care
services within thirty (30), sixty (60), or ninety (90) days; identifies the
reason why the member has not received long-term care services; and states
whether/when long-term care services will resume.     2.30.10.6   The CONTRACTOR
shall submit quarterly Prior Authorization Reports that include information, by
service and separately for adults and children, on the number of requests
received, number processed, number approved, number denied, and denial reason.  
  2.30.10.7   The CONTRACTOR shall submit a copy of the Referral Provider
Listing (see Section 2.14.3.5), a data file of the provider information used to
create the listing, and documentation from the CONTRACTOR’s mail room or outside
vendor indicating the quantity of the referral provider listings mailed to
providers, the date mailed, and to whom. The CONTRACTOR shall submit this
information at the same time it is sent to the providers as required in
Section 2.14.3.5.     2.30.10.8   The CONTRACTOR shall submit a semi-annual
Emergency Department Threshold Report to TENNCARE no later than February 28th
and August 31st each year identifying interventions initiated for members who
exceeded the defined threshold for ED usage.

2.30.11 Quality Management/Quality Improvement Reports

  2.30.11.1   The CONTRACTOR shall annually submit, by July 30, an approved (by
the CONTRACTOR’s QM/QI Committee) QM/QI Program Description, Associated Work
Plan, and Annual Evaluation.     2.30.11.2   The CONTRACTOR shall submit an
annual Report on Performance Improvement Projects that includes the information
specified in Section 2.15.3. The report shall be submitted annually on July 30.
    2.30.11.3   The CONTRACTOR shall submit its NCQA Accreditation Report (the
final bound copy from NCQA) immediately upon receipt, but not to exceed ten
(10) calendar days from notification by NCQA.



Page 288 of 374



--------------------------------------------------------------------------------



 



  2.30.11.4   The CONTRACTOR shall submit its annual reevaluation of
accreditation status based on HEDIS scores immediately upon receipt, but not to
exceed ten (10) calendar days from notification by NCQA.     2.30.11.5   The
CONTRACTOR shall submit an annual Report of Audited CAHPS Results and Audited
HEDIS Results by June 15 of each year (see Sections 2.15.6 and 2.15.7). This
shall include the results for the CAHPS survey for CHOICES members, which shall
include the Medicare CAHPS questions specified by TENNCARE (see Section 2.15.6).
    2.30.11.6   The CONTRACTOR shall submit survey data files for the Health
Outcomes Survey (HOS) (see Section 2.15.7).     2.30.11.7   The CONTRACTOR shall
submit a quarterly Critical Incidents Report (see Section 2.15.8) that provides
current information, by month, as well as cumulative information regarding
specified measures and a summary report.         The performance measures shall
include but not be limited to the following:

  (1)   The number of critical incidents, overall and by:

  (a)   Type     (b)   CHOICES Group     (c)   Setting     (d)   Type of
provider (agency or worker)     (e)   Provider

  (2)   Of all critical incidents, the percent that were reported to the
CONTRACTOR within the specified timeframes     (3)   The number of
investigations conducted by a provider agency, overall and by type of incident  
  (4)   The number of investigation reports reviewed by the CONTRACTOR, overall
and by type of incident     (5)   The number of incidents reported to APS/CPS  
  (6)   The number of investigations conducted by APS/CPS (to the extent this
information is available)     (7)   The number of investigations conducted by
the FEA     (8)   The number of investigations conducted by an entity other than
the provider, FEA, or APS/CPS, and the name of that entity

      The CONTRACTOR shall provide information on each of these measures by and
across previous quarters on a rolling twelve (12) month basis. The report shall
include a graphical representation of current and cumulative information.

Page 289 of 374



--------------------------------------------------------------------------------



 



      The summary report shall include identification of any trends and any
action steps to reduce the number of critical incidents and improve the critical
incident reporting and management process.

2.30.12 Customer Service Reports/Provider Service Reports

  2.30.12.1   Member Services/Provider Services/ED Phone Line Reports    
2.30.12.1.1   The CONTRACTOR shall submit a quarterly Member Services and
Provider Services Phone Line Report. The data in the report shall be recorded by
month and shall include the detailed rate calculations. The CONTRACTOR shall
submit the report in the format specified in Attachment IX, Exhibit M.    
2.30.12.1.2   The CONTRACTOR shall submit a quarterly 24/7 Nurse Triage Line
Report that lists the total calls received by the 24/7 nurse triage line,
including the number of calls from CHOICES members, including the ultimate
disposition of the call (e.g. education only, no referral for care; referred to
primary care provider for care, referred to emergency department for care,
transfers to a care coordinator (for CHOICES members). If the CONTRACTOR uses
the 24/7 nurse line to fulfill the requirements set forth in Section 2.18.4.7 of
this Agreement, such calls shall be separately delineated in the report in
accordance with the requirements described in Section 2.30.12.1.3 of this
Agreement.     2.30.12.1.3   The CONTRACTOR shall submit a quarterly ED
Assistance Tracking Report that provides the total number of calls received
pertaining to patients in EDs needing assistance in accessing care in an
alternative setting. Such report shall include the date and time of the call,
identifying information for the member, the name and location of the hospital,
the ultimate response to the call (e.g. appointment made with PCP) and the
elapsed time from ED visit until appointment in alternative setting. If the
CONTRACTOR uses the nurse triage line to provide appointment assistance to
non-emergency ED patients, the aforementioned information may be provided in
conjunction with the report discussed at Section 2.30.12.1.2.     2.30.12.2  
The CONTRACTOR shall report separately any member services or utilization
management phone lines operated by subcontractors.     2.30.12.3   The
CONTRACTOR shall submit a quarterly Translation/Interpretation Services Report.
The report shall list each request and include the name and member
identification number for each member to whom translation/interpretation service
was provided, the date of the request, the date provided, and the identification
of the translator/interpreter.     2.30.12.4   The CONTRACTOR shall submit an
annual Provider Satisfaction Survey Report that summarizes the provider survey
methods and findings and provides analysis of opportunities for improvement (see
Section 2.18.7.4).     2.30.12.5   The CONTRACTOR shall submit a quarterly
Provider Complaints Report that provides information on the number and type of
provider complaints received, either in writing or by phone, by type of
provider, and the disposition/resolution of those complaints. The data shall be
reported by month.



Page 290 of 374



--------------------------------------------------------------------------------



 



2.30.13 Member Complaints

      The CONTRACTOR shall submit a quarterly Member Complaints Report (see
Section 2.19.2) that includes current information, by month, as well as
cumulative information regarding specified measures, an exceptions report (as
needed), a cumulative report, a summary report, and a performance improvement
plan (as applicable).         The performance measures for the first twelve
(12) months after CHOICES implementation shall include but not be limited to the
following:

  (1)   The number of complaints received in the month, overall, by type, and by
CHOICES Group (if the member is a CHOICES member)     (2)   The number and
percent of complaints received in the month, overall and by CHOICES Group (if
applicable), that were/were not resolved within five (5) business days via a
call with the member (see Section 2.19.2)     (3)   Of complaints that were not
resolved within five (5) business days via a call with the member and for which
resolution is due, the number and percent of complaints for which the CONTRACTOR
met/did not meet the specified timeframe for resolution and notice of resolution
(see Section 2.19.2.5)     (4)   Of complaints that were not resolved within
five (5) business days via a call with the member, the minimum, maximum, median,
and average amount of time that the CONTRACTOR took to resolve complaints and
notify members of resolution

      Starting the thirteenth month after CHOICES implementation, the
performance measures shall include but not be limited to the performance
measures from the first twelve (12) month as well as the following performance
measure:

  (1)   Of complaints that were not resolved within five (5) business days via a
call with the member and for which acknowledgement is due, the number and
percent for which the CONTRACTOR met/did not meet the specified timeframe for
sending a notice of acknowledgement (see Section 2.19.2.5)

      If the CONTRACTOR’s performance for any one of the timeframe measures is
less than one hundred percent (100%), the CONTRACTOR shall provide an exceptions
report for that measure. The report shall identify the number and percent of
members for whom the CONTRACTOR did not meet the specified timeframe and provide
detail information regarding each instance in which the CONTRACTOR did not meet
the applicable timeframe. The detail information shall include but not be
limited to for each member: the date the applicable activity should have
occurred, the actual date that the applicable activity occurred (if it occurred
within the reporting period), the date that the applicable activity will occur
(if it did not occur within the reporting period), and why the CONTRACTOR
exceeded the timeframe.         Each quarterly report shall also include a
cumulative report that includes: (1) a follow-up exceptions report that provides
updated information on the exceptions reported in the previous report that
identifies any members for whom the CONTRACTOR did not remediate on the date
specified in the previous exceptions report; (2) for each month in the previous
twelve (12) months, for each timeframe measure, the CONTRACTOR’s performance;
(3) over the previous months, on a rolling twelve (12) month basis, for each
timeframe measure, the minimum,

Page 291 of 374



--------------------------------------------------------------------------------



 



      maximum, median, and average amount of time that it took the CONTRACTOR to
complete the applicable activity, which shall include instances where the
activity was completed after the specified timeframe, as compared to the
timeframe specified in this Agreement for that measure; and (4) for any
non-timeframe measures, the information by and across previous months on a
rolling twelve (12) month basis. The report shall include a graphical
representation of current and cumulative information.

      The summary report shall also include identification of any trends
regarding complaints (e.g., the type or number of complaints) and any action
steps to address these trends, including quality improvement activities.        
The CONTRACTOR shall submit its first report following the second calendar
quarter after CHOICES implementation, and that report shall include information
for the period from CHOICES implementation through the second calendar quarter
after CHOICES implementation.         If the CONTRACTOR’s failure to meet the
timeframes is systemic, as determined by the CONTRACTOR or TENNCARE, the
CONTRACTOR shall submit a performance improvement plan that includes an analysis
of the reasons for non-compliance, actions taken/to be taken by the CONTRACTOR
to ensure compliance, the timeframes for these actions, who is responsible for
the actions, and any related quality improvement activities, including
timeframes.

2.30.14 Fraud and Abuse Reports

  2.30.14.1   The CONTRACTOR shall submit an annual Fraud and Abuse Activities
Report. This report shall summarize the results of its fraud and abuse
compliance plan (see Section 2.20) and other fraud and abuse prevention,
detection, reporting, and investigation measures, and should cover results for
the fiscal year ending June 30. The report shall be submitted by September 30 of
each year in the format reviewed and approved by TENNCARE (as part of the
CONTRACTOR’s compliance plan).     2.30.14.2   The CONTRACTOR shall submit an
annual fraud and abuse compliance plan (see Section 2.20.3 of this Agreement).  
  2.30.14.3   On an annual basis the CONTRACTOR shall submit its policies for
employees, contractors, and agents that comply with Section 1902(a)(68) of the
Social Security Act. These policies shall be submitted by July 1 of each year.

2.30.15 Financial Management Reports

  2.30.15.1   Third Party Liability (TPL) Resources Reports     2.30.15.1.1  
The CONTRACTOR shall submit a monthly, quarterly and annual Recovery and Cost
Avoidance Report that includes any recoveries for third party resources as well
funds for which the CONTRACTOR does not pay a claim due to TPL coverage or
Medicare coverage. This CONTRACTOR shall calculate cost savings in categories
described by TENNCARE.     2.30.15.1.2   The CONTRACTOR shall submit an Other
Insurance Report that provides information on any members who have other
insurance, including long-term care insurance. This report shall be submitted in
a format and frequency described by TENNCARE.

Page 292 of 374



--------------------------------------------------------------------------------



 



  2.30.15.2   Patient Liability Reports         The CONTRACTOR shall submit a
quarterly CHOICES Patient Liability Report that provides, for any members for
whom the CONTRACTOR is aware that the full patient liability amount was not
collected by a nursing facility provider, the efforts taken by the
CONTRACTOR/nursing facility to collect any unpaid amounts, identified issues,
and strategies to address issues, both on an individual basis for those members
who have not paid their complete patient liability amount and systemically.    
2.30.15.3   Financial Reports to TENNCARE     2.30.15.3.1   The CONTRACTOR shall
submit a Medical Loss Ratio Report monthly with cumulative year to date
calculation. The CONTRACTOR shall report all medical expenses and complete the
supporting claims lag tables. This report shall be accompanied by a letter from
an actuary, who may be an employee of the CONTRACTOR, indicating that the
reports, including the estimate for incurred but not reported expenses, has been
reviewed for accuracy. The CONTRACTOR shall also file this report with its NAIC
filings due in March and September of each year using an accrual basis that
includes incurred but not reported amounts by calendar service period that have
been certified by an actuary. This report shall reconcile to NAIC filings
including the supplemental TennCare income statement. The CONTRACTOR shall also
reconcile the amount paid reported on the supporting claims lag tables to the
amount paid for the corresponding period as reported on the CONTRACTOR’s
encounter file submission as specified in Sections 2.30.16.3 and 2.23.4.    
2.30.15.3.2   The CONTRACTOR shall submit an annual Ownership and Financial
Disclosure Report to TENNCARE. This report shall include full and complete
information regarding ownership, financial transactions and persons as described
in Section 2.21.9 and shall be submitted March 1 of each calendar year and at
other times as required by TENNCARE.     2.30.15.3.3   The CONTRACTOR shall
submit its annual audit plan on March 1 of each year (see Section 2.30.48).    
2.30.15.4   TDCI Financial Reports     2.30.15.4.1   By no later than
December 31 of each year, the CONTRACTOR shall submit to TDCI an annual
Financial Plan and Projection of Operating Results Report. This submission shall
include the CONTRACTOR’s budget projecting revenues earned and expenses incurred
on a calendar year basis through the term of this Agreement. This budget shall
be prepared in accordance with the form prescribed by TDCI and shall include
narratives explaining the assumptions and calculations utilized in the
projections of operating results.     2.30.15.4.2   By no later than July 31 of
each year, the CONTRACTOR shall submit to TDCI a mid-year Comparison of Actual
Revenues and Expenses to Budgeted Amounts Report. If necessary, the CONTRACTOR
shall revise the calendar year budget based

Page 293 of 374



--------------------------------------------------------------------------------



 



      on its actual results of operations. Any revisions to the budget shall
include narratives explaining the assumptions and calculations utilized in
making the revisions.

  2.30.15.4.3   The CONTRACTOR shall submit to TDCI an Annual Financial Report
required to be filed by all licensed health maintenance organizations pursuant
to TCA 56-32-208. This report shall be on the form prescribed by the National
Association of Insurance Commissioners (NAIC) for health maintenance
organizations and shall be submitted to TDCI on or before March 1 of each
calendar year. It shall contain an income statement detailing the CONTRACTOR’s
fourth quarter and year-to-date revenues earned and expenses incurred as a
result of the CONTRACTOR’s participation in the TennCare program. The CONTRACTOR
in preparing this annual report shall comply with any and all rules and
regulations of TDCI related to the preparation and filing of this report. This
Annual Report shall also be accompanied by the Medical Loss Ratio report, where
applicable, completed on a calendar year basis. The CONTRACTOR shall submit a
reconciliation of the Medical Loss Ratio report to the annual NAIC filing using
an accrual basis that includes an actuarial certification of the claims payable
(reported and unreported).     2.30.15.4.4   The CONTRACTOR shall file with
TDCI, a Quarterly Financial Report. These reports shall be on the form
prescribed by the National Association of Insurance Commissioners for health
maintenance organizations and shall be submitted to TDCI on or before May 15
(covering first quarter of current year), August 15 (covering second quarter of
current year) and November 15 (covering third quarter of current year). Each
quarterly report shall also contain an income statement detailing the
CONTRACTOR’s quarterly and year-to-date revenues earned and expenses incurred as
a result of the CONTRACTOR’s participation in the TennCare program. The second
quarterly report (submitted on September 1) shall include the Medical Loss Ratio
report completed on an accrual basis that includes an actuarial certification of
the claims payable (reported and unreported) and, if any, other actuarial
liabilities reported. The actuarial certification shall be prepared in
accordance with National Association of Insurance Commissioners guidelines. The
CONTRACTOR shall also submit a reconciliation of the Medical Loss Ratio report
to the second quarterly NAIC report.     2.30.15.4.5   The CONTRACTOR shall
submit to TDCI annual Audited Financial Statements. Such audit shall be
performed in accordance with NAIC Annual Statement Instructions regarding the
annual audited financial statements. There are three (3) exceptions to the NAIC
statement instructions:     2.30.15.4.5.1   The CONTRACTOR shall submit the
audited financial statements covering the previous calendar year by May 1 of
each calendar year.     2.30.15.4.5.2   Any requests for extension of the May 1
submission date must be granted by the Office of the Comptroller of the Treasury
pursuant to the “Contract to Audit Accounts.”     2.30.15.4.5.3   The report
shall include an income statement addressing the TENNCARE operations of the
CONTRACTOR.



Page 294 of 374



--------------------------------------------------------------------------------



 



2.30.16 Claims Management Reports

  2.30.16.1   The CONTRACTOR shall submit a monthly Claims Payment Accuracy
Report. The report shall include the results of the internal audit of the random
sample of all “processed or paid” claims (described in Section 2.22.6) and shall
report on the number and percent of claims that are paid accurately. As provided
in Section 2.22.6.6, if the CONTRACTOR subcontracts for the provision of any
covered services, and the subcontractor is responsible for processing claims,
then the CONTRACTOR shall submit a claims payment accuracy percentage report for
the claims processed by the subcontractor. The report for each subcontractor
shall include the results of the internal audit conducted in compliance with
Section 2.22.6 and shall report on the number and percent of claims that are
paid accurately.     2.30.16.2   The CONTRACTOR shall submit a quarterly
Explanation of Benefits (EOB) Report. This report shall summarize the number of
EOBs sent by category, member complaints, and complaint resolution (including
referral to TBI/OIG). (See Section 2.22.8.)     2.30.16.3   The CONTRACTOR shall
submit a weekly Claims Activity Report. This report shall identify the number of
claims received, number of claims denied (by reason), number of claims paid, and
total amount paid by the categories of service specified by TENNCARE.    
2.30.16.4   The CONTRACTOR shall submit a quarterly HCBS Annual Benefit Limits
Report that provides information on CHOICES members in Group 2 or 3 who are
approaching or have met an annual benefit limit for HCBS. The report shall
provide current and cumulative information regarding specified measures,
including but not limited to the following:

  (1)   The number and percent of members in Group 2 who are within specified
percentages of an annual benefit limit, by service     (2)   The number and
percent of members in Group 2 who have met an annual benefit limit, by specified
timeframes, overall and by service     In addition, upon implementation of Group
3, the performance measures shall include but not be limited to the following:

  (1)   The number and percent of members in Group 3 who are within specified
percentages of an annual benefit limit, by service     (2)   The number and
percent of members in Group 3 who have met an annual benefit limit, overall and
by service     The report shall also include assurance to TENNCARE that the
CONTRACTOR (a) has notified each member who is approaching an annual HCBS
benefit limit that he/she is approaching the limit and (b) has sent a notice to
each member (pursuant to TennCare rules and regulations) who has requested
services in excess of a specified annual benefit limit and for whom the
CONTRACTOR will not provide services in excess of the limit as a CEA.

Page 295 of 374



--------------------------------------------------------------------------------



 



      The CONTRACTOR shall submit its first report following the third calendar
quarter after CHOICES implementation, and that report shall include information
from the date of CHOICES implementation through the third calendar quarter.    
2.30.16.5   The CONTRACTOR shall submit a quarterly Cost Neutrality Report that
provides information, by month, on members in CHOICES Group 2 who are
approaching or have met the cost neutrality cap for CHOICES members in Group 2.
The report shall provide current information, by month, as well as cumulative
information regarding specified measures.         The performance measures for
the first twelve (12) months after CHOICES implementation shall include but not
be limited to the following

  (1)   The number and percent of members in Group 2 who are within specified
percentages of the member’s cost neutrality cap, on a monthly and/or annual
basis     (2)   The number and percent of members in Group 2 who are projected
to exceed their cost neutrality cap, on a monthly and/or annual basis, by
specified timeframes     Starting the thirteenth month after CHOICES
implementation, the performance measures shall include but not be limited to the
performance measures from the first twelve (12) month as well as the following
performance measure:     (1)   Of the members in Group 2 who were projected to
exceed their cost neutrality cap, the number and percent whose plan of care was
revised to remain within the cap     (2)   The number of members in Group 2 for
whom the CONTRACTOR has determined that the member’s needs can no longer be
safely and effectively met within the cost neutrality cap and should be enrolled
in Group 1     (3)   Of the members in Group 2 for whom the CONTRACTOR
determined that the member’s needs can no longer be safely and effectively met
within the cost neutrality cap and should be enrolled in Group 1, the number and
percent who enrolled in Group 1     (4)   Of the members in Group 2 for whom the
CONTRACTOR determined that the member’s needs can no longer be safely and
effectively met within the cost neutrality cap and should be enrolled in Group
1, the number and percent who declined to enroll in Group 1     The report shall
include assurance to TENNCARE that the CONTRACTOR has notified each member who
is projected to meet his/her cost neutrality cap that he/she is projected to
meet his/her cost neutrality cap and informed the member of his/her options.

  2.30.16.6   Upon implementation of CHOICES Group 3, the CONTRACTOR shall
submit a quarterly Expenditure Cap Report that provides information on members
in CHOICES Group 3 who are approaching or have met the expenditure cap (see

Page 296 of 374



--------------------------------------------------------------------------------



 



      Section 2.6.1.5.5). The report shall provide current and cumulative
information regarding specified measures, including but not limited to the
following:

  (1)   The number and percent of members in Group 3 who are within specified
percentages of the expenditure cap     (2)   The number and percent of members
in Group 3 who have met the expenditure cap

      The cumulative information shall include information on each of these
measures by and across previous quarters on a rolling twelve (12) month basis.
The report shall include a graphical representation of current and cumulative
information.         The report shall also include assurance to TENNCARE that
(a) the CONTRACTOR has notified each member who is projected to meet the
expenditure cap that he/she is projected to meet the expenditure cap and
informed the member of what will happen when he/she meets the expenditure cap;
and (2) has sent a notice to each member (pursuant to TennCare rules and
regulations) who has requested services in excess of the expenditure cap.    
2.30.16.7   The CONTRACTOR shall submit a quarterly Cost Effective Alternative
Services for CHOICES Report that provides information on cost effective
alternative services provided to CHOICES members (see Section 2.5.5.3). The
report shall provide current and cumulative information regarding specified
measures, including but not limited to the following:

  (1)   The number and percent of members in Group 2 who were enrolled in Group
2 as a CEA     (2)   The minimum, maximum, median, and average amount that
members, overall and by Group 2 and 3, have exceeded a benefit limit as a CEA,
by service     (3)   The number and percent of members, overall and by Group 2
and 3, who receive non-covered HCBS as a CEA, by non-covered HCBS     (4)   The
number and percent of members transitioning from a nursing facility to the
community who used a transition allowance as a CEA     The cumulative
information shall include information on each of these measures by and across
previous quarters on a rolling twelve (12) month basis. The report shall include
a graphical representation of current and cumulative information.     The
CONTRACTOR shall submit its first report following the second calendar quarter
after CHOICES implementation, and that report shall include information for the
period from CHOICES implementation through the second calendar quarter.

2.30.17 Information Systems Reports

  2.30.17.1   The CONTRACTOR shall submit an annual Systems Refresh Plan on
December 1 for the upcoming year that meets the requirements in
Section 2.23.1.6.

Page 297 of 374



--------------------------------------------------------------------------------



 



  2.30.17.2   The CONTRACTOR shall submit Encounter Data Files in a standardized
format as specified by TENNCARE (see Section 2.23.4) and transmitted
electronically to TENNCARE on a weekly basis.     2.30.17.3   The CONTRACTOR
shall provide an electronic version of a reconciliation between the amount paid
as captured on the CONTRACTOR’s encounter file submissions and the amount paid
as reported by the CONTRACTOR in the ‘CMS 1450 Claims Triangle’ and ‘CMS 1500
Claims Triangle’ that accompanies the monthly Medical Loss Ratio report (see
Section 2.30.15.3.1). In the event of any variances, the CONTRACTOR shall submit
a written explanation accompanied by a ‘CMS 1450 Claims Triangle’ by category of
service and a ‘CMS 1500 Claims Triangle’ by category of service, as applicable,
to substantiate the explanation of the variance and identify the categories of
services to which the variance is attributable. In the event that TENNCARE
requires further detail of the variances listed, the CONTRACTOR shall provide
any other data as requested by TENNCARE. This information shall be submitted
with the MLR report.     2.30.17.4   The CONTRACTOR shall provide any
information and/or data requested in a format to be specified by TENNCARE as
required to support the validation, testing or auditing of the completeness and
accuracy of encounter data submitted by the CONTRACTOR.     2.30.17.5   The
CONTRACTOR shall submit a monthly Systems Availability and Performance Report
that provides information on availability and unavailability by major system as
well as response times for the CONTRACTOR’s Confirmation of MCO Enrollment and
Electronic Claims Management functions, as measured within the CONTRACTOR’s span
of control.     2.30.17.6   The CONTRACTOR shall submit a baseline Business
Continuity and Disaster Recovery (BC-DR) plan for review and written approval as
specified by TENNCARE. The CONTRACTOR shall communicate proposed modifications
to the BC-DR plan at least fifteen (15) calendar days prior to their proposed
incorporation. Such modifications shall be subject to review and written
approval by TENNCARE.

2.30.18 Administrative Requirements Reports

  2.30.18.1   The CONTRACTOR shall submit a semi-annual Report on the Activities
of the CONTRACTOR’s Behavioral Health Advisory Committee regarding the
activities of the behavioral health advisory committee established pursuant to
Section 2.24.2. These reports shall be submitted to TENNCARE on March 1 and
September 1 of each year.     2.30.18.2   The CONTRACTOR shall submit a
semi-annual Report on the Activities of the CONTRACTOR’s CHOICES Advisory Group
regarding the activities of the CHOICES advisory group established pursuant to
Section 2.24.3. These reports shall be submitted to TENNCARE on March 1 and
September 1 of each year.

2.30.19 Subcontract Reports

  2.30.19.1   If the CONTRACTOR has subcontracted claims processing for TennCare
claims, the CONTRACTOR shall provide to TENNCARE a Type II examination based on
the Statement on Auditing Standards (SAS) No. 70, Service Organizations for each

Page 298 of 374



--------------------------------------------------------------------------------



 



      non-affiliated organization processing claims that represent more than
twenty percent (20%) of TennCare medical expenses of the CONTRACTOR. This report
shall be performed by an independent auditor (“service auditor”) and shall be
due annually on May 1 for the preceding year operations or portion thereof.

  2.30.19.2   In a Type II report, the service auditor will express an opinion
on (1) whether the service organization’s description of its controls presents
fairly, in all material respects, the relevant aspects of the service
organization’s controls that had been placed in operation as of a specific date,
and (2) whether the controls were suitably designed to achieve specified control
objectives, and (3) whether the controls that were tested were operating with
sufficient effectiveness to provide reasonable, but not absolute, assurance that
the control objectives were achieved during the period specified. The audit of
control activities over information and technology related processes related to
TennCare claims processing by the subcontractor should include the following:  
  2.30.19.2.1   General Controls     2.30.19.2.1.1   Personnel Policies    
2.30.19.2.1.2   Segregation of Duties     2.30.19.2.1.3   Physical Access
Controls     2.30.19.2.1.4   Hardware and System Software     2.30.19.2.1.5  
Applications System Development and Modifications     2.30.19.2.1.6   Computer
Operations     2.30.19.2.1.7   Data Access Controls     2.30.19.2.1.8  
Contingency and Business Recovery Planning     2.30.19.2.2   Application
Controls     2.30.19.2.2.1   Input     2.30.19.2.2.2   Processing    
2.30.19.2.2.3   Output     2.30.19.2.2.4   Documentation Controls

Page 299 of 374



--------------------------------------------------------------------------------



 



2.30.20 HIPAA Reports

      The CONTRACTOR shall submit a Privacy/Security Incident Report. This
report shall be provided at least annually, but the CONTRACTOR shall provide the
report more frequently if requested by TENNCARE. The report shall include, at a
minimum, the date of the incident, the date of notification to TENNCARE’s
privacy officer, the nature and scope of the incident, the CONTRACTOR’s response
to the incident, and the mitigating measures taken by the CONTRACTOR to prevent
similar incidents in the future. “Port scans” or other unsuccessful queries to
the CONTRACTOR’s information system shall not be considered a privacy/security
incident for purposes of this report.

2.30.21 Non-Discrimination Compliance Reports

  2.30.21.1   The CONTRACTOR shall submit an annual Summary Listing of Servicing
Providers that includes race or ethnic origin of each provider. The listing
shall include, at a minimum, provider name, address, race or ethnic origin and
shall be sorted by provider type (e.g., pediatrician, surgeon, etc.). The
CONTRACTOR shall use the following race or ethnic origin categories: American
Indian or Alaskan Native, Asian or Pacific Islander, Hispanic origin and other
race/ethnic origin as indicated by TENNCARE.     2.30.21.2   The CONTRACTOR
shall submit a quarterly Supervisory Personnel Report that contains a summary
listing totaling the number of supervisory personnel by race or ethnic origin
and sex. This report shall provide the number of male supervisors who are White,
Black (not of Hispanic origin), American Indian or Alaskan Native, Asian or
Pacific Islander, Hispanic origin and other race/ethnicity as indicated by
TENNCARE and number of female supervisors who are White, Black (not of Hispanic
origin), American Indian or Alaskan Native, Asian or Pacific Islander, Hispanic
origin and other race/ethnic origin females as indicated by TENNCARE.    
2.30.21.3   The CONTRACTOR shall submit a quarterly Alleged Discrimination
Report. The report shall include a listing of all complaints alleging
discrimination filed by employees, members, providers and subcontractors in
which discrimination is alleged by the CONTRACTOR’s MCO. Such listing shall
include, at a minimum, the identity of the party filing the complaint, the
complainant’s relationship to the CONTRACTOR, the circumstances of the
complaint, date complaint filed, the CONTRACTOR’s resolution, if resolved, and
the name of the CONTRACTOR staff person responsible for adjudication of the
complaint.     2.30.21.4   On an annual basis the CONTRACTOR shall submit a copy
of the CONTRACTOR’s non-discrimination policy that demonstrates
non-discrimination in provision of services to members with Limited English
Proficiency. This shall include a report that lists all interpreter/translator
services used by the CONTRACTOR in providing services to members with Limited
English Proficiency or that need communication assistance in an alternative
format. The listing shall identify the provider by full name, address, phone
number, and hours services are available.     2.30.21.5   The CONTRACTOR shall
annually submit its Non-Discrimination Compliance Plan and Assurance of
Non-Discrimination to TENNCARE. The signature date of the

Page 300 of 374



--------------------------------------------------------------------------------



 



      CONTRACTOR’s Title VI Compliance Plan shall coordinate with the signature
date of the CONTRACTOR’s Assurance of Non-Discrimination.

2.30.22 Terms and Conditions Reports

  2.30.22.1   Quarterly, by January 30, April 30, July 30, and October 30 each
year the CONTRACTOR shall make written disclosure regarding conflict of interest
that includes the elements in Section 4.19.     2.30.22.2   Pursuant to
Section 4.34.2, on a semi-annual basis the CONTRACTOR shall submit the
attestation in Attachment X.

27. Section 2.31 shall be deleted in its entirety.
28. Section 3 shall be deleted in its entirety and replaced with the following:
SECTION 3 — PAYMENTS TO THE CONTRACTOR
3.1 GENERAL PROVISIONS

3.1.1   TENNCARE shall make monthly payments to the CONTRACTOR for its
satisfactory performance and provision of covered services under this Agreement.
Capitation rates shall be paid according to the methodology as described in this
Agreement.   3.1.2   The CONTRACTOR agrees that capitation payments, any
payments related to processing claims for services incurred prior to the start
date of operations pursuant to Section 3.7.1.2.1, any incentive payments (if
applicable) and any payments that offset the CONTRACTOR’s cost for the
development and implementation of an electronic visit verification system (EVV)
(see Section 3.13) are payment in full for all services provided pursuant to
this Agreement. TennCare shall not reimburse CONTRACTOR for any costs,
liquidated damages and/or penalties incurred by the CONTRACTOR and which result
from actions or inactions, including penalties associated with CONTRACTOR’s
failure to timely pay any and all expenses, fees, taxes and other
regulatory/ministerial costs associated with the requirements of operating as an
HMO in this state. The taxes, fees, expenses, and other regulatory/ministerial
costs referenced herein shall include but not be limited to premium taxes
associated with any and all obligations required by the Tennessee Health
Maintenance Organization Act of 1986 codified at TCA 56-32-101 et seq. or any
subsequent amendments thereto and/or the Tennessee Prepaid Limited Health
Services Act of 2000 codified at TCA 56-51-101 et seq. or any subsequent
amendments thereto. TENNCARE shall not share with the CONTRACTOR any financial
losses realized under this Agreement.

3.2 ANNUAL ACTUARIAL STUDY

    In accordance with TCA 71-5-188, the State will retain a qualified actuary
to conduct an annual actuarial study of the TennCare program. The CONTRACTOR
shall provide any information requested and cooperate in any manner necessary as
requested by TENNCARE in order to assist the State’s actuary with completion of
the annual actuarial study.

Page 301 of 374



--------------------------------------------------------------------------------



 



3.3 CAPITATION PAYMENT RATES

3.3.1   The CONTRACTOR will be paid a base capitation rate for each enrollee
based on the enrollee’s rate category. Rate categories are based on various
factors, including the enrollee’s enrollment in CHOICES, category of aid,
age/sex combination and the Grand Region served by the CONTRACTOR under this
Agreement. The rate categories and the specific rates associated with each rate
category are specified in Attachment XII.   3.3.2   The major aid categories are
as follows:

  3.3.2.1   Medicaid;     3.3.2.2   Uninsured/Uninsurable;     3.3.2.3  
Disabled — The disabled rate is only for those enrollees who are eligible for
Medicaid as a result of a disability; and     3.3.2.4   Duals/Waiver Duals — For
the purpose of capitation rates, Duals/Waiver Duals are TennCare Medicaid or
TennCare Standard enrollees who have Medicare eligibility.

3.3.3   The CONTRACTOR will also be paid a priority add-on rate for behavioral
health services in accordance with the rates specified in Attachment XII for
each priority enrollee. The CONTRACTOR will be paid the priority add-on rate for
priority enrollees, as defined in this Agreement, who have received behavioral
health services as reported pursuant to Section 2.23.4 of this Agreement, within
the preceding twelve (12) months from the date of the calculation of the monthly
payment, and who have had a valid CRG/TPG assessment within the preceding twelve
(12) months from the date of the calculation of the monthly payment.   3.3.4  
TENNCARE will determine the appropriate rate category to which each enrollee is
assigned for payment purposes under this Agreement.   3.3.5   TENNCARE’s
assignment of an enrollee to a rate category is for payment purposes under this
Agreement, only, and is not an “adverse action” or determination of the benefits
to which an enrollee is entitled under the TennCare program, TennCare rules and
regulations, TennCare policies and procedures, the TennCare waiver or relevant
court orders or consent decrees.

3.4 CAPITATION RATE ADJUSTMENT

3.4.1   The CONTRACTOR and TENNCARE agree that the capitation rates described in
Section 3 of this Agreement may be adjusted periodically.   3.4.2   The
CONTRACTOR and TENNCARE further agree that adjustments to capitation rates shall
occur only by written notice from TENNCARE to the CONTRACTOR. The notice will be
given at least thirty (30) calendar days before the new rates come into effect.
Should the CONTRACTOR refuse to continue this Agreement under the new rates, the
CONTRACTOR then may activate the Termination provisions contained in
Section 4.4.7 of this Agreement. During the six (6) month Termination Notice
period the CONTRACTOR will continue to be paid under the new rates. In the event
the CONTRACTOR indicates that it is refusing to accept the new rates, but does
not choose to institute Termination proceedings under Section 4.4.7 of this
Agreement then the State may at its option:

Page 302 of 374



--------------------------------------------------------------------------------



 



  3.4.2.1   Declare that a public exigency exists under Section 4.2.3 of this
Agreement. If the State makes this declaration the CONTRACTOR will continue to
be paid under the new rates,     3.4.2.2   Declare that the contract is
Terminated for Convenience under the provisions of Section 4.4.6 of this
Agreement. If the State makes this declaration the CONTRACTOR will continue to
be paid under the new rates for the period of time until the Termination date.

3.4.3   The base capitation rates shall be adjusted by the State for health plan
risk in accordance with the following:

  3.4.3.1   Health plan risk assessment scores will be initially recalibrated
after current TennCare enrollees are assigned to the MCOs for retroactive
application to payment rates effective on the start date of operations. This
initial recalibration will be based upon the distribution of enrollment on the
start date of operations and health status information will be derived from
encounter data submitted to TENNCARE by MCOs serving the Grand Region through
the most recent twelve (12) month period deemed appropriate by the State’s
actuary.     3.4.3.2   In the initial recalibration, if the health plan risk
assessment score for any MCO deviates from the profile for the Grand Region
being served by the MCO by more than three percent (3%), whether a negative or
positive change in scores, the original base capitation rates will be
proportionally adjusted.     3.4.3.3   Thereafter, health plan risk assessment
scores will be recalibrated annually based upon health status information
derived from encounter data submitted to TENNCARE by MCOs serving the Grand
Region through the most recent twelve (12) month period deemed appropriate by
the State’s actuary. If the health plan risk assessment score for any MCO
deviates from the profile for the Grand Region being served by the MCO by more
than three percent (3%), whether a negative or positive change in scores, the
base capitation rates as subsequently adjusted will be proportionally adjusted.
    3.4.3.4   TENNCARE will recalibrate health plan risk assessment scores on an
ongoing basis for the purpose of monitoring shifts in enrollment. If warranted
prior to the next scheduled annual recalibration as demonstrated by a
significant change in health plan risk assessment scores, defined as a change of
three percent (3%) or more, whether a negative or positive change in scores,
TENNCARE may adjust the original base capitation rates as subsequently adjusted
for all MCOs.     3.4.3.5   In addition to the annual recalibration of risk
adjustment factors, those factors will be updated when there is a significant
change in program participation. This may occur when an MCO enters or leaves a
Grand Region. If an MCO withdraws from a Grand Region, that MCO’s membership may
be temporarily distributed to TennCare Select or distributed to the remaining
MCOs or to new MCOs. New risk adjustment values for the remaining MCOs or new
MCO(s) will be calculated that consider the population that will be enrolled in
the MCO for the remainder of the contract year only. In this instance, MCOs
would be given the option to provide TENNCARE, in writing, with a six (6) months
notice of termination in accordance with Section

Page 303 of 374



--------------------------------------------------------------------------------



 



      4.4.7.2. This notice option is not available for rate adjustments as
described in Sections 3.4.3.1 through 3.4.3.4.     3.4.3.6   An individual’s
health status will be determined using the John Hopkins ACG® Case-Mix System
(ACG System). In the event the State elects to use a different system to
calculate an adjustment for MCO health status risk, the State will notify the
CONTRACTOR prior to its implementation. The ACG System does not account for
long-term care services or service delivery setting.     3.4.3.7   For CHOICES
members, only the non-long-term care component of the base capitation rate will
be adjusted for health plan risk. The long-term care component of the base
capitation rate will not be adjusted for health plan risk.

3.4.4   Beginning with capitation payment rates effective July 1, 2008, in
addition to other adjustments specified in Section 3.4 of this Agreement, the
base capitation rates as subsequently adjusted and the priority add-on rates
shall be adjusted annually for inflation in accordance with the recommendation
of the State’s actuary.   3.4.5   If (i) changes are required pursuant to
federal or state statute, federal regulations, the action of a federal agency, a
state or federal court, or rules and regulations of a State of Tennessee agency
other than the TennCare Bureau and (ii) the changes are likely to impact the
actuarial soundness of the capitation rate(s) described in Section 3, as
determined by TENNCARE, TENNCARE shall have its independent actuary review the
required change and determine whether the change would impact the actuarial
soundness of the capitation rate(s). If TENNCARE’s independent actuary
determines that the change would impact the actuarial soundness of one or more
of the capitation rates, the actuary shall determine the appropriate adjustment
to the impacted capitation rate(s).   3.4.6   In the event TENNCARE amends
TennCare rules or regulations or initiates a policy change not addressed in
Section 3.4.5 above that is likely to impact the capitation rate(s) described in
Section 3, as determined by TENNCARE, TENNCARE shall have its independent
actuary review the proposed change and determine whether the change would impact
the actuarial soundness of the capitation rate(s). If TENNCARE’s independent
actuary determines that the change would impact the actuarial soundness of one
or more of the capitation rates, the actuary shall determine the appropriate
adjustment to the impacted capitation rate(s).   3.4.7   In the event the amount
of the two percent (2%) premium tax is increased during the term of this
Agreement, the payments shall be increased by an amount equal to the increase in
premium payable by the CONTRACTOR.   3.4.8   Any rate adjustments shall be
subject to the availability of state appropriations.

3.5 CAPITATION PAYMENT SCHEDULE

    TENNCARE shall make payment by the fifth (5th) business day of each month to
the CONTRACTOR for the CONTRACTOR’s satisfactory performance of its duties and
responsibilities as set forth in this Agreement.

Page 304 of 374



--------------------------------------------------------------------------------



 



3.6 CAPITATION PAYMENT CALCULATION

3.6.1   When eligibility has been established by the State for enrollees, the
amount owed to the CONTRACTOR shall be calculated as described herein.   3.6.2  
Each month payment to the CONTRACTOR shall be equal to the number of enrollees
enrolled in the CONTRACTOR’s MCO five (5) business days prior to the date of the
capitation payment multiplied by the appropriate capitation rate(s) for the
enrollee.   3.6.3   The capitation rates stated in Attachment XII will be the
amounts used to determine the amount of the monthly capitation payment.   3.6.4
  The actual amount owed the CONTRACTOR for each member shall be determined by
dividing the appropriate monthly capitation rate(s) by the number of days in the
month and then multiplying the quotient of this transaction by the actual number
of days the member was enrolled in the CONTRACTOR’s MCO.   3.6.5   The amount
paid to the CONTRACTOR shall equal the total of the amount owed for all
enrollees determined pursuant to Section 3.6.4 less the withhold amount (see
Section 3.9), capitation payment adjustments made pursuant to Section 3.7 or
3.11, and any other adjustments, which may include withholds for penalties,
damages, liquidated damages, or adjustments based upon a change of enrollee
status.

3.7 CAPITATION PAYMENT ADJUSTMENTS

3.7.1   The State has the discretion to retroactively adjust the capitation
payment for any enrollee if TENNCARE determines an incorrect payment was made to
the CONTRACTOR; provided, however:

  3.7.1.1   For determining the capitation rate(s) only, the Grand Region being
served by the enrollee’s MCO under this Agreement will be used to determine
payment. The capitation payment shall not be retroactively adjusted to reflect a
different Grand Region of residence so long as the enrollee’s MCO assignment is
effective.     3.7.1.2   For individuals enrolled with a retroactive effective
date on the date of enrollment, the payment rate for retroactive periods shall
be the capitation rate(s) for the applicable rate category and the Grand Region
in which the enrollee’s assigned MCO is operating under this Agreement as
specified in Attachment XII, except that:     3.7.1.2.1   The CONTRACTOR agrees
to manually process claims and reimburse providers for services incurred prior
to the start date of operations of this Agreement; however, the CONTRACTOR will
not be at risk for these services. The CONTRACTOR shall be paid two dollars
($2.00) per claim as reimbursement for processing claims for services incurred
prior to the start date of operations. Actual expenditures for covered services
and the allowed amount for claims processing are subject to TCA 56-32-124. The
CONTRACTOR shall negotiate provider reimbursement subject to TENNCARE prior
written approval and prepare checks for payment of providers for the provision
of covered services incurred during an enrollee’s period of eligibility prior to
the start date of operations on an as needed basis. The CONTRACTOR shall notify
the State of the amount to be paid in a mutually acceptable form and format at
least forty-eight

Page 305 of 374



--------------------------------------------------------------------------------



 



      (48) hours in advance of distribution of any provider payment related to
this requirement. TENNCARE shall remit payment to the CONTRACTOR in an amount
equal to: the amount to be paid to providers; plus, two dollars ($2.00) per
claim processed by the CONTRACTOR; plus, an amount sufficient to cover any
payment due in accordance with TCA 56-32-124 within forty-eight (48) hours of
receipt of notice. The CONTRACTOR shall then release payments to providers
within twenty- four (24) hours of the receipt of funds from the State. The
CONTRACTOR is responsible for any payments required pursuant to TCA 56-32-124.

  3.7.1.2.2   TENNCARE will be responsible for the payment of claims for
long-term care services provided to a CHOICES member during the member’s period
of eligibility prior to the implementation of CHOICES in the Grand Region
covered by this Agreement.     3.7.1.3   If a provider seeks reimbursement for a
service provided during a retroactive period of eligibility, the CONTRACTOR
shall assess cost sharing responsibilities in accordance with the cost sharing
schedules in effect on the date of service for which reimbursement is sought
(see Attachment II) and collect patient liability from CHOICES members as
applicable (see Sections 2.6.7.2 and 2.21.5).     3.7.1.4   Should TENNCARE
determine after the capitation payment is made that an enrollee’s capitation
rate category had changed or the enrollee was deceased, TENNCARE shall
retroactively adjust the payment to the CONTRACTOR to accurately reflect the
enrollee’s capitation rate category for the period for which payment has been
made. TENNCARE shall initially retroactively adjust the payment to the
CONTRACTOR, not to exceed twelve (12) months. Subsequently, TENNCARE shall
further retroactively adjust the payment to the CONTRACTOR to accurately reflect
the enrollee’s capitation rate category for the period prior to the twelve (12)
month adjustment initially made by TENNCARE. TENNCARE will make the subsequent
adjustment at least semi-annually.     3.7.1.4.1   TENNCARE and the CONTRACTOR
agree that the twelve (12) month limitation described in Sections 3.7.1.4 is
applicable only to retroactive capitation rate payment adjustments described in
those paragraphs and shall in no way be construed as limiting the effective date
of eligibility or enrollment in the CONTRACTOR’s MCO.     3.7.1.5   Payment
adjustments resulting in a reduction or increase of the capitation rate shall be
accomplished through the monthly capitation reconciliation process.

3.8 SERVICE DATES

    Except where required by this Agreement or by applicable federal or state
law, the CONTRACTOR shall not make payment for the cost of any services provided
prior to the effective date of eligibility in the CONTRACTOR’s MCO. The
CONTRACTOR shall make payment for the cost of any covered services obtained on
or after 12:0 1 a.m. on the effective date of eligibility in the CONTRACTOR’s
MCO.

Page 306 of 374



--------------------------------------------------------------------------------



 



3.9 WITHHOLD OF THE CAPITATION RATE

3.9.1   A withhold of the aggregate capitation payment shall be applied to
ensure CONTRACTOR compliance with the requirements of this Agreement and to
provide an agreed incentive for assuring CONTRACTOR compliance with the
requirements of this Agreement.   3.9.2   The amount due for the first monthly
payment, and for each month thereafter, calculated pursuant to Section 3.6 shall
be reduced by the appropriate cash flow withhold percentage amount and set aside
for distribution to the CONTRACTOR in the next regular monthly payment, unless
retained as provided below.

  3.9.2.1   Except as further provided below, the applicable capitation payment
withhold amount will be equivalent to ten percent (10%) of the monthly
capitation payment for the first six months following the start date of
operations, and for any consecutive six (6) month period following the
CONTRACTOR’s receipt of a notice of deficiency as described in Section 2.25.9;  
  3.9.2.2   If, during any consecutive six (6) month period following the start
date of operations, TENNCARE determines that the CONTRACTOR has no deficiencies
and has not issued a notice of deficiency, the monthly withhold amount will be
reduced to five percent (5%) of the monthly capitation payment.     3.9.2.3  
If, during any consecutive six (6) month period following a reduction of the
monthly withhold amount to five percent (5%) of the monthly capitation payment,
TENNCARE determines that the CONTRACTOR has no deficiencies and has not issued a
notice of deficiency, the monthly withhold amount will be reduced to two and one
half percent (2.5%) of the monthly capitation payment.     3.9.2.4   If the
CONTRACTOR is notified by TENNCARE of a minor deficiency and the CONTRACTOR
cures the minor deficiency to the satisfaction of TENNCARE within a reasonable
time prior to the next regularly scheduled capitation payment cycle, TENNCARE
may disregard the minor deficiency for purposes of determining the withhold.    
3.9.2.5   If TENNCARE has determined the CONTRACTOR is not in compliance with a
requirement of this Agreement in any given month, TENNCARE will issue a written
notice of deficiency and TENNCARE will retain the amount withheld for the month
prior to TENNCARE identifying the compliance deficiencies.     3.9.2.6   The
withhold amounts for subsequent months thereafter in which the CONTRACTOR has
not cured the deficiencies shall be in accordance with Section 3.9.2.1 as
described above. If the CONTRACTOR has attained a two and one half percent
(2.5%) withhold and TENNCARE subsequently determines the CONTRACTOR is not in
compliance with a requirement of this Agreement, TENNCARE will provide written
notice of such determination and TENNCARE will re-institute the retention of the
withhold as described in Section 3.9.2.1 at the next capitation payment cycle.
Monthly retention of the withhold amount will continue for each subsequent month
so long as the identified deficiencies have not been corrected. These funds will
not be distributed to the CONTRACTOR unless it is determined by TENNCARE the
CONTRACTOR has come into compliance with the Agreement requirement(s) within six
(6) months of TENNCARE identifying these deficiencies.


Page 307 of 374



--------------------------------------------------------------------------------



 



      For example, if a specified deficiency(s) is corrected within four
(4) months and there are no other identified deficiencies which the CONTRACTOR
has been given written notice of by TENNCARE, the withhold for the four
(4) consecutive months will be paid to the CONTRACTOR upon TENNCARE
determination that the deficiency(s) was corrected. However, any amounts
withheld by TENNCARE for six (6) consecutive months for the same or similar
compliance deficiency(s) shall be retained by TENNCARE on the anniversary of the
sixth consecutive month and shall not be paid to the CONTRACTOR. If the same or
similar specified deficiency(s) continues beyond six (6) consecutive months,
TENNCARE may declare the MCO ineligible for future distribution of the ten
percent (10%) incentive withhold. Such ineligibility will continue for each
month TENNCARE determines the same or similar specified deficiency(s) continues
to exist. Once a CONTRACTOR corrects the deficiency(s), TENNCARE may reinstate
the MCO’s eligibility for distribution of the ten percent (10%) compliance
incentive payment of future withholds. If TENNCARE determines that distribution
of the ten percent (10%) withhold is appropriate, distribution of the ten
percent (10%) shall be made at the time of the next scheduled monthly check
write which includes all other payments due the CONTRACTOR.

3.9.3   No interest shall be due to the CONTRACTOR on any sums withheld or
retained under this Section. The provisions of this Section may be invoked alone
or in conjunction with any other remedy or adjustment otherwise allowed under
this Agreement.   3.9.4   If TENNCARE has not identified CONTRACTOR
deficiencies, TENNCARE will pay to the CONTRACTOR the withhold of the
CONTRACTOR’s payments withheld in the month subsequent to the withhold.

3.10 PAY-FOR-PERFORMANCE QUALITY INCENTIVE PAYMENTS
3.10.1 General

  3.10.1.1   TENNCARE will make incentive payments to the CONTRACTOR in
accordance with this Section 3.10.     3.10.1.2   Pursuant to 42 CFR 438.6, the
total of all payments made to the CONTRACTOR for a year shall not exceed one
hundred and five percent (105%) of capitation payments made to the CONTRACTOR.  
  3.10.1.3   In the first year that the incentives specified in Sections 3.10.2
and 3.10.3 below are available, the TennCare regional average HEDIS score (as
calculated by TENNCARE using audited MCO HEDIS results) for each of the measures
specified in Sections 3.10.2 and 3.10.3 for the last full calendar year prior to
the year that the CONTRACTOR began operating under this Agreement will serve as
the baseline. If complete TennCare HEDIS data for these measures is not
available for the region for the year prior to the year that the CONTRACTOR
began operating under this Agreement, then the last year for which complete data
is available will serve as the baseline.     3.10.1.4   If NCQA makes changes in
any of the measures specified in Section 3.10.2 or 3.10.3 below, such that valid
comparison to prior years will not be possible, TENNCARE, at its sole
discretion, may elect to either eliminate the measure from pay-for-performance
incentive eligibility or replace it with another measure.

Page 308 of 374



--------------------------------------------------------------------------------



 



3.10.2 Physical Health HEDIS Measures

  3.10.2.1   Beginning on July 1, 2010, on July 1 of each year, the CONTRACTOR
will be eligible for a $.03 PMPM payment, applied to member months from the
preceding calendar year, for each of the audited HEDIS measures specified in
Section 3.10.2.2 below (calculated from the preceding calendar year’s data) for
which significant improvement has been demonstrated. The CONTRACTOR’s HEDIS
result for the reporting period prior to the current reporting period will serve
as the baseline. Significant improvement is defined using NCQA’s minimum effect
size change methodology (see Section 3.10.5 below).     3.10.2.2   Incentive
payments will be available for the following audited HEDIS measures:    
3.10.2.2.1   HbA1C Testing — Diabetes measure;     3.10.2.2.2   HbA1C Control —
Diabetes measure;     3.10.2.2.3   LDL-C Screening Performed — Diabetes measure;
    3.10.2.2.4   Adolescent Well-Care Visits;     3.10.2.2.5   Breast Cancer
Screening; and     3.10.2.2.6   Controlling High Blood Pressure.     3.10.2.3  
For HbA1 C control, the reverse of the HEDIS measure (i.e. 100 minus the
percentage of individuals with poorly controlled HbA1C) will serve as the
measure for purposes of this section.

3.10.3 Behavioral Health HEDIS Measures

  3.10.3.1   Beginning on July 1, 2010, on July 1 of each year, the CONTRACTOR
will be eligible for a $.03 PMPM payment, applied to member months from the
preceding calendar year, for each of the following audited HEDIS measures
(calculated from the preceding calendar year’s data) for which significant
improvement has been demonstrated. The CONTRACTOR’s HEDIS result for the
reporting period prior to the current reporting period will serve as the
baseline. To be eligible for incentive payment for a measure, the CONTRACTOR
must demonstrate significant improvement for both rates comprising the measure.
Significant improvement is defined using NCQA’s minimum effect size change
methodology (see Section 3.10.5 below).     3.10.3.1.1   Antidepressant
Medication Management; and     3.10.3.1.2   Follow-up Care for Children
Prescribed ADHD Medication.

Page 309 of 374



--------------------------------------------------------------------------------



 



3.10.4 Community Tenure/Hospital Readmission for Mental Illness

  3.10.4.1   Beginning on July 1, 2010, on July 1 of each year, the CONTRACTOR
will be eligible for a $.03 PMPM payment, applied to member months from the
preceding calendar year, if significant improvement has been demonstrated in the
rate at which members hospitalized for mental illness remain in the community
(i.e. are not readmitted to an inpatient hospital setting for treatment of
mental illness) within thirty (30) days of discharge. Significant improvement is
defined using NCQA’s minimum effect size change methodology (see Section 3.10.5
below). The baseline rate will be the percentage of the CONTRACTOR’s enrollees
that were discharged following hospitalization for mental illness during the
reporting period prior to the current reporting period and that were not
readmitted within thirty (30) days following discharge, as calculated by
TennCare. The baseline rate will be compared to the percentage of the
CONTRACTOR’s members that were discharged following hospitalization for mental
illness during the preceding calendar year of operation, and that were not
readmitted within thirty (30 days) following discharge. The latter calculation
will use methodology identical to that used in the baseline calculation
performed by TENNCARE.

3.10.5 NCQA Minimum Effect Size Change Methodology

      The NCQA minimum effect size change methodology is as follows:

      Baseline Rate   Minimum Effect Size 0-59  
At least a 6 percentage point change
60-74  
At least a 5 percentage point change
75-84  
At least a 4 percentage point change
85-92  
At least a 3 percentage point change
93-96  
At least a 2 percentage point change
97-99  
At least a 1 percentage point change

3.11 EFFECT OF DISENROLLMENT ON CAPITATION PAYMENTS

3.11.1   Payment of capitation payments shall cease effective the date of the
member’s disenrollment from the CONTRACTOR’s MCO, and the CONTRACTOR shall have
no further responsibility for the care of the enrollee. Except for situations
involving enrollment obtained by fraudulent applications or death, disenrollment
from TennCare shall not be made retroactively.

3.11.2 Fraudulent Enrollment

  3.11.2.1   In the case of fraudulent, misrepresented or deceptive applications
submitted by the enrollee, the CONTRACTOR, at its discretion, may refund to
TENNCARE all capitation payments made on behalf of persons who obtained
enrollment in TennCare through such means and the CONTRACTOR may pursue full
restitution for all payments made on behalf of the individual while the person
was inappropriately enrolled in the CONTRACTOR’s MCO.     3.11.2.2   In the
event of enrollment obtained by fraud, misrepresentation or deception by the
CONTRACTOR’s staff, officers, employees, providers, volunteers, subcontractors,

Page 310 of 374



--------------------------------------------------------------------------------



 



      or anyone acting for or on behalf of the CONTRACTOR, TENNCARE may
retroactively recover capitation amounts plus interest, as allowed by TCA
47-14-103, and any other monies paid to the CONTRACTOR for the enrollment of
that individual. The refund of capitation payments plus interest will not
preclude the State from exercising its right to criminal prosecution, civil
penalties, trebled damages and/or other remedial measures.

3.12 HMO PAYMENT TAX

    The CONTRACTOR shall be responsible for payment of applicable taxes pursuant
to TCA 56- 32-124. In the event the amount due pursuant to TCA 56-32-124 is
increased during the term of this Agreement, the payments to the CONTRACTOR
shall be increased by an amount equal to the increase in the amount due by the
CONTRACTOR.

3.13 PAYMENTS TO THE CONTRACTOR FOR ELECTRONIC VISIT VERIFICATION SYSTEM

    TENNCARE will pay the CONTRACTOR $605,600 to offset the CONTRACTOR’s costs
related to implementing an electronic visit verification (EVV) system. In
accordance with the applicable appropriations language, these funds shall be
used to implement the EVV, and they shall not be used for any other purpose.
Upon TENNCARE’s request the CONTRACTOR shall submit documentation that
demonstrates that funds were used to offset the CONTRACTOR’s costs related to
implementing the EVV.

3.14 PAYMENT TERMS AND CONDITIONS
3.14.1 Maximum Liability

  3.14.1.1   In no event shall the maximum liability of the State under this
Agreement during the original term of the Agreement exceed two billion, three
hundred twenty one million, nine hundred ninety five thousand, six hundred forty
seven dollars ($2,321,995,647.00).     3.14.1.2   If the Agreement maximum would
be exceeded as a result of an increase in enrollment, a change in mix of
enrollment among rate cells or any rate adjustment pursuant to Section 3.4
above, the State shall adjust the Agreement maximum liability to accommodate the
aforementioned circumstances. This adjustment shall be based on consultation
with the State’s independent actuary.     3.14.1.3   This Agreement does not
obligate the State to pay a fixed minimum amount and does not create in the
CONTRACTOR any rights, interests or claims of entitlement in any funds.    
3.14.1.4   The CONTRACTOR is not entitled to be paid the maximum liability for
any period under the Agreement or any extensions of the Agreement. The maximum
liability represents available funds for payment to the CONTRACTOR and does not
guarantee payment of these funds to the CONTRACTOR under this Agreement.

Page 311 of 374



--------------------------------------------------------------------------------



 



3.14.2 Compensation Firm
The capitation rates and the Maximum Liability of the State under this Agreement
are firm for the duration of the Agreement and are not subject to escalation for
any reason unless amended, or changed by the Notice specified in Section 3.4.2
of this Agreement.
3.14.3 Capitation Payment Amounts After the First Year
The base capitation rates (see Section 3) for the period from the start date of
operations to June 30, 2008 for all non-CHOICES rate categories will be
established through a competitive bid process, and the priority add-on rate and
the base capitation rate for CHOICES members will be established by the State.
The base capitation rates (for CHOICES and non-CHOICES members) and the priority
add-on rate for subsequent years will be set by Notice as provided under
Section 3.4.2 of this Agreement.
3.14.4 Payment Methodology
The CONTRACTOR shall be compensated in accordance with Section 3 above as
authorized by the State in a total amount not to exceed the Agreement Maximum
Liability established in Section 3.13.1 above. The CONTRACTOR’s compensation
shall be contingent upon the satisfactory completion of requirements under this
Agreement.
3.14.5 Return of Funds and Deductions

  3.14.5.1   The CONTRACTOR shall refund to TENNCARE any overpayments due or
funds disallowed pursuant to this Agreement within thirty (30) calendar days of
the date of written notification from TENNCARE, unless otherwise authorized by
TENNCARE in writing.     3.14.5.2   The State reserves the right to deduct from
amounts which are or shall become due and payable to the CONTRACTOR under this
or any Agreement or contract between the CONTRACTOR and the State of Tennessee
any amounts which are or shall become due and payable to the State of Tennessee
by the CONTRACTOR.

3.14.6 Automatic Deposits
The CONTRACTOR shall complete and sign an “Authorization Agreement for Automatic
Deposit (ACH Credits)” form. This form shall be provided to the CONTRACTOR by
the State. Once this form has been completed and submitted to the State by the
CONTRACTOR all payments to the CONTRACTOR, under this or any other
Agreement/contract the CONTRACTOR has with the State of Tennessee shall be made
by Automated Clearing House (ACH). The CONTRACTOR shall not be paid under this
Agreement until the CONTRACTOR has completed this form and submitted it to the
State.

Page 312 of 374



--------------------------------------------------------------------------------



 



29. Sections 4.2 through 4.5 shall be deleted in their entirety and replaced
with the following:
4.2 AGREEMENT TERM
4.2.1 Term of the Agreement

    This Agreement, including any amendments and any changes made by notice to
adjust the capitation rates, shall be effective commencing on August 15, 2006
and ending on June 30, 2010.

4.2.2 Term Extension

    The State reserves the right to extend this Agreement for an additional
period or periods of time representing increments of no more than one (1) year
and a total term of no more than five (5) years, provided that the State
notifies the CONTRACTOR in writing of its intention to do so at least six
(6) months prior to the Agreement expiration date. An extension of the term of
this Agreement will be effected through an amendment to the Agreement.

4.2.3 Exigency Extension

  4.2.3.1   At the option of the State, the CONTRACTOR agrees to continue
services under this Agreement when TENNCARE determines that there is a public
exigency that requires the services to continue. Continuation of services
pursuant to this Section shall be in three (3) month increments and the total of
all public exigency extensions shall not exceed twelve (12) months. Thirty
(30) calendar days written notice shall be given by TENNCARE before this option
is exercised.     4.2.3.2   A written notice of exigency extension shall
constitute an amendment to the Agreement, may include a revision of the maximum
liability and other adjustments permitted under Section 3, and shall be approved
by the F&A Commissioner and the Office of the Comptroller of the Treasury.    
4.2.3.3   During any periods of public exigency, TENNCARE shall continue to make
payments to the CONTRACTOR as specified in Section 3 of this Agreement.

4.3 APPLICABLE LAWS AND REGULATIONS

    The CONTRACTOR agrees to comply with all applicable federal and state laws,
rules and regulations, policies (including TennCare Standard Operating
Procedures (so long as said TennCare Standard Operating Procedure does not
constitute a material change to the obligations of the CONTRACTOR pursuant to
this Agreement)), consent decrees, and court orders, including Constitutional
provisions regarding due process and equal protection of the law, including but
not limited to:

4.3.1   42 CFR Chapter IV, Subchapter C (with the exception of those parts
waived under the TennCare Section 1115(a) waiver).   4.3.2   45 CFR Part 74,
General Grants Administration Requirements.

Page 313 of 374



--------------------------------------------------------------------------------



 



4.3.3   Titles 4, 47, 56, and 71, Tennessee Code Annotated, including, but not
limited to, the TennCare Drug Formulary Accountability Act, Public Chapter 276
and The Standardized Pharmacy Benefit Identification Card Act.   4.3.4   All
applicable standards, orders, or regulations issued pursuant to the Clean Air
Act of 1970 (42 USC 7401, et seq.).   4.3.5   Title VI of the Civil Rights Act
of 1964 (42 USC 2000d) and regulations issued pursuant thereto, 45 CFR Part 80.
  4.3.6   Title VII of the Civil Rights Act of 1964 (42 USC 2000e) in regard to
employees or applicants for employment.   4.3.7   Section 504 of the
Rehabilitation Act of 1973, 29 USC 794, which prohibits discrimination on the
basis of handicap in programs and activities receiving or benefiting from
federal financial assistance, and regulations issued pursuant thereto, 45 CFR
Part 84.   4.3.8   The Age Discrimination Act of 1975, 42 USC 6101 et seq.,
which prohibits discrimination on the basis of age in programs or activities
receiving or benefiting from federal financial assistance.   4.3.9   The Omnibus
Budget Reconciliation Act of 1981, P.L. 97-35, which prohibits discrimination on
the basis of sex and religion in programs and activities receiving or benefiting
from federal financial assistance.   4.3.10   Americans with Disabilities Act,
42 USC 12101 et seq., and regulations issued pursuant thereto, 28 CFR Parts 35,
36.   4.3.11   Sections 1128 and 1156 of the Social Security Act relating to
exclusion of providers for fraudulent or abusive activities involving the
Medicare, S CHIP and/or Medicaid program.   4.3.12   Tennessee Consumer
Protection Act, TCA 47-18-101 et seq.   4.3.13   The TennCare Section 1115
waiver and all Special Terms and Conditions which relate to the waiver.   4.3.14
  Executive Orders, including Executive Order 1 effective January 26, 1995 and
Executive Order 3 effective February 3, 2003.   4.3.15   The Clinical Laboratory
Improvement Amendments (CLIA) of 1988.   4.3.16   Requests for approval of
material modification as provided at TCA 56-32-201 et seq.   4.3.17  
Investigatory Powers of TDCI pursuant to TCA 56-32-232.   4.3.18   42 USC 1396
et seq. (with the exception of those parts waived under the TennCare Section
1115(a) waiver).   4.3.19   The Health Insurance Portability and Accountability
Act of 1996 (HIPAA), Section 117 1(5)(E) of the Social Security Act as enacted
by HIPAA.   4.3.20   Title IX of the Education Amendments of 1972 regarding
education programs and activities.


Page 314 of 374



--------------------------------------------------------------------------------



 



4.3.21   Title 42 CFR 422.208 and 210, Physician Incentive Plans.   4.3.22  
Equal Employment Opportunity (EEO) Provisions.   4.3.23   Copeland Anti-Kickback
Act.   4.3.24   Davis-Bacon Act.   4.3.25   Contract Work Hours and Safety
Standards.   4.3.26   Rights to Inventions Made Under a Contract or Agreement.  
4.3.27   Byrd Anti-Lobbying Amendment.   4.3.28   Subcontracts in excess of one
hundred thousand dollars ($100,000) shall require compliance with all applicable
standards, orders or requirements issued under Section 306 of the Clean Air Act
(42 USC 1857 (h)), Section 508 of the Clean Water Act (33 USC 1368), Executive
Order 11738, and Environmental Protection Agency regulations (40 CFR Part 15).  
4.3.29   Mandatory standards and policies relating to energy efficiency which
are contained in the state energy conservation plan issued in compliance with
the Energy Policy and Conservation Act (P. L. 94-165.)   4.3.30   TennCare
Reform Legislation signed May 11, 2004.   4.3.31   Federal Pro-Children Act of
1994 and the Tennessee Children’s Act for Clean Indoor Air of 1995.   4.3.32  
Confidentiality of Alcohol and Drug Abuse Patient Records, 42 CFR Part 2.  
4.3.33   Title 33 (Mental Health Law) of the Tennessee Code Annotated.   4.3.34
  Rules of the Tennessee Department of Mental Health and Developmental
Disabilities, Rule 0940 et seq.   4.3.35   Section 1902(a)(68) of the Social
Security Act regarding employee education about false claims recovery.   4.3.36
  TennCare rules and regulations.   4.3.37   TCA 3-6-101 et seq., 3-6-201 et
seq., 3-6-301 et seq., and 8-50-505.   4.3.38   TCA 71-6-101 et seq.   4.3.39  
TCA 37-1-401 et seq. and 37-1-601 et seq.   4.3.40   TCA 68-11-1001 et seq.  
4.3.41   TCA 71-5-1401 et seq.

Page 315 of 374



--------------------------------------------------------------------------------



 



4.4 TERMINATION

    In the event of termination, it is agreed that neither party shall be
relieved from any financial obligations each may owe to the other as a result of
liabilities incurred during the course of this Agreement. For terminations
pursuant to Sections 4.4.1, 4.4.2, 4.4.3, 4.4.4, or 4.4.6, TENNCARE will assume
responsibility for informing all affected enrollees of the reasons for their
termination from the CONTRACTOR’s MCO.

4.4.1 Termination Under Mutual Agreement

    Under mutual agreement, TENNCARE and the CONTRACTOR may terminate this
Agreement for any reason if it is in the best interest of TENNCARE and the
CONTRACTOR. Both parties will sign a notice of termination which shall include,
inter alia, the date of termination, conditions of termination, and extent to
which performance of work under this Agreement is terminated.

4.4.2 Termination by TENNCARE for Cause

  4.4.2.1   The CONTRACTOR shall be deemed to have breached this Agreement if
any of the following occurs:     4.4.2.1.1   The CONTRACTOR fails to perform in
accordance with any term or provision of the Agreement;     4.4.2.1.2   The
CONTRACTOR only renders partial performance of any term or provision of the
Agreement; or     4.4.2.1.3   The CONTRACTOR engages in any act prohibited or
restricted by the Agreement.     4.4.2.2   For purposes of Section 4.4.2, items
4.4.2.1.1 through 4.4.2.1.3 shall hereinafter be referred to as “Breach.”    
4.4.2.3   In the event of a Breach by the CONTRACTOR, TENNCARE shall have
available any one or more of the following remedies in addition to or in lieu of
any other remedies set out in this Agreement or available in law or equity:    
4.4.2.3.1   Recover actual damages, including incidental and consequential
damages, and any other remedy available at law or equity;     4.4.2.3.2  
Require that the CONTRACTOR prepare a plan to immediately correct cited
deficiencies, unless some longer time is allowed by TENNCARE, and implement this
correction plan;     4.4.2.3.3   Recover any and/or all liquidated damages
provided in Section 4.20.2; and     4.4.2.3.4   Declare a default and terminate
this Agreement.     4.4.2.4   In the event of a conflict between any other
Agreement provisions and Section 4.4.2.3, Section 4.4.2.3 shall control.    
4.4.2.5   In the event of Breach by the CONTRACTOR, TENNCARE may provide the
CONTRACTOR written notice of the Breach and twenty (20) calendar days to cure

Page 316 of 374



--------------------------------------------------------------------------------



 



      the Breach described in the notice. In the event that the CONTRACTOR fails
to cure the Breach within the time period provided, then TENNCARE shall have
available any and all remedies described herein and available at law.    
4.4.2.6   In the event the CONTRACTOR disagrees with the determination of
noncompliance or designated corrective action described in the notice, the
CONTRACTOR shall nevertheless implement said corrective action, without
prejudice to any rights the CONTRACTOR may have to later dispute the finding of
noncompliance or designated corrective action.

4.4.3 Termination for Unavailability of Funds

      In the event that federal and/or state funds to finance this Agreement
become unavailable, TENNCARE may terminate the Agreement immediately in writing
to the CONTRACTOR without penalty. The CONTRACTOR shall be entitled to receive
and shall be limited to, just and equitable compensation for any satisfactory
authorized work performed as of the termination date. Availability of funds
shall be determined solely by TENNCARE.

4.4.4 Termination Due to Change in Ownership

  4.4.4.1   In the event that an entity that contracts with TENNCARE to provide
the covered services of this Agreement in the same Grand Region(s) as the
CONTRACTOR has or acquires an indirect ownership interest or an ownership or
control interest (as defined in 42 CFR Part 455, Subpart B) in the CONTRACTOR,
TENNCARE may terminate this Agreement immediately in writing to the CONTRACTOR
without penalty. The CONTRACTOR will be entitled to reimbursement under the
Agreement provisions regarding mutual termination in Section 4.4.1.     4.4.4.2
  In the event that the CONTRACTOR has or acquires an indirect ownership
interest or an ownership or control interest (as defined in 42 CFR Part 455,
Subpart B) of an entity that contracts with TENNCARE to provide the covered
services of this Agreement in the same Grand Region(s) as the CONTRACTOR,
TENNCARE may terminate this Agreement immediately in writing to the CONTRACTOR
without penalty. The CONTRACTOR will be entitled to reimbursement under the
Agreement provisions regarding mutual termination in Section 4.4.1.     4.4.4.3
  If an entity that contracts with TENNCARE to provide the covered services of
this Agreement in the same Grand Region(s) as the CONTRACTOR proposes to acquire
an indirect ownership interest or an ownership or control interest (as defined
in 42 CFR Part 455, Subpart B) in the CONTRACTOR, or the CONTRACTOR proposes to
acquire an indirect ownership interest or an ownership or control interest (as
defined in 42 CFR Part 455, Subpart B) in an entity that contracts with TENNCARE
to provide covered services of this Agreement in the same Grand Region(s) as the
CONTRACTOR, the CONTRACTOR shall notify TENNCARE and shall provide TENNCARE with
regular updates regarding the proposed acquisition.

4.4.5 Termination for CONTRACTOR Financial Inviability, Insolvency or Bankruptcy

  4.4.5.1   If TENNCARE reasonably determines that the CONTRACTOR’s financial
condition is not sufficient to allow the CONTRACTOR to provide the services as
described herein in the manner required by TENNCARE, TENNCARE may terminate this

Page 317 of 374



--------------------------------------------------------------------------------



 



      Agreement in whole or in part, immediately or in stages. Said termination
shall not be deemed a Breach by either party. The CONTRACTOR’s financial
condition shall be presumed not sufficient to allow the CONTRACTOR to provide
the services described herein in the manner required by TENNCARE if the
CONTRACTOR can not demonstrate to TENNCARE’s satisfaction that the CONTRACTOR
has risk reserves and a net worth to meet the applicable net worth requirement
specified in Section 2.2 1.5 of this Agreement.     4.4.5.2   CONTRACTOR
insolvency or the filing of a petition in bankruptcy by or against the
CONTRACTOR shall constitute grounds for termination for cause. In the event of
the filing of a petition in bankruptcy by or against a principal subcontractor
or provider or the insolvency of said subcontractor or provider, the CONTRACTOR
shall immediately advise TENNCARE.

4.4.6 Termination by TENNCARE for Convenience

      TENNCARE may terminate this Agreement for convenience and without cause
upon thirty (30) calendar days written notice. Said termination shall not be a
Breach of the Agreement by TENNCARE, and TENNCARE shall not be responsible to
the CONTRACTOR or any other party for any costs, expenses, or damages occasioned
by said termination, i.e., without penalty.

4.4.7 Termination by CONTRACTOR

  4.4.7.1   Beginning in calendar year 2008, the CONTRACTOR shall have the
option to provide TENNCARE with a six (6) months notice of termination on or by
July 1 of each calendar year after receipt of notice of the capitation payment
rates to become effective in July. Said notice shall terminate the Agreement on
the following December 31st.     4.4.7.2   The CONTRACTOR shall have the option
to provide TENNCARE with a six (6) months notice of termination when risk
adjustment factors are updated in accordance with Section 3.4.3.5 due to a
significant change in program participation. In this instance, the CONTRACTOR
shall provide TENNCARE with written notice of termination within fourteen
(14) calendar days of notice of the updated risk adjustment factors and
capitation payment rates. Said notice shall terminate the Agreement six
(6) months after the date of notice of risk adjustment factors and capitation
payment rates plus fourteen (14) calendar days.

4.4.8 Termination Procedures

  4.4.8.1   The party initiating the termination shall render written notice of
termination to the other party by certified mail, return receipt requested, or
in person with proof of delivery. The notice of termination shall specify the
provision of this Agreement giving the right to terminate, the circumstances
giving rise to termination, and the date on which such termination shall become
effective.     4.4.8.2   Upon receipt of notice of termination, and subject to
the provisions of this Section, on the date and to the extent specified in the
notice of termination, the CONTRACTOR shall:     4.4.8.2.1   Stop work under the
Agreement, but not before the termination date;

Page 318 of 374



--------------------------------------------------------------------------------



 



  4.4.8.2.2   At the point of termination, assign to TENNCARE in the manner and
extent directed by TENNCARE all the rights, title and interest of the CONTRACTOR
for the performance of the subcontracts to be determined at need in which case
TENNCARE shall have the right, in its discretion, to settle or pay any of the
claims arising out of the termination of such agreements and subcontracts;    
4.4.8.2.3   Complete the performance of such part of the Agreement that shall
have not been terminated under the notice of termination;     4.4.8.2.4   Take
such action as may be necessary, or as a contracting officer may direct, for the
protection of property related to this Agreement which is in possession of the
CONTRACTOR and in which TENNCARE has or may acquire an interest;     4.4.8.2.5  
In the event the Agreement is terminated by TENNCARE, continue to serve or
arrange for provision of services to the enrollees in the CONTRACTOR’s MCO for
up to forty-five (45) calendar days from the Agreement termination date or until
the members can be transferred to another MCO, whichever is longer. During this
transition period, TENNCARE shall continue to make payment as specified in
Section 3;     4.4.8.2.6   Promptly make available to TENNCARE, or another MCO
acting on behalf of TENNCARE, any and all records, whether medical, behavioral,
related to long-term care services or financial, related to the CONTRACTOR’s
activities undertaken pursuant to this Agreement. Such records shall be in a
usable form and shall be provided at no expense to TENNCARE;     4.4.8.2.7  
Promptly supply all information necessary to TENNCARE or another MCO acting on
behalf of TENNCARE for reimbursement of any outstanding claims at the time of
termination;     4.4.8.2.8   Submit a termination plan to TENNCARE for review,
which is subject to TENNCARE written approval. This plan shall, at a minimum,
contain the provisions in Sections 4.4.8.2.9 through 4.4.8.2.14 below. The
CONTRACTOR shall agree to make revisions to the plan as necessary in order to
obtain approval by TENNCARE. Failure to submit a termination plan and obtain
written approval of the termination plan by TENNCARE shall result in the
withhold of ten percent (10%) of the CONTRACTOR’s monthly capitation payment;  
  4.4.8.2.9   Agree to maintain claims processing functions as necessary for a
minimum of nine (9) months (or longer if it is likely there are additional
claims outstanding) in order to complete adjudication of all claims;    
4.4.8.2.10   Agree to comply with all duties and/or obligations incurred prior
to the actual termination date of the Agreement, including but not limited to,
the appeal process as described in Section 2.19;     4.4.8.2.11   File all
reports concerning the CONTRACTOR’s operations during the term of the Agreement
in the manner described in this Agreement;

Page 319 of 374



--------------------------------------------------------------------------------



 



  4.4.8.2.12   Take whatever other actions are necessary in order to ensure the
efficient and orderly transition of members from coverage under this Agreement
to coverage under any new arrangement developed by TENNCARE;     4.4.8.2.13   In
order to ensure that the CONTRACTOR fulfills its continuing obligations both
before and after termination, maintain the financial requirements (as described
in this Agreement as of the CONTRACTOR’s date of termination notice), fidelity
bonds and insurance set forth in this Agreement until the State provides the
CONTRACTOR written notice that all continuing obligations of this Agreement have
been fulfilled; and     4.4.8.2.14   Upon expiration or termination of this
Agreement, submit reports to TENNCARE every thirty (30) calendar days detailing
the CONTRACTOR’s progress in completing its continuing obligations under this
Agreement. The CONTRACTOR, upon completion of these continuing obligations,
shall submit a final report to TENNCARE describing how the CONTRACTOR has
completed its continuing obligations. TENNCARE shall within twenty (20) calendar
days of receipt of this report advise in writing whether TENNCARE agrees that
the CONTRACTOR has fulfilled its continuing obligations. If TENNCARE finds that
the final report does not evidence that the CONTRACTOR has fulfilled its
continuing obligations, then TENNCARE shall require the CONTRACTOR to submit a
revised final report. TENNCARE shall in writing notify the CONTRACTOR once the
CONTRACTOR has submitted a revised final report evidencing to the satisfaction
of TENNCARE that the CONTRACTOR has fulfilled its continuing obligations.

30. Section 4.7.2 shall be deleted in its entirety.
31. Section 4.12 shall be amended by replacing “must’ with “shall” to read as
follows:
4.12 CONTRACTOR APPEAL RIGHTS

    The CONTRACTOR shall have the right to contest TENNCARE decisions pursuant
to the provisions of TCA 9-8-30 1 et seq. for the resolution of disputes under
this Agreement. Written notice describing the substance and basis of the
contested action shall be submitted to TENNCARE within thirty (30) calendar days
of the action taken by TENNCARE. The CONTRACTOR shall comply with all
requirements contained within this Agreement pending the final resolution of the
contested action.

32. Section 4.15 shall be amended by correcting a CFR reference and replacing
“must” with “shall to read as follows:
4.15 DATA THAT MUST BE CERTIFIED

4.15.1   In accordance with 42 CFR 438.604 and 438.606, when State payments to
the CONTRACTOR are based on data submitted by the CONTRACTOR, the CONTRACTOR
shall certify the data. The data that shall be certified include, but are not
limited to, enrollment information, encounter data, and other information
required by the State and contained in contracts, proposals and related
documents including the medical loss ratio (MLR) report. The data shall be
certified by one of the following: the CONTRACTOR’s Chief Executive Officer, the
CONTRACTOR’s Chief Financial


Page 320 of 374



--------------------------------------------------------------------------------



 



    Officer, or an individual who has delegated authority to sign for, and who
reports directly to the CONTRACTOR’s Chief Executive Officer or Chief Financial
Officer. The certification shall attest, based on best knowledge, information,
and belief, as follows:

  4.15.1.1   To the accuracy, completeness and truthfulness of the data; and    
4.15.1.2   To the accuracy, completeness and truthfulness of the documents
specified by the State.

4.15.2   The CONTRACTOR shall submit the certification concurrently with the
certified data.

33. Sections 4.20 shall be deleted in its entirety and replaced with the
following:
4.20 FAILURE TO MEET AGREEMENT REQUIREMENTS

    It is acknowledged by TENNCARE and the CONTRACTOR that in the event of
CONTRACTOR’s failure to meet the requirements provided in this Agreement and all
documents incorporated herein, TENNCARE will be harmed. The actual damages which
TENNCARE will sustain in the event of and by reason of such failure are
uncertain, are extremely difficult and impractical to ascertain and determine.
The parties therefore acknowledge that the CONTRACTOR shall be subject to
damages and/or sanctions as described below. It is further agreed that the
CONTRACTOR shall pay TENNCARE liquidated damages as directed by TENNCARE;
provided however, that if it is finally determined that the CONTRACTOR would
have been able to meet the Agreement requirements listed below but for
TENNCARE’s failure to perform as provided in this Agreement, the CONTRACTOR
shall not be liable for damages resulting directly therefrom.

4.20.1 Intermediate Sanctions

  4.20.1.1   TENNCARE may impose any or all of the sanctions as described in
this Section upon TENNCARE’s reasonable determination that the CONTRACTOR failed
to comply with any corrective action plan (CAP) as described under
Section 2.25.9 or Section 2.23.13 of this Agreement, or is otherwise deficient
in the performance of its obligations under the Agreement, which shall include,
but may not be limited to the following:     4.20.1.1.1   Fails substantially to
provide medically necessary covered services;     4.20.1.1.2   Imposes on
members cost sharing responsibilities that are in excess of the cost sharing
permitted by TENNCARE;     4.20.1.1.3   Acts to discriminate among enrollees on
the basis of their health status or need for health care services;    
4.20.1.1.4   Misrepresents or falsifies information that it furnishes to CMS or
to the State;     4.20.1.1.5   Misrepresents or falsifies information that it
furnishes to a member, potential member, or provider;     4.20.1.1.6   Fails to
comply with the requirements for physician incentive plans, as required by 42
CFR 438.6(h) and set forth (for Medicare) in 42 CFR 422.208 and 422.2 10;

Page 321 of 374



--------------------------------------------------------------------------------



 



  4.20.1.1.7   Has distributed directly, or indirectly through any agent or
independent contractor, marketing or member materials that have not been
approved by the State or that contain false or materially misleading
information; and     4.20.1.1.8   Has violated any of the other applicable
requirements of Sections 1903(m) or 1932 of the Social Security Act and any
implementing regulations.     4.20.1.2   TENNCARE shall only impose those
sanctions it determines to be appropriate for the deficiencies identified.
However, TENNCARE may impose intermediate sanctions on the CONTRACTOR
simultaneously with the development and implementation of a corrective action
plan if the deficiencies are severe and/or numerous. Intermediate sanctions may
include:     4.20.1.2.1   Liquidated damages as described in Section 4.20.2;    
4.20.1.2.2   Suspension of enrollment in the CONTRACTOR’s MCO;     4.20.1.2.3  
Disenrollment of members;     4.20.1.2.4   Limitation of the CONTRACTOR’s
service area;     4.20.1.2.5   Civil monetary penalties as described in 42 CFR
438.704;     4.20.1.2.6   Appointment of temporary management for an MCO as
provided in 42 CFR 438.706;     4.20.1.2.7   Suspension of all new enrollment,
including default enrollment, after the effective date of the sanction;    
4.20.1.2.8   Suspension of payment for recipients enrolled after the effective
date of the sanction and until CMS or the State is satisfied that the reason for
imposition of the sanction no longer exists and is not likely to recur; or    
4.20.1.2.9   Additional sanctions allowed under federal law or state statute or
regulation that address areas of noncompliance.

4.20.2 Liquidated Damages

  4.20.2.1   Reports and Deliverables     4.20.2.1.1   For each day that a
report or deliverable is late, incorrect, or deficient, the CONTRACTOR shall be
liable to TENNCARE for liquidated damages in the amount of one hundred dollars
($100) per day per report or deliverable unless specified otherwise in this
Section. Liquidated damages for late reports/deliverables shall begin on the
first day the report/deliverable is late.     4.20.2.1.2   Liquidated damages
for incorrect reports or deficient deliverables shall begin on the first day
after the report/deliverable was due.

Page 322 of 374



--------------------------------------------------------------------------------



 



  4.20.2.1.3   For the purposes of determining liquidated damages in accordance
with this Section, reports or deliverables are due as specified elsewhere in
this Agreement or by TENNCARE.     4.20.2.2   Program Issues     4.20.2.2.1  
Liquidated damages for failure to perform specific responsibilities or
responsibilities as described in this Agreement are shown in the chart below.
Damages are grouped into three categories: Level A, Level B, and Level C program
issues.     4.20.2.2.2   Failure to perform specific responsibilities or
requirements categorized as Level A are those which pose a significant threat to
patient care or to the continued viability of the TENNCARE program.    
4.20.2.2.3   Failure to perform specific responsibilities or requirements
categorized as Level B are those with pose threats to the integrity of the
TENNCARE program, but which do not necessarily imperil patient care.    
4.20.2.2.4   Failure to perform specific responsibilities or requirements
categorized as Level C are those which represent threats to the smooth and
efficient operation of the TENNCARE program but which do not imperil patient
care or the integrity of the TENNCARE program.     4.20.2.2.5   TENNCARE may
also assess liquidated damages for failure to meet performance standards as
provided in Section 2.24.3, Attachment VII, and Attachment XI of this Agreement.
    4.20.2.2.6   TENNCARE reserves the right to assess a general liquidated
damage of five hundred dollars ($500) per occurrence with any notice of
deficiency.     4.20.2.2.7   Liquidated Damages Chart

          LEVEL   PROGRAM ISSUES   DAMAGE
A.1
  Failure to comply with claims processing as described in Section 2.22 of this
Agreement   $10,000 per month, for each month that TENNCARE determines that the
CONTRACTOR is not in compliance with the requirements of Section 2.22 of this
Agreement
 
       
A.2
  Failure to comply with licensure and background check requirements in
Section 2.29.2 and Attachment XI of this Agreement   $5,000 per calendar day
that staff/provider/driver/agent/subcontractor is not licensed or qualified as
required by applicable state or local law plus the amount paid to the
staff/provider/driver/agent/subcontractor during that period
 
       
A.3
  Failure to respond to a request by DCS or TENNCARE to provide service(s) to a
child at risk of entering DCS custody   The actual amount paid by DCS and/or
TENNCARE for necessary services or $1000, whichever is greater

Page 323 of 374



--------------------------------------------------------------------------------



 



          LEVEL   PROGRAM ISSUES   DAMAGE
A.4
  Failure to comply with obligations and time frames in the delivery of
TENNderCare screens and related services   The actual amount paid by DCS and/or
TENNCARE for necessary services or $1000, whichever is greater
 
       
A.5
  Denial of a request for services to a child at risk of entering DCS custody
when the services have been reviewed and authorized by the TENNCARE Chief
Medical Officer   The actual amount paid by DCS and/or TENNCARE for necessary
services or $1000, whichever is greater
 
       
A.6(a)
  Failure to provide a service or make payments for a service within five
(5) calendar days of a directive from TENNCARE (pursuant to an appeal) to do so,
or upon approval of the service or payment by the CONTRACTOR during the appeal
process, or within a longer period of time which has been approved by TENNCARE
upon the CONTRACTOR’s demonstration of good cause   $500 per day beginning on
the next calendar day after default by the CONTRACTOR in addition to the cost of
the services not provided
 
       
A.6(b)
  Failure to provide proof of compliance to TENNCARE within five (5) calendar
days of a directive from TENNCARE or within a longer period of time which has
been approved by TENNCARE upon the CONTRACTOR’s demonstration of good cause  
$500 per day beginning on the next calendar day after default by the CONTRACTOR
 
       
A.7
  Failure to comply with this Agreement and federal rules/law regarding
Sterilizations/Abortions/Hysterectomies as outlined in Section 2.7.8 of this
Agreement   $500 per occurrence or the actual amount of the federal penalty
created by the CONTRACTOR’s failure to comply, whichever is greater
 
       
A.8
  Failure to provide coverage for prenatal care without a delay in care and in
accordance with Section 2.7.5 of this Agreement   $500 per day, per occurrence,
for each calendar day that care is not provided in accordance with the terms of
this Agreement

Page 324 of 374



--------------------------------------------------------------------------------



 



          LEVEL   PROGRAM ISSUES   DAMAGE
A.9
  Failure to provide continuation or restoration of services where enrollee was
receiving the service as required by TENNCARE rules or regulations, applicable
state or federal law, and all court orders and consent decrees governing appeal
procedures as they become effective   An amount sufficient to at least offset
any savings the CONTRACTOR achieved by withholding the services and promptly
reimbursing the enrollee for any costs incurred for obtaining the services at
the enrollee’s expense

$500 per day for each calendar day beyond the 2nd business day after an On
Request Report regarding a member’s request for continuation of benefits is sent
by TENNCARE
 
       
A.10.(a)
  Failure to comply with the notice requirements of this Agreement, TennCare
rules and regulations or any subsequent amendments thereto, and all court orders
and consent decrees governing appeal procedures, as they become effective   $500
per occurrence in addition to $500 per calendar day for each calendar day
required notices are late or deficient or for each calendar day beyond the
required time frame that the appeal is unanswered in each and every aspect
and/or each day the appeal is not handled according to the provisions set forth
by this Agreement or required by TENNCARE
 
       
A.l0.(b)
  Failure to submit a timely corrected notice of adverse action to TENNCARE for
review and approval prior to issuance to the member   $1,000 per occurrence if
the notice remains defective plus a per calendar day assessment in increasing
increments of $500 ($500 for the first day, $1,000 for the second day, $1,500
for the third day, etc,) for each day the notice is late and/or remains
defective
 
       
A.11
  Failure to forward an expedited appeal to TENNCARE in twenty-four (24) hours
or a standard appeal in five (5) days   $500 per calendar day
 
       
A.12
  Failure to provide complete documentation, including medical records, and
comply with the timelines for responding to a medical appeal as set forth in
TennCare rules and regulations and all court orders and consent decrees
governing appeals procedures as they become effective   $500 per calendar day
for each calendar day beyond the required time frame that the appeal is
unanswered in each and every aspect and/or each day the appeal is not handled
according to the provisions set forth by this Agreement or required by TENNCARE

Page 325 of 374



--------------------------------------------------------------------------------



 



          LEVEL   PROGRAM ISSUES   DAMAGE
A.13
  Per the Revised Grier Consent Decree, “Systemic problems or violations of the
law” (e.g., a failure in 20% or more of appealed cases over a 60-day period)
regarding any aspect of medical appeals processing pursuant to TennCare rules
and regulations and all court orders and consent decrees governing appeal
procedures, as they become effective   First occurrence: $500 per instance of
such “systemic problems or violations of the law”, even if damages regarding one
or more particular instances have been assessed (in the case of “systemic
problems or violations of the law” relating to notice content requirements, $500
per notice even if a corrected notice was issued upon request by TENNCARE)

Damages per instance shall increase in $500 increments for each subsequent
“systemic problem or violation of the law” ($500 per instance the first time a
“systemic problem or violation of the law” relating to a particular requirement
is identified; $1,000 per instance for the 2nd time a “systemic problem or
violation of the law” relating to the same requirement is identified; etc.)
 
       
A.14
  Failure to (1) provide an approved service timely, i.e., in accordance with
timelines specified in this Agreement, or when not specified therein, with
reasonable promptness; or (2) issue appropriate notice of delay with
documentation upon request of ongoing diligent efforts to provide such approved
service   The cost of services not provided plus $500 per day, per occurrence,
for each day (1) that approved care is not provided timely; or (2) notice of
delay is not provided and/or the CONTRACTOR fails to provide upon request
sufficient documentation of ongoing diligent efforts to provide such approved
service

Page 326 of 374



--------------------------------------------------------------------------------



 



          LEVEL   PROGRAM ISSUES   DAMAGE
A.15
  Failure to comply with the timeframes for developing and approving a plan of
care for transitioning CHOICES members in Group 2, initiating nursing facility
services for transitioning CHOICES members in Group 1, or initiating long-term
care services for CHOICES members (see Sections 2.9.2, 2.9.3, and 2.9.6)  
$5,000 per month that the CONTRACTOR’s performance is 85- 89% by service setting
(nursing facility or HCBS)
$10,000 per month that the CONTRACTOR’s performance is 80- 84% by service
setting (nursing facility or HCBS)
$15,000 per month that the CONTRACTOR’s performance is 75- 79% by service
setting (nursing facility or HCBS)
$20,000 per month that the CONTRACTOR’s performance is 70- 74% by service
setting (nursing facility or HCBS)
$25,000 per month that the CONTRACTOR’s performance is 69% or less by service
setting (nursing facility or HCBS)
 
       
A.16
  Failure to meet the performance standards established by TENNCARE regarding
missed visits for personal care, attendant care, homemaker, or home- delivered
meals for CHOICES members (referred to herein as “specified HCBS”)   $5,000 per
month that 11-15% of visits are missed for a reason attributable to the provider
(provider initiated), by specified HCBS
$10,000 per month that 16-20% of visits are missed for a reason attributable to
the provider (provider initiated), by specified HCBS
$15,000 per month that 21 -25% of visits are missed for a reason attributable to
the provider (provider initiated), by specified HCBS
$20,000 per month that 26-30% of visits are missed for a reason attributable to
the provider (provider initiated), by specified HCBS
$25,000 per month that 31% or more of visits are missed for a reason
attributable to the provider (provider initiated), by specified HCBS
 
       
B.1
  Failure to provide referral provider listings to PCPs as required by
Section 2.14.3.5 of this Agreement   $500 per calendar day

Page 327 of 374



--------------------------------------------------------------------------------



 



          LEVEL   PROGRAM ISSUES   DAMAGE
B.2
  Failure to complete or comply with corrective action plans as required by
TENNCARE   $500 per calendar day for each day the corrective action is not
completed or complied with as required
 
       
B.3
  Failure to submit Audited HEDIS and CAHPS results annually by June 15 as
described in Sections 2.15.6 and 2.15.7   $250 per day for every calendar day
reports are late
 
       
B.4
  Failure to submit NCQA Accreditation Report as described in Section 2.15.6  
$500 per day for every calendar day beyond the 10th calendar day Accreditation
Status is not reported
 
       
B.5
  Failure to comply with Conflict of Interest, Lobbying, and/or Gratuities
requirements described in Section 4.19, 4.23, 4.24, or 2.12.9.4.8   110% of the
total amount of compensation paid by the CONTRACTOR to inappropriate individuals
 
       
B.6
  Failure to disclose Lobbying Activities and/or quarterly conflict of interest
disclosure as required by Section 4.24, 4.19, or 2.12.9.4.8   $1000 per day that
disclosure is late
 
       
B.7
  Failure to obtain approval of member materials as required by Section 2.17 of
this Agreement   $500 per day for each calendar day that TENNCARE determines the
CONTRACTOR has provided member material that has not been approved by TENNCARE
 
       
B.8
  Failure to comply with time frames for providing Member Handbooks, I.D. cards,
Provider Directories, Quarterly Member Newsletters, and CHOICES member education
materials as required in Section 2.17   $5000 for each occurrence
 
       
B.9
  If the CONTRACTOR knew or should have known that a member has not received
long-term care services for thirty (30) days or more, failure to report on that
member in accordance with Section 2.30.10.5 (see also Section 2.6.1.5. 7)   For
each member, an amount equal to the CHOICES capitation rate prorated for the
period of time in which the member did not receive long-term care services
 
       
B.10
  Failure to achieve and/or maintain financial requirements in accordance with
TCA   $500 per calendar day for each day that financial requirements have not
been met
 
       
B.11
  Failure to submit the CONTRACTOR’S annual NAIC filing as described in Section
2.30.l5.3   $500 per calendar day

Page 328 of 374



--------------------------------------------------------------------------------



 



          LEVEL   PROGRAM ISSUES   DAMAGE
B.12
  Failure to submit the CONTRACTOR’s quarterly NAIC filing as described in
Section 2.30.15.3   $500 per calendar day
 
       
B.13
  Failure to submit audited financial statements as described in Section
2.30.15.3   $500 per calendar day
 
       
B. 14
  Failure to comply with fraud and abuse provisions as described in Section 2.20
of this Agreement   $500 per calendar day for each day that the CONTRACTOR does
not comply with fraud and abuse provisions
 
       
B.15
  Failure to require and ensure compliance with Ownership and Disclosure
requirements as required in Section 2.12.9.60 of this Agreement   $5000 per
provider
disclosure/attestation for each disclosure/attestation that is not received or
is received and signed by a provider that does not request or contain complete
and satisfactory disclosure of the requirements outlined in 42 CFR 455, Subpart
B
 
       
B.16
  Failure to maintain a complaint and appeal system as required in Section 2.19
of this Agreement   $500 per calendar day
 
       
B.17
  Failure to comply with the time frame for resolving complaints (see
Section 2.19.2)   $1,000 per month that the
CONTRACTOR’s performance is 85-89%
$2,000 per month that the
CONTRACTOR’s performance is 80-84%
$3,000 per month that the
CONTRACTOR’s performance is 75-79%
$4,000 per month that the
CONTRACTOR’s performance is 70-74%
$5,000 per month that the
CONTRACTOR’s performance is 69% or less
 
       
B.18
  Failure to maintain required insurance as required in Section 2.21.8 of this
Agreement   $500 per calendar day
 
       
B.19
  Failure to provide a written discharge plan or provision of a defective
discharge plan for discharge from a psychiatric inpatient facility or mental
health residential treatment facility as required in Section 2.9.6.3.2 of this
Agreement   $1,000 per occurrence per case

Page 329 of 374



--------------------------------------------------------------------------------



 



          LEVEL   PROGRAM ISSUES   DAMAGE
B.20
  Imposing arbitrary utilization guidelines or other quantitative coverage
limits as prohibited in Section 2.6.3 and 2.14.1 of this Agreement   $500 per
occurrence
 
       
B.21
  Failure to provide CRG/TPG assessments within the time frames specified in
Section 2.7.2.9 of this Agreement   $500 per month per Enrollee
 
       
B.22
  Failure to provide CRG/TPG assessments by TDMHDD-certified raters or in
accordance with TDMHDD policies and procedures as required in Section 2.7.2.9 of
this Agreement   $500 per occurrence per case
 
       
B.23
  Failure to meet any timeframe regarding care coordination for CHOICES members
(see Sections 2.9.2,2.9.3, and 2.9.6) other than the timeframes referenced in
A.15 or A.16   $1,000 per month for each timeframe that the CONTRACTOR’s
performance is 85-89%
$2,000 per month for each timeframe that the CONTRACTOR’s performance is 80-84%
$3,000 per month for each timeframe that the CONTRACTOR’s performance is 75-79%
$4,000 per month for each timeframe that the CONTRACTOR’s performance is 70-74%
$5,000 per month for each timeframe that the CONTRACTOR’s performance is 69% or
less
 
       
B.24
  Failure to completely process a credentialing application within thirty
(30) calendar days of receipt of a completed application, including all
necessary documentation and attachments, and signed provider agreement/contract
as required in Section 2.11.8 of this Agreement   $5000 per application that has
not been approved and loaded into the CONTRACTOR’s system or denied within
thirty (30) calendar days of receipt of a completed credentialing application
and a signed provider agreement/contract if applicable

And/Or


 
      $1000 per application per day for each day beyond thirty (30) calendar
days that a completed credentialing application has not been processed as
described in Section 2.11.8 of this Agreement

Page 330 of 374



--------------------------------------------------------------------------------



 



          LEVEL   PROGRAM ISSUES   DAMAGE
B.25
  Failure to maintain provider agreements in accordance with Section 2.12 and
Attachment XI of this Agreement   $5000 per provider agreement found to be
non-compliant with the requirements outlined in this Agreement
 
       
B.26
  Failure to comply with the requirements regarding an agreement to audit
accounts (Section 2.2 1.10)   $1,500 for each day after December 1 of each year
that the fully executed agreement for audit accounts is not submitted or for
each day after December 1 of each year that the fully executed agreement does
not include the required language
 
       
C.1
  Failure to comply in any way with staffing requirements as described in
Section 2.29.1 of this Agreement   $250 per calendar day for each day that
staffing requirements are not met
 
       
C.2
  Failure to report provider notice of termination of participation in the
CONTRACTOR’s MCO   $250 per day
 
       
C.3
  Failure to comply in any way with encounter data submission requirements as
described in Section 2.23 of this Agreement (excluding the failure to address or
resolve problems with individual encounter records in a timely manner as
required by TENNCARE)   $25,000 per occurrence
 
       
C.4
  Failure to address or resolve problems with individual encounter records in a
timely manner as required by TENNCARE   An amount equal to the paid amount of
the individual encounter record(s) that was rejected or, in the case of
capitated encounters, the fee-for-service equivalent thereof as determined by
TENNCARE
 
       
C.5
  Failure to reimburse the first MCO within thirty (30) calendar days of receipt
of a properly documented request for a misaligned newborn in accordance with
Section 2.4.9.5   $1000.00 per day for each day beyond thirty (30) calendar days
of receipt of a properly documented request in addition to a one time assessment
of $5,000 per occurrence
 
       
C.6
  Failure to comply with the requirements regarding documentation for CHOICES
members (see Section 2.9.6)   $500 per plan of care for members in Group 2 or 3
that does not include all of the required elements
$500 per member file that does not include all of the required elements
$500 per face-to-face visit where the care coordinator fails to document the
specified observations

Page 331 of 374



--------------------------------------------------------------------------------



 



          LEVEL   PROGRAM ISSUES   DAMAGE
C.7
  Failure to submit a Provider Enrollment File that meets TENNCARE’s
specifications (see Section 2. 30.7.1)   $250 per day after the due date that
the Provider Enrollment File fails to meet TENNCARE’s specifications

  4.20.2.3   Payment of Liquidated Damages     4.20.2.3.1   It is further agreed
by TENNCARE and the CONTRACTOR that any liquidated damages assessed by TENNCARE
shall be due and payable to TENNCARE within thirty (30) calendar days after
CONTRACTOR receipt of the notice of damages. If payment is not made by the due
date, said liquidated damages may be withheld from future payments by TENNCARE
without further notice, as provided in Section 3.14.5 of this Agreement. It is
agreed by TENNCARE and the CONTRACTOR that the collection of liquidated damages
by TENNCARE shall be made without regard to any appeal rights the CONTRACTOR may
have pursuant to this Agreement; however, in the event an appeal by the
CONTRACTOR results in a decision in favor of the CONTRACTOR, any such funds
withheld by TENNCARE will be immediately returned to the CONTRACTOR. Any cure
periods referenced in this Agreement shall not apply to the liquidated damages
described in this Section. With respect to Level B and Level C program issues
(failure to perform responsibilities or requirements), the due dates mentioned
above may be delayed if the CONTRACTOR can show good cause as to why a delay
should be granted. TENNCARE has sole discretion in determining whether good
cause exists for delaying the due dates.     4.20.2.3.2   Liquidated damages as
described in Section 4.20.2 shall not be passed to a provider and/or
subcontractor unless the damage was caused due to an action or inaction of the
provider and/or subcontractor. Nothing described herein shall prohibit a
provider and/or a subcontractor from seeking judgment before an appropriate
court in situations where it is unclear that the provider and/or the
subcontractor caused the damage by an action or inaction.     4.20.2.3.3   All
liquidated damages imposed pursuant to this Agreement, whether paid or due,
shall be paid by the CONTRACTOR out of administrative costs and profits.    
4.20.2.4   Application of Liquidated Damages for CHOICES         In applying
liquidated damages related to care coordination timeframes (see A. 15 and B.23),
HCBS missed visits (see A. 16), and the CHOICES Utilization Report (see B.9)
TENNCARE may take into consideration whether, as determined by TENNCARE, the
CONTRACTOR promptly remedied a deficiency and/or a deficiency was due to
circumstances beyond the CONTRACTOR’s control. Such consideration shall be based
on information provided by the CONTRACTOR in the applicable report (see
Section 2.30) and/or additional information submitted by the CONTRACTOR as
requested by TENNCARE.

Page 332 of 374



--------------------------------------------------------------------------------



 



  4.20.2.5   Waiver of Liquidated Damages         TENNCARE may waive the
application of liquidated damages and/or withholds upon the CONTRACTOR if the
CONTRACTOR is placed in rehabilitation or under administrative supervision if
TENNCARE determines that such waiver is in the best interests of the TennCare
program and its enrollees.

4.20.3 Claims Processing Failure

      If it is determined that there is a claims processing deficiency related
to the CONTRACTOR’s ability/inability to reimburse providers in a reasonably
timely and accurate fashion as required by Section 2.22, TENNCARE shall provide
a notice of deficiency and request corrective action. The CONTRACTOR may also be
subject to the application of liquidated damages and/or intermediate sanctions
specified in Sections 4.20.1 and 4.20.2 and the retention of withholds as
specified in Section 3.9. If the CONTRACTOR is unable to successfully implement
corrective action and demonstrate adherence with timely claims processing
requirements within the time approved by TENNCARE, the State may terminate this
Agreement in accordance with Section 4.4 of this Agreement.

4.20.4 Failure to Manage Medical Costs

      If TENNCARE determines the CONTRACTOR is unable to successfully manage
costs for covered services, TENNCARE may terminate this Agreement with ninety
(90) calendar days advance notice in accordance with Section 4.4 of this
Agreement.

4.20.5 Sanctions by CMS

      Payments provided for under this Agreement will be denied for new
enrollees when, and for so long as, payment for those enrollees is denied by CMS
in accordance with the requirements in 42 CFR 438.730.

4.20.6 Temporary Management

      TENNCARE may impose temporary management if it finds that the CONTRACTOR
has repeatedly failed to meet substantive requirements in Section 1903(m) or
Section 1932 of the Social Security Act.



34.     Section 4.24.1 shall be amended by deleting the parenthetical and shall
read as follows:

  4.24.1   The CONTRACTOR certifies by signing this Agreement, to the best of
its knowledge and belief, that federal funds have not been used for lobbying in
accordance with 45 CFR Part 93 and 31 USC 1352.

Page 333 of 374



--------------------------------------------------------------------------------



 



  4.30   VOLUNTARY BUYOUT PROGRAM

  4.30.1   The CONTRACTOR acknowledges and understands that, for a period of two
years beginning August 16, 2008, restrictions are imposed on former state
employees who received a State of Tennessee Voluntary Buyout Program
(VBP) severance payment with regard to contracts with state agencies that
participated in the VBP.

  4.30.2   The State will not contract with either a former state employee who
received a VBP severance payment or an entity in which a former state employee
who received a VBP severance payment or the spouse of such an individual holds a
controlling financial interest.

  4.30.3   The State may contract with an entity with which a former state
employee who received a VBP severance payment is an employee or an independent
contractor. Notwithstanding the foregoing, the CONTRACTOR understands and agrees
that there may be unique business circumstances under which a return to work by
a former state employee who received a VBP severance payment as an employee or
an independent contractor of a State contractor would not be appropriate, and in
such cases the State may refuse CONTRACTOR personnel. Inasmuch, it shall be the
responsibility of the State to review CONTRACTOR personnel to identify any such
issues.

  4.30.4   With reference to either Section 4.30.2 or 4.30.3 above, the
CONTRACTOR may submit a written request for a waiver of the VBP restrictions
regarding a former state employee and a contract with a state agency that
participated in the VBP. Any such request must be submitted to the State in the
form of the VBP Contracting Restriction Waiver Request format available from the
State and the Internet at: www.state.tn.us/finance/rds/ocr/waiver.html. The
determination on such a request shall be at the sole discretion of the head of
the state agency that is a Party to this Agreement, the Commissioner of Finance
and Administration, and the Commissioner of Human Resources.

36.     Section 4.34 shall be amended to replace “Contractor” with “CONTRACTOR”
and “contract” with “Agreement” and shall read as follows:

  4.34   PROHIBITION OF ILLEGAL IMMIGRANTS

  4.34.1   The requirements of Public Acts of 2006, Chapter Number 878, of the
state of Tennessee, addressing the use of illegal immigrants in the performance
of any contract to supply goods or services to the state of Tennessee, shall be
a material provision of this Contract, a breach of which shall be grounds for
monetary and other penalties, up to and including termination of this Contract.
    4.34.2   The CONTRACTOR hereby attests, certifies, warrants, and assures
that the CONTRACTOR shall not knowingly utilize the services of an illegal
immigrant in the performance of this Contract and shall not knowingly utilize
the services of any subcontractor who will utilize the services of an illegal
immigrant in the performance of this Agreement. The CONTRACTOR shall reaffirm
this attestation, in writing, by submitting to the State a completed and signed
copy of the document as Attachment X,

Page 334 of 374



--------------------------------------------------------------------------------



 



    hereto, semi-annually during the period of this Agreement. Such attestations
shall be maintained by the contractor and made available to state officials upon
request.

  4.34.3   Prior to the use of any subcontractor in the performance of this
Agreement, and semiannually thereafter, during the period of this Agreement, the
CONTRACTOR shall obtain and retain a current, written attestation that the
subcontractor shall not knowingly utilize the services of an illegal immigrant
to perform work relative to this Agreement and shall not knowingly utilize the
services of any subcontractor who will utilize the services of an illegal
immigrant to perform work relative to this Agreement. Attestations obtained from
such subcontractors shall be maintained by the CONTRACTOR and made available to
state officials upon request.

  4.34.4   The CONTRACTOR shall maintain records for all personnel used in the
performance of this Agreement. Said records shall be subject to review and
random inspection at any reasonable time upon reasonable notice by the State.

  4.34.5   The CONTRACTOR understands and agrees that failure to comply with
this section will be subject to the sanctions of Public Chapter 878 of 2006 for
acts or omissions occurring after its effective date. This law requires the
Commissioner of Finance and Administration to prohibit a contractor from
contracting with, or submitting an offer, proposal, or bid to contract with the
State of Tennessee to supply goods or services for a period of one year after a
contractor is discovered to have knowingly used the services of illegal
immigrants during the performance of this Agreement.

  4.34.6   For purposes of this Agreement, “illegal immigrant” shall be defined
as any person who is not either a United States citizen, a Lawful Permanent
Resident, or a person whose physical presence in the United States is authorized
or allowed by the federal Department of Homeland Security and who, under federal
immigration laws and/or regulations, is authorized to be employed in the U.S. or
is otherwise authorized to provide services under the Agreement.

37.     Section 4 shall be amended by adding a new Section 4.37 and renumbering
the existing Sections accordingly, including any references thereto.

  4.37   FEDERAL ECONOMIC STIMULUS FUNDING

      This Agreement requires the CONTRACTOR to provide products and/or services
that are funded in whole or in part under the American Recovery and Reinvestment
Act of 2009, Public Law 111-5 (Recovery Act). The CONTRACTOR is responsible for
ensuring that all applicable requirements of the Recovery Act are met and that
the CONTRACTOR provides information to the State as required by, but not limited
to, the following:

  4.37.1   The Recovery Act, including but not limited to the following sections
of that Act:

  4.37.1.1   Section 1606 — Wage Rate Requirements.     4.37.1.2   Section 1512
— Reporting and Registration Requirements.     4.37.1.3   Sections 902, 1514,
and 1515 — General Accounting Office/Inspector General Access.

Page 335 of 374



--------------------------------------------------------------------------------



 



  4.37.1.4   Section 1553 — Whistleblower Protections.     4.37.1.5  
Section 1605 — Buy American Requirements for Construction Material.

  4.37.2   Executive Office of the President, Office of Management and Budget
(OMB) Guidelines as posted at http://www.whitehouse.gov/omb/recovery_default/,
as well as OMB Circulars, including but not limited to A- 102 and A- 133 as
posted at http://www.whitehouse.gov/omb/financial_offm_circulars/.     4.37.3  
Federal Grant Award Documents.     4.37.4   Office of Tennessee Recovery Act
Management Directives.

38. Attachment I shall be deleted in its entirety and replaced with the
following:
ATTACHMENT I
BEHAVIORAL HEALTH SPECIALIZED SERVICE DESCRIPTIONS
The CONTRACTOR shall provide medically necessary mental health case management
and psychiatric rehabilitation services according to the requirements herein.

      SERVICE   Mental Health Case Management      

DEFINITION
Mental health case management is a supportive service provided to enhance
treatment effectiveness and outcomes with the goal of maximizing resilience and
recovery options and natural supports for the individual. Mental health case
management is consumer-centered, consumer focused and strength-based, with
services provided in a timely, appropriate, effective, efficient and coordinated
fashion. It consists of activities performed by a team or a single mental health
case manager to support clinical services. Mental health case managers assist in
ensuring the individual/family access to services.
Mental health case management requires that the mental health case manager and
the individual and/or family have a strong productive relationship which
includes viewing the individual/family as a responsible partner in identifying
and obtaining the necessary services and resources. Services rendered to
children and youth shall be consumer-centered and family-focused with case
managers working with multiple systems (e.g. education, child welfare, juvenile
justice). Mental health case management is provided in community settings, which
are accessible and comfortable to the individual/family. The service should be
rendered in a culturally competent manner and be outcome driven. Mental health
case management shall be available 24 hours a day, 7 days a week. The service is
not time limited and provides the individual/family the opportunity to improve
their quality of life.
The CONTRACTOR shall ensure mental health case management is rendered in
accordance with all of the service components and guidelines herein.

Page 336 of 374



--------------------------------------------------------------------------------



 



SERVICE DELIVERY
The CONTRACTOR shall:

  •   Determine caseload size based on an average number of individuals per case
manager, with the expectation being that case managers will have mixed caseloads
of clients and flexibility between Levels 1 and 2 (Levels 1 and 2 are defined
below); and     •   Ensure that caseload sizes and minimum contacts are met as
follows:

          Case Management       Minimum Face-to-Face Type   Maximum Caseload
Size   Contacts
Level 1 (Non-Team Approach)*
  25 individuals: 1 case manager   One (1) contact per week
 
       
Level 1 (Team Approaches):
       
 
       
Adult CTT
  20 individuals: 1 team
20 individuals: 1 case manager   One (1) contact per week
 
       
Children & Youth
(C&Y)CTT
  15 individuals:1 team
15 individuals: 1 case manager   One (1) contact per week
 
       
CCFT
  15 individuals:1 team
15 individuals: 1 case manager   One (1) contact per week
 
       
ACT
  100 individuals:1 team
15 individuals: 1 case manager   One (1) contact per week
 
       
PACT
  100 individuals:1 team
15 individuals: 1 case manager   One (1) contact per week
 
       
Level 2*
  35 individuals:1 case manager   Two (2) contacts per month

 

*   For case managers having a combination of Level 1 & Level 2 (non-team)
individuals, the maximum caseload size shall be no more than 30 individuals: 1
case manager.

The CONTRACTOR shall ensure that the following requirements are met:

  1)   All mental health case managers shall have, at a minimum, a bachelor’s
degree;     2)   Supervisors shall maintain no greater than a 1:30 supervisory
ratio with mental health case managers;     3)   Mental health case managers who
are assigned to both a parent(s) and child in the same family, should have
skills and experience needed for both ages; mental health case managers who are
assigned to individuals with co-occurring disorders (mental illness and
substance abuse disorders) should have the skills and experience to meet the
needs of these individuals;     4)   Eighty percent (80%) of all mental health
case management services should take place outside the case manager’s office;  
  5)   The children and youth (C&Y) (under age eighteen (18)) mental health case
management model shall provide a transition from C&Y services into adult
services, including adult mental health case management services. The decision
to serve an 18-year old youth via the C&Y case management system versus the
adult system shall be a clinical one made by a provider. Transition from
children’s services, including mental health case management, shall be
incorporated into the child’s treatment plan; and     6)   All mental health
case management services shall be documented in a treatment plan. Mental health
case management activities are correlated to expected outcomes and outcome
achievement and shall be monitored, with progress being noted periodically in a
written record.

Page 337 of 374



--------------------------------------------------------------------------------



 



Level 1
Level 1 mental health case management is the most intense level of service. It
provides frequent and comprehensive support to individuals with a focus on
recovery and resilience. The CONTRACTOR shall ensure the provision of level 1
mental health case management to the most severely disabled adults and
emotionally disturbed children and youth, including individuals who are at high
risk of future hospitalization or placement out of the home and require both
community support and treatment interventions. Level 1 mental health case
management can be rendered through a team approach or by individual mental
health case managers. Team approaches may include such models as ACT, CTT, CCFT
and PACT, as described below:
Assertive Community Treatment (ACT)
ACT is a way of delivering comprehensive and effective services to adults
diagnosed with severe mental illness and who have needs that have not been well
met by traditional approaches to delivering services. The principles of ACT
include:

  1)   Services targeted to a specific group of individuals with severe mental
illness;     2)   Treatment, support and rehabilitation services provided
directly by the ACT team;     3)   Sharing of responsibility between team
members and individuals served by the team;     4)   Small staff (all team staff
including case managers) to individual ratios (approx. 1 to 10);     5)  
Comprehensive and flexible range of treatment and services;     6)  
Interventions occurring in community settings rather than in hospitals or clinic
settings;     7)   No arbitrary time limit on receiving services;     8)  
Individualized treatment, support and rehabilitation services;     9)  
Twenty-four (24) hour a day availability of services; and     10)   Engagement
of individuals in treatment and monitoring.

Continuous Treatment Team (CTT)
CTT is a coordinated team of staff (to include physicians, nurses, case
managers, and other therapists as needed) who provide a range of intensive,
integrated mental health case management, treatment, and rehabilitation services
to adults and children and youth. The intent is to provide intensive treatment
to families of children and youth with acute psychiatric problems in an effort
to prevent removal from the home to a more restrictive level of care. An array
of services are delivered in the home or in natural settings in the community,
and are provided through a strong partnership with the family and other
community support systems. The program provides services including crisis
intervention and stabilization, counseling, skills building, therapeutic
intervention, advocacy, educational services, medication management as
indicated, school based counseling and consultation with teachers, and other
specialized services deemed necessary and appropriate.
Comprehensive Child and Family Treatment (CCFT)
CCFT services are high intensity, time-limited services designed for children
and youth to provide stabilization and deter the “imminent” risk of State
custody for the individual. There is usually family instability and high-risk
behaviors exhibited by the child/adolescent. CCFT services are concentrated on
child, family, and parental/guardian behaviors and interaction. CCFT services
are more treatment oriented and situation specific with a focus on short-term
stabilization goals. The primary goal of CCFT is to reach an appropriate point
of stabilization so the individual can be transitioned to a less intense
outpatient service.

Page 338 of 374



--------------------------------------------------------------------------------



 



Program of Assertive and Community Treatment (PACT)
PACT is a service delivery model for providing comprehensive community-based
treatment to adults with severe and persistent mental illness. It involves the
use of a multi-disciplinary team of mental health staff organized as an
accountable, mobile mental health agency or group of providers who function as a
team interchangeably to provide the treatment, rehabilitation and support
services persons with severe and/or persistent mental illnesses need to live
successfully in the community.
Level 2
Level 2 mental health case management is a less intensive level of service than
Level 1 and is focused on resilience and recovery. The CONTRACTOR shall ensure
that level 2 mental health case management is provided to individuals whose
symptoms are at least partially stabilized or reduced in order to allow
treatment and rehabilitation efforts.
SERVICE COMPONENTS
The CONTRACTOR shall ensure that mental health case management incorporates the
following service components:
Crisis Facilitation
Crisis facilitation is provided in situations requiring immediate
attention/resolution for a specific individual or other person(s) in relation to
a specific individual. It is the process of accessing and coordinating services
for an individual in a crisis situation to ensure the necessary services are
rendered during and following the crisis episode. Most crisis facilitation
activities would involve face-to-face contact with the individual.
Assessment of Daily Functioning
Assessment of daily functioning involves the on-going monitoring of how an
individual is coping with life on a day to day basis for the purposes of
determining necessary services to maintain community placement and improve level
of functioning. Most assessments of daily functioning are achieved by face-
to-face contact with the individual in his or her natural environment.
Assessment/Referral/Coordination
Assessment/referral/coordination involves assessing the needs of the individual
for the purposes of referral and coordination of services that will improve
functioning and/or maintain stability in the individual’s natural environment.
Mental Health Liaison
Mental health liaison services are offered to persons who are not yet assigned
to mental health case management. It is a short-term service for the purposes of
service referral and continuing care until other mental health services are
initiated.

Page 339 of 374



--------------------------------------------------------------------------------



 



DEFINITION
Psychiatric rehabilitation is an array of consumer-centered recovery services
designed to support the individual in the attainment or maintenance of his or
her optimal level of functioning. These services are designed to capitalize on
personal strengths, develop coping skills and strategies to deal with deficits
and develop a supportive environment in which to function as independent as
possible on the individual’s recovery journey.
Services included under psychiatric rehabilitation are as follows.
SERVICE COMPONENTS
Psychosocial Rehabilitation
Psychosocial rehabilitation services utilize a comprehensive approach (mind,
body, and spirit) to work with the whole person for the purposes of improving an
individuals’ functioning, promoting management of illness(s), and facilitating
recovery. The goal of psychosocial rehabilitation is to support individuals as
active and productive members of their communities. Individuals, in partnership
with staff, form goals for skills development in the areas of vocational,
educational, and interpersonal growth (e.g. household management, development of
social support networks) that serve to maximize opportunities for successful
community integration. Individuals proceed toward goal attainment at their own
pace and may continue in the program at varying levels intensity for an
indefinite period of time.
Supported Employment
Supported employment consists of a range of services to assist individuals to
choose, prepare for, obtain, and maintain gainful employment that is based on
individuals’ preferences, strengths, and experiences. This service also includes
a variety of support services to the individual, including side-by-side support
on the job. These services may be integrated into a psychosocial rehabilitation
center.
Peer Support
Peer support services allow individuals to direct their own recovery and
advocacy process and are provided by persons who are or have been consumers of
the behavioral health system and their family members and are Certified Peer
Support Specialists. These services include providing assistance with more
effectively utilizing the service delivery system (e.g. assistance in developing
plans of care, accessing services and supports, partnering with professionals)
or understanding and coping with the stressors of the person’s illness through
support groups, coaching, role modeling, and mentoring. Activities which promote
socialization, recovery, self-advocacy, development of natural supports, and
maintenance of community living skills are rendered so individuals can educate
and support each other in the acquisition of skills needed to manage their
illnesses and access resources within their communities. Services are often
provided during the evening and weekend hours.

Page 340 of 374



--------------------------------------------------------------------------------



 



Illness Management & Recovery
Illness management and recovery services refers to a series of weekly sessions
with trained mental health practitioners for the purpose of assisting
individuals in developing personal strategies for coping with mental illness and
promoting recovery.
Supported Housing
Supported housing services refers to services rendered at facilities that are
staffed twenty-four (24) hours per day, seven (7) days a week with associated
mental health staff supports for individuals who require treatment services and
supports in a highly structured setting. These mental health services are for
persons with serious and/or persistent mental illnesses (SPMI) and are intended
to prepare individuals for more independent living in the community while
providing an environment that allows individuals to live in community settings.
Given this goal, every effort should be made to place individuals in facilities
near their families and other support systems and original areas of residence.
Supported housing services are mental health services and do not include the
payment of room and board.
39. Attachment II shall be deleted in its entirety and replaced with the
following:
ATTACHMENT II
COST SHARING SCHEDULE
Non-Pharmacy Copayment Schedule Prior to January 1, 2010
(unless otherwise directed by TENNCARE)

      Poverty     Level   Copayment Amounts
0% - 99%
  $0.00 
 
   
100% - 199%
  $25.00, Hospital Emergency Room (waived if admitted) $5.00, Primary Care
Provider and Community Mental Health Agency Services Other Than Preventive Care
$15.00, Physician Specialists (including Psychiatrists) $100.00, Inpatient
Hospital Admission
 
   
200% and above
  $50.00, Hospital Emergency Room (waived if admitted) $10.00, Primary Care
Provider and Community Mental Health Agency Services Other Than Preventive Care
$25.00, Physician Specialists (including Psychiatrists) $200.00, Inpatient
Hospital Admission

Non-Pharmacy Copayment Schedule Effective January 1, 2010
(unless otherwise directed by TENNCARE)

      Poverty     Level   Copayment Amounts
0% - 99%
  $0.00 

Page 341 of 374



--------------------------------------------------------------------------------



 



      Poverty     Level   Copayment Amounts
100% - 199%
 
  $10.00, Hospital Emergency Room (waived if admitted) $5.00, Primary Care
Provider and Community Mental Health Agency Services Other Than Preventive Care
$5.00, Physician Specialists (including Psychiatrists) $5.00, Inpatient Hospital
Admission (waived if readmitted within 48 hours for the same episode)
 
   
200% and above
  $50.00, Hospital Emergency Room (waived if admitted) $15.00, Primary Care
Provider and Community Mental Health Agency Services Other Than Preventive Care
$20.00, Physician Specialists (including Psychiatrists) $100.00, Inpatient
Hospital Admission (waived if readmitted within 48 hours for the same episode)

The CONTRACTOR is specifically prohibited from waiving or discouraging TENNCARE
enrollees from paying the amounts described in this attachment.
40. Attachment III shall be deleted in its entirety and replaced with the
following:
ATTACHMENT III
GENERAL ACCESS STANDARDS
In general, contractors shall provide available, accessible, and adequate
numbers of institutional facilities, service locations, service sites,
professional, allied, and paramedical personnel for the provision of covered
services, including all emergency services, on a 24- hour-a-day, 7-day-a-week
basis. At a minimum, this shall include:

  •   Primary Care Physician or Extender:

  (a)   Distance/Time Rural: 30 miles or 30 minutes     (b)   Distance/Time
Urban: 20 miles or 30 minutes     (c)   Patient Load: 2,500 or less for
physician; one-half this for a physician extender.     (d)   Appointment/Waiting
Times: Usual and customary practice (see definition below), not to exceed
3 weeks from date of a patient’s request for regular appointments and 48 hours
for urgent care. Waiting times shall not exceed 45 minutes.     (e)  
Documentation/Tracking requirements:

  +   Documentation — Plans must have a system in place to document appointment
scheduling times.     +   Tracking — Plans must have a system in place to
document the exchange of member information if a provider, other than the
primary care provider (i.e., school-based clinic or health department clinic),
provides health care.

Page 342 of 374



--------------------------------------------------------------------------------



 



•   Specialty Care and Emergency Care: Referral appointments to specialists
(e.g., specialty physician services, hospice care, home health care, substance
abuse treatment, rehabilitation services, etc.) shall not exceed 30 days for
routine care or 48 hours for urgent care. All emergency care is immediate, at
the nearest facility available, regardless of contract. Waiting times shall not
exceed 45 minutes.   •   Hospitals

  (a)   Transport time will be the usual and customary, not to exceed 30
minutes, except in rural areas where access time may be greater. If greater, the
standard needs to be the community standard for accessing care, and exceptions
must be justified and documented to the State on the basis of community
standards.

•   Long-Term Care Services:

Transport time for adult day care will be the usual and customary, not to exceed
30 miles.

•   General Optometry Services:

  (a)   Transport time will be the usual and customary, not to exceed 30
minutes, except in rural areas where community standards and documentation shall
apply.     (b)   Appointment/Waiting Times: Usual and customary not to exceed
3 weeks for regular appointments and 48 hours for urgent care. Waiting times
shall not exceed 45 minutes.

•   Lab and X-Ray Services:

  (a)   Transport time will be the usual and customary, not to exceed 30
minutes, except in rural areas where community access standards and
documentation will apply.     (b)   Appointment/Waiting Times: Usual and
customary not to exceed 3 weeks for regular appointments and 48 hours for urgent
care. Waiting times shall not exceed 45 minutes.

•   All other services not specified here shall meet the usual and customary
standards for the community.

Page 343 of 374



--------------------------------------------------------------------------------



 



ATTACHMENT V
ACCESS & AVAILABILITY FOR BEHAVIORAL HEALTH SERVICES
The CONTRACTOR shall adhere to the following behavioral health network
requirements to ensure access and availability to behavioral health services for
all members (adults and children). For the purpose of assessing behavioral
health provider network adequacy, TENNCARE will evaluate the CONTRACTOR’s
provider network relative to the requirements described below. Providers serving
adults will be evaluated separately from those serving children.
Access to Behavioral Health Services
The CONTRACTOR shall ensure access to behavioral health providers for the
provision of covered services. At a minimum, this means that:
The CONTRACTOR shall have provider agreements with providers of the services
listed in the table below and meet the geographic and time for
admission/appointment requirements.

                  Maximum Time     Geographic Access   for Admission/ Service
Type   Requirement   Appointment
Psychiatric Inpatient
Hospital Services
  Travel distance does not exceed 60 miles for at least 75% of members and does
not exceed 90 miles for at least 90% of members   4 hours (emergency
involuntary )/24 hours
(involuntary)/24 hours
(voluntary)
 
       
24 Hour Psychiatric
Residential Treatment
  Travel distance does not exceed 75 miles for at least 75% of ADULT members and
does not exceed 150 miles for at least 90% of ADULT members   Within 30 calendar
days
 
       
 
  Travel distance does not exceed 60 miles for at least 75% of CHILD members and
does not exceed 90 miles for at least 90% of CHILD members    
 
       
Outpatient Non-MD Services
  Travel distance does not
exceed 30 miles for ALL
members   Within 10 business days; if urgent, within 48 hours

Page 344 of 374



--------------------------------------------------------------------------------



 



                  Maximum Time     Geographic Access   for Admission/ Service
Type   Requirement   Appointment
Intensive Outpatient (may include Day Treatment (adult), Intensive Day Treatment
(Children & Adolescent) or Partial Hospitalization
  Travel distance does not exceed 60 miles for at least 75% of members and does
not exceed 90 miles for at least 90% of members   Within 10 business days; if
urgent, within 48 hours
 
       
Inpatient Facility Services
(Substance Abuse)
  Travel distance does not exceed 60 miles for at least 75% of members and does
not exceed 90 miles for at least 90% of members   Within 2 calendar days; for
detoxification -within 4 hours in an emergency and 24 hours for non-emergency
 
       
24 Hour Residential
Treatment Services
(Substance Abuse)*
  Travel distance does not exceed 75 miles for at least 75% of members and does
not exceed 120 miles for at least 90% of members   Within 10 business days
 
       
Outpatient Treatment
Services (Substance Abuse)
  Travel distance does not exceed 30 miles for ALL members   Within 10 business
days; for detoxification-within 24 hours
 
       
Mental Health Case
Management
  Not subject to geographic access standards   Within 7 calendar days
 
       
Psychosocial Rehabilitation (may include Supported Employment, Illness
Management & Recovery, or Peer Support (TDMHDD Rule Chapter 1940-5-29)
  Not subject to geographic access standards   Within 10 business days
 
       
Supported Housing
  Travel distance does not exceed 60 miles for at least 75% of ADULT members and
does not exceed 90 miles for at least 90% of ADULT members   Within 30 calendar
days
 
       
Crisis Services (Mobile)
  Not subject to geographic access standards   Face-to-face contact within 1
hour for emergency situations and 4 hours for urgent situations
 
       
Crisis Stabilization
  Not subject to geographic access standards   Within 4 hours of referral

 

*   24 Hour Residential Treatment Substance Abuse Services may be provided by
facilities licensed by the Tennessee Department of Health as Halfway House
Treatment Facilities (DOH Rule Chapter 1200-8-17), Residential Detoxification
Treatment Facilities (DOH Rule Chapter 1200-8-22) or Residential Rehabilitation

Page 345 of 374



--------------------------------------------------------------------------------



 



    Treatment Facilities (DOH Rule Chapter 1200-8-23). (Effective 1/1/2008, the
Tennessee Department of Mental Health and Developmental Disabilities will
license these facilities.)

When the above standards are not met, an acceptable Corrective Action Plan will
be requested which details the CONTRACTOR’s intended course of action to resolve
any deficiency (ies) identified. The Bureau of TennCare will evaluate Corrective
Action Plans and, at its sole discretion, determine network adequacy considering
any alternate measures and documentation of unique market conditions.
At a minimum, providers for the following service types shall be reported on the
Provider Enrollment File:

          Service Code(s) for use in     position 330-331 of the Service Type  
Provider Enrollment File
Psychiatric Inpatient Hospital Services
  Adult - 11, 79, 85
Child - A1 or H9
 
   
24 Hour Psychiatric Residential Treatment
  Adult - 13,81,82
Child - A9, H1, or H2
 
   
Outpatient MD Services (Psychiatry)
  Adult - 19
Child - B5
 
   
Outpatient Non-MD Services
  Adult - 20
Child - B6
 
   
Intensive Outpatient/ Partial Hospitalization
  Adult - 21,23, 62
Child - B7, C2, C3
 
   
Inpatient Facility Services (Substance Abuse)
  Adult - 15, 17
Child - A3, A5
 
   
24 Hour Residential Treatment Services (Substance Abuse)
  Adult - 56
Child - F6
 
   
Outpatient Treatment Services (Substance Abuse)
  Adult - 27 or 28
Child - D3 or D4
Mental Health Case Management
  Adult - 31, 66, or 83
Child - C7, D7, G2, G6, or K1
 
   
Psychiatric Rehabilitation Services:
   
 
   
Psvchosocial Rehabilitation
  42 
 
   
     Supported Employment
  44 
 
   
     Peer Support
  88 
 
   
     Illness Management & Recovery
  91 
 
   
Supported Housing
  32 and 33 
 
   
Crisis Services (Mobile)
  Adult - 37, 38, 39
Child - D8, D9, E1
 
   
Crisis Respite
  Adult - 40
Child - E2
 
   
Crisis Stabilization
  Adult - 41

Page 346 of 374



--------------------------------------------------------------------------------



 



42. Attachment VII shall be deleted in its entirety and replaced with the
following:
ATTACHMENT VII
PERFORMANCE STANDARDS

                              PERFORMANCE               MEASUREMENT        
MEASURE   DATA SOURCE(S)   BENCHMARK   DEFINITION   FREQUENCY   LIQUIDATED
DAMAGE
1
  Timely Claims
Processing   Report from TDCI   90% of clean electronic claims for nursing
facility services and HCBS excluding PERS, assistive technology, minor home
modifications, and pest control are processed and paid within fourteen (14)
calendar days of receipt   Percentage of clean electronic claims paid within 14
calendar days of receipt of claim, for each month   Monthly   $10,000 for each
month determined not to be in compliance
 
                       
 
          99.5% of clean electronic claims for nursing facility and HCBS other
than PERS, assistive technology, minor home modifications, and pest control
shall be processed and paid within twenty-one (21) calendar days of receipt  
Percentage of clean electronic claims processed within 21 calendar days of
receipt of claim, determined for month        
 
                       
 
          90% of all of other claims (for which no further written information
or substantiation is required in order to make payment) are paid within thirty
(30) calendar days of the receipt of claim.   Percentage of claims paid within
30 calendar days of receipt of claim, for each month        
 
                       
 
          99.5% of all other claims are processed within sixty (60) calendar
days.   Percentage of claims processed within 60 calendar days of receipt of
claim, for each month        
 
                       
2
  Claims Payment
Accuracy   Self-reported
results based on
an internal audit
conducted on a
statistically valid
random sample
will be validated
by TDCI   97% of claims paid accurately upon initial submission   Percentage of
total claims paid accurately for each month and by provider type (NF, HCBS, and
other)   Monthly   $5,000 for each full percentage point accuracy is below 97%
for each month for each provider type (NF, HCBS, and other)

Page 347 of 374



--------------------------------------------------------------------------------



 



                              PERFORMANCE               MEASUREMENT        
MEASURE   DATA SOURCE(S)   BENCHMARK   DEFINITION   FREQUENCY   LIQUIDATED
DAMAGE
3
  Telephone Response
Time/Call Answer
Timeliness-Member
Services Line   Member Services and Provider Services Phone Line Report   85% of
all calls to each line are answered by a live voice within thirty (30) seconds
or the prevailing benchmark established by NCQA   The number of calls answered
by a live voice within 30 seconds, divided by the number of calls received by
the phone line (during hours of operation) during the measurement period  
Quarterly   $25,000 for each
full percentage
point below 85% per
month
 
                       
4
  Telephone Response
Time/Call Answer
Timeliness-Provider Services
Line   Member Services and Provider Services Phone Line Report   85% of all
calls to each line are answered by a live voice within thirty (30) seconds or
the prevailing benchmark established by NCQA   The number of calls answered by a
live voice within 30 seconds, divided by the number of calls received by the
phone line (during hours of operation) during the measurement period   Quarterly
  $25,000 for each
full percentage
point below 85% per
month
 
                       
5
  Telephone Call
Abandonment Rate
(unanswered calls)
—Member Services
Line   Member Services and Provider Services Phone Line Report   Less than 5% of
telephone calls are abandoned   The number of calls abandoned by the caller or
the system before being answered by a live voice divided by the number of calls
received by the phone line (during open hours of operation) during the
measurement period   Quarterly   $25,000 for each
full percentage
point above 5% per
month
 
                       
6
  Telephone Call Abandonment Rate (unanswered calls) — Provider Services Line  
Member Services and Provider Services Phone Line Report   Less than 5% of
telephone calls are abandoned   The number of calls abandoned by the caller or
the system before being answered by a live voice divided by the number of calls
received by the phone line (during open hours of operation) during the
measurement period   Quarterly   $25,000 for each
full percentage
point above 5% per
month
 
                       
7(a)
  Left blank
intentionally                    
 
                       
7(b)
  Left blank
intentionally                    

Page 348 of 374



--------------------------------------------------------------------------------



 



                              PERFORMANCE               MEASUREMENT        
MEASURE   DATA SOURCE(S)   BENCHMARK   DEFINITION   FREQUENCY   LIQUIDATED
DAMAGE
8
  Provider Network
Documentation   Provider Enrollment File and provider agreement signature pages
  100% of providers on the Provider Enrollment File have a signed provider
agreement with the CONTRACTOR       Upon TENNCARE
request   $1,000 for each provider for which the CONTRACTOR cannot provide a
signature page from the provider agreement between the provider and the
CONTRACTOR

Page 349 of 374



--------------------------------------------------------------------------------



 



                              PERFORMANCE               MEASUREMENT        
MEASURE   DATA SOURCE(S)   BENCHMARK   DEFINITION   FREQUENCY   LIQUIDATED
DAMAGE
9
  Specialist Provider Network   Provider Enrollment File   1 . Physician
Specialists: Executed speciality physician contracts in all areas required by
this Agreement for the following specialists: allergy; cardiology; dermatology;
endocrinology; gastroenterology; general surgery; nephrology; neurology;
neurosurgery; otolaryngology; ophthalmology; orthopedics; oncology/hematology;
psychiatry (adults); psychiatry (child/adolescent); and urology

2. Essential Hospital Services: Executed contract with at least (1) tertiary
care center for each essential hospital service

3. Center of Excellence for People with AIDS: Executed contract with at least
two (2) Center of Excellence for AIDS within the CONTRACTOR’s approved Grand
Region(s)

4. Center of Excellence for Behavioral Health: Executed contract with all COEs
for Behavioral Health within the CONTRACTOR’s approved Grand Region(s)  
Executed contract is a signed provider agreement with a provider to participate
in the CONTRACTOR’s network as a contract provider   Monthly   $25,000 if ANY of
the listed standards are not met, either individually or in combination on a
monthly basis

The liquidated damage may be waived for Physician Specialists if the CONTRACTOR
provides sufficient documentation to demonstrate that the deficiency is
attributable to a lack of physicians practicing in the area. The liquidated
damage may be lowered to $5,000 in the event the CONTRACTOR provides a
corrective action plan that is accepted by TENNCARE

Page 350 of 374



--------------------------------------------------------------------------------



 



                              PERFORMANCE               MEASUREMENT        
MEASURE   DATA SOURCE(S)   BENCHMARK   DEFINITION   FREQUENCY   LIQUIDATED
DAMAGE
10 
  HCBS Provider Network   Provider Enrollment File   At least two (2) providers
for each HCBS, other than community-based residential alternatives, to cover
each county in the Grand Region   Executed contract is a signed provider
agreement with a provider to participate in the CONTRACTOR’s network as a
contract provider   Quarterly   Beginning after the first calendar quarter
following implementation of CHOICES in the Grand Region covered by this
Agreement, $25,000 if ANY of the listed standards are not met, either
individually or in combination on a quarterly basis
 
                      The liquidated damage may be waived if the CONTRACTOR
provides sufficient documentation to demonstrate that the deficiency is
attributable to a lack of HCBS provider serving the county and the CONTRACTOR
has used good faith efforts to develop HCBS providers to serve the county.
 
                       
 
                      The liquidated damage may be lowered to $5,000 in the
event the CONTRACTOR provides a corrective action plan that is accepted by
TENNCARE

Page 351 of 374



--------------------------------------------------------------------------------



 



                              PERFORMANCE               MEASUREMENT        
MEASURE   DATA SOURCE(S)   BENCHMARK   DEFINITION   FREQUENCY   LIQUIDATED
DAMAGE
11
  Provider Participation Accuracy   Provider Enrollment File   At least 90% of
listed providers confirm participation in the CONTRACTOR’s network   A
statistically valid sample of participating providers on the most recent monthly
provider enrollment file confirm that they are participating in the CONTRACTOR’s
network   Quarterly   $25,000 per quarter if less than 90% of providers confirm
participation. The liquidated damage may be lowered to $5,000 in the event that
the CONTRACTOR provides a corrective action plan that is accepted by TENNCARE,
or may be waived by TENNCARE if the CONTRACTOR submits sufficient documentation
to demonstrate 90% of providers in the sample are participating
 
                       
12
  Provider Information Accuracy   Provider Enrollment File   Data for no more
than 10% of listed providers is incorrect for each data element   Data for no
more than 10% of a statistically valid sample of participating providers on the
most recent monthly provider enrollment is incorrect for each element as
determined by TENNCARE   Quarterly   $5,000 per quarter if data for more than
10% but fewer than 31% of providers is incorrect for each data element
 
                       
 
                      $25,000 per quarter if data for more than 30% of providers
is incorrect for each data element
 
                       
 
                      The $25,000 liquidated damage may be lowered to $5,000 in
the event that the CONTRACTOR provides a corrective action plan that is accepted
by TENNCARE, or may be waived by TENNCARE if the CONTRACTOR submits sufficient
documentation

Page 352 of 374



--------------------------------------------------------------------------------



 



                              PERFORMANCE               MEASUREMENT        
MEASURE   DATA SOURCE(S)   BENCHMARK   DEFINITION   FREQUENCY   LIQUIDATED
DAMAGE
13
  Distance from provider to member   Provider Enrollment File   In accordance
with this Agreement, including Attachments III through V   Time and travel
distance as measured by GeoAccess   Monthly   S25,000 if ANY of the listed
standards are not met, either individually or in combination, on a monthly
basis.
 
                       
 
                      The liquidated damage may be lowered to $5,000 in the
event that the CONTRACTOR provides a corrective action plan that is accepted by
TENNCARE.
 
                       
 
                      For the first six months after CHOICES implementation,
TENNCARE will waive the liquidated damage related to distance to adult day care
if the CONTRACTOR demonstrates that it is providing NEMT to adult day care in
accordance with Section 2.11.1.8. Thereafter, TENNCARE may waive the liquidated
damage regarding distance to adult day care if the CONTRACTOR provides
sufficient documentation to demonstrate that the deficiency is attributable to a
lack of adult day care providers and the CONTRACTOR has used good faith efforts
to develop adult day care providers.

Page 353 of 374



--------------------------------------------------------------------------------



 



                              PERFORMANCE               MEASUREMENT        
MEASURE   DATA SOURCE(S)   BENCHMARK   DEFINITION   FREQUENCY   LIQUIDATED
DAMAGE
14
  Initial appointment
timeliness for behavioral health services   Behavioral Health Initial
Appointment Timeliness Report   85% of all initial appointments for behavioral
health services for outpatient mental health services (MD and Non-MD) and
outpatient substance abuse services shall meet the access and availability
standards indicated in Attachment V   Average time between the intake assessment
appointment and the member’s next appointment scheduled or admission by type of
service   Quarterly   $2,000 for each service type for which less than 85% of
all initial appointments for the specified provider types meet the access and
availability standards indicated in Attachment V
 
                       
15
  Percentage of SPMI/SED members who receive a behavioral health service
(excluding a CRG/TPG assessment)   Claims and encounter data   The percentage of
SPMI/SED members who receive a behavioral health service (excluding a CRG/TPG
assessment) will not be less than 76%   The number of SPMI/SED members receiving
a behavioral health service (excluding a CRG/TPG assessment) during the fiscal
year divided by the MCO’s number of SPMI/SED members during the fiscal year is
not less than the benchmark   Annually   $25,000 for each year determined to not
be in compliance
 
                       
16
  Non-IMD Impatient
Use   Behavioral Health Crisis Service Response Reports and utilization data  
10% decrease of total inpatient days at freestanding psychiatric hospitals
subject to IMD exclusion compared to the base year’s utilization   Total
inpatient psychiatric hospital days at IMD exclusion facilities for members
reduced by 10% after base line year   Annually   $10,000 for each year
determined to not be in compliance
 
                       
17
  TENNderCare Screening   MCO encounter data   TENNderCare screening ratio, 80%
  The EPSDT screening ratio, calculated by TENNCARE utilizing MCO encounter data
submissions in accordance with specifications for the CMS—416 report   Quarterly
  $5,000 for each full percentage point TENNderCare screening ratio is below 80%
for the most recent rolling twelve month period
 
                       
18
  Increase in utilization of supported employment   Supported Employment Reports
  15% of all adults (21 — 64 years of age) designated as SPMI actively receiving
supported employment services will be gainfully employed in either part time or
full time capacity for a continuous 90 day period within one (1) year of
receiving supported employment services   Total number of SPMI adults receiving
supported employment services as defined in Attachment I employed for a
continuous 90-day period within one (1) year of receiving supported employment
services divided by the total number of SPMI adults   Annually   $25,000 for
each year determined to not be in compliance
 
                       
19
  Generic Prescription Drug Utilization   Encounter data   Sixty percent (60%)  
Number of generic prescriptions divided by the total number of prescriptions  
Quarterly   $5,000 for each full percentage point Generic Prescription
Utilization ratio is below 60%

Page 354 of 374



--------------------------------------------------------------------------------



 



                              PERFORMANCE               MEASUREMENT        
MEASURE   DATA SOURCE(S)   BENCHMARK   DEFINITION   FREQUENCY   LIQUIDATED
DAMAGE
20
  Length of time between psychiatric hospital/RTF discharge and first subsequent
mental health case management service   Mental Health Case Management Report  
90% of discharged members receive a mental health case management service as
medically necessary within seven (7) calendar days of discharge, excluding
situations involving member reschedules, no shows, and refusals   (I) Number of
members discharged by length of time between discharge and first subsequent
mental health case management service as medically necessary reported by CMHA
and type of service received; determined for each month   Quarterly   $3,000 for
each quarter determined to not be in compliance
 
                       
 
              (2) Average length of time between hospital discharge and first
subsequent medically necessary MHCM visit reported by CMHA and type of service
received excluding member reschedules, no shows, and refusals; determined for
each month        
 
                       
21
  Seven (7) day readmission rate   Psychiatric Hospital/RTF Readmission Report  
Not more than 10% of members discharged from an inpatient or residential
facility are readmitted within seven (7) calendar days of discharge   Number of
members discharged from an inpatient or residential facility divided by the
number of members readmitted within seven (7) calendar days of discharge;
determined for each month in the quarter   Quarterly   $1,500 for each quarter
determined to not be in compliance
 
                       
22
  Thirty (30) day readmission rate   Psychiatric Hospital/RTF Readmission Report
  Not more than 15% of members discharged from an inpatient or residential
facility are readmitted within thirty (30) calendar days of discharge   Number
of members discharged from an inpatient or residential facility divided by the
number of members readmitted within thirty (30) calendar days of discharge;
detemined for each month in the quarter   Quarterly   $1,500 for each quarter
determined to not be in compliance
 
                       
23
  Members are satisfied with the services they receive from behavioral health
providers   Annual consumer satisfaction survey administered by TDMHDD   85% of
respondent rale their experience to be fair or better   Distribution of members
by satisfaction score   Annually   $10,000 for each response below 85%

Page 355 of 374



--------------------------------------------------------------------------------



 



ATTACHMENT VIII
DELIVERABLE REQUIREMENTS
GENERAL
This is a preliminary list of deliverables. The CONTRACTOR and TENNCARE shall
agree to the appropriate deliverables, deliverable format/submission
requirements, submission and approval time frames, and technical assistance as
required. Deliverables shall be submitted to the TennCare Bureau unless
otherwise specified.
TENNCARE will require that some or all deliverables be reviewed and/or approved
by TENNCARE during the readiness review and/or during operations. As specified
by TENNCARE, material modifications to certain deliverables must be reviewed
and/or approved by TENNCARE.
DELIVERABLE ITEMS

1.   Evidence of TDCI license for CONTRACTOR and subcontractors (as applicable)
to ensure compliance with Section 2.1.1   2.   Notification that a member may
satisfy any of the conditions for termination from the TennCare program in
accordance with Section 2.5.4   3.   Request for prior approval/notice of use of
cost effective alternative services in accordance with Section 2.6.5   4.  
Request for prior approval of incentives in accordance with Section 2.6.6   5.  
Policies and procedures for patient liability that ensure compliance with
Section 2.6.7.2   6.   Policies and procedures for self-direction of health care
tasks in accordance with Section 2.7.3   7.   Description of health education
and outreach programs and activities to ensure compliance with Section 2.7.4  
8.   TENNderCare policies and procedures that ensure compliance with the
requirements of Section 2.7.6   9.   Policies and procedures for advance
directives that ensure compliance with Section 2.7.7   10.   Disease management
program policies and procedures that ensure compliance with Section 2.8   11.  
Service coordination policies and procedures that ensure compliance with
Section 2.9.1   12.   Policies and procedures for transition of new members that
ensure compliance with the requirements of Section 2.9.2

Page 356 of 374



--------------------------------------------------------------------------------



 



13.   Policies and procedures for transition of member receiving long-term care
services at the time of CHOICES implementation that ensure compliance with
Section 2.9.3   14.   Transition of care polices and procedures that ensure
compliance with Section 2.9.4   15.   MCO case management policies and
procedures that ensure compliance with Section 2.9.5   16.   Care coordination
policies and procedures that ensure compliance with Section 2.9.6   17.  
Policies and procedures for consumer direction of HCBS that ensure compliance
with Section 2.9.7   18.   Policies and procedures for coordination of physical
health, behavioral health, and long-term care services that ensure compliance
with Section 2.9.8   19.   If CONTRACTOR subcontracts for the provision of
behavioral health services, agreement with the subcontractor in accordance with
Section 2.9.8.2 to ensure compliance with Section 2.9.8   20.   Policies and
procedures for coordination among behavioral health providers that ensure
compliance with Section 2.9.9   21.   Policies and procedures for coordination
of pharmacy services that ensure compliance with Section 2.9.10   22.   Policies
and procedures for coordination of dental services that ensure compliance with
Section 2.9.11   23.   Identification of members serving on the claims
coordination committee in accordance with Section 2.9.11.5.3   24.   Policies
and procedures for coordination with Medicare that ensure compliance with
Section 2.9.12   25.   Policies and procedures for inter-agency coordination
that ensure compliance with Section 2.9.14   26.   Polices and procedures
regarding non-covered services that ensure compliance with Section 2.10   27.  
Policies and procedures to develop and maintain a provider network that ensure
compliance with Section 2.11.1, including policies and procedures for selection
and/or retention of providers   28.   Policies and procedures for PCP selection
and assignment that ensure compliance with Section 2.11.2, including policies
and procedures regarding change of PCP and use of specialist as PCP   29.   Plan
to identify, develop, or enhance existing inpatient and residential treatment
capacity for adults and adolescents with co-occurring mental health and
substance abuse disorders to ensure compliance with Section 2.11.5.2   30.  
Credentialing manual and policies and procedures that ensure compliance with
Section 2.11.8   31.   Policies and procedures that ensure compliance with
notice requirements in Section 2.11.9   32.   Notice of provider and
subcontractor termination and additional documentation as required by
Section 2.11.9.2

Page 357 of 374



--------------------------------------------------------------------------------



 



33.   Provider agreement template(s) and revisions to TDCI as required in
Section 2.12   34.   Indemnity language in provider agreements if different than
standard indemnity language (see Section 2.12.9.49)   35.   Intent to use a
physician incentive plan (PIP) to TennCare Bureau and TDCI (see Section 2.13.8)
  36.   Any provider agreement templates or subcontracts that involve a PIP for
review as a material modification (to TDCI) as required by (see Section 2.13.8)
  37.   Pricing policies for emergency services provided by non-contract
providers that ensure compliance with Section 2.13.9.1   38.   Policies and
procedures for PCP profiling to ensure compliance with Section 2.14.9   39.  
Information on PCP profiling as requested by TENNCARE (see Section 2.14.9)   40.
  QM/QI policies and procedures to ensure compliance with Section 2.15   41.  
Copy of signed contract with NCQA approved vendor to perform CAHPS as required
by Section 2.15.5   42.   Copy of signed contract with NCQA approved vendor to
perform HEDIS audit as required by Section 2.15.5   43.   Evidence that NCQA
accreditation application submitted and fee paid (Section 2.15.5.1)   44.  
HEDIS BAT as required by Section 2.15.6   45.   Copy of signed NCQA survey
contract as required by Section 2.15.5.1   46.   Notice of date for ISS
submission and NCQA on-site review as required by Section 2.15.5.1   47.  
Notice of final payment to NCQA as required by Section 2.15.5.1   48.   Notice
of submission of ISS to NCQA as required by Section 2.15.5.1   49.   Copy of
completed NCQA survey and final report as required by Section 2.15.5.1   50.  
Notice of any revision to NCQA accreditation status   51.   Policies and
procedures regarding critical incident management and reporting to ensure
compliance with Section 2.15.8   52.   Member materials as described in
Section 2.17, including but not limited to, member handbook, quarterly member
newsletters, identification card, and provider directory along with any required
supporting materials   53.   Member services phone line policies and procedures
that ensure compliance with Section 2.18.1

Page 358 of 374



--------------------------------------------------------------------------------



 



54.   Policies and procedures regarding interpreter and translation services
that ensure compliance with Section 2.18.2   55.   Provider service and phone
line policies and procedures that ensure compliance with Section 2.18.4   56.  
Description of 24/7 ED Assistance Line (see Section 2.18.4.7)   57.   Provider
handbook that is in compliance with requirements in Section 2.18.5   58.  
Provider education and training plan and materials that ensure compliance with
Section 2.18.6   59.   Provider relations policies and procedures in compliance
with Section 2.18.7   60.   Protocols regarding one-on-one assistance to
long-term care providers that ensure compliance with Section 2.18.7.2   61.  
Policies and procedures to monitor and ensure provider compliance with the
Agreement (see Section 2.18.7.3)   62.   Policies and procedures for a provider
complaint system that ensure compliance with Section 2.18.8   63.   FEA
education and training plan and materials that ensure compliance with
Section 2.18.9   64.   Policies and procedures regarding member involvement with
behavioral health services that ensure compliance with Section 2.18.10   65.  
Appeal and complaint policies and procedures that ensure compliance with
Section 2.19   66.   Fraud and abuse policies and procedures that ensure
compliance with Section 2.20   67.   Report all confirmed or suspected fraud and
abuse to the appropriate agency as required in Section 2.20.2   68.   Fraud and
abuse compliance plan (see Section 2.20.3)   69.   TPL policies and procedures
that ensure compliance with Section 2.21.4   70.   Accounting policies and
procedures that ensure compliance with Section 2.21.7   71.   Proof of insurance
coverage (see Section 2.21.8)   72.   Executed agreement for audit accounts that
contains the required language (see Section 2.21.11)   73.   Claims management
policies and procedures that ensure compliance with Section 2.22   74.  
Internal claims dispute procedure (see Section 2.22.5)   75.   EOB policies and
procedures to ensure compliance with Section 2.22.8   76.   Systems policies and
procedures, manuals, etc. to ensure compliance with Section 2.23 (see
Section 2.23.10)

Page 359 of 374



--------------------------------------------------------------------------------



 



77.   Proposed approach for remote access in accordance with Section 2.23.6.10  
78.   Information security plan as required by Section 2.23.6.11   79.  
Notification of Systems problems in accordance with Section 2.23.7   80.  
Systems Help Desk services in accordance with Section 2.23.8   81.  
Notification of changes to Systems in accordance with Section 2.23.9   82.  
Notification of changes to membership of behavioral health advisory committee
and current membership lists in accordance with Section 2.24.2   83.  
Notification of changes to membership of CHOICES Advisory Group and current
membership lists in accordance with Section 2.24.3   84.   An abuse and neglect
plan in accordance with Section 2.24.4   85.   Medical record keeping policies
and procedures that ensure compliance with Section 2.24.6   86.   Subcontracts
(see Section 2.26)   87.   HIPAA policies and procedures that ensure compliance
with Section 2.27   88.   Accounting of disclosures in accordance with
Section 2.27.2.10   89.   Notification of use or disclosure in accordance with
Section 2.27.2.13.3.3   90.   Notification of any unauthorized acquisition of
enrollee PHI in accordance with Section 2.27.2.13.3   91.   Third (3rd) party
certification of HIPAA transaction compliance in accordance with
Section 2.27.2.27   92.   Notification of any security incident in accordance
with Section 2.27.3   93.   Non-discrimination policies and procedures as
required by Section 2.28   94.   Names, resumes, and contact information of key
staff as required by Section 2.29.1.2   95.   Changes to key staff as required
by Section 2.29.1.2   96.   Staffing plan as required by Section 2.29.1.8   97.
  Changes to location of staff from in-state to out-of-state as required by
Section 2.29.1.9   98.   Background check policies and procedures that ensure
compliance with Section 2.29.2.1   99.   List of officers and members of Board
of Directors (see Section 2.29.3)   100.   Changes to officers and members of
Board of Directors (see Section 2.29.3)

Page 360 of 374



--------------------------------------------------------------------------------



 



101.   Eligibility and Enrollment Data (see Section 2.30.2.1)   102.   Monthly
Enrollment/Capitation Payment Reconciliation Report (see Section 2.30.2.2)  
103.   Quarterly Member Enrollment/Capitation Payment Report (see
Section 2.30.2.3)   104.   Information on members (see Section 2.30.2.4)   105.
  Psychiatric Hospital/RTF Readmission Report (see Section 2.30.4.1)   106.  
Mental Health Case Management Report (see Section 2.30.4.2)   107.   Supported
Employment Report (see Section 2.30.4.3)   108.   Behavioral Health Crisis
Response Report (see Section 2.30.4.4)   109.   Member CRG/TPG Assessment Report
(see Section 2.30.4.5)   110.   Rejected CRG/TPG Assessment Report (see
Section 2.30.4.6)   111.   CRG/TPG Assessments Audit Report (see
Section 2.30.4.7)   112.   Methodology for conducting CRG/TPG assessment audits
(see Section 2.30.4.8)   113.   Adverse Occurrences Report (see
Section 2.30.4.9)   114.   TENNderCare Report (see Section 2.30.4.10)   115.  
Self-Directed Health Care Tasks Report (see Section 2.30.4.11)   116.   Disease
Management Update Report (see Section 2.30.5.1)   117.   Disease Management
Report (see Section 2.30.5.2)   118.   Disease Management for CHOICES Update
Report (see Section 2.30.5.3)   119.   Disease Management for CHOICES Report
(see Section 2.30.5.4)   120.   Disease Management Program Description (see
Section 2.30.5.5)   121.   MCO Case Management Program Description (see
Section 2.30.6.1.1)   122.   MCO Case Management Services Report (see
Section 2.30.6.1.2)   123.   MCO Case Management Update Report (see
Section 2.30.6.1.3)   124.   Status of Transitioning CHOICES Member Report (see
Section 2.30.6.2)   125.   New Member Assessment and Care Planning and
Initiation of Services Report (see Section 2.30.6.3)

Page 361 of 374



--------------------------------------------------------------------------------



 



126.   CHOICES Intake, Enrollment, and Service Initiation Report (see
Section 2.30.6.4)   127.   Ongoing Assessment and Care Planning and Service
Initiation Report (see Section 2.30.6.5)   128.   Post-Enrollment Care
Coordination Contact Report (see Section 2.30.6.6)   129.   Nursing Facility
Diversion Report (see Section 2.30.6.7)   130.   Nursing Facility to Community
Transition Report (see Section 2.30.6.8)   131.   Nursing Facility Utilization
Report (see Section 2.30.6.9)   132.   Missed Visits Report (see
Section 2.30.6.10)   133.   Care Coordination Staffing Report (see
Section 2.30.6.11)   134.   Care Coordination Quality Assurance Plan and Care
Coordination Quality Assurance Plan Report (see Section 2.30.6.12)   135.  
Consumer Direction of HCBS Report (see Section 2.30.6.13)   136.   Members
identified as potential pharmacy lock-in candidates (see Section 2.30.6.14)  
137.   Pharmacy Services Report (see Section 2.30.6.15)   138.   Pharmacy
Services Report, On Request (see Section 2.30.6.16)   139.   Provider Enrollment
File (see Section 2.30.7.1)   140.   Provider Compliance with Access
Requirements Report (see Section 2.30.7.2)   141.   PCP Assignment Report (see
Section 2.30.7.3)   142.   Report of Essential Hospital Services (see
Section 2.30.7.4)   143.   Behavioral Health Initial Appointment Timeliness
Report (see Section 2.30.7.5)   144.   Long-Term Care Provider Network
Development Plan (see Section 2.30.7.6)   145.   Long-Term Care Provider
Capacity Performance Report (see Section 2.30.7.7)   146.   Qualified Workforce
Strategies Report (see Section 2.30.7.8)   147.   FQHC Reports (see
Section 2.30.7.9)   148.   Institutions for Mental Diseases (IMD) Out-of-State
Report (see Section 2.30.7.10)   149.   Single Case Agreements Report (see
Section 2.30.8)   150.   Related Provider Payment Report (see Section 2.30.9)

Page 362 of 374



--------------------------------------------------------------------------------



 



151.   UM program description, work plan, and evaluation (see Section 2.30.10.1)
  152.   Cost and Utilization Reports (see Section 2.30.10.2)   153.   Cost and
Utilization Summaries (see Section 2.30.10.3)   154.   Identification of
high-cost claimants (see Section 2.30.10.4)   155.   CHOICES Utilization Report
(see Section 2.30.10.5)   156.   Prior Authorization Reports (see
Section 2.30.10.6)   157.   Referral Provider Listing and supporting materials
(see Section 2.30.10.7)   158.   ED Threshold Report (see Section 2.30.10.8)  
159.   QM/QI Program Description, Associated Work Plan and Annual Evaluation
(see Section 2.30. 11. 1)   160.   Report on Performance Improvement Projects
(see Section 2.30.11.2)   161.   NCQA Accreditation Report (see
Section 2.30.11.3)   162.   NCQA revaluation of accreditation status based on
HEDIS scores (see Section 2.30.11.4)   163.   Reports of Audited CAHPS Results
and Audited HEDIS Results (see Section 2.30.11.5)   164.   Health Outcomes
Survey data files (see Section 2.30.11.6)   165.   Critical Incidents Report
(see Section 2.30.11.7)   166.   Member Services and Provider Services Phone
Line Report (see Section 2.30.12.1.1)   167.   24/7 Nurse Triage Line Report
(see Section 2.30.12.1.2)   168.   ED Assistance Tracking Report (see
Section 2.30.12.1.3)   169.   Translation/Interpretation Services Report (see
Section 2.30.12.3)   170.   Provider Satisfaction Survey Report (see
Section 2.30.12.4)   171.   Provider Complaints Report (see Section 2.30.12.5)  
172.   Member Complaints Report (see Section 2.30.13)   173.   Fraud and Abuse
Activities Report (see Section 2.30.14.1)   174.   Policies in compliance with
Section 1 902(a)(68) of the Social Security Act (see Section 2.30.14.3)   175.  
Recovery and Cost Avoidance Report (see Section 2.30.15.1.1)

Page 363 of 374



--------------------------------------------------------------------------------



 



176.   Other Insurance Report (see Section 2.30.15.1.2)   177.   Patient
Liability Report (see Section 2.30.15.2)   178.   Medical Loss Ratio
(MLR) Report (see Section 2.30.15.3.1)   179.   Ownership and Financial
Disclosure Report (see Section 2.30.15.3.2)   180.   Annual audit plan (see
Section 2.30.15.3.3)   181.   Financial Plan and Projection of Operating Results
Report (to TDCI) (see Section 2.30.15.4.1)   182.   Comparison of Actual
Revenues and Expenses to Budgeted Amounts Report (to TDCI) (see
Section 2.30.15.4.2)   183.   Annual Financial Report (to TDCI) (see
Section 2.30.15.4.3)   184.   Quarterly Financial Report (to TDCI) (see
Section 2.30.15.4.4)   185.   Audited Financial Statements (to TDCI) (see
Section 2.30.15.4.5)   186.   Claims Payment Accuracy Report (see
Section 2.30.16.1)   187.   EOB Report (see Section 2.30.16.2)   188.   Claims
Activity Report (see Section 2.30.16.3)   189.   HCBS Annual Benefit limits
Report (see Section 2.30.16.4)   190.   Cost Neutrality Report (see
Section 2.30.16.5)   191.   Expenditure Cap Report (see Section 2.30.16.6)  
192.   Cost Effective Alternative Services for CHOICES Report (see
Section 2.30.16.7)   193.   Systems Refresh Plan (see Section 2.30.17.1)   194.
  Encounter Data Files (see Section 2.30.17.2)   195.   Electronic version of
claims paid reconciliation (see Section 2.30.17.3)   196.   Information and/or
data to support encounter data submission (see Section 2.30.17.4)   197.  
Systems Availability and Performance Report (see Section 2.30.17.5)   198.  
Business Continuity and Disaster Recovery Plan (see Section 2.30.17.6)   199.  
Reports on the Activities of the CONTRACTOR’s Behavioral Health Advisory
Committee (see Section 2.30.18.1)

Page 364 of 374



--------------------------------------------------------------------------------



 



200.   Report on the Activities of the CONTRACTOR’s CHOICES Advisory Group (see
Section 2.30.18.2)   201.   Subcontracted claims processing report (see
Section 2.30.19.1)   202.   Security Incident Report (see Section 2.30.20)  
203.   Summary Listings of Servicing Providers (see Section 2.30.21.1)   204.  
Supervisory Personnel Report (see Section 2.30.21.2)   205.   Alleged
Discrimination Report (see Section 2.30.21.3)   206.   Non-discrimination policy
(see Section 2.30.21.4)   207.   Non-Discrimination Compliance Plan and
Assurance of Non-Discrimination (see Section 2.30.21.5)   208.   Provider
reimbursement rates for services incurred prior to the start date of operations
in accordance with Section 3.7.1.2.1   209.   Disclosure of conflict of interest
(see Section 2.30.22.1)   210.   Attestation Re: Personnel Used in Contract
Performance (see Section 2.30.22.2)   211.   Return of funds in accordance with
Section 3.14.5   212.   Termination plan in accordance with Section 4.4.8.2.8  
213.   Policies and procedures for delivering NEMT services, including an
operating procedures manual, as provided in Section A. 1 of Attachment XI

Page 365 of 374



--------------------------------------------------------------------------------



 



44.   Delete Attachment IX, Exhibit A, Quarterly Enrollment/Capitation Payment
Reconciliation Reports, and replace with “Intentionally Left Blank.”   45.  
Attachment IX, Exhibit G shall be deleted in its entirety and replaced with the
following:

ATTACHMENT IX, EXHIBIT G
REPORT OF ESSENTIAL HOSPITAL SERVICES
Instructions for Completing Report of Essential Hospital Services
The chart for the Report of Essential Hospital Services required in
Section 2.30.7.4 is to be prepared based on the CONTRACTOR’s provider network
for essential hospital services in each Grand Region in which the CONTRACTOR has
(or expects to have) TennCare members.

  •   Fill out one report for each Grand Region. In the top portion of the grid,
indicate the MCO name, the Grand Region, the total number of MCO members in the
Grand Region and the date that such total enrollment was established.     •  
Provide information on each contract and non-contract facility that serves (or
will serve) members in the identified Grand Region. The MCO should use a
separate row to report information on each such facility.

1.   In the first column, “Name of Facility” indicate the complete name of the
facility.   2.   In the second column, “TennCare ID” indicate the TennCare ID
assigned to the facility.   3.   In the third column, “NPI” indicate the
National Provider Identifier issued to the facility.   4.   In the fourth
column, “City/Town” indicate the city or town in which the designated facility
is located.   5.   In the fifth column, “County” indicate the name of the county
in which this facility is located.   6.   In the sixth through the twelfth
columns indicate the status of the CONTRACTOR’s relationship with the specific
facility for each of these covered hospital services, e.g. Neonatal, Perinatal,
Pediatric, Trauma, Burn, Center of Excellence for AIDS, and Centers of
Excellence for Behavioral Health. For example:

  •   If the CONTRACTOR has an executed provider agreement with the facility for
neonatal services, insert an “E” in the column labeled “Neonatal”.     •   If
the CONTRACTOR does not have an executed provider agreement with this facility
for “Neonatal”, but has another type of arrangement with this facility, the
CONTRACTOR should indicate the code that best describes its relationship
(L=letter of intent; R=on referral basis; N=in contract negotiations; O=other
arrangement). For any facility in which the CONTRACTOR does not have an executed
provider agreement and is using as a non-contract provider, the CONTRACTOR
should submit a brief description (one paragraph) of its relationship with the
facility including an estimated timeline for executing a provider agreement, if
any.     •   If the CONTRACTOR does not have any relationship for neonatal
services with the facility on this row, the CONTRACTOR should leave the cell
labeled “neonatal” blank.

Page 366 of 374



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT G
ESSENTIAL HOSPITAL SERVICES REPORT
MCO Name:                                                              Grand
Region:
Number of TennCare Members:                                          as of
(date):

                                                                               
                                                                               
                      Center of                                                
                                            Excellence                          
                                                          AIDS     for        
Name of   TennCare             City/                                            
        Center of     Behavioral         Facility   ID     NPI     Town    
County     Neonatal     Perinatal     Pediatric     Trauma     Burn    
Excellence     Health     Comments  
 
                                                                               
               

E = Executed Provider Agreement
L = Letter of Intent
R = On Referral Basis
N = In Contract Negotiations
O = Other Arrangement
If no relationship for a particular service leave cell blank



Page 367 of 374



--------------------------------------------------------------------------------



 



46.   Delete Attachment IX, Exhibit J, Cost and Utilization Reports, and replace
with “Intentionally Left Blank.”   47.   Delete Attachment IX, Exhibit K, Cost
and Utilization Summaries, and replace with the following:

ATTACHMENT IX, EXHIBIT K
COST AND UTILIZATION SUMMARIES
The quarterly Cost and Utilization Summaries required in Section 2.30.10.3 shall
include information for each of the following populations:

  •   Medicaid     •   Uninsured     •   Medically Eligible Child     •  
Non-CHOICES Disabled     •   Non-CHOICES Duals     •   CHOICES Duals     •  
CHOICES Non-Duals

Summaries for the following shall be provided:

  1)   Data elements for Top 25 Providers (broken down by facilities,
practitioners, ancillary providers, transportation providers) by Amount Paid

  •   Rank     •   Provider type     •   Provider Name     •   Street Address
(Physical Location)     •   City     •   State     •   Zip Code

  •   Amount Paid to Each Provider     •   Amount Paid as a Percentage of Total
Provider Payments

  2)   Data elements for Top 25 Inpatient Diagnoses by Number of Admissions

  •   Rank     •   DRG Code (Diagnosis Code)     •   Description     •   Amount
Paid     •   Admits     •   Admits as a Percentage of Total Admits

  3)   Data elements for Top 25 Inpatient Diagnoses by Amount Paid

  •   Rank     •   DRG Code (Diagnosis Code)     •   Description

Page 368 of 374



--------------------------------------------------------------------------------



 



  •   Admits     •   Amount Paid     •   Amount Paid as a Percentage of Total
Inpatient Dollars

  4)   Data elements for Top 25 Outpatient Diagnoses by Number of Visits

  •   Rank     •   Diagnosis code     •   Description     •   Amount Paid     •
  Visits     •   Visits as a percentage of Total Outpatient Visits

  5)   Data elements for Top 25 Outpatient Diagnoses by Amount Paid

  •   Rank     •   Diagnosis Code     •   Description     •   Visits     •  
Amount Paid     •   Amount Paid as a Percentage of Total Outpatient Payments

  6)   Data elements for Top 10 Inpatient Surgical/Maternity Procedures (DRGs)
by Number of Admissions

  •   Rank     •   DRG Code     •   Description     •   Amount Paid     •  
Number of Admissions     •   Admissions as a Percentage of Total Admissions

  7)   Data elements for Top 10 Inpatient Surgical/Maternity Procedures (DRGs)
by Amount Paid

  •   Rank     •   DRG Code     •   Description     •   Number of Procedures    
•   Amount Paid     •   Amount Paid as a Percentage of Total Inpatient
Surgical/Maternity Payments

  8)   Data elements for Top 10 Outpatient Surgical/Maternity Procedures by
Number of Procedures

  •   Rank     •   Procedure Code     •   Description     •   Amount Paid     •
  Number of Procedures     •   Procedures as a Percentage of Total
Surgical/Maternity Procedures

Page 369 of 374



--------------------------------------------------------------------------------



 



  9)   Data elements for Top 10 Outpatient Surgical/Maternity Procedures by
Amount Paid

  •   Rank     •   Procedure Code     •   Description     •   Number of
Procedures     •   Amount Paid     •   Amount Paid as a Percentage of Total
Outpatient Surgical/Maternity Payments

48.   Delete Attachment IX, Exhibit L, Prior Authorization Reports, and replace
with “Intentionally Left Blank.”   49.   Attachment IX, Exhibit M, shall be
deleted and replaced with the following:

ATTACHMENT IX, EXHIBIT M
MEMBER SERVICES AND PROVIDER SERVICES PHONE LINE REPORT
Instructions for Completing the Member Services and Provider Services Phone Line
Report
The following definitions shall be used:
Abandoned Call: A call in the phone line queue that is terminated by the caller
before reaching a live voice.
Average Time to Answer: The average time that callers waited in the phone line
queue (when the call was placed during the hours the phone line is open for
services) before speaking to a MCO representative. This shall be reported in
minutes: seconds (e.g. one minute and twenty-five seconds should be reported as
1:25).
Call Abandonment Rate: The number of calls (where the member/provider called
directly into the phone line or selected a member/provider services option and
was put in the call queue) that are abandoned by the caller or the system before
being answered by a live voice, divided by the number of calls received by the
phone line (during hours when the line is staffed with personnel—hours open for
services) during the measurement period.
Call Answer Timeliness: The number of calls (where the member called directly
into the phone line or selected a member/provider services option and was put in
the call queue) that are answered by a live voice within thirty (30) seconds,
divided by the number of calls received by the phone line (during hours when the
line is staffed with personnel—hours open for services) during the measurement
period.

Page 370 of 374



--------------------------------------------------------------------------------



 



ATTACHMENT IX, EXHIBIT M
MEMBER SERVICES AND PROVIDER SERVICES PHONE
LINE REPORT
MCO Name:                                         
Report Submission Date:
Reporting Quarter:                                         

                  [ Month 1 ]   [ Month 2 ]   [ Month 3 ]
Member Services Line
           
Total Number of Calls Received
           
% of Calls Abandoned
           
Average Time to Answer
           
% of Calls Answered within 30 Seconds
           
 
           
Nurse Triage Line
           
Total Number of Calls Received
           
% of Calls Abandoned
           
Average Time to Answer
           
% of Calls Answered within 30 Seconds
           
 
           
Provider Services Line
           
Total Number of Calls Received
           
% of Calls Abandoned
           
Average Time to Answer
           
% of Calls Answered within 30 Seconds
           



Page 371 of 374



--------------------------------------------------------------------------------



 



50.   Delete Attachment IX, Exhibit N, Medical Loss Ratio Report, and replace
with “Intentionally Left Blank”   51.   Attachment X shall be deleted in its
entirety and replaced with the following:

ATTACHMENT X
ATTESTATION RE PERSONNEL USED IN CONTRACT PERFORMANCE

 
SUBJECT CONTRACT NUMBER:
 
CONTRACTOR LEGAL ENTITY NAME:
 
FEDERAL EMPLOYER IDENTIFICATION NUMBER:
(or Social Security Number)

The Contractor, identified above, does hereby attest, certify, warrant, and
assure that the Contractor shall not knowingly utilize the services of an
illegal immigrant in the performance of this Contract and shall not knowingly
utilize the services of any subcontractor who will utilize the services of an
illegal immigrant in the performance of this Contract.
 
CONTRACTOR SIGNATURE
NOTICE: This attestation MUST be signed by an individual empowered to
contractually bind the Contractor. If said individual is not the chief executive
or president, this document shall attach evidence showing the individual’s
authority to contractually bind the Contractor.
 
PRINTED NAME AND TITLE OF SIGNATORY
 
DATE OF ATTESTATION



Page 372 of 374



--------------------------------------------------------------------------------



 



52.   In Attachment XI, NEMT Requirements, Section A.12.5 is deleted in its
entirety and replaced with the following:

  A.12.5   The CONTRACTOR shall provide Division of Mental Retardation Services
(DMRS) residential and day service waiver providers the opportunity to become a
NEMT provider if the provider is qualified to provide the service and agrees to
the terms of the CONTRACTOR’s NEMT provider agreement, which shall be no more
restrictive than for other NEMT providers. These providers shall only provide
covered NEMT services to members receiving HCBS MR waiver services from the
provider. The CONTRACTOR shall reimburse these providers for covered NEMT to
TennCare covered services (see definition in Exhibit A) and shall not reimburse
these providers for NEMT to services provided though a HCBS MR waiver. The
CONTRACTOR shall reimburse these providers in accordance with rates paid to
other NEMT providers for the provision of NEMT services.

53.   In Attachment XI, NEMT Requirements, Item 13 in Exhibit A is deleted in
its entirety and replaced with the following:

  13.   TennCare Covered Services: The health care services available to
TennCare enrollees, as defined in TennCare rules and regulations. This includes,
but is not limited to, physical health, behavioral health, pharmacy, dental
services, and institutional services. TennCare covered services includes
TENNderCare services. For purposes of NEMT, TennCare covered services does not
include alternatives to institutional services (HCBS or 1915(c) waiver
services).

54.   Effective July 1, 2009, Exhibit C of Attachment XII shall be amended by
deleting the words “through June 30, 2009” at the top of the chart. Further,
effective upon the CHOICES Implementation Date, Exhibit C, Attachment XII shall
be amended by adding the following capitation rate cells: “CHOICES Duals —
$4,529.19 PMPM” and “CHOICES Non-Duals — $5,942.45 PMPM”.

Page 373 of 374



--------------------------------------------------------------------------------



 



All of the provisions of the original Agreement not specifically deleted or
modified herein shall remain in full force and effect. Unless a provision
contained in this Amendment specifically indicates a different effective date,
for purposes of the provisions contained, this Amendment shall become effective
September 1, 2009.
IN WITNESS WHEREOF, the parties have by their duly authorized representatives
set their signatures.

                      STATE OF TENNESSEE
DEPARTMENT OF FINANCE
AND ADMINISTRATION       AMERIGROUP, TENNESSEE, INC.      
BY:
  /s/ M. D. Goetz, Jr.        BY:   /s/ Alvin B. King    
 
 
 
M. D. Goetz, Jr.          
 
Alvin B. King    
 
  Commissioner           President and Chief Executive Officer    
 
                   
DATE:
  8/4        DATE:   8-12-09     
 
                    APPROVED BY:

STATE OF TENNESSEE
DEPARTMENT OF FINANCE
AND ADMINISTRATION       APPROVED BY:

STATE OF TENNESSEE
COMPTROLLER OF THE TREASURY    
 
                   
BY:
  /s/ M. D. Goetz, Jr.        BY:   /s/ Justin P. Wilson     
 
 
 
M. D. Goetz, Jr.          
 
Justin P. Wilson    
 
  Commissioner           Comptroller    
 
                   
DATE:
  9/1/09        DATE:   9/11/09     

 